Case 2:15-cv-05642-CAS-JC Document 499-8 Filed 11/20/19 Page 1 of 100 Page ID
                                  #:10707




                       Exhibit 7
Case
Case2:15-cv-05642-CAS-JC
     2:15-cv-05642-CAS-JC Document
                          Document486-1
                                    499-8 Filed
                                           Filed10/09/19
                                                11/20/19 Page
                                                         Page92
                                                              2 of
                                                                 of100
                                                                    307 Page
                                                                        PageID
                                                                             ID
                                   #:10052
                                   #:10708
                                                                     JOINT
                                 CONFIDENTIAL                        E(\1£:IT

                                    UMG Recordings, Inc.

                                Katy Perry - "Dark Horse"

                                    July 2013 - June 2018



                                      Table of Contents



                    1        P&L

                    2        Physical & Digital Sales

                    3        Distribution
                    4        Manufacturing/ Ancillary
                    5        Accrued Royalty/ Copyright

                    6        Domestic Licensing

                    7        Marketing

                    8        Overhead

                    9        AFM / AFTRA
                    10       Ancillary Income




     CAPITOL01099


                                   EX. 116-1

                                                                       EXHIBIT 30
                                                                       PAGE 1761
Case
Case2:15-cv-05642-CAS-JC
     2:15-cv-05642-CAS-JC Document
                          Document486-1
                                    499-8 Filed
                                           Filed10/09/19
                                                11/20/19 Page
                                                         Page93
                                                              3 of
                                                                 of100
                                                                    307 Page
                                                                        PageID
                                                                             ID
                                   #:10709
                                   #:10053


                                                CONFIDENTIAL




                                          UMG Recordings, Inc.
                                         Katy Perry - "Dark Horse"
                                          Inception - June 2018

                                                                                REF.SEC.#
           Domestic Net Physical Sales                       $      816,513         2
           Domestic Digital Sales Revenue                        10,557,306         2
           Domestic Licensing Income                              1,026,763         6
           Ancillary Income                                            2,055       10
           Total Net Revenues                                $   12,402,637



           Costs & Expenses:
           Distribution Fee - Physical                       $       (56,684)       3
           Distribution Fee - Digital                              (536,546)        3
           Manufacturing Costs                                     (176,549)        4
           Ancillary Fees                                             (5,971)       4
           Accrued Artist/ Producer Royalties                     (3,535,181)       5
           Accrued Copyright Royalties                            (1,081,855)       5
           Domestic Licensing Royalty Expense                      (236,515)        6
           Marketing Expense                                       (916,392)        7
           Overhead Expense                                       (5,103,213)       8
           AFM and AFTRA                                           (124,006)        9
           Total Costs and Expenses                          $   (11,772,912)


           Profit (Loss) Contribution before Income
                                                             $       629,725
           Taxes




      CAPITOL01100


                                                 EX. 116-2
                                                                                            EXHIBIT 30
                                                                                            PAGE 1762
                                                                                                                                                               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Case




                         UMG Recordings Inc.
                         Katy Perry - "Dork Horse''
                         Ju/y2013 to June 2018
                         Artist Accrued Royalties-Physical Albums

                                 Nofe 1: Pe, Jl/13/12 AIM1dt'ne111, Katy i'efly Royally Rate 15 l r.1 fJ{Wholt>sole ; No f'acltogJnq ~lion oµplH's tu H1,yo/ly Colcolatloi1s.
                                 Nole Z: 1'PI Jl /lJ/U Amtndmenl, 5°" u{ Java \ .rt Royall y l.e. 1.s,-, Ji t1eotedosanOvtm/cle, 011 /oµoJ ttreA,t lst Att-111 Rate ;
                                 Also thot Juva ·.s P10.,ato Share of Nel Rttelptl is 6.818 (Java 31. / A1tlst 2.1% ~ Sf'J?fi ~ ) 011d that SIJl6 of <u1'h tote J,4D!J~ Is co11j/dt'red 011 Oveuldt!.

                                                                                                                                                                                                                    I      Tot1IUnlts           Tot.!Ravenu,                       St:md,u d         Total         Artis'!                     Arllst           J/\VA        To1al                                                                     Pro-rated            P10 -r.ited
                                                                                                                                                                                                                                                                                   r ,eeUnih        Sped.ii       Royalty                                     C>ve11 ide    Royalty                                                                     Royall.y            Revenue
                                                                                                                                                                                                                                                                                                     f1ee          Unhs                         R.1le
                                                                                                                                                                                                                                                                                                                                               "°'"''           Rate         Ratfl                                                                         [Xpense
                                                                                                                                                                                                                                                                                                    Good•
                                                                                                                                                                                                                    i
                                      0601~375123<1           PRISM                               Al8UM                    EMPt0YE£SAIH                                                             10 2 13                                   f L . - - - "S6'-i         1"'"'-+---'-+--C....,f---"'l--"'!-----"'"'l--"'!-----"'1----"'f--"'1f--=f----'""'1--'-lf-'                                           '       1"16f---'-"if-'----'-I
                                      0602S)n:U3'1            PRISM                               Al8UM                    NOCHARG[                                                                 10 22 U                                                                                                                                                                                                na 1 16
                        f'---l--r°=""''° ""'51.:,2,c34'-fP "R'"l5"M --------+A       c,l,c8U"M'----+:..CPl\,:<Oc,MO"'l.:,IONA        = l. : 0"'NleV"NO"T . '-'A          "'LW:oA::.:SF"'
                                                                                                                                                                                      V'-' REE,_ :, __+-'1.0"'-'22",10:3-f-"+----"4"'7S'-I                               1"'~'-+---+--C....,f---"'l--"'!-----"'1--"'!-----"'"'1----"'f--"'1f--=i----'""+--'-1f-'                                              '       t"6 +------""f-''--~
                        F--l--r060    =2S"'37"'3'"2"'3'' -fP
                                                           "R '"SM" --------FAIB:,::U"M'----+:;aPR,:<Oc,MO"'l.:,IONA                 = l. : O"'Nle.V:.:;ilN,:aOf'-A     '"'lW:oA::.:VS'-'F "R:,' [[,___+-'1"'0-"'22'"1"'3+"+--'1"'-I              9'                     1"11;'-+---'-+--C....,f---"'l--"'1-----"'1---'"'1-----"'1----"'f--"'1f--"'f----'
                                                                                                                                                                                                                                                                               i                                                                                                                           "'1-'-'f-'
                                                                                                                                                                                                                                                                                                                                                                                                              '       l"i6f---'-"1f-'---'--I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Case2:15-cv-05642-CAS-JC




                        F--l--r060    =l5"'37"5'3"2"'34'-fP"R '"SM"--------+A        c,IB:,: Ue,,M
                                                                                                 '----+"'RO<"'Ae,=           l Y EXo,Ca,ll"Sl"'V,'-'["'XPO=RT.c·"'. ON"'VO             l'-'"'R::,D<s:;R"-'Sf'·----+--''"'0-"'22'"1°"3+"+---'3"'6"0-5'-!        '10491                                                                                                                                      n ;i   I   16                      1,906
                                                                                                                                                                                                                                               700                                                                                                                                                                                                     7
                        F-+-r::=!!"'!;"!!'";"'       !:--+;":"': ": --------+;"'"~•~',,,,~'----+•"'"''~c~"''-'"M0             ' __,""', 1~A"''~"'~";''-'.F~"~"°"
                                                                                                                                                             '..::,"'.:O,-'-·"'°""''° ' "'"''""'"·"''"''' --+-';"'~"~~'"": :+        ' ~
                                                                                                                                                                                                                                       e+------'"',o'-I          s. ~~   l"Pll'-+---+-----,f--c",o"!--,-19..,·~"';+--,"';~;+--L~"'"'                 "'%+-~,,-;;+-,.,.
                                                                                                                                                                                                                                                                                                                                                               "' ..,."'";+----'
                                                                                                                                                                                                                                                                                                                                                                          ' ;"+---,-,.,.,'.,."'"'f--,~ -,","'•l-'-:f-':"l:f--,~---""+-'---'34'"32'--l
                                                                                                                                                                                                                                                 3                                                                                                                                                        4
                        F-+--r::?~!"!~"::"''.-"!:--+;":' ":"--------+·"'.~"'.~"=' ----+"'~:'"~~"'': '"','"'~"'~"'"',M'"..,-,,~                       , ..-,...,O~RIX..,R     ~ ------+-':"'~"!~:.c:o:;+'-+---,17-,70"'~'-I                                    28s.~!~    l";': -+--,-,-.....,,+-----,6,,-t+----,-
                                                                                                                                                                                                                                                                                                       6       ,...,."'!~'-P.~:=::~;+-~;"'!:;+--".~"':"':+-~::-',:;+-:"'
                                                                                                                                                                                                                                                                                                                                                                  ' ::  "'t~::3--~~=~f--';-..,,""s.~'"'~~1-'-:f-':"l:f--:: -,",.,,o,CP.---,1,7--,82,',0'--l
                        l-'10,_l-1"060""c2'"J7"5''-'2-"34~ P
                                                           "R '"OM" ----- - - =•IB:.::l:.::<M'--~"'"~GU"'lA"°R~C~OM~M~E                           "R'-"'CUl~l..::O~RIX~"     R ------~-'l"0"'                             ' 22~1,..3~~-,.,'2~'l6>~
                                                                                                                                                                                                                                                 "' c; 36 !>()4          ~PB' --~--~-~'---'2~1~6>= $~19=.8~7~~'"''"~~'-='°"=~~"="~'=-=~""~ ~100%                                      =...,_--:'1~01"'09"-'---'-1~1~6...,..-:-:6"'32'-'-,--,-2
                                                                                                                                                                                                                                                                                                                                                                                                                                             :-".2"'8~1
                        1-'~~1 +--f'"'=·~·TOl=•~l----------------------- - - - - - - - - ~'43=111~ ~                                                                                                                                                                                                                                                                                                                     S     76037                   S     47Sl                22A24
                              2
                           n         000253759651          PRISMc1.Am['S1           1cOMPACT Oise JR[GULAR cOMMER.c1A1.oRD(R                                                                                          111191n I y 1          101n       I s 86 99s I                                                                                         ='~""
                                                                                                                                                                                                                                                                         ~IP="~-...,'='='°~'--'="='~I- "=·'"="=l~s~ ·=·"~l_...,,='M=l~·=·"'="~I_...,,="=''~'°""  ='='=
                                                                                                                                                                                                                                                                                                                                                                     """
                                                                                                                                                                                                                                                                                                                                                                      ='s~ ='='A='='~l...,,~1-'='~Is~='e='=
                                                                                                                                                                                                                                                                                                                                                                                                          ' ~Is~~'·=
                                                                                                                                                                                                                                                                                                                                                                                                                   " ~2I
                        ,_14~>->-"'=·=-T ° " = ' - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -~"='="= S 16,995                                                                                                                                                                                                                                                                                                  19•37                   (     1..A95     (         6692
                           lS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2:15-cv-05642-CAS-JC Document




             m                        60
                                      ="="="'='=
                        ,_117•~ -,-.00602SJ7532U           ='=  ""= "=El.=
                                                                         U='"'---+'=   °"'          ="~ -NO
                                                                                        ='"='='°'DISC                   =LO
                                                                                                               'M=PCI-IARGt ="='='"="='---------+--''=                                                                              '+-"-+--=11'-t      ,...s~-~""<                                                                                                                             113                                  na    1    16
                                                                                                                                                                                                                                  U                                                                                                                                                                                                  na    1    16
                                                     " -+'PRISM      DEi.UK[         COMPACT                                                                                                                         10"=  l1.2'~'=                6
             ?<            18        060253753133          PRISM O(lll)(f            COMPACTDl5C               PROMOTIONALONLV NOTALWAYSFRCE                                                                          10 22 13                1928                                                                                                                                                                                   na    1    16
             ........                                                                                                                                                        0                                                                8000
                        l-'~~'--l-l"::=--'~:"'!~"~";"!!--+:"':"':==~=~~"'~:",;'----+~"':=::::.:~"-T;"',sc
                                                                                                       ""'''--+r:N
                                                                                                               "'ROY"',:S"''~""cx-"';"' ;.,"'"•"""'
                                                                                                                                               \" ,·1~"'
                                                                                                                                                      e"' ~-"~"'::-'-;"G';"'~-"~.~"':,,.      ""'"';"":''-   · ---+-':"'~'-'~!";. ~=:+"+---'"''""-1            2l l 60                                                       n.i                        na                                      na                na           Ila ~ ~:                               l,lSS
             ........
             0)
                        P:,~  ' ++::==~!"!;,o::"':,=':--+~=·:=::==~=~~~~:":'----+~"'=M"'   ~ ::"~"1:"'
                                                                                                   " ,"'~--+·"',;"~~    =lA=:;'°,"':
                                                                                                                                            1
                                                                                                                                    "' =M"~"'.~-'~,~"'~"-~"'~~a.-,-          ' -----+-':"',":'"':"':+'-+--,,,-,,46-'.~"'~,                                               t'~"-'--+-,-,,.,.,.,..,,.+...,..,.,.,,,.,-i-..,,oo"'
                                                                                                                                                                                                                                                                                                                         ,. ~"':"'t-;;-"!;"'
                                                                                                                                                                                                                                                                                                                                ';          :!"'!+--:!"-!:,;t---'~=:a;,:;i---;;-,::,;t--"'~==1~::
                                                                                                                                                                                                                                                                                                                                                                                               "'t---':"'::"'t-~
                                                                                                                                                                                                                                                                                                                                                                                                                                                        31                 ,
                                                                                                                                                                                                                                                                                                                                                                                                            : .,,.,c:-,-:':;;;--~+-':+-:"':t-s'""'•'"199'°•"-t-$;-,.,m=':-=-t
               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Document486-1




             (,.)
                                                                                                                                                                                                                                                      284~:~
                        ,-.23~>->-060=2'~37~S3=2~l3~ P     =R=ISM=D=El=lJX~['-- ~ C  =.OM
                                                                                        =PA~C"-Tl=>S=C~~M<=Ul~A~RY~O                 =RD=l'~R- - -- ----~--'l=0='1~1=3~ Y                                                              ~ -~"'='~               10842     ~PS~ ~--''="~--~~'="~-~'~ "=·=·~~'='"~~'-="'="~~'="~' =.01=~                                                     0% "" =~"="~$~ ~'='°='~'~'='~$~-'="~ '~-=·7~8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #:10710
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #:10054




                        i-:."'--1-F'""'·"-·TOle,•e.'---------------------------------''"'"="'-- ~                                                                                                                                                                                                                                                                                                                        ~    674363                   ~    42 41       ~      179724

                          "26 0602.53773901 PRISMRSO                                 AtBUM                     OVF RSTOCK SCMP?ING CHARGCO TO IAUH                                                                   04 1S .14                                                                                                         n,               na           m1                         na      na        llil               1la l l6                    na
                         27           060253773901            PRISM R.SO                          Al8UM                   PMOMOl"IONAl ONl,Y NOT ALWAYS fR[E                                        04 1 5 14                       011                                  ,~                                                  n.i       n.i l            na           oa l                       oa l    o.1 1     na l               n:a   I    161              r1.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S
                                      06015377390 1      PRISM RSO                                Al 8UM                  ROVAllY £)((.LUSIVE [)(PORT . QNLYORDE RS F                               04/ 15 14                        S50        S          SA89      I In,,                                                  n.i       n.i l                         na l                       nal     "4 1      na l                          16 1             na S               343
                         ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               499-8 Filed




                         29           06015)773901       PRISM RSO                                AIJ~UM                  A(COMMOOATION . ROY lNC                                                  0-115 14                          uo       ~-=''~••'-II 1",". ----+----+--->--,~,0""""1s- ,.-_,=,+-1-,=,,.- -,-.><J=,.+-1-,=
                                                                                                                                                                                                                                                                                                                              ,%+---,..,.
                                                                                                                                                                                                                                                                                                                                      -=+,1'-""~">-'-"""=,+-1-
                                                                                                                                                                                                                                                                                                                                                           , --,,=,+--'+-,=,+-1s- ~35"""'s'--~,-"-<
                                                                                                                                                                                                                                                                                                                                                                                                ,
                         30           060H3773901        PRISM RSO                                AlBUM                   REGUIAR COMMER.CIAL ORDER                                                04 l5 14                       3 .,.
                                                                                                                                                                                                                                                         6J,162          ~"'~~---''~"~-='~
                                                                                                                                                                                                                                                                                         ' ~~'~os=•~ ls~20~•=1~1~,='"~~'=·so="~l~•='"~=1.0=!1~
                                                                                                                                                                                                                                                                                                                                          0% ""
                                                                                                                                                                                                                                                                                                                                              ="~ '=..,.
                                                                                                                                                                                                                                                                                                                                                      ="~s~...,1~•=
                                                                                                                                                                                                                                                                                                                                                                  "='~'~'='~1s~...,•="~ ''-~'~
                                                                                                                                                                                                                                                                                                                                                                                             94~•
                         31           SUb-Total : Ph skal Albums                                                                                                                                                                              ~                                                                                                                                                                          S     15408                   S       963      S         4.337
                         3)
                                      0602'H7S3232            PRISM STANDARD!                     COMPAC"rDI~             (M\ll.OYEESALES                                                           10 12 13                          48        $              "/6                                                                                                                                                                              13               "' s
                         34
                         "            060153753232            PRISM SlANOAR.01                    COMPACT DISC            NO CllARGE                                                                10/U/n                                      $                                                                                                                                                                                               13               "' $
                                      060253753231            PRISM STANDARD                      COMPACI DISC            OVERSTOCK SCRAPPING         TO
                                                                                                                                                CHARGED IAl~[l                                      ,10 nu                                      $                                                                                                                                                                                    "'    1    13
                         "
                         .            0602S37S32l2 PRISM Sl ANDARD                                COMPACI OISC            PROMOTIONAi. ONIY INOT ALWAYS  FR£[                                       1on 2 n                                     s                                                                                                                                                                                    "'    l    13
                         37                                                                               DISC                                                                                     t 0/22/13         N            2190
                                                                                                                                                                                                                                  """           ~          2 409                                                                                                                                                  II.I               113   I    .13              na                 181
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Filed10/09/19




                                      0602Sl7S3232 PIUSM STANDARD!                                COMPACT                 RO'l'AllYEXCtuSIV£ fXPOfH -ONLYOROCRSf
                                                                                                                                                                                                                                                                                                                                                                                                        0%                                                      (ti
                                      0602Sl753232     PRISM SI ANOAROI                           COMPACT DISC            JRI) PARTY 1HRU NORMAL RCTAIL CHANNElS                                   10/22/13          V                 161      S            IS5         P8                  fll            fl          (4 S t.U9                                ,.,.,.                                         100% S            {141          0      S                              ,,
                         "'
                         l9           0602S3753232 PRISMSTANl)AROI                                COMPACT DISC            ACCOMMODATION . ROY INC                                                  1.0/22/U                       1856          S         16332          Pll                                         t 8S6 $       12.18           22%
                                                                                                                                                                                                                                                                                                                                                   ""                           24%        J()()';llj   0%      100%            5312            U              409               1256
                         40           060253753232     PRISM STANOAROI                            COMPACT DISC MIUTARYOROf.R                                                                       10/22/13                         l96         S          2818                             46                        250 S        lt.20               '·'°"     1.507':        249'       100%         O'K.     7!1% S          49<1      1    13 S            38                217
                         41                                                                               DISC RC GULAR COMM[RCIAL 0RD£R                                                           10/12/13                    76S 176          S    6 349066                         11.4 766       73 !,46      51686"1 I S      lUO             22%           t.509';        24%        100%         0%      1009(, S     15S8402       l    n s 119a11                     488390
                                      060253753232 PRISM STANOA.RO                                COMPACT                                                                                                                                                                ••PB                                                                      ""
                         41           (l(,()}.537S3232 PRISM Sl ANllARO                           COMPACI DISC R£GULAR COMMt:RClAl ORDER                                                           1on:i: u                      l3 985         S      111 061           PB                           9816         10567 I S       U .19                         l .50,C,       24%        100%         0%      100% S         27 774      1    13 S         ZB6 1S               8, 54]
                                      SUb-T01al                                                                                                                                                                                7'J7.5'JS      ~                                          '''"                                                                                                                            S 1,591,961                   S122AS9 S               491,S'J3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           11/20/19 Page




                         44
                         "
                        I-'
                         " '"-
                            '-+-+060=c"~"~"~"~'~ ·~·~'™=W
                                                        ~M
                                                         ~l"~'oc
                                                              = - ~'~°"'
                                                                      ='·~'='°'~"~ ~·~·~GU~lA~R
                                                                                              ~C~OM~M~[~:RC,,U~l l~O~Roc=•" ------~--''~'~
                                                                                                                                         "~'='~~-"··~·"'"~ I s tS9 616 1                                                                                                 ~IP~
                                                                                                                                                                                                                                                                            B ~-·~,'~
                                                                                                                                                                                                                                                                                    "~I~'~"'='~                            . )~,.=-~~l_..,,=
                                                                                                                                                                                                                                                                                              ' ~I~"~•'="~lul~"~·'=·~l-~•~2%                                 =~Is~~'='•=
                                                                                                                                                                                                                                                                                                                                           '".1~,-=1~""~1..,,....      "=                     =lui~...,U
                                                                                                                                                                                                                                                                                                                                                                        ' ~I. .•,~I="~ 's~ ·~,...      ~J~'~s1
                        r:~"-lf-F"'=•~-T m = I - - - - - - - - - - - - - - - - - - - - -- ---------~"~'="~ ~                                                                                                                                                                                                                                                                                                             s     37   524                s     2.11&      s 12.211
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Page94
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         4 of




                        r'"~ +-f'o"""
                                  oo ""'.,,",'".'="--;"""""'""'~'""'"~
                                                                     · ·"!"'wA~ l~tco"'M":PA~("1',"'DSC--!~
                                                                                                     l"' 'M'"P~lO
                                                                                                                ~V"[E"'SA~I="'----------+-'"':"'",'"'13-+-""-+-~"~'=oo'--t                                                                               59 400                                                      Ila na  : "~ ~ ~: 1\.1             na
                                                                                                                                                                                                                                                                                                                                                 : I: 3713           na              n:i        ~:
                        : :~:!~~::~::: !:~~:: ::~ ~:::~:~                                                                 !r':!:scR.APP1NGCI\ARGEDTOlABEL                                           l   !~ !!                                   ~                        r;~:-+----+--+-~"t---~"'+ --=,~+-=t--~+~+--',~~1-~+---~
                                                                                                                                                                                                                                                                                                                               "'+-''+-,",f-'---',"',,1-,,:--~
                                                                                                                                                1
                        r~='-t--t=::"""!!"'!~"'="':~~;--;~:~="~
                                                             M-":~::"'!:~::"!"'::~:~ t~~~~~:=:~"':"':"'~--!~:""":'=c;=~~C
                                                                                                                        ~l.~~~~~,:l.-'YE~x':'"'o"'o;~'"w
                                                                                                                                                       o"
                                                                                                                                                       "=N:~;occr~"F!",R=F---+~,"'
                                                                                                                                                                        S         :"~!","~!-+-""-+--,:~:.,"°';'-I r;,----,,-64,--,"--;
                                                                                                                                                                                                                                   '4                                                                                        na        na               :::          ::              :          na      na        ::                 :     .~   ~:               :      !         4.032
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of100




                        r'='-t--t=060   ~1S="~,.='~"~~'"='™='=                    'N~
                                                                                    "=
                                                                                     · ·=w·~·~~CO"M~P~ACT=IJIS=C~~"=G~
                                                                                                                     UlA=R~C
                                                                                                                           =OM=M~ER~CUl~l~O
                                                                                                                                          ~ROC=R- - - - - ~·=o="=ll~='~-'' ;'""'·'="~ S l l55S33                                                                         P6            16 763                      94 978 ,S .14.27                22'1{ l.!109'-               24% 100%                0%      100%          318 5CM      .1   16 S 19.906                     84.n t
                                                                                                                                                                                                                                                                                                                                                                                                                         s    na,504
                        t'~"-,-t--t=::;"=.~~~-"'=~::-cP,-h"""''"'--,l""'Alb""u-m-,- - - - - - - - - - - - - - - - - - -- - - - - - - -,"~",:~: -.c.95~ ? ~1:1~                                                                                                                        1s1 n1        98,0H                                                                                                                S 2 733 241                   S l !MJilO       S      116S13
                         56           COntrol                                                                                                                                                                               llRt 995            S 11 511. S2 l                        .181721       98,027                                                                                                               S 2 "1 33241                  S 194 610        S      816,51]
                         S7           V;nlance
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               307 Page
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PageID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ID




                                               CAPITOL01101




PAGE 1763
EXHIBIT 30
                                                                                                                                   HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                       UMG Recordinqs Inc.
                       Katy PerN- ''Dark Horse"
                       Jufv2013 toJune2018
                                                                                                                                                                                                                                                                                                                                                                                                                                              Case




                       Artist Accrued Royalties-Dlqltal Albums & Tracks
                              Note 1: Per 12/l3!12Amemiir,ent, KoryPerr,,Ro,,o14,RoteJ~1Z%ofWholesole.
                              Note 2: Per 11/H/llAmendment, SO%of Java's~ Rwaii:,,i.e. 1.5%, lstteared as an Override i.e. on top offiieArtls!A/1·/nRote;
                              A/wli>otJow'sPro-ratoShareufNetRt:ceipr:,,s(i.BW(Jmtt)3%/Art6t22%'50~NR/or,dtllotSO%ofsuch,otE3.409%/sdeemedanOvertide.

                       ~"'I   '§   UPCor1sacu20J&1tJ                                                                                                        TotalUnllJ     PtrtBasl~       Ptr)'   Artlt1:Ru,al1y    ,C..,gPrli:<i   t.;:.l1ft   Arttt          JAVA        Total        :~ J               Dtstfee        CPYRTR~               UliOl'IRecl TOT~:;ams
                                                                                                                                                                              fl/EMO    lla;ts         U~!!.                           W         R<'(&ltt      0/errid     R?talt,
                                                                                                                                                                                                                                     fma11        Rall!        eRat~        Rate
                                                                                                                                                                                                                                                                                                 E
                                   (X:-02~753912                      Perman,mtdo.vnloacl•oomm~raal                                                                                                      141.€00     $    6.18         1.00       22.omi        1.S(U                                                                                                                205,878    1   13$        lS.837       $      67,391
                                                                                                                                                                                                         334,001         10.?:'!       1.00       22.0ffio     .1.soo;                                                                                                               811),958   1   16$        S0.63S       S     215,633


                                                                                                                                                                                                               60l'S.10.78                                                                                                                                                               1S2    1   16S
                                                                      O,er The Ar ImA Permanent Downlt:1ods                                                                                                          s1or,9            too        220016        1.sr»,
                                                                                                                                                                                                          nns s        to.36           100        nom.          1.sCQ:
                                                                                                                                                                                                            41> t          7.8'5       LOO        22,00>.\      1.5006                                                                                  .. s                              85    1   13$
                                                                                                                                                                                                               226 S       7.7'.,      100        220CU         1.5.006                                                                                "s                                           13'                                 "
                                                                                                                                                                                                         .ss2.m s·         s.22        LOO        ~.oi:u        t.50%                                                                                                                               13$        8179
                                                                                                                                                                                                               2%1S        1.40        100        22.JJIJl\     1.5fll6                  100%    M                                                      •• s                                        ,,               "s
                                                                                                                                                                                                                                                                                                                                    '           s
                                                                                                                                                                         NR SO         ,,-                      M             M                   50.""'        3.41%       53.41%         oa504                  66                                          $         4l51<:           93'    1   1               935              2165
                                                                                                                                                                         Nfl 50        flcto                    ra               "                so·OCQ;       3.41%       5341%          o,iHO       $          •1                                                            s               1   1   s            1' s
                                                                                                                                                                                                                                "'                                                         oa$04
                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                              Case2:15-cv-05642-CAS-JC




                                                                                                                                                                         NR SO         Rcrit<                                                     50.0006       3.41%       53.41%                               17                 •94                  7              11'              272    1   1               272 $              627
                                                                                                                                                                                                                             ....                                                                      s
                                                                                                                                                                                                                                                                                                                                   '"'                 "' '                '    s         "                                             "
                                                                                                                                                                         M<SO          F,:,ots                                  "'
                                                                                                                                                                                                                                 M                S0.0006       3,41%       5141%          n~ Sll      s           4                    1'      s        1                                      1   1                                  11'
                                                                                                                                                                         NR 50                                              "                     YJ.W/6        3.41%       53.41%         naS01       s        2'1 $                           s     15<                        s     7,300
                                                                                                                                                                                                                                                                                                                                                                                          "     1   1   s       7,,08"      s      14,008
                                                                                                                                                                                                               ..,."
                                                                                                                                                                         NR 50         ,,~,
                                                                                                                                                                                       '""                      ra
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                            ra  "'
                                                                                                                                                                                                                                "'                S0.0"'6       3.41%       53.41%         oaSOl       $       7,101                            s    17,s               """           84620     l   l          846:t()      s     167.274
                                                                                                                                                                         r,rRSQ        Rmt~                                                       S0.00J6                   5341%          r,awt                          $                              1           ""  10                     l   1                                 15S
                                                                                                                                                                         NRSO          R=•                      "
                                                                                                                                                                                                               ..            .. ,.,"              S(J.OCW       3.4196
                                                                                                                                                                                                                                                                ""'         53.41%         M ~09                  5S  '                                37                                       l   l   s          4'79
                                                                                                                                                                                                                                                                                                                                                                                                                    "       s       &-103
                                                                                                                                                                         ~JR 50        ,wu                      M                                 50.0006       3.41%       5"3.41.%       NStl9               9.254      s                     s s:2181 s          14.634
                                                                                                                                                                                                                                                                                                                                                                         "      $    527,682
                                                                                                                                                                                                                                                                                                                                                                                       """      1   l   s     527,682       s   1,002,636
                                                                                                                                                                         r>1RSO                                 M             M                   SO.OD16       3.41%       5341%          na509                                                       2$1                                      l
                                                                                                                                                                                       ,-,.                                     "'
                                                                                                                                                                                                                                "'
                                                                                                                                                                                                                                                                                                       :        4%                                            s         m             4'200         1   s      ... ,,,,     s
                                                                                                                                                                         tJR50         ,-u                                    ."                  :i.1.00/ll    cl.41%      53.41%                                        s                                                      s    1%39      l   l   s      13.639              25999
                                                                                                                                                                                                                                                                                                                                                                                                                                   "''"
                                                                                                                                                                         r-mso         flrote                                   "'                50.00J6       '34196      SH'.!%         "'"'        s                  $                    ,s     '"      s          &5
                                                                                                                                                                                                                                                                                                                                                                        '"       s     1,24&    l   l   s       .,,,                2,421
                                                                                                                                                                         NR50          R"·tS                                    "'                              3.4196      53.41%         naS@        s                                                      <                 s         n     l   l   s         72        s
                                                                                                                                                                                                               ....,.        ,."
                                                                                                                                                                         IJR~          ,-u                                      "'                                          s."3.41%
                                                                                                                                                                                                                                                                                           """                  "'".,
                                                                                                                                                                                                                                                                                                               4$55       s                     s             s      S,4f,Ol'i
                                                                                                                                                                                                                                                                                                                                                                           '          45,337    l   l   s      45337        s      91:?47
                                                                                                                                                                                                                                                  50""'
                                                                                                                                                                                                               .;         1"'1  "
                                                                                                                                                                                                                               too                Z?.0016
                                                                                                                                                                                                                                                  '°°"' ""'                 .n.s/JJ6             ra                                     ra
                                                                                                                                                                                                                                                                                                                                                      .,,"'
                                                                                                                                                                                                                                                                                                                                                       ,.                                       l   l                 4:;
                                                                                                                                                                                                                                                                                                                                                                                                                                       "'
                                                                                                                                                                                                                                                                                                                                                                                                                                      1'4
                                                                                                                                                                         ""                                ~445"'  us                 too         22.0C,%
                                                                                                                                                                                                                                                        '""'    1.500.      23.50%               ra               "'                                   ra     's                 s     1727
                                                                                                                                                                                                                                                                                                                                                                                          "'    l   l   s       1.727       s       7.8.51
                                                                                                                                                                                                                                                                                                                                                                                                                                   4~ :1l6
                                                                                                                                                                                       "'"'
                                                                                                                                                                         ~B Zl                            29912 I~ 1.51               1.00        22.00J6       ts"'        23Sr»o               ra               "'                                   N                              1Q642     1   l          10642
                                                                                                                                                                                                                                                                                                                                                                                                                                                   2:15-cv-05642-CAS-JC Document




             m                                                                                                                                                           ""            "'                  1S24 S1003                 too         22.oo;,;      1.sm;       23:.SOJ6             ra               "                     .."'
                                                                                                                                                                                                                                                                                                                                        ra             ra                       "      3,592    l   1           35!12              1S.28S
             ;><                                                                                                                                                         ""            "'"'                        o.~1
                                                                                                                                                                                                                     s                1.00                      t5"6        23.5016              N                "'
                                                                                                                                                                                                                                                                                                                  N                                    ra
                                                                                                                                                                                                                                                                                                                                                              'ss               ;      1.807    l   l   s       t"17        s       7.6S1
                                                                                                                                                                         PB22
                                                                                                                                                                         ""                               20:l.14 I~
                                                                                                                                                                                                           '·"°           ,.,         too         "·""          1.50.:.     ~.SO%                ra                                     ,,ra           ,.     s                        4.350    l   1                              18554
             .......                                                                                                                                                                   ."'            6055.397       s    0.90        too         22.00>;
                                                                                                                                                                                                                                                  """"          1.~         23500.               N               "'                                           s                 $1.;:85.8!>4    l   l S 1.2'8~894  "'"      s   5,471,3!!9
             .......                                                                                                                                                     PB22
                                                                                                                                                                         ""            F8              2""-745       $    Q.'31       LOO                       1.5"'       23511.16     lO'fi<                  "'                     "'             "ra    s                 s               l   l      S490S            s     233638
                                                                                                                                                                         NS SO         Rrnt~                   M             N                    "·""'         3:41%       53:.41%         oaSOl      s       S,511
                                                                                                                                                                                                                                                                                                                  "       $             "' s         UJ.38           6,54:;l    s     51,9$
                                                                                                                                                                                                                                                                                                                                                                                      "''°'     l   l          51.96?       s     lte,848
             en                                                                                                                                                          NRSO          ems                     ,.            ,.          "'       so""
                                                                                                                                                                                                                                                  ~.OCF.16      3.41%       5341%          na501                                                s
                                                                                                                                                                                                                                                                                                                                                              ;        '97      s               l   l              412€.    s       •fl.221
              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Document486-1




                                                                                                                                                                                                                                                                                                                                                                                                        ''
             .j:::,.                                                                                                                                                     NR SO         Rct5                    ra             ra         "'
                                                                                                                                                                                                                                         ra       50.00>\       3.4196      5341%          naSQl       s        '" s                                 1.120
                                                                                                                                                                                                                                                                                                                                                       "             2027       ;     5"623
                                                                                                                                                                                                                                                                                                                                                                                       ""       l   l          s,,m               1n'>428
                                                                                                                                                                         Ml'< SO       f:, t~                  M             M                    50"""         '41%        534196         o,SO!                                               ,s'            s                       14~56     l   l                              27(171
                                                                                                                                                                         rJRSO         RrnU                    ,.             ra         "'       50.0016       3.4196      5341%          oa9'1               1,$17
                                                                                                                                                                                                                                                                                                                "'""      S                                   s     '2.175      s     17.93&    l   l                              357S7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #:10711
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #:10055




                                                                                                                                                                         Nl'<SO        ,,,u                    ra             M
                                                                                                                                                                                                                                         "'       5000.         3.4196                     MSO!
                                                                                                                                                                                                                                                                                                                                                                        '"
                                                                                                                                                                                                                                                                                                                                                                       S,l             27,>     l   l
                                                                                                                                                                                                                                                                                                                                                                                                          '"'
                                                                                                                                                                                                                                                                                                                                                                                                        ; 17.936
                                                                                                                                                                                                                                                                                                                                                                                                           ,,.,., ;                 5.487
                                                                                                                                                                                                                                                                            S341""
                                                                                                                                                                                                                                                                                                                                                  "'ss        s
                                                                                                                                                                                                                                                                                                                                               ,; '"                            s
                                                                                                                                                                         NP.SO         R,..,.,t~               ra                        "'                     9.41%       53.41%         r,aS01              5824
                                                                                                                                                                                                                                                                                                                "'                                            $        %7             5244      l   1          5~244              110.362
                                                                                                                                                                         ra            N
                                                                                                                                                                                                                   ,. .,.                "'"'     '°·""""' .. '"                           ra    ra    '                                               ra     s                            ra   t   1   '             ra    s
                                                                                                                                                                                                                M              N         ra                                                oa    N               ,.ra                                                                      ,.   l   1                 M     s
                                                                                                                                                                         "'                                                                           "' "'
                                                                                                                                                                                                                                                                                                                                        ..'" ' "°',.
                                                                                                                                                                         NR SO         Ro:,ts                  ra             N          ra                     3.41%       53.41%                                0                                                        0               0    l   l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  499-8 Filed




                                                                                                                                                                         NR SO                                 M             M           ra       "'""'         3.41%       5"3,41%        naS04
                                                                                                                                                                                                                                                                                           ""°'        s           0      s              1
                                                                                                                                                                                                                                                                                                                                         '               0    s            1 $             ,    l   l   s             '     $          '
                                                                                                                                                                         NR SO         R=t~
                                                                                                                                                                                       """                     ra                                 50"""
                                                                                                                                                                                                                                                  """'          '.'l.41X    53.41%         r,aS.10                IB  s                                                                         l   l                       <
                                                                                                                                                                         NR 50         l!rr,t!                                                                  3.41%       53.4196                    '            "s                  "       '        'l              "      s        ""     l   l
                                                                                                                                                                                                                                                                                                                                                                                                                    '°''    s         937
                                                                                                                                                                                                                                                                                                                                                                                                                                      "''
                                                                                                                                                                         PBZ!                                        s    3.51        100         ""'"'         1.5006                     "'""
                                                                                                                                                                                                                                                                                         100% m                                                        m      S            '    IS      "'      l   l               "'              1.116
                                                                                                                                                                                                                                                                                                                                        "'
                                                                                                                                                                                                                .. ... ,,,,,,"'
                                                                                                                                                                         NR SO         Rwts
                                                                                                                                                                                       "'                      ra                                 '"""'      "'""'          5341%           na$01                "'19 s                         s             $                 s       '"      l   l   s           "'      s         495
                                                                                                                                                                                       Rrnu                                                                                                                                                                                                     l             ::,4,09:;            t7.2€.3
                                                                                                                                                                         NR 50
                                                                                                                                                                                                               '" ,. ,,
                                                                                                                                                                                                               m              m                   "·""          341"6       5341%                      :                                        s     699'    s      .,,,"      s       '"          l   s           '"      s
                                                                                                                                                                         NR SO         Rrts                    ra             M                   50.0016
                                                                                                                                                                                                                                                  """' ""'      3.41%       S341%          naS01               '"'    7                         s       1                             '""'S6    l   1                56                m,
                                                                                                                                                                                       ra                       ra           "'                           ,.        ra                                                                                 ra     S                            m    l   l                 ra           57,474
                                                                                                                                                                                                                                                                                           ""'',.
                                                                                                                                                                                                                                                                                                                                                                                                                            s
                                                                                                                                                                         ..,,,                                     ,.                                               ..              "      "'                     "'                    "'             .      's '"                             l   l                 ra            5145
                                                                                                                                                                                                                                                                                    "'                                                                                                     "                   31',0')4
                                                                                                                                                                                                                         ,.. "'"'                                                          "'
                                                                                                                                                                         NR SQ                                 ra            ra                                 "3.41%      53.41%         r,aS02
                                                                                                                                                                                                                                                                                               '"              2'00
                                                                                                                                                                                                                                                                                                                  "                     "' s                         3056       $               l   l                              706o6
                                                                                                                                                                         /<RSO         R..,.·tc
                                                                                                                                                                                       '""                     M             "'
                                                                                                                                                                                                                             ra          M        SC,.OCU
                                                                                                                                                                                                                                                  """'          H:1%        5:141%         08$11                114                             s     "'so<;                           1.142
                                                                                                                                                                                                                                                                                                                                                                                      """       l   l   s          1.142 $          2,~3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Filed10/09/19




                                                                                                                                                                                                        135,491           1.00        too                       1.soo;      23.SQ)ii     lW..    ra
                                                                                                                                                                                                                                                                                                       '                           "'   oa             m      s        "'       s     3lS40     1   l   s                         135,4:,1
                                                                                                                                                                         NR
                                                                                                                                                                         "" "'   SO    Rmtc                    ra                                 5000<
                                                                                                                                                                                                                                                  """'          3.41%       5341%          r.as.o9     s         "'                                                        OIS             l    l   l         """ ''   l                 l
                                                                                                                                                                         NR      SO    Rcr,u                                                      9).0036       ci.41%      53.4196        naS02                                                                                           0    l   l                  0                 0
                                                                                                                                                                                                                      ' . ,.,"'                                                                                    '                                     '                      s
                                                                                                                                                                         NR      SO    r«=                                   ra                   so.om;                    ~Al%           oaSOl       s           '                          '     '    0                0                l    l   1 $                l    '            l
                                                                                                                                                                         NR      SO    Rq<s                                                                                 53.41%         naui4       s                         26,219         s                   '3S.&6':I         74.1~     l   l s        74,193             174,79"3
                                                                                                                                                                                                                ..." ." ."'..                           ""'                                                               'ss
                                                                                                                                                                         NR      SO    Rrnt~                                 N                    """           3.41%       S341%          naSl.u              '·""'                  9                  1                                      l   l
                                                                                                                                                                         MF<     50                                          ra                   "'"" ""'
                                                                                                                                                                                                                                                  50./l0%       34196       51:41%                             1.665
                                                                                                                                                                                                                                                                                                                  '       s       4,476                              1'1541<:         1651
                                                                                                                                                                                                                                                                                                                                                                                         "'     l   1          l                     "'
                                                                                                                                                                                                                                                                                                                                           " ' " ''s
                                                                                                                                                                         NR SO         '""
                                                                                                                                                                                       R"",t5                                                                   3.4196      534196         "'°'
                                                                                                                                                                                                                                                                                           naS11       's         17      s          32    "    $                                               1   l
                                                                                                                                                                                                                                                                                                                                                                                                        ' "'"' 'ss                 ""'"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              11/20/19 Page




                                                                                                                                                                         NR SO         Rm                      m             ra                   5000>;
                                                                                                                                                                                                                                                  ""'"'         3.41%       S3.41%         naSOl                 11       s                              2                               m
                                                                                                                                                                                                                                                                                                                                                                                         "'     l   l               11~              "'
                                                                                                                                                                                                                .."" ,. "'"''""'
                                                                                                                                                                         NR SO         Rmt~                                  ra                   50.0006       3.41%       53.41%         r,aS09      s                  s                                                91 S          166    1   1               1661S            '"
                                                                                                                                                                                                                                                                                                                                                                                                        ' "' '
                                                                                                                                                                                       P8                 4B.9181S         !AO        LOO"'       2'.00\S       B.Ol.       235006       1W/6    M                '                    's. ra'' ' '"" 's                              16.0:94   l   l   s                   $      68.WS
                                                                                                                                                                                                                                                                                                                                                                                                                                      "'
                                                                                                                                                                         Mf<     51)                         m               ra                   S00(li6       "3.41%      S'l'.41%       o,S>l                247 $
                                                                                                                                                                                                                                                                                                                 "'                 "'                 10                       $      2HB      1   l              2.10~            4,936
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Page95




                                                                                                                                                                         ""
                                                                                                                                                                         NR      50
                                                                                                                                                                                       "u
                                                                                                                                                                                       Rro"                    ra            ra          "'ra                   3.41%       5341%          na$041<:             4"        s      1295                                1743              3675     l   l s            3.675            8,(31
                                                                                                                                                                         Nfl     SO    l!",tS                                ,a
                                                                                                                                                                                                                             "·""'                              3.4196      53.41%         OijS04 <
                                                                                                                                                                                                                                                                                                       '                           ,,,,s          ,n s   l                             tOOS     l   l              LOOS 1 <:        2~5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5 of




                                                                                                                                                                                                                                                                                                                                   "" ss " s'ss '"                                                      ' '""" 's
                                                                                                                                                                                                                             M                                              ~41%           r,aS04                                                                          0                    l   1                                    0
                                                                                                                                                                         NR      SO
                                                                                                                                                                                                               .. "' "''"'
                                                                                                                                                                                                               m                                                3.41%                                  s   "' 's        ;            0                        s                                                 s  0
                                                                                                                                                                         NRSO          Res
                                                                                                                                                                                       '""                                                                      :1.41%      s~.41%         net04              47.175            1e1.rm                        $'l34c,r,1        's   sn410 '    l   l         S2 '10 $          1'.!1:?.194
                                                                                                                                                                         tJRSO         R,     u                ra            ra                   50.w,;                    5341%          na$10       s         14'                            $                                               l   l           7,1441S.
                                                                                                                                                                                                               . ,. ."'"'.. """'                                                                                                                                                                        ''s
                                                                                                                                                                         ~JF< so       I'<~   ~                              M     ""'            50.000,                   53.4l'l6       MS04                                  35e36               1276           4°S34
                                                                                                                                                                                                                                                                                                                                                                       "'            10"3.278
                                                                                                                                                                                                                                                                                                                                                                                       ""       l   1         103.278            233,9)6
                                                                                                                                                                                                                                                                                                                                                                                                                                   """
                                                                                                                                                                                                                                                                                                        's ' ss '" s """'
                                                                                                                                                                         oa                                     ra                       oa                                        ra                                                                         ;                                 l   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of100




                                                                                                                                                                         NR50
                                                                                                                                                                                                               .. . "' '°°"'. ""'
                                                                                                                                                                                                               ra            ra      "            500"'         3.41%
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                           "'o&SOS
                                                                                                                                                                                                                                                                                                           '""
                                                                                                                                                                                                                                                                                                            "'      "'    $
                                                                                                                                                                                                                                                                                                                                                       .      s                 s        m
                                                                                                                                                                                                                                                                                                                                                                                           .    l   l            8S7
                                                                                                                                                                                                                                                                                                                                                                                                                   roo'
                                                                                                                                                                                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                       f!ry,~                                                     50.0ll.li,
                                                                                                                                                                                       .'""
                                                                                                                                                                         NR SO                                                                                  3.41%       53.41%
                                                                                                                                                                                                                                                                            ""'            r,aS11                          '     8524                         $     103' "            24.~9)    1   l          24990
                                                                                                                                                                         NR SO         "'u                     ra                                 50.W<         3.4l.'l6    53.41%         na511       "'s ,ss" '                                        0    s            s s                  l   1   s                   s
                                                                                                                                                                                       ,wo
                                                                                                                                                                                                               . .... "'"'"'
                                                                                                                                                                         ~JR     so                            M             ra          ra       S0.0006       3.4196      53."41%        MS04         s                 $                                   s      1310              2005     1   1              260S             6561
                                                                                                                                                                                                                                                                                                           ,,,' ' s ss '",                                                                "                       "'""
                                                                                                                                                                                                                                                                                                                                                                                                                     "
                                                                                                                                                                         NR SO         Rrotc                   N    ..                   o,       5Ct.OOO,      3.41%       53.41%         naS10         s         "'                    0      $        0                                 l    l   l   s              l
                                                                                                                                                                         NR SO         R.-.;ts                 ,.                                               3.41%       53.41%         naS04              '       l
                                                                                                                                                                                                                                                                                                                      's                                      s                            9    l   1   s       s     '9
                                                                                                                                                                         NR 50         RmU                                               ""
                                                                                                                                                                                                                                         oa       SOOOl<        "3.41%      53.41%         r,aSll        s                                               0    $
                                                                                                                                                                                                                                                                                                                                                                         '' s
                                                                                                                                                                                                                                                                                                                                                                          0 s                   l   l                  0                 0
                                                                                                                                                                         NR~           Rcr.h                                 ,           ,                      3.41%       £'.41%                               o,                                    m                                        l   l
                                                                                                                                                                                                                                                                                           1\8   '"'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  307 Page




                                                                                                                                                                                       ,_
                                                                                                                                                                                                               ... .,.. .. "'""                                                                                                                                        ,,,.,s
                                                                                                                                                                                                               ra                                 50.w,;                    53.41%         na$11        s                                                                               "63~    l   1                               1.41e
                                                                                                                                                                                                                                                                                                              ' s' ""·o ss '                                                              "'            ' " ss ""
                                                                                                                                                                         NR SO
                                                                                                                                                                         '""'          Keptc                                       ""'   ,;~                    3.41%                      ha $.09      s          "' s "                                     s          S3                     1   l   s ,,.,
                                                                                                                                                                                                                                                                                                                                                                                                           "'"
                                                                                                                                                                         oa                                     ra                       oa                         oa      "'"'   ra                                      "                           ra     s                            ra   l   l                 M           111,.102
                                                                                                                                                                                                                . ...... """                                                               .. ..                                                                                ' "''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PageID




                                                                                                                                                                         NR SO         "Ree.                   N                                  50.""'        3.4196      53.41%         o~ SU         s  "' ' "'
                                                                                                                                                                                                                                                                                                                  0       $              0              0                  0    s          l    l   l
                                                                                                                                                                                                                                                                                                                                                                                                               's "'", l,s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ID




                                                                                                                                                                                                                    .. .. """,,,                                                                                                                '             '
                                       CAPITOL01102




PAGE 1764
EXHIBIT 30
                                                                                                                                                          HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Case
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Case2:15-cv-05642-CAS-JC




                        UMG Recordings Inc.
                        Katy Perry - "Dark Horse"
                        July 1013 ro June 2018
                        Artist Accrued Royalties-DiqftaJ Albums                   & Trades
                                Na1e 1, Per 12/JJ/JlAnwndmt!,or, Kol'y~1yR1>1allvRIJ1tlfl1'\ofWl10ltfOli,
                                No1t J:Pt, U ! lJ/U Anl!l'111;1mo!111, "{Nia/ JiN~'t n; liovohv ~ •• J.51', is ut.ntaM anC'\lcrrklt i.111. on lllfl 0/011, N 1i-;1 NNn R111e ;
                                A.011,q1>.,w,·1P10..-1r1<1~J11,..oJNnR-4iuisUl8(.,,,.,.,~·A<1.ir1n._•stl'IINR}ond1ho(50!!l,ofs11di•ou13A~ilikem«iunOwuo:k
                                                                                                                                                                                                                                                                                                                                                    Stram, 0.0.,<tfont S• Tllb •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2:15-cv-05642-CAS-JC Document




                                                                                                                       blo,Tw,.
             m          11111   i   UPCorlHC(UOlp)         ~orfro<k
                                                                ,                                                                                                                                      ToolUnlh           Tlihl1t.....11,    Pw&;.,:,            Arb,t~ty   A.,.Pri,e L~lh   ArtilC      JAVA                                 0:M.Foto   CPYRTRed Ui~l!«I           mos.-            ,.,.                                         ~-""'
                                                                 ..                                                                                                               I ""''"                                                     MEMO      ...."'                                                                                                                          ....                                     """"'"
                                                                                                                                                                                       o,1i,no1
             ?<
             ........                                                                                                                                                                  11.i. •••
                                                                                                                                                                                        ··-                                                                        "'"                 " .... ....'""' ...."'" t
                                                                                                                                                                                                                                                                                                         '"" ""'             R46.;clie
                                                                                                                                                                                                                                                                                                                                                                                                        .. f                     .....
             ........                                                                                                                                                                                                                                                                """ ..... """''                                     E                                                                           i
                                                                                                                                                                                 •t          ·-
             m                                                                                                                                                                        J 02lB                87f•924       S        41~                                                                                                                                                                      1100                                     4 16~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Document486-1




             CJ1
               '                                                                                                                                                                      1011H                 5~.',.'i.'i          ""'" ""                f\:rt                                                                                                                 "                "            l!-.5S
                                                                                                                                                                                                                                                                                                                                                                                                                 ,' , s 2100                         19!1
                                                                                                                                                                                      010009                  171!16
                                                                                                                                                                                                                          4----1.!ll.
                                                                                                                                                                                                                                 ""'"                                                                                                                                                                               ,    uo                   s       ,
                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                                                                                                                                                                 - -.
                                                                                                                                                                                      010609
                                                                                                                                                                                                                                      ".
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #:10712
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #:10056




                                                                                                                                                                                 '                          .,.-      ~          ""'"                                                                                                                                                                                                         s
                                                                                                                                                                                      oi,;
                                                                                                                                                                                                                                                                                                                                                                                                             "" ' ,, ''"
                                    \hlN7130220l         D,,\Rl(,HORSf:     AOStJ!'fORTE0\/10£0SlRE"AMING NOC~                                                                               ~H              &on                 """ ""                                                                                                                                                                      "'       '                       s      '""
                        iH          l.6VJ7140008l        PARI\HORSE         A0!.1.ffilffl'EOV1Df0STR£AM1NG NO..:PA n                                                                  02201 4                              122!: """ """                                                                                                                         M            M                             6SJ,
                                                                                                                                                                                                                                                                                                                                                                                                              "       s   "                   s     l 2!6
                                                                                                                                                                                                                                                                                                                                                                                                                                                       "
                        94          1..61.N'/1400010     OAIUCHORS£         f>of1oble~'ltl"!11tior,,;-Vl~"""11~.,n- ,No:J-        . htOhl:<>!'tiU!                                    02 2014               1'121!1
                                                                                                                                                                                                              ""                 ""'" "'    NR>O                                                                                                                                ,   s      ,   . ,      '      .                    '"
                        1.5         lhlN714000!'13       OAAK~!>f:          Pl'.lr,-c,;.,ba;n 1itl0"-Vic!M~(~P!- •111i:1          · htOblt ntim                                       02W 4                 '")M•                           NR ~                                                                                                                                                                                                     , ,
                                                                                                                                                                                 ''                                                                                                                                                                                                                                                  "' s
                                                                                                                                                                                                                      ~               ""
                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ....
                        96          l.6\N7l400C!f3       OAfi.1:HORS£       Pl:t"~e'l;.lb,ai t i - d!ent~..... , T111t1erMIOL                                                         0)20 1.4                                              NR !,O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  499-8 Filed




                                                                                                                                                                                                                      '-------2.      ""                                               n-    ~OOK        1.111"    '3.Al~                           "           "'" '         "                0                0                   ""' ' 0               .
                                                                                                                                                                                      022f'l1"1                                                                                        !U.   M)..OOfii   l.4ltl.   .51.AtK                                                                     0                                          0
                                                                                                                                                                                                                                                                                                                                                                                           '" ' '"'' '' '
                                                                                                                                                                                                               '      '-------2.      "'                                                                                                                                                      s
                        91:         l..&.N71~152         ()\RIHORSE.       ADSl,MIQIITI:OVlOCOSTR!:'.AMING NOCPRTI                                                                    0221                                                  NR !,(I     R,: t~                                                                                                                                               I       I   I
                        ~           SUb-To 11l: UMGSY111emDtollMTr.ckl
                                                                                                                                                                                                  .   1.1')8Ci.}8l5fi8
                                                                                                                                                                                                      t.OA02~~ 98
                                                                                                                                                                                                                 ''" I
                                                                                                                                                                                                      ll)il(IU.5298
                                                                                                                                                                                                                           ---   ""'"
                                                                                                                                                                                                                             !t!9!,S27
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                          S 11.011294
                                                                                                                                                                                                                                      ""
                                                                                                                                                                                                                                                                                                                                             S Jll1~9
                                                                                                                                                                                                                                                                                                                                             ~ 111159
                                                                                                                                                                                                                                                                                                                                             ,. 111159
                                                                                                                                                                                                                                                                                                                                                         S 11'?.40"l
                                                                                                                                                                                                                                                                                                                                                         ~ 262402
                                                                                                                                                                                                                                                                                                                                                         ,. 2f.Z401
                                                                                                                                                                                                                                                                                                                                                                       S
                                                                                                                                                                                                                                                                                                                                                                       S
                                                                                                                                                                                                                                                                                                                                                                           ll611
                                                                                                                                                                                                                                                                                                                                                                           2Hll
                                                                                                                                                                                                                                                                                                                                                                           211i~l
                                                                                                                                                                                                                                                                                                                                                                                    S l-lS192
                                                                                                                                                                                                                                                                                                                                                                                    S 11151!12
                                                                                                                                                                                                                                                                                                                                                                                    ,. lit.5192
                                                                                                                                                                                                                                                                                                                                                                                                   ' ' '
                                                                                                                                                                                                                                                                                                                                                                                                   S :\19:IOI
                                                                                                                                                                                                                                                                                                                                                                                                     U5 liU
                                                                                                                                                                                                                                                                                                                                                                                                   S .5'Hl9'14
                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                             ,; 33,10,;71
                                                                                                                                                                                                                                                                                                                                                                                                                                         ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                              S10!<S7!06
                                                                                                                                                                                                                              1903123'\
                        101         \/,n.....,...                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Filed10/09/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              11/20/19 Page
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Page96
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            6 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  307 Page
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PageID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ID




                                                       CAPITOL01103




PAGE 1765
EXHIBIT 30
                                                          HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                                                                                   Case
                                                                                                                                                                   Case2:15-cv-05642-CAS-JC




                                   Distribution Fee Summary
                                   Katy Perry- Dark Horse



                                                               2013          2014            2015         2016          2017         2018           Total
                                                                                                                                                                        2:15-cv-05642-CAS-JC Document




             m
             ;:x:                  Physical - Net Sales       805,776.19     (11,611.11)      7,429.37      (123.77)      8,966.71      '924.94     811,362.33
             ........              Phy. Dist. Fee %            7%             5%              5%           5%            5%           5%            6.99%
             ........              Phy. Dist. Fee             56,404.33        (580.56)         371.47         (6.19}       448.34        46.25      56,683.64
             en
              I
                                                                                                                                                                                             Document486-1




             en
                                                                                                                                                                                                      #:10713
                                                                                                                                                                                                      #:10057




                                   Digital - Revenue          868,054.29   6,695,557.86    1,102,389.39   689,709.57    880,531.47   321,063.20   10,557,305. 77
                                   Dig. Dist. Fee %            6%             5%              5%           5%            5%           5%             5.08%
                                   Dig. Dist. Fee             52,083.26      334,777.89      55,119.47     34,485.48     44,026.57    16,053.16      536,545.83
                                                                                                                                                                                                       499-8 Filed




                                   Total Dist. Fee        108,487.59       334,197.34       55,490.94     34,479.29     44,474.91    16;099.41     593,229.47
                                                                                                                                                                                                              Filed10/09/19
                                                                                                                                                                                                                   11/20/19 Page
                                                                                                                                                                                                                            Page97
                                                                                                                                                                                                                                 7 of
                                                                                                                                                                                                                                    of100
                                                                                                                                                                                                                                       307 Page
                                                                                                                                                                                                                                           PageID
                                                                                                                                                                                                                                                ID




                        CAPITOL01104




PAGE 1766
EXHIBIT 30
                                                                                                                                   HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                                                                                     Case




                    LJMG Recqrd inqs Inc.
                    Kgty Perry ~•park Hqrse "
                    1uty 2013 to June 2018
                    Physicgl Sq/es · Qlstrlbutioo   Fee Cglcylatigl)
                                                                                                                                                                                                               201312             201412             201!,l
                                                                                                                                                                 VTOfliYtrive                                                                                                                                           """"

                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                     Case2:15-cv-05642-CAS-JC




                                                               Alt.tltJI
                                                               """'             NOOW<l"~                                                                                              "
                                                                                PROM,."lTIOt.w.ON..Y N::'ITALWAYSFR[[
                                                                                                                                                                                                    ""
                                                               """"'            AAOMOllONAt Of\l.Y NOT Al.WAY'S f-Rff                                                                         1
                                                               """'             110'l'AI.TYD!aUSl\l(El4>0fll ON.YOA'OERSF                                                                           1'                                810                                                                         '
                                                                                                                                                                                                     "" '
                                                               """'             ltO'l'AlT'rDin~V(E:4'0flT ONI.VOROiRSf                                                            !, !,!>t
                                                                                                                                                                                 "'"                                ,.,                                       ""            ""                             "'
                                                               """"                            ON·ACl'lf                                                                                            1,"                                                                            5
                                                                                CATAI.OG'SALfS                                                                                      "''       1
                                                               """'
                                                               .......          HGUIAA~RC'.lAIOIW£R                                                                                                    m                             .... '                                1.390 " <.
                                                                                                                                                                                                                                                                             " '           ,.,            l.7S4            m
                                                                                lu'.GUARCOMIVf'.R(lAI.Ofi0£R                                                                                                                                             """'"
                                                                                                                                                                                                  ""                                                                                         '
                    ll
                    "                                          """"                                                                                                                                ' ""                              7717                                  IU4                   '
                                                                                                                                                                                                                                                         '"'                          "' ""
                                        ~SMOM'l:'SI            COMPACTDl'iC     R£Gt.JI.Mcot,,\\,£ROAI. Oflt)£fl
                                                                                                                                                                                 HHS         I 'I "II !:!i If                                  Ii                   Ii             11 If    11
                                                                                                                                                                                                                                                                                                                                          2:15-cv-05642-CAS-JC Document




             m                          ~'MOELU>lf             COMPAC'TOI<;
                                                               OOf,AIACIOISC    NOO-.:
             X                          """oru»<               COf'A>AO'DISC    FR(JMOnl)P.W.Ol'LV t.Ot/li.WAYSFRU
                                                                                                                                                                                             i-1 "
                                                                                                                                                                                              1
                                        """ClW<:                                                                                                                                                  "
                                        .,,  UM
                                            ...                COMPACl"OIS.C    RO'fAl.lYExQ.VSl\l(~l·ON.YORO(RSF                                                                ~'.\ 160     1     JO
                                                                                                                                                                                                    "
                                                               (OMPAOOISC       O\USTOO" SCRAPPING CWIRGE'.OlO LMEL                                                                          1..1--!!                                                               .L_
                                        ""~' ""'               eot>M'ACTDIS.C                                                                                                     l"'
                                                                                                                                                                                                                                                                                   -!--
                                                                                                                                                                                              1     "     +--'"                                                                                  +--
             0)                                                COM'PCI Ol~C     FlfGU.AAC'Ofd,.,fPCIAI.OflOER                                                                   841)711      i-1   _J!    .i...J1.l.fil..                                                  13!,7           m              1:m              l11
              I                                                                 W.llfAA'fOROUI                                                                                   184:I:                             ,n
                                                                                                                                                                                                                                                                                                                                                               Document486-1




                                                                                                                                                                                               I    16                               "''                 "'°' '
             -..J                                              """'"'""                                                                                                                                                                                        '              "              '            U lt'
                                                                                                                                                                                                                                                                                                                                                                        #:10058
                                                                                                                                                                                                                                                                                                                                                                        #:10714




                                                                                OVUtsTOO: SCRAPfltNG G;AAGf0 TOLA8£l.
                                                               At&IM
                                                               """'             l'Rot.AOTIONtitON.Y   TALWAYSFflH
                                                               .......          RCWAI.JV [.'(Q.USl\lf (li'l)()f(I OM.V OROEflS F
                                                                                                                                                                                                                                                                                                                                                                         499-8 Filed




                                                                                                                                                                                              1     n'
                                                                                                                                                                                              1
                                                                                                                                                                                               I
                                                                                                                                                                                                                            ''                 ''                    ''s                            ''            ''s
                                                                                                                                                                                              1     n s                      s                                                                                    s
                                                                                                                                                                                                     "" '
                                                                                                                                                                                                                                                's                                 ''ss              's
                                                                                                                                                                                              I                                       185                            ,s
                                                                                                                                                                                              I                                                                      s                                       (4) S'            111
                                                                                                                                                                                              1     l3                                                               s
                                                                                                                                                                                                      ""
                                                                                                                                                                                              1
                                                                                                                                                                                                         '             '''       ''s
                                                                                                                                                                                                                                 '     51                     10)    s
                                                                                                                                                                                                                                                                                   ''s           ''s
                                                                                                                                                                                              I                 4~!, 1S6
                                                                                                                                                                                                                       s   ,.,., s                       !,45,S     s      lOU                                    '
                                                                                                                                                                                                                                                                                                                                                                                Filed10/09/19




                                                                                                                                                                                              I                                                                                    5      2393            5.476
                                                                                                                                                                                                    """'ss          "' 's
                                                                                                                                                                                                       "        4554'•              lltl•                                                 Hts             5.•72   ~
                                                                                                                                                                                                                                                         ....                                     '''
                                                                                                                                                                                                          '                                               108) $
                                                                                                                                                                                                                                                                           '"                                     '' "'"'
                                                                                                                                                                                                                                                                             1l'
                                                                                                                                                                                              I                             s                                        s
                                                                                                                                                                                              1     1,                                                               5
                                                                                                                                                                                                                                                                                                                                                                                     11/20/19 Page




                                                                                                                                                                                              1     l6
                                                                                                                                                                                                    " 's                                       ''s                                 ''s            s
                                                                                                                                                                                              1                                                                                    s
                                                                                                                                                                                                                                                                                                                  's
                                                                                                                                                                                              1     15
                                                                                                                                                                                                    "'     ~      4.031     $              0                                       s
                                                                                                                                                                                                                            '''                  '     ''                                        's
                                                                                                                                                                                                                l;\9,846                                                   2,'37   <;      (14) $
                                                                                                                                                                                              I     16 S                            ~3.50~                                                                   11   ,'s          11
                                                                                                                                                                                                                                                                                                                                                                                              Page98




                                                                                                                                                                                                                            s                  s ., '
                                                                                                                                                                                                                IH,171             rn,so           .,. '..                 UJ?              .                 1   s             1
                                                                                                                                                                                                                BOS,776             11,611               ?421              S,511                                  s
                                                                                                                                                                                                                                                                                                                                                                                                   8 of




                                                                                                                                                                                                                                                                    's             ' '"'                  ""               "'
                                                                                                                                                                                                                                                                                                                                                                                                      of100
                                                                                                                                                                                                                                                                                                                                                                                                         307 Page
                                                                                                                                                                                                                                                                                                                                                                                                             PageID
                                                                                                                                                                                                                                                                                                                                                                                                                  ID




                                    CAPITOL01105




PAGE 1767
EXHIBIT 30
                                                                              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                       UM§ RecordJnos /ne.
                       Kory Perry · ·oark Horse·
                       Jyly]OJ3 tOIYM 20J8
                                                                                                                                                                                                                                                                                                                                                   Case




                       Digital Sales - Distribution FttCoJcufotion

                                                                               w... ,,,.                ......                                                                                                           v,o,,_..,i         \'10"'1>•• " YTOAo ,a,t<I YT0"1o-nted YTOl'rD-rM1d VT0 ....... 11!1 l'TOPrCM•-.1
                                                                                                                                                                                                                             11.,.....,.        R,,......,        Fl........          11.. .,,.,..   II-            11•._
                                                                                                        .....
                                                                                                        ·--
                                                                     '""'l5-"""'"""c--- -- ----l-;;\~            l:::::@~~ ~ ~ = ~g:j:= ~ ~ = ,if·l!=:~:::J·@:~~j~"t::::::I•'4.:.0~"t=:si:~!.:c\l:~~; -1~
                                                                                                                                                                                                        1...,_'_1:·_:__,• ..,·_:-~;=~......-·~:~-~-· - '~;,.,.,_'~;~~:..,:_,_:_::,_:,,__:_:...·~'-'-:..'
                                                                                                                                                                                                                    i                                                                                                                        ""<
                                                                                                                                                                                                                                                                                                                                              '


                                                                                                                                                                                                                I   t6S                IA                20                       2                          I$                              ,ti
                                                                                                                                                                                                                    16   s           183    s          n~ s                      , s                        1   s

                                                                                                                                                                                                                    13            l.tliD    S     ,,,,s,,     $        1.9i!   J.11

                                                                                                                                                                                                                                                                                                          "' <
                                                                                                                                                                                                                                                                                                        '"
                                                                                                                                                                                                                                                                                                                                                   Case2:15-cv-05642-CAS-JC
                                                                                                                                                                                                                                                                                                                                                        2:15-cv-05642-CAS-JC Document




             m
             ?<
             .......
             .......
             0)
                                                                                                                                                                                                                                                                                                                                                                             Document486-1




             (X)
              '
                                                                                                                                                                                                                                                                                                                                                                                      #:10059
                                                                                                                                                                                                                                                                                                                                                                                      #:10715
                                                                                                                                                                                                                                                                                                                                                                                       499-8 Filed




                                                                               ---------+-"""'"""'~==::t::::::;;,~..f i"t :=;;;;;:t=:::::;~ 1=:::::',rn~tt==:]iit:=::ilit=::m:~:~
                                                                                                                                                                                : :                                 ~s
                                                                               ,ioicol,ii:::=====::t:l~ ~ ~---f--~+--~t---"if----,,/--M                       -6+---t--,,-,,~   O                                   ~ $
                                                                                                                                                                                                                                                                                                                                                                                              Filed10/09/19
                                                                                                                                                                                                                                                                                                                                                                                                   11/20/19 Page
                                                                                                                                                                                                                                                                                                                                                                                                            Page99
                                                                                                                                                                                                                                                                                                                                                                                                                 9 of




                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                    of100




                                                                                                                                                                                                                                                                                                                      ,1;;,;             4165



                                                                                                                                                                                                                                                                                                                          1S    S           2S
                                                                                                                                                                                                                                                                                                                      ll'\6              11?lo,
                                                                                                                                                                                                                                                                                                                                                                                                                       307 Page




                                                                                                                                                                                                                                                                                                                     llt'"  '       •
                                                                                                                                                                                                                                                                                                                                                                                                                           PageID




                                                                                                                                                                                                                                                                                                                     121.0U         Ml
                                                                                                                                                                                                                                                                                                                                                                                                                                ID




                                                                                                                                                                                                                                                                  .......




PAGE 1768
EXHIBIT 30
                                                                                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                      Manufacturing
                                                                                                                                                                                                                                 Case




                      Katy Perry - Dark Horse

                                                                                                                          Commercial Mf&                                      OJ Ml
                      YEAR    PERIOD MRCO MRUN OPCO OPUN SUPLBL MLINE CFG    PRODUCT#        UPC        U.P.S.   un+u                      STD Cost               Units               STD Cost
                      2 013                                                                                                5,2&6                      ~,4'2.a
                      2014                                                                                                 1,349                      M,120.52
                      2015                                                                                                 1,151                      52,004.51
                      2016                                                                                                 5,190                      43,121.57
                      201 7
                      2018                                                                                                 1,093                         13,919
                                    CPV   CAP   CT   CT    CAP        LP    8001921401 00602537532346     2              26,056                       214,317                                               1/16     13,394.78

                      2013                                                                                                10,337                       9,148.25
                      2014
                      2015
                      2016
                      2017
                                                                                                                                                                                                                                 Case2:15-cv-05642-CAS-JC




                      2018
                                    CPV   CAP   CT   CT    CAP        LP    8001951302 00602537596577     1              10,337                          9,148                                              1/13        703.71

                      2013                                                                                               217,420                  741,011 .50              1,.m                  3,528.55
                      2014
                      2015
                      2016
                      2017                                                                                                 1,530                          5,164
                      2018
                                                                                                                                                                                                                                      2:15-cv-05642-CAS-JC Document




             m                      CPV   CAP   CT   CT    CAP        CD    8001921502 00602537532339     1             298,950                       751,676             1,403                    3,529    1/16     47,200.26
             ;><
                      2013                                                                                               752,170                 119,275.15                5,917                 4,999.17
             ......
             ......   2 014                                                                                               18,440                  57,131.80
             CJ)      2015                                                                                                20,010                  16,908.45
                                                                                                                                                                                                                                                           Document486-1




              I
             c.o      2016
                      2017                                                                                                17,580                        1S,4H
                                                                                                                                                                                                                                                                    #:10716
                                                                                                                                                                                                                                                                    #:10060




                      2018                                                                                                 7,HO                          6, &07
                                    CPV   CAP   CT   CT    CAP        CD    8001921602 00602537532322     1             846,860                       714,071             5,917                    5,000    1/13     55,313.14
                                                                                                                                                                                                                                                                    499-8 Filed




                      2013                                                                                               214,&70                 Nl,413.50
                      2014
                      2015
                      2016
                      2017
                      2018
                                    CPV   CAP   CT   CT    CAP        CD    8001934502 00602537563173     1             214,670                       869,414                                               1/16     54,338.34
                                                                                                                                                                                                                                                                           Filed10/09/19




                      2013
                      2014                                                                                                 5,11115                    57,231.13               5                    4U3
                      2 015
                      2016
                                                                                                                                                                                                                                                                                 11/20/19 Page




                      2017
                      2018
                                    CPV   CAP   CT   CT    CAP        LP    8002018901 00602537739011    2                5,885                        57,232                 s                       49    1/16      3,580.02
                                                                                                                                                                                                                                                                                          Page100
                                                                                                                                                                                                                                                                                               10 of




                      2013                                                                                                50,170                  21,259.50
                      2014
                      2015
                      2016
                                                                                                                                                                                                                                                                                                  of100




                      2017
                      2018
                                    CPV   CAP   CT   CT    CAP        CD    8001962402 00602537613458    1               30,870                        26,240                                               1/13      2,018.42

                                                                                                                                                                                                                    ProRate
                                                                                                                                                                                                                                                                                                     307 Page




                                                                 Total Manufacturing                               1,433,628                2,642,095.96                  7,325             8,577.05               176,548.68
                                                                                                                                                                                                                                                                                                         PageID
                                                                                                                                                                                                                                                                                                              ID




                               CAPITOL01107




PAGE 1769
EXHIBIT 30
                                                                                           HIGHLY CONFIDENTIAL - ATIORNEYS' EYES ON LY
                                                                                                                                                                                                                                                                   Case




                   Handling Fee (Ancillary)
                   Katy Perry - Dark Horse
                                                                                                                                                                                 No SKU and DJ Handing
                   YEAR    PERIOD MRCO MRUN OPCO OPUN SUPLBL MLINE CFG   PRODUCT#          UPC         U.P.S.   HANDLING FEE        RETURNS PROC ESSING      LINE CHARGE        SkU      OJ HAND & fREIGHT   REFURBISHMENT       TOTAL
                   2013                                                                                                   175.00
                   1.014                                                                                                  U6.7S                                      617.SO                                            11.so)
                   2015                                                                                                   233.20                                      270.00
                   2016                                                                                                   102.3-0                                     272.50
                   2017                                                                                                   137.25                                      311.2S
                   2018                                                                                                    22.SO                                      121.25
                                  CPV   CAP   CT   CT   CAP        LP    8001921401   00602537532546                   1.087.00                                    1, 592 .50                                          ll ,50)     2,678.00   1/16       167.38
                                                                                                                                                                                                                                                                   Case2:15-cv-05642-CAS-JC




                   2013                                                                                                 2,039.75                 3,158.22
                    2014                                                                                                                         Z,871.55           1,292.SO                                        6,269.75
                    201S                                                                                                   24.70                   7.t&.06            722,50                                          270.00
                    2016                                                                                                                           371.'9             153,75
                    2017                                                                                                                            64.32             140.00
                    2018                                                                                                                           107AO               36.25
                                  CPV   CAP   CT   CT   CAP        co    8001921502   00602537532339                   2,064 .45                7,321 .24          2,545.00                                        6, 539.75      18,270.44   1/16     1,141 .90

                    2013                                                                                                   11.50                    95.92
                    2014                                                                                                  548.00                 8,240.Sl           2,368.75                                        5,593.75
                                                                                                                                                                                                                                                                        2:15-cv-05642-CAS-JC Document




             m      2015                                                                                                  482.00                 3,285.52             943.75                                        3,810.00
             ;><   2016                                                                                                                            903.21            •n.so                                            862.50
             -"    2017                                                                                                                            691A6              552.50                                          712.SO
                   2018                                                                                                                            475.20             106.25                                          907.20
             O')                  CPV   CAP   CT   CT   CAP        co    8001921602   00602537532322                   1,041 .50               13,691 .82          4,443.75                                       11,88.5.95      31,063.02   1/13     2,389.46
             I
                                                                                                                                                                                                                                                                                             Document486-1




             -"
             0     2013                                                                                                 3,750.00                   193.29
                                                                                                                                                                                                                                                                                                      #:10061
                                                                                                                                                                                                                                                                                                      #:10717




                   2014                                                                                                 7,425.25                 9,114.•                                                           lZ,2 10.00
                   2015                                                                                                                          1,817.31              1&75
                   2016                                                                                                    20.00                  u•.oe                 l.2S
                   2017                                                                                                                             0.,3
                                                                                                                                                                                                                                                                                                      499-8 Filed




                   2018                                                                                                                              0.15
                                  CPV   CAP   CT   CT   CAP        co    8001934502   00602537563173                  11,199.25                11,629.91              20.00                                       12,210.00       35,059.16   1/16     2,191 .20

                   2013
                   2014                                                                                                   137.50                                     Ul.25
                   2015                                                                                                                                               17S.00
                   2016                                                                                                    3o.OO                                      101.25
                                                                                                                                                                                                                                                                                                             Filed10/09/19




                   2017                                                                                                    3o.OO                                       7&7S
                   2018                                                                                                                                                33.75
                                  CPV   CAP   CT   CT   CAP        LP    8002018901   00602537739011                     197.50                                      800.00                                                          997.50   1/16        62 .34

                   2013                                                                                                                             o.26
                   2014                                                                                                                           212.28
                                                                                                                                                                                                                                                                                                                   11/20/19 Page




                   2015                                                                                                                            31.87
                   2016                                                                                                                             o.26
                   2017
                                                                                                                                                                                                                                                                                                                            Page101




                   2018
                                  CPV   CAP   CT   CT   CAP        co    8000962402   00602537615458                                              244 .67                                                                            2A4.67   1/13        18.82.
                                                                                                                                                                                                                                                                                                                                 11 of




                                                                                                                                                                                                                                                     Proral'e
                                                                Tota l Handling Fee                                  15 589.70                32,887.64           9 201.25                                       30,634.20       88 312.79           51911.10
                                                                                                                                                                                                                                                                                                                                    of100
                                                                                                                                                                                                                                                                                                                                       307 Page
                                                                                                                                                                                                                                                                                                                                           PageID
                                                                                                                                                                                                                                                                                                                                                ID




                                   CAPITOL01 108




PAGE 1770
EXHIBIT 30
                                                 HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                               Case
                                                                                                                               Case2:15-cv-05642-CAS-JC




                                      Katy Perry- "Dark Horse"
                                      Royalties Summary



                                                                                                            Pro-Rated Totals
                                                                                                                                    2:15-cv-05642-CAS-JC Document




                                      Artist Accrued Royalties - Physical Albums                                    194,610
                                      Artist Accrued Royalties - Digtal Albums & Tracks                           3,340,571
             .......
             .......                                                               Total Artist Royalties         3,535,181
             mI
                                                                                                                                                         Document486-1




             .......
             .......
                                                                                                                                                                  #:10062
                                                                                                                                                                  #:10718
                                                                                                                                                                  499-8 Filed




                                                                                                            Pro-Rated Totals
                                      Accrued Copyright Royalties - Physical Albums                                  84,969
                                      Accrued Copyright Royalties - Digital Albums                                   95,858
                                      Accrued Copyright Royalties - Digital Tracks                                  901,029
                                                                                                                                                                         Filed10/09/19




                                                                              Total Copyright Royalties           1,081,855
                                                                                                                                                                               11/20/19 Page
                                                                                                                                                                                        Page102
                                                                                                                                                                                             12 of
                                                                                                                                                                                                of100
                                                                                                                                                                                                   307 Page
                                                                                                                                                                                                       PageID
                                                                                                                                                                                                            ID




                       CAPITOL01109




PAGE 1771
EXHIBIT 30
                                                                                                                               HIGHLY CONFIDENTIAL - ATIORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                                                                                                                                                                                         Case




                    UMG Recordings, Inc.
                    Katy Perry - 11Dork Horse"
                   July 2013 to June 2018
                   Artist Accrued Ro yalties -Ph ysical Albums

                            Nol l' J: Pet 11./JJ/ll AniNKJm,mt, ICotyPt'flY RovaltvRott:ll /1" of WhOW!Dle ; No Pockagl1t1J lktlurtlo11 app/~1 to Royalty Cot'ula tlo,u.
                            Nott> z: Prr U/1J/U Afl'lt'l~mt'flt, sm. of Jaw'J .1% Rayolry I.I!! J.S", /J t1«1tttJ as on OW!ulde, on top o/thf!Artlu IJ/./n Rotr ;
                            Aha I hot Jovo 's PIO ·HIIO Sha/(> of Net Rttrl~s I> 6,818 lJOYO J / A,tm ll"i ' 511'1 NR} and tnat 5~ of wch ,o f ,: J,409,. h comkwred OIi OYr.r,kk

                                                                                                                                                                                 TotalUnhs      TotalRewnu•              Pay     s1a11d:1rd                                   WhOle!.;l!                  JAVA         To tal        P1kf' P.teb                                                P10-1ated
                                                                                                                                                                                                                        8~$ r ,ttUnh                                           eP, k.e                   Owmkl        Royillty       Level glng                                                  Roy.ahy
                                                                                                                                                                                                                                                                                                          eltlte        1t11e                                                                      Uptnse



                                060253753234        PRISM                         ALBUM             [MPLOY[[ SAL( S                                           10 22 13      N                                                                                                                                                                                                 na     I    16              ·~
                                06025l7Sl2J4        PRISM                         ALBUM             NOCII.ARGE                                                10/22/ U                                                                                                                                                                                                        na     1    16              ,~ ss
                                0602537532J4        PRISM                         ALBUM             PROMOTIONAi. ONLY NOT ALWAYS rR EE)                       10 22/ll                 1175                                                                                                                                                                                   na     1    16
                                060Ul753234         PRISM                         ALBUM             PROMOTIONAi.ONLY NOr ALWAVSFREr                           10 U l.l                  194                                                                                                                                                                                   rl.l   I    16
                                                                                                                                                                                                                                                                                                                                                                                                                                         Case2:15-cv-05642-CAS-JC




                                                                                                                                                                                                                                                                                                                                                                                                          "'s
                                060253753234        PRISM                         AlBUM             ROYALTY EXCLUSIYC [XPORr ONLY ORDCRS F                    10/>.2/1!              3,605       5       30491                                                                                                                                                                na     I    16              "' $           1,906 I
                                060253753234        PRISM                         ALBU M            ROYAl."rt'(XCLUSIVCCXPOR'l" · ONLY ORDCRSF                10/U IJ                   700      S        'H S1                                                                                                                                                                na    1    l6              "'s              3'7
                                0602S3H3234         PRISM                         AIBUM             A(COMMOOATIO N ROY INC                                    1onl/ll                    10      S         !>07        PB                                              30     S 19.87            ZZ%       1.~             20,       100%       0%     100% S               140      1    16    $         • s                 ,, ,
                                060lSJ7"U4          PRISM                         ALBUM             CATALOG SAL( S                                            10/U/13       Y            30      $         4J1         PB                                              30     S 19.87                                      24%       100%       0%     100% S               140      1    1.6 $           • s
                                060lSl7S3234        PRISM                         ALBUM             RCGlllAR COMMEHCIALORD(R                                  10/U/ 13      Y.      17,702       S     28!t240         PB             2,982           661,        14 ,059     S 19.87            22%       !.SO%           24%       100%       0%     100% S            6S,6'18     1    16 $ 4,103             $
                    10          0602537S3234        PRISM                         ALB UM            RCGULAR COMMERCIAL OROLR                                  10/U/13       Y        2, 16S      S      36 504                                                     2.165      S 19.87            227'      1.50%           24%       100%       0%     1007' S           10,109      1    '16 S   63l            $
                                                                                                                                                                                                                       ""                                                                                                                                                76,037               S 4,7S2            $     22,424 ,
                   >'l~l -+--+'So~b~
                                   -T~ O U ~ l - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -·~U~ll_l ~

                    "          060
                   "',~,3 -+--+' ~ " ~'7
                                       ~5~%~"-~''-' ·~
                                                     ~M- ·~
                                                          " '~
                                                             ~ '·~c·s~) - ~C~O~M~P ~
                                                                                   ~ '~ "~~~' -~''·~'G~U~~ -· ~c o_M
                                                                                                                   ~M~[~~ ~~~LO
                                                                                                                              ~R~O~ER- - - - - ~'~'/~19~/l-3~ Y-~l_l~· ·~" ~2 1                 ~                     ~1M
                                                                                                                                                                                                                        ._..___.
                                                                                                                                                                                                                               1.~ ,~" '-l.1-~·~o ,~l-~
                                                                                                                                                                                                                                                      ··~"°
                                                                                                                                                                                                                                                         ::....l~s - "
                                                                                                                                                                                                                                                                     • '~M~l-~·~·~~L1~·~
                                                                                                                                                                                                                                                                                       · ~~~~1-~,~·%
                                                                                                                                                                                                                                                                                                   ~ 1'--"
                                                                                                                                                                                                                                                                                                        , 00ll
                                                                                                                                                                                                                                                                                                           ""''-'"~%Ll~
                                                                                                                                                                                                                                                                                                                      1 00ll
                                                                                                                                                                                                                                                                                                                        =.,lws' - ~~~~~37~1......
                                                                                                                                                                                                                                                                                                                                               11.....,,~
                                                                                                                                                                                                                                                                                                                                                        1 J~s___,1~~~· ·~l~s - ~6~,6·=l l
                   O---+--+-   So_ b_
                                    -T_
                                      OUl
                                       ~-------------------------------'~'~-3_2                                                                                                                 ..1...___!!:!!!                                                                                                               $   11,437                    S 1A9S $            6.692
                    IS
                                                                                                                                                                                                                                                                                                                                                                                                                                              2:15-cv-05642-CAS-JC Document




             m        6 -+--+'
                   >'1~      060
                              = 25~37~ 5~32"-
                                            33- -+P~RO
                                                     ~M_ (~IO~El~UX~[ ~ - - +C~O_M_PA~Cl_ O~O~C-+[~M~PL~CYf=E~ESA
                                                                                                                ~ LE~S - - - - - - - - + -l~0/'-'
                                                                                                                                              22/~ 1~3+-N- - + - - -'-l , 1-$' - - - - "
                                                                                                                                                                                       68',l                                                                                                                                                                                  na     I    16
                    t7       0(>025l7S'3J3l PfllSM Dt:1.UX[                  COMPACT DIS(        NOCHARGC                                 tO hl 11      N                                                                                                                                                                                                                     na     1    16
                                                                                                                                                                                                                                                                                                                                                                                                          "' s
             ;x:    18       OGOH:H!:13233 PRISM OElUX(                      COMPACfOKC'         PROMOflONALONLY NOTAlWAYHR((             10112 n       N        1.928                                                                                                                                                                                                        na     I    16              "'na   '
                                                                                                                                                                                                                                                                                                                                                                                                                 S

                    ;.~ =~!:;:!!!! :::: ~~:.~:~                                      ~~:::~:~:!~ ~~;:~~~c~~~l~x~~~;~~~~i:~~ F                                 ~~/;~,~~               s.ooo ~             a
                                                                                                                                                                                                           160                                                          na            na            na                                                     na                 na          ::              ::     ! 1185             1




                   11           0602Sl7'B2H         PRISM           onuxr         COMPACl [)l!:,C   ACCOM MODATION        ROYI N(                             10/22/ 13     Y           1SO      S        t   110     .....
                                                                                                                                                                                                                         .   -+--'-+-...;..+--"'"~'+-"-'           ''~··"'ll'+--''"'"~l-''"'·'""
                                                                                                                                                                                                                                                                                              ""+- -''"-""+-'
                                                                                                                                                                                                                                                                                                         ' '"'o"'"'"+--""""l--"100""""1-"' -,-''"''7+-'l'l-''"16-'''--''-l'-+.,_             ' =~'°""-!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Document486-1




                   I':"-!+-l":=!:"'!?"':,.,!!"':'.:..,-i:;-": '-"~=~,.,~~"~;a.;'----+:"-~"'~,"':a.g'-~' "':~
                                          7                                                           1~,.,    ~"~~"~"'
                                                                                                           ~ l-'~"i:
                                                                                                        1~"'~~:::.   ,:"'"'"
                                                                                                                         ' ' "',."' -,o.,,,.o,.<R, __ _ _ _
                                                                                                                                                          +';,"'•'"!!"':"';+-;+-'"' "6"'
                                                                                                                                                                                      '::"-1
                                                                                                                                                                                          :           2 ~~.: :        1';8",-+~'"'
                                                                                                                                                                                                                            -    6"'~"':+--'3"''-""'+ '"'0=
                                                                                                                                                                                                                                                          6 ~!":-+-<--'
                                                                                                                                                                                                                                                                ' :;"';:"':!+-';";":l-':~::   3 - -';~:":+-':"::
                                                                                                                                                                                                                                                                                                               "3-":+ -"'~                                                                   : -'1-1~1,.~"'~cl:,
                                                                                                                                                                                                                                                                                                                                "',",.l-"',,._,6"-7;"':"''!+-'111-':"I:.a,;~•'"1'"'.;°"',!-+-c--
                   oa'~'-+--+"
                             So" b_,
                                  -T.
                                    .., • ~ l - - - - - -- - -- -- -- - - - - - - - --                                                           -    -   - - - - - -'"S~7.S
                                                                                                                                                                           "<2 ~6 ~                                                                                                                                                                                     674..)61               $ 4Z,141 $             17'1724 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #:10719
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #:10063




                   "26          060lS3nl901         PRISM MD                      AlBUM             OVCRSTOCK SCRAPPING CIIARG£0 TO l.AB[l                    04 1 S 14                                                                                                                                                                                                       n.1    1    16
                    27          060Z'B77390 1       PRISM RSD                     At8UM             PROMOTIONAL ONLY NOT AI.WAVC:. fl\EC                      04 15 14                 841                                                                                                                                                                                    na     I    16
                                060251773901                                      Al.BUM            ROYAlr¥ FXCLUSIV[ EXPORT -O NLY ORDERS F                  04 J S 1<1    N                            5A89                                                                                                                                                                             16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            499-8 Filed




                    28                              PRISM RSD                                                                                                                          550
                    29          060253773901        11RIS M RSI)                  ALBUM             ACCOMMOOATIO N ROY INC                                    (),1 JS 14    Y          120                 748                                                       120      ~   20A7                                     24%       100%                                                 16 S           36
                    30          OG02s1n1901         PRISM RSD                     ALBUM             RCGUlAR COMMERCl!\l ORDER                                 04 1514       Y        3658               61 162         P8
                                                                                                                                                                                                                       ""                               23         3 083      ~   rn.47                    I.SO%           14%       100%      ...     100%              1483 1      l    16 'i         9l7              3 948 ,
                                                                                                                                                                                                                                        "'                                                       ""                                                             S        1SAOI                 S        963             4.317
                   1":-';+-l"'°"'''-'
                         -           =l'-'-Phc,"=
                                   ·T...       '"'" '''"'
                                                       A"lb""m°"•- - - - - - - - - - -- - - - -- - - - -- -- - -- " "
                                                                                                                    " "''"-9                                                                    ~
                   31           0602537S3232        PRISM STANDARD                COMPACTDISC       [MPIOYECSALES                                             10 2l B                    4B                    76                                                                                                                                                                    I    lJ              ·~ s
                   ;J4          060l53753H2         PRISM STANDARD                COMPACT DISC      NO CH.MG£                                                 JO 22 13                                                                                                                                                                                                                    ll
                   H            060253753Ul         PRISM STANDARD                COMPACT DISC      OVERSTOCK SCRAPPING CI-IARGCD TO I.ABEi.                  10 1.2 13     N                                                                                                                                                                                                             l3
                                                                                                                                                                                                                                                                                                                                                                                                          ·~ s
                   36           0602537S3232        PRISM STANDARD                COMPACT DISC      PROMOllONAL ONLY fNOl Al.WAYS FRCEl                       10 22 13      N        4,047                                                                                                                                                                                    1t;1   I    11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Filed10/09/19




                   17           060251753132        PRISM STANDARD                COMPACT DISC      ROYALlY cxc w srvc CXPOR'f . ONLY ORDERS f                10 22 IJ      N        l, 190                                                                                                                                                                                   n.t    1    13                                185 I
                   38           060253nu12          PRISM SlANOARO                COMPACT DISC      3RD PARTY THRU NORMAL RCTAIL OIANNCLS                     10 UH         Y              (6                 (S!,)    PR                 11            (J            (4      < 1S29                                       l4% 100%                                          14           13
                                                                                                                                                                                                                                                                                                                                               ""      100%                                                                     ' 1
                   39           0602S3H3232         PRISM STANDARD\               COMPACT DISC      ACCOMMODATION . ROY INC                                   10 '22 13              1.8S6       S     16 332          PR                                          1,856      ~ 12 ,18           1.27'     I. ~            24" 100%            0%      100%               53 12           B             409              1256
                   40           060lS375l2l2        PRISM STANDARDI               COMPACT DISC      MILITARY OR0£R                                            10/H/U                   , .       S       2 8 )8        P6              46                            2SO      ~ 11.20            227'      1.~             24%       100%      o%       75%                 4!M      1    13
                   41           0602Sl7S32l1        PRISM STANDARD\               COMPACT DISC      R£Glll AR COMMf.R( IAl OROCR                              10/22/13             765176        S 6 349060            P6          114766         73 S16        S76864        ~ \ 1 .SO                                    24%       100%      0%      100%         1 SS8402         1    13    119.8~~          'i   488   ~~ 1
                   •11.         060H37Sl23Z         PRISM S"IANOARO               (,O MPACI DISC    Rf GUI.AR COMMfRCIAt OROfR.                               10/2 2/13             13985        S   l 'lt 061         P8            3607          98 16         10 S62       S 11 .1,9                                    24%       100%      0%      100%              27774       l    13      2 IJ6          S      8 S4l
                                                                                                                                                                                                                                                                                                                                                                    1                          s122,4s ,         S    01.593
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         11/20/19 Page




                   ,-<3~-+--+'
                             '°="~
                                 -T°'='= ' - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ' ~ ' ~ '-'='~S ~                                                                                                                                                                                                                                      s ,uun
                   44
                   ,-
                    ' ~' -+--+'
                              060
                               = 2'"l7
                                     -~6=13'
                                          ~ 5~ P~R"
                                                  =M~l (~·w~M~TM!
                                                               ~r=OC~l       - ~ i,(=OM
                                                                                      ~ P~A=Cf~O~IS<
                                                                                                   ~=RE~G=U=
                                                                                                           IJ\~R=
                                                                                                                CO~M=M~[ ~RC=~ ~LO
                                                                                                                                 ~R=O~CR- - - - - ~ l
                                                                                                                                                    l =l/~ll9/
                                                                                                                                                            ~ l"-
                                                                                                                                                                3- IY~ ~2=8 9
                                                                                                                                                                            ~1~6 1              ~                     e.lP._
                                                                                                                                                                                                                          R _.__.:,
                                                                                                                                                                                                                                 <,"-H:.:.7.._1_1.,o,.
                                                                                                                                                                                                                                                    '2,..>._ .l-'lc,
                                                                                                                                                                                                                                                                  4,._
                                                                                                                                                                                                                                                                     ZS:.:.
                                                                                                                                                                                                                                                                        7.._I _.
                                                                                                                                                                                                                                                                               S...:l.,a
                                                                                                                                                                                                                                                                                      l .:..,
                                                                                                                                                                                                                                                                                         20:..,1_~2,:.
                                                                                                                                                                                                                                                                                                    2.,_,
                                                                                                                                                                                                                                                                                                       o......,1_.
                                                                                                                                                                                                                                                                                                                 50"""-'--'
                                                                                                                                                                                                                                                                                                                    '     ' "'
                                                                                                                                                                                                                                                                                                                            " "'
                                                                                                                                                                                                                                                                                                                               ' ' -1:::00'"""'-"
                                                                                                                                                                                                                                                                                                                                                °"
                                                                                                                                                                                                                                                                                                                                                 "'''--"
                                                                                                                                                                                                                                                                                                                                                       lOOll
                                                                                                                                                                                                                                                                                                                                                        =''-'$' --"
                                                                                                                                                                                                                                                                                                                                                                 ""''5'"'24:..,IL...:J
                                                                                                                                                                                                                                                                                                                                                                                    t l.....:.13~1_.
                                                                                                                                                                                                                                                                                                                                                                                                  S_ .2"88"6.._1_.
                                                                                                                                                                                                                                                                                                                                                                                                           ' s_        1,:.
                                                                                                                                                                                                                                                                                                                                                                                                                        2a, ,27:.::..,
                                                                                                                                                                                                                                                                                                                                                                                                                                 81
                                       u
                   l"47'"-6+-1"'°=._~,o=•--- - - - - - -- -- - - - - - - - - - - --------_.•"'•"''"-'                                                                                           ~                                                                                                                                                               ~        J7_§ 24               \      2 86       i     1 2 11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Page103




                   48           0602.53756317       PRISM   ZIN[PAK        WAL   COMPA(l or..c      [MPLOYEESAl(S                                             10 2l   13    N       29700                                                                                                                                                                                     n.i    I    16              na S           3,713
                   49           060H37'i63 17       PRISM   l lN[ l'I\.K   WAI   COMPACTOISC        NO CltARG[                                                10 12   13
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       13 of




                                                                                                                                                                                                                                                                                                                                                                                          16
                   SO           060253756317        PRISM   ZINCPA         WAL   COMPAC1 O&         OVCRSTOCKSCRAPPINGCl-tARGCOTOIABEl                        10 ll   U                                                                                                                                                                                                                  16
                    ';i t       060253756317        PRISM   ZlNfPAK        WAl   COMPACT DISC       PROMOTIO NAt.ONIY NOl At.WAYS FRCE                        10 21   13             1100                                                                                                                                                                                     n::.   1   16
                    S2          0602S37563l7        PRISM   ZINCPAK        WAL   COMPACT DISC.      ROYAL"IYDC( lUSIV[ [XPORl'· ONLY ORD(RSF                  10.U    1:1           15001               64!.i().1                                                       n;i                                      na             na     n.,                 ~                  ua     I   16               na            4012
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of100




                    53          = ~ ~'>61 17        PRISM ZIN[PI\K WAL           COMPACT OISC       RrGUlAR COMM[RCIAL ORDER                                  10 2 13       Y      l1 t ,741          l HS 533        "-P"-
                                                                                                                                                                                                                         B ~ - '1"6,"'76"-3~ - ~~ 94
                                                                                                                                                                                                                                                   ~ ,~·7~8~ ~Sl~4-~l7_._-'l"-l"-
                                                                                                                                                                                                                                                                               " ~ ' "·~~"" - - ~l-'
                                                                                                                                                                                                                                                                                                  4%= l"O~O%"--~
                                                                                                                                                                                                                                                                                                               ""
                                                                                                                                                                                                                                                                                                                ~-'l00
                                                                                                                                                                                                                                                                                                                    " %= ;,--':~~:~~504
                                                                                                                                                                                                                                                                                                                                    "-~-"
                                                                                                                                                                                                                                                                                                                                        l ~ l6
                                                                                                                                                                                                                                                                                                                                             ~ 15
                                                                                                                                                                                                                                                                                                                                               is- ;":,906~
                                                                                                                                                                                                                                                                                                                                                        906
                                                                                                                                                                                                                                                                                                                                                         =-,-$~~~,~;!~:
                                                                                                                                                                                           1                                                                                                                                         04
                   l"~"-
                      5 +-!=So"'b-'
                                 -r ...
                                    = ,,-,h-,,,..
                                               ~,,~~-Alb~u-m
                                                           -,--------------------------,~~o:,:";:","-                                                                                      :     !1!1:~1:;                    t.81 72 1     98027                                                                        S2 733.241             S1'•Ul0 S 916 Sl3
                    56          Controt                                                                                                                                          1,28 1,995          11 511 S21                    181,72 1       98,0l7                                                                                                        c; 2 733 241                   ~    194,6 10          8 16 ~ll
                    57          va,iance.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             307 Page
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PageID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ID




                                   CAPITOL0111 O




PAGE 1772
EXHIBIT 30
                                                                                                                            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
             UMG Recordings IQ£.
             Katy Perry - "Dark    Horse"
                                                                                                                                                                                                                                                                                                                                                                                                                  Case




             July 2013 to lune 2018
             Artist Accrued Royalties-Olqlral Albums & Tracks
                llou l: f'a 12/13/llAmendment Kllt)'Pe11yRevo/ty&tet522%of Wholesale.
                Nae:!. ~t 1Y1.3/12Amendmerir, 5096ofJwo's~&i11dty/.e. J.5:.¥. !st1eoted osanOve1rlde1.e. on1op oftheA!tlsf.Al·lnRoce;
                A1$o!haUova'sPro•roW ShQ/e cf NetRcr.e/p{S/5 6,/:118 (Jor.i3'6/A1t/$t 22%' S0%HR) wdlhcit50"6 of rodl rate JAO!m/sdeemed anOvei-rlde.

                                                                                                                                                         P~f8a~II         Pa'/   hbstRoyalLy      AtgPrV.t'   Upltrt   .Altltt      JAVA         Total          Prke              . D13tFee         CPYR1 rml      UrnooRed TOT Strmim~
                                                                                                                                                            t,,,(MO    Ba~           Ur.Its                    to      Royalty     Ovem<:I      Roya!~          Le-id                                                                   R~d              :~ f
                                                                                                                                                                                                              Retail    Rat~       eRai;e        Rate          ReCUCt10




                                                                                                                                                        ,.,,          PB                                                                                                                                                  M        $                     ~~878        1   13 $      lS).137   $
                                                                                                                                                                      PB             TI"400l S 103?            t.O(l    220096      1..500$      23.5(1)6
                                                                                                                                                        ""'
                                                                                                                                                        "'"
                                                                                                                                                                                         4,;&1,a;ts.ss         1.00                 1~           nsm,;
                                                                                                                                                                                                                                                                                                                          r,a      $
                                                                                                                                                                                                                                                                                                                                                            1,744
                                                                                                                                                                                                                                                                                                                                                                      '   161S
                                                                                                                                                                                                                                                                                                                                                                          "'
                                                                                                                                                        ""'                               711i    ' 10.89      1..00    2200Jt,     1.50'.l6    23.!.IU                                                                                                    1.833          16S
                                                                                                                                                                                                                                                                                                                                                                          "'
                                                                                                                                                        ""' "'        P8               22,3:;;5   S 10.56      1.00     2200);;     L50':I>     23.50)5                                                                                                   S<l.?50         16S        3..337   $      14.455
                                                                                                                                                        "'"                                                                                                                                                                                                     65        13 $           7 S
                                                                                                                                                                                                                                                                                                                                                                      1   B $           "s
                                                                                                                                                                                                                                                                                                                                                                          BS        22179     $
                                                                                                                                                        "'" "'
                                                                                                                                                        "'"           PB                  "'
                                                                                                                                                        ""'           PB                                       100      22.0R                                                                                             "'s
                                                                                                                                                        "'"                                                                                                                               .         s                                                S   143.1136                       "'
                                                                                                                                                        "'so          ,                     rn          rn       ,.                 3.41%        5:1.41%            MS<><         $           .             325    $                          m      $                I   I            935    s
                                                                                                                                                                                                                                                                                                                              ()
                                                                                                                                                                                                                                                                                                                                                                                                                  Case2:15-cv-05642-CAS-JC




                                                                                                                                                        ,,no          ,-...•                rn          rn              so.,~
                                                                                                                                                                                                                        "'°"        3.41%        53.41%             rui',10       s            I    s              s                                 $                I        s
                                                                                                                                                        NRSO          ,rot                  m           rn       "'
                                                                                                                                                                                                                 M                               53.4196            M,,,.         s           17              '    s
                                                                                                                                                                                                                                                                                                                          " s'7               119
                                                                                                                                                                                                                                                                                                                                                '           '""
                                                                                                                                                                                                                                                                                                                                                              "'"     I   I
                                                                                                                                                                                                                                                                                                                                                                          '    s        ""
                                                                                                                                                                                                                                                                                                                                                                                       2n s
                                                                                                                                                        ,,.so         RmD                               m        ,,a    "'""        :l41%        53-41'1.           n3Sll         s                                s                                 s      '"        1    1   s          s
                                                                                                                                                        ... so        R< D
                                                                                                                                                                                            "'
                                                                                                                                                                                           ..           ,a       M      $0.0CA,
                                                                                                                                                                                                                        "''"" ""'   3.41116      53.41%             M SOI         $       :;51 '    s
                                                                                                                                                                                                                                                                                                             ""               '               "l5
                                                                                                                                                                                                                                                                                                                                              "      '
                                                                                                                                                                                                                                                                                                                                                     s
                                                                                                                                                                                                                                                                                                                                                     "     7.?08
                                                                                                                                                                                                                                                                                                                                                            "'"'"     I        s     7,3031<;
                                                                                                                                                        NR SO         ,-~                   M           M        ,,a                             53.41%                           s     7,101       s              $    1.735                             ~4,t;20
                                                                                                                                                                                                                                                                                                                                                          ' "'        I   '         S-1.620         167,274
                                                                                                                                                        ... 50        RmD                   m           M        M                  3.41%        53.41%             M
                                                                                                                                                                                                                                                                    "'"'  Sfil    s                                         1                                         1                                  !'6
                                                                                                                                                                                                                        '"""' ""                                                                                  ' "' s '" s                '  '       '
                                                                                                                                                                                            m           M               $0.00:16
                                                                                                                                                                                                                        "'""        3.41%       53.41%              "~ $CG        s·
                                                                                                                                                                                                                                                                                  '                                                           95                      1    I
                                                                                                                                                        tJRSO
                                                                                                                                                        "'"' ,, "     RroD                  ro          M        "'
                                                                                                                                                                                                                 M                  3.4196      53.41.91i           oaS09         s     9.'.254     s             s                     14634
                                                                                                                                                                                                                                                                                                                   ' " s' " 's' <>n" "'s "n" ; """       527.682      1   1 $      527.682        1002.6c{;
                                                                                                                                                        "'50          RroD                 ,.           rn       rn     '"'""       3.41116     53.41%                        .,."'                 s             s "'' '     m s                         =200
                                                                                                                                                                                                                                                                                                                                                          =,..        1
                                                                                                                                                        HR SO         R,:r,l!t              M           m        M      "'""'       141%        53.41%              "'""
                                                                                                                                                                                                                                                                    ,.so, 's .,,.                                 s '""          s          ' ; "'"'      13.6~       I             B.633            ;,5.999
                                                                                                                                                                      RroD                 ,. ,.                 M      5(H,;o;
                                                                                                                                                                                                                        "'""        3.41\lb     S3.41\ib            MSW                    .'       s              s '" s     "' s          ' 8Ss ,., s               1   I             .              ::>.4Zl
                                                                                                                                                        NR SO
                                                                                                                                                        '""'          ,, "                  M           rn       M                  '3.41%      53.41%                            '        I                           "                                              1                                  137
                                                                                                                                                        NRSO          Rro•                  rn          M
                                                                                                                                                                                                     ,. """"                        3.41%       53.4196                           s     '555        s             s'     S)5                              "337                                       M>17
                                                                                                                                                                      Pl!                               wx<>
                                                                                                                                                                                                        '"""   1.00                 UO<         23.500,                    M                  ro                                                                      1   1
                                                                                                                                                                                         ,., s                                                                                                                          '"'s ' s "''" '"s "'·"'n s
                                                                                                                                                                                                        :ncrn;                                  nsmi:;                                        M
                                                                                                                                                                                                                                                                                                             ""                                                                      1.727    $       7,SSl
                                                                                                                                                                                                                                                                                                                                                                                                                       2:15-cv-05642-CAS-JC Document




                                                                                                                                                        ""'                                     '"'   135      100                                                         rn                                          "" 's '"" s     " ' ' ; " ' "'      1727       I   I
                                                                                                                                                        "'"    "                      'W,912
                                                                                                                                                                                         '"  's       ts!      1.00
                                                                                                                                                                                                               '""      L20CI%      LS()%       2:iS0,16         HX..      ,.              .•                          "'                                 10.E'..42   1             101;42    $      4~2B6
                                                                                                                                                                                                                        220)%
                                                                                                                                                                                                                                                                                                             "'"'
                                                                                                                                                        ""'    "                        152'      $10.03       LOO                  15'%        23.SIJJf.                  m                  m                        "' '                  "'s            3.592     1              3,5~2           tS.2aS
                                                                                                                                                        "'"                                                    100
                                                                                                                                                                                                        noo. urn,                               23,':,0'll:,     '""'      M                  M              ""           m
                                                                                                                                                                                                                                                                                                                       "" '      :                          ),qoJ.        1
                                                                                                                                                        "'" ""        I'S              20.504
                                                                                                                                                                                        '"' 's '"              1.00                             23.~             100%
                                                                                                                                                                                                                                                                 "'"'      m                  M              "'
                                                                                                                                                                                                                                                                                                             M            m                       '·"" ss ""          I   1                          1 5SI
                                                                                                                                                                      PB            6,0SS."397                 LOO      2>00%                   23.~                       M                  M              M            M                          $ 122!:,.894     1   1 S 12&5.8S-l           5.471889
                                                                                                                                                                                                "".,
                                                                                                                                                                                                                                                                                                                                         ' ' 's '""
                                                                                                                                                        "'"           PB             25&.745
                                                                                                                                                                                                      . '""'" '""
                                                                                                                                                                                                               LOO
                                                                                                                                                                                                        n0096 "'"'                  LS»,        :n.5™            ,.,,.
                                                                                                                                                                                                                                                                 "'"'      ,.                 m              rn           m's     '  '"'                                        54.905              233.6?2
                                                                                                                                                        "'"
                                                                                                                                                        NRSO
                                                                                                                                                        "'"                                 M
                                                                                                                                                                                             's "",.             M                  3.41%       53.41%              o,501               S.511                                             G.549
                                                                                                                                                                                                                                                                                                                                             ' 's      's 51.~                      ~966 IS         10l&4&
                                                                                                                                                                                                                                                                                                                                                                                                                                            Document486-1




                                                                                                                                                        NR SO  ''""   eroo                  m    m      '"'°'                       3.41%       5:l.4111!,          naSQl                           s                '·"'                               s  4.1~                      4.12':i           8,'.?ZI.
                                                                                                                                                                                                                 ,.                                                                                                              ;' "'"" '' ',,,
                                                                                                                                                        ,ffiso        R-o                   M           M        M      SO.CM:\
                                                                                                                                                                                                                        "'""                    53.41'.16           n~ SOl                          s                   1.120             20:?7           53.623      I   I         53£231<;       104.8
                                                                                                                                                                                                                                                                                  's "'
                                                                                                                                                                      ,,                    M           m        M      SO.ID%      3.41%       53.41%              M ~01                                                                                 14256                     14256,,.        27.071
                                                                                                                                                                                                                                    '''"                                           s "'
                                                                                                                                                                                                                                                                                                                  ' " : "' '             ' ss
                                                                                                                                                        "'
                                                                                                                                                                                                                                                                                                                                                                                                                                                     #:10064
                                                                                                                                                                                                                                                                                                                                                                                                                                                     #:10720




                                                                                                                                                           S<1
                                                                                                                                                        NR 50         ,-..                  m           m        M                  3.4111!,    53.41'.16           mSOI          s     1.817"                    "'    "' I              Z175            17,9~   ' 's              179'16    s     3S,757
                                                                                                                                                        NR SO                              ,.,          ,.       m      sncm6
                                                                                                                                                                                                                        "'""        3.4196      53.41%              rnSOI             ,.,."         $                                                                     I          m,       $
                                                                                                                                                        NR S<1
                                                                                                                                                                      ".
                                                                                                                                                                      emo                   m           m        M      50""'       3.41%       53."41%             r.arnt                                      '
                                                                                                                                                                                                                                                                                                                  "'"
                                                                                                                                                                                                                                                                                                                      ;-1104
                                                                                                                                                                                                                                                                                                                        = ss              6.927           SS.'.i.W    I
                                                                                                                                                                                                                                                                                                                                                              "' '' 1' 's           5524l           110.3£2
                                                                                                                                                                                                                                                                                                                                                                                                       '"'
                                                                                                                                                        m             M                     m            M       M           m           ,. ,.                      M   m                                    ,. '         M                                     rn    I                 m
                                                                                                                                                                                                                                                                                  '' "",.
                                                                                                                                                        ,.                                  M            ,.      M           M           m                                                    rn             m            m                                          'I   I             m
                                                                                                                                                                                                                                                                                                                                                                                                                                                     499-8 Filed




                                                                                                                                                                      "'
                                                                                                                                                                      ,-.                   M           m        M                  :cl.41%     53.41% "'           naSl'.>4                  0               ()   $                            0              "'0    I   I             0                    0
                                                                                                                                                        NUO                                ,.           ,.             '"°"         3;41%       53.4196             na 50-l       s           0                    s               s                 $                I   I                                  s
                                                                                                                                                        '"'"' ''""
                                                                                                                                                        NR    ~       Rm•                   m           m        "'
                                                                                                                                                                                                                 M     """"         3.41'16      53.41%             r,aS10        s           18              '    s                          75'    s
                                                                                                                                                                                                                                                                                                                                                         's ' '       I
                                                                                                                                                        NR 50         Rroo                              m        ,,,    50ro>S
                                                                                                                                                                                                                       "'""'        :l.41%       S"-4196            no ~09                                  "      s                          "" ' ,,,"'       ,.,
                                                                                                                                                                                                                                                                                                                                                               "" s   I                                  9~7
                                                                                                                                                                                                                                                                                                                                                                                                         "'
                                                                                                                                                                                          318         3.51     1.00                 1$0%                                                   m                                                  ,.,                         I                           1.11~
                                                                                                                                                                                                                                                                                                                           . .
                                                                                                                                                           ,,         PB
                                                                                                                                                                                                                                                                                                                   ''
                                                                                                                                                        .
                                                                                                                                                        NR 50 ,-.                          ,.     '     M              "·""'
                                                                                                                                                                                                                        50""        3.41%       S3.41%
                                                                                                                                                                                                                                                "'"' '""' m s'      naSQl                  19
                                                                                                                                                                                                                                                                                              '     s       "' ,- "'Sos                  ; '" '               251
                                                                                                                                                                                                                                                                                                                                                               "'    sI   I           '51
                                                                                                                                                        ,~so ,~-                           ,.           M        "'
                                                                                                                                                                                                                 M                  3.4196      53.4~               M  Sfil             2,729       s              s     1;99      $     3,429                        I             34.033    $      67.~'"
                                                                                                                                                        NR <JJ        Rrot                 m            M        M                  3.41%       sn1~                                          7     s              s                                           S6     1   I             56               113
                                                                                                                                                                                                                       "'""'                                                                                                         " ss '""' ' 's
                                                                                                                                                                                                                             M                         M                                   M                 M                                                  N                                    57.474
                                                                                                                                                        M
                                                                                                                                                        N
                                                                                                                                                                      ,.                    ,.
                                                                                                                                                                                            M
                                                                                                                                                                                                        m
                                                                                                                                                                                                        N
                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                 m
                                                                                                                                                                                                                       "'""'
                                                                                                                                                                                                                             M           "'
                                                                                                                                                                                                                                         ,.            "'"'
                                                                                                                                                                                                                                                       ""
                                                                                                                                                                                                                                                       ,. ,. ''
                                                                                                                                                                                                                                                                                           ,.                ,.            '"
                                                                                                                                                                                                                                                                                                                          "'   s
                                                                                                                                                                                                                                                                                                                                               .         '      rn
                                                                                                                                                                                                                                                                                                                                                                     sI
                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                        .             S.14S
                                                                                                                                                        M~ 50                              rn           m        ,.                 l.41%       53.4196             "'ns:;o;?m    s       ,oo s                          757   s           ,..,.,    $      ,.,,..'""sI                              70,{;:!l',
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Filed10/09/19




                                                                                                                                                        M~ 50
                                                                                                                                                                      ,-.
                                                                                                                                                                      RmD                  N            N              5000%
                                                                                                                                                                                                                        '"""        34196       53.41%              n~ 511                114                                      "'"                      1.142    s               1.142            26ii3
                                                                                                                                                                      P9             135.491          LOO        "'
                                                                                                                                                                                                               LOO      2200%       L>l%        23.50)6                    N               M                 M
                                                                                                                                                                                                                                                                                                           "' 's                                    ' '"
                                                                                                                                                                                                                                                                                                                                                      's  ~Ul4')          I         81.840          135,491
                                                                                                                                                        NR SO
                                                                                                                                                        ""'           Rmts                 M      '     M        ,.     5000%       :141'.16    S:1-4196         '"""''°'         s           0                    s      "'
                                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                                          " sss "' ss          0                 I   '1        $         I                  1
                                                                                                                                                                                           ,.           ,.       M                  34196       53.4l!lb                                      ()    !                      0   s               0                 0    1                  0                  0
                                                                                                                                                                                                                                                                                  s                                                      s
                                                                                                                                                                                                                                                                                                                                                   ' 's
                                                                                                                                                        NR SO
                                                                                                                                                        '""'  ".      Rrob                 M            rn       ,.    "'""         14196       53.4196             "'"'
                                                                                                                                                                                                                                                                    mSOl                    's0                            0                   0     $'"             sI   I              1                  1
                                                                                                                                                        ,,.so         RroD                 M            ,.       M     '"""         3.41!l6     53.41%                         ,~, s        s           26,219            '7,S          '.:IS.81;9
                                                                                                                                                                                                                                                                                                                                                 '        74193      s1   I         7419a          174793
                                                                                                                                                        l<Jl"<SO                           ,.           m        M
                                                                                                                                                                                                                       '"""         34l'l6      53.41%              nat10                                    9                s
                                                                                                                                                                                                                                                                                                                               '         s     B
                                                                                                                                                                                                                                                                                                                                                        's            I                               ;,s;,
                                                                                                                                                        ,,.so ''""    P.rna                M            M              ''"'''       3.4196      53.,11%                                1.665s            4.476                           6,154       $    12.~Sl      1   1         12(;51
                                                                                                                                                                                                                                                                    "'"" ''s ' s's
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  11/20/19 Page




                                                                                                                                                        NR SO                              ,.           ,a       "'
                                                                                                                                                                                                                 M     "'""'        341'11;     53.41%              NSll                      17                          "' ss               ,,.
                                                                                                                                                                                                                                                                                                                                              "' '"ss '""s            1   I           226     $      ""'
                                                                                                                                                        NR ~
                                                                                                                                                                      ".
                                                                                                                                                                      R-D                  m            ru              SOO'.&
                                                                                                                                                                                                                       ""'"         "i41%       53.41%              MS01
                                                                                                                                                                                                                                                                    "'"" ~s u         "                                     '      $                 $        113     1   I                            "'
                                                                                                                                                        NR SO                              M            M
                                                                                                                                                                                                                 "'     5000%       3.4196      53.41%              naS09    s             '        $                                          9                      1                                '"
                                                                                                                                                                      ".
                                                                                                                                                                      PB              4.9.$11£,                  "'
                                                                                                                                                                                                               1.00                 150<        235/J\;          100%            '         m'                              '' s '"'" ''s , .,.,            .   "' s   1   I         160"4              '"
                                                                                                                                                        M<SO          Rros                 M            M                           3.41%       53.4196                                                    7..0           10  s                                           I          2,103
                                                                                                                                                        "'"                                                                                                                                                                         ,m s .,,, "' ' sss "'                                            '"'"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Page104




                                                                                                                                                        NR ,o                              ,.
                                                                                                                                                                                                      '",a       "'
                                                                                                                                                                                                                 M     50.0016
                                                                                                                                                                                                                       """' ,.,.
                                                                                                                                                                                                                       """                      53.41$              MSO<                                 1.295                     $      1.749    ' s      3.675     1   1          3.675            ""
                                                                                                                                                        NR SO         ,ms                  m            ru       M      5000'<      '141%       S3.41'16            MS<»                 1.181S
                                                                                                                                                                                                                                                                                            s                                                               1015      1              1005             23..S
                                                                                                                                                                      '"'"                                                                                          "'"" sss "' "' s       '                                                                                                          ''"
                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                14 of




                                                                                                                                                        M<50          P.cr.13              M            M               50.0096     '.:1.4196   S'.:.41'J6                        $s '" s   0                  0           0                   0      "'         0    I                 0     5             0
                                                                                                                                                                                                                                                                                                                          "' s "' ss
                                                                                                                                                        NR !n                              N            m        "'     sorm        3.419b      53.41%              MSW
                                                                                                                                                                                                                                                                    "'"" s             47.175       $1.'l'l..829        5.0$9 s' ,,.,., ;             '' 522.410      I   1        522.410        t'.tl.2.194
                                                                                                                                                        M<SO          ,~.t
                                                                                                                                                                      '"'"                 ru           m        "'                 3.41%       53.41%              n11S1fl                                                        5                     s'7.1.W          I
                                                                                                                                                        tJfl;50       ,-.                  M            m        "'     '°""        341%        53.419,;                    s'  '"   '" '               !5,8'"56        127'
                                                                                                                                                                                                                                                                                                                          " s "'        4S.S34     '     103278
                                                                                                                                                                                                                                                                                                                                                             "" ''s   I            10327(1         ,~
                                                                                                                                                                                                                                                                                                                                                                                                    '"'  ...
                                                                                                                                                                                                        m        "'     '"""                                        r,Q
                                                                                                                                                                                                                                                                    "''°'na                M                                                          '"       M ro s
                                                                                                                                                                                                        M        "'    sooo,;"'          "'            "'                      '"' ' "' s                                 "' ;           '                                             357
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of100




                                                                                                                                                        NR SO         Rcr,o
                                                                                                                                                                      "'                   N"'                                      ~ 4196      53.4196             mSOS          $        29                                                      '  ' s     357    s    I                            700   '
                                                                                                             Ot,h   uon                                               Rcbts                M
                                                                                                                                                                                                ,.               "'
                                                                                                                                                                                                                 M                  3.41%       53.41'lo;           MSll    s      !       I             2'S24              '        "  11)(03
                                                                                                                                                                                                                                                                                                                                        s          '      24,9').")                 24,900           ~824
                                                                                                             Oblr1.3nool                                ssso
                                                                                                                                                        "'"'          ero•                 rn           M        ,.    "'""         3.41%       53.4111!,           na'.>11  $  "' s        s ()              5          '"0          s            '  '<             s
                                                                                                                                                                                           M            m        M     5(""'
                                                                                                                                                                                                                       '"""         3.4196      53.4196                                   '3241<;                                       '1310  "   ' $' s
                                                                                                                                                                                                                                                                                                                                                        '  ,s,,s"
                                                                                                                                                        NSSO ,,..
                                                                                                                                                        '""' ,-.                                                 M                  3.4196      n41~                na ~10
                                                                                                                                                                                                                                                                    "'"" s        $  '"'., ss 0               0            0            s      0                      I                               '"'",
                                                                                                                                                             ,,..                                       M        ,.                 341%        53.41%                             s        s 1                            0                                         s1                  9
                                                                                                                                                                                                                       ''"""                                                                                               ' s                          s
                                                                                                                                                                                                                                                                                                                                                   ' '' s ""'
                                                                                                                                                        NR SO
                                                                                                                                                             ,_,                           ,a                    M     $Cl(.()%     3.41<;1&    53.4196             naS11
                                                                                                                                                                                                                                                                    "''°'                     0               0            0          ' ss     0                 0                      0               "   0
                                                                                                                                                                                           .."' ,.,.                                                                                                                                            '' ' s
                                                                                                                                                        NR $11
                                                                                                                                                        '""' ,-.                           m            M
                                                                                                                                                                                                                       '""""        3.41%       53."41.%            ,..    M
                                                                                                                                                                                                                                                                                  's       M                              M              s                                I            ,s
                                                                                                                                                        tJRSO         Rcnb                 M            ,.       "'    "'""         3.41%       53.41'6             msu          s                          ""     s
                                                                                                                                                                                                                                                                                                                                                   '' ' s
                                                                                                                                                                                                                                                                                                                                                              63S    s                6~              1418 "'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      307 Page




                                                                                                                                                        ~Jk so        Rr.nb                m            M        "'    $0.!'.00I
                                                                                                                                                                                                                       '"""'        3.4196      !.3.41%             NJ!;()')     IS                IS      '"      s      5;1      <:                      255'                     2,558              84~
                                                                                                                                                        M                                               m        "'
                                                                                                                                                                                                                 M           M
                                                                                                                                                                                                                                                       "'
                                                                                                                                                                                                                                                                                                    '                     " ss "'" ss " '' '' ss                                        M     $     llQ,702
                                                                                                                    ,~,                                 NR SO                              ,."'         ,.             5000%        ....."'     53.41'6             rnSU          s        ":       s       "'0    s       0
                                                                                                                                                                                                                                                                                                                          "' s           s     0
                                                                                                                                                                                                                                                                                                                                               "' ' ' s          1        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PageID




                                                                                                                                                                      ''""                                       "'                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ID




                                                                                                                                                                                                                                                                                                                                                   '              ' '
                         CAPITOL01111




PAGE 1773
EXHIBIT 30
                                                                                                                                                            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Case
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Case2:15-cv-05642-CAS-JC




                         UMG Recordings Inc.
                         Katy PfffY - "Dark Horse"
                         July1013 toJune2018
                         Anfsr Accrued Royaltles-Dlglto/ Albums & Tracks

                                 #(,ff I 1"11"   J.J/ 13/ UMW-,,._l(ori!h1rvli,~Jlt:Yl,..iir11'c/'N1!0Jd*
                                 Nor•l·ftfUI B I U.Anw-.c.50'lttojJ(J,,o',               lto,,;oltt,/u l. ~ iirr'ffl'cd"'°"'°""".arh.on1opo/rtw1,,d11NNni11t•
                                 .iUJo$;Jf AN<l'f A o-r.:lf'l1$Mo<t Q{ NM. 6:tt2t~b • U,lfkN;J ."\ A11•1 J1' • SO'li, NRJ-, 111,,r 511!\ o{1ildi toe• J . 41linil dsrima tMOwf/bt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2:15-cv-05642-CAS-JC Document




                                                                                                                                                                                                                                                                                                                                                              nrMffl,-(t..,.       ..
                                                                                                                           lole1fyiM                                                             Tot.-lU11b         Tot.. R..., • 11••
                                                                                                                                                                                                                    -                     ~                    Ar'1tclk:Ylliv               UpHt                  ,AVA    ,.. ,                         Cht,ff                     t.nonlle.1 TOTS.,_,.
                                                                                                                                                                                ! ......                                                                                          -...~u             ....
                                                                                                                                                                                                                                                                   I.nil •                                                      .....
                                                                                                                                                                                                                                                                                                                                """ i                                ""'"' ....                    ...
                                                                                                                                                                                                                                               .... ...."'                                                        ,,_,., ......
                                                                                                                                                                                • .......                                                  """'                                                      ..w          elt,ttt ..w
             .........                                                                                                                                                              11.......
                                                                                                                                                                                                                                                                                            ...."'                                                                                                                                        '-
             .........                                                                                                                                                          j   -...                                                                                                             -·                                    ...... f                                                             -· I .•I --...... -
                                                                                                                                                                                                                                                                                                                                                                                                                                i
             0)
               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Document486-1




             .........                Lt')J t,411\111~      0Nlll10RS(       ~tllt,lt   Jisalr~orn lll,.._,R.wineth!'f'~OI..                                                        10/12 13           lr/61124                           NR ,0      llrtti                                          ...""'       )..41K    U.•lK             MSO,                                                                               , ,
                                     US. V7111U9',          CAR<ttOf!<,1'    Th,rrtf('tl - - ~                                                                                                                                            NR   »                                               "'
                                                                                                                                                                                                                                                                                               M     !,(\.O(IJt   1.,0K     .!i1<1tK          N    N
                                                                                                                                                                                                                                                                                                                                                        •                                 .' .'                       1 ~5.!i
                                                                                                                                                                                                                                                                                                                                                                                                                     '""               ~!!t.!i 1         ' '"  19!1
             ~                       v<   "'7141 1VB1      1n111;1;         1, _ ,·- n•.-.:1           v.....   ~><II··-                                                            01                   l71'11!\                '"       NAM        "-
                                                                                                                                                                                                                                                     bo                                                                     'lj\_,ij !(                                                                                          , ' ""'
                                                                                                                                                                                                                                                                                                                                                                                                                                       ,o
                                                                                                                                                                                    "                               s            '                                                                   ~oc'"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #:10721
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #:10065




                                                                                                                                                                                                                                                                                      :::      ::              ....                           N
                                                                                                                                                                                                                                                                                                                                              "'">>,                                                                             ,                             ,-
                                                                                                                                                                                                                                                                             "'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                "",,
                                                                                                                                                                                                                                                                                                                  141~
                                                                                                                                                                                                       -"'                                                                                                                  .!il-•1 '1ii
                                                                                                                                                                                                                                                                                                                                                                                                                      '",.
                                                                                                                                                                                                                                                                                                                                                                                                                      "'               "',.
                                                                                                                                                                                    0
                                                                                                                                                                                                        •m•           "'"' "'"
                                                                                                                                                                                                                      "'"" l'M•           NR"'                               M                 "'    ...- ".
                                                                                                                                                                                                                                                                                                          "'".      .,
                                                                                                                                                                                                                                                                                                                   ..                         "'m "'           N
                                                                                                                                                                                                                                                                                                                                                               "'                                                    fi~~
                                                                                                                                                                                                                                                                                                                                                                                                                                ,, ,
                                                                                                                                                                                                                                                                                                                                                                                                                                     ,.,,,                    Ul.U,
                                                                                                                                                                                                                                                                             M        M                                                       ,.,.;11                        "'           "'
                                                                                                                                                                                    0
                                                                                                                                                                                    "0.
                                                                                                                                                                                ' """"                 t"IU21
                                                                                                                                                                                                     '·"                         ..."''                                                                                                                                                                                                            ,,.          ...
                                                                                                                                                                                                       IH.uml               l'N•
                                                                                                                                                                                                                                                     ..                      M
                                                                                                                                                                                                                                                                                               "'
                                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                                                           ..               .!iH,.
                                                                                                                                                                                                                                                                                                                          """                 MSU                                                                       ""                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          499-8 Filed




                                                                                                                                                                                                                      "'"'                                                                                    ".                                                             "                         ""                            ''            .
                                                                                                                                                                                            ..
                                                                                                                                                                                     '                                                         .                             M
                                                                                                                                                                                                                                                                                      "'
                                                                                                                                                                                                                                                                                      M        ~                    "                                                                     "'           '"0                 0                                   '"'
                                                                                                                                                                                ' " "'                         •  '"' .,""" "'            NR IO                                                                   ~.'-IX '".
                                                                                                                                                                                                                                                                                                                  ""'"      ~\,4119'              ""
                                                                                                                                                                                                                                                                                                                                                  ""                                                                       0
                                                                                                                                                                                                                                                                                                                                                                                                                      '"' ,,

                         t t'I       COHlltCI.
                                                                                                                                                                                . " , ,.
                                                                                                                                                                                  '"
                                                                                                                                                                                  "' '                      .
                                                                                                                                                                                                 IOR<'llR1!68
                                                                                                                                                                                                 I 0'10,!I" ~O•
                                                                                                                                                                                                 ll'Alt\1'\!il!."
                                                                                                                                                                                                                 ~l
                                                                                                                                                                                                                    I       ""'
                                                                                                                                                                                                                    I !.i!2!n1
                                                                                                                                                                                                                        J•OJt:?M
                                                                                                                                                                                                                        1!10111~
                                                                                                                                                                                                                                     I    NR "'      flt:•l1                                         S(),OOJri
                                                                                                                                                                                                                                                                                                     ....-        MlM
                                                                                                                                                                                                                                                                                                                 . .. .     5\,•0M
                                                                                                                                                                                                                                                                                                                                                            "'
                                                                                                                                                                                                                                                                                                                                                        i mu~
                                                                                                                                                                                                                                                                                                                                                            1\t5>l
                                                                                                                                                                                                                                                                                                                                                                     ~   m402"'
                                                                                                                                                                                                                                                                                                                                                                         2624')2
                                                                                                                                                                                                                                                                                                                                                                                       11631
                                                                                                                                                                                                                                                                                                                                                                                       21*3\
                                                                                                                                                                                                                                                                                                                                                                                               !   ~!I~ 1!2
                                                                                                                                                                                                                                                                                                                                                                                               S "9'1!U
                                                                                                                                                                                                                                                                                                                                                                                                              2 !J;l!!; IOI'
                                                                                                                                                                                                                                                                                                                                                                                                              "'"l""
                                                                                                                                                                                                                                                                                                                                                                                                                 !,1\\1S4t
                                                                                                                                                                                                                                                                                                                                                                                                                                '    I: Jil!!;IOI I
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                          \Wl!\11
                                                                                                                                                                                                                                                                                                                                                                                                                                                   7l
                                                                                                                                                                                                                                                                                                                                                                                                                                                           t.to&S77
                                                                                                                                                                                                                                                                                                                                                                                                                                                         '1.)11'57~
                                                                                                                                                                                                                                                                                                                                                                                                                                                           HI S7J.06
                                                                                                                                                                                                                                                                                                                                                                                   .   11 ""   ' -,.~5192
                         IN          v,,,; - ,.                                                                                                                                                                                                                                                                                                                          """
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Filed10/09/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       11/20/19 Page
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Page105
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     15 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           307 Page
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PageID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ID




                                                         CAPITOL01112




PAGE 1774
EXHIBIT 30
                                                                                                                       HIGHLY CONFIDENTIAL - ATIORNEYS' EYES ONLY
                    UMG Recordings, Inc.
                    Kory Perry · •oark Horse•
                                                                                                                                                                                                                                                                                                                                                                             Case




                   July 2013 to June 201 8
                   Accrued Copyright Royalt ies· Physical Albums




                                                                                                                                                                                                                                                                                                                                                      116 NI
                                                                                                                                                                                                                                                                                                                                                      l   J6    na


                                                                                                                                                                                                                                                                                                                                                      1 Ui n<'I
                                                                                                                                                                                                                                                                                                                                                          ,.,~
                                                                                                                                                                                                                                                                                                                                                      1 Hi I'll!
                                                                                                                                                                                                                                                                                                                                                      1 16 M
                                                                                                                                                                                                                                                                                                                                                      l H, 11'8



                                                                                                                                                                                                                                                                                                                                                      116 1H
                                                                                                                                                                                                                                                                                                                                                      113      ll'I
                                                                                                                                                                                                                                                                                                                                                                             Case2:15-cv-05642-CAS-JC




                                                                                                                                                                                                                                                                                                                                                      I I  M
                                                                                                                                                                                                                                                                                                                                                      1 J3 nil
                                                                                                                                                                                                                                                                                                                                                      J 16 M



                                                                                                                                                                                                                                                                                                                                                      116 1111
                                                                                                                                                                                                                                                                                                                                                           '"'
                                                                                                                                                                                                                                                                                                                                                      116 na
                                                                                                                                                                                                                                                                                                                                       ..                      •
                   Z7        (*('l).!,'",7!,l114   Pfll!.M           A'"'                 ACCOMMOo.\TlON R0'1'1,-.:;                       'I'   l(l 12 13      30     ~                     ,0
                                                                                                                                                                                                                                                                                                                                                                                  2:15-cv-05642-CAS-JC Document




             m     l'-""-f-l"'
                            0-,'"
                               02-"
                                  '3"'
                                    7>"'
                                       ll"'
                                         '''----,f"PR:.,S:,:
                                                         M_ _ __    f'Aa,
                                                                       C0.°"'M" -- - - 4 ' -CA'-'TA
                                                                                                  O>lDG
                                                                                                     = W=B:_ _ _ __ __ _l--'-
                                                                                                                           T+ 'teL
                                                                                                                                O>..>e<
                                                                                                                                      n'l--,a3"'-j
                                                                                                                                              O                                ai31 I --     ~
                                                                                                                                                                                             ' °+---+--<
                   1'11      Of,fo2S37SH?A         PFl!SM            Al.lllJM             REGUIAACIJMMCACIALOROCA                                10/22/1 1   17,702    $   Z8'UAO      17 702      2982
             ?<    l'-'" -t--11::
                              .,-::
                                  ,,,,",.l::
                                          ,,",,::-
                                                ,.- ll::
                                                      .,.-::,~M- - - -F:"'""-- - - f :..,l::G"uc..
                                                                                                "',-=co=M
                                                                                                        ''"M
                                                                                                           l::t.-,
                                                                                                               ~ AC-=o"=
                                                                                                                      ..,."',~----t-',+-,":
                                                                                                                                         ,,l::..,",,'+--'e,-::,.c:-t
                                                                                                                                                                 'I          ~"°'          216!1
                   I":'-
                      : +--f"'
                            ~"',,!"~'"':!"'::"::'----,F"'"~''"~
                                                              '"'"- - - - - - - -- - - - - - - - - - - - ----~'"'"'
                                                                                                                ' ""-1                                                 $   :s22,.,,    1in1 19a,          .,
                   33       IO..U?!,17!>.31'4      PASM                                                                                                                                                                                                                    in       1;,,q,H    J(tf     O    fl   18~        ('l,MHI        ~         1 16 1          10
             0)                                                                                                                                                                                                "°"                                                         10       nl'IN      l!'I)    0    (    115:M,,t   00910          ~                         19
                                                                                                                                                                                                                                                                                                                                                                                                       Document486-1




             _._                                                                                                                                                                                               """                                                             ~    C.H:,t!    I                  18,284     0.(191() $       T.4     1 16 $           5
              '
             (J1                                                                                                                                                                                                                                                                                                                            :l"' 11   116
                                                                                                                                                                                                                                                                                    l'IQ'\41   100                                          m         116 1           "
                                                                                                                                                                                                                                                                                                                                                                                                                #:10066
                                                                                                                                                                                                                                                                                                                                                                                                                #:10722




                                                                                                                                                                                                                                                                                    M 41       1~
                                                                                                                                                                                                               IIOAII                                                      1,0      OCH4J      U<l'I         Cl   18?8'      0.0910    '$   ,'98
                                                                                                                                                                                                                                                                                                                                              "       116 $
                                                                                                                                                                                                                                                                                                                  H!.ifW     {l.~10         XIII      l lft $
                                                                                                                                                                                                                                                                                                        o    o    1e28.4     0.0910    $    .Ne       116$
                                                                                                                                                                                                                                                                                                                                                                      ""
                                                                                                                                                                                                                                                                                                                                                                                                                499-8 Filed




                                                                                                                                                                                                                                                                                                                  115.284    U.M t O         74       1 Hi             "
                                                                                                                                                                                                                                                                                                                  18.28'     0.0910    $    2S9       l 16 $
                                                                                                                                                                                                                                       Wl1(Nl'M RIOl't'OI./Ll 9f {'"r/W~                                          1fl2fl,!   0.09 10   '$   in        1 16             "
                                                                                                                                                                                                                                                                               I    001M       100                18.?S.4    0.0910    $      l7      1 16 'J
                                                                                                                                                                                                               l£1';£Nl'IAIIYlOVEIIS   OM!ROLOUYPVl!t- CAf'I: ll'OPALTI    11'1     00'1-114   lfl!'I                                       70l'I     1 16
                                                                                                                                                                                                                                                                                                                  Hl284      0,0910 1,      ~         l   16 f
                                                                                                                                                                                                                                                                                                                  1e2a•      0.0910         296       l 16
                                                                                                                                                                                                               BIA!Mtl,t,'I'                                                                                      1e™        o.0910$          J,4     1 16 $
                                                                                                                                                                                                                                                                                                                                                                      """
                                                                                                                                                                                                                                                                                                                  1818.i     0.0910         :?'Ill    I 16 $          16
                                                                                                                                                                                                                                                                                                                                            lTl.      1 H, $
                                                                                                                                                                                                                                                                                                                                                                                                                       Filed10/09/19




                   "                                                                                                                                                                                                                                                                                              1628,t     0.0910          J7       I H,
                   S3                                                                                                                                                                                                                                                                                             10?8.(     0.0910 $       i9tl      1 16 $
                                                                                                                                                                                                               WALl(!~ONA!II                                                                            fl   fl   10284      O.P910 $       247       116
                                                                                                                                                                                                                                                                                                             0    1628,i     0.09 10 $
                                                                                                                                                                                                                                                                                                                                                                        ""
                                                                                                                                                                                                               w.-.txtNo.>ONA\11                                                                                                            )N        l Jf, I S
                   57                                                                                                                                                                                          WALICIWiONAIII          (IASAHl.llt<IPVet. (Af'/)l'OBALTI                                     0    Hl:!8"     0.09 10 $      AIM       116 '$
                   ,.                                                                                                                                                                                          WAL.l(•N--      IA      l'NV(R'iAl,...IJ',ICCOAP CAP/UMPI   11 OOl:Al           1m            'I   1152JM     O.OQJO I S
                                                                                                                                                                                                                                                                                                                                                                      ""
                                                                                                                                                                                                                                                                                                                                                                                                                             11/20/19 Page




                                                                                                                                                                                                               tJM'.O,OTIQlllALLY                                          "(1(1!;-"'1         ,..,     o    U    Hl28.4     0.0910 $       J70
                                                                                                                                                                                                                                                                                                                                            '"        116 $             "
                                                                                                                                                                                                                                                                                                                  1152'8.(   0.0'111)       370           Hi
                                                                                                                                                                                                                                                                                                                  1028•      0.0910          93       l 16 f.         ""
                                                                                                                                                                                                                                                                                                                                                                                                                                      Page106




                                                                                                                                                                                                               tJN'.DNOITIONALtY                                                                                                            )70       116      f.     23"
                    "                                                                                                                                                                                                                                                                                                                       Ji37      l   fi l l.
                                                                                                                                                                                                                                                                                                                                                                                                                                           16 of




                    "                                                                                                                                                                                                                                                                                             18284      0.0910 $       :117      I 16 $
                                                                                                                                                                                                                                                                               S I !111):~.S   JM                 18.28•     0.09l(l l t     87       I Ui l t
                   .                                                                                                                                                                                                                                                                                                                                                   ""
                                                                                                                                                                                                                                                                           1-"      no\:!ll    100      0    o    Ul:!8"     0.0910 f.      200       1 15 '$
                                                                                                                                                                                                                                                                                                        O    o    1ff28-4    0.09111 I ~                               ,,"
                                                                                                                                                                                                                                       HHCl5[PI.Jll.JSH!Nu (AP~            lO       OOJ;~      1(1!1    0    0    18.ia.     0.0910 .,
                                                                                                                                                                                                                                                                                                                                                                                                                                              of100




                   ",,"                                                                                                                                                                                                                 NE1ROLDiiY PUil. CAPIKOMl Tl           1! I M'U6        nn                18l84      0.0910 11
                                                                                                                                                                                                                                                                                                        n    o                              ?67       116
                    "                                                                                                                                                                                           All(t     Fi           M£TAMOAPHOW, MI.J'I ("Pl                l    00"·1~     1lill    (I   o    16 28t     '0.0910 S       33       1 16              "
                                                                                                                                                                                                               lWSISHOWWEOO            MK,..,t,'ll'i'CAfl                  1        001:2<1    10i.               1            t.0910 1 &   04        1 1
                                                                                                                                                                                                               Hl!SISHOWW(OO                                                   I!   OOU-'      l('ll              1ew o.0910,               12.4      1 16 1
                                                                                                                                                                                                                                                                                                                  1628t      P-09HI I '     ltO       1 u; S
                    ""
                                                                                                                                                                                                                                                                                                                                            43'       116 S
                     "                                                                                                                                                                                                                                                                                                                      170       116 1<          "
                                                                                                                                                                                                                                                                                                                                                                                                                                                 307 Page




                                                                                                                                                                                                                                                                                                                                            310       116 $
                                                                                                                                                                                                                                                                                                                                             93       116 'f
                                                                                                                                                                                                                                                                                                                                                                      ""
                                                                                                                                                                                                               INTfR~TIO"IAIW!iF       WHfNl'MRl.:H't'OVll l'f.c»/WB       19       ()Q):,18   100      0    0    1618.4     O.O!il!O $     218       116 $
                                                                                                                                                                                                                                                                                                                                                                                                                                                     PageID
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ID




                                     CAPITOL01113




PAGE 1775
EXHIBIT 30
                                                                                                                 HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                       UMG Recordings, Jnc.
                       Kory Perry· •0o,k Horse•
                                                                                                                                                                                                                                                                                                                                                                                                                       Case




                       July 1013 to Ju~ 1018
                       Accrued Copyrigh t Royalties - Physical Albums
                                                                                                                                                                                                                                                                                                                                                                                              ........... 11.-0.
                                                                                                      YG'l\'PCDtk                       Oti&I~    TOTAl                              !.1dFtN   ,,..                         ioeflllldt                             .........           s.:,,.         Tra;ll       Naf'I Std  Sell Ct»vr1ih1                   Rill!
                                                                                                                                        . . .N    UNITS             Uf      ''""'                                                                                                      f:\,N          lime         Fru Fru F,u      ffo,y3,lry
                                                                                                                                                                            """       "'"                                                                                              Pwt                         Pttl Pd.1 P<tl     I.Hi,

                                                                                                                                                                                                                                                                                        '"
                                                                                                                                   I! ""'
                                                                                                                                   !
                                                                                                                                                                                               -·~-
                                                                                                                                                                                               °"'"'
                                                                                                                                                                                                                                                                                                                                                                                                              ,,
                                                                                                                                                                                                                                                                                                                                         1S1'3A                                   1TO
                                                                                                                                                           EJ                                            >'10>
                                                                                                                                                                                                        "il·•M.T
                                                                                                                                                                                                           ... "'t,
                                                                                                                                                                                                                                         CA.S,l
                                                                                                                                                                                                                                         MllMll.&I/C.oCAP
                                                                                                                                                                                                                                                          11'\IAI\U.li"f


                                                                                                                                                                                                                                         ~ ('R!Jr'"·Olll'"O"<lo,~ u.(                        'I   n-1      l       1
                                                                                                                                                                                                                                                                                                                                         11'12"'.4

                                                                                                                                                                                                                                                                                                                                         111."'l-4
                                                                                                                                                                                                                                                                                                                                         """
                                                                                                                                                                                                                                                                                                                                                              (ll"ICl\(i
                                                                                                                                                                                                                                                                                                                                                              .~.
                                                                                                                                                                                                                                                                                                                                                              0.091'•
                                                                                                                                                                                                                                                                                                                                                              ~~1(1               "'
                                                                                                                                                                                                                                                                                                                                                                                              ' '"
                                                                                                                                                                                                                                                                                                                                                                                              '"
                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                              '"•
                                                                                                                                                                                                                                                                                                                                                                                                              "
                                                                                                                                                                                                                                                                                                                                                                                                              "
                                                                                                                                                                                                         ~MO.,,                          w,.,rr.r°"cA«.1A'"?lt.Al'I                                     rn ,.                                                 .....                             "               '
                                                                                                                                                                                                        r..on._f                         W'fJ,/l'MfflcH't'tH/lli.-'\.AP W                                                                111,.....
                                                                                                                                                                                                                                                                                                                                         """                  00010               1:u
                                                                                                                                                                                                                                                                                                                                                                                  -·"
                                                                                                                                                                                                           !'!OT                         <.0i.;.,,;,o,r1,._< ,i-n::,,;nN,o;.                                                             Hl!'..A                                              '"              "
                                                                                                                                                                                                                                                                                                                                         I      ,,.           11,,0!IJO           ,.."        I
                                                                                                                                                                                                         ®' ""I                          MllM,.,U1• (      P                                 1 1"""-c.53            HY         r,   0    Hl!"A                0.0910                          I
                                                                                                                                                                                                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                     ,._r                PR(XR!Pf!ON               ,   11   r             II    (ltl'\·"i'         1~                                                              1i,
                                                                                                                                                                                                                                                                                                                                                              fl.09HI             "'          I   "           ""'
                                                                                                                                                                                                         1r\Uf~t                         IM-lfNl'Mll'I01't'Ol/U                          15       0-1\·5,           I                    ""'
                                                                                                                                                                                                                                                                                                                                         u•~•                 1>.09 1/l           J70            "              •
                                                                                                                                                                                                         LOWM·                           -,,,wr"'".UPO'f.llo\MI..,,,            API      5"'1     rr,:,             Jf(;                 15,-,,4              evmo                                            .."
                                                                                                                                                                                                                                                                                                                                                              C\.0910                         I
                                                                                                                                                                                                                                                                                                                                                                                              '"
                                                                                                                                                                                                                                                                                                                                         "'~                  (!,na10
                                                                                                                                                                                                                                                                                                                                                                                  ,,,"',~
                                                                                                                                                                                                                                                                                                                                         '""                  (l-'.1'91(1                     I               ""   I
                                                                                                                                                                                                                                                                                                                                                                                                                       Case2:15-cv-05642-CAS-JC




                                                                                                                                                                                                        T..,• LIO~lNT                    WHfNl'M ll!Oi'l'OU'l· I'( C.U,Nlf\                                                              IS~
                                                                                                                                                                                                                                                                                                                                         """                  \'i.ll'IIQ                      I
                                                                                                                                                                                                                                                                                                                                                                                              '""'
                                                                                                                                                                                                        li,,i1',MO~!~                     "'11,V"'li~•~CIM:.. I A                                                                        I""                           0
                                                                                                                                                                                                                                                                                                                                                                                  """
                                                                                                                                                                                                                                                                                                                                                                                  .,.         I               "
                                                                                                                                                                                                                                                                                                                                                              (l.Olll(j                       I
                                                                                                                                                                                                        PO•k r AA!HIK)W                  tMI APRll MV' <. IN"~ CAPIDIRJ                           W);5l             lOl'I                11:121)4             0.0910 $                                 I
                                                                                                                                                                                                                                                                                                                                         ""'                                                    """
                                                                                                                                                                                                        OO!JllU ltAI                     (I IR'"iTlNMlJ,;.,C: IU.PlrMI                   0 1 CJl"1Ml                    ('II             11t;>it,t             '""'10 S                       I
                                                                                                                                                                                                                                                                                                                                                                                              '"              ""
                                                                                                                                                                                                        £\V1H((,fl/\((0~..-,oo           WH fNl ' M AlOI YO'-ILL."'1-CAP/WB              ~o  Mil:19                100                   111.294              0.09 10       f                 I        I
                                                                                                                                                                                                                                                                                                                                                              00910
                                                                                                                                                                                                                                                                                                                                                                                                "" "
                                                                                                                                                                                                                                                                                                                                                                                  .."'.,,"'                   ....
                                                                                                                                                                                                                                                                                                                                         '""                  0.~1()
                                                                                                                                                                                                                                                                                                                                                                                  "'
                                                                                                                                                                                                                                                                                                                                                                                  .,.,
                                                                                                                                                                                                                                                                                         .. ,     ,iu,t·       ~   11"".
                                                                                                                                                                                                          f'IIU\JIH                      l(IJl{<;fNIYIJ',tc.lrA~lt~!                                                                     u,2~
                                                                                                                                                                                                                                                                                                                                         """                  1\091(1             ...         I
                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                   1'"''                 ,,oot,,l_JMMU'.l'"IJ.pM(A-:,.t                  l'•      ""4''i            IN\                  11'1~                11,,MJO             1.2         I
                                                                                                                                                                                                                                                                                                                                                                                              ' """
                                                                                                                                                                                                                                                                                                                                         ,,,..                                                                "
                                                                                                                                                                                                          111 f TYro                     poc-~ f::r-Jnl,j~'-,' 1J.                                                                       \(\"?I''             ,~,,
                                                                                                                                                                                                                                                                                                                                                              "'"'                            l I
                                                                                                                                                                                                                                                                                                                                                                                              ' "'""          "•
                                                                                                                                                                                                        ITTA<(                           W kfllf N.!CA\ AH <..Al-h:OMLn
                                                                                                                                                                                                                                                                                                                                                                                                                            2:15-cv-05642-CAS-JC Document




                                                                                                                                                                                                                                                                                                                                                              .,              '"'
             m                                                                                                                                                                                                                                                                           It       ,...,,.,         h                ' ""'IS2'<1
                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                              0"910 1          "                               11
             ?<                                                                                                                                                                                                                                                                                                                          lflZf\4              00-,HI C               10       J   Jg l t

                                !~   25)75!,2'4   Pffl!iM                                                                                                                                                                                                                                                                                                     0,<'1910 1
                                                                                                                                                                                                          tt(lo·     ~YU"',.; ill.mE"i   W HfNl'Mltl<.tlYOlJU.l'i" <.AJlfWM                                                         ' """                     fl.M I O
                                                                                                                                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                                                                                                                              ..."' '' "'     I
                                                                                                                                                                                                                                                                                                                                                                                                       .       ,,"
                                                                                                                                                                                                        ~~                  TOi~AAfflf   m1rn              T'-1l I          AP/IU/,.                                                  11'1.'!14
                                                                                                                                                                                                                                                                                                                                      '"''                    l).(!910                        I
             0)                                                                                                                                                                                                                                                                                                                     '    UI~                  0.09!0                          I   I    I
                                                                                                                                                                                                                                                                                                                                                                              '",, "'
                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                 Document486-1




             .......
               '       ll4      '-Tote!
                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                            •   25.710                 5    l.41l
                                                                                                                                                                                                                                                                                                                                                                                                              ""
             0)
                                                                                                                                                                                                                                                                                                                                                                                                                                                          #:10067
                                                                                                                                                                                                                                                                                                                                                                                                                                                          #:10723




                       t-=+-+''-"''"""c''.°c'~"'C....,F"""-"'M"cl"'~'"'"-'"'' --.a'°a."="" n"o._·~"---"'""''""
                                                                                                            ="""-""''~"~"''"'
                                                                                                                           ="-"""''""''"' - - - - - ~'-'-''~'"''"'e"~-'
                                                                                                                                                                   . "'.,-,'-'
                                                                                                                                                                        ' 1 ~ j H'' t j U"'l j 1:i2 j
                       f',",.+--F:-"::a.;~e.
                                         c ;~
                                            -"""
                                             " ';c....,f""'""'"''•
                                                             ' ""' ' - - -- - - - - -- - - - - - - -- - -- - - - -'="""'-                                                 2 s 1u• v,,,z v -.a iNJ
                       l)<i    IN-,,,su'>9 ..S7   ~,,M ldA111~                                                                                                                                                                           (A-~1    "'"°"'1"' PU1L1Q.l1N                            "'11·4\                                                     ll,Ml(I                         I               12
                                                                                                                                                                                                                                         Mll-',,._.U,                                                                                                         Oti!IIO
                                                                                                                                                                                                                                                                                                                                                                                  ,,.,,. ".
                                                                                                                                                                                                                                                         AO                              10
                                                                                                                                                                                                                                                                                         "        i'.1-'l •n       IC                                                                             11
                                                                                                                                                                                                                                                                                                                                                                                                                                                          499-8 Filed




                                                                                                                                                                                                                                         PAf~'-'TlON'('!"l"-"AU.t:                                001'4)                       0                              ·~10                       ' • "    I
                                                                                                                                                                                                        ....'°"..,                                                                                                 '"., ' ' ""
                                                                                                                                                                                                                                         WHUI£ Cl,\ ltA\-l Afl/C'APIKOMLTI                        00~ .. 1                     0
                                                                                                                                                                                                                                                                                                                            eseo
                                                                                                                                                                                                                                                                                                                            ""      0                         0.01110             137
                                                                                                                                                                                                                                                                                                                                                                                   " ' • '    I   13          II
                                                                                                                                                                                                        "'"'                             WHlN l'M A!Oi YOl/U fJ                          "        Ol'l1)11\        ""'rv,      0                              0=1           •                 I
                                                                                                                                                                                                        HOM
                                                                                                                                                                                                        '"°"                             SONo:i'IO/: PU!. Y llfc.QRf)tN(,"i                  .    r";n•,H                 "         0                         0.09 10             "'          I   13      '        1
                                                                                                                                                                                                                                         OJ\'£1POlOG1 P\.Jl"l ,:"/\~ ll'QIMl""           lO       oo,-,n                                                      O,MJ O                          I
                                                                                                                                                                                                        Lf,(N)AA'flOVf~
                                                                                                                                                                                                         """                             u.~J MONt'I' PiJ81.1\HI,-,;;                             001.44           ''"      ""
                                                                                                                                                                                                                                                                                                                   '"' ' " ""
                                                                                                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                                                                                            8.580   0                         (l.O!U()            "'..."      I
                                                                                                                                                                                                                                                                                                                                                                                                  ".••
                                                                                                                                                                                                                                                                                                                                                                                                  13
                                                                                                                                                                                                                                         MICM/YI.Jfl(" P                                 20       OOIM             I;                                         0.M IO                          I        !I
                                                                                                                                                                                                        tr•-fNO..\R't•nvrR<.                                                                                       '"' ' ' ''"                                              '                     "n    ""
                                                                                                                                                                                                        lf~rNOASn 1-QVflt!i              PllfSl"'R1Pf!ON.-.0,.,_A UC                              (                IOC                                        0.09lt)                         I 11                 3
                                                                                                                                                                                                                                                                                         " .,.,                             ""'                                                   "',,                s
                                                                                                                                                                                                                                                                                                                                                                                                      ' "
                                                                                                                                                                                                        lf"ifM"IA!l'flOVUh               W HfR• 0,.,~A.<..l Al1 i..Allfllffl'-.\Ln       I' '""~                          ' ""      0     ....                O.MlO         '      131          13 .          II
                                                                                                                                                                                                        1f,fJClAlh'µ)VfR\                Wl"lfkl'MIICHTOU'U f!f..;.Ji.F/Wfl              I  ~,,.                   I
                                                                                                                                                                                                                                                                                                                   '"'                                        O~IC                            I H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Filed10/09/19




                                                                                                                                                                                                        L'•'rNOAll:YlOIINI<'                ,-..~Of P Jl'-1: "f"OIIO•N>,;.                        l'Wl1;"4         I
                                                                                                                                                                                                                                                                                                                            ,.,.,                             0,.(19 1 ()   t        l<l      I 13.                l
                                                                                                                                                                                                                                                                                                                                                                            '                         • '
                                                                                                                                                                                                         f ,11'.r>.-.lt'tLOVOI'!>        0"-1 ,.QU>"C<f        Jllj<..Af"/t,)            lO                               ' ""                                0.0910
                                                                                                                                                                                                                                                                                                                   ,-                                                             '",,.
                                                                                                                                                                                                           lrlH'lA.V                     ~.-.q,._.,NrvPI         l'-·IN,.,                   0      .,,
                                                                                                                                                                                                                                                                                                  ' "'              .               r                         6.091n ,
                                                                                                                                                                                                                                                                                                                                                                            • ,.              I
                                                                                                                                                                                                                                                                                                                                                                                              '"      • "
                                                                                                                                                                                                           ll'JHPll,V                    MllMMF CA1'                                     20       M\l't                        ''                             P0910
                                                                                                                                                                                                        flllffld)AV                      ~VRIPTIC'.IN                                             t'I()\•,..
                                                                                                                                                                                                                                                                                                                   "                '                                                         I
                                                                                                                                                                                                                                                                                                                                                                                              ' """ '• ""
                                                                                                                                                                                                                                         WH[flf 0A KAf-.1 Al
                                                                                                                                                                                                                                                                                             •                                 0
                                                                                                                                                                                                                                                                                                                   ,,,.
                                                                                                                                                                                                                                                                                                                                          ........"",,.,'""
                                                                                                                                                                                                        OUt"f\iOA,V                                               1 C'APIIIOA,\Lfl
                                                                                                                                                                                                                                                                       '"                         O'll·1'          '"               0                         O.M IO I             131        I
                                                                                                                                                                                                                                                                                                                                                                            '• "'"                     .
                                                                                                                                                                                                                                                                                                                                                              J\()')J(I
                                                                                                                                                                                                                                                                                                                                ' ' ,,..
                                                                                                                                                                                                                                         WH rNl 'M               l/L "'"-CAPlwR            "      0.1'""           ,.               0                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       11/20/19 Page




                                                                                                                                                                                                           ll~OAV    "''                 <;O~\Of:Pll'f ll:f!'.ORD•~1i                             O•H·\,           ,.               0                         l).0!110               }O       I
                                                                                                                                                                                                                                                                                                                                                                                                  "" .I "•'
                                                                                                                                                                                                                                         ON"'qou,,;yr,lftl CAP iCOPA•TI
                                                                                                                                                                                                        f"ITTHCIAY                                                                         ,.,"'  r,, '~~  ,.                       '''"
                                                                                                                                                                                                                                                                                                                                    "''~                      ""'n<I \ \)
                                                                                                                                                                                                                                                                                                                                                                             • ,."'           I   "• '
                                                                                                                                                                                                        WAL(IM.,Oli,.Jft                 Mlltot,..a ~ICA•                                         Wl~l     ,.,                 .'         a-sen               0.09Jtl             130         I   "    I"10
                                                                                                                                                                                                        W"f("',Pli/111                   rRt.··~P'!tJN<l'\',,..,ur                           Ii
                                                                                                                                                                                                                                                                                          " no-,,.,.               ,r               r                         Cl.•'.'lH
                                                                                                                                                                                                                                                                                                                                                                      ' O
                                                                                                                                                                                                                                                                                                                                                                             •                I   "
                                                                                                                                                                                                        WAUl'l"'f!:;ONAIIII              W~ CJl(l'Mlll~YQ1/U K..a.9/W'ili                         tvll;.;11                                                   0.0910                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Page107




                                                                                                                                                                                                                                                                                                                               '0   C     "''
                                                                                                                                                                                                        IWA! "1 ,..iONA/ft               ClA1'oAH l./Mlf,.' CAP ( 0f'AITI                         OQ~ 41                                                      (h~I(/
                                                                                                                                                                                                                                                                                                                                                                                                  "• '
                                                                                                                                                                                                                                                                                                                   I                      fl'""O                                              l
                                                                                                                                                                                                                                                                                          ""               "'                             '"'°                              • '"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     17 of




                                                                                                                                                                                                        WA t.ClW ONAUt                   UNVfll"A~ MI.AICOOIIP CAIIAIMR                           00l141   ,~                       0                         0.0910        I        30       I               IO
                                                                                                                                                                                                                                                                                                                               '                                                                 "" "'"
                                                                                                                                                                                                        UV"nM".1!110NAlU                 rf.A'"-TMO .. l"trlAl'-#lf'II;                                                        0    0
                                                                                                                                                                                                                                                                                                                                          ....                'l,l)'l10
                                                                                                                                                                                                                                                                                                                                                                               ""             I   "
                                                                                                                                                                                                        UM.'.:OM)ll10NAU.Y               MltMMIJ',.IC: AP                                         (l(l',;49                    0    0     M80                 O.O'ilO                         I   13
                                                                                                                                                                                                                                                                                          " .,,..., '"'
                                                                                                                                                                                                        IJt<UlND,TIONIIHY                PR-£!>.'.'.RIPTION<;ON(Y I.Lt.
                                                                                                                                                                                                                                                                                          ""
                                                                                                                                                                                                                                                                                             .    tl(l1:4'l'""                 0    0
                                                                                                                                                                                                                                                                                                                                          '""                 0.091!1
                                                                                                                                                                                                                                                                                                                                                                            • "''",,          I
                                                                                                                                                                                                                                                                                                                                                                                                 " '• "        .
                                                                                                                                                                                                        µNC()t,pllONALL't                W H~N l'M ,tlOI VOlfU, Jll';.0.P/W8                      Wl:.49   ,.,                 0                              0.0910        I                 T               II
                                                                                                                                                                                                                                                                                                           '"'                      a                                                            " .I "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of100




                                                                                                                                                                                                        UN((INOITH'>NIIU.'f              ONf'.tROtO(, f            CAPm~Lll                       l)0',;49         100              n
                                                                                                                                                                                                                                                                                                                                          ""
                                                                                                                                                                                                                                                                                                                                          ""                  0.0910           "'             I  "
                                                                                                                                                                                                                            ~            ICAYMONO'P\8.IStfl~                             II
                                                                                                                                                                                                                                                                                         ""       001~"
                                                                                                                                                                                                                                                                                                                               "
                                                                                                                                                                                                                                                                                                                               0    0     ""                  0.0910                          I
                                                                                                                                                                                                                                                                                                                                                                                                 ".
                                                                                                                                                                                                                                                                                                                                                                                                  13  I "     II
                                                                                                                                                                                                          Al.(~
                                                                                                                                                                                                          '"''                           MltOJIMIJ',•CAfl                                                                              "'"                    O.l)HO                          I
                                                                                                                                                                                                                                                                                                                                                                            •• "''"
                                                                                                                                                                                                                        ~                r~StJIIPT'ION~,.._,\,u,;,
                                                                                                                                                                                                                                                                                                 (ti:""" ,.'"'
                                                                                                                                                                                                                                                                                                 ......                                                       0..0910        I "'             I "'
                                                                                                                                                                                                          ••• .nou
                                                                                                                                                                                                          '"                             Wl-f[""l'Mll!CMYt')l. UN:..:.AP/INI!,           ,."' .,.,        ,"".                      '' "" ........            1\09 1(1           "            I   "   •I
                                                                                                                                                                                                                                                                                                                                                                                                        "'
                                                                                                                                                                                                          k,(1.·•r•                      TAUAN'!,001T&mll:lCAP                                   rr,,..i,          I
                                                                                                                                                                                                                                                                                                                               '    "
                                                                                                                                                                                                                                                                                                                                    0                         O.Oi10                          I
                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                          A<"(,                          fTff,OtUPVft.!C,:+i1M'li CAPm....;                      nt,·•,            IC                                         0.0910 l                        I
                                                                                                                                                                                                                                                                                         10"                                           ""                                   • '"'"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           307 Page




                                                                                                                                                                                                                                                                                                                                                                                                "" I ••
                                                                                                                                                                                                                                         ('IJ,,fJiO!C-YPVft.lt"AF' (Oe.\lll                       W!·"'            I                                          009 10                              11
                                                                                                                                                                                                                                                                                                                                                                                                 "'           II
                                                                                                                                                                                                          .....
                                                                                                                                                                                                                                                                                                                                          ........
                                                                                                                                                                                                                                         M ITAlo,IOJWHO",i\MU\.!(.AC,                        l    n1)\·lt)                                                    (1,(1910               I        '
                                                                                                                                                                                                                                                                                                                                                                                              I I              I
                                                                                                                                                                                                          ..,. .,.
                                                                                                                                                                                                        T1-11\•\t-">WW100                MXM~/li-CAP
                                                                                                                                                                                                                                                                                          "                ,.
                                                                                                                                                                                                                                                                                                  ('11\,,1..
                                                                                                                                                                                                                                                                                                                                     ' ....                                 • '""
                                                                                                                                                                                                                                                                                                                                    '0                        0.0910                          I 13     I      20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PageID




                                                                                                                                                                                                                                                                                                                                          ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ID




                                                                                                                                                                                                                                                                                           "               ""                  '                                            • ""
                                       CAPITOL01114




PAGE 1776
EXHIBIT 30
                                                                                                          HIGHLY CONFIDENTIAL - ATIORNEYS' EYES ONLY
                      UMG Recordings, Inc.
                      Kory Perry · •oark Horse•
                                                                                                                                                                                                                                                                                                                                                                                Case




                      July 1013 toJun~ 2018
                      Accrued Copyright Royalties • Physical Albums
                                                                                                                                                                                                                                                                                                                                                  ~,."'   .... "....   (.,:"
                                                                                            Sales"fype~                          TOTAl         TOTAL   SrdJ;-..   ,...                   ~.:.rt ltd•                                ..........                                                     Ct.clvrilht
                                                                 ""                                                       ~""'   VNIU                   <~u                                                                                                        '"'' ,              ffN Ffff                      ""'                                      [•t*l•
                                                                                                                                                                                                                                                                                                                                                               "''"''
                                                                                                                                                                                                                                                                                         ... "'
                                                                                                                                          "'                      ,,_                                                                                                            r:\:t1Pctl ?ell                                                  f!
                                                                                                                     °'....,.,                                                                                                                            "'"
                                                                                                                                               "'"                                                                                                                                              .....
                                                                                                               Ii _                                                                                                                                       "'                                                                                      ii
                                                                                                               '!.
                                                                                                                                                                  -·-·                                                                                    -- - -. -· -·.....
                                                                                                                                         LJ                                                                                                                 A     tw'll·1•
                                                                                                                                                                                                                                                                    .....        ,,                    ....                                       1
                                                                                                                                                                                                                                                                  00174                                mo           ti.MIO                              '
                                                                                                                                                                                                                                                           ,,
                                                                                                                                                                                                                                                           "      00\l<l         1                     '8~0
                                                                                                                                                                                                                                                                                                                                  • ,,.."         1
                                                                                                                                                                                                                                                                  ~,.llll        1                     ,~, """'     oncuo                         1     '               "'"
                                                                                                                                                                                                                                                                  00 4M                                             00810                         1 1l
                                                                                                                                                                                                                                                                                                                                    ""'"
                                                                                                                                                                                                                                                           "n
                                                                                                                                                                                                                                                            i't   00~·.qf                              lt~O         0.0910
                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                 1'""                  ""                                                               ""
                                                                                                                                                                                                                                                                  f,t\,4q                                 ~~o
                                                                                                                                                                                                                                                                                 1                     a   n.-rn                    ,.,'"'.,      1 H
                                                                                                                                                                                                                                                           "      OOl.o'!        F                     ....         MOIO                            1l                   "
                                                                                                                                                                          ;...o,;.                                ~NfVP,..,1•..,,.,._,                     lO'        ~
                                                                                                                                                                                                                                                                     1l          w        ' '  (                    !'."°HI                       I 1l
                                                                                                                                                                          -~,                               ~v. .... ~•·,-p                                       001-n          1                     8~,tl
                                                                                                                                                                                                                                                                                                       '"'                        • ,..,'"        l ll                  ,,""
                                                                                                                                                                          l~IO",·                           Plu~~"1''0"1";{),....<. L                             00\,l\                               85"..0       '"'"
                                                                                                                                                                                                                                                                                                                    0""'10
                                                                                                                                                                          ·1~T                              Wtffl'lfOlll(A'tAn CAP                  .ln    HI     ~1·B                                              0,1)910                       I
                                                                                                                                                                                                                                                           '"'                   ,~'
                               ('l,i,02511S~6,~1   PRl~M ClJl1R['<.I                                                                                                                                                                                              l't'Hl         17                    8 .910       0J)910                        I                     "
                                                                                                                                                                                                                                                                                                       '"''                       ' "''"' "u
                                                                                                                                                                                                                                                                  OCHH           ,,                    e.~ a        (1~10           '"      10    1
                                                                                                                                                                                                                                                           20     ran1·n                                            f\1'1910 $                                          12
                                                                                                                                                                                                                                                           "'
                                                                                                                                                                                                                                                                                                                                              "                            ''
                                                                                                                                                                                                                                                                                                                                                                                Case2:15-cv-05642-CAS-JC




                                                                                                                                                                                                                                                           11     1131'1         I(
                                                                                                                                                                                                                                                                                 "                     ....         (IMIO
                                                                                                                                                                                                                                                                   •l:.$1        ,.                                 D..0410                                                5
                                                                                                                                                                                                                                                            .                                                                        "''"'     "
                                                                                                                                                                                                                                                                  Ml ..H         I                                  P0910 1-            "
                                                                                                                                                                                                                                                                                                       ......."",
                                                                                                                                                                                                                                                           ""'    ~B'J                                              0,0910                     "                        30
                                                                                                                                                                                                                                                                  001:47         H•
                                                                                                                                                                                                                                                                                 '"'                                (1.()$1\(1
                                                                                                                                                                                                                                                                                                                                   • "'"'' '' "
                                                                                                                                                                                                                                                           l1     001:0                        0                    t\Oll l O
                                                                                                                                                                                                                                                                                 ,w "
                                                                                                                                                                                                                                                                                                       ...."'°
                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                           "1     f)'P,:47
                                                                                                                                                                                                                                                                                 '"'
                                                                                                                                                                                                                                                                                               '       .......      n.O!IP
                                                                                                                                                                                                                                                                                                                                     "'" ' " H
                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                      ".
                                                                                                                                                                                                                                                                  ntll)ll7                                          (l,W IO
                                                                                                                                                                                                                                                                                                                    (l,Qqt(l
                                                                                                                                                                         lHI· un,YlH't
                                                                                                                                                                         lr>n1         Lf~I
                                                                                                                                                                                                            [.Y Am l .Yvt-,<.IM: f( Allin1R
                                                                                                                                                                                                            WH!NJ'MRIC-,~~/l' M                J,,f'Nln
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            "
                                                                                                                                                                                                                                                                  \),)1,47
                                                                                                                                                                                                                                                                      "
                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                 I(            C       R'i"'l)      0,(l'lt,
                                                                                                                                                                                                                                                                                                                                     ,.. '
                                                                                                                                                                                                                                                                                                                                              ,."                       ,0


                                                                                                                                                                         ()('I\               ,1   Nl'IOW   f""Al'!tl M(J(_CI"'-        ·"Al'/D•R
                                                                                                                                                                                                                                                                                          '                         0-~l(l
                                                                                                                                                                                                                                                                                                       ...."",~                   '' '""'' ' " '
                                                                                                                                                                         O"'l.-.l l'IAlfiPtl'JW             l(t.Jll'C'T•NIY'l"'C f ~Ph/,/,,1
                                                                                                                                                                                                                                                           ,," "'"'"'
                                                                                                                                                                                                                                                                  ll'l~·,1       I                                  0.09) (1        ""        ",. 1
                                                                                                                                                                         Arno            RA<..fO•<·on       Wl1 N•'URIOIYOLftlPI 1.APN.if;                        004•1<1                              Of.60        0,(19 1(1
                                                                                                                                                                                                                                                                                                                                    "" n
                                                                                                                                                                                                                                                                                                                                    ,~            I                     30
                                                                                                                                                                                                                                                                                                                                                                                     2:15-cv-05642-CAS-JC Document




                                                                                                                                                                                                                                                                  OOC·l.ri
                                                                                                                                                                                                                                                                      '                                ....""       0.1.WIU              "'
                                                                                                                                                                                                                                                                                                                                       101$0
                                                                                                                                                                                                                                                           ""                                                                     • "' ' " ' ...."
             ......
             ......
                      ..        - 1~n,~1,~                             AC'COM'-"OOATin-N. lfCIY li'llt:
                                ~   ,2S-i1!\Ul'3   PA"~'-1 OI-IJJlfl   MIUTAln'Oll'>fll
             en
              I       "'
                                                                                                                                                                                                                                                                                                                                                                                                          Document486-1




                                                                                                                                                                  '"
                                                                                                                                                                  '"'
                                                                                                                                                                         ROA•                               ll.A..\/MONOPllhl~llf<,                               001o1,         ,.       0                         0-11910 1-         ,,.,       1 16'                ,,,
                                                                                                                                                                                                                                                                                                                                                                                                                   #:10068
                                                                                                                                                                                                                                                                                                                                                                                                                   #:10724




                                                                                                                                                                         r.<,Afl
                                                                                                                                                                         ROAR
                                                                                                                                                                                                            MXMMV'l•CAP
                                                                                                                                                                                                            ~m_~~..0Nc"'U£.
                                                                                                                                                                                                                                                           "'"    M~'4l
                                                                                                                                                                                                                                                                  /"11"11.4l
                                                                                                                                                                                                                                                                                 \W
                                                                                                                                                                                                                                                                                 \N       '
                                                                                                                                                                                                                                                                                               .,., ...
                                                                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                    JQ7.004
                                                                                                                                                                                                                                                                                                    ;!0700,i
                                                                                                                                                                                                                                                                                                                    O.O'i10 1-
                                                                                                                                                                                                                                                                                                                    l\09h) 'J          '""        1
                                                                                                                                                                                                                                                                                                                                                  1 16                 "'
                      ,                                                                                                                                                                                     WH(ll(Mll'~AT1 (APh<OMLTI                       '     00~,'\         !•                 '.'0700-4       1\0910                        1
                                                                                                                                                                                                                                                                                                                                                                       ,.."
                        .                                                                                                                                                                                                                                                                                                                             ".'
                                                                                                                                                                         ""'"                               WH(N l'M KOf YOVO .,_, .cAP/W6                        (ll'H)4l       \(
                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                               (    107004          0.0910 ""'" " 1               1                    111
                                                                                                                                                                                                                                                                                                                                                                                                                   499-8 Filed




                      '"       rAO?o;,1511>1       Pll'<;M Df:U!lff                                                                                                       ,..,
                                                                                                                                                                         """"                               ~,o~·,;o,Fpl,I..V ltf(OAr!      ~~              \     [)(1-41                      0                    (l.()qJO       "'
                                                                                                                                                                                                                                                           ""                                                              ""'
                                                   PRJ'i,-.!                                                                                                             M.S                                0Nr ftO!MYPUCl CAP: ll'OMLTI                   ,0     OOHl                    0    0                    0.0910        f:   3197                            235
                                                                                                                                                                                                                                                                                          ''
                               ObOlS.11.5,t}'l
                                                                                                                                                                         Lr,1rt~AR¥1DVF~                    /CA<-ZMONEY.,. ... t~'""N,.;                   }0 1 001'.44
                                                                                                                                                                                                                                                                                 ,.""         "'"'
                                                                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                                                              """"  :'07004
                                                                                                                                                                                                                                                                                                                             "' ' " • "
                                                                                                                                                                                                                                                                                                                                 ' ."  3787       l
                      '"                                                                                                                                                 ~t,,fNfl~RVtl)V(R<;                "'1XMMUS,CAI!                                  JO     001.,;.1       '"'      '
                                                                                                                                                                                                                                                                                          . . ....  :107004         0.0910 I           31(11
                                                                                                                                                                                                                                                                                                                                        "'
                                                                                                                                                                                             Vl.(Wfii!\     m,;cmPT1 N.:ON,\S..L.r                          5     OOl·M          '"'"'         0
                                                                                                                                                                                                                                                                                              ~,""                  0.""ICI      ' "' "'
                                                                                                                                                                         L HNDARYlO\ff~                     WHl'lf. M KASI Ar1 1.AP/ll'OM.ll               l!     O(H,44                  '    0
                                                                                                                                                                                                                                                                                              ,., ...               0.0910                        I
                      ""                                                                                                                                                 Lf,••us.v1,t.0vnr,                 Wl"'INl'MRIQl..n<•U. 1"'1..:Artw•                     00-;A.4        lM       '                              • ""'" '"" • """
                      ,.,
                      ""        """lo;,1.51U\      PR 1\M Dfl.UXf                                                                                                         f •fNOMn'lOVfA<i,                 ~N.\OF"'-4\IRf~tN-                                    ..,,                      '  0
                                                                                                                                                                                                                                                                                              "'"'"                 0.09111
                                     nn,,1n        Pllt~~IOU.VlC(                                                                                                        Lf",fl'«lMYOVfJt\                  c~ OOLO.c,YPt,~ ICAP l•'>MlTI                  ](1 1 r-r1:M                             :!010QA         Cl.~l(l            ,;7(111    I                    ?35
                                                                                                                                                                                                                                                                  OOJ·.,
                                                                                                                                                                                                                                                                                          ' • "'"''                 ·-·· • '""'m ' " "'"
                                                                                                                                                                                                                                                                                                                    l).i)it(l
                                                   PRISM 0£llJJ(fl                                                                                                       I\IRTHPAV                          ICAl~N'PUll.l'*+!J\I'.°                        lO                                  0                                                  1
                                                                                                                                                                                                                                                                                                                                                      ".
                                                                                                                                                                                                                                                                                                                                                                                                                          Filed10/09/19




                      '""
                                                                                                                                                                                                                                                            .' .. .."'"
                                                   PRISVt OHLJX{                                                                                                         P!fl)'H()AY                        MXMMI.J<'"l'.hf.'                                     001 .">.\
                                                                                                                                                                                                                                                                        '"                     0    2(1700,I
                                                                                                                                                                                                                                                                                                    """"            0.!191U            :P57       1
                                                                                                                                                                                                                                                                                 ..                                      • "" "" ' "'
                      In       (V,<)1!13151131     PRISM 0£U.!"fl                                                                                                        IIIR'Jli~Y                         r,r-v"9J7flON\Ollt s.ur..                     "'      001,u                        0    20100..         (U)9 l0                       I
                               ,.-.ninr~ n,        PflOJIOC                                                                                                              f'IIIIHDAY                         WIW'li. DA11'At.?AT1ICAIINOAALn                       OOl·ll                            207.004         0.09H'I  '" "'     i~1        1
                               0&0l.!iJ.7'llll                                                                                                                           fllRlttCAY                         Wl-'fNl'MIIIOtYO fU ll ·A"""t1                                                '         :0700,t         (\0910             H;:;J      I                    171
                       "
                      "'        '""2H7.!i'\P,                                                                                                                            rilll'Tl-ll'l,O                    t.01\f,'SOfll\A.~ 11r,-0Jm., ... ,c,
                                                                                                                                                                                                                                                           '" oo-,v, ,.,,'"'
                                                                                                                                                                                                                                                                  rl<'I\ ...
                                                                                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                                                                                                                    f\l),j; j
                                                                                                                                                                                                                                                                                                                         • m ".    ." ' """'"     I
                      "'                                                                                                                                                 fHtT\io.\Y                         Ol'll RO DGl't\J'l.lCAP/~()AA, T)                     Ul;)·l.5
                                                                                                                                                                                                                                                                        "IC"'                  0    "'"'"'          tl(''Hfl I      " "'          I                    235
                                                                                                                                                                                                                                                           "'
                      "'                                                                                                                                                 w,      1,,,_"\PllilA'A            Mt'-4,lt,l.l,.,,~AP                            ",     011"'2         \'                                                               I
                                                                                                                                                                                                                                                                                                                                       3
                                                                                                                                                                                                                                                                                                                                                                                                                                11/20/19 Page




                                                                                                                                                                                                                                                                                          ''                        0.0,,,10
                                                                                                                                                                         WAUCI.._. O"'fAIR                  Pfff<. ll!P'f!ONCO-..::, U                            M!;42                             207.064
                                                                                                                                                                                                                                                                                                 ""'''
                                                                                                                                                                                                                                                                                               ' "'""                                  1571
                                                                                                                                                                                                                                                                                                                                        '"        116 4
                                                                                                                                                                         WALIIN<\ONAtR
                                                                                                                                                                         W.lllll'!N-"iONAJl'I
                                                                                                                                                                                                            Wl-1fN l'M 1110. YOl/ll PI-CAf'/WA
                                                                                                                                                                                                            ll'IASA.'"fWNOPUll. (AP/tOMlTI
                                                                                                                                                                                                                                                             '    Ml:4~
                                                                                                                                                                                                                                                                  OOJ,O
                                                                                                                                                                                                                                                                        ,.'               0    0
                                                                                                                                                                                                                                                                                                    :!(1100A
                                                                                                                                                                                                                                                                                                                    0""'11)
                                                                                                                                                                                                                                                                                                                    '"'" ""''° • ,...
                                                                                                                                                                                                                                                                                                                    (10910
                                                                                                                                                                                                                                                                                                                         ' ""' . "                I
                                                                                                                                                                                                                                                                                                                                                      ".               l93
                                                                                                                                                                         WALC!NGONAIR                       VNIVCf!<AlMl..l"tC(t'.'lltPt-rArA•¥Pi                                                   207.004         0.Cl')lfl l <      l ·:Ml     I
                                                                                                                                                                                                                                                          "..., o,n,,.2 ,.'"'                  ' """'
                                                                                                                                                                                                                                                                                                                    0.0911)
                                                                                                                                                                                                                                                                                                                         • '"' ' "' ,..,,.
                                                                                                                                                                                                                                                                                                                                                                                                                                         Page108




                                                                                                                                                                          JN.DNOmONAU.Y                     <Ml MONfYPlft.lSi-11""•                                                       " '  0                         t
                                                                                                                                                                         vt.O'.)..,...TlOll.AU.Y            MXMWV'l'<..AP                                         l)Q\,44                           2117004         lllNIO
                                                                                                                                                                                                                                                                          . ..                      "'""                   "'" ' . ,,.
                                                                                                                                                                                                                                                                                                                                                      ...".
                                                                                                                                                                                                                                                                                                                                                                                                                                              18 of




                                                                                                                                                                         l.....-OM)TI(')fv.UY               Nll5CIIIPTION'll1Nt-;\     tu                         00))49                            ,.,             (1.0910            1177       1
                                                                                                                                                                                                                                                          " ""' ,.,,.                                     ...
                                                                                                                                                                         LJ,t!'("l~TI(')NAUY                Wtt£Nl'MR!C'>tYOi.llJ.l'l-C/IPlwR
                                                                                                                                                                                                                                                           "•                             0
                                                                                                                                                                                                                                                                                               '    ,07004          0.09111            )S3:,
                                                                                                                                                                                                                                                                  l>Hl4'7
                                                                                                                                                                                                                                                                        ,~                                               ' """ ' 16 ' ,.."        I l
                                                                                                                                                                         lJM..UN)lllONAlLY                  ONflAOU)(,Y Pl.Jet. CAP. lOl'AI.TI                                            0    '
                                                                                                                                                                                                                                                                                               0                    0.0910              "'        l
                                                                                                                                                                         I M!l(,t'fl'f                      fCt,S,lM()MYIJ.ll""OISH!NC,                         00'1-S                    0         "''"'           0.0910             3 .• ')1   l
                                                                                                                                                                                                                                                          "" .,, '"'                                                     • ""
                                                                                                                                                                          'f\1(         lil'                MllMMIA!CA8                                           OO!:J6         100           0    ,01.00,         0.0910                        1                    712
                                                                                                                                                                                                                                                                          . "'"
                                                                                                                                                                                                                                                                                                                                   16. '"
                                                                                                                                                                                                                                                                                                                                                                                                                                                 of100




                                                                                                                                                                           lh(         "'R'                 PMSC!IIPT'JOH •.O!lll>~ IIJ'.                         003·!6         )M '          ' '°'""
                                                                                                                                                                                                                                                                                               n    20700.1         0.(19JO l "l
                                                                                                                                                                                                                                                                                                                           ""...                  I 16
                                                                                                                                                                                                                                                                                                                                                      "..
                                                                                                                                                                                                            Wl-lf"ll'MAIV1Y0l/U. R! CJ.II/WP,                     001'6          ,. '          0    20100,          M91U   1.••u  i
                                                                                                                                                                                                                                                          ""'
                                                                                                                                                                                                                                                           ..     (1(), . ..,.
                      2""...
                      111
                               Off!l.!i'\7'>~211
                                .. jl5l1ll2•~
                                                   Pll~\4 OC'l""l'n
                                                   ptl•<."A!D'
                                                                                                                                                                                         '                   TA AJll<,OOITf'{ffiR CAP
                                                                                                                                                                                                            lfl·M')r',fP\.~\t<h",CAr                       "      O,.))ll)
                                                                                                                                                                                                                                                                                 ..       .
                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                    2'l70Cl4
                                                                                                                                                                                                                                                                                                    70700<
                                                                                                                                                                                                                                                                                                                    0.0\110
                                                                                                                                                                                                                                                                                                                    l).l'.'910 I
                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                   "" "'
                                                                                                                                                                                                                                                                                                                                        '""
                                                                                                                                                                                                                                                                                                                                       211/17     l
                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                      ".
                      1"'-Z    ("' 25l7.!iU\1      Pll'SMO'                                                                                                                                                 r,"°c >,.OU,· ,y pUA CAP .('IIIA\ n                   1),)111"       '"'                :.io100,        f'H,91(1
                                                                                                                                                                                                                                                                                                                           '"' "' "'   :1·91      1                    212
                                                                                                                                                                          •."'"'...,
                      u1       .._,,,,o;11sun      PRl!.MO(tuxr                                                                                                           ...            N                  MCTAMOR!lt«)\I~ M~ CA~                        ""I     Mlc"\6         10'
                                                                                                                                                                                                                                                                                 ''"                                0.0ll10       I               I
                                                                                                                                                                         Uil\1\J-IOWWfOO                    MICMN!I.A•<'..AP                                !     001-l'I                 0    ' "''""              0.IJ',l l O   'J   (1}7il
                                                                                                                                                                                                                                                                                                                                         "'       1                    392
                                                                                                                                                                                                                                                                                                                                            ""
                                                                                                                                                                                                                                                                                                                                                                                                                                                    307 Page




                                                                                                                                                                         TMl\l\HOWWroO                      l">ltl"5dllPl)QN\011,,,~'\ lU                         OON_.          ,.'"               701.00..        0.0910 1 $         1c71       1                    ."
                                                                                                                                                                         T• '>!'>HOWWFl)O                   w••C"lr'M~~-.,.n.,,, "'CAl'/Wf4
                                                                                                                                                                                                                                                           l"
                                                                                                                                                                                                                                                            • '°''"              IC
                                                                                                                                                                                                                                                                                               • '°"""
                                                                                                                                                                                                                                                                                                    :"Q700ol        flMFl l t:         .,., "     I
                                                                                                                                                                                                                                                                                                                                                      ..               M
                                                                                                                                                                         Tl""'\ H-OW W( DQ                  (tA<,~ tl'«)r'I.·~ t.AProM..TI                        CW,);14                 '    '                    0...0910 S         a:111
                                                                                                                                                                                                                                                                                                                                                                                                                                                        PageID




                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ID




                                                                                                                                                                                                                                                           "                     ·~                 "'"'''                                        ' 16. "'
                                       CAPITOL0 1115




PAGE 1777
EXHIBIT 30
                                                                                                                HIGHLY CONFIDENTIAL - A TTORNEYSt EYES ONLY
                       UM G Recordings, Inc.
                       Kary Perry - ~Dark Horse~
                                                                                                                                                                                                                                                                                                                                                                                    Case




                       July 2013 to J~ne 2018
                       Accrued Copyright Royalties· Physical Albums

                                                                                                   S.0Tv~Oe11e             Orig/1\11   TOTAl                  TOlAt    S!dFrH   ,...                ~llde                                                      S.Crc     Tr-.:k       Non      Std   Sf.I    C«i vrilht     ~
                                                                                                                                       UNI TS                                                                                                                  ~bl       lime         Frff FIH       FN!•     lloy~t'f
                                                                                                                            OM<
                                                                                                                                                      "'      """ "'"           ,,_                                                                            FWt                    Pl:t1 Pct I Pct1         Unhs
                                                                                                                                                                                 .,,
                                                                                                                                                                                .. .                                                                           ""
                                                                                                                     It ""ffl~
                                                                                                                     '!,
                       238      ~02s,1S?.Bl        PRISM DEHi)(£                                                                                                                       INT(R NATlc'lNALWILF.                                                                                                  207004       0.0910                4 70!1    116             ~


                       ,
                       "'
                        .
                       ,.,
                               IW0l5l1S32 3
                               ~Ol5l15~2:B
                               0602Sl75313~
                                                   PIIISMIOElUXE
                                                   PR1SMIO£lUXf
                                                   ffilSM OHUX(I
                                                                                                                                                 LJ -·                                 INTERNA'T!ONAtWl

                                                                                                                                                                                       INTfR/lio\TIONtilW!Lf        WHfNl 'MRIOI YClllll ilf<APIWB
                                                                                                                                                                                                                                                                  6
                                                                                                                                                                                                                                                                 19
                                                                                                                                                                                                                                                                        003~8
                                                                                                                                                                                                                                                                        003~8
                                                                                                                                                                                                                                                                                      l()')
                                                                                                                                                                                                                                                                                      IOl'.i
                                                                                                                                                                                                                                                                                                 0      0
                                                                                                                                                                                                                                                                                                        C,
                                                                                                                                                                                                                                                                                                              20700A
                                                                                                                                                                                                                                                                                                              207004
                                                                                                                                                                                                                                                                                                              207004
                                                                                                                                                                                                                                                                                                                           0.0910
                                                                                                                                                                                                                                                                                                                           0.0910 $
                                                                                                                                                                                                                                                                                                                           0.0910
                                                                                                                                                                                                                                                                                                                                                 4.709
                                                                                                                                                                                                                                                                                                                                                 1111
                                                                                                                                                                                                                                                                                                                                                 3~31
                                                                                                                                                                                                                                                                                                                                                           I 16 1,
                                                                                                                                                                                                                                                                                                                                                           l 16 J
                                                                                                                                                                                                                                                                                                                                                           1 16
                                                                                                                                                                                                                                                                                                                                                                           294

                                                                                                                                                                                                                                                                                                                                                                           121
                               Q<'.02s:nsnn        PfllSM DlWXt                                                                                                                                                                                                 25 003:48             100        0      0     207.004      0.0910                J 709     116
                       24'?.
                       '"      lhi01~l75~2l3       l'RISMrn"WXEI                                                                                                                                                    IUSZMONEVPLJlll.lSH!NS                      20 I OOJ:U            100               (J    207004       0.0910                3167      I 16            ll5
                                                                                                                                                                                                                                                                                                                                                                           '"
                       ,.~     U001S37S~nl         P!IISM OEIJJll.t                                                                                                                                                                                             20 O(H:23             100               0     207004       0.0910                3767                      235
                               C'602537537H        P!':ISM IOlWJI(                                                                                                                                                                                               5 I OO'i:B           100                     W7004        0.09 10                 9'2     1 16             ljjJ
                       '"      0602S37SHB          PRISM     onuxn                                                                                                                                                                                              111     001:n         100                     207.004      0.0910 S              3291      1 16            ws
                       "·      0602SU.HBl          NIISM (>HUX(                                                                                                                                                                                                                                         O     20 7004      0.09 10 S             ?.826                     177
                       "'      0602Sl7S'HH         P!l!SM IOEWKE                                                                                                                                                                                                                                        (J    207004       0.0:110 1 t             01      1 16             29
                       "'      Oto02Sl7SHi3        PRISM CUUXE                                                                                                                                                      ONf!ROtOGY PUR. CAP: 1(0fAL11                                                       0     107.004      0.0910 S              3767                      135
                       '"      (l(.02531SlB3       PRl',M 0£Ll1X[                                                                                                                                                   MXM~tCA?                                                                                  107.00•      0.0910                3136      l 16 $          196
                       '"'     u607S'?.7.'>,2n     Pff!SM OHUXE                                                                                                                        !.OVr"'1f                    pf!f<;Cllll'flONS.ONl'.iS LLC                                                             Xl7.004      0.0910                1573      116 $            08
                       752     060tSl7S3133        rRlSM OELUXf                                                                                                                        l(')VE""1f                                                                                                                                                4.709     116             ~
                                                                                                                                                                                                                                                                                                                                                                                    Case2:15-cv-05642-CAS-JC




                               Of,1.125315113!     PRISM D£Ll1X~                                                                                                                       lOVfMr                                                                                                                                                    ~ 4U'J    l 16            589
                       "'      0,,025l75HB         PRl!:.M OCUJXE                                                                                                                                                                                                                                                                                29"3$                     183
                       '"      060lS"nlH3          NilSM OELUXE                                                                                                                                                                                                                                         0     ?0700-'      0.0'1tO     l 'C      t35S      I I             IA7
                       ,,.     (\f,U2!37S32l3      PRIS M OELU)(n                                                                                                                                                                                                   I   OOl:47        lOQ               0     ?0700A       0.09l0        $         M3      I 16 $           l3
                               On025l7.H1P,        PRISM 0£UJX£                                                                                                                                                     WHfN 'M fflt'.H'!'OU'UIW<AP/WS.              UI     OOJ:.17       l(W'I             0     ?07004       f'.l.0910   ll        '™            16          «J
                       ,,.
                       "'      06Cl2S31S3Hl        PR!SM IOElUXEI                                                                                                                                                                                                                                0      0     207.00.t     0.09HJ        'f;     6280          Hi f.       393
                               060?.)\75!2-ll      PR1SM D£ll1X£                                                                                                                                                    WHfNl 'Mltl OiYOlllLOCCAJ' WA               11      oo,:'.lol     100               fl    207004       0.0910      1$        81\ll     116 1$          .\93
                       '"'     0..,02SH \lU        Pllt<;M 0£LUX£                                                                                                                                                    M1AJIRI Mll<.l(;lr,;.:., Cf,f'Jn!I~        ,,      noa~l         11.l\J     ~      u     201004       O.Ofilil              ttH3      1 16            392
                       ""      (.lt,(']2H7SH1\     PRISM OELUJI(                                                                                                                                                                                                        !')ill:! /.   1M                                                                   116             392
                               O:,\.t2SHSlB\       PfllSM D£WXE1                                                                                                                       fl.'rft,if<'IIACfn~n()l"'I   WHfN l'M R1CH YOU'il BC-<'.flJ,A.vB                                                 fl    207.004      0.1'1910 $            9 J 1P.   1 16            589
                               0601.5'.7!1H1l      PR!SM OElUX[                                                                                                                        BY1Ht ' RAtH'IFGOO           F!R''l1        ML'-.!C ICAP                                                         0     207004        ,.O•HO I oJ          94!0      1 16            589
                       , .     Of,o,.suswn         PftlSM 0£LUX(                                                                                                                       ~PlfbTUAl                    WHEN l'M 11\CH VO\JU. OC<APIINR                                                                                                        1 16            ~o
                               01;02Sl7!"IH.U      PRISM OELUXE                                                                                                                                                                                                                                         Cl    ;,()7()).1   0.0910                8006
                                                                                                                                                                                                                                                                                                                                                                                         2:15-cv-05642-CAS-JC Document




             m                                                                                                                                                                                                                                                                                                                                                             ,00
                       ,w      0602):HSllJl        PRIS.M OEWll(                                                                                                                                                                                                                                        0     201.!XM      0.09 10 $             2.828     116 ,i:         177
             ?<        lt\1    l)S(J?.:.',7.HHl    PAl~M OHUXf.                                                                                                                        !T1Ak~TWO                                                                                                        0     207.004      l).OlllO l            293S      1 16 $          1113
             .......   , .     QoQ2H7.!il233       PF11SM IOflUXE                                                                                                                                                                                                                                             107004       0.0910 $              1.177     116 $
                               Of,>)2S3H!2\l       PRIS M [)(UJX~                                                                                                                                                   W!ifRf. C'"oA l(A',l AT7 CA~l'lr:O!'ALTI            o,H:55        1(1(1                   ,07004       0.0910 $                20S     116 1$           13
             .......   "'      i°l602Sl7SlB3       PRISM 0£WXE                                                                                                                         111A(f.STWO                  WHEN l'M RlOI YOVU. e£·CAPIWS               l!I     L>Ql:55       100                     207.004      0.0910               3532                       221
             a>
              I
                       ""      060lS\7S323l        PRISM 0£tV)(f.                                                                                                                      1TtA(~TWO                                                                l       003:S         100                     20 7004      0.0'310              ,4709      116             194
                                                                                                                                                                                                                                                                                                                                                                                                              Document486-1




             .......           0602Sl7B~l3         PRISM 0£LUXEI                                                                                                                       ITTA1(£STWO                  (M!APAIL,...U".lCINC ..APID!R                                                                                                          l Hi 1,         392
                       "'      1.1':>01S31Sl23'    PRISM 0£lUJI£                                                                                                                       C'.ttQOU"Yl\l/RMmE'i         WHfNl'M FaOiYOVLL B( CAf'lw a                                                O     fl     :>0700A      0.0910 -t            IU92       l 16 ; -t       ~93
             (X)
                       "'      0602537~3133        PAl'!>M Dflllll(I                                                                                                                   CHOOYYOllltiVl11le!J         FlllfHOIJ'i(CATMUSIC (AP                                                            0     20100A       0.09!0 $             6.273      l   16 $        392
                                                                                                                                                                                                                                                                                                                                                                                                                       #:10069
                                                                                                                                                                                                                                                                                                                                                                                                                       #:10725




                       ns      Ml'l7S,7.!i32ll     FRl', M OllUl({                                                                                                                                                                                                                                      0     l"7004       i).0910 f             6273      l 16 $          39'.!
                               $ ub-To11I                                                                                                                                                                                                                                                                                          (           901 , .              $   111.a,7
                       ""
                       m
                       ,,.     0602S!77l90 l       l'Ri!,. M ( IKDI    " tBIJM      R£GUlM CO MM(llC!Al0qOEll
                                                                                                                                                                                                                                                                                                                                                                                                                       499-8 Filed




                               (lf,02Sl7B901       PRISM RSOl
                                                                       t=.c"'-~~~ f",'~"?.'"=""""±"~ ~~~~-+~:-+":~,:~!~
                                                                                    N'.:COMMODAT!ON - ROY INC
                                                                                                                      :+--"'·~~',:- 1 ~                      I "" I ·"' I "I
                       ,.,     060 ) 5371190\.     SU b-Tolll          """"'                                                             31111   $   15910      36S8      3Sl
                               O\i02Sl773!l0I
                               060253.77)90)       PRIS.M lltSOI                                                                                                                       ROAR                         (A'i,/M()NfYPl.GJc.tllU';                   ,0    00314~                     0     0        3 081      0.09JO                                            .
                               O!'tOJ.537B901      Pfll'>M RSD1                                                                                                                                                     MXM MU!,!C:AB                                     O•'Br-13                   0     0        ,083       0.0910                                             4
                       ""'"                                                                                                                                                                                                                                                           ""'                                                 " '"'
                       ,""
                        .      OliOlSl17390\       PIIISM I ~                                                                                                                          '°"
                                                                                                                                                                                       ROAR                         PR(ot;C~PTIONJ;O~ t LC                      "   5 001:4:L         lOO        0     0        3.083      0.0910                                             I
                               Ofi01~77"90l        Pll1SM IR!'.DI                                                                                                                      IIOAR                        WH(llt M IC/157 1111 CAP .l(OPAL:I                  001:-43                  0     0        3.083      0.0910
                                                                                                                                                                                                                                                                                      ""',
                                                                                                                                                                                                                                                                                      .                                                   ,,"" '' "" '
                       29;
                       "'      06025!713901        PRl!>M ill<.ni                                                                                                                      ROAR                         WH EN !'M RL~ YOVlL Bf<Af.'/WB                      OC,3:-43                 0                         0.0910               '"                            3
                       181     1'.16\'1253771901   PIIISMI~                                                                                                                            liOAR                        <;()J,6SQFPI st R[CORQINGS                          003:4)        100
                                                                                                                                                                                                                                                                                      '""     3083
                                                                                                                                                                                                                                                                                            ' 3003     0                   0.0910                                             Q
                                                                                                                                                                                                                                                                ""
                               0602SlJ73~\         PRiSM {R<.nl                                                                                                                        •OAR                         ONl:lflOLOGY PIJllL CAI> ICOPAt.Tl          20'     00314~                   0     0        3.083      0.0910
                                                                                                                                                                                                                                                                                                                                                                                                                              Filed10/09/19




                       ,.                                                                                                                                                                                                                                                             ""  '                                             ' "' '' "" •' '
                                                                                                                                                                                                                                                                                                                                        •           .
                               ()l;(l2S'7H9Cl1     PIIISMIRSOI                                                                                                                         Lf~i[J\IDAft'!'I.OV   fl<,   !CASlMONEYPUl\!SHING                        20      001:"'4       ,.,              0                   (IJ)910                  Sil
                                                                                                                                                                                                                                                                                                                                                '"' '                        .
                       ,,.
                       '"'     0602Sl77l90l        PR!SM IIKN                                                                                                                          ltu£MJII.RYlOV(R5            MXMML61CAE'                                 10      003:M         too '   "'"0
                                                                                                                                                                                                                                                                                              3,083    0                   0.0910       I                  '"•
                               l'lf,O'U!773901     l'fflSMltSOI                                                                                                                        LEt.fNOARV lt)V(ltS          PRE!.CRIPTION<,ONt,S UC                             001:4'1                        0        ,083       0.0910                   "      I "  '             I
                       '"       060l53773901       Plt!SM RSDI                                                                                                                         LEG(NOARYI.OVfltS            WHEREOAXASl Al1 01r/ko1?Atl                         003:44        tw
                                                                                                                                                                                                                                                                                      ""' '      0     0        3.083      o.oruo                              16 $          3
                                                                                                                                                                                                                                                                                                                                                           ' "'
                       l9~
                       "'      IMl)2$3773\I<)\     l'RIS MI..._,.,.                                                                                                                    LqM).\ltYlOVfftS             WHE~ l' M RIO. YOVU. Bf<AP WB                       003:"4        too                       3J;iff:3   O.Oi10
                                                                                                                                                                                                                                                                                                                                        ••          ""     '                 3
                               (16025377:3901      PRISM R'>O                                                                                                                          LEGENOAJIY l.OV£1t'i         SO~<,OFPL(.SERl:CORO!NGS                            OOlM                     0     0                   0.0910                          '                 0
                                                                                                                                                                                                                                                                ""'                         ' 3,083
                       "'      <*1l25H73')0J       PRISM IIXt'II                                                                                                                            M"JMYLOVUt..            ON£JIIOlOr.yP1Jfl CAP 1(01:'AlO                     003~1         '"'              0        3081       0.09!0
                                                                                                                                                                                                                                                                                                                                                    "'         " ••
                                                                                                                                                                                                                                                                                                                                                                                                                                    11/20/19 Page




                       "'      061l15H739vl        PfflSM fll'SOI                                                                                                                      OlltntD-'Y                   ltASlMONFVPUl!L!~lt-G                       20
                                                                                                                                                                                                                                                                "'      oo,:,s                   0                         0.0,H O
                                                                                                                                                                                                                                                                                                                                         '                 I
                                                                                                                                                                                                                                                                                                                                                            '"•   .
                       1.1!7
                       "'      0602~377\'ICl1      PIIISMl1K111                                                                                                                        BlRTHOM                      Ml(MM l/'.IC.A8                             20      003:35        ""         0     0        '.1033     0.0910                                            '
                                                                                                                                                                                                                                                                                      '"' ' ' "'"                                                   ""      ' ""
                       ,,.     060151773901        Pf:tSM IIISOI                                                                                                                       l\llmiOAY                    PRESCRlPTIONliONIJS.UC"                             003:JS        "''        0     0        J.oe3      0.09 10
                                                                                                                                                                                                                                                                                                                                         '          "        ' '  .
                               Qti02537739(11      PIIISM ftt.J'll                                                                                                                     fll~niOAV                    WHf11£0Af(ASZAn (APNOIYILT                    '     003:15                                  3083       0.0910
                                                                                                                                                                                                                                                                                                                                        •                      ". .
                                                                                                                                                                                                                                                                                                                                                             '"•              3
                                                                                                                                                                                                                                                                                                                                                                                                                                             Page109




                               060253173901        PIIISM f;"SOI                                                                                                                                                    WH (Nl ' MRl.:HYOl/U l?E.J.:AP/WB                   00':U!i                                            0.09 10                                            3
                                                                                                                                                                                                                                                                                      ""' ' "
                       "'                                                                                                                                                              IIIR™™-Y                                                                                        too
                                                                                                                                                                                                                                                                                      '"'        0     0                                            .,""
                       ,Ot
                       ""'     Mnl!ol77l901        1'ff1SM IRYJ1                                                                                                                       lllRTtiPAV                   ~0~3~0f PUt.<-.f A£COR01NG<,
                                                                                                                                                                                                                                                                ""
                                                                                                                                                                                                                                                                  3     00~:~\                 "'"
                                                                                                                                                                                                                                                                                                 0     0                   0.1"110
                                                                                                                                                                                                                                                                                                                                        •                    '"•
                                                                                                                                                                                                                                                                                                                                                             '               0
                                                                                                                                                                                                                                                                                                                                                                                                                                                  19 of




                               0602!"13773901      l'fftSM ltSOI                                                                                                                       BilllllO.,.Y                 ONllROLOGV PI.Jfl. CAP/KOfAl. Tl            10      OOJ'lS        ,oo                       3083       0.09 ] 0                    '                     .
                       303
                       "'      ~2snngn1            P!llSMI~                                                                                                                            WM!t!NGON A!R                MXMML~ICAP                                          00h41
                                                                                                                                                                                                                                                                                      ""' ' ' "'"0
                                                                                                                                                                                                                                                                                                         •      3.06l      O.Mll'l
                                                                                                                                                                                                                                                                                                                                                            '' """ •
                                                                                                                                                                                                                                                                                                                                                                              3
                               0601.~~173:,01      PFlrSM llt'SOI                                                                                                                      WAU:tN<;ONA!lt               PRE",CRIM"10N SONGS. ~l(                        8   l>03:42                  0     0                   0.0910                                             I
                                                                                                                                                                                                                                                                "                     '"'   '                                                       ""       '"•
                       "''     0602!il.77hlCl1     PlllSM IR<.OI                                                                                                                       WA UJN\•ONA1fl               WHfNl 'Ml'I CHYOl L AE.C... P/WP,                   c,:r~:112     ,~
                                                                                                                                                                                                                                                                                      "''    u   0
                                                                                                                                                                                                                                                                                               '"''     ••                 0,09 10                  10
                                                                                                                                                                                                                                                                                                                                                    "        '"
                       306
                       "'      0601537l39r:lt      PIIISM (R<.tll                                                                                                                      WALICIN.'.>ONAIR             K!A~AHUJf«IP\.la. CAP (OBAlO                33
                                                                                                                                                                                                                                                                "       00.1:Al                "'"     0        3083       0.0'1 10                          ' "'
                                                                                                                                                                                                                                                                                                                                                                                                                                                     of100




                               0602537H901         PfllSM RSOI                                                                                                                         WAlKINGONAIR                 l/N V R'"A M          RP (Art
                                                                                                                                                                                                                                                        M"      11      003:4         ""' '                     3083       0.09Hl                   47
                                                                                                                                                                                                                                                                                                                                                    "        '"•             •'
                       308     06NS37H901          PFll',Mf;"SOI                                                                                                                       I.IN:X>M:ll110NAU.Y          !(ASt MONf't PLIEI.J~IK,                            CIIH:<l'l     "'' ' '    0     0        3J)lt3     0.0910                   70                       .'
                               06n2S377390l        l'ff!S MIIKl"I>                                                                                                                     IJ-.0:,NOHlONA 0             MllMM\..61C'.                               25
                                                                                                                                                                                                                                                                "       OO'N'l        """"              •       ~   otl3                            ,0
                                                                                                                                                                                                                                                                                                                                                            '' " •
                                                                                                                                                                                                                                                                                                                                                                "
                       310
                       ""      0,,0153773901       !'ll!SMltSOI                                                                                                                        Ur,a'lNDlllCINAUY            PRtSC:A!l'IION SON<.>~. LL(
                                                                                                                                                                                                                                    '                                   003~9                    0  "'" •       3083       0.0910                          '"•               '
                               C*ll1537H901        Pfl1S Mj lKNI                                                                                                                       ur,,::,..,,,orn              WH Nl 'M ~Oi                A P/WD          19
                                                                                                                                                                                                                                                                 '      1>1H149       ""         0     0        308l       0.09J O                  "
                                                                                                                                                                                                                                                                                            ''                                                              '"
                       "'m     0602B77l9'll        PFllSMRSOI                                                                                                                          U...:X,NOl110NAlO '"'"       OMIIIOLDGVPUl'l CAP: !<OCAtTI                       (11'1';:4!1   100
                                                                                                                                                                                                                                                                                      ""         0              3.083      o.~10 ,.,                ,0
                                                                                                                                                                                                                                                                                                                                                    "      1' "
                       3B      060l5377!!,\ll      Plll!,MIIKf'II                                                                                                                      IJA~(l,i,)RV                 KAS7MCINF.YPU!ll<,Hll>G                             OM:~io,              '                  3063       0.0910                   50         "•
                                                                                                                                                                                                                                                                                                                                                                                                                                                        307 Page




                       3"      u601Sl173S01        PR!SM l!Nll                                                                                                                          Altlf"i\'lR<                MX~MU!irCA~                                         00!:!6                  0      0        3.083      0.09 10                                           3
                                                                                                                                                                                                                                                                "'                                                                                           '"
                                                                                                                                                                                                                                                                                      '""
                                                                                                                                                                                                                                                                                                                                                                             .'''
                               0601S377J00l        PRISM R5fll                                                                                                                          A•;(! 'IRV                  llflf~RIPtlON.-.ONG . U.(                   "       00\:M                   0
                                                                                                                                                                                                                                                                                                        •       3083       0.0910 11                "       '"•               I
                               (11;(1253773901     PFIISM IR'iDI                                                                                                                        AH(,...,Fl'                 WHfNl'M RlCHYOllU l'f<.APIWB                        OM ..W        ,00              0        3.083      0.0910
                                                                                                                                                                                                                                                                                      ""' ' '
                       "'                                                                                                                                                                                                                                                             '""       0                                                   "       '"t16
                                                                                                                                                                                                                                                                                                                                                                                                                                                            PageID




                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ID




                       "'                                                                                                                                                                                                                                       "'                                                                                  "       '                '
                                      CAPITOL01116




PAGE 1778
EXHIBIT 30
                                                                                                      HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                        UM G Recordings, Inc.
                        Kory Perry· "Dark Horse•
                                                                                                                                                                                                                                                                                                                                                                                Case




                        July 2013 co June 2018
                        Accrued Copyrig ht Royolries - Physfca / Albums

                                                                                            ~a'f'ipeOHc                     Orit/11111     'tOTAL                               StdFrN                              S.:,,•11d$                                               Soti&     Tr.:k      Non     Std   ~   Cooyriaht     ll«t
                                                                                                                                                                     ''""                  ''"                                                                               Publ       lime      Fro fru ~rte       Rov.Wtv
                                                                                                                       {    ""•M                             ""                                                                                                              ,....t               Pi:11P<:t11>c11     I.Wu
                                                                                                                              ""'                                    """         "'"
                                                                                                                                                                                          Good•
                                                                                                                                                                                          -··-
                                                                                                                       l~                                                                                                                                                    "'
                                 t'l'IM"''771illll    PfllSM fRSQ                                                                                                                                                                                                                                                      3083     0.0910                          16
                                                                                                                                                       EJ                                               A~( '°"''I               MCTAMOIIPMO~<,ML.I!!, CAiil
                                                                                                                                                                                                                                                                               10
                                                                                                                                                                                                                                                                               lll
                                                                                                                                                                                                                                                                                 1.
                                                                                                                                                                                                                                                                                      0(H;'6
                                                                                                                                                                                                                                                                                      00\;ll,
                                                                                                                                                                                                                                                                                      o,n:1o
                                                                                                                                                                                                                                                                                                  1(111

                                                                                                                                                                                                                                                                                                  t•)
                                                                                                                                                                                                                                                                                                  tt"\Q     0   0' ''"
                                                                                                                                                                                                                                                                                                                       3003     0.0910
                                                                                                                                                                                                                                                                                                                                00910
                                                                                                                                                                                                                                                                                                                                0.0910
                                                                                                                                                                                                                                                                                                                                                      . '
                                                                                                                                                                                                                                                                                                                                                       "    !
                                                                                                                                                                                                                                                                                                                                                              16

                        ""                                                                                                                                                                           fH1\ <, HOW WE DO           MXMM~f'; CAI!                                 )\     001:1•1      (lt)            '"''         0.0910                      1 10l t
                                                                                                                                                                                                                                                                                                                                                      ."" ' 16.
                                                                                                                                                                                                     '!>ii<,     W(OO            PW'"-CR!PTll)N       LC                        •     OOU4        te,              .H11'13      0.0910                      116
                                                                                                                                                                                                     lHl',l'iHOWWlPo             WtJfNl'M "01f0lJl-l ~.('A}'/'wf',             2!     OH·,-1      ti        '                   0.09IO                 70
                                lr#.ll2.H11l901       PRIO,MIIN'I                                                                                                                                                                                                                                                      306!                                 1
                        m                                                                                                                                                                                                                                                                                       0               0.0910 S              10    1 16
                                                                                                                                                                                                                                                                                                            'r, '' "'" """                            ." '"'
                                                                                                                                                                                                                                                                                                                ""     308'     0.0911'1 S            10    11'
                        3Z7
                        "'                                                                                                                                                                                                                                                                                                      OQ(IICI                     1 16
                                                                                                                                                                                                     J~fA~TIONAL \".!tlf         WHfNl'MRIL'HYClllll fl:-CM/WP.                                                 ''"    3063     0.0911'1                    1 16
                        "'                                                                                                                                                                           !Nf!RM 10"111.<:M!LF                                                                                       0               O.r,,)IO               10
                                                                                                                                                                                                                                                                                                                                                      ""
                                                                                                                                                                                                                                                                                                            '   ""     J.OflS   0.0910                      1
                        n1
                        '"'                                                                                                                                                                                                                                                                                            Hlllll   c~oq10                      1
                                                                                                                                                                                                                                                                                                                                                                                Case2:15-cv-05642-CAS-JC




                                                                                                                                                                                                                                                                                                                                0,l)<) J(I
                                                                                                                                                                                                                                                                                                                                                      ",. ""
                                                                                                                                                                                                                                                                                                                       3003     0.0910                      1
                                                                                                                                                                                                                                                                                                                                                      " '"
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                              ' '"     '308!    n.ootu                      1
                        m                                                                                                                                                                                                                                                                                                       0.0910 S              "1 "" 1
                                                                                                                                                                                                     tl~f                        nNWtO 0.1Y"" ,.. LAP: MQflAL TI               lf'I   OON         10(,                 3063
                                                                                                                                                                                                                                                                                                                       ""       0.0910                          16 '
                                                                                                                                                                                                     LCVFMt                      MX~MUilC.Afl                                  t1 00!:.!J,        100                           O.O'il ltl                  1 16
                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                     i..ovrMr                    Pfl[< 1111"1"10"'           LLC                M oo,:'I'\        t OO                 l(1$3
                                                                                                                                                                                                                                                                                                                       ""'      o.Mrn        • "'"
                                                                                                                                                                                                                                                                                                                                                                ".•
                                                                                                                                                                                                                                                                                                                                0.0910 S       "            1
                                 «i-0Hll71'l01        Pfl!SM IIIVII                                                                                                                                                                                                                                                    3003
                                                                                                                                                                                                                                                                                                                       ""'      O.M l O                         "
                        l<ll     C-,',.•25l773'l<l1   PRl!,MIIKl'II                                                                                                                                                                                                                                                             O.Cl9Ul              '""
                                                                                                                                                                                                                                                                                                                                                      .
                        141             s,1nii01      PRtSM IR'SD                                                                                                                                                                                                                                                      ,o..
                                                                                                                                                                                                                                                                                                                       ''"      O.O't l O                 "'I
                                                                                                                                                                                                                                                                                                                       ~083     \l..(),110              3 " I
                                                                                                                                                                                                                                                                                                                                                      " ' 16'
                                                                                                                                                                                                                                                                                                                                                                                     2:15-cv-05642-CAS-JC Document




             m                                                                                                                                                                                         Hl'i~M NT                 Wl-tfNl'MRIOIYOVIJ..flE.a,.pJWp,              ~fi    O(H ..1     l~                   3063     O.tl9IO              105
                                                                                                                                                                                                    IB!\M()M{Nf                  (MIAPfl!LMWCI....._ (Ar/01111                                                                  0.0910 f                    I   161-
             ?<                                                                                                                                                                                                                                                                H      ()rll:$2    !(/'J                ""       0.0910                      I   16
                                                                                                                                                                                                                                                                                                                                                      ..
             ........                                                                                                                                                                                                                                                                                                  3063
                                                                                                                                                                                                                                                                                                                       ""       0.0910 $     '              1   16
                                                                                                                                                                                                     ~lRAIN!IOW                  XIJRC".tlNM'*'" CAP,....'!'                                                           JOAl     0.0910                93
                                                                                                                                                                                                                                                                                                                                                      "     1   16   '
             ........                                                                                                                                                                                AYYHf!CAA,..tOFr.on         WH Nl'MR!OiY(H.ftJ.f't. .J\PIWA              S!'t       t4·1"l   1f                   3003     0.09l(l $                   1   16
             m                                                                                                                                                                                      RYT"HHRAC:orr;oo             H            CATMLJ'.IC CAPJ!t.o.1-          .,,     m.t;l!II    ti•l                 30'3     0.0910                      !   16
               I
                                                                                                                                                                                                                                                                                                                                                                                                          Document486-1




                                                                                                                                                                                                                                                                              41      01.)•HI',   l(l<                 308l     0.0910 $                    1
             ........
                                                                                                                                                                                                                                                                                                                                                     '""'
                                                                                                                                                                                                                                                                                                                                                                16 '
                                                                                                                                                                                                                                                                                                                       30"      0.t>9 JO             '"
             c.o                                                                                                                                                                                     ',f:Jll!"T\.!/1.l           GOODIWMLl")IC CAP.IA£A01                                                              3')83    0.0910 f             "'.,   1 16
                                                                                                                                                                                                                                                                                                                                                                                                                   #:10070
                                                                                                                                                                                                                                                                                                                                                                                                                   #:10726




                                                                                                                                                                                                    IITtA.1(                     MAT7AF'AU.MutlC.:                                                                     "'08]    O.O'l1n               .       1;
                                                                                                                                                                                                                                                                                                                       lOIH     O,O!U O               18      16.
                                                                                                                                                                                                     IT TA(l'i TWO               WH(Af DA ~A"'l 1'1'1 CAPNOAALT                                                                 0.0910
                                                                                                                                                                                                                                                                                                                                             •         3
                                                                                                                                                                                                                                                                                                                                                            '' '
                                                                                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                                                                                            '
                        3S7      0602S37BG0l          PRl!. M RSD1                                                                                                                                   IT £Akf', TWO               W HfN l'M 11101 YO!JU. fllf<AFl/wR           19      DI)"\:!$    100                  3.083
                                                                                                                                                                                                                                                                                                                       ''"      0.0910                      1 16 $
                                                                                                                                                                                                                                                                                                                                                                                                                   499-8 Filed




                                                                                                                                                                                                                                                                                                                                o.o-u o               10      16            '
                        J,<.9    ~   1B113!Mlt        PfUSM IR'>Ct                                                                                                                                                                                                            ,,      00.\;1~     100                  J.083
                                                                                                                                                                                                                                                                                                                       "'       OJ)9 10                     I 16.
                                                                                                                                                                                                                                                                                                                       3083       090
                                                                                                                                                                                                                                                                                                                                                      .." '
                                                                                                                                                                                                    ._HC)Of,l Y0lJRrlA1"nfS      FIRFHO~[(AfML6tc: UJlll>M(;                          01'14:11    1Dtl                          0.0ll l O                   1 16.
                                                                                                                                                                                                                   YCIUR         NAL1iH1YP\.-,py MIAIC (At'\                          004·17      1P'       O   0      3083
                                                                                                                                                                                                                                                                                                                       ""       0.09 10 I S           93
                                                                                                                                                                                                                                                                                                                                                      "     I 16
                                                                                                                                                                                                                                                                                                                                                  4,,..
                        "'
                        ...                                                                                            y
                                                                                                                                                                                                                                                                                                                                             '                            "'
                                                                               ACroM~TlON•ROfl...:                          1nn1    n.       1858         ltl.332      1"6
                                                                               ,RDPAATY THRU NORMA!. RETM. Ol~NE   ~        on      13 1
                                                                               ~ IUTARYOROER                           y    102,113                        1818"'
                                                                                                                                                                                                                                                                                                                                                                                                                          Filed10/09/19




                                                                                                                                               ,.,'"                                .
                                                                               R[GUl,AA 00MM£11CIA OROCII              y    J0/22J)        1eg1111     IJ.4!!0 127   71NJ61
                                                                                                                                                                         '"     119 73    ltJ31i1
                                 ~l)2S37Slll2         Su b-'tou l                                                                          71U,07                    791 1113   118~ t8   811!61
                        "'       ~-'il7S3B1
                                                                                                                                                                                                    ROA!!                        <ASlMONfYPt.8.1~1,.;,                                (l(l?,43    100       0   0   5811534     0.0910 $          10.730    ! 13.         825
                                                                                                                                                                                                                                 MXMMU'->CA.P                                 20
                                                                                                                                                                                                                                                                               "         ,,,.,
                                                                                                                                                                                                                                                                                      00!,0                 0   0               0.0.. I O l t     107JO     1
                        m                                                                                                                                                                           ,,,.,
                                                                                                                                                                                                    ""''                         Pll{~Pf)ON50'+~S W'.                                 (1(13;,13   1IY
                                                                                                                                                                                                                                                                                                    ""''    0   0   ~953'       0.0910
                                                                                                                                                                                                                                                                                                                               ""                           1
                                                                                                                                                                                                    ,,,.,                        W HFA(M(A"•I.Ar? CAP
                                                                                                                                                                                                                                                                                 ' .,,,                         0   569.53-t    0.0910 1 1
                                                                                                                                                                                                                                                                                                                                                                                                                                11/20/19 Page




                        l1S     061)2!-HSl232         PR1SM\TAl\1"'ROI                                                                                                                                                           WH(Nl'MRIOf'fOVll
                                                                                                                                                                                                                                                                      '"
                                                                                                                                                                                                                                                                 OC<Ar w ~            00~:-4~
                                                                                                                                                                                                                                                                                         '"' '    !(~I      0   0   SS9.63-4    O.Oi l O $
                                                                                                                                                                                                                                                                                                                   ' 2.M:! ' "" "'""'m            ....
                                                                                                                                                                                                                                                                                                                                                  8(M7
                                                                                                                                                                                                                                                                                                                                                                ".
                        ''"     OIYl1S37~Hl7          Pf! ~M sn,N~ n l                                                                                                                              """'                         Y>N.. .,or J'\.JI.. '-f IH\'."OROINI'",·       \     Ofl1:•H     u                 58~5.14  '                              1
                                                                                                                                                                                                                                                                              ""                  ..
                        377     ~S37S32l2             Pfl!SM STAN04RDI                                                                                                                              "'"'                         ONt RO~P\Jll.!CN KOMlTI                              OOl:-43               0                   0.0910
                                                                                                                                                                                                                                                                                                                       "" "" "'"'                 10730     I   13.
                        1/8     n,,n2sns1n2           Pf!J'SM STANOo\Rnl                                                                                                                            Lf1H~111.IIYlO\lflK
                                                                                                                                                                                                    '°"'                         kA\1MCNNPt.l!' 1•tt1ri1                                 "" " ' ""'' "" "'          5$19534     0.0910 1$
                                                                                                                                                                                                                                                                                                                                    "'            !073()        1
                                                                                                                                                                                                                                                                                                                                                                                                                                         Page110




                        37<;    0C.02Sl7S3231         l'!.ISM STANtwlOI                                                                                                                             1r·,fi,,o,.1.rlovr~          Ml(MMU'il<":At!                                      00"\'M                0       5a9U4       03)1) 10 S        10730     I
                                                                                                                                                                                                                                                                               "" "'"' ,,.,.,     '                          ' l3." "
                        ~Ill    (l,;01.SVS32ll        Pf11\M f!.TANOARDI                                                                                                                            Lf fNOARVt.OVrR'I            PRt<.<..fl!M!ON C.ONG<, U\.                          0()~:44                       SS95.."1
                                                                                                                                                                                                                                                                                                                       Z.M2     (),O:)lfl l <
                                                                                                                                                                                                                                                                                                                                    '"                      1 13
                                                                                                                                                                                                                                                                                                                                                                                                                                              20 of




                        l!n     06D2S37S3H2           PRISM SlAN°"ROI                                                                                                                               LfilfNOARYLO\lflt'I          W;if~(OAKMl" AT I CAPJk.OMLn                         00)'4       1"'           0   589534      0.0910 $
                                                                                                                                                                                                                                                                                                                                    ""'                     1 13 $
                                                                                                                                                                                                                                                                               "'              ' ''
                        38)     (,',l),!Sl7Sl1.32     PlltSM STANDAII CA                                                                                                                            tF,,fNOA'tYLOVfR'I           WHfN l'M HIOI YOVU. l'f.('AP.twP,                    V"!li;M     100           0      ,,.,
                                                                                                                                                                                                                                                                                                                    589534      0-.C>9l/l l 'I.
                                                                                                                                                                                                                                                                                                                                    "'                      1
                                                                                                                                                                                                                                                                                         '"' '
                        '~      061)lc,~7s3132        PflfSM f!,TAN°"Hnl                                                                                                                            Ll!;;LNOA.ftYLOVfH\          'iON..:,SQf-PU.<.CA[C'('lflOtNG!,            ""      00"\:4<1 '            0   0   5139.534    1).1»10 1          1..341   I             !03
                                                                                                                                                                                                                                                                                .                                      '"' " ' '"
                        ;\&\    U61'.l1.S37H2"!2      P!nSM STANPAADI                                                                                                                               lhtNOMYL(l\11:R\             ON£1AQLOt,fpUf'l .:AP •<>Mln                 ,0      ('111':44
                                                                                                                                                                                                                                                                                         ,w
                                                                                                                                                                                                                                                                                         ""         ,.,,,.  0                   0.09 Hl l i       107~      1
                        3r,     0!>01531!'3132        PfflSM STANOAROI                                                                                                                              ~llll\MV                     ~A",.( MONlY Jl'W8l1!,HIN\;                          00Jil5      '         0   0   569.534     0.0910 $          10.730    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                 of100




                        386     O(i02S37Slll2         1>!11!!.M STAi,,'OARN                                                                                                                         NlllllDAV                    MlfMMU"!CAO                                          001:1'
                                                                                                                                                                                                                                                                                                                               "" '"
                                                                                                                                                                                                                                                                                                                                O.tl!IO I I
                        ,87     c,,;n2S31SJC32        ,:>fl1SM !ST4Nlli'RrA                                                                                                                         BtATHPA.Y                    PA(<;.:R!f"TK'>NS0/11-51;.li(
                                                                                                                                                                                                                                                                               ""        '"'"' " ' ......
                                                                                                                                                                                                                                                                                      Cl(I~·~     100       0   0   5695).4
                                                                                                                                                                                                                                                                                                                                    '"
                                                                                                                                                                                                                                                                                                                                0.0910 $                    I
                                                                                                                                                                                                                                                                                                                                                                ".". ...
                        ',SS     ~1'12SU.B112         PfflSt,1 ST~'- CIIRr.t                                                                                                                        ~1Hl10AV                     WH{Rf OIi (Ml AT7 CAPlllr'IC,,\1      n         '    OO'M!       1""
                                                                                                                                                                                                                                                                                                                     ""' ' ,,,.
                                                                                                                                                                                                                                                                                                           o.o,no 1c ""        ""' "                        1
                                                                                                                                                                                                                                                                                                                                                                   .      121
                        3811     Ql;02S11S3B2         PRl!i,M STANO,.l<OI                                                                                                                           WlmiOAV                      Wl1fNl 'M RIOi fOVU. 81<Al>/W6               1\
                                                                                                                                                                                                                                                                               "      (IQ)"l5                       56053'
                                                                                                                                                                                                                                                                                                                       "''      0.(19 10 :J                 1   13.
                        390      C"'-02Sl7BB2         PA•SM STAN°"lf!')I                                                                                                                            1.'!AlllMV                   ',CJl«.,'iOf' PU...S!: R(,:om,!NG~             1 W3·:t5          1r,,
                                                                                                                                                                                                                                                                                         "' '' 'r '""'      0       S89.S3-t    fl.091 0 11:
                                                                                                                                                                                                                                                                                                                                    '"                      1             10)
                                 (16'"11~,7.53231     PAl',M 'itANMIIOI                                                                                                                             flllffi41)4T                 ON£ AOlOGY PI.J8l CAJI' Wf'ALTl              20      nri,:3$     10        0                   0.~10             10730     1
                                                                                                                                                                                                                                                                                                                       ''" 13.
                        1'12     ~\"l1.S375U31        PAlSM&TANO,.,IIOI                                                                                                                             WAl.(11111.·,0NI\IR          MXMf\lllJ!;l(AI'                             11      00,,112     1~,      0        ~8!!53'     0.09 10 1                   1   13 1<
                                                                                                                                                                                                                                                                                                 '' ""''               "" 13. "'
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                    307 Page




                        l9!      l'!IV2S!1S3232       1'11-SM!!.TAM:'""Anll                                                                                                                         WALA'IN-.'.iUNAIR            fl'RE~PTION <,QN.3C. Lt(                             l),H:.O                   0       .47,
                                                                                                                                                                                                                                                                                                                      ,'"'      0.09 10 J
                                                                                                                                                                                                                                                                                                                                    "'
                                                                                                                                                                                                                                                                                                                                    ...                     1   B $
                        394     lo;;o)15l7SH3~        rAIS "4 !!,TANOAIIDI                                                                                                                          WA.L¥1~0NAIR                 WH(Nl'MIIIOIYOVLL flE<Al'IW9                         OOl;-11     1•        0       SB953'      l'.1,(1910 S      13412     1   13 1<    103'
                                                                                                                                                                                                                                                                                         ,. r ' "'"'
                        !1'"'   06Cl2531S3H1          Pfii!!,M fSTA.NCAAl"ll                                                                                                                        WAll(INGONAIR                (lA',A.11llfflOPIJQ.KAl'/ICOAAI.Tl           \!
                                                                                                                                                                                                                                                                              "' on,..i2          100
                                                                                                                                                                                                                                                                                                  '        0    0    ,,         0.0910 f
                                                                                                                                                                                                                                                                                                                               13.                  ...     !            1]78
                                                                                                                                                                                                                                                                                                                                                                                                                                                        PageID
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ID




                                                                                                                                                                                                                                                                                                    "'"'
                                         CAPITOL01117




PAGE 1779
EXHIBIT 30
                                                                                                        HIGHLY CONFIDENTIAL - ATIORNEYS' EYES ONLY
             UMG Recordings, Inc.
             Kory Per ry · •oork Horse"
                                                                                                                                                                                                                                                                                                                                                                              Case




             Jufy 2013 to June 1018
             Accrued Copyright Royalties· Phys ical Albums

                                                                                           !.a1:5TypeOnc;                           TOTAl                    TOTAi         SrdFrerie
                                                                                                                                                                          ,...                                Sc:r'C1lde                                               Sc.-.     lr3.'.:k   N,;ri Std    ~   eqi .,.,9hc      Rote
                                                                                                                            Rol~M
                                                                                                                        f °'"'""    UN IU                                                                                                                              Pl.:bl    lime       Ff~• f.fn Fr••    Aovaolt'II
                                                                                                                                                     "'                                  F,M                                                                           P¥t                  Pl:tl Pct ! Pell   u,,r~
                                                                                                                                                             ....... "'" .....
                                                                                                                           ""'
                                                                                                                        l
                                                                                                                        '                                                                                                                                               "'
                                                                                                                        ~                                                               -·
                     or.02Sl7511H        PR1!,M STANOAROI                                                                                                                                         WA U(1"""0NA•R                                                         17     ll!'/!:1U    ]l'IO
             "'
             "'
             ,.,
                     OtiOl.531532~2
                     0602Sl75?.232
                     0&02!-3753231
                                         PRISM H ANOARnl
                                         PA!SM STANOAR OI
                                         P!IISM STANOAROI
                                                                                                                                            EJ                                                                                                                                                                   589.$34
                                                                                                                                                                                                                                                                                                                 5119~
                                                                                                                                                                                                                                                                                                                 ~89.534
                                                                                                                                                                                                                                                                                                                             0.0910
                                                                                                                                                                                                                                                                                                                             0.001(.1
                                                                                                                                                                                                                                                                                                                             0.0910
                                                                                                                                                                                                                                                                                                                                              13411
                                                                                                                                                                                                                                                                                                                                              1341.?
                                                                                                                                                                                                                                                                                                                                               3 3.53
                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                        ' 1313
                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                            "
                                                                                                                                                                                                                                                                                                                                                                    1.032
                                                                                                                                                                                                                                                                                                                                                                      '"
                                                                                                                                                                                                                                                                                                                                                                    1032

                     (lf,(Q!,3751132     P!l1SM 5TANOAROI                                                                                                                                         w1,,:;(H1,'{'ifTIO/IIAIL Y                                                                                     589$3'      0.0910           1 059     1   13        '"
                     oo.on,1.n,~212      l'HISM STANCW:OI                                                                                                                                         UN:ll/lt)lll0NAl Y                                                                                             5805..,4    O,O!UO           I 41      1           1.032
                                                                                                                                                                                                                                                                                                                                                                      "'
             ""      ua015l15,212        PR SM STANOARN                                                                                                                                                                                                                                                    r,    58953..     o.\'.'910         9.&57    1   13
                                                                                                                                                                                                                                                                                                                                                            '         7'3
             "'      (lf,025l75lB2       P!:14,M STANOARD!                                                                                                                                                                                                                                                       ~Q~,I       O,M \O            911'>7   1   13        74 3
                     0601S3753B(         ,'!IJSM ~MIOARl'll                                                                                                                                                                                                                                                      589.534     0.0910            2.41 4   l   13
                     ()t;01.'>)75l2'1    PRISM STANOARN                                                                                                                                                                                                                                                                                                 1   13        557
                                                                                                                                                                                                                                                                                                                                                                 • "'
                     0,,02"'175,232      F'ltt!,M 5TANDARl'll                                                                                                                                       "'iH1(•1,)I,<..<           ITAUM.-;OOJTNTTtR CM'                     Ht     (IQ\:~      10,1                 589~t4      0.0910 I          8.4"9    l   13'       6!;0
                     060l5llS11.J1       PRISM KTANOARnl                                                                                                                                          ~Ah( I II>                   l£~N01<;f NllllSH!NG Q\P                  1n     OOl:16      tnn            o     589.534     0.09.10 f.        SM'>     1   13
             "'      flf.(l2Sl753H2      Pf!IS M STANDAR D                                                                                                                                                                                                                 I!   00 :M         ()I)               58953'      O.O!llO           057                    7'3
                                                                                                                                                                                                                                                                                                                                                               • "'
                     061)75\75'>.Hl      PlbSM STANOAROI                                                                                                                                            A1-(••"'lll'I                                                          1    ~'H;~       100                  58!l.™      o.1¥uo            uor
                     "'601537!-'3232     1-'1115M !,TANOAROI                                                                                                                                      IHtSIS!iOWW[l'lO                                                                                                                            17.881    1   13      1 375
                                                                                                                                                                                                                                                                                                                                                                              Case2:15-cv-05642-CAS-JC




             "'      (lf',Q25l1S31~1.    PRIS M STANO,,ROI                                                                                                                                                                                                                8     00):14       \(Wl          0     58953A      0.091 0                    I        ,"    .
                     °"0Z5l15113t        PRISM STANOAAN                                                                                                                                                                        WHfNt 'M Rtl"ttYOVIL Ff(,C'APIWS          ,.,    003:2'1     1(W'I          o     589Sl4      0,09 l 0 s       13•12     1   13.     10n
                     ()6025'>7!11232     rt.ISM STAN!'».RDI                                                                                                                                                                    KIA .. AHLUNOl'VBt CAP KO!M\ Tl                                             o     SS0.534     0.0910 $         171181        13'     1.375
                     Q6il'2537"H2        Pf;.,SM STAN0\110!                                                                                                                                       INT(Rl'w\llOM LS"" IL(                                                 U      OOJ:,.Ut    100            0     589,SJ4     0.0910 $         13,A!:>
                                                                                                                                                                                                                                                                                                                                                            ".
                                                                                                                                                                                                                                                                                                                                                         ' 131'
                     Q&02537.'>)U,';     PP-ISM STANOo\R rd                                                                                                                                                                                                                                          0     0     5$953'1     0.09l0 S         13.41:?    ' 13. 1.031
                                                                                                                                                                                                                                                                                                                                                                ""'
             "'      0602537!11232       Pl'ISM (!,TANOAROI                                                                                                                                       INl f R,.,TICl ~ L".Mllf                                                                                                                              ' 13.
                     0,(1~5~7.',,231     PRl<, M STAN(lAAnl                                                                                                                                                                                                                                                                                             1' 13
                     00025'7.'io:\131    PRIS M 5TANOAROI                                                                                                                                         INllRNAflONA.L ™tLE                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                              • ""  1032
                     OW2Sl1!d2ll         flll'ISM SlANOARf'll                                                                                                                                                                                                                                              t'J   569SJ•      0.0910           I 130         "
                     o.,02.sHsin2        Pf;ISMl<.fl\NO,I\RN                                                                                                                                      GHOST                                                                  lCI    003:ll      J(I()                                                        1 13        82'i
                                                                                                                                                                                                                                                                                                                                                                     "'
                     06fl1.53753B2       M!ISMf!.TANOARDI                                                                                                                                                                                                                  5    003:23       '"'                                                           13
                                                                                                                                                                                                                                                                                                                                                             •
                     Ol!iG25J75,n2       PRISM STANOAHnl                                                                                                                                          GHOST                                                                  1& M'l:H           Hlu            0     'i89534     0.0910            1,JJ&J   '1 13        ""
                                                                                                                                                                                                                                                                                                                                                                                   2:15-cv-05642-CAS-JC Document




             '"      0,,0253.753:32      PRISM STANOARN                                                                                                                                                                        WH!N 1'M R\Oi YOVLL at..c:JIP:IWS                                           Cl    ~9534       0.0910 S          8.00      113 •       "'
                     (16ft25U53231       J'IIISM(!.TANCAROI                                                                                                                                       ~HOST                        ~.ot,,1;.S Of. f>U.V IUCOR01NG,;                                                  58i534      O.Oli\O 1         1~1      .1     "'     103
                     0602!131S1H1        PRIS M STANOAR N                                                                                                                                                                                                                                                        !i89.534    0 ,0910          107W      l 13
                                                                                                                                                                                                                                                                                                                                                          "'
             .,.
             '"      OdOJ.51153232       P!IISM STANDARD!                                                                                                                                                                                                                                                        589$34      0.0910 $          8932     1 13.• '"    687
                     05,ns1r.;nn         PRISM S!'ANOAl;['}I                                                                                                                                      Lll\1£MC                                                                                                       S895J.4     0.0910            .1480     1
                     0iio1531537n        PRIS M STANOAROI                                                                                                                                                                      WH FNl 'MIII O.YO ' LLl\£-<'.APlwS                                                ~953"       0.0910           13412         "' '"   1,032
                     060253753132        l>AISM ~TANOARn+                                                                                                                                         LOVf~f                       UNIV£11'.Y.L PO 'l'GAAMINT. CAP\          50     ~l:.'i'\    100                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                        Document486-1




             '"      0601.53753232       PR15M ~TANOARDI                                                                                                                                          llil~,-.OM(NT                MATlA&\1.lMI.F.,IC                                                          0     589.5.J.4   0.0910 .S         8.358    1 13.
                                                                                                                                                                                                                                                                                                                                                            " ""'
                     OOGlSJ.15H32        l'IIISM STANOARDt                                                                                                                                                                                                                                                 O     58\l.~34    ri.<)910          UOff     I      '"
                     06025'\751111       pqJ<;M (STAN!Y<Rot                                                                                                                                       ™lSMOMfNT                    WHFRF1"'KASZA11 CAPIKO!'AtTI                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                 #:10071
                                                                                                                                                                                                                                                                                                                                                                                                                 #:10727




                     06015,7.HH~         PRl',M S,TAN OA./lrll                                                                                                                                                                 WHFNl 'MRI OIYOC      t\!'..cAP wa                                                S8~S 4      o.o..to          ?Cl 11$
                                                                                                                                                                                                                                                                                                                                                            " "'"
                     u6015J7S3232        l>fllSM H ANOARN                                                                                                                                                                      [Ml,APIIHMlJ<.IClt<.. CAPh'ltRl           :H     0(1'°':0    100                  589534      0.(KI\I) 1       17.88a
                                                                                                                                                                                                                                                                                                                                                            "'
                                                                                                                                                                                                                                                                                                                                                            " ""    1,3713'
                     0"1)7537~\2'2       PRISM STANMRDI                                                                                                                                                                                                                                                          S89.™       Ml!UO            17018                 1 378
             .,..    06t12531S31li       PRIS M ISTANDAAl'JI                                                                                                                                      OOIJBLERAINBOW               EMIAPflllMl,61CINI:'. C'AP/01'11          3J     Ol'H:51     1()()                58{1.5~     0.0910 1         17.865                1.374
                                                                                                                                                                                                                                                                                                                                                                                                                 499-8 Filed




                     06Ct2537SlH)        PRISM S.TANO/\RDI                                                                                                                                                                                                                      OO:S2        00                                                         I
                     Oo01SJ7S32~7        PR!!,M STANDAA DI                                                                                                                                        BYTHrGIW._"tOFGOD            W H£N1 'MRI OiY0lfUSl'.~ W P.             .'iO   004:l9      100                  SS9.Sl4     0.0910      f.   2&.814    l 13.       '"
                                                                                                                                                                                                                                                                                                                                                            ".".
                                                                                                                                                                                                                                                                                                                                                            "
                     W01SJ7!,JB2         PIUS M STANDAIIN                                                                                                                                         BYlHtGMCECfGOll              FlR&IOl..6fCATMu<;h; C/IPIP.MGl                                                   S89534      (1,0910 1        26.81-1               '""
                     Sub-Total                                                                                                                                                                                                                                                                                                                                   ,,n6'11
                                                                                                                                                                                                                                                                                                                                                                    "'"
                     06075371il?-t5  PRISMW      COMPACTOISC
                                 ~ ~ §~~!2!1=:::1£~!£!:i~=:E ,.!•i:ii
                                                                iiuu.:i!,iijroi:;M
                                                                                 ~M!!!"'i:,!i
                                                                                         ;jA<&0'~°'2'= = = = =[I•J·:I11iZ1[,1
                                                                                                                           i;[13i:[ :J2[,.fil01E]
                                                                                                                                               e r:r:WEJ I    18916    I     4J37      ! 1G m I
                     060'1537H34.',
                             = ' -Sub-Tot
                                    i=    • I = - - - - - - - - --               -   -   - --       -       -   - -- - - - -~ 2~8~91~6        j   159«'11     2§91 6         4,317      10'12l
                     0602S31o.l34S
                     0&0253'l6l3'4S      PRISM WMnlflld                                                                                                                                           ROAR                         KA1';1. ~NLYP\.,ft.!<.Hlt<,                      001'4~                            1417       0.0910
                     0602"76!".45        PRIS M {WMT}( FOQ                                                                                                                                        ROAR                         MX""1M\.61C'A!                            20     003 ;43     101            0      14,257     0.0910              ,.,,   l              lO
                                                                                                                                                                                                                                                                                                                                                                                                                        Filed10/09/19




                                                                                                                                                                                                                                                                         "                  "'' '0 '                                     •                             "
                                                                                                                                                                                                  ROAR                         PR£•t:rnP'TlON !iO"""~   U.(                     001:<13              0            14~7       0.091 0                    l               5
                                                                                                                                                                                                                                                                                                                                                 "' ' ""
                     IJ601SJ7Hl45        PRISM WMTIIFOO                                                                                                                                                                                                                                     INl            0
                     0602S3'16.ll45      PRl!.M WMTiH OC                                                                                                                                                                       W Hf'-£ CA KA'-1, Ar? C-APIKOMlT                 OOJ,,U      100                   14,257     0.0910              m      1              17
                     060U3761345         PR!SM (WMTV flVI                                                                                                                                         ROAR
                                                                                                                                                                                                  "°"'                         WHlN l'M fht"tt 'l'OVlL l'£,CIIPJW0              001<1)      I "'                  1,.is1     0,0010                                    15
                                                                                                                                                                                                                                                                                                                                         '        " "" •'
                     060l.'o376l!.4S     ~l~ MIWMTl{ FOO                                                                                                                                          ROAR                         ':.-ON:>!.Of ru..w R[((lflOJNGS             l    Ol)1:,ll                          14 257     O.Olllil             3l    l
                                                                                                                                                                                                                                                                        ""'                          "'0 ''0                                           "
                                                                                                                                                                                                  ROAR                         Of'\il.1ROL0f.Y Pl.,Jlll CAr KOPAJ:r\            O,H.ol\     10)                   14.:?'i7                              l
             .,,     o.\02s,1M?-l-'      PRtSM WMTVFrv'!                                                                                                                                                                                                                                    ""       0     0                 !l,0910 11  '       "' ' ,,,.             lO'
                     06025'761345        PRIS M WMT                                                                                                                                               LE(iEf,,('Jl\/11 1.0VER._    l(A~l MONN Pl.,lll.!'Ji!~                 JO
                                                                                                                                                                                                                                                                         "      00'\:44              0            1, .M1     0.0910
             '"      Crfi0?.53761!.45    PRISM IWMT\i fflo.,                                                                                                                                      lfl'.,fN['JARYLOVf FI,;      Ml(MMLl!:IC.AP                                   l)l)J:,44
                                                                                                                                                                                                                                                                                            ""
                                                                                                                                                                                                                                                                                            100      0     0
                                                                                                                                                                                                                                                                                                           '      14.~7      0.0910 11                  l
                                                                                                                                                                                                                                                                                                                                                 '" ' "" '             "
                                                                                                                                                                                                                                                                                                                                                                                                                              11/20/19 Page




                     06t\2H7o1345        l'M!SM WMTIIFOO                                                                                                                                          tEGV(lARY LOVf~              PRP.<'.RIM1(! N ~NG~ 1.11.                "      003:44      100      0     0      14,257     O.<r.l lO
                                                                                                                                                                                                                                                                                                                                         '        65    l
                     06M!i37tH3'15       Pff!$M WMTif Fnn                                                                                                                                         Lf<l(NOARY lOV£R!.           W11tREl'!AkA~Z AT1 t",A l"lil'OAA tTI                                 0     0      1,2'i7     0.09 \ 0 l i               I              17
                                                                                                                                                                                                                                                                          '                                                              '       "''" "" ••'           "'
                     C\6.oan61345        Pl.ISM (WMTIH·Cll.1                                                                                                                                      t(Gf.-.OAIIY I.OV(FK         WHfN l'M Rl"1 't'Ol/lL !I,CAP/W S            ,m,.., '"'               0            14 .M7     0.09 10                    I
                     ()1;10253161.!A!I   Pfl!SMIWMT frv'!                                                                                                                                         tlGfNOAll't' lilV["'         SO~\OF Pl~~ ll(<OF!OIN(;~
                                                                                                                                                                                                                                                                        "" """" 001;44
                                                                                                                                                                                                                                                                                   '"'               0     0
                                                                                                                                                                                                                                                                                                           '      14:-57     0.0910 1 ~
                                                                                                                                                                                                                                                                                                                                         •       "' ""
                                                                                                                                                                                                                                                                                                                                                 "'     l  '           "
                                                                                                                                                                                                                                                                                                                                                                                                                                       Page111




             '"      050l537l'•l345      !!fll!,MfW                                                                                                                                               ~rnrr,oAf;V IO Vf R(,        01\EIIIOtOG't'PIJl!l CAP ~0£1AL.n          '     00;\~                0     0      1,.l!i;    0.01111)                       13         20
                                                                                                                                                                                                                                                                                                                                                                        '
             ,,.
             "'      06Cl7B1!'i1345      Pflt<, M WM'nlf N'l                                                                                                                                      SIFITHOA't'                  i<-'SZ MON£'!' Pl9.JSHIN3                10
                                                                                                                                                                                                                                                                        "       003;3.',
                                                                                                                                                                                                                                                                                   """"     100      0     0      1-1257
                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                             l).O•l\O l :C              l
                                                                                                                                                                                                                                                                                                                                                 "'" ' "" •            ,0
                                                                                                                                                                                                                                                                                                                                                                                                                                            21 of




                     OM25l16134!i        PRISM fWMT FOO                                                                                                                                           a,,nHC)AY                    MllMM U'tlC A8                            70     0Ul:3S               0            UM1        0.(1910             259    l 13
                     (lf,0i!.S37i>l345   P!IISM WMntrn..,                                                                                                                                         SOtlMOI\Y                    l"R£5C,~P1)0N!-.ON~\!. l(                  s     llOM5
                                                                                                                                                                                                                                                                                   ""
                                                                                                                                                                                                                                                                                   ""                0     0
                                                                                                                                                                                                                                                                                                           '      14~7       O.l'l9IO I S
                                                                                                                                                                                                                                                                                                                                         •       "' "''•l ll
                     060251701145        M115M WMT)fFOQ                                                                                                                                           GIM1'HO,W                    WH tRtt\11 ICAS?AT1 {"AJ>hr08"l1l                   ,.,
                                                                                                                                                                                                                                                                                003~~                      0      , ...257   0.0910                     l              17
                                                                                                                                                                                                                                                                                                                                                                       "'
                     0601.5371'1345      )l$!1SM WMTIIFOO                                                                                                                                         IMRTHOI\Y                    WHfNl 'Mll!~YOlfl OC..CAP/W B                    CICH:~      100      '            142$7
                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                             O.<KI IO l 'S
                                                                                                                                                                                                                                                                                                                                                  " " .'
                                                                                                                                                                                                                                                                                                                                                 "'     l
                     ('b02S316134!i      Pff1SM {WMT)(fnn                                                                                                                                         f,\RlMDAY                    smt3S0f PU.st RlCOROINGS                         003;3.5     lC•l     0            14.2'57    0.0910                     l
                                                                                                                                                                                                                                                                         ""
                                                                                                                                                                                                                                                                                                                                                 '" "
                                                                                                                                                                                                                                                                                                                                                                                                                                               of100




                     ~Ol53761345         nUSM WMTilfOO                                                                                                                                            I\IR1HOAY                    t'IN!:1ROLOUYPI.Jlll. C/\PICt'll\AlT\
                                                                                                                                                                                                                                                                         .      flol:35     l<'      0     0
                                                                                                                                                                                                                                                                                                           '      1.1~7      0.09JCI I <
                                                                                                                                                                                                                                                                                                                                         •              I
                                                                                                                                                                                                                                                                                                                                                                       "'
                     06N537H34S          PA1SM lW Ml'VFDd                                                                                                                                         WAU( l~ONAIR                 MlCMM l.,,SIC,AP                          11
                                                                                                                                                                                                                                                                         "      OOl:"42     100      0     0      14.~7      0.0910                     l              17
                                                                                                                                                                                                                                                                                                                                                  " "" '
                     06(12,5,3761'\45    Pff1SM WMl'l(FOQ                                                                                                                                         W/\1.J( IJ\IGONAtR           PR!':,CRll'T!O N SONu llC                        003:,11.                   0      l A:!51    110910 1 <                 l               8
             ..."7                                                                                                                                                                                                                                                                                                                       • '"'" " • "
                     OW25316J!.,15       PFllSM WMT     mn                                                                                                                                        W,AU( lt,j,j0NAIR            WHfN1 'M RIOl l'Olftl BE<Ar/W8             '     003:41      100
                                                                                                                                                                                                                                                                                            '"' '    0     0      1'M7       o.cir..10           32•    1              25
                                                                                                                                                                                                  WAllt fN•:nNAIR                                                               \)\),!,I}   100            0                 0.0!110                    1              33
                                                                                                                                                                                                                                                                                                                                           "' "" •
                     °"0253161345        P!ll!.M WMTllFOC                                                                                                                                                                      IC!ASAHlUNOPUf'l. C'AP KOSAlTI                                        0            1•.257
                                                                                                                                                                                                                                                                                                                                                13 '
                                                                                                                                                                                                                                                                                                                                         • ,,,
             "'      0602.',371)1145     l'AlSM WMTIIFOO                                                                                                                                          WAl)(lNG ONAIR               UNIV£1tSALMU'»ICCORP CAP/1.JMP!           17
                                                                                                                                                                                                                                                                        ""      003:'12     100            0      14,257     0.0910                     l 13           17
             '11     06025371\13115      PIIISMIWMT ffY'l                                                                                                                                         UN..:ONPlllONAllY            !1'.\Sl'MONN Plif'ILJSHI Nt',                    001.,1.:i   100 '    0     0      14~7       0.0911,l
                                                                                                                                                                                                                                                                                                                                         • "'    ~~,
                                                                                                                                                                                                                                                                                                                                                  '     l
                                                                                                                                                                                                                                                                                                                                                                                                                                                  307 Page




                     Cki02S376J34!,      PRISM          FOO                                                                                                                                       UNCX>f\OITIO NAU.Y           MXMM l.l,1CAP                                    OOJ:,49     100      0     0      14.257     0.0010              324    l
                     06025376134!\       PAJSM WMl                                                                                                                                                U!'n>NOITlONAlLY             f>R£.<C.Rl/1T'ION <,ONG~ ll(                     00!;49                            14.257     0.0910 l 'C                l
                                                                                                                                                                                                                                                                        ""
             "'                                                                                                                                                                                                                W~ffN !' M R!Qi YOVU. &.CAP/WB
                                                                                                                                                                                                                                                                          •     003)1,l     100      0     0      14.257     0.0910
                                                                                                                                                                                                                                                                                                                                                "
                                                                                                                                                                                                                                                                                                                                         •• ,., ""
                                                                                                                                                                                                                                                                                                                                                        I
                     060253761345        PRISM          FOCI                                                                                                                                      U""'""Of\lOITIONAlt1
             "'                                                                                                                                                                                                                                                                             "" ' '                                                ' ""'
                                                                                                                                                                                                                                                                                                                                                                                                                                                      PageID




                                                                                                                                                                                                                                                                        "                                                                 • " ""
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ID




                                                                                                                                                                                                                                                                                                                                                                 ' "
                            CAP ITOL011 18




PAGE 1780
EXHIBIT 30
                                                                                                                    HIGHLY CONF IDENTIAL - ATTORNEYS' EYES ONLY
                       UMG Recordings, Inc.
                       Kory Perry - •oork Horse•
                                                                                                                                                                                                                                                                                                                                                                                                    Case




                       Juty 2013 to June 1018
                       Accrued Copyright Royalties - Phys/cal Albums

                                                                                                    S;,le,sl'f'ptO,,.                Oris/NII   TOTAL                    lOTAl    StdFl'oc                                 So-111111.                                                Soll lr«.k               ~       Std   ~      CQ,yrfiht       ~
                                                                                                                                     .....                                         lrit,,        ''"                                                                                 J:\.obl     Time,        FfH kU        flU     lbyalfy                                  If~ r:
                                                                                                                                                                "'        "'"                                                                                                        Pait                     PtU l>«l P'11          l_Wts
                                                                                                                                      ""'                                                         ''"
                                                                                                                                                                                                 ..,.,
                                                                                                                                                                                                 -·                                                                                                                                                                          Ji
                                                                                                                                                                                                                                                                                     "'
                                                                                                                                ~
                                  o,;n2,n\>t l4~        ~!!,M WMTll~OC
                                                                                                                                i                       EJ                                                                                                                                                                           1•~1         Q.(rllfl    I      324                    ,s
                       .,.
                       "'         0=1H~Hf.P4-'i         PRISM WMT                                                                                                                                                                                                                      1S      ()OM~          lNJ                    1'257        fl,(l!l10                  '
                                                                                                                                                                                                                                                                                                                                                                             11'
                       .,,        O!,OlSJIH~A.'>        PA!SMfWM                                                                                                                                                                        Ml(MU•      !CAI'                              HI      DJJ      I',   I )                    1<1.~1       (),0910        "'
                                                                                                                                                                                                                                                                                                                                                                                 ". ...
                       .,.        ,w,~sn11l 'I..IS      Pff•' M     WMTVfnn                                                                                                                                                             1-W''A."JIIPTION\ON,',\ U.C                       \    th             11\()                  H~7          0.0010                     I 13
                                      SH.,1 l4S         PA1C..MIWMTVfOC                                                                                                                                                                 WHr~1'Mr,,            LI'•• llll".U,.P/wfl     1.t     l'.'NH,'il     l·JO                   14~1         0J'l9l0                        ll
                                                                                                                                                                                                                                                                                                                                                                 "'"         .
                                  W•l2S31"13'1~         PA!\1"'\                                                                                                                                                                        lfAUAN",OOIT              ,u<..AI'             16      OOHf.          ltXl                   14)67        0.0910         ,..'"       1
                       ..."""''   lriOJH7fil'4.',       l'R1SM W Ml FD(                                                                                                                                                                 1'rf""°\<,{l'I..IPlJlHIN'l CAPIPN.";1          10      lll\P~         !W                     1•.rn        P.0910                     1              ..""
                                                                                                                                                                                                                                                                                                                                     1•1S7        0.0910
                                                                                                                                                                                                                                                                                                                                                              • '" ""        1              ,a
                                  ()t;OJ.','1111.!AS    PRISM WMTVfD(.                                                                                                                                                                                                                                                               14~7         0.0910
                                  O"i01537M34"11        MIISMWMT                                                                                                                                         Ttt!S I'. HOW W( 00                                                                                                  u      1Al57        P.Cl9hl     f.             I              l3
                                                                                                                                                                                                                                                                                                                                                                 "'"' ' "
                       ..."'                                                                                                                                                                                                                                                                                            "            14.MJ        0,0410
                                                                                                                                                                                                                                                                                                                                                                        "u
                                                                                                                                                                                                                                                                                                                                         "' u'                I              l
                                                                                                                                                                                                          rtt1<1o;t+oww 00              Wtl(N1'MR101'r01./ttn=,CA"IWB                                                                14:,,,SJ     0.0910
                                                                                                                                                                                                          f"Mt'it'HOWWFOO               K\A',AWIJl              ..:Ar/fflMlll                                                        14.1'H       fl.O'JI()          A32     1
                                                                                                                                                                                                                                                                                                                                       • '"'" ' uu,•
                       488        IMo)~\Jf.1 '.-1~      PR 'iM WMTWFnn                                                                                                                                                                                                                                                               U.?".1       O.O'll O I                 I
                       49'1       iJ6(11S\1t'l'4S       rll!SM                                                                                                                                                                                                                                                                       U)51         0.09 10
                                                                                                                                                                                                                                                                                                                                                                                                    Case2:15-cv-05642-CAS-JC




                                  (~25l761!A'I          Pfl'SM          fnt,                                                                                                                                                                                                                                                         142$7        0,0910                     1 13
                                                                                                                                                                                                                                                                                                                                         "' ' n                          ". "",."
                       o1111      1),(1251761 ~s        PA1\M       wMfMroo                                                                                                                               INl(RNo\TlONlll ~.MIU         WHfNl'M RIOt'l'('ll./U ff" CAP"""B                                                           U~7          0.09)0                     1 B            19
                                                                                                                                                                                                                                                                                                                                         '""
                       4~,t       ll'j(\;S\7(,t>,4',    Nl1"M                                                                                                                                                                                                                                                                        14757
                                                                                                                                                                                                                                                                                                                                         '"n,     MO<                        I 1
                       49~        Of.u2S316U0           PfM,M WMTllfDI.:                                                                                                                                                                                                                                                             14~7         0.0910 '$                  I 13 I
                                                                                                                                                                                                                                                                                                                                                                             "
                       49,I       0602Sl76l~            Pnl M WM                                                                                                                                                                                                                                                                     H~7 '"       Q.0910                                    ,.
                       49'!'      06fl1..'>37il 34S     PAl~M(WMTWFl'X'1                                                                                                                                                                                                                                                ' '          u,~7"' ' "   00910 '$
                       -l'!"      Ol!fl2S.!1ti13'1.',   11M'SM WM                                                                                                                                        G~                             Wt!rRFo.\,(A",1ATI C'AOiKOML                   ti!     (ll'j~;Z\      1\                     U2'51        0.0910                                    17
                       4i1        06tf1S37io1"4S        rR><C'v\ WM                                                                                                                                      {ltt() l                       WH N!'Mll!Ol'I'            """-'"Al'IWA        lS      00,;1,         1                      14~7         P.,0,,,10
                                                                                                                                                                                                                                                                                                                                                                      . .". "
                       4f,8       ~S.!76l3<1S           PAISM IWMTIIFOC
                                                                                                                                                                                                                                                                                                                                     14'1'i7      (\(191(1    S                             ,0
                                                                                                                                                                                                                                                                                                                            . ,., "'" "''"" ' "'                             .
                       ~          06(!1S37M?.45         P111SM W                                                                                                                                                                                                                                                                     14~7
                                                                                                                                                                                                                                                                                                                                  0001   '"                                  IU             17
                       !-'lt      c,<;n2~,1i'-U•!o      Fft'"M Wi..mlf'.00                                                                                                                                                                                                                                                  ,,,s1                 .... I                     I
                                                                                                                                                                                                                                                                                                                                                                                                         2:15-cv-05642-CAS-JC Document




                       SOI        (11:i0Ul761'4S        PR.•SM                                                                                                                                            LOV!      "-'f                Wk!N1'MR(01YOIJlLf'£<Jtr>IWf\                                                                14"57        0,0910             37~     I   ll
             m
                                                                                                                                                                                                                                                                                                                                         ...,, "" ••
                       :SM        060H376l .l,45        PR.+C.V, WMT FO.                                                                                                                                                                                                                                                             l4]S7        0.0910 I                   1              so
             ;x                   c,,;111.!,,1"\l-'     NISM WM fn.                                                                                                                                                                                                                                                                  14~7         009 ) 0
                                                                                                                                                                                                                                                                                                                                                                     ...     I
                                                                                                                                                                                                                                                                                                                                                                                      ."
             .......   5r,:;      i.1Dll1S3761 Y,<,     PRISM WMT                                                                                                                                                                                                                              OOl:<17        1(11'                  U~7
                                                                                                                                                                                                                                                                                                                                                 ".
                                                                                                                                                                                                                                                                                                                                                 n0.0910 $                   I

             .......                                                                                                                                                                                                                                                                           OJ!:<11        100                    1•~7
                                                                                                                                                                                                                                                                                                                                         '"'"'. "' •
                                                                                                                                                                                                                                                                                                                                                  O.PUO                      I
                                                                                                                                                                                                                                                                                                                                                                                            ""  I
                       !tt'JJ     (16(U:Sll6l>AS        PRl!iM W                                                                                                                                                                                                                       lR      001:41         lNl                    \A~1         0.0910
                                                                                                                                                                                                                                                                                                                                                 "'                          I
             0)        ~          ~:531~1-,..S          l'.lllSM WM Fnt                                                                                                                                                                                                                                                              14~7        "0.09]0
                                                                                                                                                                                                                                                                                                                                                                                                                              Document486-1




               I
                       ~          Of;,:tl:H7M3'S        PRISM                                                                                                                                            OO!JfltrAAIM'OW                WHfNl'MIQCHYOl/UW'Vlf'/WB
                                                                                                                                                                                                                                                                                                                                         "'
                                                                                                                                                                                                                                                                                                                                     1.t . .<57
                                                                                                                                                                                                                                                                                                                                         '"'      0.1'1910 S                 I   l3 I
                                                                                                                                                                                                                                                                                                                                                                                            ""
             N         sin        u,;.()15>761',4<,     PRl!.M WMT                                                                                                                                                                                                                                                                   1•~7'"       fl.0910            A~?     I              lJ
                                                                                                                                                                                                                                                                                                                                                                                             "
             .......              {,olfl2B.,..,ll'l5    P!llt<,1\11 WMTIIFOO                                                                                                                                                                                                           ll      OOlcS)         111                    14~7         0.0910 I
                                                                                                                                                                                                                                                                                                                                                                                                                                       #:10072
                                                                                                                                                                                                                                                                                                                                                                                                                                       #:10728




                       5!J        fY>tl25)7,i,\l,,a     pq~~N.tMTWfOO                                                                                                                                    FrflH ;.!W:.fOFC.00            WH N1'M1'1(:).!'IOIJUPlla.PNJ8                 $1)     ~·1            11"                    \.t :?57     0.0910
                                                                                                                                                                                                                                                                                                                                                '" •                                        so
                                                                                                                                                                                                                                                                                                                                         "'
                                                                                                                                                                                                                                                                                                                                                              . ".
                       51         tJ601~7f>ll4!1        1'1flSM                                                                                                                                                                                                                                                                      U257
                                                                                                                                                                                                                                                                                                                                       1 '", ' "
                                                                                                                                                                                                                                                                                                                                         ..       0.0910                     I              so
                                                                                                                                                                                                                                                                                                                        ' '                                                      ".   S   L2'7
                       '"
                                                                                                                                                                                                                                                                                                                                                                                                                                       499-8 Filed




                       "'         ~OO:Sl75N317          P!l~MRIN[PAC'lfWAl
                       ""''4--1""'-"="'--F====._===:a....-"'""''"'e'"=
                                                                    , ··coe:M
                                                                            ::,M    COMPACT DISC
                                                                               ,:.:<oc
                                                                                    ,e1.::,
                                                                                        , .,,o.,
                                                                                              ,,,."',' - - - - -- L-.l,'..w,'°" ''"'"
                                                                                                                                    '1":,.._..c
                                                                                                                                      .e      11w.1"1,.,_,
                                                                                                                                                       1 ~             j IJ1 74t j u11ej     j
                                  0,,01sn~:u1           5ub-Tot1I
                       S>,.,_7-+--F=="'---F="'--- - - - -- - -- -- - - - - - -- -- -- - -~H~1~7•~l                                                       $   l!H ,H!     U\7<11    16763
                                  0601S37.'>ti't17
                       ""         ~a37!rl;l17           Pf.t'>M ZINEPAlfl lWA                                                                                                                            ROAR                           U.SlMON('IPllll.l~tN,'.,                       ,0      003:,43        100       0     0      9.t978       o.oruo      I              I
                                                                                                                                                                                                                                                                                                                                                                           1, '            108
                                  0602Sl75t:i3-!l       PR!'i>M llNlPA1tllWAl                                                                                                                            Rn.Ml                          Mltl\llMU~•CA8                                 20      t\0"'•0                  0     0      9A.971t      O.o911'1 $       1729
                                                                                                                                                                                                                                                                                                                                                                   ""     16.I             108
                       ""         .02:'>375o!Hl7        ~\SM llN[PAKIJWAU                                                                                                                                ROAR                           l!R£'<:l<'IP'fl01'1·.0N'-1: lU.                        00!·43         '"'
                                                                                                                                                                                                                                                                                                              lbV                    94978        0.®10              rn      I
                                  OiialS37~Pt7          PRSMllNf.PAICl!WAl                                                                                                                                                              WHflt OAlfA               p                    111     "''~·4\         ,,             '      ruou1        0.0010
                                                                                                                                                                                                                                                                                                                                                              •              I   16
                                  06!ll:S.!1S.Hl7       PRISM llNf.rAJCIWAI                                                                                                                               AtlAA
                                                                                                                                                                                                         '°"                            Wtl£1t,l1'M'11!.."HY('IVlll"f.cAP/W8                   tltl1:<11      , ''                   !l-(978      0.0910 t
                       "'         (ll'o02537Xoll7       p(it;SMrlir,,,fll,\OIWAL                                                                                                                          ROIIII                        VI"'° ',l'IF flUt ~{ AfCORO•t,t '
                                                                                                                                                                                                                                                                               '       .' l    r.1:,11
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                              1• '                   IM9Hl        0.0910
                                                                                                                                                                                                                                                                                                                                                                   '"21~
                                                                                                                                                                                                                                                                                                                                                                   ""' ' "'161
                                                                                                                                                                                                                                                                                                                                                                                 ".
                                                                                                                                                                                                                                                                                                                                                                                """
                                                                                                                                                                                                                                        ON! ,R()l.(l(\Y PUBI CAP/(OPAlll                       (ll)l:A\           '                  94078        0.0910 1
                                                                                                                                                                                                                                                                                                                              ''
                                  06.0Z537!o#o'\17      t-'fM,M(ZINU'Al(}fWAt                                                                                                                                                                                                                                 10
                                                                                                                                                                                                                                                                                                                                                                                                                                              Filed10/09/19




                       '"         v60lS31~,u            PR!<;MZH-.ff',\ICIWAl                                                                                                                              FFNOAIIYIOVfR\
                                                                                                                                                                                                         ""'                            <ASl.lX)MYPt . . 1',H1f't",                    '"      tirn:u         ,,.             "      949711       O.MHl            ""   '    1
                                  ~:5)75cU7             Pf;1SM 71N[PA(\(W,t.l)                                                                                                                            ~r ,FM>ARTIOV(A',             MkMMt",•rAfl                                   1'1
                                                                                                                                                                                                                                                                                       '"      IXl1!M         100                    Q.1978       0.0910 1,        1729      I        I
                                                                                                                                                                                                                                                                                                                              '                                                 "'"'"
                       ""
                       "'         (lf,ll25!7S6ll'       PR1\M l!NfF'Ji.lll!WAt                                                                                                                            lf,f'-OAAVIQV(fl'(.           PJN!'\l:'IIIPT!ONf.O"-•\. .C                                           .        '     0                   O.O!HO
                                                                                                                                                                                                                                                                                                                                                                   ""', "'
                                                                                                                                                                                                                                                                                                                                                                     ..      I
                                                                                                                                                                                                                                                                                                                                                                           "• ...".
                                                                                                                                                                                                                                                                                                                                                                                  ,,
                       '"         (l601S37~3l1          ~1C..Ml1NrrA.<I IWAt                                                                                                                              rnrNOAIIYI-OVfff<.            WHfllf Clo\ 'CA\l Al?1i."Af"/'COML1'1            '     OCH;"4         100     ""0     0      94975        (1.0910 I        151.l     11 6
                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                         ILFlifflOAR~ OV R              WM Nl'M~OIYOlJUf!J:.('.All/WR                          00*:44                                f1J l)7fl    O.Olf10
                                                                                                                                                                                                                                                                                              '"" ,., '
                       "'         tk'Ol!t37~!t7         Pff1SM l!NfN\ tl fWAl                                                                                                                                                                                                                                           0     0                                                  "
                                  Of/OlS3156!l7         PRISM llNEl!Al()(WAl                                                                                                                              lttifNPAR\'lOV[A\             i;o,.._;!,OP PV,& RlCOROIN.1\                          003:44                   0            9.t918       0.0910 $                   I
                                                                                                                                                                                                                                                                                         ""
                                  (W,(l25l7Yil11        ,.,.;1'>M   INEAAI( WAI                                                                                                                           Lf ,rNOAAY lOVf~              OM RO(Ou'I' P\.Jllt CAP l\1flAL 1l                     11113·4-1                0     0      0.t97fl      fl,O,lO          1729      I             108
                                                                                                                                                                                                                                                                                                                                                                           " ""
                                                                                                                                                                                                                                                                                            '         ""          '                                                ""'" ' ".
                                                                                                                                                                                                                                                                                                                                                                                                                                                    11/20/19 Page




                       ,,,        060J"H.Y>ll7          PA~M ZINErAICHWAU                                                                                                                                lflllll}10.-.V                 ICASl..-ONIVPUl'tl'i!ol!N.;1                           on~·'\\ '"'              0            9J.978       i).~10 1                 " I             108
                                  O&n7!t373'\'1'1       Plfi<;M llNU'ArllWAl                                                                                                                                                            MXMMl.1',lrAI"                                 ",."    MHS                      0
                                                                                                                                                                                                                                                                                                                  ,,' ,,,            .            0,."10           11:-0
                                                                                                                                                                                                                                                                                                                                                                   "" " I
                                                                                                                                                                                                         IA!FmlO,,.Y                    PM.st'AIPl'!ON(.ON<..'
                                                                                                                                                                                                                                                                                                      "'"'                    0      9-1978       0.0910             43'.!   I   1' I
                                  (~S!7~\1}             PR!iM llNEAA(l{WAU                                                                                                                               '                 '                                       u,                          003:.15                                                        I         ' " ""
                       "'         fll,,)23l7~t17        l'll!~M l1Nl1'A•1twA1                                                                                                                            f\lA'lHPA'I'                   WJl[R{ D,.(A'lATl CAPNOflllLTI                      '         '"' '   It<>                                0.0910           1'S13     I              M
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Page112




                                  !W'.17:S',7!>5\11     "'SM 1N£rA(IN.tAU                                                                                                                                f!IFl'THPAY                    WHf'Nl'MltlOlYOl/U 8£.CAP/WB                           {'IQ',•!.\                            94.978       0.0910 $            .      I              81
                                  ~1!t\1~i17            Plf•S"4 llNrl!Arl/WAl                                                                                                                            f'1tm-tMV                      tt,"1JtOff"t.ll<.fR£CC)R!)iNt<,                        DO~:,~         l'•                    !)At:17B     O.IN !O                    '16
                                                                                                                                                                                                                                                                                         "" '""" ,. '' '' 9•9711                                                   ,,,. " "
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  22 of




                                  ~C2S37S6~l1           PRISM 1tNfFAlUlWAL                                                                                                                               D"llllOAY                      OMIRQLO.,Y ~Pt. e.AP/~OSl,,ln                  )0      00)~                     0            94978        0.0910      1,   In,       I
                       '"'
                                  ~02517~l11            Plll!iMlllNfPA IC'IIWAl                                                                                                                          WAl~ll'NONA!~                  MlCM,','tt'.CI\                                   1
                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                              ••'l"'} "''                     0      S4A76        0,n<llO
                                                                                                                                                                                                                                                                                                                                                                                 ".
                                                                                                                                                                                                                                                                                                                                                                                 1'
                                  06025',7,St,!t?       PRl'iM ZIN{PArllWM                                                                                                                               WAUCl~ONAUI                    PKE\C'RlPT!DN'IJN(i,ll(                                f'lll3:42                      0      9-t.918      ll.0910 $          711     I  .,••
                                                                                                                                                                                                                                                                                                                                                                   '"' ' "'I '"
                                  060l~H5'111 \ 7       ?lllC.M ZINfl'A IC'I IWAl                                                                                                                        WAlX1NuONA\R                   WHfN l'M 1110{ l'Ot/ll !lf ~'AP:twB                '   00,•,11        IOU                    94.978       0.0911)     t    2161      J
                                                                                                                                                                                                                                                                                                      ...""' '' •
                                  0602SJ7:SOJ7          PRtSM ZIN[PA( WALJ                                                                                                                               WAlCIN,JONAlR                  ~I.A!.AHWNOPOl!L CAP ICOl!Al.l'I                 "     003:41         100                    94.979       0.0010      :s   2.88?     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of100




                                                                                                                                                                                                                                                                                                                                                                          "16.
                                                                                                                                                                                                                                                                                                                                                                           " ' "'
                                  06025375fil17         PRl<, M l1N£PA•'""'Al                                                                                                                            WAUUNG ()NAIR                  UNIVE~1.WU'-1CCQIIP (Af'.             ~R               O(ll;4l        100       0            g4q7g        0..0910          \.139     1             90
                                                                                                                                                                                                                                                                                                              '' '
                                  06(l2:5'375i>!l7      P!ill'i~lllNfflAll'IIWAU                                                                                                                         u~rollONN.lY                   0.S.lMONOPlft.lStilN'.'.
                                                                                                                                                                                                                                                                                        ""     003'41il
                                                                                                                                                                                                                                                                                                                 ''     0     0      i49J8        0.0910 $         2161      I
                                                                                                                                                                                                                                                                                                                                                                                "'
                                                                                                                                                                                                                                                                                                                                                                                 16 I
                                                                                                                                                                                                                                                                                                                                                                                 "         IJS
                                  06<'.l2!-37~317       PRI\M l1NfP,\1llMIA                                                                                                                              UN."TINOITIOfo.Atl.Y           MlCMMV-CAP                                             P03.49 ,.,
                                                                                                                                                                                                                                                                                                      '"'                     (      9'1978       0.0910 I.        21t51     I
                       ,.,        ~O'ZSHM\11            ~SM!llNEPA(IWAl)                                                                                                                                 Ul'COt••)lllONAU.Y             l'Rf.5.AIPT10N',()t...;~u.(                            00) ..t9                              9-t9HI       0.0910 $                   I        '"
                                                                                                                                                                                                                                                                                        ""            100 '                                                          ...       "'
                                  ni.o1S31~~17          Pf11SMZ1NfMrl1WA1I                                                                                                                                UN':.O~TION<\UY               WHEN1'"411101 Y0•./1.l r,,;_.o,,p,w11,         111 '   <>Ol:,,l',i    lM
                                                                                                                                                                                                                                                                                                             ' '                                  (I..QgJ()                  I
                                  ~!l)531.5t>ll7        ~'""" Zt!llf.All(lfWAU                                                                                                                           U"'-l)NOIT'IO"<AU.Y            01'1,llROlO',fNtll.lLllf' WSIILT)                      M,,4!1  ..... ' ' '""                 !),,jllHI    0.0910 $.     "" 2lt51     I
                                                                                                                                                                                                                                                                                                                                                                               ""lo.• ,o,"
                                  ~tl2~37..,,l17        PfUt,M Z!NlPAIC'IIWAl                                                                                                                                All(          <            ICA.\lW'tJNNPV@Ll~!N(,                           "     00,111             '     0            \\.t97B      0.09 10 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        307 Page




                                  (.1!1075?756?.17      PR1SM IINfPA>CIIWAII                                                                                                                               .A'll(    ...,1A~            MXI\IIMLJ<.•CAfl                                       00),'!6
                                                                                                                                                                                                                                                                                                              ..              0      ~1)11        0.0910 f      '"·          '
                                                                                                                                                                                                                                                                                                                                                                                      "'"
                                  Oi;02Hr.i!>317        PRISM 71N[PA1CllWAl                                                                                                                                  A~1 ?If'                   ~!<£",<'..1111'110N',0"1<:>                            00~·>6 '" '                           9"978        tl.09 10                   I
                                                                                                                                                                                                                                                                                                                                                                             '"
                                  06Cl2S!75oll7         PRlSM!llN[rA~ IWAl                                                                                                                                                 ,.           WH(N1'M Ill~ YOl/U. l!(.aJ'/WB
                                                                                                                                                                                                                                                                   '"                   ",.''  001·'!;0
                                                                                                                                                                                                                                                                                                      '"'                     0      9"Jl~8       0.0910 1
                                                                                                                                                                                                                                                                                                                                                              • "''
                                                                                                                                                                                                                                                                                                                                                                 "'1167      I ".      ""  71
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PageID




                                                                                                                                                                                                           ·""'                                                                                       ... '' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ID




                                                                                                                                                                                                                                                                                                                                                                                 ".'
                                          CAPITOL011 19




PAGE 1781
EXHIBIT 30
                                                                                                                                                                                                                1
                                                                                                                 HIGHLY CONFIDENTIAL -ATIORNEYS EYES ONLY
                                                                                                                                                                                                                                                                                                                                                                         Case




                    UMG Recordings, Inc.
                    Kary Perry· "Dark Horse "
                    July 2013 to June 2018
                    Accrued Copyright Royalties - Physical Albums
                                                                                                                                                                                                                                                                                                                                                PrO"f•l• d """h"
                                        ll'C                     1,..              Confiaui•lkll1   ..... ..__                     TOTAL                       IOIAI      S11tr1H     1'01.i                S0o1llt1e                           Pub/,._.,,                 1,...                   (opyrfahl        ....          CowiWlt                    lt;,,altY
                    ·.~      ~                                                                                                                        NU<     ~ns          .......                                                                                ....     Im,       .H
                                                                                                                                                                                                                                                                                     """ .H  kH
                                                                                                                                                                                                                                                                                          "' "' ........
                                                                                                                          o,1e     """                                                                                                                            PWI                            .......                                            I,
                                                                                                                     I 0,-
                                                                                                                     i'
                                                                                                                       --                                                             ''"
                                                                                                                                                                                     -.....                                                                       -
                                                                                                                                                                                                                                                                  ""
                                                                                                                                                                                                                                                                                     "'" "'" "'"                                  -             I $i ·--
                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                     j
                                 0602!>)75')11        PRISUZIM:Pllt(VWAl                                                                                                                       r.>.AAl,;IIORSI             UAI.I/IM 00 IT 8fTTfR      CAP          16     00)·.36    100             94.978        00910 I s         1.361          16 S
                     '"          06(1n,J7S63 ll       PRISM f71f<PAICVWAI..
                                                                                                                                               EJ                                              1)1\kl!;t!OW;t              lffNOISf PU8t.lSIUNG CAPIIIMG           IO     00] 36      100            !M .978       00910
                                                                                                                                                                                                                                                                                                                                                                         Case2:15-cv-05642-CAS-JC




                    ,"'...       0607~l1S6l17         1111SM UlhO>AKNWAI                                                                                                                       DMIIIIOfKl                  OM"IROIOGVP\.Jllt (APIKOIIAIT                  003'6       100            94 .971       0.0910 S      ,, " 's
                                                                                                                                                                                                                                                                                                                                       ....     I   16
                                                                                                                                                                                                                                                                                                                                                                    ..
                    ssr          0607SJ7S6ll7         l'R1SM(ZIN£l>M)(WALI                                                                                                                     t'-"'-l>WtH,)l,lSI          Nf'TAMORPtat'\<l(L.MK CAPI              " 7    Qn] 16      100            94911         00910                  "     I                   12
                                 06075:)756.117       PRISM llNrPIIKIIWAL                                                                                                                      HU< tHIOWWrt)O              MICMMUSICAI\                                   003 74      100            94.978        00910             288 1
                                                                                                                                                                                                                                                                                                                                  "' "s             16'            180
                    ""           Of,OU'.'11S6l17      PRISM tzlM'PAKVWIJ                                                                                                                       I Iii~ 11i HOW wt OQ        PMF.SCRIPIIOH!i'.ONG~- II C.            "•     00324       100            94 .978       0,0910             721
                                                                                                                                                                                                                                                                                                                                        s                          .
                    "'           0607S37!t63 t/       l'RtSMIZINEPAIOIWl'II.I                                                                                                                  IIUSt'ilK>WWt'.00           WllfNl'MRIQIYOl.fll flt (APl'WR                001 >•     .100            94978         00910
                                                                                                                                                                                                                                                                                                                               •     2161       1 16 S
                    '61          0602SYIS63 l 7       IIIUSM ZI NfPAKIIWAL                                                                                                                     lln,tS IIOWW[l)O            KlASAIILUNOPUIII [AflllrOflAI.T         )3                 100      0     <u. ,Cl71!1   O.OCl.tO            881      1 16 s            180
                                                                                                                                                                                                                                                                                                                                     " "'
                    ''°                                                                                                                                                                                                                                             " oo:n•
                                 06n2537S6l1 /        PRISM 21NO'AICWWA1.                                                                                                                      IN lfll.NATIONAI. SMU(      l(A.';'7 MONL"V PUlll.tSI IING                 00348      1010            94971         0 .0910           2. 161
                                                                                                                                                                                                                                                                                                                                                    "    s
                    "'           06025l7S6Jl7         PRtSM tllNc:PAICWWN.                                                                                                                     1Nf[RNA110NAI. SMll.f       MXMMIJ<;ICM                             "      0034ft     100             94.978        0 .0910           2111
                                                                                                                                                                                                                                                                                                                                        s "'      16
                    "'           0602Sl7563l1         PftlSM ZlNtPJIJCIIW/11..                                                                                                                  NI RNfl.fll\NAl , <M ILl   Pflt.'iCRIPTtON ~ON(;S I LC             "      00349      100             9,t ,979      00910 I <           .. 0
                                                                                                                                                                                                                                                                                                                                        s "'    1 16
                    '"'          060)S37!)6]l7        PRISM 2lNEPMIIWM                                                                                                                         INl fRN/1.IIONN. SM Ill     Wlt:N1'MAl(ltYOlMI flt (Nl'lol~         19'    00348      100             94.978        00910             1621 "     1                  101
                                                                                                                                                                                                                                                                                                                                                  16 '
                    "'
                    ...          0601537!>6117        Pfl.lSM ZINlPAkWWAl                                                                                                                      INl(RNA.IIOHM .. Mil[       ON[IROlOC.YPl.ffl. (APIKO!IAl..l               00) 48                     94.978        0.0910            2.161
                                                                                                                                                                                                                                                                                                                                        s       1 16
                                 06015)7S6ll/         PRISM ZlNl'.PAKII WAI.                                                                                                                   C.00<1                      KMZMONl.'Y Pl.lP.l l'illlNC,            30                100             9'971!1       0.09l0            1721       1 16              108
                                                                                                                                                                                                                                                                                                                                                                              2:15-cv-05642-CAS-JC Document




             m                   0602537!>6)17        PRISM IZINlPAKIIWAI I                                                                                                                                                MIIMMLJ!ilCM
                                                                                                                                                                                                                                                                   ",. 00113 ""'
                                                                                                                                                                                                                                                                          003 3      100             94.978        00910 S
                                                                                                                                                                                                                                                                                                                                          "'                      108
                    "'                                                                                                                                                                         (,tK>'                                                                                                                                1721
                                                                                                                                                                                                                                                                                                                                     " s
             ;:x:   "'           0601S J7~31.7        l'fllSM ZIN£PAKIIW/,J                                                                                                                    \,tK>ST                     Pf!£SCJUP1IONS0N6S Ill                         00111      100             9'.978        00910                            16 s
             _,,.   '70
                    "'           06015J7S6)l 7        PRISMmM:PNUIWAL                                                                                                                          G!00.-1                     WltcRCOAKASlAl1 U,PIKOIWI                      00] 23     100             94978         00910          "' Ultl       1 16                .
                                 060~1756317          l'JIISM llNc:PAKIIWAI                                                                                                                    r,uos,                      WHINl°l'.1RICHVOLIU8f CAP,..,._         IS
                                                                                                                                                                                                                                                                   "'     00)21      100             94918         00910             1296       1 16
                                                                                                                                                                                                                                                                                                                                       •• "
                    "'           0607Sl7~6l17         KIISM 171H£PNC,WWM.                                                                                                                      Gl,0,1                      SONGS Of PUt. Sf RC roo)INGS                   1)())7)    100             !M978         00910 • <              "     1 16
             0)     Sil
                    "'           0602~315017          Pfl.lSM 171N[PAl(IIWAL                                                                                                                   r.t!OSI                     ONEIROt,OC,V "'-• (N)/11.0fW.I                 00)2]      1111)           14.'78        0,0910 $          1.729      1                 10tl
              I
                                                                                                                                                                                                                                                                                                                                                                                                   Document486-1




                                 0601Sl7S6ll7         f'AISM fZINCPAKIIWAL                                                                                                                                                 MXMMUSlfM                               17     OOH3       100             94-918        00910 S           1 39       I 16
                                                                                                                                                                                                                                                                                                                                  "' "'s "
             N                                                                                                                                                                                                                                                     "'                                                                   s
                    SJS
                    "'           060JSl7S63 l7        PRl5M(ZIM:PAl(l(WAIJ                                                                                                                     '""'""                      f'RfSf..RIPIION'iONC,S II (;                   003 SJ     100             94 .978       00910                        1 16
             N                                                                                                                                                                                                                                                     .                                                                   •                           ..
                                 0601!>J7S631 7       !'MISM ZI NfPNOlWAI                                                                                                                      '""'""                      Wtl(Nl'MRIOlYOU'ILR( CAP/'WO                   00) Sl     100             94 ,978       0 .0910           2, 161     I   16            136
                                                                                                                                                                                                                                                                                                                                                                                                            #:10729
                                                                                                                                                                                                                                                                                                                                                                                                            #:10073




                                 0602SJIS631 I        ml SM (ZINC PAK WM                                                                                                                       """ Ml
                                                                                                                                                                                               ICMMf                       UNIVfRSAl POt Yl.RM4 INI         ,,,           003SJ      100             94 ,971       0 .0910
                                                                                                                                                                                                                                                                                                                              •• "'  4 ,321     l 16              270
                    "'                                                                                                                                                                                                                                             "                                                          s         '                s
                                 0602S3756l17         PM!SM ZIHtPAlt WM                                                                                                                        llllSMOMf"Nr                MAfZABAllMUSlC                                 00)47      100             9'.978        0 .0910           1.)47      1 16
                    "'                                                                                                                                                                                                                                             "'16                                                       s             .
                    "'           0601S37S631l         PRISM rzlNEPAKkWAI..                                                                                                                     TIU5fo.10MrNT               l'RCSOUPllONSON(,S ttC                  13     0010       100             94.971        00910             1.080
                                                                                                                                                                                                                                                                                                                                         s•         16              .
                                 060JSJ7S6l1 'I       PRISM (ZIM:PAlt)(WAI I                                                                                                                   OUSMOMl·Nr                  WUfRtDAKAf/AT1 CIIP/l(l811ll              1    0030       100             94 ,978       00910
                                                                                                                                                                                                                                                                                                                                                                                                            499-8 Filed




                    soc
                    "'                                                                                                                                                                                                                                                                                                                              16
                    ,.1          0601Sl1S6317         Pll15M QIM"PAKVWAI..                                                                                                                     IIU SMOMl'NI                wt..-Nl'MRll'IIYOlMt Ill UJt/WR         )8     ou,n       100             9,t ,971      0.(1910           3,24 1     1 16 S            203
                                                                                                                                                                                                                                                                                                                              ••s "       '
                    . ,          0601S3lS6J17         PRISM ZINtPAIC W/IJ.                                                                                                                     IIUSIIM)MrN I               f.MI APRIi MUSIC INC CASI/DIR           13     003 .. ,   100             9,t ,978      00910             2 ,882
                                                                                                                                                                                                                                                                                                                                         s      I   16            180
                    SBJ          0602!.31563 1'1      m1sM l lNl:PAII. W/IJ                                                                                                                    UOUOI I RAINffOW            Wlll.Nl'MRICllV OIJ'll fll (AllfWQ             OOJ ,',1   100             94971         0 ,0910           28117      I   16 S          180
                                 060153156317         PRISM ZtN(fllll( WN..                                                                                                                    rlOl/111 r M !N80W          FMI N>l\11 MUSI( INC CAPh)IR            "31    001,;i 100                 !M971         0 .0910           2,878s     I   16            180
                                                                                                                                                                                                                                                                                                                               ''s
                    '"           06015)756)11         PRISM llN[PAlt WN                                                                                                                        DOUOI I AAINIK>W            II URS"II NMll'ilC: C/IPlrMI            .n OOlU           100             94 ,971       0.0910            2 ,871!1   1                 180
                    "'           0601S37SUl7          PRISM 1'21NEPAIC WM.                                                                                                                     8¥111 C-.AACfOt GOI)        wt«-N l'M A.mt vcxn I r.i c»!We              oo,,.        100             94978         0.0910       '•   , .321
                                                                                                                                                                                                                                                                                                                                     "s             16            270
                    Sil
                    ""           060U31S6Jl7          PIUSM Q'.IM:PAK)(WN. I                                                                                                                   I\YltlGAAC.[()'lc;oo        flA.HtOUSf CAT MUSIC(C/IPJRMC",1                          100             Ml78          0 .0910           '321                         270
                                                                                                                                                                                                                                                                   "'so oo,,.                                                          '
                    ,..          0601S'37S6317        PRISMr71t«PAICIIW/'II                                                                                                                    SPIRIII.W                   WI .. N l'M RIOIVOU\L II[ (»lwA                OO•c.36    100             . . .118      0.0910            3.173
                                                                                                                                                                                                                                                                                                                                     "s                           230
                    ,.,          060)SJ7!.6)17        l'Rt5M ZIN(f'NC WM                                                                                                                       ~J'IIUIUAI                  KUltSllN ~IC CAP/fMI                           oo, 36     100             94 ,971       0.0910            3.673          16            230
                                                                                                                                                                                                                                                                                                                                                                                                                   Filed10/09/19




                                                                                                                                                                                                                                                                   "                                                          ••'    " ss
                    ,,.          0601~37S6311         PRISM ZIM"PAICVWAI                                                                                                                       SPIRIIIW                    GOOOIUM MUSI( (">,P/RfA(H               1S
                                                                                                                                                                                                                                                                   "      00416      100             9U78          00910             1,296      1                   81
                                 0601SJ7$631·,        PRISM fZINCf'AK WN..                                                                                                                     IIIAICISIWO                 MAr/.ARAll Mll'il(                             OOHS       100             iol.978       0 .0910           I .M7      1
                                                                                                                                                                                                                                                                                                                              •s                                   .
                    m            0601~37S6317         PRISM IZIN:PAICl(WAU                                                                                                                     IIIAl<UTWO                  Pfl:SCRIP rlON SONGS llC                "      OOH\ 100                   IU78          0.0910        s     5'0          16
                    '"                                                                                                                                                                                                                                                                                                              "" sss
                                 0601~J7S63l7         PRISM (ZlNEPNCl(WAll                                                                                                                     ITIAIUSIWO                  Wlt'R( M K"VAI 1 ICN'/ICOIW.Tt          ' l    ocn:.ss    100             94 ,978       0.0910                .  "
                    "'           0601~37!16)17        PRISMfZJNCPNCMWAI.}                                                                                                                      ll!NffSTWO                  wttrNl'MRIOlVotl\l r.fCNlwA             19     003.SS     100             !M.971        0.0910 S          1.,2 1
                                                                                                                                                                                                                                                                                                                                     "s                           101
                                 0601S37S6)l7         Pfl.lSM ZlNCPAK WAL                                                                                                                      IITAIIUIWO                  STHI.M SONGS I ID CAPllMI                      OOJ55      100             !M,978        0.0910            2.161                        135
                    "'                                                                                                                                                                                                                                                                                                         's    "s '
                                                                                                                                                                                                                                                                                                                                                                                                                         11/20/19 Page




                    "'           0601537S6)17         PfllSM ltM:PAIC WAL                                                                                                                      IITMHtWO                    FMt APRIi MUSIC INC CAPllllA            )J
                                                                                                                                                                                                                                                                   "      oou,       100             9'918         00910             2,881
                                                                                                                                                                                                                                                                                                                                     "'         1 16              180
                    m
                    "'           060}537.54317        PfllSM ZINfPAIC WN                                                                                                                       OiOO'iF VOUR BAHi rs        WHrN l'MRIOIYOU\Lftr (N'/'W&            33     ... ,,     100             !M,178        009 10
                                                                                                                                                                                                                                                                                                                              •      2 .887
                                                                                                                                                                                                                                                                                                                                       's       1 16              180
                                 0601S37~317          PHISM tzlNt:PAKltWN. I                                                                                                                   OK>OSf. YOUM8"'1/lU         rmrnousc cAr MUSIC         CAf'/BMG     33     004·11     100             !M ,918       00910        '    2.878      I 16              180
                    ,,.
                    '"           06025]7SDl7          PRISM 171NCPAK WAI                                                                                                                       ltl00stYOUHBAt11£S          NAUC,HIY t}tll'l'Y MUSIC   WI           33     00411      100             94 ,978       0.0910 $    '     2.878
                                                                                                                                                                                                                                                                                                                                       '        1 16              180
                    600          ~·Touil                                                                                                                                                                                                                                                                                           1112U
                                                                                                                                                                                                                                                                                                                                                                                                                                  Page113




                    601          UMGTotal          <al Album            1Uab1Htv                                                 1 l l3581             I
                                                                                                                                               ! 11 1U1 1U   lll 3 ~ 61   18 11711   98'2;27
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                              1 1 1t21111
                                                                                                                                                                                                                                                                                                                                                               ....
                                                                                                                                                                                                                                                                                                                                                         s 14c!!I
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                       23 of




                    601          UMG<nnd Total                                                                                   t 281'9S      $11Sl1S21     1211,881     te1i7u     98017                                                                                                                                    $1i!;l2.!U                 $ 14 1H9
                    603          CONHI.Ol                                                                                        1 211 1 '9S   f11 S11Sl1    1l81881      t11i721    ,e1on                                                                                                                                    fl11921319                 S 84969
                                 Vlfltnc•
                    '°'
                                                                                                                                                                                                                                                                                                                                                                                                                                          of100
                                                                                                                                                                                                                                                                                                                                                                                                                                             307 Page
                                                                                                                                                                                                                                                                                                                                                                                                                                                 PageID
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ID




                                                    CAPITOL01120




PAGE 1782
EXHIBIT 30
                                                                                                    HIGHLY CONF IDENTIAL - ATIORNEYS' EYES ONLY
             UMG Recordings, Inc.
             Koty Perry - "Dork Horse "
                                                                                                                                                                                                                                                                                           Case




             July 2013 to June 2018
             Accrued Copyright Royalties - Digital Albums

                   (a} This UPC contains 2 Tracks entitled "Dork. Horse", one Audio and one Video. Video Royofties calculated at JS% of Net Receipts.
                                                                                                                                                                                                                                                                      Pro-rated Rov Exo
             Seq   z     UPC or ISRC: 12    Album or      Sales Type Oescnptlon        6'         Physical     TOTAL UNITS         TOTAL             Son& Title                   Publ Name            Sona       Track       Units      Rate          Copyrl&ht                 Royalty
                   ~           Dien           Track                                                Album                          REVENUE                                                              Publ       Time                                  Royalty                  Expense
                                               Title                                              Orielnat                                                                                             Part
                                                                                       i"       Release Date                                                                                           Pct
                                                                                       ~
              1        060253759319         PRISM      D!gital Promo                   N         10/22/13               1    $                                                                                                                     na                      16 na
              2        UM G SU B-TOTA~ NO COPYRIGHT ROYALTY LIABILITY                                                   1
              3
              4        0602537 53912        PRISM     !Permanent Download          I   Y    I    10/22/13         141,693    Is     816.011   I
              5        060253753912         Sub-Total                                                             141 ,693    $     876,077
                                                                                                                                                                                                                                                                                           Case2:15-cv-05642-CAS-JC




              6        0602537 53912
              7        0602S37S3912         PRISM                                                                                             ROAR                  KAS2 MONEY PU BUSHING                 20      003:43     141,693     0.0910    $       2.579      1    13    $   198
              8        0602S37 53912        PRISM                                                                                             ROAR                  MXM MUSIC AB                          20      003:43     141,693     0.0910    $       2,579      1    13    s   198
              9        0602537 53912        PRISM                                                                                             ROAR                  PRESCRIPTION SONGS, LLC                   5   003:43     141,693     0.0910    s         645      l    13    s    50
              10       060253753912         PRISM                                                                                             ROAR                  WHERE DA KAS2 AT? (CAP/KOBALTJ      17. S 003:43         141,693     0.0910    $       2,256      1    13    s   174
              11       060253753912         PRISM                                                                                             ROAR                  WHEN l'M RICH YOU' LL BE-CAP/WB       15 003:43          141,693     0.0910    s       1,934      1    13    $   149
              12       060253753912         PRISM                                                                                             ROAR                  SONGS OF PULSE RECORDINGS            2.5      003:43     141,693     0.0910    s         322      1    13    s    25
              13       0602537 53912        PRISM                                                                                             ROAR                  ONEIROLOGY PUBL (CAP/KOBALTJ          20      003:43     141,693     0.0910    s       2.579      1    13    s   198
              14       060253753912         PRISM                                                                                             LEGENDARY LOVERS      KAS2 MONEY PUBLISHING                 20      003:44     141,693     0.0910    s       2, 579     1    13    s   198
                       0602537 53912        PRISM                                                                                             LEGENDARY LOVERS      MXM MUSIC AB                          20      003:44     1 41 ,693   0.0910            2.579      1    13        198
                                                                                                                                                                                                                                                                                                2:15-cv-05642-CAS-JC Document




              15                                                                                                                                                                                                                                   s                             s
              16       060253753912         PRISM                                                                                             LEGENDARY LOVERS      PRESCRIPTION SONGS, LLC                   5 003:44       141,693     0.0910    s         645      1    13    s    50
              17       060253753912         PRISM                                                                                             LEGENDARY LOVERS      WHERE DA KAS2 AT? (CAP/KOBALTJ      17. 5   003:44       141,693     0.0910    s       2.256      1    13    s   174
              18       060253753912         PRISM                                                                                             LEGENDARY LOVERS      WHEN l'M RICH YOU' LL BE-CAP/WB       15      003:44     141,693     0.0910    s       1,934      1    13    s   149
              19       0602537 53912        PRISM                                                                                             LEGENDARY LOVERS      SONGS OF PU LSE RECORDINGS           2.5      003:44     141,693     0.0910    s         322      1    13    s    25
                                                                                                                                                                                                                                                                                                                     Document486-1




              20       060253753912         PRISM                                                                                             LEGENDARY LOVERS      ONEIROLOGY PUBL (CAP/KOBALTJ          20      003:44     14 1,693    0.0910    s       2,579      1    13    s   198
              21       0602537 53912        PRISM                                                                                             BIRTHDAY              ICASZ MONEY PUBLISHING                20      003:3 S    141,693     0.0910    s       2,579      1    13    s   198
              22       0602537 53912        PRISM                                                                                             BIRTHDAY              MXM MUSIC AB                          20      003:35     141.693     0.0910            2,579      1    13        198
                                                                                                                                                                                                                                                                                                                              #:10074
                                                                                                                                                                                                                                                                                                                              #:10730




                                                                                                                                                                                                                                                   s                             s
              23       0602S37S39l2         PRISM                                                                                             BIRTHDAY              PRESCRIPTION SONGS, LLC                5      003 :3 5   141,693     0 .0910   $         645      1    13    s    50
              24       0602537 53912        PRISM                                                                                             BIRTHDAY              WHERE DA KAS2 AT? (CAP/KOBALn       17.5      003:35     141.693     0.0910    $       2.256      1    13    s   174
              25       0602 537 53912       PR1SM                                                                                             BIRTHDAY              W HEN l' M RICH YOU'LL BE-CAP/WB      15      003:35     141,693     0.0910    $       1,934      1    13        149
                                                                                                                                                                                                                                                                                                                              499-8 Filed




                                                                                                                                                                                                                                                                                 s
              26       060253753912         PRISM                                                                                             BIRTHDAY              SONGS OF PULSE RECORDINGS            2 .5     003:35     141.693     0.0910    s         322      1    13    $    25
              27       060253753912         PRISM                                                                                             BIRTHDAY              ONE IROLOGY PUB L (CAP/KOBALTJ        20      003:35     141,693     0.0910    s       2,579      1    13    s   198
              28       060253753912         PRISM                                                                                             WALKING ON AIR        MXM MUSIC AB                       16.67      003:42     141,693     0 .0910   s       2.149      1    13    $   165
              29       060253753912         PRISM                                                                                             WALKING ON AIR        PRESCRIPTION SONGS, LLC             8 .34     003:42     141,693     0.0910    $       1,075      1    13    s    83
              30       060253753912         PRISM                                                                                             WALKING ON AIR        WHEN l'M RICH YOU'LL BE-CAP/WB        25      003:42     141,693     0.0910    s       3.224      1    13    s   248
              31       0602537 53912        PRISM                                                                                             WALKING ON AIR        KLAS AH LUND PUBL (CAP/KOBALTJ     33.34      003:42     141,693     0.0910    $       4,299      1    13    $   331
              32       060253753912         PRISM                                                                                             WALKING ON AIR        UNIVERSAL MUSIC CORP (CAPN MPJ     16.65      003:42     141,693     0.0910    s       2,147      1    13    s   165
                                                                                                                                                                                                                                                                                                                                     Filed10/09/19




              33       060253753912         PRISM                                                                                             UNCONDITIONALLY       KAS2 MONEY PUBLISHING                 25      003:49     141,693     0.0910    $       3,224      1    13    s   248
              34       060253753912         PRISM                                                                                             UNCONDITIONALLY       MXM MUSIC AB                          25      003:49     141,693     0.0910    s       3,224      1    13    s   248
              35       060253753912         PRISM                                                                                             UNCONDITIO NALLY      PRESCRI PTION SONGS, LLC            6 .25     003:49     141,693     0 .0910   $         806      1    13    s    62
              36       0602537 53912        PRISM                                                                                             UNCONDITIONALLY       WHEN l' M RICH YOU'LL BE-CAP/WB    18.75      003:49     141,693     0.0910    s       2.418      1    13    s   186
              37       0602537 53912        PRISM                                                                                             UNCONDITIONALLY       ONEIROLOGY PUBL (CAP/KOBA LT)         25      003:49     141,693     0.0910    s       3,224      1    13    s   248
                                                                                                                                                                                                                                                                                                                                           11/20/19 Page




              38       0602537 53912        PRISM                                                                                             DARK HORSE            KAS2 MONEY PUBLISHING                 18      003:36     141,693     0.0910    s       2,321      1    13    s   179
              39       0602 53 7 53912      PRISM                                                                                             DARK HORSE            MXM MUSI C AB                         18      003:36     141.693     0.0910    $       2,321      1    13    s   179
              40       060253753912         PRISM                                                                                             DARK HORSE            PRESCRIPTION SONGS, LLC              4.5      003:36     141,693     0.0910    s         580      1    13    s    45
                       060253753912         PRISM                                                                                             DARK HORSE            WHEN l'M RICH YOU'LL BE-CAP/WB      13.5      003:36     141,693     0.0910            1,741      1    13        134
                                                                                                                                                                                                                                                                                                                                                    Page114




              41                                                                                                                                                                                                                                   s                             s
              42       0602537 53912        PRISM                                                                                             DARK HORSE            ITALIANS DO IT BETTER (CAP)        15.75      003:36     141,693     0.0910    $       2.031      1    13    s   156
                                                                                                                                                                                                                                                                                                                                                         24 of




              43       0602537 53912        PRISM                                                                                             DARK HORSE            TEFNOISE PUB LISHING (CAP/BMG)        10      003:36     141,693     0.0910    s       1,289      1    13    s    99
              44       660253753912         PRISM                                                                                             DARK HORSE            ONEIROLOGY PUBL (CAP/KOBALTJ          18      003:36     141,693     0 .0910   s       2,321      1    13    s   179
              45       0602537 53912        PRISM                                                                                             DARK HORSE            METAMORPHOSIS M US (CAP)            2.25      003:36     141,693     0 .0910   s         290      1    13    s    22
                                                                                                                                                                                                                                                                                                                                                            of100




              46       0602537 53912        PRISM                                                                                             THIS IS HOW WE 00     MXM MUSIC AB                       33.33      003:24     141,693     0.09 10   s       4,298      1    13    s   331
              47       060253753912         PRISM                                                                                             THIS IS HOW WE DO     PRESCRIPTION SONGS, LLC             8.34      003:24     141,693     0.0910    $       1,075      1    13    s    83
              48       060253753912         PRISM                                                                                             THIS IS HOW WE DO     WHEN l'M RICH YOU'LL BE-CAP/WB        25      003:2 4    141,693     0 .0910   $       3,224      1    13 $      248
              49       0602537 53912        PRISM                                                                                             THIS 15 HOW WE DO     KLASAHLUND PUBL (CAP/KOBALTJ       33 .33     003 :24    141.693     0 .0910   s       4.298      1    13    s   331
              50       060253753912         PRISM                                                                                             1NTERNAT10NAL SMILE   kASZ MONEY PUB LI SHING                25     003 ;48    141,693     0.0910    s       3,224      1    13    s   248
              51       060253753912         PRISM                                                                                             INTERNATIONAL SMILE   MXM MUSIC AB                          25      003:48     141,693     0.0910    $       3,224      1    13        248
                                                                                                                                                                                                                                                                                                                                                               307 Page




                                                                                                                                                                                                                                                                                 s
              52       060253753912         PRISM                                                                                             INTERNATIONAL SMILE   PRESCRI PTION SONGS, LLC            6.25      003:48     141,693     0.0910    s         806      1    13    s    62
              53       060253753912         PRISM                                                                                             INTERNATIONAL SMILE   WHEN l 'M RICH YOU'LL BE-CAP/WB    18.75      003:48     141,693 ~             $       2,418    -.! -..!.!   s   186
                                                                                                                                                                                                                                                                                                                                                                   PageID
                                                                                                                                                                                                                                                                                                                                                                        ID




                       CAPITOL01121




PAGE 1783
EXHIBIT 30
                                                                                                      HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                   UMG Recordings, Inc.
                   Koty Perry- "Dork Horse"
                                                                                                                                                                                                                                                                                                     Case




                   July 2013 to June 2018
                   Accrued Copyright Royalties - Digital Albums

                         (a) This UPC contains 2 Tracks entitled "Dark Horse'~ one Audio and one Video. Video Royalties calculated at 15% of Net Receipts
                                                                                                                                                                                                                                                                           Pro-rated Roy Exp·
                   Seq   z     UPC or ISRC: 12    Album or       Sales Type Description    b'       Physical     TOTAL UNITS             TOTAL                Song Title                  Publ Name          Song       Track      Units    Rate         Copyright       ~     ~      Royalty
                         ~           Digit          Track                                            Album                              REVENUE                                                              Publ        Time                            Royalty               ,;:      Expense
                                                                                                                                                                                                                                                                               ....@
                                                    Title                                           Original                                                                                                 Part
                                                                                           i                                                                                                                                                                            !";/
                                                                                           .,:    Release Date                                                                                               Pct                                                               a-
                                                                                           !,;                                                                                                                                                                           a-

                    54       0602537 53912        PRISM                                                                                               INTERNATIONAL SMILE   ONEIROLOGY PUBL (CAP/KOBALT)        25      003:48    141,693   0.0910   $       3,224         1       13 $      248
                    55       060253753912         PRISM                                                                                               GHOST                 KAS2 MONEY PUBLISHING               20      003:23    141.693   0.0910   $       2.579         1       13 $      198
                    56       060253753912         PRISM                                                                                               GHOST                 MXM MUSIC AB                        20      003:23    141.693   0.0910   $       2.579         1       13 $      198
                    57       060253753912         PRISM                                                                                               GHOST                 PRESCRIPTION SONGS. LLC                 5   003:23    141.693   0.0910   $         645         1       13 $       50
                    58       060253753912         PRISM                                                                                               GHOST                 WHERE DA KAS2 AT? (CAP/KOBALT)    17.5      003:23    141.693   0.0910   $       2,256         1       13 $      174
                                                                                                                                                                                                                                                                                                     Case2:15-cv-05642-CAS-JC




                    59       0602537 53912        PRISM                                                                                               GHOST                 WHEN l'M RICH YOU'LL BE-CAP/WB      15      003:23    141.693   0.0910   $       1.934         1       13 $      149
                    60       060253753912         PRISM                                                                                               GHOST                 SONGS OF PULSE RECORDINGS          2.5      003:23    141.693   0.0910   $         322         1       13 $       25
                    61       060253753912         PRISM                                                                                               GHOST                 ONEIROLOGY PUBL (CAP/KOBALT)        20      003:23    141,693   0.0910   $       2.579         1       13 $      198
                    62       0602S37S39l2         PRISM                                                                                               LOVE ME               MXM MUSIC AB                     16.65      003:53    141.693   0.0910   $       2,147         1       13 $      165
                    63       0602537 53912        PRISM                                                                                               LOVE ME               PRESCRIPTION SONGS, LLC           8.35      003:53    141,693   0.0910   $       1.077         1       13 $       83
                    64       0602537 53912        PRISM                                                                                               LOVE ME               WHEN l'M RICH YOU'LL BE-CAP/WB      25      003:53    141.693   0.0910   $       3.224         1       13 $      248
                    65       0602537 53912        PRISM                                                                                               LOVE ME               UNJVERSAL-POLYGRAM INT. (CAP)       50      003:53    141,693   0.0910   $       6,447         1       13 $      496
                    66       0602537 53912        PRISM                                                                                               THIS MOMENT           MA1ZA BALL MUSIC                 15.58      003:47    141,693   0.0910   $       2,009         1       13 $      155
                    67       0602537 53912        PRISM                                                                                               THIS MOMENT           PRESCRIPTION SONGS. LLC           12.5      003:47    141.693   0.0910   $       1.612         1       13 $      124
                                                                                                                                                                            WHERE DA KASZAT? (CAP/KOBALT)     1.08      003:47    141.693   0.0910                                            11
                                                                                                                                                                                                                                                                                                          2:15-cv-05642-CAS-JC Document




             m      68       0602537 53912        PRISM                                                                                               THIS MOMENT                                                                                    $         139         1       13 $
                    69       0602537 S3912        PRISM                                                                                               THIS MOMENT           WHEN l'M RICH YOU'LL BE·CAP/WB    37.5      003:47    141,693   0.0910   $       4,835         l       13 $      372
             ;><    70       0602537 53912        PRISM                                                                                               THIS MOMENT           EMI APRIL MUSIC INC. (CAP/DIR)   33.34      003:47    141.693   0.0910   $       4.299         1       13   $    331
                    71       060253753912         PRISM                                                                                               DOUBLE RAINBOW        WHEN l'M RICH YOU'LL BE-CAP/WB    33.4      003:52    141.693   0.0910   $       4.307         1       13   $    331
                    72       0602537 53912        PRISM                                                                                               DOUBLE RAINBOW        EMI APRIL MUSIC INC. (CAP/DIR)    33.3      003:52'   141.693   0.0910   $       4,294         1       13   $    330
                                                                                                                                                                                                                                                                                                                               Document486-1




                    73       0602537 53912        PRISM                                                                                               DOUBLE RAINBOW        KURSTIN MUSIC (CAP/EM\)           33.3      003:52    141.693   0.0910   $       4.294         1       13   $    330
                    74       0602537 53912        PRISM                                                                                               BY THE GRACEOF GOD    WHEN l'M RICH YOU'LL BE-CAP/WB      50      004:29    141.693   0.0910   $       6.447         1       13   $    496
                             0602537 53912        PRISM                                                                                               BY THE GRACE OF GOD   FIREHOUSE CAT MUSIC (CAP/BMG)       50      004:29    141,693   0.0910           6,447         1       13        496
                                                                                                                                                                                                                                                                                                                                        #:10075
                                                                                                                                                                                                                                                                                                                                        #:10731




                    75                                                                                                                                                                                                                               $                                  $
                    76       Sub-Total                                                                                         I                                                                                                                     $     167,623                      $ 12,894 I
                    77
                    78       0602537 53913        PRISM       IPermanent Download         I Y I    10/22/13         334.001 I           3,450.921
                                                                                                                                                                                                                                                                                                                                        499-8 Filed




                                                                                                                                   Is             I
                    79       060253753913         Sub-Total                                                         334,001        '$   3;150,927 i
                    80       060253753913
                    81       060253753913         PRISM                                                                                               ROAR                  KAS2 MONEY PUBLISHING               20      003:43    334.001   0.0910   $       6.079         1       16   $    380
                    82       060253753913         PRISM                                                                                               ROAR                  MXM MUSIC AB                        20      003:43    334.001   0.0910   $       6.079         1       16   $    380
                    83       0602537 53913        PRISM                                                                                               ROAR                  PRESCRIPTION SONGS. LLC                 5   003:43    334.001   0.0910   $       1.520         1       16   $     95
                    84       060253753913         PRISM                                                                                               ROAR                  WHERE DA KAS2 AT? (CAP/KOBALT)    17.5      003:43    334.001   0.0910   $       5.319         1       16   $    332
                    85       060253753913         PRISM                                                                                               ROAR                  WHEN l'M RICH YOU'LL BE-CAP/WB      15      003:43    334,001   0.0910   $       4,559         1       16 $      285
                                                                                                                                                                                                                                                                                                                                               Filed10/09/19




                    86       060253753913         PRISM                                                                                               ROAR                  SONGS OF PULSE RECORDINGS          2.5      003:43    334.001   0.0910   $         760         1       16 $       47
                    87       060253753913         PRISM                                                                                               ROAR                  ONEIROLOGY PUBL (CAP/KOBALT)        20      003:43    334,001   0.0910   $       6.079         1       16 $      380
                    88       060253753913         PRISM                                                                                               LEGENDARY LOVERS      KAS2 MONEY PUBLISHING               20      003:44    334,001   0.0910   $       6,079         1       16 $      380
                    89       060253753913         PRISM                                                                                               LEGENDARY LOVERS      MXM MUSIC AB                        20      003:44    334.001   0.0910   $       6.079         1       16 $      380
                    90       0602537 53913        PRISM                                                                                               LEGENDARY LOVERS      PRESCRIPTION SONGS. LLC              5      003:44    334,001   0.0910   $       1,520         1       16   $     95
                                                                                                                                                                                                                                                                                                                                                     11/20/19 Page




                    91       060253753913         PRISM                                                                                               LEGENDARY LOVERS      WHERE DA KAS2AT? (CAP/KOBALT)     17.5      003:44    334,001   0.0910   $       5.319         1       16   $    332
                    92       0602537 53913        PRISM                                                                                               LEGENDARY LOVERS      WHEN l'M RICH YOU'LL BE-CAP/WB      15      003:44    334,001   0.0910   $       4.559         1       16   s    285
                    93       0602537 53913        PRISM                                                                                               LEGENDARY LOVERS      SONGS OF PULSE RECORDINGS          2.5      003:44    334.001   0.0910   $         760         1       16   $     47
                             060253753913         PRISM                                                                                               LEGENDARY LOVERS      ONEIROLOGY PUBL (CAP/KOBALT)       20       003:44    334.001   0.0910   $       6.079         1       16   $    380
                                                                                                                                                                                                                                                                                                                                                              Page115




                    94
                    9S       0602S37S39l3         PRISM                                                                                               BIRTHDAY              KAS2 MONEY PUBLISHING              20       003:35    334,001   0.0910   $       6.079         1       16   $   380
                                                                                                                                                                                                                                                                                                                                                                   25 of




                    96       0602537 S3913        PRISM                                                                                               BIRTHDAY              MXM MUSIC AB                       20       003:35    334,001   0.0910   $       6.079         1       16   $    380
                    97       0602537 53913        PRISM                                                                                               BIRTHDAY              PRESCRIPTION SONGS. LLC                 5   003:35    334.001   0.0910   $       1.520         1       16   s     95
                    98       0602537 53913        PRISM                                                                                               BIRTHDAY              WHERE DA KAS2AT? (CAP/KOBALT)     17.5      003:35    334.001   0.0910   s       5.319         1       16   s    332
                                                                                                                                                                                                                                                                                                                                                                      of100




                    99       0602537 53913        PRISM                                                                                               BIRTHDAY              WHEN l'M RICH YOU"LL BE-CAP/WB      15      003:35    334.001   0.0910   $       4.559         1       16   s   285
                   100       060253753913         PRISM                                                                                               BIRTHDAY              SONGS OF PULSE RECORDINGS          2.5      003:35    334.001   0.0910   $         760         1       16 $       47
                   101       060253753913         PRISM                                                                                               BIRTHDAY              ONEIROLOGY PUBL (CAP/KOBALT)       20       003:35    334.001   0.0910   $       6.079         1       16   $   380
                   102       060253753913        PRISM                                                                                                WALKING ON AIR        MXM MUSIC AB                     16.67      003:42    334.001   0.0910   $       S.067         1       16 $     317
                   103       060253753913        PRISM                                                                                                WALKING ON AIR        PRESCRIPTION SONGS, i.LC          8.34      003:42    334,001   0.0910   $       2.535         1       16 $      158
                   104       060253753913        PRISM                                                                                                WALKING ON AIR        WHEN l'M RICH YOU'LL BE-CAP/WB     25       003:42    334.001   0.0910   $       7.599         1       16 $      475
                                                                                                                                                                                                                                                                                                                                                                         307 Page




                   105       060253753913        PRISM                                                                                                WALKING ON AIR        KLAS AH LUND PUBL (CAP/KOBALT)   33.34      003:42    334,001   0.0910   $      10,133         1       16 $     633
                   106       0602537 53913       PRISM                                                                                                WALKING ON AIR        UNIVERSAL MUSIC CORP (CAP/UMP)   16.65      003:42    334.001   0.0910   $       5 0 061                    $    316
                                                                                                                                                                                                                                                                                                                                                                             PageID




                                                                                                                                                                                                                                                                       ........!~
                                                                                                                                                                                                                                                                                                                                                                                  ID




                             CAPITOL01122




PAGE 1784
EXHIBIT 30
                                                                                                    HIGHLY CONFIDENTIAL - ATIORNEYS' EYES ONLY
                 UMG Recordings, Inc.
                 Koty Perry- "Dark Ho rse"
                                                                                                                                                                                                                                                                                                 Case




                 July 2013 to June 2018
                 Accrued Copyrigh t Ra ya /ties - Digital Albums

                        (a)   This UPCcontams 2 Tracks entitled NDork Horse", one Audio and one Video. Video Royalties calculated ar JS" of Net Receipts.
                                                                                                                                                                                                                                                                          Pro- rated Rov Exo
                 S<q     z      UPC or ISRC: 12   Album or     Sales Type Description            Physlcal     TOTAL UNITS           TOTAL                Sona Title                  Publ Name            Sona       Track     Units     Rate           Copyrlaht     ~                Royalty
                         ~           Dl&it          Track
                                                                                          i      Album                            REV ENUE                                                                Publ       nme                                 Royalty
                                                                                                                                                                                                                                                                              [        Expense
                                                    T!tle
                                                                                          ~-
                                                                                          ;r     Orla:inal                                                                                                Part
                                                                                                                                                                                                                                                                     f •....
                                                                                               Release Date                                                                                               Pct                                                        ~
                                                                                          ~                                                                                                                                                                          a a-
                 107          0602537 53913       PRISM                                                                                        UNCONDITIONALLY        KA52 MONEY PUB LISHING                 25      003:49   334,001    0 .0910    $       7,599     l        16 $        475
                 108          0602537 53913       PRISM                                                                                        UNCOND ITIONALLY       MXM MUSIC AS                           25      003:49   334,001    0.0910     $       7.599     l           16   $   475
                 109          0602537 53913       PRISM                                                                                        UNCONDITIONALLY        PRESCRIPTION SONGS. LLC              6 .25     003:49   334.001    0.0910     $       1.900     l           16   $   119
                 llO          0602537 53913       PRISM                                                                                        UNCONDITIONALLY        WHEN l'M RICH YOU'LL BE-CAP/WB      18.75      003:49   334,001    0.0910     $       5.699     l           16   $   356
                 111          060253753913        PRISM                                                                                        UNCONDITIONALLY        ONEIROLOGY PUBL (CAP/KOSALT)           25      003:49   334,001    0.09 10    $       7. 599    l        16      $   475
                                                                                                                                                                                                                                                                                                 Case2:15-cv-05642-CAS-JC




                 112          060253753913        PRISM                                                                                        DARK HORSE             KA52 MONEY PUBLISHING                   18     003:36   334.001    0 .0910    $       5.471     l        16 $        342
                 113          0602537 53913       PRISM                                                                                        DARK HORSE             M XM MUSIC AB                          18      003:36   334,001    0.0910     $       5.471     l        16 $        342
                 114          060253753913        PRISM                                                                                        DARK HORSE             PRESCRIPTION SONGS, LLC               4. 5     003:36   334,001    0 .09 10   $       1,368     l        16      $    85
                 llS          0602537 53913       PRISM                                                                                        DARK HORSE             WHEN l'M RICH YOU'LL 8E-CAP/W8       13. 5     003:36   334,001    0 .0910    $       4,103     1        16 $        256
                 ll6          0602537 53913       PRISM                                                                                        DARK HORSE             ITALIANS DO IT BEITER (CAP)         15.7 5     003:36   334,001    0.0910     $       4.787     l        16 $        299
                 ll7          060253753913        PRISM                                                                                        DARK HORSE             TEFNOISE PUBLISHING (CAP/BMG )         10      003:36   334,001    0 .0910    $       3,039     I        16      s   190
                 1]8          060253753913        PRISM                                                                                        DARK HORSE             ONEIROLOGY PUBL (CAP/KOBALT)           18      003:36   334,001    0.0910     s       5,471     l        16      s   342
                 119          060253753913        PRISM                                                                                        DARK HORSE             METAMORPHOSIS MUS (CAP)              2.25      003:36   334,001    0.0910     s         684     l        16      s    43
                 120          060253753913        PRISM                                                                                        THIS IS HOW WE DO      MXM MUSlCAB                         33 .33     003:24   334,001    0.0910     s      10.130     I        16      s   633
                              060253753913        PRISM                                                                                        THIS IS HOW WE 00      PRESCRIPTION SONGS, LLC              8 .34              334,001
                                                                                                                                                                                                                                                                                                      2:15-cv-05642-CAS-JC Document




             m   121                                                                                                                                                                                                 003:24              0.0910     $       2.535     l        16      s   158
             X   122          0602537S3913        PRISM                                                                                        THIS IS HOW WE DO      WHEN l'M RICH YOU'LL BE-CAP/WB         25      003:24   334,001    0.0910     s       7,599     l        16      $   475
                 123          060253 7 53913      PRISM                                                                                        THIS IS HOW WE 00      KLAS AHLUND PUBL (CAP/KOBALT)       33.33      003:24   334,001    0.0910     $      10,130     l        16      s   633
                 124          060253753913        PRISM                                                                                        INTERNATIONAL SMI LE   KASZ MONEY PUBLISHING                  25      003:48   334,001    0.0910     $       7. 599    l        16      s   475
                 125          0602537 53913       PRISM                                                                                        INTERNATIONAL SMI LE   MXM MUSIC AS                           25      003:48   334,001    0.09 10    $       7.599     l        16 $        475
                                                                                                                                                                                                                                                                                                                           Document486-1




                 126          0602 53 7 53913     PRISM                                                                                        INTERNATIONAL SMI LE   PRESCRIPTION SONGS, LLC              6.25      003:48   334,001    0 .0910    $       1,900     l        16 $        119
                 127          0602537 53913       PRISM                                                                                        INTERNATIONAL SMILE    WHEN l'M RI CH YOU'LL BE-CAP/WB     18.75      003:48   334,001    0.0910     $       5.699     l        16 $        356
                 128          060253753913        PRISM                                                                                        INTERNATIONAL SMILE    ONEIROLOGY PUBL (CAP/KOSALT)           25      003:48   334,001    0.0910     $       7,599     l        16 $        475
                                                                                                                                                                                                                                                                                                                                    #:10076
                                                                                                                                                                                                                                                                                                                                    #:10732




                 129          0602537 53913       PRISM                                                                                        GHOST                  KASZ MONEY PUBLISHING                  20      003:23   334,001    0.0910     $       6,079     l        16 $        380
                 130          0602 537 53913      PRISM                                                                                        GHOST                  MXM MUS.CAB                            20      003:23   33 4,001   0 .0910    s       6.079     l        16      s   380
                 131          060253753913        PRISM                                                                                        GHOST                  PRESCRIPTION SONGS. LLC                    5   003:23   334,001    0 .0910    $       1,520     l        16 $         95
                                                                                                                                                                                                                                                                                                                                    499-8 Filed




                 132          0602537 53913       PRISM                                                                                        GHOST                  WHERE DA KA52 ATI ICAP/KOBALTl       17. 5     003:23   334.001    0.0910     $       5.3 19    1        16      s   332
                 133          060253753913        PRISM                                                                                        GHOST                  WHEN l 'M RICH YOU 'LL 8E-CAP/W8       15      003:23   334.001    0 .0910    $       4,559     l        16 $        285
                 1 34         060253753913        PRISM                                                                                        GHOST                  SONGS OF PULSE RECORDINGS             2. 5     003:23   334,001    0 .0910    $         760     l        16 $         47
                 135          060253753913        PRISM                                                                                        GHOST                  ONEIROLOGY PUSL (CAP/KOBALT)           20      003:23   334,001    0 .0910    $       6,079     l        16 $        380
                 136          060253753913        PRISM                                                                                        LOVE ME                MXM MUS.CAB                         16.65      003:53   334.001    0.0910     s       5.061     l        16 $        316
                 137          0602537 53913       PRISM                                                                                        LOVE ME                PRESCRIPTION SONGS. LLC              8 .35     003:53   334.001    0.0910     $       2.538     I        16 $        159
                 138          0602537 53913       PRISM                                                                                        LOVE ME                WHEN l'M RICH YOU'LL BE-CAP/WB         25      003:53   334.001    0 .0910    $       7,599     l        16 $        475
                                                                                                                                                                                                                                                                                                                                           Filed10/09/19




                 139          0602 53 7 53913     PRISM                                                                                        LOVE ME                UNIVERSAL-POLYGRAM INT. (CAP)           50     003:53   334,001    0 .0910    $      15.197     l        16 $        950
                 140          0602537 53913       PRISM                                                                                        THIS MOMENT            MATZA SALL MUSIC                    15. 58     003:47   334.001    0.0910     s       4,735     l        16      s   296
                 141          0602537 53913       PRISM                                                                                        THIS MOMENT            PRESCRIPTION SONGS. LLC              12.5      003:47   334,001    0.0910     $       3,799     l        16      s   237
                 142          0602537 53913       PRISM                                                                                        THIS MOM ENT           WHERE DA KA52 ATl (CAP/KOBALT)       1.08      003:47   334.001    0 .0910    s         328     l        16      s    21
                 143          060253753913        PRISM                                                                                        THIS MOMENT            WHEN l 'M RI CH YOU'LL BE-CAP/W B    37 .5     003:47   334,001    0 .0910    $      11,398     l        16 $        712
                                                                                                                                                                                                                                                                                                                                                 11/20/19 Page




                 144          0602537 53913       PRISM                                                                                        THIS MOMENT            EMI APRIL MUSlC INC. (CAP/DIR)      33.34      003:47   334,001    0 .0910    s      10,133     l        16 $        633
                 145          0602537 53913       PRISM                                                                                        DOUBLE RAINBOW         WHEN l'M RICH YOU'LL 8E-CAP/W8       33.4      003:52   334.001    0 .0910    $      10,152     l        16 $        634
                 146          060253753913        PRISM                                                                                        DOUBLE RAINBOW         EMI APRIL MUSlC INC. (CAP/DIR)       33 .3     003:52   334.001    0.0910     s      10.121     l        16      s   633
                 147          060253753913        PRISM                                                                                        DOUBLE RAINBOW         KURSTIN MUSIC (CAP/EM I)             33.3      003:52   334.001    0 .0910           10,121     l        16          633
                                                                                                                                                                                                                                                                                                                                                          Page116




                                                                                                                                                                                                                                                    s                                  s
                 148          0602 53753913       PRISM                                                                                        BVTHE GRACE OF GOD     WHEN l'M RICH YOU'LL BE·CAP/WS         50 004:2 9       334,001    0 .0910    $      15,197     l        16      $   950
                                                                                                                                                                                                                                                                                                                                                               26 of




                 149          060253753913        PRISM                                                                                        BY THE GRACE OF GOO    FIREHOUSE CAT MUSIC (CAP/BMG)          50 004:29        334.001    0 .0910    $      15.197     l        16 $        950
                 150          0602537 53913       PRISM                                                                                        SPIRITUAL              WH EN l'M RICH YOU'LL 8E-CAP/W8      42 . 5    004:36   334,001    0 .0910    $      12,917     l        16      $   807
                 151          060253753913        PR ISM                                                                                       SPIRITUAL              KURSTIN M USIC ICAP/EM I)            42 . 5    004:36   334.001    0 .0910    $      12.917     l        16      $   807
                                                                                                                                                                                                                                                                                                                                                                  of100




                 152          0602537 53913       PR ISM                                                                                       SPIR ITUAL             GOODIUM MUSIC (CAP/REACH)              15      004:36   334,001    0 .0910    $       4,559     I        16      $   285
                 153          060253753913        PRISM                                                                                        IT TAKES TWO           MATZA BALL M USIC                   15.58      003:55   334,001    0 .0910    $       4.735     l        16      $   296
                 154          0602537 53913       PRISM                                                                                        ITTAKESTWO             PRESCRIPTION SONGS. LLC              6.25      003:55   334.001    0 .0910    $       1.900     l        16      $   119
                 155          060253753913        PRISM                                                                                        ITTAKESTWO             WHERE DA KA52 AT? (CAP/KOBALT)       1.09      003:55   334.001    0 .0910    $         331     l        16      $    21
                 156          060253753913        PRISM                                                                                        IT TAKES TWO           WHEN l'M RICH YOU'LL BE-CAP/WB      18.75      003:55   334.001    0 .0910    $       5.699     1        16      $   356
                 157          060253753913        PRISM                                                                                        ITTAKESTWO             STELLAR SONGS LTD (CAP/EMI)            25      003:55   334.001    0 .0910            7. 599    l        16          475
                                                                                                                                                                                                                                                                                                                                                                     307 Page




                                                                                                                                                                                                                                                    $                                  $
                 158          0602537 53913       PRISM                                                                                        ITTA KESTWO            EMI APRIL MUSl C INC. (CAP/DIR!     33.33      003:55   334,001    0 .0910    $      10.130     l        16 $        633
                 159          0602537 53913       PRISM                                                                                        CHOOSE YOU R BATILES   WHEN l 'M RI CH YOU'LL BE·CAP/W B    33 .4     004:27   334.001    0 .0910    $      10,152                          634
                                                                                                                                                                                                                                                                                                                                                                         PageID




                                                                                                                                                                                                                                                                     .__! ~ $
                                                                                                                                                                                                                                                                                                                                                                              ID




                              CAPITOL01123




PAGE 1785
EXHIBIT 30
                                                                                                          HIGHLY CONF IDENTIAL -ATTORNEYS' EYES ONLY
                   UMG Recordings, Inc.
                   Ka t y Perry- "Dark Ho rse "
                                                                                                                                                                                                                                                                                                          Case




                   July 2013 to June 2018
                   Accrued Copyright Ro yalties - Digital Albums

                         (o) This UPC conroms 2 Tracks entitled "Dork Horse ", one Audio and one Video. Video Royalties coJcuJared ot 15 % of Net Receipts
                                                                                                                                                                                                                                                                                 Pro-rated Rov Exo
                   S<q   z     UPC or ISRC: 12    Album or       Sales Type Description                 Physlcal     TOTAL UNITS        TOTAL             Sona Title                    Publ Name             Sona        Track      Units    Rate           Copyri&ht   t                  Royalty
                         ~           Die:Jt         Track
                                                                                              f         Album                       REVENU E                                                                  Publ        Time                                Royalty
                                                                                                                                                                                                                                                                                     (      Expense
                                                    Tltte
                                                                                                                                                                                                                                                                         !           ....
                                                                                                                                                                                                                                                                                     ;
                                                                                              I         Orlainal                                                                                              Part
                                                                                                      Release Date                                                                                            Pct                                                                    a-
                                                                                              i                                                                                                                                                                          ~
                   160       0602S37S3913         PRISM                                                                                           CHOOSE YOUR BATTLES    FIREHOUSE CAT MUSIC (CAP/BMG)         33 .3     004:27     334,001   0.0910     $      10,121       l              16 $   633
                   161       060253753913         PRISM                                                                                           CHOOSE YOUR BATTLES    NAUGHTY PUPPY MUSIC (CAP)             33 .3     004:27     334,001   0.0910     $      10,121       1              16 $   633
                   162       Su~Total                                                                                                                                                                                                                    $     486,305                         $ 30,394
                   163
                   164       060253757286         PRISM       I Permanent Download        I   Y   I    10/18/13             468    Is     7,419 1
                                                                                                                                                                                                                                                                                                          Case2:15-cv-05642-CAS-JC




                   165       060253757286         Sub-Total                                                                 468           7,419
                   166       060253757286
                   167       0602537 57286        PRISM                                                                                           ROAR                   KASZ MONEY PUB LISH ING                 20      003:43        468    0.0910     $           9       1           16 $         1
                   168       060253757286         PRISM                                                                                           ROAR                   MXM MUSJCAB                             20      003:43        468    0.0910     $           9       l           16 $         1
                   169       0602537 57286        PRISM                                                                                           ROAR                   PRESCRIPTION SO NGS, LLC                    s   003 :43       468    0.0910     $           2       1           16 $        0
                   170       0602537 57286        PRISM                                                                                           ROAR                   WH ERE DA KAS2 AT? ICAP/KOBALT)       17.5 003:43             468    0.0910     s           7       1           16    s     0
                   171       060253757286         PRISM                                                                                           ROAR                   WHEN l'M RICH YOU'LL BE-CAP/WB          lS 003:43             468    0.0910     s           6       1           16    s     0
                   172       060253757286         PRISM                                                                                           ROAR                   SONGS Of PULS!: RECORDINGS             2.5      003 :43       468    0.09 10    s           1       l           16 $        0
                   173       0602 537 57286       PRISM                                                                                           ROAR                   ONEIROLOGY PUBL (CAP/KOBALT)            20      003:43        468    0.0910     $           9       1           16 $         1
                   174       060253757286         PRISM                                                                                           LEGENDARY LOVERS                                                       003 :44       468
                                                                                                                                                                                                                                                                                                               2:15-cv-05642-CAS-JC Document




             m                                                                                                                                                           KAS2 MONEY PUBLISHING                   20                           0.0910     $           9       l           16 $         1
                   175       060253757286         PRISM                                                                                           LEGENDARY LOVERS       MXM MUSIC AB                            20      003:44        468    0.0910     s           9       1           16    s     1
             ?<    176       0602 537 57286       PRISM                                                                                           LEGENDARY LOVERS       PRESCRIPTION SONGS, LLC                     s   003:44        468    0.0910     s           2       1           16 $        0
                   177       060253757286         PRISM                                                                                           LEGENDARY LOVERS       WHERE DA KAS2 AT1 (CAP/KOBALT)        17.5      003:44        468    0.0910     $           7       1           16 $        0
             (j)   178       060253757286         PRISM                                                                                           LEGENDARY LOVERS       WHEN l'M RICH YOU'LL BE-CAP/WB          15      003:44        468    0 .0910    $           6       l           16 $        0
             I                                    PRISM
                                                                                                                                                                                                                                                                                                                                    Document486-1




                   179       060253757286                                                                                                         LEGENDARY LOVERS       SONGS OF PULSE RECORDINGS              2 .5     003:44        468    0.0910     $           1       1           16 $        0
             l'v   180       0602537 57286        PRISM                                                                                           LEGENDARY LOVERS       ONEIROLOGY PUBL (CAP/KOBALT)            20      003:44        468    0.0910     $           9       1           16 $        l
             (j)
                   181       060253757286         PRISM                                                                                           BIRTHDAY               KASZ MONEY PUB LI SH ING                20      003:35        468    0.0910                 9       1           16 $        1
                                                                                                                                                                                                                                                                                                                                             #:10733
                                                                                                                                                                                                                                                                                                                                             #:10077




                                                                                                                                                                                                                                                         s
                   182       0602537 57286        PRISM                                                                                           BIRTHDAY               MXM MUSI C AB                           20      003:35        468    0.0910     $           9       1           16 $        1
                   183       060253757286         PRISM                                                                                           BIRTHDAY               PRESCRIPTION SONGS. LLC                     s   003 :35       468    0.0910     $           2       1           16 $        0
                   184       060253757286         PR ISM                                                                                          BIRTHDAY               WHER E DA KAS2 All (CAP/KO BALT)      17. 5     003:35        468    0.0910                 7       1           16 $        0
                                                                                                                                                                                                                                                                                                                                             499-8 Filed




                                                                                                                                                                                                                                                         s
                   185       0,602537 57286       PRISM                                                                                           BIRTHDAY               WHEN l'M RICH YOU'LL BE-CAP/WB          15      003:35        468    0.0910     $           6       1           16 $        0
                   186       0602 537 57286       PRISM                                                                                           BIRTHDAY               SONGS Of PULSE RECO RDINGS             2.5      003 :35       468    0.0910     $           1       1           16 $        0
                   187       0602537 57286        PRISM                                                                                           BIRTHDAY               ONEIROLOGY PUBL (CAP/KOBALT)            20      003:35        468    0.0910     $           9       1           16 $        1
                   188       060253757286         PRISM                                                                                           WALKING ON AIR         MXM MUSIC AB                         16.67      003 :42       468    0.0910     $           7       l           16 $        0
                   189       060253757286         PRISM                                                                                           WALKING ON AIR         PRESCRIPTI ON SONGS, LLC              8.3 4     003:42        468    0.0910     $           4       l           16 $        0
                   190       0602537 57286        PRISM                                                                                           WALKING ON AIR         WHEN l'M RICH YOU'LL BE-CA P/WB         25      003:42        468    0 .0910    $          11       1           16 $        1
                   191       0602 537 57286       PRISM                                                                                           WALKI NG ON AIR        KLAS AH LUND PU BL (CA P/KOBALT)     33 .34     003:42        468    0.0910     $          14       1           16 $        1
                                                                                                                                                                                                                                                                                                                                                    Filed10/09/19




                   192       060253757286         PRISM                                                                                           WALKING ON AIR         UNIVERSAL MUSIC CORP (CAPNMP)        16.65      003 :42       468    0.0910     $           7       1           16 $        0
                   193       060253757286         PRISM                                                                                           UNCOND IT IONALLY      KAS2 MON EY PUBLISHING                  25      003:49        468    0.0910     $          11       1           16 $        1
                   194       0602537 57286        PRISM                                                                                           UNCONDITIONALLY        MXM MUSJCAB                             25      003 :49       468    0.0910     $          11       1           16 $        1
                   195       0602537 57286        PRISM                                                                                           UNCONDITIONALLY        PRESCRIPTION SONGS, LLC               6.25      003:49        468    0.0910     $           3       l           16 $        0
                   196       060253757286         PRISM                                                                                           UNCONDITIONALLY        WHEN l'M RICH YOU'LL BE-CAP/WB       1B.7S      003:49        468    0 .0910    $           8       1           16 $        0
                                                                                                                                                                                                                                                                                                                                                          11/20/19 Page




                   197       060253757286         PRISM                                                                                           UNCONDITIONALLY        ONEIROLOGY PUBL (CAP/KOBA LT)           25      003:49        468    0.0910     $          11       l           16 $        1
                   198       060253757286         PRISM                                                                                           DARK HORSE             KASZ MONEY PU BLISH ING                 18      003 :3 6      468    0.0910     $           8       1           16 $        0
                   199       0602537 57286        PRISM                                                                                           DARK HORSE             MXM MUSJCAB                             18      003 :36       468    0.0910     $           8       1           16 $        0
                   200       0602 537 57286       PRISM                                                                                           DARK HORSE             PRESCRIPTION SONGS, LLC                4. 5     003:36        468    0.0910                 2       l                       0
                                                                                                                                                                                                                                                                                                                                                                   Page117




                                                                                                                                                                                                                                                         $                               16 $
                   201       0602537 57286        PRISM                                                                                           DARK HORSE             WHEN l'M RICH YOU' LL BE-CAP/WB       13. 5     003 :36       468    0.0910     $           6       1           16 $        0
                                                                                                                                                                                                                                                                                                                                                                        27 of




                   202       0602537 57286        PRISM                                                                                           DARK HORSE             ITALIANS 00 IT BITTER (CAP)          15.75      003:36        468    0.09 10    $           7       1           16   s      0
                   203       0602537 57286        PRISM                                                                                           DARK HORSE             TEFNO l 5E PUB LI SHI NG (CAP/BMG)      10      003 :36       468    0.0910     $           4       l           16 $        0
                   204       060253757286         PRISM                                                                                           DARK HORSE             ONEIROLOGY PUBL (CAP/KOBALT)            18      003:36        468    0.0910     s           8       1           16 $        0
                                                                                                                                                                                                                                                                                                                                                                           of100




                   205       060253757286         PRISM                                                                                           DARK HORSE             METAMO RPHOSIS M US (CAP)             2.25      003:36        468    0.0910     $           1       l           16   s      0
                   206       060253757286         PRISM                                                                                           THIS IS HOW WE DO      MXM MUSIC AB                         33.33      003:24        468    0.0910     $          14       1           16 $        1
                   207       060253757286         PRISM                                                                                           THIS IS HOW WE DO      PRESCR IPTION SONGS, LLC              8.34      003 :2 4      468    0.0910     $           4       1           16 $        0
                   208       0602537 57286        PRISM                                                                                           THIS IS HOW W E 00     WHEN l 'M RICH YOU'LL BE-CAP/WB         25      003:24        468    0 .091 0   $          11       1           16 $        1
                   209       060253757286         PRISM                                                                                           THl5 IS HOW WE DO      KLAS AH LUND PU BL (CAP/KOBALT)      33.33      003 :24       468    0.0910     $          14       1           16 $        1
                   210       060253757286         PRISM                                                                                           INTERNATIONAL SMI LE   KAS2 MONEY PU BLISHING                  25      003 :48       468    0.0910     $          11       1           16 $        1
                                                                                                                                                                                                                                                                                                                                                                              307 Page




                   211       0602 537 57286      PRISM                                                                                            INTERNATIONAL SMILE    MXM MUSJCAB                             25      003:48        468    0.0910     $          11       l           16 $        1
                   212       0602537 57286       PRISM                                                                                            INTERNATIONAL SMILE    PRESCRIPTION SONGS. LLC               6 .25     003 :48       468               $           3                               0
                                                                                                                                                                                                                                                                                                                                                                                  PageID




                                                                                                                                                                                                                                              ~                          __!, ~ $
                                                                                                                                                                                                                                                                                                                                                                                       ID




                             CAPITOL01124




PAGE 1786
EXHIBIT 30
                                                                                              HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
             UMG Recordings, Inc.
             Katy Perry- "Dark Horse"
                                                                                                                                                                                                                                                                                      Case




             July 2013 to June 2018
             Accrued Copyright Royalties - Digital Albums

                   (a} This UPC contains 2 Tracks entitled "Dark Horse'~ one Audio and one Video. Video Royalties calculated at 15% of Net Receipts
                                                                                                                                                                                                                                                            Pro-rated Roy Exp
             Seq   z       UPC or ISRC: 12   Album or     Sales Type Description    b'      Physical     TOTALU~ITS             TOTAL              Song Title                  Publ Name           Song       Track    Units    Rate         Copyright    if'          Royalty
                   0                                                                                                                                                                                                                                            [
                   ;;I          Digit          Track                                        Album                              REVENUE                                                             Publ       Time                            Royalty                  Expense
                                               Title
                                                                                    i.      Original                                                                                               Part
                                                                                                                                                                                                                                                                 ....
                                                                                    ,;"                                                                                                                                                                          il
                                                                                                                                                                                                                                                          ig
                                                                                          Release Date                                                                                             Pct                                                           a-
                                                                                    "~                                                                                                                                                                    a-

             213         060253757286        PRISM                                                                                         INTERNATIONAL SMILE   WHEN l'M RICH YOU'LL BE·CAP/WB    18.75      003:48      468   0.0910   $           8      1         16   $     0
             214         0602537 57286       PRISM                                                                                         INTERNATIONAL SMILE   ONEIROLOGY PUBL (CAP/KOBALT)         25      003:48      468   0,0910   $          11      1         16   s     1
             215         0602537 57286       PRISM                                                                                         GHOST                 KASZ MONEY PUBLISHING                20      003:23      468   0.0910   s           9      1         16   $     1
             216         060253757286        PRISM                                                                                         GHOST                 MXM MUSIC AB                         20      003:23      468   0.0910   $           9      1         16   s     1
             217         0602537 57286       PRISM                                                                                         GHOST                 PRESCRIPTION SONGS, LLC                  5   003:23      468   0.0910   s           2      1         16   s     0
                                                                                                                                                                                                                                                                                      Case2:15-cv-05642-CAS-JC




             218         060253757286        PRISM                                                                                         GHOST                 WHERE DA l<AS2 AT? (CAP/KOBALT)    17.5      003:23      468   0.0910   $           7      1         16   $     0
             219         060253757286        PRISM                                                                                         GHOST                 WHEN l'M RICH YOU'LL BE.CAP/WB      15       003:23      468   0.0910   s           6      1         16   s     0
             220         060253757286        PRISM                                                                                         GHOST                 SONGS OF PULSE RECORDINGS           2.5      003:23      468   0.0910   s           1      1         16   s     0
             221         060253757286        PRISM                                                                                         GHOST                 ONEIROLOGY PUBL (CAP/KOBALT)         20      003:23      468   0.0910   s           9      1         16   s     1
             222         060253757286        PRISM                                                                                         LOVE ME               MXM MUSIC AB                      16.65      003:53      468   0.0910   s           7      1         16   s     0
             223         0602537 57286       PRISM                                                                                         LOVE ME               PRESCRIPTION SONGS. LLC            8.35      003:53      468   0.0910   $           4      1         16 $       0
             224         0602537 57286       PRISM                                                                                         LOVE ME               WHEN l'M RICH YOU'LL BE·CAP/WB       25      003:53      468   0.0910   $          11      1         16 $       1
             225         060253757286        PRISM                                                                                         LOVE ME               UNIVERSAL·POLYGRAM INT. (CAP)        so      003:53      468   0.0910   $          21      1         16 $       1
             226         060253757286        PRISM                                                                                         THIS MOMENT           MATZA BALL MUSIC                  15.58      003:47      468   0.0910   s           7      1         16 $       0
                                                                                                                                                                                                                                                                                           2:15-cv-05642-CAS-JC Document




             227         0602537 57286       PRISM                                                                                         THIS MOMENT           PRESCRIPTION SONGS, LLC            12.5      003:47      468   0.0910   $           s      1         16 $       0
             228         0602537 57286       PRISM                                                                                         THIS MOMENT           WHERE DA l<AS2AT? (CAP/KOBALT)     1.08      003:47      468   0.0910   s           0      l         16   s     0
             229         0602537 57286       PRISM                                                                                         THIS MOMENT           WHEN l'M RICH YOU'LL BE-CAP/WB     37.5      003:47      468   0.0910   s          16      1         16 $       1
             230         0602537 57286       PRISM                                                                                         THIS MOMENT           EMI APRIL MUSIC INC. (CAP/DIR)    33.34      003:47      468   0.0910   s          14      1         16   s     1
             231         060253757286        PRISM                                                                                         DOUBLE RAINBOW        WHEN l'M RICH YOU'LL BE-CAP/WB     33.4      003:52      468   0.0910   s          14      1         16   s     l
                                                                                                                                                                                                                                                                                                                Document486-1




             232         0602537 57286       PRISM                                                                                         DOUBLE RAINBOW        EMI APRIL MUSIC INC. (CAP/DIR)     33.3      003:52      468   0.0910   $          14      1         16   $     1
             233         060253757286        PRISM                                                                                         DOUBLE RAINBOW        KURSTIN MUSIC (CAP/EM I)           33.3      003:52      468   0.0910   s          14      1         16   s     1
             234         060253757286        PRISM                                                                                         BY THE GRACE OF GOD   WHEN l'M RICH YOU'LL BE.CJIP/WB      50      004:29      468   0.0910              21      1         16         1
                                                                                                                                                                                                                                                                                                                         #:10078
                                                                                                                                                                                                                                                                                                                         #:10734




                                                                                                                                                                                                                                         s                                 s
             235         060253757286        PRISM                                                                                         BYTHEGRACE OF GOO     FIREHOUSE CAT MUSIC (CAP/BMG)        so      004:29      468   0.0910   s          21      1         16   s     l
             236         0602537 57286       PRISM                                                                                         SPIRITUAL             WHEN l'M RICH YOU'LL BE·CAP/WB     42.S      004:36      468   0.0910   $          18      1         16   $     1
             237         060253757286        PRISM                                                                                         SPIRITUAL             KURSTIN MUSIC (CAP/EMI)            42.5      004:36      468   0.0910              18      1         16         1
                                                                                                                                                                                                                                                                                                                         499-8 Filed




                                                                                                                                                                                                                                         s                                 s
             238         060253757286        PRISM                                                                                         SPIRITUAL             GOODIUM MUSIC (CAP/REACH)            15      004:36      468   0.0910   $           6      1         16 $       0
             239         0602537 57286       PRISM                                                                                         ITTAKESTWO            MAT2A BALL MUSIC                  15.58      003:55     468    0.0910   $           7      l         16 $       0
             240         060253757286        PRISM                                                                                         ITTAKESTWO            PRESCRIPTION SONGS, LLC            6.25      003:55      468   0.0910   $           3      1         16 $       0
             241         060253757286        PRISM                                                                                         ITTAKESTWO            WHERE DA l<AS2 AT? (CAP/KOBALT)    1.09      003:55     468    0.0910   $           0      l         16   $     0
             242         0602537 57286       PRISM                                                                                         ITTAKESTWO            WHEN l'M RICH YOU'LL BE-CAP/WB    18.75      003:55     468    0.0910   $           8      1         16   $     0
             243         0602537 57286       PRISM                                                                                         IT TAKES TWO          STELLAR SONGS LTD (CAP/EMI)         25       003:55     468    0,0910   $          11      1         16   $     1
             244         0602537 57286       PRISM                                                                                         ITTAKESTWO            EMI APRIL MUSIC INC. (CAP/DIR)    33.33      003:55     468    0.0910              14      1         16         1
                                                                                                                                                                                                                                                                                                                                Filed10/09/19




                                                                                                                                                                                                                                         s                                 s
             245         0602537 57286       PRISM                                                                                         CHOOSE YOUR BATILES   WHEN l'M RICH YOU'LL BE-CAP/WB     33.4      004:27     468    0.0910   s          14      1         16 $       1
             246         0602537 57286       PRISM                                                                                         CHOOSE YOUR BATILES   FIREHOUSE CAT MUSIC (CAP/BMGJ      33.3      004:27     468    0.0910   $          14      1         16   $     1
             247         0602537 57286       PRISM                                                                                         CHOOSE YOUR BATILES   NAUGHTY PUPPY MUSIC (CAP)          33.3      004:27     468    0.0910   s          14      1         16   s     1
             248         Sub-Total                                                                                     I                                                                                                                           681                     $,   43.
             249
                                                                                                                                                                                                                                                                                                                                      11/20/19 Page




             250         060253759319        PRISM      Permanent Download           YI    10/22/13               60       $        647
             251         060253759319        PRISM     Over The Air (OTA) Permane   YI     10122/13 I            716       $       7,800
             252         0602537 59319       PRISM     Permanent Download           y I    10/22/13 I        22,325        $     231,275
                         0602537 59319       Sub-Total
                                                                                                                                                                                                                                                                                                                                               Page118




             253                                                                                             23,101        $     239,722
             254         060253759319
                                                                                                                                                                                                                                                                                                                                                    28 of




             255         060253759319        PRISM                                                                                         ROAR                  KAS2 MONEY PUBLISHING               20       003:43   23,101   0.0910   $         420      1         16   $    26
             256         0602537 59319       PRISM                                                                                         ROAR                  MXM MUSIC AB                        20       003:43   23.101   0.0910   s         420      1         16   $    26
             257         0602537 S9319       PRISM                                                                                         ROAR                  PRESCRIPTION SONGS, LLC                  5   003:43   23,101   0.0910   $         105      1      16      $     7
                                                                                                                                                                                                                                                                                                                                                       of100




             258         0602537 59319       PRISM                                                                                         ROAR                  WHERE DA l<AS2'AT? (CAP/KOBALTJ    17.5      003:43   23,101   0.0910   $         368      1         16   $    23
             259         0602537 59319       PRISM                                                                                         ROAR                  WHEN l'M RICH YOU'LL BE·CAP/WB      15       003:43   23,101   0.0910   $         315      1      16      s    20
             260         0602537 59319       PRISM                                                                                         ROAR                  SONGS OF PULSE RECORDINGS           2.5      003:43   23,101   0,0910   $          53      1      16      $     3
             261         0602537 59319       PRISM                                                                                         ROAR                  ONEIROLOGY PUBL (CAP/KOBALT)        20       003:43   23,101   0.0910   $         420      1      16      $    26
             262         060253759319        PRISM                                                                                         LEGENDARY LOVERS      KAS2 MONEY PUBLISHING               20       003:44   23,101   0.0910   $         420      l      16  $        26
             263         060253759319        PRISM                                                                                         LEGENDARY LOVERS      MXM MUSIC AB                        20       003:44   23,101   0.0910             420         1                26
                                                                                                                                                                                                                                                                                                                                                          307 Page




                                                                                                                                                                                                                                         $                          16 $
             264         0602537 59319       PRISM                                                                                         LEGENDARY LOVERS      PRESCRIPTION SONGS, LLC                  s   003:44   23,101   0.0910   $         105         1    16 $         7
             265         0602537 59319       PRISM                                                                                         LEGENDARY LOVERS      WHERE DA KAS2 AT? (CAP/KOBALT)     17.S      003:44   23,101   0.0910   $         368                          23
                                                                                                                                                                                                                                                                                                                                                              PageID




                                                                                                                                                                                                                                                         c.......! ~ $
                                                                                                                                                                                                                                                                                                                                                                   ID




                         CAPITOL01125




PAGE 1787
EXHIBIT 30
                                                                                                    HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                   UMG Recordings, Inc.
                   Katy Pe rry- "Dark Horse "
                                                                                                                                                                                                                                                                                                 Case




                   July 2013 to June 2018
                   Accrued Copyright Ro yalties • Digital Albums

                          (o) This UPC contoms 2 Tracks entitled "Dork Horse", one Audio and one Video. Video Royalties calculated at 15% of Net Receipts.
                                                                                                                                                                                                                                                                          Pro-rated Rov Exo
                          z                                                                                                                                                                                                                                           ~
                   Seq          UPC or ISRC: 12    Album or     Sa1es Type Description            Physk:al    TOTAL UNITS            TOTAL                Sona Tith!                   Publ Name          Sone        Tracie.   Units      Rate           Copyrleht           ~      Royalty
                          ~           Dieit          Track
                                                                                           f      Album                            REVENUE                                                                Publ        nme                                  Royalty            ~        Expense
                                                     Title                                 l     Orl&inal                                                                                                 Part
                                                                                                                                                                                                                                                                      l       ...
                                                                                                                                                                                                                                                                              @
                                                                                           ~
                                                                                               Release Date                                                                                               Pct                                                                 a-
                                                                                           ~                                                                                                                                                                          i
                   266        060253759319         PRISM                                                                                        LEGENDARY LOVERS        WHEN l'M RICH YOU'LL BE-CA P/WB       15     003 :44    23,101     0 .0910    $         315    l          16   $    20
                   267        0602S3759319         PRISM                                                                                        LEGENDARY LOVERS        SONGS OF PULSE RECORDINGS            2.5     003:44     23,101     0 .0910    $          53    l          16   $     3
                   268        0602537S93 19        PRISM                                                                                        LEGENDARY LOVERS        ONEIROLOGY PU BL (CAP/K08ALT)         20     003:44     23,101     0 .0910    $         420    l          16   $    26
                   269        060253759319         PRISM                                                                                        BIRTHDAY                KASZ MO NEY PUBLI SHING              20      003:35     23.101     0 .0910    $         420    l          16   $    26
                   270        060253759319         PRISM                                                                                        BIRTHDAY                MXM MUS/CAB                          20      003:35     23,101     0 .0910    $         420    l          16   $    26
                                                                                                                                                                                                                                                                                                 Case2:15-cv-05642-CAS-JC




                   27 1       060253759319         PRISM                                                                                        BIRTHDAY                PRESCRIPTION SONGS. LLC                  5   003:35     23,101     0 .0910    $         105    l          16   $     7
                   272        060253759319         PRISM                                                                                        BIRTHDAY                WHERE DA KAS2 AT? (CAP/KO BALT)    17.5 003:35          23,101     0 .0910    $         368    l          16   $    23
                   273        060253759319         PRISM                                                                                        BIRTHDAY                WHEN l' M RICH YOU'LL BE-CAP/WB       15     003:35     23,101     0 .0910    $         315    1          16   $    20
                   274        060253759319         PRISM                                                                                        BIRTHDAY                SONGS OF PULSE RECORDINGS            2. 5    003:35     23, 101    0 .0910    $          53    l          16   $     3
                   275        060253759319         PRISM                                                                                        BIRTHDAY                ONE IROLOGY PUB L (CA P/KOBALT)      20      003:35     23.101     0 .0910    $         420    l          16   $    26
                   276        060253759319         PRISM                                                                                        WALKING ON AIR          MXM MUS/CAB                       16.67      003:42     23,101     0 .0910    $         350    l          16   $    22
                   277        0602537 59319        PRISM                                                                                        WALKING ON AIR          PRESCRIPTION SONGS, LLC            8.34      003:42     23,101     0 .0910    $         175    l        16     $    ]I
                   278        060253759319         PRISM                                                                                        WALKING ON AIR          WHEN l'M RICH YOU'LL BE·CAP/WB       25      003:42     23,101     0 .0910    $         526    l          16   $    33
                   279        0602537 59319        PRISM                                                                                        WALKING ON AIR          KLA5AHLUNO PUBL (CAP/KOBALT)      33.34      003 :42    23,101     0 .0910    $         701    l          16   $    44
                                                                                                                                                                                                                                                                                                      2:15-cv-05642-CAS-JC Document




             m     280        060253759319         PRISM                                                                                        WALKING ON AIR          UNIVERSAL MUSIC CORP (CAP/UM P)   16.65      003:42     23,101     0 .0910    $         350    l        16     $    22

             ;x:   281        060253759319         PRISM                                                                                        UNCO NDITIO NALLY       KASZ M ONEY PUBLI SH ING             25      003:49     23, 101    0.0910     $         526    I        16     $    33
                   282        060253759319         PRISM                                                                                        UNCONOITIONAUY          MXM M US/CAB                         25      003:49     23,101     0 .0910    $         526    l        16     $    33
                   283        0602537 59319        PRISM                                                                                        UNCONDITIONALLY         PRESCRIPTION SONGS, LLC            6.25      003 :49    23,101     0 .0910    $         131    l        16     $     8
             0)    284        060253759319         PRISM                                                                                        UNCONDITIONALLY         WHEN l'M RICH YOU'LL BE-CAP/WB    18.75      003:49     23,101     0 .0910    $         394    I        16     $    25
                                                                                                                                                                                                                                                                                                                           Document486-1




             I     285        060253759319         PRISM                                                                                        UNCONDITIONALLY         ONEIROLOGY PUBL (CAP/KOBALT)         25      003 :49    23,101     0 .0910    $         526    l        16     $    33
             rv    286        0602537593 19       PRISM                                                                                         DARK HORS€              KAS2 MONEY PU BLISH ING              18      003:36     23.101     0 .0910    $         378    l        16     s    24
             co    287        060253759319        PRISM                                                                                         DARK HORSE              MXM MUSIC AB                         18      003:36     23. 10 1   0 .0910              378    l        16          24
                                                                                                                                                                                                                                                                                                                                    #:10079
                                                                                                                                                                                                                                                                                                                                    #:10735




                                                                                                                                                                                                                                                      s                                $
                   288        060253759319        PRISM                                                                                         DARK HORSE              PRESCRIPTION SONGS, LLC             4.5      003:36     23,101     0 .0910    s          95    1        16     s     6
                   289        060253759319        PRISM                                                                                         DARK HORSE              WHEN l'M RICH YOU'LL 8E-cAP/WB     13 .S 003:36         23,101     0.0910     $         284    l        16     $    18
                   290        0602 53 7 59319     PRISM                                                                                         DARK HORS€              ITALIANS DO IT BITTER (CAP)       15.75      003:36     23,101     0 .0910              331    l        16          21
                                                                                                                                                                                                                                                                                                                                    499-8 Filed




                                                                                                                                                                                                                                                      s                                s
                   291        060253759319        PRISM                                                                                         DARK HORSE              TEFNOISf PU BLISHING (CAP/8MG)       10      003:36     23,101     0.0910     s         210    l        16     $    13
                   292        060253759319        PRISM                                                                                         DARK HORSE              ONEIROLOGY PUB L (CAP/KOBALT)        18      003:36     23,101     0 .0910    s         378    1        16     s    24
                   293        060253759319        PRISM                                                                                         DARK HORSE              META M ORPH OSIS MUS (CAP!         2.25      003:36     23.101     0 .0910    $          47    l        16     s     3
                   294        060253759319        PRISM                                                                                         THIS IS HOW WE 00       MXM MU51CA8                       33.33      003:24     23, 101    0.0910     s         701    1        16     $    44
                   295        060253759319        PRISM                                                                                         THl5 IS HOW WE DO       PR ESCRI PTION SONGS, UC           8.34      003:24     23,101     0.0910     $         175    I        16     s    ]]

                   296        060253759319        PRISM                                                                                         THl515 HOW WEDO         WHEN l 'M RICH YOU'LL BE·CAP/WB      25      003:24     23,101     0 .0910    $         526    l        16     $    33
                   297        060253759319        PRISM                                                                                         THIS IS HOW WE 00       KLAS AH LUND PUBL (CAP/KOBALT)    33 .33     003:2 4    23.101     0 .0910    $         701    l        16     $    44
                                                                                                                                                                                                                                                                                                                                           Filed10/09/19




                   298        060253759319        PRISM                                                                                         INTERNATIO NAL SMI LE   KAS2 MONEY PUBLISHI NG               25      003:48     2 3,101    0 .0910    $         526    l        16 $        33
                   299        060253759319        PRISM                                                                                         INTERNATI ONAL SMILE    MXM M US/CAB                         2S      003:48     23,101     0 .0910    $         526    l        16 $        33
                   300        060253759319        PRISM                                                                                         INTERNATIONAL SMILE     PRESCRIPTION SONGS, LLC            6.25      003 :48    23, 101    0 .0910    $         131    l        16     $     8
                   301        06025375931 9       PRISM                                                                                         INTERNATIONAL SMILE     WHEN l' M RICH YOU'LL BE-CAP/WB   18.75      003:48     23,101     0 ,0910    $         394    l        16     $    25
                   302        060 253759319       PRISM                                                                                         INTIRNATIONAL SMILE     ONEIROLOGY PU BL (CAP/KOBALT)        25      003:48     23,101     0 .0910    $         526    l        16     $    33
                                                                                                                                                                                                                                                                                                                                                 11/20/19 Page




                   303        060253759319        PRISM                                                                                         GHOST                   KAS2 MONEY PUBLISHING                20      003:23     23,101     0 .0910    $         420    l        16     $    26
                   304        060253759319        PRISM                                                                                         GHOST                   MXM M US/CAB                         20      003:23     23, 101    0.0910     $         420    l        16     $    26
                   305        0602 53 7 59319     PRISM                                                                                         GHOST                   PRESCRIPTIO N SO NGS, LLC                5 003:23       23,101     0.0910     $         105    l        16     $     7
                                                                                                                                                                                                                                                                                                                                                          Page119




                   306        0602537 59319       PRISM                                                                                         GHOST                   WHERE DA KAS2 AT? (CAP/KOBALT)     17.5      003:23     23, 101    0 .0910    $         368    l        16     $    23
                   307        060253759319        PRISM                                                                                         GHOST                   WHEN l'M RICH YOU 'LL BE·CAP/WB      15      003:23     23, 101    0.0910     $         315    l        16     $    20
                                                                                                                                                                                                                                                                                                                                                               29 of




                   308        0602 537 59319      PRISM                                                                                         GHOST                   SONGS OF PULSE RECORDINGS           2 .5     003:23     23,101     0 .0910    $          53    l        16     $     3
                   309        0602537 59319       PRISM                                                                                         GHOST                   ONEIROLOGY PUBL (CAP/KOBALT)         20      003:23     23, 101    0 .0910    $         420    l        16     $    26
                   310        0602537 59319       PRISM                                                                                         LOVE ME                 MXM MUSI C AB                     16.65      003:53     23,101     0.0910     $         350    l        16     s    22
                                                                                                                                                                                                                                                                                                                                                                  of100




                   3]1        060253759319        PRJSM                                                                                         LOVE ME                 PRESCRI PTI ON SO NGS, LLC         8.35      003:53     23, 101    0 .0910    $         176    l        16     $    11
                   312        060253759319        PRISM                                                                                         LOVE ME                 WHEN l'M RICH YOU'LL BE-CAP/WB       25      003:53     23,101     0 .0910    $         526    I        16     s    33
                   313        0602537 59319       PRISM                                                                                         LOVE ME                 UNIVERSAL· POLYGRAM INT. (CAP)       50      003:53     23,101     0 .0910    $       1,051    l        16     s    66
                   314        0602537 59319       PRISM                                                                                         THIS MOM ENT            MATZA BALL MUSIC                  15.58      003:47     23,101     0 .0910    $         328    l        16     $    20
                   315        060253759319        PR1SM                                                                                         THIS MOM ENT            PRESCRI PTION SONGS. LLC           12.5      003:47     23,101     0 .0910    $         263    l        16     $    16
                   316        0602537 59319       PRISM                                                                                         THIS MOMENT             W HERE DA KASZ AT? (CAP/KOBALT)    1 .08     003:47     23, 101    0 .09 10   $          23    I        16     $     l
                                                                                                                                                                                                                                                                                                                                                                     307 Page




                   317        060253759319        PRISM                                                                                         THIS MOM ENT            W HEN l'M RICH YOU'LL BE-CAP/WB    37 . 5    003:47     23,101     0 .0910    $         788    l        16     s    49
                   318        0602537 59319       PRISM                                                                                         THIS MOM ENT            EMI APRIL MUSIC INC. ICAP/DIR)    33.34      003:47     23,101     0 .0910    $         701                    $    44
                                                                                                                                                                                                                                                                                                                                                                         PageID




                                                                                                                                                                                                                                                                      -2 ~
                                                                                                                                                                                                                                                                                                                                                                              ID




                              CAPITOL01126




PAGE 1788
EXHIBIT 30
                                                                                                     HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
             UMG Recordings, Inc.
             Katy Perry- "Dark Horse"
                                                                                                                                                                                                                                                                                                    Case




             July 2013 to June 2018
             Accrued Copyright Royalties - Digital Albums

                   (a) This UPC contains 2 Tracks entitled "Dark Horse", one Audio and one Video. Video Royalties calculated at 15% of Net Receipts
                                                                                                                                                                                                                                                                         Pro-rated'Ro\l'"Exp
             Seq   z       UPC or ISRC: 12   Album or      sales Type Description     ,ft          Physical         TOTAL UNITS        TOTAL             Song Title                    l:'ubl N~me        Song       Track     Units    Rate          Copyright   i,f'                    Royalty
                   0                                                                                                                                                                                                                                              .s;
                   ;;I          Digit          Track                                               Album                              REVENUE                                                             Publ       Time                             Royalty                I        Expense
                                                                                      }:                                                                                                                                                                          !!         -I
                                               Title                                               Original                                                                                               Part
                                                                                      al"                                                                                                                                                                                    ~
                                                                                      fil'
                                                                                                 Release Date                                                                                             Pct                                                                ~
                                                                                      ~
                                                                                                                                                                                                                                                                  i
             319         060253759319        PRISM                                                                                                DOUBLE RAINBOW         WHEN l'M RICH YOU'LL BE-CAP/WB    33.4      003:52    23.101   0.0910    $         702        1         16   $    44
             320         060253759319        PRISM                                                                                                DOUBLE RAINBOW         EMI APRIL MUSIC INC. (CAP/DIR)    33.3      003:52    23,101   0,0910    $         700        1         16   $    44
             321         060253759319        PRISM                                                                                                DOUBLE RAINBOW         KURSTIN MUSIC (CAP/EMI)           33.3      003:S2    23.101   0.0910    $         700          1       16   $    44
             322         060253759319        PRISM                                                                                                BY THE GRACE OF GOD    WHEN 1:M RICH YOU'LL BE-CAP/WB      50      004:29    23.101   0.0910    $       1,051      1           16   $    66
             323         0602537 59319       PRISM                                                                                                B'r'THE GRACE OF GOD   FIREHOUSE CAT.MUSIC (CAP/BMG)       so      004:29    23,101   0.0910    $       1:os1      1           16   $    66
                                                                                                                                                                                                                                                                                                    Case2:15-cv-05642-CAS-JC




             324         0602537 59319       PRISM                                                                                                SPIRITUAL              WHEN l'M RICH YOU'LL BE·CAP/WB    42.5      004:36    23,101   0,0910    $         893      1           16   $    56
             325         0602537 59319       PRISM                                                                                                SPIRITUAL              KURSTIN MUSIC (CAP/EMI)           42.S      004:36    23.101   0.0910    $         893      1           16   $    56
             326         0602537 59319       PRISM                                                                                                SPIRITUAL              GOODJUM MUSIC {CAP/REACH)           IS      004:36    23,101   0.0910    $         31S      1           16   $    20
             327         0602537 59319       PRISM                                                                                                ITTAKESTWO             MAT2A BALL MUSIC                 15.58      003:55    23.101   0.0910    $         328      1           16   $    20
             328         0602537 59319       PRISM                                                                                                IT TAKES TWO           PRESCRIPTION SONGS, LLC           6.25      003:55    23.101   0.0910    $         131      1           16   $     8
             329         0602537 59319       PRISM                                                                                                ITTAKESTWO             WHERE DA KASZ AT? (CAP/KOBALn     1.09      003:S5    23,101   0.0910    $          23      1           16   $     1
             330         0602537 59319       PRISM                                                                                                ITTAKESTWO             WHEN l'M RICH YOU'LL BE-CAP/WB   18.75      003:55    23.101   0.0910    $         394      1           16   $    25
             331         060253759319        PRISM                                                                                                ITTAKESTWO             STELLAR SONGS LTD (CAP/EMI)         25      003:55    23,101   0.0910    $         526      1           16   $    33
             332         0602537 59319       PRISM                                                                                                ITTAKESTWO             EMI APRIL MUSIC INC. (CAP/DIR)   33.33      003:55    23,101   0.0910    $         701      1           16   $    44
             333         0602537 S9319       PRISM                                                                                                CHOOSE YOUR BATTLES    WHEN l'M RICH YOU'LL BE-CAP/WB    33.4      004:27    23,101   0.0910    $         702      1           16   $    44
                                                                                                                                                                                                                                                                                                         2:15-cv-05642-CAS-JC Document




             334         0602537 59319       PRISM                                                                                                CHOOSE YOUR BATTLES    FIREHOUSE CATMUSIC (CAP/BMG)      33.3      004:27    23.101   0.0910    $         700      1           16   $    44
             335         0602537S9319        PRISM                                                                                                CHOOSE YOUR BATTLES    NAUGHTY PUPPY MUSIC (CAP)         33.3      004:27    23,101   0.0910    $         700      1           16   $    44
             336         Sub-Total                                                                                                i                                                                                                               $      33,635                       $ 2,102 i
             337
                                                                                                                                                                                                                                                                                                                              Document486-1




             338         0602S3759320        PRISM       Permanent Download            y     I    10/22/13      I            46            362
             339         060253759320        PRISM       Over The Air (OTA) Permane    y     I    10/22/13      I           226 I         1.7S1
             340         0602537 59320       PRISM       Permanent Download            y I        10/22/13 I            552,908 I     4;546,049
                                                                                                                                                                                                                                                                                                                                       #:10080
                                                                                                                                                                                                                                                                                                                                       #:10736




             341         060253759320        Sub-Total                                                                 553,180        4,548,161
             342         060253759320
             343         060253759320        PRISM                                                                                                ROAR                   KASZ MONEY PUBLISHING               20      003:43   553.180   0.0910    $      10,068      1           13   $       774
                                                                                                                                                                                                                                                                                                                                       499-8 Filed




             344         060253759320        PRISM                                                                                                ROAR                   MXM MUSIC AB.                       20      003:43   553,180   0.0910    $      10,068     .,           13   $       774
             345         060253759320        PRISM                                                                                                ROAR                   PRESCRIPTION SONGS,'LLC              5      003:43   553,180   0.0910    $       2,517      1           13   $       194
             346         060253759320        PRISM                                                                                                ROAR                   WHERE DA KASZ ATl (CAP/KOBALn     17.5      003:43   S53,180   0.0910    $       8,809      1           13   $       678
             347         0602537S9320        PRISM                                                                                                ROAR                   WHEN l'M RICH YOU'LL BE-CAP/WB      15      003:43   553,180   0.0910    $       7,551      1           13 $         581
             348         0602537 59320       PRISM                                                                                                ROAR                   SONGS OF PULSE RECORDINGS          2.S      003:43   553,180   0.0910    $       1,258      1           13   $        97
             349         060253759320        PRISM                                                                                                ROAR                   ONEIROLOGY PUBL (CAP/KOBALT)        20      003:43   553,180   0.0910    $      10.068      1           13   $       774
             350         0602537 59320       PRISM                                                                                                LEGENDARY LOVERS       KASZ MONEY PUBLISHING               20      003:44   553,180   0.0910    $      10.068      1           13   $       774
                                                                                                                                                                                                                                                                                                                                              Filed10/09/19




             351         0602537 59320       PRISM                                                                                                LEGENDARY LOVERS       MXM MUSIC AB.                       20      003:44   SS3.180   0.0910    $      10,068      1           13   $       774
             352         0602537 59320       PRISM                                                                                                LEGENDARY LOVERS       PRESCRIPTION SONGS, LLC                 5   003:44   553,180   0.09·10   $       2.517      1           13   $       194
             3S3         0602537 59320       PRISM                                                                                                LEGENDARY LOVERS       WHERE DA KASZAT?·(CAP/KOBALT)     17.5      003:44   553,180   0.0910    $       8,809      1           13   $       678
             3S4         0602S37S9320        PRISM                                                                                                LEGENDARY LOVERS       WHEN l'M RICH YOU'LL BE-CAP/WB      15      003:44   5S3.180   0.0910    $       7.SSl      1           13   $       S81
             355         0602537 S9320       PRISM                                                                                                LEGENDARY LOVERS       SONGS OF PULSE RECORDINGS          2.5      003:44   553.180   0.0910    $       1.258      1           13   $        97
                                                                                                                                                                                                                                                                                                                                                    11/20/19 Page




             3S6         0602537 59320       PRISM                                                                                                LEGENDARY LOVERS       ONEIROLOGY PUBL (CAP/KOBALT)        20      003:44   SS3.180   0.0910    $      10.068      1           13   $       774
             357         0602537 59320       PRISM                                                                                                BIRTHDAY               KASZ MONEY PUBLISHING               20      003:35   553.180   0.0910    $      10,068      1           13   $       774
             358         0602537 59320       PRISM                                                                                                BIRTHDAY               MXM MUSIC AB                        20      003:35   S53.180   0.0910    $      10.068      1           13   $       774
             359         0602537 59320       PRISM                                                                                                BIRTHDAY               PRESCRIPTION SONGS. LLC                 5   003:3S   553.180   0.0910    $       2,517      1           13   $       194
                                                                                                                                                                                                                                                                                                                                                             Page120




             360         0602537 S9320       PRISM                                                                                                BIRTHDAY               WHERE DA KASZAT? (CAP/KOBALT)     17.5      003:35   S53.180   0.0910    s       8.809      I           13   $       678
                                                                                                                                                                                                                                                                                                                                                                  30 of




             361         060253759320        PRISM                                                                                                BIRTHDAY               WHEN l'M RICH YOU'LL BE-CAP/WB      15 003:35        553,180   0.09.10   $       7.S51      1           13   $       581
             362         0602537 59320       PRISM                                                                                                BIRTHDAY               SONGS OF PULSE RECORDINGS          2.5      003:35   553.180   0.0910    s       1.258      1           13   $        97
             363         0602537 59320       PRISM                                                                                                BIRTHDAY               ONEIROLOGY PUBL (CAP/KOBALT)       20       003:3S   SS3.180   0.0910    $      10.068      1           13   $       774
                                                                                                                                                                                                                                                                                                                                                                     of100




             364         0602S3759320        PRISM                                                                                                WALKING ON AIR         MXM MUSIC AB                     16.67      003:42   553.180   0.0910    $       8.392      1           13   $       646
             36S         060253759320        PRISM                                                                                                WALKING ON AIR         PRESCRIPTION SONGS, LLC           8.34      003:42   S53.180   0.0910    $       4,198      1           13   $       323
             366         0602537 S9320       PRISM                                                                                                WALKING ON AIR         WHEN l'M RICH YOU'LL BE-CAP/WB     25       003:42   553.180   0.0910    $      12.ss5      1           13   $       968
             367         060253759320        PRISM                                                                                                WALKING ON AIR         KLAS AH LUND PUBL (CAP/KOBALT)   33.34      003:42   553.180   0.0910    $      16,783      1           13   $ 1,291
             368         0602537 59320       PRISM                                                                                                WALKING ON AIR         UNIVERSAL MUSIC CORP (CAP/UMP)   16.65      003:42   SS3,180   0,0910    $       8,382      1           13   $       645
             369         060253759320        PRISM                                                                                                UNCONDITIONALLY        KASZ MONEY PUBLISHING              25       003:49   553,180   0.0910    $      12,585      1           13   s       968
                                                                                                                                                                                                                                                                                                                                                                        307 Page




             370         0602S37S9320        PRISM                                                                                                UNCONDITIONALLY        MXM MUSIC AB                       25       003:49   553.180   0.0910    $      12.ss5      I
                                                                                                                                                                                                                                                                     $           13           968
             371         060253759320        PRISM                                                                                                UNCONDITIONALLY        PRESCRIPTION SONGS. LLC           6.25      003:49   553.180   ~         $       3,146 _! ~ $                       242
                                                                                                                                                                                                                                                                                                                                                                            PageID
                                                                                                                                                                                                                                                                                                                                                                                 ID




                         CAPITOL01127




PAGE 1789
EXHIBIT 30
                                                                                                   HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                  UMG Recordings, Inc.
                                                                                                                                                                                                                                                                                                   Case




                  Koty Perry - "Dark Horse"
                  July 2013 to June 2018
                  Accrued Copyright Royalties - Digitol Albums

                        (a} This UPC contains 2 Tracks entitled "Dark Horse", one Audio and one Video. Video Royalties calculated at 159' of Net Receipts
                                                                                                                                                                                                                                                                         Pro-rated Rov ElD
                  Seq   z     UPC or ISRC: 12    Album or      Sales Type Description            Physkal      TOTAL UNITS            TOTAL              Son1 Tltle                   Pub/ Name             Sone      Track      Units     Rate          Copyricht    ~              Roya lty
                        ~          Di&it           Track                                         Album                              REVENUE                                                                Publ      Tim•                                Roy.ally                   Expense
                                                                                                                                                                                                                                                                             -<
                                                   Title                                        Orl1inal                                                                                                   Put
                                                                                                                                                                                                                                                                     ! [~
                                                                                              Release Date                                                                                                 Pct                                                               !l'
                                                                                         I~                                                                                                                                                                          i
                  372       0602 53 7 59320      PRISM                                                                                          UNCONDITIONALLY        WHEN l'M RICH YOU 'LL BE-eAP/WB     18.75    003:49     553,180    0 .0910   s       9,439        1     13      s    726
                  373       0602537 59320        PRISM                                                                                          UNCO NDITIONALLY       ONEIROLOGY PUBL (CAP/KOBALTJ           25    003:49     553.180    0.0910    s      12.585        1        13   s    968
                  374       0602 537 59320       PRISM                                                                                          DARK HORSE             KASZ MONEY PU BLISHING                 18    003:36     553,180    0.0910    s       9,061        I        13   s    697
                  375       0602537 59320        PRISM                                                                                          DARK HORSE             MXM MUSIC AB                           18    003 :36    553.180    0.0910    s       9,06 )       1     13      s    697
                  376       0602537 59320        PRISM                                                                                          DARK HORSE             PRESCRIPTION SONGS, LLC               4.5    003:36     553,1 80   0 .0910   s       2,265        1     13      s    174
                                                                                                                                                                                                                                                                                                   Case2:15-cv-05642-CAS-JC




                  377       0602537 59320        PRISM                                                                                          DARK HORSE             WHEN l 'M RICH YOU'LL BE-CAP/W8      13. 5   003:36     553.180    0 .0910   s       6,796        I     13      s    523
                  378       060253759320         PRISM                                                                                          DARK HORSE             ITALIANS DO IT BITTER (CAP)         15.75    003:36     553,180    0 .0910   s       7.928        1     13      s    610
                  379       060253759320         PRISM                                                                                          DARK HORSE             TEFNOISE PU8LISHING (CAP/BMGJ          10    003:36     553, 180   0.0910    s       5.034     1        13      s    387
                  380       060253759320         PRISM                                                                                          DARK HORSE             ONEIROLOGY PUBL (CAP/KOBALTI           18    003 :3 6   553,180    0.0910    s       9,061     1        13      s    697
                  381       060253759320         PRISM                                                                                          DARK HORSE             METAMO RPHOSIS MUS (CAP)             2.25    003 :3 6   553.180    0.0910    s       1, 133       1     13      s      87
                  382       060253759320         PRISM                                                                                          THIS IS HOW WE DO      MXM MUSIC AB                        33 .33   003:2 4    553,180    0 .0910   s      16,778     1        13      s   1,291
                  383       060253759320         PRISM                                                                                          THIS IS HOW WE DO      PRESCRIPTION SONGS. LLC              8 .34   003:24     553.180    0.0910    s       4,198     I        13      s    323
                  384       060253759320         PRISM                                                                                          THIS IS HOW WE DO      W HEN l'M RICH YOU'LL 8E-eAP/WB        25    003:24     553,180    0.0910    s      12.585     I        13      s    968
                  385       060253759320         PRISM                                                                                          THIS IS HOW WE DO      KLAS AH LUND PUSL ICAP/KOB AlTl     33.33    003:24     553.180    0.0910    s      16,77 8       1     13      s   1,291
                                                                                                                                                                                                                                                                                                        2:15-cv-05642-CAS-JC Document




             m    386       0602537 59320        PRISM                                                                                          INTERNATIONAL SMI LE   KASZ MONEY PUBLISHING                  25    003:48     553.180    0.0910    s      12,585        I     13      s    968
             ;x   387       060253759320         PRISM                                                                                          INTERNATI ONAL SMILE   M XM MUSIC AB                          25    003:48     553, 180   0.0910    s      12,585     1        13      s    968
                  388       060253759320         PRISM                                                                                          INTERNATIONAL SMILE    PRESCRIPTION SONGS, LLC              6 .25   003:AS     553.180    0.0910    s       3,146     1        13      s    242
                  389       0602537 59320        PRISM                                                                                          INTERNATIONAL SMILE    WHEN l'M RICH YOU 'LL BE-eAP/WB     18.75    003:48     553.180    0 .0910   s       9.439        I     13      s    726
                  390       060253759320         PRISM                                                                                          INTERNATIONAL SMILE    ONEIROLOGY PUBL (CAP/K08ALT)           25    003:48     553 ,180   0.0910    s      12.585     1        13      s    968
                                                                                                                                                                                                                                                                                                                             Document486-1




                  391       0602S3759320         PRISM                                                                                          GHOST                  KASZ MONEY PUBLISHING                  20    003:23     553 ,180   0.0910    s      10,068     1        13      s    774
                  392       060253759320         PRISM                                                                                          GHOST                  MXM MUSIC AB                           20    003:23     553,180    0 .0910   s      10,068     1        13      $    774
                  393       0602537 59320        PRISM                                                                                          GHOST                  PRESCRIPTION SONGS, LLC                  5   003 :23    553 .180   0.0910            2.517     1        13           194
                                                                                                                                                                                                                                                                                                                                      #:10081
                                                                                                                                                                                                                                                                                                                                      #:10737




                                                                                                                                                                                                                                                    s                                  s
                  394       0602537 59320        PRISM                                                                                          GHOST                  WHERE OA KASZ AT? (CAP/KOBALTI       17. 5   003:23     553.180    0 .0910   s       8.809     1        13      s    678
                  395       0602537 59320        PRISM                                                                                          GHOST                  WHEN l'M RICH YOU'LL BE-CAP/WB         15    003 :23    553.180    0 .0910   s       7.551     I        13      s    581
                  396       060253759320         PRISM                                                                                          GHOST                  SONGS OF PULSE RECORDINGS             2.5    003:23     553,180    0.09 10           1,258     1        13            97
                                                                                                                                                                                                                                                                                                                                      499-8 Filed




                                                                                                                                                                                                                                                    s                                  s
                  397       060253759320         PRISM                                                                                          GHOST                  ONEIROLOGY PUBL (CAP/KOBALTJ           20    003:23     553,180    0.0910    s      10.068     1        13      s    774
                  398       0602537 59320        PRISM                                                                                          LOVE ME                MXM M USIC A8                       16.65    003:53     553,180    0.0910    s       8,382     1        13      s    645
                  399       0602537 59320        PRISM                                                                                          LOVE ME                PRESCRI PTION SO NGS, LLC            8.35    003:53     553,180    0.09 10   s       4.203     1        13      s    323
                  400       060253759320         PRISM                                                                                          LOVE ME                W HEN l 'M RICH YOU 'LL 8E-CAP/WB      25    003:53     553 ,180   0.09 10   $      12,585     1        13      s    968
                  401       0602537 59320        PRISM                                                                                          LOVE ME                UNIVERSAL·POLYGRAM INT. (CAP)          50    003 :53    553.180    0 .0910   $      25.170     1        13      $   1,936
                  402       0602537 59320        PRISM                                                                                          THIS MOM ENT           MATZA BALL MUSIC                    15.58    003:47     553.180    0 .0910   s       7.843     1        13      s    603
                  403       060253759320         PRISM                                                                                          THIS MOMENT            PRESCRIPTION SONGS. LLC              12. 5   003:47     553.180    0.0910    s       6.292     1        13      $    484
                                                                                                                                                                                                                                                                                                                                             Filed10/09/19




                  404       060253759320         PRISM                                                                                          THIS MOMENT            WHERE DA KASZ AT? (CAP/KOBALTI       1.08    003:47     553,180    0 .0910   s         544     1        13      s     42
                  405       0602537 59320        PRISM                                                                                          THIS MOMENT            WHEN l 'M RICH YOU'LL BE.CAP/W8      37. 5   003 :47    553. 180   0 .0910   s      18,877     1        13      s   1,452
                  406       060253759320         PRISM                                                                                          THIS MOMENT            EMI APRIL MUSIC INC. (CAP/DIR)      33.34    003:47     553.180    0 .0910   $      16,783    I         13      s   1,291
                  407       060253759320         PRISM                                                                                          DOUBLE RAINBOW         WHEN l'M RICH YOU'LL 8E.CAP/WB       33.4    003:52     553.180    0 .0910   s      16.813    I         13      s   1.293
                  408       060253759320         PRISM                                                                                          DOUBLE RAI NBOW        EMI APRIL MUSIC INC. (CAP/DIR)       33.3    003:52     553.180    0 .0910   s      16,763    1         13      s   1,289
                                                                                                                                                                                                                                                                                                                                                   11/20/19 Page




                  409       0602537 59320        PRISM                                                                                          DOUBLE RAINBOW         KURSTIN MUSIC (CAP/EMI)              33.3    003:52     553,180    0.0910    s      16.763    I         13      s   1.289
                  410       0602537 59320        PRISM                                                                                          8YTHE GRACE OF GOO     WHEN l' M RICH YOU 'LL 8E·CAP/WB       50    004:29     553. 180   0.0910    $      25,170    I         13      $   1.936
                  411       0602537 59320        PRISM                                                                                          8YTHE GRACE OF GOO     FIREHOUSE CAT MUSIC (CAP/BMG)          50    004:29     553.180    0 .0910   $      25.170    1         13      $   1.936
                                                                                                                                                                                                                                                    $     654,412                      $ 50,339
                                                                                                                                                                                                                                                                                                                                                            Page121




                  412       Sub-Total
                  413
                                                                                                                                                                                                                                                                                                                                                                 31 of




                  414       060254757750         DARK HOFI Permanent Down load            y     09/04/15 I             286 I   Is         400   I
                  415       060254757750         Sul)..Total                                                           286                400
                  416       060254757750
                                                                                                                                                                                                                                                                                                                                                                    of100




                  417       060254757750         DARK HORSE                                                                                     DARK HORSE             KASZ MONEY PUBLISH ING                 18    003:36         286    0 .0910   $           5    2             2   $       5
                  418       060254757750         DARK HORSE                                                                                     DARK HORSE             MXM MUSI C AB                          18    003:36         286    0 .0910   $           5    2             2   s       5
                  419       060254757750         DARK HORSE                                                                                     DARK HORSE             PRESCRIPTION SONGS, LlC               4.5    003 :36        286    0 .0910   s           1    2             2   s       1
                  420       060254757750         DARK HORSE                                                                                     DARK HORSE             WHEN l'M RICH YOU 'LL BE.cAP/W B     13.5    003:36         286    0 .0910   s           4    2             2   s       4
                  421       060254757750         DARK HORSE                                                                                     DARK HORSE             ITALIANS DO IT SITTER (CAPI         15.75    003 :3 6       286    0.0910    s           4    2             2   $       4
                  422       060254757750         DARK HORSE                                                                                     DARK HORSE             TEFNOISE PUBLISH ING (CAP/BMGI         10    003:36         286    0.091 0   $           3    2             2   s       3
                                                                                                                                                                                                                                                                                                                                                                       307 Page




                  423       060254757750         DARK HORSE                                                                                     DARK HORSE             ONEIROlOGY PUBL (CAP/KOBALT)           18    003:36         286    0 .0910   s           5    2             2   s       5
                  424       060254757750         DARK HORSE                                                                                     DARK HORSE             METAMORPHOSIS MUS (CAPI              2.25    003:36         286    0.0910    s           I _l ~                 s      1
                                                                                                                                                                                                                                                                                                                                                                           PageID
                                                                                                                                                                                                                                                                                                                                                                                ID




                            CAPITOL01128




PAGE 1790
EXHIBIT 30
                                                                                                               HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                                               Case




                        UMG Recordin gs, Inc.
                                                                                                                                                                                                                                                                                               Case2:15-cv-05642-CAS-JC




                        Katy Perry - "Dark Horse"
                        July 2013 to June 2018
                        Accrued Copyright Royalties - Digital Albums

                               (a}   This UPC conta(ns 2 Tracks entitled "Dark Horse" one Audio and one Video Video Royalties calculated at 15% of Net Receipts
                                                                                                                                                                                                                                                                    Pro-rated Roy Exp
                                z                                                                n                                                                                                                                                           ~
                        Seq            UPC or ISRC: 12   Album or     sales Type Description     0       Physical     TOTAL UNITS         TOTAL               Song Title                Pubt Name            song   Track   Units    Rate        Copyright   C                      Roya lty
                                                                                                                                                                                                                                                                                                    2:15-cv-05642-CAS-JC Document




                                               Digit       Track                                ~         Album                          REVENUE                                                             Publ
                                                                                                                                                                                                                                                             .2:
                                ~                                                                :,,                                                                                                                Time                          Royalty                           Expense
                                                                                                                                                                                                                                                                        [....
                                                           Title                                         Original                                                                                            Part
                                                                                                                                                                                                                                                             ~
                                                                                                ,:                                                                                                                                                           ....       ~
             ........                                                                            ~     Release Date                                                                                          Pct                                             ~          1:f
             ........                                                                            !;;                                                                                                                                                         1:f
             O>
               I
                                                                                                                                                                                                                                                                                                                         Document486-1




             c..v
                        425     al   060254757750        DARK HORSE                                                                                   DARK HORSE           KASZ MONEY PUBLISHING                18 003:36      286     15%   $          11       2              2   $     11
                                                                                                                                                                                                                                                                                                                                  #:10082
                                                                                                                                                                                                                                                                                                                                  #:10738




                        426     o/   060254757750        DARK HORSE                                                                                   DARK HORSE           MXM MUSIC AB                         18 003:36      286     15%   s          11       2              2   s     11
                        427    la}   060254757750        DARK HORSE                                                                                   DARK HORSE           PRESCRIPTION SO NGS, LLC            4.5 003:36      286     15%   s           3       2              2   s      3
                        428    (a}   060254757750        DARK HORSE                                                                                   DARK HORSE           WHEN l 'M RICH YOU'LL BE·CAP/WB    13.5 003:36      286     15%   $           8       2              2   s      8
                                                                                                                                                                                                                                                                                                                                  499-8 Filed




                        429    (a}   060254757750        DARK HORSE                                                                                   DARK HORSE           ITALIANS DO IT BETTER (CAP)       15.75 003:36      286     15%   s           9       2              2   $      9
                        430    fa)   060254757750        DARK HORSE                                                                                   DARK HORSE           TEFNOISE PUBLISHING (CAP/BMG)        10 003:36      286     15%   s           6       2              2   s      6
                        431    fa)   060254757750        DARK HORSE                                                                                   DARK HORSE           ON EIROLOGY PUB L (CAP/K08ALT)       18 003:36      286     15%   s          11       2              2   $     11
                        43 2   (a)   060254757750        DARK HORSE                                                                                   DARK HORSE           METAMORPHOSIS MUS (CAP)            2.25 003:36      286     15%   s        1.35       2              2   $      1
                        433          Sub-Total                                                                                                                                                                                               $        86                            $     86
                        434          GRAND TOTAL                                                                        1,052,730     $ 9,122,707                                                                                            $ 1,342,743                            $ 95,858
                                     control
                                                                                                                                                                                                                                                                                                                                         Filed10/09/19




                        435                                                                                             1,052,730     $ 9,122,707                                                                                            $ 1,342,743                            $ 95,858
                        436          Variance
                                                                                                                                                                                                                                                                                                                                               11/20/19 Page
                                                                                                                                                                                                                                                                                                                                                        Page122
                                                                                                                                                                                                                                                                                                                                                             32 of
                                                                                                                                                                                                                                                                                                                                                                of100
                                                                                                                                                                                                                                                                                                                                                                   307 Page
                                                                                                                                                                                                                                                                                                                                                                       PageID
                                                                                                                                                                                                                                                                                                                                                                            ID




                                               CAPITOL01129




PAGE 1791
EXHIBIT 30
                                                                                                                             HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                    UMG Recordings, Inc.
                    Kacy Perry - ·oark Horse •
                                                                                                                                                                                                                                                                                                                                                                                         Case




                   July 1013 to June 1018
                   Accrued Copyright Royalties - Digital Tracks

                                                                                                                                                                                                                                                                                                                       > of 3C:alcs
                                    UP(o, ISRC                                 ll"lld ll!I"               Co l,l\ll'i(flt NtMA Mt 01od                                        Sale1TypeDesolprion                             ....,                        TOTAL UN TS                                l°'R.t•I                R1leFtoor                  c.,,n,•
                     ...     l                                                                                                                                                                                                                                                            .,.,.                    ,.,.,                   M" Spi t                          R•11y
                                                                                                                                                                                                                              Ji m,        Alwm
                                                                                                                                                                                                                                           """'"''
                             •                                                                                                                                                                                                         {   Qlal!)III
                                                                                                                                                                                                                                                                                                                      .....               ""'"' '"'"
                                                                                                                                                                                                                                                                                                                                                             ...            ""'"""'
                                                                                                                                                                                                                                           Rtlf.nt
                                                                                                                                                                                                                                       j        ....
                                 UMGNoR-ltv;
                                                                                                                                                                                                                                           l nl301S                )4,460
                                 G6C1!.1!.011SJ
                                 Gft0S15011~
                                 ~,Mn:m-m
                                 U§Ut,fll3lll96
                                                      MRICIIORSI                                                                         Po1111bl11wbSC1iodoi11 \'1dfo0ti~Ol!PI""" NQ("'1• • i
                                                                                                                                         PD UPPORTEO VOfQ STREAA4NG 100 t::PRl
                                                                                                                                         P-1h!H         ,c.on, V>.i'90D+'vt<-flP!-f!V'l thCtOWI
                                                                                                                                                                         o·-Ptn~T..-
                                                                                                                                                                                                             I Dlll""li011
                                                                                                                                                                                                                                               IOIUll10:
                                                                                                                                                                                                                                           100211!
                                                                                                                                                                                                                                            ,or.n,u
                                                                                                                                                                                                                                                                   1091 1
                                                                                                                                                                                                                                                                •1""
                                                                                                                                                                                                                                                              114Sl44
                                                                                                                                                                                                                                                                              LJ   ___!L
                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                               11'

                                                                                                                                                                                                                                                                                                                                                                        "
                                                                                              ,~.                                                                                              Pl.                ·-·                                                              ~                                                                                    ..,.
                                 l'5UM713 U 296
                                                                                                                                                          "'             ~l!ldEatflln'lfl~                                                 IM:?113           f,911!,3780
                                 USUMlt3112%
                                                           "' '.
                                                          ,P1 H h          ~                                                                                                                                                               10,1111,                    IS]
                                                                                                                                                                                                                                                                                   ~                                                                    "'              "'
                                                                                                                                         ~rl"'hl•JU""-m"'•Ofl'I VIJooO..V.t Pl- Ni)C~
                                                                                                                                                """''"                                                     tOlil"'""N'l                                                            ~
                                 USUMnJLl2%               t;,~   H ·/;,                                                                  PorfJthlAWM            C~f'f'II A~"' Telt!f!'M Dl                                                 10/1211:'i             876924           ~
                                                                                                                                                                                                                                                                                                                                                        "'              ,.
                                                                                                                                                                                                                                                                                                                                                                        "
                                 USUM713U1%               .J.11-' ,,                                                                     Tht77 f""'Sft1"1Crt'11111ol                                                                        ta,:r.>•13
                                                                                              ."'.                                                                                                                                                                                 ~                                                                    "'
                   10            USUM713Ul96          MRlttlORS!                                                                         MStin•lOllf'dSllf'llffli                                                                          I ,, 13           '!il.'llf 34
                                                                                                                                                                                                                                                                  '" "                                                                                  M
                                                                                                                                                                                                                                                                                   ~
                                 USUM713U296          OI\RIC IIOO\l                                                                      S11um, Cow., l'd St1\l                                                                                   2113               1-            :...........l!!
                                 usuMnJum             1:M\RKI-OAS(                                                                       r rnlf10n1N-all'f"""'                                                                                                                                                                                          M               ..
                    ll           USUM/lJ l l '96      l)ARl[IJJRSr                                                                       CloudS.1vlce                                                                                      I      2llJ       S9:Mi8.J11
                                                                                                                                                                                                                                                                                                                                                                                         Case2:15-cv-05642-CAS-JC




                    "            USUMl\3 ll 1'>6      llAIUC l o:tSr                                                                     Cloud"-'1Ylai                                                                                     I
                                                                                                                                                                                                                                                 ""
                                                                                                                                                                                                                                                  l21l
                                                                                                                                                                                                                                                                  "'"" ~
                                                                                                                                                                                                                                                                   ....
                                 USUMnJ 11 '96        llAl«IIORSl                                                                        SlltOUn\CowttdSa\4                                                                            N   I
                                                                                                                                                                                                                                                                  ,,,_ ~           ~
                                 USU Mn l lll%        1:\1\.ltlC HOOSI                                                                   OhdUill'fO<'II O                                                                              N         2lll
                                                                                                                                                                                                                                                  '"'               2 U
                    "            USUM11JU296          llARICltOIISI                                                                      DlllilalPlomo
                                 USUM11J1 1'96        O,,.RK I IOR'il                                                                    Pnmoh1!1 Suhsctf rl om                                                                                  ""            "13913
                                                                                                                                                                                                                                                                    '"'            ~
                                 USUM71 J 11 2%       llo\RK I IOIIS I                                                                   .. Oll lhleSub SCJ[) tlOO\
                                                                                                                                                                                                                                                 n"         131710 ~               ~
                    ,0           USUM713U'96          Oo\llK l r:'Hm                                                                     SI Rf.MIIS CO\/l llf.l>SfllVICr.S                                                                 I                 ,e,ss1134                                                                                  M
                    ""
                    ll           USUM1ll11 2%         OII\RICIIORW                                                                       Pou llb ltSubwl tlOll\
                                                                                                                                                                                                                                                 '"'
                                                                                                                                                                                                                                                 2113
                                                                                                                                                                                                                                                 '"'          1.11 10.1122
                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                   ~                                                                    "'
                                 USUM7D1 1196         OARl(ltOIISf                                                                       POIUblt "-•h\OindnM \4d~ D,,J~ Pl                      o Conlofh1h1 Q>lh1;11loo               N                                           ~                                                                                    M
                                 USUMnl ll l96        0,,.RI( ~(>f\Sf                                                                    S10;1n!'COYf'lf'dSt'™                                                                                   nu
                                                                                                                                                                                                                                                 ""          71.:l-4S 1(,8
                                                                                                                                                                                                                                                                  '""'
                   ,.""          USUM72311"96         llo\RKMOlm                                                                         RfCORO COMP Sl-41\Rf ONl 't(NO ROI'                                                                     21 1.J      61N.J '3
                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                   ~
                                 U5UM71J111%          D,,\JU(ltQIISf                                                                     Sl1t1t111 \ COYf1td StnA                                                                          I                  3Mi0.760
                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                              2:15-cv-05642-CAS-JC Document




             m                   USU Ml1J lll"96      l)ARJC IIOA~I                                                                      Sl1Hm\Su bsu1u rl01l                                                                                     '"'         ,,39736              ~
                                 USUMnJU)96
                   ",.,,                                                                                                                 IJtottGellNall!dSUHUI\                                                                              '"'  '7 11       1 ......             ~
             ;x:                 USUMnl11)96          """'°"'                                                                            SIRl:AMS CCM:"Am sorvcu                                                                                 ,, 13            741US1                   , , .                                                                        AA

             _..    ,,"'         USUM'lll ll '96      llARKIIORW
                                                      """'"""'                                                                           s.ub\al 1lonPr-1n11nl!dS1rumln•                                                                   ' n                    ,.. ,
                                                                                                                                                                                                                                                                      ..                    )411
                   30            USUl'-.Ol111'96      1'.111.RltllCM!sr                                                                  St1 ~•n• C<M'!t!I ~N'4                                                                                '              9996~15                    11 0~1
                                 USUM71l11'96         n.t.RXl~~I                                                                         Cll,n t Pia.,.,; fl t lht'ltd DoYnnarl<i
                                                                                                                                                                                                                                           ' ""
                                                                                                                                                                                                                                                                   ,.,,,                       ll7
                                 USUM7l'ltU96         tll'\+11110m                                                                       L.hl'I GNlfll!ilfd Sllflm\                                                                        I 22ll
                                                                                                                                                                                                                                             '"'            115013 110                   161214
                                                                                                                                                                                                                                                                                                                                                                                                                   Document486-1




             mI
                    "            USUMnJtl196          [»JW.t«>R\l                                                                        lkflr..t1fUINISl1HIH\                                                                             I ,, 11             4U702                                                                                    M
             w       "           USI.JM71)11'96       OARt:lo:Kf                                                                         Pfo11i11111ftltdS11e111nl,..Canntd Nol\     11#;111...1                                           I     n  3        14916"61                      ~ "'14S
             N                   U9.JM'1140ll87                                                                                          u ~·--·11t~<:t111-1• ...."uitu1 ,, .Jt .,..v.r,n,u,Nta                                            f.l~Joe<Oll          l7 R.,6                      ,..
                                                                                                                                                                                                                                                                                                                                                                                                                            #:10083
                                                                                                                                                                                                                                                                                                                                                                                                                            #:10739




                                                       ...... . !;   ~                                                                                                                                                                      01Kl6~
                                 USUM'1140Jlfl7                                                                                          Ut-r."Tll'NIIIN Slnt""'"' lltMl /IIJdlf'l f •.MW it Qfl ll.lr\!1!1fl!                                                    ......                   ,,,.,
                   ]7            USUM 'f l403l87      llfl.lllC t tORU                                                                   All So,, )l>r l e<I Sh t1111n ,                                                               N   ()706/09
                   """
                   38            USUM'140J387         MRlCtmn                                                                            POl'tllitlftSutnoin li011,                                                                        o,    06 09                                          "                                                                       .
                                 USUV/1101201             #•Hf,                                                                                    ORTED YCEO ~TRENdNG INO CPRT                                                        N                            6.01]
                                                                                                                                                                                                                                                                                                                                                                                                                            499-8 Filed




                                 USUV11l07J.Ol        lli\Rl(tlOR~l                                                                      Po1111Ue .w bw1inll0flt . -.,deo l)e,Ja, PI-INo (nnu la\t CbllmriOll                          N   M/3()1]     '              '""
                                                                                                                                                                                                                                                                   63764                      '
                   ".....        usuvn301201          IY\.RICll-mSl                                                                      I.kt'! Gffltt a1td Su u m •                                                                   N   09 lO 13                 4.94l.                  "'                                                                          "'
                                 USUVl14000Sl          •*t       ll··N £                                                                 N.'JSUPP(IRTEOVDEOS1Rf.,t,MINQ ~IOCPRT                                                            02'20/14           296JR15                     11 '36
                                 USUV7l4000Sl         C""M ll••f< £                                                                      F',:,rt11ti111u1acn ,    Vl,1to Dl\l\t1 Plaw N~ Coovn-• ""l1<111tlml                                                     142111
                                 USU\1714000aJ        o.,,m ~• -~                                                                        Porttil)lt tuttscnnllont • Vldto    Oftvlc.e Pia I No Co         t01111.i1111on                   02!20/14  '"           ll]J.!Mi9
                   ""
                    .                                                                                                                                                                                                                                                                       '"
                                 U5UV71_,,,             llrf t· R          '                                                             ID,.rt"blt""'IKN\ 1 - •011ntPI,•'" rTtlh~ftl!OL                                                   M/20114                                         ""
                    "            U5UV71-              ~.,.p~ I ,- ',[                                                                    Pf,.n,tbltRJl:Kcntll,Qm•Oenl Pl&KITHlK.edOl                                                       .,,,.,..                                               0
                                 USUVll«>OOal         DttRKHORSf                                                                         P01 111h leStJ1nai"lioo~                                                                          0                       6t n20 '                    ,,.
                    "                                 IY\.RK IIOASI                                                                      P01 1alJ l1 M1bsc1' 110!1\ • "1dto De~m PIWl.rNo Coo 111 lll11 ObUA,1rion                         012014"'"          S.874,649                   U8'4
                   ..
                                 U5UV71"""''          (},\ltl( I C>l"ISf
                                                                                                                                                                                                                                                                                                                                                                                                                                   Filed10/09/19




                                 USUV71«l0083                                                                                            Rf.CORO COMP St ~llf. ONl'I' NO AO'I                                                              0110 14                1 74).                     2
                   ..            """'11'04ll"3        ~RltltORU'.                                                                        Uo.11 GenN • led SVHffl\ IUMG \4Mo             wbwindon rundfld                                   0                        2JU~
                                 U5UV71.....,         OI\Rt(IDKC                                                                         u .. trC'""1Nall'dS11nm,                                                                          012014"'"               ,,,..
                                 U5UV71.....,         04RKt~                                                                             W• Rxtd Pl~ !Doud Sr\lt                                                                           0     ,.  .            .S I0769                     lOO
                                                                                                                                                                                                                                                                                               "'"
                                 USUV114000.S1.       r                                                                                  f>OC.IJPPORTE"O~OCTf;EAt,1t,<;                uo~r                                                om111,                                                                                                                       IM
                    ""
                                 llstN114001.S1             '"'                                                                          P01111ble wbw:.1e>ri011\ "1d~Orl.to,PlllYlolN0Coc>Y1 f1tu Wl11i11lonl                             0>12114
                    ""           UMG Su b •la1 al: Na Ro...ttv
                                                      """"'""'
                                                                                                                                                                                                                                                                      ..,.
                                                                                                                                                                                                                                                           704 "'"' -.·, s             21164N                                                                           "'
                                                                                                                                                                                                                                                                                                                                                                        $
                                                                                                                                                                                                                                                                                                                                                                                                                                         11/20/19 Page




                   ,a_
                                 SJATUTOfn'AATt.
                     " -
                     ",..        USUM71'lll296        l'YI.RIC!IORSI                          IS-1111                                    Pl'flnllntnl Downloitd                                                                            llli'1'.ll                          <           7691
                                 USUM71311"1%         OI\RKtlOOSl                             1 s,;u                                     ~      llw.Alr OlA l"P.1n1•oen l Oov.nlo:uk                                                       1rv;n l3                ,.,.....
                                                                                                                                                                                                                                                                        .                 18!1S..
                                 USUM713111%          Ot'I.RKl«.lRSf                           l St:tl                                   Pf'll!lilllll\l Ucwo1n lo.-rl                                                                     t Dl':nl3          6    .S.S.391           !,47S88'
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Page123




                   "'"
                   .             USUM713112%          la\RICIIORSt                            1 SHI!                                     Pf'lmltl"'nl 00wn"'11d                                                                            1rvnn                  2S67-45      '<       233638
                                 USUMn3 11 296        O\RICttoASf                             1 SUit                                     ().of'( l hflAir Olli P11                                                                         10/2'13                    , .      $           1 116
                                                                                                                                                                                                                                                                                                                                                                                                                                                       33 of




                   63
                   "             USUM713Ul96          Sub- Tota~                                                                                                                                                                                              6 .t t404       ~
                   .             USUMnl11'96                                                                                                                                                                                                                                                              0 .091
                                 USUMn 3 11 296       KASZM0NC'tPU6119IING                                                                                                                                                   ..,,.                                                                                                                           0()910            103812
                                                                                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                                                          ......
                                 USUM713117%          MKM MtlS IC l\tt                                                                                                                                                       003 ~16                                                                                                           ,-El!!        009ta             1.\672
                                 USUM713ll296         ~rSCJUP I ION SONGS llC                                                                                                                                                00306                                                                                                                           00910             1SQ68
                                                                                                                                                                                                                                                                                                                                                                                                                                                          of100




                   ""
                                                                                                                                                                                                                                                                                                                                               ~
                                 USUM11 l 11').96     wt-£N rM RICU 'tCJ.J'lt Kf CAP WB                                                                                                                                      00):36                                                                                                                          (1/)1110   '      1790<
                                                                                                                                                                                                                             ..,,,.                                                                                                            -1!!
                                 USUMIUU2%            tlALW.S OO R BffllA                                                                                                                                                                                                                                                                      ~             OOilO
                   70            USUM71J ll 296       IEINOl'i( PU8ll5HNG CN'IRMG                                                                                                                                            00306                                                                                                                           0()'\110
                                                                                                                                                                                                                                                                                                                                                                        • ......
                                                                                                                                                                                                                                                                                                                                                                               S7707
                   .""
                    .,.          USUM1Dll 296         ON[IOCI.OG'I' PU8l CN' r.<>8M. I                                                                                                                                       00306                                                                                                                           00910             10397:!
                                 USUM713Ul96          Mf"II\MORl'JtOSISMUS (NII                                                                                                                                              003 . .                                                                                                                         OOIIIO
                                 SUb-Total                                                                                                                                                                                                                                                                                                       100%
                                                                                                                                                                                                                                                                                                                                                  "'                           577061
                                                                                                                                                                                                                                                                                                                                                                                ""'
                   ,l!..._
                    ""
                                                                                                                                                                                                                                                                                                                                                                                                                                                             307 Page




                   i!L
                     -           15%"M/l&JE
                                 G8C1!.I SOl75l       OAfUtllORS[                             2 15k R£V                                  llklM Po11able Sulnai                                                                             IDl'J01 5
                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PageID




                   " -                                                                                                                                                                                                                                                        i:r::=::fil
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ID




                   "                                                                                                                                                                                                                                                '""
                                 CAPITOL01130




PAGE 1792
EXHIBIT 30
                                                                                                                                            HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                         UMG Recordings, Inc.
                        Kary Perry - ·oark Horse"
                                                                                                                                                                                                                                                                                                                                                                                            Case




                        July 2013 co June 1018
                        Accrued Copyright Royalties - Digital Tracks

                                                                                                                                                                                                                                                                                                                 > of lCala
                                                UPC Of tSRC                       r,ad.TIIII!                                Co~IW\ t Nl'.»M Melhod                                      Sil k: f f vt>,Dft!.olplio n        ....,        Pf¥liQI     TOTALUNTS                TOTAL         lO'lltRteed     ,..        Rat&Floor     M"                   COP')ll'IOtt      COP)fl~ll
                                                                                                                                                                                                                                                                                                           'htiol&UI
                          "" •l                                                                                                                                                                                               !Im,            Album
                                                                                                                                                                                                                                                                                                                                    ,.,,....     Spli t
                                                                                                                                                                                                                                                                                                                                                .... ...                     Royalty
                                                                                                                                                                                                                                      {    Oritinal                           "'""I.Ji
                                                                                                                                                                                                                                          Reltilte
                                                                                                                                                                                                                                      i "'"
                                                                                                                                                                                                                                      !
                                            G80S15017 S3         nARl< I ORSt                               21S'6 Rf.V                                Vldfo0Sl1,3111\                                                                     lRf lOH           670.'IO l.             216!5,
                                            (J(l(]!,1501753      tlARICIORSf                                2 i!,111; Rt:V                            l/ld,0S11nm\lS1Xln~or)hl1                                                           J0/3015            ~712                    627
                        80                  ('", 80S150l7S.l     Sub•Total:                                                                                                                                                                                 615377
                        ""
                                            G8C 25150l7S3                                                                                                                                                                                                                          ""                                                          ~
                        .                   G6C2!>1.'i0l7S3      KAS7. MOM;Y PURI     Jg.jN(;
                                                                                                                                                                                                                                                                                                                                               ~                  15'1! 1S           ,.
                        "                   G8C1Sl501 7S3        MJCMMUSIC'AB                                                                                                                                               00l"6
                                                                                                                                                                                                                            ""'""                                                                                                              ~
                                            GBC2Sl.5017S3        PAfSCRFT ION SONGS llC                                                                                                                                     00l"6                                                                                                                                 W!b
                                                                                                                                                                                                                                                                                                                                                                  ""                 "
                        ."                  ('",8{ 2St.S017 S3   Wt-t;N tM RICHVOU'II BE CAP WB
                                                                                                                                                                                                                                                                                                                                               ......ll!
                        85                                                                                                                                                                                                                                                                                                                                                           "
                                                                                                                                                                                                                                                                                                                                               ~
                        86                  G8C15150l7Sl         IIALIANSOOll 6£1TCAICN'                                                                                                                                    ""'"                                                                                                                                  "" .
                                                                                                                                                                                                                                                                                                                                               ,-...!!!!
                        87                  G6C2Sl50l7Sl         IHNOIS(PU811SI-IING (N'/Rfv\G                                                                                                                              ""'"'                                                                                                                                 ""                 .,""
                                                                                                                                                                                                                                                                                                                                               ~
                        88                  G8C25 t 50l7S3       ON(IRQ_OGY PUil CAP tt08AI T                                                                                                                               ""'"'                                                                                                                                 '~'° '
                                                                                                                                                                                                                                                                                                                                               ~
                                            C"i 6051S0t7Sl       Mf l I\MOMPHOSl!i MUS CNl                                                                                                                                  003:36                                                                                                                  ,.,           """ "
                                            Sub•Total
                         ..,                                                                                                                                                                                                                                                                                                                      l ""'              s
                                                                                                                                                                                                                                                                                                                                                                  '"''
                                                                                                                                                                                                                                                                                                                                                                                            Case2:15-cv-05642-CAS-JC




                        1L
                                            1S%flMM..IE.
                                                                                                                                                                                                                                                                                                                                                                       "''"
                                            USUM7l3 ltl96        OARICIIORSI,                               2 l S- REV                                Vk1l'(J1'mt11bleSut1~I                                                              10/JllJ            .lJIOl
                          .""               US1JM7UU296          OI\RIC l nRSl                              2 1S'6 REV                                Vldeo!ill eam,                                                                      ln/ 21113           6323
                        95                  USU J•, .ffl311'96   llA RKltoRSI                               2 15 ~ Rl:V                               U\M (ie,111r11l"I Sl11'.1"11 !MGIA!k!o        ~b\o 11lo11runded                     1n1:n1)
                                            USUM113U296          Sub•T o t1I:                                                                                                                                                                                            ..1.....______f
                                            USUM71 J L17.96
                                                                                                                                                                                                                                                             "' " .§
                            ""              USUM713 112%         1rASZMONC'+' Pt.16USHNG                                                                                                                                    003:36                                                                                                             :Ji!
                                            USUM71311196         MXJ.4"19USICAIJ                                                                                                                                            00)~16                                                                                                                                1'5'M, f
                                                                                                                                                                                                                                                                                                                                                                  "" '
                             ."             usu ~,tn.3112%       +lA f SCRIP I IONSONGS 11(
                                                                                                                                                                                                                                                                                                                                               .....!!!,
                         100                                                                                                                                                                                                                                                                                                                                      15~ $               3
                                                                                                                                                                                                                                                                                                                                                                                     ""
                         101                USUM713 1-12%        Wll' N rMRICH't'Clfll Bf. CAI> Wll
                                                                                                                                                                                                                                                                                                                                               --1!!
                                                                                                                                                                                                                            ""'"'                                                                                                              -1!!                                  10
                         10,                USUM713U296          IIAUANS00/18£1 1(A CN'                                                                                                                                     00}'36                                                                                                                                "" I
                                                                                                                                                                                                                                                                                                                                               ~
                                                                 l [fNOlstPUIIIISHING (Af>mM(';                                                                                                                             00];)6
                                                                                                                                                                                                                                                                                                                                                                                                 2:15-cv-05642-CAS-JC Document




             m                              USUM713 1l296                                                                                                                                                                                                                                                                                                         ""                 " 7
                         ,,,.
                         '"'                t.11UM71 J U296      ONCIRO.OG't' l'U8I. W          IC.08AI.f                                                                                                                                                                                                                                                         ""
             ;><         lOS                t.lSUM713tt296       ~   I AMORflt~MUS                                                                                                                                          ""'"'                                                                                                              --;;;;
                                                                                                                                                                                                                                                                                                                                                  ""
                                                                                                                                                                                                                                                                                                                                                 ,_               '"'
                                            SUb·To tail                                                                                                                                                                     ""'""                                                                                                                                 ""                 "'
             ........
             ........
             0)
                         '"'
                        ..!.!E....
                        100
                        109
                                     f---
                                            15%REVEMJ£:
                                            USUV71302701         lltl.RICIOflSl                             2 1s , uu:v                               Vidl'OPot1ilh1fSub"°I                                                               09 JO 13        27 19          ,,-------;m
                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                      Document486-1




             <.,.)      HO                  t.lSlNl1302101       D,\RKtOASl                                 11S'li A£V                                1/idtoSt, .. ~ ,                                                                    09/)0 1.3    3441~341                  1147']
               '
             <.,.)                          USUV1l.l02 20I       D/1.RKltOMSr                               1 I S" Rf.V                               Vk1toS Ue1t111, l~i.o11,0Hhln1                                                      M/)013        291SMIJ                   29840
                                            ustJV71 302201       Sub•To 11I.                                                                                                                                                          '                3741144)           s      204a,
                                                                                                                                                                                                                                                                                                                                                                                                                               #:10084
                                                                                                                                                                                                                                                                                                                                                                                                                               #:10740




                        113
                        "'                  USUV7130770\
                         ll4                IISUV1t302701        IC06AU NOMA USSOOOOOI                                                                                                                                      00500                                                                                                              -2l!                            16598
                         >l.S               USUV1ll02 iot        WMN(RtNl)MJ\HIS5Cl 00001                                                                                                                                   ,,.,                                                                                                                                  1<%
                                                                                                                                                                                                                                                                                                                                                                  '""           ii. U r:!
                                                                                                                                                                                                                                .                                                                                                              ---1!!
                        116                 USUV/1301701         WSWP1fllXi NOMA USSC100001                                                                                                                                                                                                                                                                                      l07l
                                                                                                                                                                                                                                                                                                                                                                                                                               499-8 Filed




                        117                 usuvnJ07201          l'Rf.SCRIPTION SONGS UC                                                                                                                                    00500
                                                                                                                                                                                                                            "°"'"                                                                                                              ~
                        .t18                U5UV11J0?201         IIALIANSOO U 801t'R CN>                                                                                                                                    00500                                                                                                                                 ....""""      ...'"' ,,
                         ll>                USUV7 l 301'201      MFf M40R PI-IOSK MU'5 CAP                                                                                                                                  DOS. .
                                                                                                                                                                                                                                                                                                                                               ~
                        120                 Sub •T otDI                                                                                                                                                                                                                                                                                          1"""
                                                                                                                                                                                                                                                                                                                                                    "'            ""           10713
                                                                                                                                                                                                                                                                                                                                                                                   '"
                        m_           ~
                        m                   15%RMNJE:
                                            USVV71400083         D/1.llkllOllSl                             2 t Str. RCV                              S!rf illllSCovt1tdStr'A                                                             0 220 14          351   n
                        17:4
                         "'                 USUV/1400083         llll.RKttORS(                              '}. 1S" Rf:V                              S11ta m \ COWl,dScir\11                                                             0 220 14      5970'1M          ~               1
                        125                 USU\11'140008)       Sub·Tota l:                                                                                                                                                                            6.JZ7 16         ~
                        126                 U9JV71400083
                                                                                                                                                                                                                                                                                                                                                                                                                                      Filed10/09/19




                                            1!9.J\('1400083      IC06Al.l NOf-M US!,(1000(11                                                                                                                                003:45
                        ,,.                 1•u1m«I0083          WMNt:R                ssa00001                                                                                                                             OOJ:4S
                                                                                                                                                                                                                                                                                                                                               ~                  "".            ""
                        "'                                                                                                                                                                                                                                                                                                                     ---11.S!
                                            USUV71400083         WSWPIBUG NOMA USSC:10000)                                                                                                                                  003:U                                                                                                                                               "" 275
                        130
                        ""                  USlJV7l40008~        PR(SCRIPTIONSONr.5 11.C'.                                                                                                                                  00);4!,                                                                                                            ---;;;;
                                                                                                                                                                                                                                                                                                                                                  ""              ""
                                                                                                                                                                                                                                                                                                                                                                  "" '
                        Ill                 USUV1l400083         IIALIANS l)()JI 8£1lCR CAP                                                                                                                                 003:43                                                                                                                                \'\"'
                                                                                                                                                                                                                                                                                                                                                                  "" .
                                            usuv,1400083         M(l /IMOIPI-IOSIS MUS (AP!
                                                                                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                            OOl:45                                                                                                                                               "'".
                        l)J
                        "'                  Sub·To1ail                                                                                                                                                                                                                                                                                           ,.....
                                                                                                                                                                                                                                                                                                                                                    "'            "" .
                                                                                                                                                                                                                                                                                                                                                                                                                                            11/20/19 Page




                        .!.l!...
                                            15%RfVENUE,
                                                                                                                                                                                                                                                                                                                                                                                '"'
                        135          -
                        136                 USUV11400083         DARl( l 0RS[                               2 lS~ RlV                                 v\de()PoftllhleSo11\Cl'i                                                            072014        1.243473          -~
                                            USIJV1t400083        tlAIUC!i()RS(                              J. 15 91. RF.V                            1,1dto<U"<•u1\                                                                      0 22014        6 tl fVll        ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                     Page124




                        138
                        "'                  USl1V71,10008J       11NlkHORSl                                 i IS~ Rt:V                                USl'f c.. nPI llllld S1r,.ams IUMG \,,tiko:o !>Ub\a lc> tionruml, d                 077014                          _______..!!_
                                            USUV7t 400083        fl,\RKtlORSr                               2 15 1' RF.V                              P 1,n:Nw ntQov.ioload                                                               0    2014          48918             68485
                                                                                                                                                                                                                                                                                                                                                                                                                                                          34 of




                        140
                        "'                  USUV1to100083        Dl\lllCtoim                                2 1S% R(V                                 VldeoS11 tam,                                                                       0 720 14    30)    97. 17       ~
                        141                 lJSUV7l40C(J83       0/\RICttJf!Sr                              2 tS~ RCV                                 Vid,o 5 11 tit!H\ Sn•>11\01~hl 1                                                    0720t4       7'6 787660
                                            USUV1140008l         Sub•TOtll:                                                                                                                                                                           3'2 Sl      .      ~       '"""
                        "'                  USUV1 l 400081
                        "'                  USU\171400083        OMGAIGllfSINIMI\ ~      100001                                                                                                                             003:4S                                                                                                                                15~ $        23.039
                                                                                                                                                                                                                                                                                                                                                                                                                                                             of100




                        l.4S
                        "'                  USUV/1400083         K06AI.I Nl)M/\ USSC JOOOOl                                                                                                                                 003:4S
                                                                                                                                                                                                                                                                                                                                               ~                              1?•4 11
                                                                                                                                                                                                                                                                                                                                               ~                  "~ I .,
                                            USUV7140008)         WARN(A/NOMA US5<'10000l                                                                                                                                    00Jl4!.                                                                                                                                            )1 103
                                            USUV/1400083         l'R[SCRIPIION SONGS It(
                                                                                                                                                                                                                                                                                                                                               ~                  "" .
                        "'                                                                                                                                                                                                  OOl:4~                                                                                                                                             io~•
                                                                                                                                                                                                                                                                                                                                               ~
                        ,'"
                          .                 1!9.J\171400083      lh\tWIS 00 If BITffR CN>                                                                                                                                   OOJ:4S                                                                                                                                "''          38?87
                                                                                                                                                                                                                                                                                                                                               .-J!l!
                                            UlU\171400083        M(IAMORPtlOStSMUS CAP                                                                                                                                      003:4S                                                                                                                  ,,.           '"'           ....
                        1,0
                         "'                 ~·Torlll                                                                                                                                                                                                                                                                                                              ""          llOJtl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                307 Page




                        ~-                  15%RMNJE:
                                                                                                                                                                                                                                                                                                                                                 -
                        I S3
                        "'                  USUV714007:S1        Oo\RIC tlOOSf                              2 1S"5 R£V                                llldJOOPoflahltSutunl                                                               0221 U                  "1
                                            USUV714002S2         OARK ttOflSf                               2 15" AfV                                 Video Sll tam ~                                                                     02 11 14      1.273.898
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PageID




                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ID




                        "'
                                            CAPITOL01131




PAGE 1793
EXHIBIT 30
                                                                                                                                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                                                                                                                                       Case




                  UMG Recordings, Inc.
                  Katy Perry · "Dork Horse "
                  July 2013 to June 2018
                  Accrued Copyright Royalties - Digital Tra cks

                                                                                                                                                                                                                                                                                                       > of3 c.ta
                                    UPC01 ISRC                     l i.nkTitle                                                                                                  S.. lus Type Deml p1 lo n                       Physic,I      TOTAL UNITS            TOTAL             10% R, 1,11    20'11, Rel• f loo(       MIX          Sh;11e     Copyrlghl          Copyright
                                                                                                                                                                                                             Tin~
                                                                                                                                                                                                             '''"' i             Albufl!                            RfvtNU£                          WholtHI                 Eicpe ns.      Split        Rite              Royalty

                                                                                                                                                                                                                            i   Orit1l na l
                                                                                                                                                                                                                                Relea~e


                                                                                                                                                                                                                            !       ....
                                USUV7 ,l 400lS2    l)AMK HORS!                             2 l S'6 REV                                                                                                                          02~ 114               1188      s             21
                   '"
                  156           USUV7 14002S2      Sll b·Tot al:                                                                                                                                                                                  12n421                ~SM
                  151           l/SUV7 U 002S2
                                                                                                                                                                                                                                                                                                                                           ~
                  1'8           USUV7 14002S2      BMG RIGlffS NDMA US5C t00001                                                                                                                             00):.f.S                                                                                                                                        115, S
                                                                                                                                                                                                                                                                                                                                           ~                                     .
                                l l5UV714002Sl     K08A I.T NOMA USSC 10000 1                                                                                                                               003:45                                                                                                                                          15% S
                                                                                                                                                                                                                                                                                                                                           ~
                   160          USUV1 1400l'.'i2   WAR.NfR NOMA USSOOOOO I                                                                                                                                  003:'1 .S                                                                                                                                       15% ~               133
                                                                                                                                                                                                                                                                                                                                                                                "'
                                                                                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                                                                                                                       Case2:15-cv-05642-CAS-JC




                                USUV/14002S2       PR£SCRIPT10N SONGS UC                                                                                                                                    003:45
                  16Z
                   "'           USUV1l400lS2       ITAllA NS IX) ff smn.ICA P)                                                                                                                              003:45
                                                                                                                                                                                                                                                                                                                                           >---1!                                .
                                                                                                                                                                                                                                                                                                                                           i---1!!          ....""
                  JIB           USUV7 1400;J:52    METAMORPHOSIS MLIS CAP                                                                                                                                   003:45                                                                                                                               ,.          15'11,   s          22
                                                                                                                                                                                                                                                                                                                                                                                "'
                  164           S..b·To t1I                                                                                                                                                                                                                                                                                                  ,...                     . ...
                  ..!il.... _
                  166           ,. o f 3 C1k for b oth NOMA o r Non NOMA :
                  167           USlJ M71..UU96     OMU(HOR51                                3 ,. o f J Cak 101 bo th NOMA°' Non NOMA                 5U8SCRIPTION RINGBA CK                                                                             626                                    m                                     187
                  168           LISI.JM71311l96    llllRKIIORS[                             l ,. o f "3 C.i k. 10 1 bot h NOMA o, Non NOMA                                                                                      101.1.n              84 )32    ll      90 : : ;    I       117415      18.069    $ 10567          18.069
                                USUM 713117.96     Su b ·TotM:                                                                                                                                                                                       ISJSI             9121)               11.867    $111 2157     10.6415        18 2&7
                                                                                                                                                                                                                                                                                                          "' •S "
                                                                                                                                                                                                                                                                $                                                             •
                  170
                   "'           USUM713 11296
                  1"1 1         l1SUM713U196       KAS1. MONEY Pl/B USHI NG                                                                                                                                 003:36                                                                                                             17906          1...            n1      s J .223.14
                  171.          USUM7 13l11.96     MX MM USICAB                                                                                                                                             003:36
                                                                                                                                                                                                                                                                                                                             • 17.906                         na      S 3.223.1'4
                                                                                                                                                                                                                                                                                                                                                                                            2:15-cv-05642-CAS-JC Document




             m    l73           USUM713 11296      Pflf.SCRn>TIO N SONGS UC                                                                                                                                 003;36                                                                                                           S 17 906
                                                                                                                                                                                                                                                                                                                              '                               na      5 80&.78
             ;x   174           USlJM713U 296      WH£N l'M RIC I! YOU'll 6F..CAPIW B                                                                                                                       003:36                                                                                                             17.906         ,.""                    $ 2.417.35
                                                                                                                                                                                                                                                                                                                                                ....
                   175          USUM7Ut !l96       ITAi.JA NS 00 ff B£11 [ R CAP                                                                                                                            003:36                                                                                                            '   17.906      ....                    $ 2.820.24
                  176           USU M7l311296      UFNO ISE PUBUSHING ( All BMGI                                                                                                                            OOJ:l6                                                                                                                17,906      1. .                    $ 1,790.63
                  177           USUM7Bl l29&       ONEIROLOGY PU8l CAP K0 8ALT                                                                                                                              001:36                                                                                                                17.906                              SJ.223.14
                                l1SUM7 1l l 1296
                  178                              MCTAMORPtlOSIS MUS CAl1                                                                                                                                  003:36                                                                                                                17,906
                                                                                                                                                                                                                                                                                                                                              .,...                   S 402.89
                                                                                                                                                                                                                                                                                                                                                                                                                 Document486-1




                                                                                                                                                                                                                                                                                                                             ••
                  179           S&ib-To t.i                                                                                                                                                                                                                                                                                                  ,...                          17906
                  .!!L -
                  .!!!... _     ,. Of 3 CALC:      NOM A or N(ln NOM A Non Conrrolled: Soltt c Mardi 200!J ( t/$1 > of J Cokl, ,.. Mardi ZOOJ (,1400f)f!r U11fr )
                                                                                                                                                                                                                                                                                                                                                                                                                          #:10085
                                                                                                                                                                                                                                                                                                                                                                                                                          #:10741




                  182           ,. Of 3 CALC:      NonNOMA (onuolltd: Sflitt< Mordi 2009 Sfor .0')10). >• Morda ZOOJ (.2400 'H!t U11/1)
                  183           USUM713 l U96      OARK IIORS[                             4 NOMA    V!o   Non NOMA: ,. of l (illu Sub,Total:        Maste ,l o ne Reil ho ne                                                   101.213              299\J.            45 286
                  184           USU M713 11296     DARK IIORS[                                                                                                                                                                  1022 13               1 524            15 28 5
                                USUM713 1U 96      OARK IIOR~[                            14 NOMA Vl, No n NOMA:     > ol 3 Cak, 5ub.Tou l:         IMaue ,to ne/ Rea lt o ne                                                   102213                  184               184
                                                                                                                                                                                                                                                                                                                                                                                                                          499-8 Filed




                  186
                  "''           USU M713U296       DARK IIOR')(                            4 NOMA v.o;     Non NDMA: > of 3 Cala Su b·To1a l:        M;u te rto ne Rea lto ne                                           I   y   1omu 1                5 445             7351
                  181           USU M7 U1 1296     Sub·Tot.11 :                                                                                                                                                                                      17065             ~lOS
                  188           USUM713 11296
                  189           USUM713tll96       KASl MO N[Y PUBLISIII NG                                                                                                                                 003:36                                                                                                                                       0.2400               1.601
                  190           USUM7131U96        MXM MUSIC AB                                                                                                                                             003:36                                                                                                                                       0.2400
                                                                                                                                                                                                                                                                                                                                                                      ••      1.601
                  19 1          USUM71.311296      PRESC RIPHON SONGS, UC                                                                                                                                   003:36                                                                                                                                       0.2400                 400
                  l9l           USUM713 11296      WHEN l'M RIC H YOU'll BE-CAP W8                                                                                                                          003:36                                                                                                                                       0.2400               1.20 1
                                                                                                                                                                                                                                                                                                                                                                      ••
                  193           USUM713U 296       ITAi JANS DO ff BETT£RI CAP!                                                                                                                             003:36                                                                                                                                       0.2400               1,401
                  194           USUM713J l296      TH·NO ISC PU8t1S1t1NG CAP BMG                                                                                                                            003:36                                                                                                                                       0.2400
                                                                                                                                                                                                                                                                                                                                                                       •       890
                                                                                                                                                                                                                                                                                                                                                                                                                                 Filed10/09/19




                  195           USUM71311296       ON( IROlOGV PUBL CAP K08A LT                                                                                                                             003:36                                                                                                                                       0.2400               1,601
                  196           USUM7B ll296       MfrA MORPHOSIS MUS CAP                                                                                                                                   003:36                                                                                                                                       0.2400                 200
                  197           Sub-Total                                                                                                                                                                                                                                                                                                                                      ...
                  .!2!!.._ _
                  ~ - ,. Of3CAl( :                 NOMA 01 No11 NOMA Non Co11trolled: Soln c Molrh 2009 (IJJe >of 3 Cok t >• Motdi 200!J (.2400p«r U11lrJ
                  200  ,. OF 3 CALC:               Non NOMA Comrolltd: Soln c Matdi ZOO!l lSror .09101. >~ Mardi 200!J f.2400 mot Unlrl
                  20 1 USUM7U 1B738                OMK !!ORM                            4 NOMA vs Non NOMA: ,. o f 3 C.ib Sub-Total:          M~51ert one Rea ho 11e                                                                1.51]           115 49 1          1351491 1
                                                                                                                                                                                                                                                                                                                                                                                                                                       11/20/19 Page




                                                                                                                                                                                                                                u                              Is
                  202           lJSUM7tll8138      Su b-Total:                                                                                                                                                                                      135491     $      1351491
                  }03           USUM7t.3 18738
                  204           IJSUM713 l 8738    KASZ MONFY Pll811SIUNG                                                                                                                                   000:29                                                                                                                                       0.2400       $      6.853
                  205           U5UM7l318738       MXM MUSIC AB                                                                                                                                             000:29                                                                                                                                       0.2400              S.853
                                                                                                                                                                                                                                                                                                                                                                                                                                                Page125




                  206           USUM71318H8        PRESCRIPTIO N SONGS, UC                                                                                                                                  000:29                                                                                                                                       0.2400               1,463
                                                                                                                                                                                                                                                                                                                                                                      ••
                  201           USI.IM71318738     WIIEN l' M RIC I! YOUU 8£..cAP/WR                                                                                                                        000:29                                                                                                                                       0.2400              4.390
                                                                                                                                                                                                                                                                                                                                                                                                                                                     35 of




                  208           USUM7 U18738       ITAUAN5 DO fT s mrn CAP                                                                                                                                  000:29                                                                                                                                       0.2400              S.122
                  109           USUM7 l318738      1EFN01SE PUBUSHI NG CAP BMGI                                                                                                                             000:29                                                                                                                                       0.2,00              3.252
                  1.10          USUM71.3 187l8     ON[lROlOGY PUIIL CAP K08Al                                                                                                                               000:29                                                                                                                                       0.2400
                                                                                                                                                                                                                                                                                                                                                                      •      5.863
                  211           USUM 71318738      Mf.TAMO RPIIOSIS MLIS ICAPI                                                                                                                              OOO:.l9                                                                                                                                      0.2400                732
                                                                                                                                                                                                                                                                                                                                                                                                                                                        of100




                  H 7.          5"b·Total                                                                                                                                                                                                                                                                                                                                   32511
                  113           GAANOTOTAL                                                                                                                                                                                                    l ftN 112 S61          UOl.527                                                                                          I 901,029
                  '14           Co11tro l                                                                                                                                                                                                     l .089 182 S68          uogsu                                                                                           S 90 1.029
                  m
                                                                                                                                                                                                                                                                                                                                                                                                                                                           307 Page
                                                                                                                                                                                                                                                                                                                                                                                                                                                               PageID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ID




                                            CAPITOL01132




PAGE 1794
EXHIBIT 30
                                                HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                      Case
                                                                                                      Case2:15-cv-05642-CAS-JC




                                   Katy Perry- "Dark Horse"
                                   Domestic Licensing Summary
                                                                                                           2:15-cv-05642-CAS-JC Document




             m
             ;><
             -->.                                                               Revenue     Expense
             -->.
             mI                    Special Markets/ Licensing                   936,552     160,032
                                                                                                                                Document486-1




             UJ
             (J1                   NOWSO                                        72,870      61,781
                                                                                                                                         #:10086
                                                                                                                                         #:10742




                                   NOWSO Deluxe                                 13,674      11,593
                                   NOW60                                        3,667        3,109
                                                                                                                                         499-8 Filed




                                   Dom·estic Licensing                         1,026,763    236,515
                                                                                                                                                Filed10/09/19
                                                                                                                                                      11/20/19 Page
                                                                                                                                                               Page126
                                                                                                                                                                    36 of
                                                                                                                                                                       of100
                                                                                                                                                                          307 Page
                                                                                                                                                                              PageID
                                                                                                                                                                                   ID




                    CAPITOL01133




PAGE 1795
EXHIBIT 30
                                                                      HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
             UMG Recordings, Inc.
                                                                                                                                                                                                                                               Case




             Katy Perry- "Dark Horse"
             July 2013 to June 2018
             Special Markets I Licensing

             Line#   2   Period                   Prod Co                                    Project Name                            Title       Cash Recei pt     Expense       JAVA      Total Rate       Expense      Sa les     Income
                     a   Ending                                                                                                                      Amt             Rate       Override                    Amount      Channe       Type
                     "                                                                                                                                                                                                     I
             1           Jan 14    Viacom Enterta inment Group            2013 Video Music Awards & Pepsi {31                 Dark Horse feat S           3000         50%       3.409%      53.41%     s      1,602      TS      Royalties
             2           Jan 14    Viacom En tertainment Group            2013 Video Music Awards & Pepsi {31                 Dark Horse feat    s    (3 000.00)       50%       3.409%      53.41%     $     (16021      TS      Royalties
             3           Jan 14    Viacom Entertainment Grouo             2013 Video Music Awards & Pepsi 131                 Dark Horse feat S        3 000.00        50%       3.409%      S3.41%     s      1602       TS      Rovalties
             4           Aor 14    NFL Network                            NFL Total Access & Combine Covera•e                 Dark Horse feat S           1200         SO%       3.409%      53.41%     $        641      TP      Rovalties
             5           Mav 14    M SG Media a division of MSG LP.       Fridav Ni • ht Knicks Prom o & Hi2hli 2ht Packa2e   Dark Horse feat S             750        50%       3.409%      S3.41%     s        401      TP      Rovalties
             6           May 14    MSG Media a division of MSG LP.        Friday Ni2ht Kn icks Promo & Hi2hli2ht Packa2e      Dark Horse feat    s          250        50%       3.409%      53.41%     $        134      TP      Royalties
             7           Jun 14    Fox Soorts                             2013 NFL on Fox Suoer Bowl includin• PreRame        Dark Horse feat S           1400         50%       3.409%      53.41%     s        748      TP      Rovalties
             8           Jul 14    WAD Productions                        Ellen De•eneres Show                                Dark Horse feat S           2 480        50%       3. 409%     53.41%     s      1,325      TP      Raval ties
             9           Jul 14    America n Idol Productions Inc.        American Idol [Season 131                           Dark Horse feat    s        1 700        50%       3.409%      53.41%     S        908      TP      Raval ties
                                                                                                                                                                                                                                               Case2:15-cv-05642-CAS-JC




             10          Jul 14    American Idol Productions In c.        American Idol {Season 131                           Dark Horse feat    s        1400         SO%       3.409%      53.41%     s        748      TP      Royalties
             11          Jul 14    WAD Productions                        The Ellen Degeneres Show                            Dark Horse feat S        1 240.00        50%       3.409%      53.41%     s        662      TP      Royalties
             12          Jul 14    MoonMan Productions Inc.               2014 MTV Movie Awards                               Dark Horse /feat S            450        50%       3.409%      53.41%     s        240      TP      Rovalties
             13          Au • 14   DWTS Productions Inc                   Dancin• With The Stars /Season 181                  Dark Horse /feat S          7984         50%       3. 409%     53.41%     s      4 264      TP      Royalties
             14          Au• 14    Fox Broadcastin• Co. (Mu sic Rightz)   American Idol Promo                                 Dark Horse feat    s        5 200        50"/o     3. 409%     53.41%     s      2 777      TS      Royalties
             15          Aue 14    Ubisoft Inc.                           Just Dance 2015                                     Dark Horse (feat       60 000.00         50%       3.409%      53.41%     s    32 045        II     Rovalties
             16          Seo 14    Les Mills Music                        Les Mills Internationa l                            Dark Horse /feat            5 693        50%       3.409%      53.41%     s      3040       CR      Rovalties
             17          Jan l S   Les Mills Music                        Les Mills Internationa l                            Dark Horse /feat              574        50%       3. 409%     S3.41%     s        307      CR      Rovalties
                                                                                                                                                                                                                                                    2:15-cv-05642-CAS-JC Document




             18          Jan 15    Dance Nation Productions Inc.          So You Think You Can Dance [SEASON 111              Dark Horse ffeat            1600         50%       3.409%      53.41%     s        855      TP      Raval ties
             19          Mar lS    Ubisoft Inc.                           Just Dance 201S                                     Dark Horse ffeat           69459         50"/o     3.409%      53.41%     s    37097         II     Rovalties
             20          Aor 15    Les Mills Music                        Les Mills Internationa l                            Dark Horse /feat   s           91        50%       3.409%      53.41%     s         49      CR      Rovalties
             2l          Mav15     Perrv Productions LLC                  Katv Perrv's Prismatic World Tour                   Dark Horse ffeat   s        3 soo        50"'6     3.409%      53.41%     s      1869       TP      Rovalties
             22          Jul 15    Evan M . Greenspan Inc.                2015 iHeartRadio Music Awards                       Dark Horse lfeat   s          440        50%       3.409%      53.41%              235      TP      Rovalties
                                                                                                                                                                                                                                                                         Document486-1




             23          Jul 15    Les Mills Music                        Les Mills International                             Dark Horse feat S              33        50%       3.409%      53.41%               17      CR      Royalties
             24          Jul 15    Ubisoft Inc.                           Just Dance 2015                                     Dark Horse (fea    s       10449         50"/o     3.409%      53.41%     )      5 581       II     Rovalties
                                                                                                                                                                                                                                                                                  #:10087
                                                                                                                                                                                                                                                                                  #:10743




             25          Aug 15    ABC Entertainment                      Good Morning America (Bumper/ Playons)              Dark Horse fea     s          625        50%       3.409%      53.41%     )        334      TP      Royalties
             26          OctlS     Ubisoft Inc.                           Just Dance 2015                                     Dark Horse tea     s        5 513        50"'6     3.409%      53.41%     s      2 944       II     Royalties
                                                                                                                                                                                                                                  Royalties
                                                                                                                                                                                                                                                                                  499-8 Filed




             27          Dec 15    Les Mills Music                        Les Mills International                             Dark Horse feat $             30         50".-6    3.409%      53.41%     s         16      CR
             28          Jan 16    Les Mills International                Les Mills Internationa l                            Dark Horse fea t 5            14         50%       3.409%      53.41%     5          8      CR      Rovalties
             29          Mav16     So nv Music Entertainment              2015 Grammv Nominees                                Dark Horse Fea     s      22 569         50%       3.409%      53.41%     s    12054        RO      Rovalties
             30          Jun 16    Les Milts Interna ti ona l             Les Mills International (Use Thi s Onel             Dark Horse tea     s           9         50%       3. 409%     53.41%     s          5      CR      Rovalties
             31          Oct16     Les Mills Internationa l               Les Mills International /Use This Onel              Dark Horse fea                $9         50%       3.409%      53.41%     s          5      CR      Royalties
             32          Oct16     Sonv Music Entertainment               2015 Grammy Nominees                                Dark Horse Fea            $2 976         50%       3.409%      53.41%     $      1590       RO      Royalties
             33          Dec 16    Sonv Music Entertainment               201S Grammy Nominees                                Dark Horse Fea              $372         50%       3.409%      53.41%     s        199      RO      Rovalties
                                                                                                                                                                                                                                                                                         Filed10/09/19




             34          Dec 16    Sonv Music Entertainment               2015 Grammy Nominees                                Dark Horse (Fea           $2 821         50%       3.409%      53.41%     s      1507       RO      Royalties
             35          Dec 16    Perrv Productions LLC                  Katv Perrv's Prismatic World Tour                   Dark Horse Ilea           $1050          50%       3.409%      53.41%     s        561      TP      Rovalties
             36          Dec16     Ubisoft Inc.                           Just Dance 2015                                     Dark Horse flea           $1000          50%       3.409%      53.41%     s        534       II     Rovalties
             37          Dec16     Ubisoft Inc.                           Just Dance 2015                                     Dark Horse flea          ($10001         50%       3.409%      53.41%     S       (5341      II     Rovalties
             38          Dec16     Ubisoft Inc.                           Just Dance 2015                                     Dark Horse fea            $1000          50%       3.409%      S3.41%              534       II     Royalties
                                                                                                                                                                                                                                                                                               11/20/19 Page




                                                                                                                                                                                                        s
             39          Dec 16    Ubisoft Inc.                           Just Dance 2015                                     Dark   Horse fea          $1 742         50%       3.409%      53.41%     s        930       II     Royalties
             40          Dec 16    PlavNetwork Inc.                       Foreground license                                  Dark   Horse                5181         50%       3.409%      53.41%     s         97      RO      Royalties
             41          Dec 16    PlavNetwork Inc.                       Foreeround License                                  Dark   Horse                  52         50%       3.409%      53.41%               1       RO      Royalties
                                                                                                                                                                                                                                                                                                        Page127




                                                                                                                                                                                                        s
             42          Dec 16    Pl avNetwork Inc.                      Forea.round License                                 Dark   Horse                5149         50%       3.409%      53.41%     5        80       RO      Rovalties
                                                                                                                                                                                                                                                                                                             37 of




             43          Dec 16    PlavNetwork Inc.                       Forearound Li cense                                 Dark   Horse                  51         50%       3.409%      53.41%     S         0       RO      Rovalties
             44          Dec16     PlayNetwork Inc.                       Foreground license                                  Dark   Horse                $138         50%       3.409%      53.41%     s        74       RO      Rovalties
             45          Dec 16    PlayNetwork Inc.                       Foreground license                                  Dark Horse                    $0         50%       3.409%      53.41%     s         0       RO      Royalties
                                                                                                                                                                                                                                                                                                                of100




             46          Dec 16    PlayNetwork, Inc.                      Foreground License                                  Dark   Horse                 $23         50"'6     3.409%      53.41%     $        12       RO      Royalties
             47          Dec 16    Pl av Network Inc.                     Foregrou nd License                                 Dark   Horse                  $0         50%       3.409%      53.41%     s         0       RO      Raval ties
             48          Dec16     PlavN etwork Inc.                      Forearound License                                  Dark   Horse                 S54         SO%       3.409%      53.41%     s        29       RO      Rovalties
             49          Dec 16    PlavN etwork Inc.                      Fore1Zround License                                 Dark   Horse                  $1         50%       3.409%      53.41%     s         0       RO      Rovalties
             50          Dec16     Pl avNetwork Inc.                      Forearound license                                  Dark   Horse                 $52         50%       3.409%      53.41%     S        28       RO      Rovalties
                                                                                                                                                                                                                                                                                                                   307 Page




             Sl          Dec16     PlayNetwork Inc.                       Foreground license                                  Dark   Horse                  $0         SO%       3.409%      S3.41%     s         0       RO      Royalties
             52          Dec 16    PlayNetwork Inc.                       Foreground license                                  Dark   Horse                 $44         SO%       3.409%      53.41%                               Royalties
                                                                                                                                                                                                                                                                                                                       PageID




                                                                                                                                                                                                        s        23 ~
                                                                                                                                                                                                                                                                                                                            ID




             CAPITOL01134




PAGE 1796
EXHIBIT 30
                                                               HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY
             UMG Recordings, Inc.
             Katy Perry- "Dark Horse"
                                                                                                                                                                                                                    Case




             July 2013 to June 2018
             Special Markets I Licensing

             line#   2   Period                Prod Co                            Project Name                Title         Eash Receipt    Expense    JAVA    Tot,il'Rate        .Expense     Sales     Income
                         Ending                                                                                                 Amt          Rate     Override                    Amount' 'Channe         Type
                     *                                                                                                                                                                           I
             53          Dec16    PlayNetwork Inc.              Foreground   License                     Dark Horse                   $0       50%     3.409%      53.41%    $           0     RO      Royalties
             54          Dec16    PlayNetwork Inc.              Foreground   License                     Dark Horse                 $145       50%     3.409%      53.41%    $          77     RO      Royalties
             55          Dec16    PlaYNetwork Inc.              Foreground   License                     Dark Horse                 $232       50%     3.409%      53.41%    $         124     RO      Rovalties
             56          Dec16    PlayNetwork Inc.              Foreground   License                     Dark Horse                  $74       50%     3.409%      53.41%    $          39     RO      Rovalties
             57          Dec16    PlavNetwork Inc.              Foreground   License                     Dark Horse                  $32       50%     3.409%      53.41%    $          17     RO      Raval ties
             58          Dec16    PlayNetwork Inc.              Foreground License                       Dark Horse [Gal             S23       50%     3.409%      53.41%    $          12     RO      Royalties
             59          Dec 16   PlayNetwork Inc.              Foreground License                       Dark Horse [Gal             $19       50%     3.409%      53.41%    $          10     RO      Royalties
             60          Dec16    PlayNetwork, Inc.             Foreground License                       Dark Horse [Gol             $13       50%     3.409%      53.41%    $           7     RO      Royalties
             61          Dec16    PlayNetwork Inc.              Foreground License                       Dark Horse [Gal             $15       50%     3.409%      53.41%    $           8     RO      Royalties
                                                                                                                                                                                                                    Case2:15-cv-05642-CAS-JC




             62          Dec16    PlavNetwork Inc.              Foreeround License                       Dark Horse [Gal             $21       50%     3.409%      53.41%    $          11     RO      RoYalties
             63          Dec16    PlavNetwork, Inc.             Foree:round License                      Dark Horse [Gol             $28       50%     3.409%      53.41%    $          15     RO      Royalties
             64          Dec16    PlavNetwork Inc.              Foreground License                       Dark Horse [Gal             $15       50%     3.409%      53.41%    $           8     RO      Royalties
             65          Dec16    PlayNetwork Inc.              Foreground License                       Dark Horse [Gal              $8       50%     3.409%      53.41%    $           4     RO      Royalties
             66          Dec16    PlayNetwork Inc.              Foreground License                       Dark Horse [Gal              $9       50%     3.409%      53.41%    $           5     RO      Royalties
             67          Dec16    PlayNetwork Inc.              Foreground License                       Dark Horse [Gal              $8       50%     3.409%      53.41%    $           4     RO      Royalties
             68          Mayl7    Sonv Music Entertainment      2015 Grammy Nominees                     Dark Horse IFea          $3 603       50%     3.409%      53.41%    $       1924      RO      Royalties
             69          Jun 17   Les Mills International       Les Mills International (Use This One)   Dark Horse (Fea              $1       50%     3.409%      53.41%    $           0     CR      Royalties
             70          Sep 17   Rock World SA                 2015 Rock In Rio                         Dark Horse               $1968        50%     3.409%      53.41%    $       1051      RO      Royalties
                                                                                                                                                                                                                         2:15-cv-05642-CAS-JC Document




             71          Nov17    Sony Music                    2015 Grammy Nominees                     Dark Horse (feat         $3817        50%     3.409%      53.41%    $       2 039     RO      Royalties
             72          Dec17    AARC                          FOREGROUND LICENSE                       DARK HORSE                   $0       50%     3.409%      53.41%    $           0     RO      Royalties
             73          Dec17    AEI Music Network             FOREGROUND LICENSE                       DARK HORSE                   $1       50%     3.409%      53.41%    $           0     RO      Royalties
             74          Dec17    Disc Marketing                FOREGROUND LICENSE                       DARK HORSE                  $16       50%     3.409%      53.41%    $           8     RO      Royalties
                                                                                                                                                                                                                                              Document486-1




             75          Dec17    DMX                           FOREGROUND LICENSE                       DARK HORSE                  $81       50%     3.409%      53.41%    $          43     RO      Royalties
             76          Dec17    Emusic-Va1rrant Records       FOREGROUND LICENSE                       DARK HORSE                   $2       50%     3.409%      53.41%    $           1     RO      Royalties
                                                                                                                                                                                                                                                       #:10088
                                                                                                                                                                                                                                                       #:10744




             77          Dec17    GRAYV                         FOREGROUND LICENSE                       DARK HORSE                  $31       50%     3.409%      53.41%    $          17     RO      Royalties
             78          Dec17    Metasound                     FOREGROUND LICENSE                       DARK HORSE                   $1       50%     3.409%      53.41%    $           0     RO      Royalties
             79          Dec17    Muzak                         FOREGROUND LICENSE                       DARK HORSE                $421        50%     3.409%      53.41%    $         225     RO      Royalties
                                                                                                                                                                                                                                                       499-8 Filed




             80          Dec17    PCM Technologies              FOREGROUND LICENSE                       DARK HORSE                   $5       50%     3.409%      53.41%    $           2     RO      Royalties
             81          Dec17    Play Network                  FOREGROUND LICENSE                       DARK HORSE                $326        50%     3.409%      53.41%    $         174     RO      Royalties
             82          Dec17    Touchtunes                    FOREGROUND LICENSE                       DARK HORSE                   $1       50%     3.409%      53.41%    $           0     RO      Royalties
             83          Dec17    Trusonic                      FOREGROUND LICENSE                       DARK HORSE                  $47       50%     3.409%     .53.41%    $          25     RO      Royalties
             84          Dec17    PlavNetwork                   FOREGROUND LICENSE                       DARK HORSE                $130        50%     3.409%      53.41%    $          70     RO      Rovalties
             85          Jan 18   Ubisoft Inc.                  Just Dance 2015                          Dark Horse (Fea           $970        50%     3.409%      53.41%    $         518      II     Royalties
                                                                                                                                                                                                                                                              Filed10/09/19




             86          Mar18    Ubisoft Inc.                  Just Dance 2015                          Dark Horse (Fea           $224        50%     3.409%      53.41%    $         120      II     Royalties
             87          Mar18    PLAYNETWORK                   FOREGROUND LICENSE                       DARK HORSE                  $22       50%     3.409%      53.41%     $         12     RO      Royalties
             88          Mar18    PLAYNETWORK                   FOREGROUND LICENSE                       DARK HORSE                  $65       50%     3.409%      53.41%     $         35     RO      Rovalties
             89          Mar18    PLAYNETWORK                   FOREGROUND LICENSE                       DARK HORSE                  $25       50%     3.409%      53.41%     $         13     RO      Rovalties
             90          Mar18    GRAYV                         FOREGROUND LICENSE                       DARK HORSE                  $13       50%     3.409%      53.41%     $          7     RO      Royalties
                                                                                                                                                                                                                                                                    11/20/19 Page




             91          Mar18    GRAYV                         FOREGROUND LICENSE                       DARK HORSE                   $9       50%     3.409%      53.41%     $          5     RO      Royalties
             92          Mar 18   IMAGESOUND (MUSIC STYLING)    FOREGROUND LICENSE                       DARK HORSE                  $12       50%     3.409%      53.41%     $            7   RO      Royalties
             93          Mar18    IMAGESOUND (MUSIC STYLING)    FOREGROUND LICENSE                       DARK HORSE                   $3       50%     3.409%      53.41%     $          1     RO      Raval ties
                                                                                                                                                                                                                                                                             Page128




             94          Mar18    DMX                           FOREGROUND LICENSE                       DARK HORSE                   $1       50%     3.409%      53.41%    '$          0     RO      Raval ties
                                                                                                                                                                                                                                                                                  38 of




             95          Ma,18    AEI MUSIC NETWORK             FOREGROUND LICENSE                       DARK HORSE                   $1       50%     3.409%      53.41%    $           1     RO      Rovalties
             96          Mav18    Sonv Music Entertainment      2021 Grammv Nominees                     Dark Horse ffeat          $205        50%     3.409%      53.41%    $         109     RO      Rovalties
             97          Jun14    Sound Exchange                Sound Exchange - Royalty Bearin•         Dark Horse         $          0       50%     3.409%      53.41%    $           0     BE      Royalties
                                                                                                                                                                                                                                                                                     of100




             98          Jun 14   Sound Exchange                Sound Exchange - Royalty Bearing         Dark Horse         $          0       50%     3.409%      53.41%    $           0     CE      Royalties
             99          Jun 14   Sound Exchange                Sound Exchange - Royalty Bearing         Dark Horse         $          10      50%     3.409%      53.41%    $           6     SE      Royalties
             100         Jun14    Sound Exchange                Sound Exchange - Non Royalty Beari       Dark Horse         $           0        0%        0%          0%    $                 CR      Rovalties
             101         Jun 14   Sound Exchange                Sound Exchange - Non Royalty Beari       Dark Horse         $          99        0%        0%          0%    $         -       SR      Rovalties.
             102         Jun 14   Sound Exchange                SoundExchange Webcasting                 Dark Horse         $          54       50%    3.409%     53.41%     $          29     WE      Rovalties
                                                                                                                                                                                                                                                                                        307 Page




             103         Jun14    Sound Exchange                SoundExchanee Webcasting                 Dark Horse         $         515        0%        0%          0%    $         -       WB      Raval ties
             104         Sep 14   Sound Exchange                Sound Exchange- Rovaltv Bearine          Dark Horse         $          37      50%     3.409%     53.41%     $          20     BE      Royalties
                                                                                                                                                                                                                                                                                            PageID
                                                                                                                                                                                                                                                                                                 ID




             CAPITOL01135




PAGE 1797
EXHIBIT 30
                                                                      HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                  'UMG Recordings, Inc.
                   Katy Perry - "Dark Horse"
                                                                                                                                                                                                                  Case




                   July 2013 to June 2018
                   Special Markets I Licensing

                   Line II   z      Period                  Prod Go                     ProjedName                 Title   Gash Receipt   Expense    JAVA     Total Rate       Expense       Sales     Income
                             a<1>   Ending                                                                                     Amt         Rate   . Override.                  Amount       Channe      Type
                                                                                                                                                                                              I
                  105                Seo 14   Sound   Exchange         Sound Exchange - Rovaltv Bearing     Dark Horse     $         25       50%     3.409%     53.41% $           14       CE      Rovalties
                  106                Sep 14   Sound   Exchange         Sound Exchange- Rovaltv Bearing      Dark Horse     $      2 243       50%     3.409%     53.41% $         1198       SE      Rovalties
                  107                Sep14    Sound   Exchange         Sound Exchange - Non Rovaltv Beari   Dark Horse     $        242        0%         0%         0%    $                 CR      Rovalties
                  108                Sep 14   Sound   Exchange         Sound Exchange - Non Rovaltv Beari   Dark Horse     $     21313         0%         0%         0%    $                 SR      Raval ties
                  109                Sep 14   Sound   Exchange         SoundExchange Webcasting             Dark Horse     $      2 354       50%     3.409%     53.41%    $      1257       WE      Rovalties
                  110                Seo 14   Sound   Exchange         SoundExchange Webcasting             Dark Horse     $     22 364        0%         0%         0%    $                 WB      Royalties
                  111                Sep 14   Sound   Exchange         Sound Exchange- Royaltv Bearing      Dark Horse     $          4       50%     3.409%     53.41%    $            2    BE      Rovalties
                  112                Sep 14   Sound   Exchange         Sound Exchange - Royaltv Bearing     Dark Horse     $          3       50%     3.409%     53.41%    $            1    CE      Rovalties
                  113                Sep 14   Sound   Exchange         Sound Exchange- Royaltv Bearing      Dark Horse     $         89       50%     3.409%     53.41%    $           48    SE      Rovalties
                                                                                                                                                                                                                  Case2:15-cv-05642-CAS-JC




                  114                Sep 14   Sound   Exchange         Sound Exchange - Non Rovaltv Beari   Dark Horse     $         27        0%         0%         0%    $                 CR      Rovalties
                  115                Sep 14   Sound   Exchange         Sound Exchange - Non Royaltv Beari   Dark   Horse   $       849         0%         0%         0%    $                 SR      Rovalties
                  116                Sep 14   Sound   Exchange         SoundExchange Webcasting             Dark   Horse   $       154        50%     3.409%     S3.41%    $           82    WE      Royalties
                  117                Sep 14   Sound   Exchange         Sound Exchange Webcasting            Dark   Horse   $     1,462         0%         0%         0%    $        -        WB      Rovalties
                  118                Dec14    Sound   Exchange         Sound Exchange - Rovaltv Bearing     Dark   Horse   $        45        50%     3.409%     53.41%    $         24      BE      Raval ties
                  119                Dec14    Sound Exchange           Sound Exchange- Rovaltv Bearing      Dark   Horse   $        29        50%     3.409%     53.41%    $         15      CE      Raval ties
                  120                Dec14    Sound Exchange           Sound Exchange- Rovaltv Bearing      Dark Horse     $     3183         50%     3.409%     53.41%    $      1 700      SE      Raval ties
                  121                Decl4    Sound Exchane:e          Sound Exchange- Rovaltv Bearing      Dark Horse     $        36        50%     3.409%     53.41%    $         19      PE      Rovalties
                  122                Dec14    Sound   Exchange         Sound Exchange - Non Rovaltv Beari   Dark Horse             273         0%         0%         0%                      CR      Raval ties
                                                                                                                                                                                                                       2:15-cv-05642-CAS-JC Document




             m                                                                                                             $                                               $
             ?<   123                Dec14    Sound   Exchanee         Sound Exchange - Non Rovaltv Beari   Dark Horse     $    30 230         0%         0%         0%    $                 SR      Royalties
                  124                Dec14    Sound   Exchanee         Sound Exchanee - Non Rovaltv Beari   Dark Horse     $       338         0%         0%         0%    $                 PE      Rovalties
                  125                Dec14    Sound   Exchange         Sound Exchange Webcasting            Dark Horse     $     3 469        50%     3.409%     53.41%    $      1853       WE      Royalties
                  126                Dec14    Sound   Exchange         Sound Exchange Webcasting            Dark Horse     $    32 945         0%         0%         0%    $                 WB      Rovalties
                                                                                                                                                                                                                                            Document486-1




                  127                Dec14    Sound   Exchange         Sound Exchange - Rovaltv Bearing     Dark Horse     $       437        50%     3.409%     53.41%    $       234       BE      Rovalties
                  128                Dec14    Sound Exchanee           Sound Exchanee - Rovaltv Bearin•     Dark Horse     $        43        50%     3.409%     53.41%    $        23       CE      Royalties
                                                                                                                                                                                                                                                     #:10745
                                                                                                                                                                                                                                                     #:10089




                  129                Dec14    Sound Exchanee           Sound Exchanee - Rovaltv Bearine:    Dark Horse     $     4046         50%     3.409%     53.41%    $      2161       SE      Royalties
                  130                Dec14    Sound Exchanee           Sound Exchange - Rovaltv Bearine     Dark   Horse   $        30        50%     3.409%     53.41%    $        16       PE      Royalties
                  131                Dec14    Sound Exchange           Sound Exchange - Non Royalty Beari   Dark   Horse   $       406         0%         0%         0%    $       -         CR      Royalties
                                                                                                                                                                                                                                                     499-8 Filed




                  132                Dec14    Sound Exchanee           Sound Exchange - Non Rovaltv Beari   Dark   Horse   $    38433          0%         0%         0%    $                 SR      Royalties
                  133                Dec14    Sound Exchange           Sound Exchange - Non Royalty Beari   Dark   Horse   $       287         0%         0%         0%    $                 PE      Rovalties
                  134                Dec14    Sound Exchange           Sound Exchange Webcasting            Dark Horse     $    14,975        50%     3.409%     53.41%    $     7 998       WE      Royalties
                  135                Dec14    Sound Exchange           Sound Exchange Webcasting            Dark Horse     $   142 236         0%         0%         0%    $                 WB      Royalties
                  136                Jan 15   Sound Exchanee           Sound Excha nee - Rava ltv Bearing   Dark Horse     $        27        50%     3.409%     53.41%    $        15       BE      Raval ties
                  137               'Jan 15   Sound Exchanee           Sound Exchanee - Rovaltv Bearing     Dark Horse     $         0        50%     3.409%     53.41%    $         0       CE      Raval ties
                                                                                                                                                                                                                                                            Filed10/09/19




                  138                Jan 15   Sound Exchanee           Sound Exchanee- Rovaltv Bearing      Dark Horse     $       278        50%     3.409%     53.41%    $       148       SE      Rovalties
                  139                Jan 15   Sound Exchange           Sound Exchange - Royaltv Bearing     Dark Horse     $         5        50%     3.409%     53.41%    $         3       PE      Royalties
                  140                Jan 15   Sound Exchange           Sound Exchange - Non Royalty Beari   Dark Horse     $         4         0%         0%         0%    $                 CR      Royalties
                  141                Jan 15   Sound Exchange           Sound Exchange - Non Royalty Beari   Dark Horse     $     2 636         0%         0%         0%    $                 SR      Royalties
                  142                Jan 15   Sound Exchange           Sound Exchange - Non Rovalty Beari   Dark Horse     $        46         0%         0%         0%    $                 PE      Royalties
                                                                                                                                                                                                                                                                  11/20/19 Page




                  143                Jan 15   Sound Exchange           SoundExchanee Webcasting             Dark Horse     $       513        50%     3.409%    53.41%     $       274       WE      Raval ties
                  144                Jan 15   Sound Exchanee           SoundExchanee Webcastine             Dark Horse     $     4874          0%         0%         0%    $                 WB      Royalties
                  145                Jan 15   Sound Exchanee           Sound Exchanee - Rovaltv Bearing     Dark Horse     $        76        50%     3.409%    53.41%     $        40       BE      Royalties
                                                                                                                                                                                                                                                                           Page129




                  146                Jan 15   Sound Exchange           Sound Exchange - Rovaltv Bearing     Dark Horse     $         0        50%     3.409%    53.41%     $         0       CE      Rovalties
                                                                                                                                                                                                                                                                                39 of




                  147                Jan 15   Sound Exchange           Sound Exchange- Royaltv Bearing      Dark Horse     $        39        50%     3.409%    53.41%     $        21       SE      Royalties
                  148                Jan 15   Sound Exchange           Sound Exchange - Rovaltv Bearing     Dark Horse     $         2        50%     3.409%    53.41%     $         1       PE      Rovalties
                  149                Jan 15   Sound Exchanee           Sound Exchanee - Non Rovaltv Beari   Dark Horse     $         3         0%         0%         0%    $                 CR      Rovalties
                                                                                                                                                                                                                                                                                   of100




                  150                Jan 15   Sound Exchange           Sound Exchange - Non Royalty Beari   Dark Horse     $       370         0%         0%         0%    $                 SR      Royalties
                  151                Jan 15   Sound Exchanee           Sound Exchange - Non Royalty Beari   Dark Horse     $        20         0%         0%         0%    $                 PE      Royalties
                  152                Jan 15   Sound Exchange           Sound Exchange Webcasting            Dark Horse     $     1 790        50%     3.409%    53.41%     $       956       WE      Royalties
                  153                Jan 15   Sound Exchange           SoundExchange Webcasting             Dark Horse     $    17,005         0%         0%         0%    $                 WB      Royalties
                  154                Feb 15   Sound Exchange           Sound Exchange- Royaltv Bearing      Dark Horse     $         1        50%     3.409%    53.41%     $         0       BE      Royalties
                                                                                                                                                                                                                                                                                      307 Page




                  155                Feb 15   Sound Exchange           Sound Exchange- Rovaltv Bearing      Dark Horse     $         0        50%     3.409%    53.41%     $         0       CE      Rovalties
                  156                Feb 15   Sound Ex cha nee         Sound Exchanee - Rovaltv Bearine     Dark Horse     $       130        50%     3.409%    53.41%     $        69       SE      Royalties
                                                                                                                                                                                                                                                                                          PageID
                                                                                                                                                                                                                                                                                               ID




                  CAPITOL01136




PAGE 1798
EXHIBIT 30
                                                                      HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                        UMG Recordings, Inc.
                        Katy Perry- "Dark Horse"
                                                                                                                                                                                                                     Case




                        July 2013 to June 2018
                        Special Markets/ licensing

                        Line#   z   P~dod                   Proa,Co                     Project Nam.e              Title   Cash Receipt   Expense    JAVA      Totai'Rate       Expens,e        Sales     Income
                                    Ending                                                                                     Amt         Rate     Override                    Amount        'Channe      Type
                                *                                                                                                                                                                I
                        157         Feb 15   Sound   Exchange          Sound Exchange - Royalty Bearing     Dark Horse     $         4        50%    3.409%      53.41% $                 2     PE      Royalties
                        158         Feb 15   Sound   Exchange          Sound Exchange - Non Royalty Beari   Dark Horse     $         1         0%        0%          0% $                      CR       Royalties
                        159         Feb 15   Sound   Exchange          Sound Exchange - Non Rovaltv Beari   Dark Horse     $     1233          0%        0%           0%    $                  SR       Rovalties
                        160         Feb 15   Sound   Exchange          Sound Exchange - Non Rovaltv Beari   Dark Horse     $        41         0%        0%           0%    $                   PE      Rovalties
                        161         Feb 15   Sound   Exchange          SoundExchange Webcasting             Dark Horse     $       222        50%    3.409%      53.41%     $        119       WE       Rovalties
                        162         Feb 15   Sound   Exchange          Sound Exchange Webcastine            Dark Horse     $     2113          0%        0%          0%     $                  WB       Royalties
                        163         Feb 15   Sound   Exchange          Sound Exchange - Royalty Bearing     Dark Horse     $         2        50%    3.409%      53.41%     $             1    BE       Royalties
                        164         Feb 15   Sound   Exchange          Sound Exchange - Royalty Bearing     Dark Horse     $         0        50%    3.409%      53.41%     $             0    CE       Royalties
                        165         Feb 15   Sound   Exchange          Sound Exchange - Royalty Bearing     Dark Horse     $        35        50%    3.409%      53.41%     $            19    SE       Rovalties
                                                                                                                                                                                                                     Case2:15-cv-05642-CAS-JC




                        166         Feb 15   Sound   Exchange          Sound Exchange - Royalty Bearing     Dark Horse     $         2        50%    3.409%      53.41%     $             1     PE      Rovalties
                        167         Feb 15   Sound   Exchange          Sound Exchange - Non Royalty Beari   Dark Horse     $         1         0%        0%          0%     $                  CR       Rovalties
                        168         Feb15    Sound   Exchange          Sound Exchange - Non Royalty Beari   Dark Horse     $       335         0%        0%          0%     $                  SR       Rovalties
                        169         Feb 15   Sound   Exchange          Sound Exchange - Non Rovaltv Beari   Dark Horse     $        19         0%        0%          0%     $                   PE      Rovalties
                        170         Feb 15   Sound Exchange            Sound Exchange Webcasting            Dark Horse     $     1527         50%    3.409%      53.41%     $        815       WE       Rovalties
                        171         FeblS    Sound Exchange            SoundExchange Webcasting             Dark Horse     $    14503          0%        0%           0%    $                  WB       Rovalties
                        172         Mar 15   Sound Exchange            Sound Exchange- Rovaltv Bearing      Dark Horse     $         6        50%    3.409%      53.41%     $             3    BE       Rovalties
                        173         Mar 15   Sound Exchange            Sound Exchange- Rovaltv Bearing      Dark   Horse   $         0        SO%    3.409%      53.41%     $             0    CE       Rovalties
                        174         Marls    Sound Exchange            Sound Exchange - Rovalty Bearing     Dark   Horse   $       131        50%    3.409%      53.41%     $            70    SE       Rovalties
                                                                                                                                                                                                                          2:15-cv-05642-CAS-JC Document




                        175         Marls    Sound Exchanee            Sound Exchange - Non Rovaltv Beari   Dark   Horse   $         1         0%        0%           0%    $                  CR       Raval ties
             ........   176         Marls    Sound Exchange            Sound Exchange - Non Rovaltv Beari   Dark   Horse   $     1243          0%        0%          0%     $                  SR       Royalties
             ........   177         MarlS    Sound Exchanee            SoundExchanee Webcastine             Dark Horse     $       176        50%    3.409%      53.41%     $            94    WE       Rovalties
             enI
                        178         Mar 15   Sound Exchange            SoundExchanee Webcastin•             Dark Horse     $     1669          0%        0%           0%    $                  WB       Royalties
                                                                                                                                                                                                                                               Document486-1




             w          179         MarlS    Sound Exchange            Sound Exchange - Royalty Bearing     Dark Horse     $         7        50%    3.409%      53.41%     $             4    BE       Rovalties
             <D         180         MarlS    Sound Exchange            Sound Exchanee- Rovaltv Bearin•      Dark Horse     $         0        50%    3.409%      53.41%     $             0    CE       Royalties
                                                                                                                                                                                                                                                        #:10090
                                                                                                                                                                                                                                                        #:10746




                        181         MarlS    Sound Exchane:e           Sound Exchane:e- Rovaltv Bearine:    Dark   Horse   $        40        SO%    3.409%      53.41%     $            21    SE       Royalties
                        182         MarlS    Sound Exchange            Sound Exchange - Non Royalty Beari   Dark   Horse   $         2         0%        0%          0%     $                  CR       Royalties
                        183         Marls    Sound Exchange            Sound Exchange - Non Royalty Beari   Dark   Horse   $       381         0%        0%          0%     $                  SR       Royalties
                                                                                                                                                                                                                                                        499-8 Filed




                        184         MarlS    Sound Exchange            5oundExchange Webcasting             Dark   Horse   $     1583         50%    3.409%      53.41%     $        845       WE       Rovalties
                        185         Mar15    Sound Exchange            Sound Exchange Webcasting            Dark   Horse   $    15035          0%        0%          0%     $                  WB       Rovalties
                        186         Apr 15   Sound Exchange            Sound Exchange - Royalty Bearing     Dark   Horse   $         2        50%    3.409%      53.41%     $          1       BE       Rovalties
                        187         AprlS    Sound Exchange            Sound Exchange - Rovaltv Bearing     Dark Horse     $         0        50%    3.409%      53.41%     $          0       CE       Rovalties
                        188         Am 15    Sound Exchanee            Sound Exchange - Rovaltv Bearine     Dark Horse     $       204        50%    3.409%      53.41%     $        109       SE       Rovalties
                        189         AprlS    Sound Exchange            Sound Exchange - Royalty Bearing     Dark Horse     $         8        50%    3.409%      53.41%     $          4       PE       Royalties
                                                                                                                                                                                                                                                               Filed10/09/19




                        190         Apr 15   Sound Exchanee            Sound Exchange - Non Rovalty Beari   Dark Horse     $         1         0%        0%          0%     $                  CR       Royalties
                        191         Apr15    Sound Exchange            Sound Exchange - Non Royalty Beari   Dark Horse     $     1936         .0%        0%          0%     $                  SR       Royalties
                        192         Apr 15   Sound Exchange            Sound Exchange - Non Royalty Beari   Dark Horse     $        77         0%        0%          0%     $        -         PE       Royalties
                        193         AprlS    Sound Exchange            Sound Exchange Webcasting            Dark Horse     $       171        50%    3.409%      53.41%     $         92       WE       Rovalties
                        194         AprlS    Sound   Exchange          SoundExchange Webcasting             Dark Horse     $     1628          0%        0%          0%     $                  WB       Rovalties
                                                                                                                                                                                                                                                                     11/20/19 Page




                        195         AorlS    Sound   Exchange          Sound Exchange- Rovaltv Bearing      Dark Horse     $         3        50%    3.409%      53.41%     $             2    BE       Rovalties
                        196         AorlS    Sound   Exchange          Sound Exchange- Rovalty Bearing      Dark Horse     $         0        50%    3.409%      53.41%     $             0    CE       Rovalties
                        197         Am 15    Sound   Exc~anee          Sound Exchanee-Rovaltv Bearine       Dark Horse     $        55        50%    3.409%      53.41%     $            29    SE       Rovalties
                                                                                                                                                                                                                                                                              Page130




                        198         Aor15    Sound   Exchanee          Sound Exchange- Rovaltv Bearing      Dark Horse     $         6       50%     3.409%      53.41%     $             3    PE       Rovalties
                                                                                                                                                                                                                                                                                   40 of




                        199         Aor15    Sound   Exchange          Sound Exchanee - Non Rovaltv Beari   Dark   Horse   $         1        0%         0%          0%     $                  CR       Royalties
                        200         AprlS    Sound   Exchange          Sound Exchange - Non Royalty Beari   Dark   Horse   $       524        0%         0%          0%     $        -         SR       Royalties
                        201         Apr15    Sound   Exchange          Sound Exchange - Non Royalty Beari   Dark   Horse   $        61        0%         0%          0%     $                  PE       Rovalties
                                                                                                                                                                                                                                                                                      of100




                        202         Apr15    Sound   Exchange          Sound Exchange Webcasting            Dark   Horse   $     1,381       50%     3.409%      53.41%     $        738       WE       Rovalties
                        203         AorlS    Sound   Exchanee          SoundExchanee Webcastine             Dark   Horse   $    13119         0%         0%          0%     $        -         WB       Royalties
                        204         May15    Sound   Exchange          Sound Exchange Webcasting            Dark   Horse   $         2       50%     3.409%      53.41%     $            1     WE       Royalties
                        205         MaylS    Sound   Exchange          SoundExchange Webcasting             Dark   Horse   $        18        0%         0%          0%     $        -         WB       Royalties
                        206         May15    Sound   Exchange          Sound Exchange Webcasting            Dark   Horse   $         0       50%     3.409%      53.41%     $            0     WE       Rovalties
                                                                                                                                                                                                                                                                                         307 Page




                        207         MavlS    Sound   Exchange          SoundExchanee Webcasting             Dark   Horse   $         4        0%         0%          0%     $                  WB       Royalties
                        208         Jun 15   Sound   Exchanee          Sound Exchanee - Rova ltv Bearing    Dark Horse     $         2       50%     3.409%      53.41%     $            1     BE       Royalties
                                                                                                                                                                                                                                                                                             PageID
                                                                                                                                                                                                                                                                                                  ID




                        CAPITOL01137




PAGE 1799
EXHIBIT 30
                                                                      HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                         UMG Recordings, Inc.
                         Katy Perry - "Dark Horse"
                                                                                                                                                                                                                    Case




                         July 2013 to June 2018
                         Special Markets/ Licensing

                         Line#   z   Period                 Prod Co                     Proj.ect Name              Title.   Casti Recei pf   Expense    JAVA    totarRate       Expense       ' Sales     Income
                                     Ending                                                                                      Amt          Rate     Override                 Amount        Cljanne      Type
                                 *                                                                                                                                                               I
                         209         Jun 15   Sound   Exchange         Sound Exchange - Rovalty Bearing     Dark   Horse    $            0       50%    3.409%    53.41%    $             0     CE      Rovalties
                         210         Jun 15   Sound   Exchange         Sound Exchange - Rovalty Bearing     Dark   Horse    $         127        50%    3.409%    53.41%    $            68     SE      Rovalties
                         211         Jun 15   Sound   Exchange         Sound Exchange - Rovaltv Bearing     Dark   Horse    $            0       50%    3.409%    53.41%    $             0     PE      Rovalties
                         212         Jun 15   Sound   Exchanee         Sound Exchanee - Non Rovaltv Beari   Dark   Horse    $            3        0%        0%        0%    $        -          CR      Rovalties
                         213         Jun 15   Sound   Exchanee         Sound Exchanee - Non Rovaltv Beari   Dark   Horse    $       1203          0%        0%        0%    $                   SR      Rovalties
                         214         Jun 15   Sound   Exchange         Sound Exchange - Non Royalty Beari   Dark   Horse    $            1        0%        0%        0%    $                   PE      Royalties
                         215         Jun 15   Sound   Exchange         SoundExchange Webcasting             Dark Horse      $       1281         50%    3.409%    53.41%    $       684         WE      Rovalties
                         216         Jun 15   Sound   Exchange         SoundExchange Webcasting             Dark Horse      $     '12,174         0%        0%        0%    $                   WB      Rovalties
                         217         Jun 15   Sound   Exchanee         Sound Exchanee- Rovaltv Bearine      Dark Horse      $            2       50%    3.409%    53.41%    $             1     BE      Rovalties
                                                                                                                                                                                                                    Case2:15-cv-05642-CAS-JC




                         218         Jun 15   Sound   Exchange         Sound Exchange Webcasting            Dark Horse      $           51       50%    3.409%    53.41%    $            27     WE      Royalties
                         219         Jun 15   Sound   Exchange         Sound Exchange Webcasting            Dark Horse      $         484         0%        0%        0%    $                   WB      Royalties
                         220         Jul 15   Sound   Exchange         Sound Exchange - Royalty Bearing     Dark Horse      $         211        50%    3.409%    53.41%    $       113         BE      Royalties
                         221         Jul15    Sound   Exchange         Sound Exchange - Royalty Bearing     Dark Horse      $            1       50%    3.409%    53.41%    $         0         CE      Royalties
                         222         Jul 15   Sound   Exchange         Sound Exchange - Rovalty Bearing     Dark Horse      $         131        50%    3.409%    53.41%    $        70         SE      Royalties
                         223         Jul 15   Sound   Exchange         Sound Exchange- Royalty Bearing      Dark Horse      $            5       50%    3.409%    53.41%    $            3      PE      Royalties
                         224         Jul 15   Sound   Exchange         Sound Exchange - Non Royaltv Beari   Dark Horse      $            9        0%        0%        0%    $                   CR      Royalties
                         225         Jul 15   Sound   Exchange         Sound Exchange - Non Royalty Beari   Dark Horse      $       1243          0%        0%        0%    $                  SR       Royalties
                                                                                                                                                                                                                         2:15-cv-05642-CAS-JC Document




             m           226         Jul 15   Sound   Exchange         Sound Exchange - Non Rovalty Beari   Dark Horse      $           48        0%        0%        0%    $        -         PE       Royalties
             ?<          227         Jul 15   Sound   Exchange         Sound Exchange Webcasting            Dark Horse      $       1599         50%    3.409%    53.41%    $       854        WE       Rovalties
             __,,,       228         Jul 15   Sound Exchange           SoundExchange Webcasting             Dark Horse      $     15188           0%        0%        0%    $                  WB       Rovalties
             __,,,       229         Jul 15   Sound Exchange           SoundExchange Webcasting             Dark Horse      $          .69       50%    3.409%    53.41%    $           37     WE       Royalties
             O')         230         Jul 15   Sound Exchange           SoundExchange Webcasting             Dark Horse      $         651         0%        0%        0%    $                  WB       Royalties
               I
                                                                                                                                                                                                                                              Document486-1




             ..j:::,,.   231         AuglS    Sound Exchange           Sound Exchange-Royaltv Bearing       Dark Horse      $           39       50%    3.409%    53.41%    $           21     BE       Royalties
             0           232         AuglS    Sound Exchange           Sound Exchange- Royaltv Bearing      Dark Horse      $            1       50%    3.409%    53.41%    $            1     CE       Royalties
                                                                                                                                                                                                                                                       #:10091
                                                                                                                                                                                                                                                       #:10747




                         233         AuglS    Sound Exchange           Sound Exchange- Royalty Bearing      Dark Horse      $           70       50%    3.409%    53.41%    $           37     SE       Royalties
                         234         AuglS    Sound Exchange           Sound Exchange- Royalty Bearing      Dark Horse      $           11       50%    3.409%    53.41%    $            6     PE       Royalties
                         235         Aug15    Sound Exchange           Sound Exchange - Non Royalty Beari   Dark Horse      $           10        0%        0%        0%    $                  CR       Royalties
                                                                                                                                                                                                                                                       499-8 Filed




                         236         Aug 15   Sound Exchange           Sound Exchange - Non Rovalty Beari   Dark Horse      $         665         0%        0%        0%    $                  SR       Rovalties
                         237         Aug15    Sound Exchanee           Sound Exchange - Non Rovaltv Beari   Dark Horse      $         104         0%        0%        0%    $                  PE       Rovalties
                         238         Aug15    Sound Exchange           Sound Exchange Webcastine            Dark Horse      $       1,446        50%    3.409%    53.41%    $       772        WE       Royalties
                         239         Aug15    Sound Exchange           Sound Exchange Webcasting            Dark Horse      $     13 735          0%        0%        0%    $                  WB       Royalties
                         240         Aug15    Sound Exchange           Sound Exchange Webcasting            Dark Horse      $          49        50%    3.409%    53.41%    $           26     WE       Rovalties
                         241         Augl5    Sound Exchange           Sound Exchange Webcasting            Dark Horse      $         464         0%        0%        0%    $                  WB       Rovalties
                                                                                                                                                                                                                                                              Filed10/09/19




                         242         Seo 15   Sound Exchange           Sound Exchange - Rovalty Bearing     Dark Horse      $           38       50%    3.409%    53.41%    $        20        BE       Rovalties
                         243         Seo 15   Sound Exchange           Sound Exchange- Rovaltv Bearing      Dark Horse      $            1       50%    3.409%    53.41%    $         0        CE       Royalties
                         244         Sep 15   Sound Exchange           Sound Exchange - Royalty Bearing     Dark Horse      $         282        50%    3.409%    53.41%    $       151        SE       Royalties
                         245         Sep 15   Sound Exchange           Sound Exchange - Royalty Bearing     Dark Horse      $            4       50%    3.409%    53.41%    $         2        PE       Royalties
                         246         Sep 15   Sound Exchange           Sound Exchange - Non Rovalty Beari   Dark Horse      $            7        0%        0%        0%    $                  CR       Royalties
                                                                                                                                                                                                                                                                    11/20/19 Page




                         247         Seo 15   Sound Exchange           Sound Exchange - Non Rovaltv Beari   Dark Horse      $       2 683         0%        0%        0%    $                  SR       Rovalties
                         248         Seo 15   Sound Exchange           Sound Exchange - Non Rovalty Beari   Dark Horse      $          42         0%        0%        0%    $                  PE       Rovalties
                         249         Seo 15   Sound Exchange           SoundExchange Webcasting             Dark Horse      $       1450         50%    3.409%    53.41%    $       775        WE       Rovalties
                                                                                                                                                                                                                                                                             Page131




                         250         Seo 15   Sound Exchane:e          SoundExchanee Webcasting             Dark Horse      $     13,779          0%        0%        0%    $       -          WB       Rovalties
                                                                                                                                                                                                                                                                                  41 of




                         251         Seo 15   Sound Exchange           Sound Exchange Webcasting            Dark Horse      $          43        50%    3.409%    53.41%    $        23        WE       Rovalties
                         252         Seo 15   Sound Exchange           SoundExchane:e Webcastine:           Dark Horse      $         412         0%        0%        0% $                     WB       Rovalties
                         253         Oct15    Sound Exchange           Sound Exchange- Royalty Bearing      Dark Horse      $            7       50%    3.409%    53.41% $               4     BE       Royalties
                                                                                                                                                                                                                                                                                     of100




                         254         OctlS    Sound Exchange           Sound Exchange - Royalty Bearing     Dark Horse      $            1       50%    3.409%    53.41% $               0     CE       Royalties
                         255         Oct15    Sound Exchange           Sound Exchange - Rovalty Bearing     Dark Horse      $         114        50%    3.409%    53.41% $              61     SE       Rovalties
                         256         OctlS    Sound Exchange           Sound Exchange - Rovalty Bearing     Dark Horse      $            5       50%    3.409%    53.41% $               3     PE       Rovalties
                         257         OctlS    Sound Exchange           Sound Exchange - Non Rovaltv Beari   Dark Horse      $            6        0%        0%        0% $                     CR       Royalties
                         258         Oct15    Sound Exchange           Sound Exchange - Non Rovaltv Beari   Dark Horse      $       1079          0%        0%        0% $                     SR       Royalties
                                                                                                                                                                                                                                                                                        307 Page




                         259         OctlS    Sound Exchange           Sound Exchange - Non Royalty Beari   Dark Horse      $          45         0%        0%        0% $                     PE       Rovalties
                         260         Oct15    Sound Exchange           SoundExchanee Webcasting             Dark Horse      $       1242         50%    3.409%    53.41%    $       664        WE       Rovalties
                                                                                                                                                                                                                                                                                            PageID
                                                                                                                                                                                                                                                                                                 ID




                         CAPITOL01138




PAGE 1800
EXHIBIT 30
                                                                        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                         UMG Recordings, Inc.
                         Katy Perry- "Dark Horse"
                                                                                                                                                                                                                     Case




                         July 2013 to June 2018
                         Special Markets/ Licensing

                         Line#   z   Period.                  Prod Co                      Prqject Nam~                Title   · Cash.Re·ceipt   Expense    JAVA    Total Rate       Expense   Sales      lnCorrie
                                     Ending                                                                                          Amt          Rate   . Override                  Amount · ch·anne      Type
                                 *                                                                                                                                                                 I
                         261         Oct15     Sound   Exchanl!e         SoundExchanl!e Webcastinl!             Dark Horse     $       11804          0%         0%        0%" $                  WB    Rovalties
                         262         Oct15     Sound   Exchanl!e         SoundExchanl!e Webcastinl!             Dark Horse     $           49        50%     3.409%    53.41% $              26   WE    Rovalties
                         263         Oct15     Sound   Exchange          SoundExchanee Webcastine               Dark Horse     $          464         0%         0%        0% $                   WB    Rovalties
                         264         Nov 15    Sound   Exchange          Sound Exchange- Rovaltv Bearine        Dark Horse     $           91        50%    3.409%     53.41%    $           49   BE    Royalties
                         265         Nov 15    Sound   Exchanl!e         Sound Exchange- Rovaltv Bearing        Dark Horse     $            1        50%    3.409%     53.41%    $            0   CE    Royalties
                         266         Nov15     Sound   Exchanl!e         Sound Exchanl!e - Royalty Bearing      Dark Horse     $           81        50%    3.409%     53.41%    $           43   SE    Rovalties
                         267         Nov15     Sound   Exchanl!e         Sound Exchange - Rovaltv Bearing       Dark Horse     $            3        50%    3.409%     53.41%    $            2    PE   Rovalties
                         268         Nov15     Sound   Exchange          Sound Exchange· Non Rovaltv Beari      Dark Horse     $            7         0%        0%         0%    $                CR    Royalties
                         269         Nov15     Sound   Exchange          Sound Exchange - Non Rovaltv Beari     Dark Horse     $          768         0%         0%        0%    $                SR    Rovalties
                                                                                                                                                                                                                     Case2:15-cv-05642-CAS-JC




                         270         Nov15     Sound   Exchange          Sound Exchange - Non Royalty Beari     Dark Horse     $           29         0%        0%         0%    $                PE    Rovalties
                         271         Nov15     Sound   Exchange          SoundExchange Webcasting               Dark Horse     $        1,251        50%    3.409%     S3.41%    $       668      WE    Rovalties
                         272         Nov15     Sound   Exchange          SoundExchange Webcasting               Dark Horse     $       11904          0%        0%         0%    $                WB    Royalties
                         273         Nov15     Sound   Exchange          SoundExchanl!e Webcasting              Dark Horse     $           33        50%    3.409%     53.41%    $           18   WE    Rovalties
                         274         Nov15     Sound   Exchange          SoundExchange Webcasting               Dark Horse     $          314         0%        0%         0%    $                WB    Rovalties
                         275         Dec15     Sound   Exchange          Sound Exchange- Rovaltv Bearing        Dark Horse     $           18        50%    3.409%     53.41%    $        10      BE    Rovalties
                         276         Dec15     Sound Exchange            Sound Exchange- Rovaltv Bearing        Dark Horse     $            2        50%    3.409%     53.41%    $         1      CE    Rovalties
                         277         Dec15     Sound   Exchange          Sound Exchange- Rovaltv Bearing        Dark Horse     $          231        50%    3.409%     53.41%    $       124      SE    Rovalties
                         278         Dec15     Sound   Exchange          Sound Exchange - Rovaltv Bearing
                                                                                                                                                                                                                          2:15-cv-05642-CAS-JC Document




                                                                                                                Dark Horse     $            6        50%    3.409%     53.41%    $         3      PE    Rovalties
                         279         Dec15     Sound   Exchange          Sound Exchange - Non Rovaltv Beari     Dark Horse     $            13        0%        0%         0%    $                CR    Royalties
             .........   280         Dec15     Sound   Exchange          Sound Exchane:e - Non Rovaltv Beari    Dark Horse     $        2199          0%        0%         0%    $                SR    Rovalties
             .........   281         Dec15     Sound   Exchange          Sound Exchange - Non Rovaltv Beari     Dark Horse     $           54         0%        0%         0%    $                PE    Rovalties
             m I
                         282         Dec15     Sound   Exchanee          Sound Exchange Webcasting              Dark Horse     $        2 789        50%    3.409%     53.41%    $     1490       WE    Royalties
                                                                                                                                                                                                                                               Document486-1




             ..i:,,..    283         Dec15     Sound   Exchanee          Sound Exchange Webcasting              Dark Horse     $       26650          0%        0%         0%    $                WB    Rovalties
             .........   284         Dec15     Sound Exchange            Sound Exchanee- Rovaltv Bearine        Dark Horse     $            0        50%    3.409%     53.41%    $           0    SE    Raval ties
                                                                                                                                                                                                                                                        #:10092
                                                                                                                                                                                                                                                        #:10748




                         285         Dec15     Sound Exchange            Sound Exchan.E?e - Non Rovaltv Beari   Dark   Horse   $            0         0%        0%         0%    $                SR    Raval ties
                         286         DeclS     Sound Exchange            Sound Exchange Webcasting              Dark   Horse   $            4        50%    3.409%     53.41%    $           2    WE    Royalties
                         287         Dec15     Sound Exchange            Sound Exchange Webcasting              Dark   Horse   $           45         0%        0%         0%    $       -        WB    Royalties
                                                                                                                                                                                                                                                        499-8 Filed




                         288         Jan 16    Sound Exchange            Sound Exchange - Rovaltv Bearine       Dark   Horse   $           28        50%    3.409%     53.41%    $        15      BE    Raval ties
                         289         Jan 16    Sound Exchange            Sound Exchange - Rovaltv Bearine       Dark Horse     $            0        50%    3.409%     53.41%    $         0      CE    Royalties
                         290         Jan 16    Sound Exchange            Sound Exchange - Royalty Bearing       Dark Horse     $           54        50%    3.409%     53.41%    $        29      SE    Royalties
                         291         Jan 16    Sound Exchange            Sound Exchange - Royalty Bearing       Dark Horse     $            3        50%    3.409%     53.41%    $         1      PE    Royalties
                         292         Jan 16    Sound Exchange            Sound Exchange - Non Rovaltv Beari     Dark Horse     $            4         0%        0%         0%    $       -        CR    Rovalties.
                         293         Jan 16    Sound Exchange            Sound Exchange - Non Rovaltv Beari     Dark Horse     $          512         0%        0%         0%    $       -        SR    Raval ties
                                                                                                                                                                                                                                                               Filed10/09/19




                         294         Jan 16    Sound Exchange            Sound Exchange - Non Rovaltv Beari     Dark Horse     $           25         0%        0%         0%    $       -        PE    Raval ties
                         295         Jan 16    Sound Exchange            SoundExchange Webcasting               Dark Horse     $        1,172        50%    3.409%     53.41%    $       626      WE    Rovalties.
                         296         Jan 16    Sound Exchange            SoundExchange Webcasting               Dark Horse     $       11161          0%        0%         0%    $                WB    Rovalties
                         297         Jan 16    Sound Exchange            SoundExchange Webcasting               Dark Horse     $            0        50%    3.409%     53.41%    $           0    WE    Rovalties
                         298         Jan 16    Sound Exchange            Sound Exchange Webcasting              Dark Horse     $            1         0%        0%         0%    $                WB    Royalties
                                                                                                                                                                                                                                                                     11/20/19 Page




                         299         Feb 16    Sound Exchanee            Sound Exchange - Royalty Bearing       Dark Horse     $           10        50%    3.409%     53.41%    $           s    BE    Rovalties
                         300         Feb 16    Sound Exchange            Sound Exchange - Royalty Bearing       Dark Horse     $            1        50%    3.409%     53.41%    $         0      CE    Rovalties
                         301         Feb 16    Sound Exchange            Sound Exchange - Rovalty Bearing       Dark Horse     $          110        50%    3.409%     53.41%    $        59      SE    Rovalties
                                                                                                                                                                                                                                                                              Page132




                         302         Feb 16    Sound Exchange            Sound Exchange - Non Rovaltv Beari     Dark Horse     $            5         0%        0%         0%    $                CR    Raval ties
                                                                                                                                                                                                                                                                                   42 of




                         303         Feb 16    Sound Exchanl!e           Sound Exchange - Non Rovaltv Beari     Dark Horse     $        1041          0%        0%         0%    $                SR    Rovalties
                         304         Feb 16    Sound Exchanee            SoundExchanee Webcasting               Dark Horse     $        1090         50%    3.409%     53.41%    $       582      WE    Rovalties
                         305         Feb 16    Sound Exchange            SoundExchanee Webcasting               Dark Horse     $       10 357         0%        0%         0%    $                WB    Royalties
                                                                                                                                                                                                                                                                                      of100




                         306         Feb 16    Sound Exchange            SoundExchange Webcasting               Dark Horse     $            0        50%    3.409%     53.41%    $           0    WE    Royalties
                         307         Feb 16    Sound Exchange            SoundExchange Webcasting               Dark Horse     $            1         0%        0%         0%    $                WB    Royalties
                         308         Mar16     Sound Exchange            Sound Exchange- Royalty Bearing        Dark Horse     $          118        50%    3.409%     53.41%    $        63      BE    Raval ties
                         309         Mar16     Sound Exchange            Sound Exchange- Royalty Bearing        Dark Horse     $            0        50%    3.409%     53.41%    $         0      CE    Royalties
                         310         Mar16     Sound Exchange            Sound Exchange - Rovalty Bearing       Dark Horse     $          101        50%    3.409%     53.41%    $        54      SE    Raval ties
                                                                                                                                                                                                                                                                                         307 Page




                         311         Mar16     Sound Exchange            Sound Exchange - Rava ltv Bearing      Dark Horse     $            5        50%    3.409%     53.41%    $         2      PE    Raval ties
                         312         Mar16     Sound Exchanee            Sound Exchange - Non Rovaltv Beari     Dark Horse     $            2         0%        0%         0%    $                CR    Royalties
                                                                                                                                                                                                                                                                                             PageID
                                                                                                                                                                                                                                                                                                  ID




                         CAPITOL01139




PAGE 1801
EXHIBIT 30
                                                                             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                        UMG Recordings, Inc.
                        Katy Perry - "Dark Horse"
                                                                                                                                                                                                                            Case




                        July 2013 to June 2018
                        Special Markets/ Licensing

                        mnell         Peri(!d                Pradco ·         "                 Pr,oj~~t Name   .-                  ea'sh'Receip( · ·Expen~e     JAVA'       tot,,l'Rat~   Expens~ · 5ales • lf1cciine
                                                                                                                            1itl~
                                ~I'   Ending
                                                                        ..                                                              Amt           Rate     :0verriil!'                           'cnanne
                                                                                                                                                                                           Amq.~n,t- ,··       "VI!~
                                                                                         ,·
                                                                                                                                                                                                           -
                                                                                                                                                                                                          ,-
                        313           Mar16     Sound Exchange                Sound Exchange· Non Royalty Beari      Dark Horse     $         962        0%           0%            0% $                 SR    Royalties
                        314           Marl6     Sound Exchange                Sound Exchange - Non Royalty Beari     Dark Horse     $          44        0%           0%            0% $                 PE    Royalties
                        315           Mar16     Sound Exchange                Sound Exchange Webcasting              Dark Horse     $         901       50%       3.409%       53.41% $         481      WE    Royalties
                        316           Mar16     Sound Exchange                Sound Exchange Webcasting              Dark Horse     $       8 558        0%           0%            0% $                 WB    Rovalties
                        317           Mar16     Sound Exchange                Sound Exchange - Rava lty Bearing      Dark Horse     $           1       50%       3.409%       53.41% $              0   BE    Royalties
                        318           Mar16     Sound Exchange                SoundExchange Webcasting               Dark Horse     $           0       50%       3.409%       53.41% $              0   WE    Raval ties
                        319           Mar16     Sound Exchange                Sound Exchange Webcasting              Dark Horse     $           0        0%           0%            0% $                 WB    Royalties
                        320           Apr16     Sound Exchange                Sound Exchange· Royalty Bearing        Dark Horse     $          38       50%       3.409%       53.41% $             21   BE    Royalties
                        321           Apr16     Sound Exchange                Sound Exchange· Royalty Bearine        Dark Horse     $           1       50%       3.409%       53.41% $              0   CE    Rovalties
                                                                                                                                                                                                                            Case2:15-cv-05642-CAS-JC




                        322           Aprl6     Sound Exchange                Sound Exchange· Royalty Bearing        Dark Horse     $         121       50%       3.409%       53.41% $             65    SE   Royalties
                        323           Aprl6     Sound Exchange                Sound Exchange· Royalty Bearing        Dark Horse     $           2       50%       3.409%       53.41% $              1    PE   Royalties
                        324           Apr16     Sound Exchange                Sound Exchange· Non Royalty Beari      Dark Horse     $           5        0%           0%            0% $                 CR    Royalties
                        325           Aor16     Sound Exchange                Sound Exchange - Non Royalty Beari     Dark Horse     $      '1'148         0%          0%            0% $        -         SR   Royalties
                        326           Aor16     Sound Exchange                Sound Exchange· Non Rovaltv Beari      Dark Horse     $          19         0%           0%           0% $        .         PE   Rovalties
                        327           Aor 16    Sound Exchange                SoundExchange Webcasting               Dark Horse     $       1210        50%       3.409%       53.41% $         646      WE    Rovalties
                        328           Aor 16    Sound Exchange                SoundExchange Webcasting               Dark Horse     $     11495           0%           0%           0% $        .        WB    Rovalties
                        329           Mav16     Sound Exchange                Sound Exchange· Rovalty Bearing        Dark Horse     $          45       50%       3.409%       53.41% $             24    BE   Rovalties
                                                                              Sound Exchange· Rovalty Bearing                                                     3.409%                             0   CE    Rovalties
                                                                                                                                                                                                                                 2:15-cv-05642-CAS-JC Document




             m          330           Mav16     Sound Exchange                                                       Dark Horse     $           1       50%                    53.41% $
             ?><        331           Mav16     Sound Exchange                Sound Exchange· Rovalty Bearing        Dark Horse     $          84       50%       3.409%       53.41% $             45    SE   Rovalties
             ~
                        332           Mav16     Sound Exchange                Sound Exchange· Rovalty Bearing        Dark   Horse   $           2       50%       3.409%       53.41% $              1    PE   Rovalties
             ~          333           Mav16     Sound Exchanee                Sound Exchange· Non Rovaltv Beari      Dark   Horse   $           6        0%           0%            0% $                 CR    Raval ties
             en
              I
                        334           May16     Sound Exchange                Sound Exchange· Non Royalty Beari      Dark   Horse   s         796        0%            0%           0% $                 SR    Raval ties
                                                                                                                                                                                                                                                      Document486-1




             ..i::,..   335           Mav16     Sound Exchange                Sound Exchange· Non Rovaltv Beari      Dark   Horse   $         15         0%            0%           0% $                  PE   Royalties
             N          336           Mav16     Sound Excha nee               Sound Exchange Webcastine              Dark Horse     $        917        50%       3.409%       53.41% $        490       WE    Rovalties
                                                                                                                                                                                                                                                               #:10093
                                                                                                                                                                                                                                                               #:10749




                        337           Mavl6     Sound Exchange                SoundExchanee Webcastine               Dark Horse     $      8 711         0%           0%            0% $                 WB    Raval ties
                        338           Jun16     Sound Exchange                Sound Exchange· Rovalty Bearine        Dark Horse     $          4        50%       3.409%       53.41% S              2   BE    Rovalties
                        339           Jun16     Sound Exchange                Sound Exchanee • Rovalty Bearing       Dark Horse                0        50%       3.409%       53.41% $              0   CE    Rovalties
                                                                                                                                                                                                                                                               499-8 Filed




                                                                                                                                    $
                        340           Jun16     Sound Exchange                Sound Exchange - Rovalty Bearing       Dark Horse     $        155        50%       3.409%       53.41% $             83    SE   Rovalties
                        341           Jun16     Sound Exchange                Sound Exchange - Royalty Bearing       Dark Horse     $          2        50%       3.409%       53.41% $              1   PE    Royalties
                        342           Jun16     Sound Exchange                Sound Exchange· Non Rovalty Beari      Dark Horse     $          4         0%           0%            0% $                 CR    Royalties
                        343           Jun16     Sound Exchange                Sound Exchange • Non Rava ltv Bea ri   Dark Horse     $      1470          0%           0%            0% $        .        SR    Royalties
                        344           Jun 16    Sound Exchange                Sound Exchange· Non Rovaltv Beari      Dark Horse     $         18         0%           0%            0% $                  PE   Raval ties
                        345           Jun16     Sound Exchange                SoundExchange Webcasting               Dark Horse     $        750        50%       3.409%       53',41% $       401       WE    Rovalties
                                                                                                                                                                                                                                                                      Filed10/09/19




                        346           Jun16     Sound Exchange                SoundExchange Webcasting               Dark Horse     $      7129          0%           0%            0% $                 WB    Rovalties
                        347           Jul 16    Sound Exchange                Sound Exchange· Rova(ty Bearing        Dark Horse     $         44        50%       3.409%       53.41% $             23   BE    Raval ties
                        348           Jul 16    Sound Exchange                Sound Exchanee • Rovaltv Bearing       Dark Horse     $          0        50%       3.409%       53.41% $              0   CE    Rovalties
                        349           Jul 16    Sound Exchanee                Sound Exchanee • Rova(ty8earine        Dark Horse     $        103        50%       3.409%       53.41% $             55    SE   Rovalties
                        350           Jul 16    Sound Exchange                Sound Exchange - Royalty Bearing       Dark Horse     $          1        50%       3.409%       53.41% $              1   PE    Rovalties
                                                                                                                                                                                                                                                                            11/20/19 Page




                        351           Jul 16    Sound Exchange                Sound Exchange· Non Rovaltv Beari      Dark Horse     $          2         0%            0%           0% $                 CR    Royalties
                        352           Jul 16    Sound Exchange                Sound Exchange· Non Rovaltv Beari      Dark Horse     $        982         0%            0%           0% $                 SR    Rovalties
                        353           Jul16     Sound Excha nee               Sound Exchange· Non Rovaltv Beari      Dark Horse     s         13         0%            0%           0% $        .        PE    Rovalties
                                                                                                                                                                                                                                                                                     Page133




                        354           Jul 16    Sound Exchange                Sound Exchange Webcasting              Dark Horse     $        722        50%       3.409%       53.41% $        3'86      WE    Royalties
                                                                                                                                                                                                                                                                                          43 of




                        355           Jul 16    Sound Exchange                SoundExchange Webcasting               Dark Horse     $      6861          0%           0%            0% $                 WB    Royalties
                        356           Aug16     Sound Exchange                SX Webcasting Eoh                      Dark Horse     s        747        50%            3%      53.41% $        399       WE    Rovalties
                        357           Aue16     Sound Exchanee                SX Webcasters                          Dar~ Horse     $      7098          0%            0%       0.00% $                  N/A   Rovalties
                                                                                                                                                                                                                                                                                             of100




                        358           Aug16     Sound Exchange                SX Bus Est Svc                         Dark Horse     $          1        50%            3%      53.41% $              1   BE    Rovalties
                        359           Aug16     Sound Exchange                SX CABSAT Eph                          Dark Horse     $          0        50%            3%      53.41% $              0   CE    Rovalties
                        360           Aug16     Sound Exchange                SXSDARS Eoh                            Dark Horse     s         95        50%            3%      53.41% $             51   SE    Royalties
                        361           Aug16     Sound Exchange                SX Cable Radio                         Dark Horse     $          2         0%            0%       0.00% $         -        N/A   Royalties
                        362           Aug16     Sound Exchange                SX Satellite Radio                     Dark Horse     $        905         0%            0%       0.00% $                  N/A   Royalties
                                                                                                                                                                                                                                                                                                307 Page




                        363           Seo 16    Sound Exchange                SX Webcasting Eoh                      Dark Horse     $        916        50%            3%      53.41% $        489       WE    Raval ties
                        364           Seo 16    Sound Exchange                5X Webcasters                          Dark Horse     $      8 701         0%            0%       0.00% $         -        N/A   Rovalties
                                                                                                                                                                                                                                                                                                    PageID
                                                                                                                                                                                                                                                                                                         ID




                        CAPITOL01140




PAGE 1802
EXHIBIT 30
                                                                     HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                        UMG Recordings, Inc.
                        Katy Perry - "Dark Horse"
                                                                                                                                                                                                                  Case




                        July 2013 to June 2018
                        Special Markets/ Licensing

                        Linen   z   Period                 PrcidCo                      Project Na rrie          Title   Cash Receipt   Expense      JAVA    Totaf Rate       Expense        Sales     Income
                                    Ending                                                                                   Amt         Rate      'Override                  Amount        Channe      Type
                                *                                                                                                                                                             I
                        365         Seo 16   Sound   Exchanee         SX Bus Est Svc                      Dark Horse     $         42       50%          3%     53.41%    $            22     BE     Rovalties
                        366         Sep 16   Sound   Exchange         SX CABSATEph                        Dark Horse     s          0       50%          3%     53.41%    s             0     CE     Royalties
                        367         Sep 16   Sound   Exchange         SXSDARS Eph                         Dark Horse     s         98       50%          3%     53.41%    $            52     SE     Rovalties
                        368         Sep 16   Sound   Exchange         SX Cable Radio                      Dark Horse     $          2        0%          0%      0.00%    $                  N/A     Rovalties
                        369         Sep 16   Sound   Exchange         SX Satellite Radio                  Dark   Horse   $        929        0%          0%      0.00%    $                  N/A     Rovalties
                        370         Oct16    Sound   Exchange         SX Webcasting Eoh                   Dark   Horse   $        702       50%          3%     53.41%    $       375        WE      Rovalties
                        371         Oct16    Sound   Exchanee         SX Webcasters                       Dark   Horse   $      6 666        0%          0%      0.00%    $                  N/A     Rovalties
                        372         Oct16    Sound   Exchange         SX Bus Est Svc                      Dark   Horse   $         11       SO%          3%     53.41%    $             6     BE     Royalties
                        373         Oct16    Sound   Exchanee         SX CABSAT Eoh                       Dark Horse     $          0       50%          3%     53.41%    $             0    CE      Rovalties
                                                                                                                                                                                                                  Case2:15-cv-05642-CAS-JC




                        374         Oct16    Sound   Exchange         SXSDARS Eph                         Dark Horse     $         61       50%          3%     53.41%    $            33     SE     Royalties
                        375         Oct16    Sound   Exchange         SX Cable Radio                      Dark Horse     $          2        0%          0%      0.00%    $                  N/A     Royalties
                        376         Oct16    Sound Exchanae           SX Satellite Radio                  Dark Horse     $        582        0%          0%      0.00%    $                  N/A     Royalties
                        377         Nov16    Sound Exchange           SX Webcasting Eph                   Dark Horse     $        651       50%          3%     53.41%    $       348        WE      Royalties
                        378         Nov 16   Sound Exchange           SX Webcasters                       Dark Horse     $      6182         0%          0%      0.00%    $                  N/A     Royalties
                        379         Nov16    Sound Exchange           SX Bus Est Svc                      Dark Horse     $         25       50%          3%     53.41%    $           13      BE     Royalties
                        380         Nov16    Sound Exchange           SX CABSAT Eph                       Dark Horse     $          0       50%          3%     53.41%    $            0     CE      Royalties
                        381         Nov16    Sound Exchange           SXSDARS Eph                         Dark Horse     $         65       50%          3%     53.41%    $           35      SE     Royalties
                        382         Nov16    Sound Exchange           SX Preexisting Services Eph         Dark Horse     $          0       50%          3%     53.41%                 0      PE     Rovalties
                                                                                                                                                                                                                       2:15-cv-05642-CAS-JC Document




             m                                                                                                                                                            $
             ?<         383         Nov16    Sound Exchange           SX Cable Radio                      Dark Horse     $          2        0%          0%      0.00%    $                  N/A     Royalties
             ........   384         Nov16    Sound Exchange           SX Satellite Radio                  Dark Horse     $        618       ·0%          0%      0.00%    $                  N/A     Royalties
             ........   385         Nov16    Sound Exchange           SX Preexisting Services             Dark Horse     s          0        0%          0%      0.00%    $                  N/A     Royalties
             O')        386         Dec16    Sound Exchange           SX Webcasting Eoh                   Dark Horse     $        707       50%          3%     53.41%    $       378        WE      Rovalties
               I
                                                                                                                                                                                                                                            Document486-1




             .+'>,      387         Dec16    Sound Exchange           SX Webcasters                       Dark Horse     s      6723         0%'         0%      0.00%    $                  N/A     Rovalties
             C.v        388         Dec16    Sound Exchange           SX Bus Est Svc                      Dark Horse     s         62       50%          3%     53.41%    $           33      BE     Raval ties
                                                                                                                                                                                                                                                     #:10094
                                                                                                                                                                                                                                                     #:10750




                        389         Dec16    Sound Exchange           SX CABSAT Eoh                       Dark Horse     $          0       50%          3%     53.41%    $            0     CE      Raval ties
                        390         Dec16    Sound Exchange           SXSDARS Eoh                         Dark Horse     $         37       50%          3%     53.41%    s           20     SE      Royalties
                        391         Dec16    Sound Exchange           SX Preexisting Services Eoh         Dark Horse     $          4       SO%          3%     53.41%    $            2      PE     Rovalties
                                                                                                                                                                                                                                                     499-8 Filed




                        392         Dec16    Sound Exchange           SX Cable Radio                      Dark   Horse   $          1        0%          0%      0.00%    s                  N/A     Rovalties
                        393         Dec16    Sound Exchanee           SX Satellite Radio                  Dark   Horse   $        351        0%          0%      0.00%    $                  N/A     Rovalties
                        394         Dec16    Sound Exchange           SX Preexisting Services             Dark   Horse   $         41        0%          0%      0.00%    $        -         N/A     Royalties
                        395         Jan 17   Sound Exchange           SX Webcasting Eph                   Dark   Horse   $        737       50%          3%     53.41%    $       394        WE      Royalties
                        396         Jan 17   Sound Exchange           SX Webcasters                       Dark   Horse   $      7001         0%          0%      0.00%    $                  N/A     Royalties
                        397         Jan 17   Sound Ex cha nee         SX Bus Est Svc                      Dark   Horse   $         44       SO%          3%     53.41%    $           24      BE     Royalties
                                                                                                                                                                                                                                                            Filed10/09/19




                        398         Jan 17   Sound Ex cha nee         SX CABSAT Eoh                       Dark Horse     s          0       50%          3%     53.41%    s            0     CE      Royalties
                        399         Jan 17   Sound Exchange           SXSDARS Eph                         Dark Horse     $         43       50%          3%     53.41%    $           23     SE      Royalties
                        400         Jan 17   Sound Exchange           SX Preexisting Services Eoh         Dark Horse     $          2       50%          3%     53.41%    $            1      PE     Royalties
                        401         Jan 17   Sound Exchange           SX Ca hie Radio                     Dark   Horse   s          1        0%          0%      0.00%    $                  N/A     Rovalties
                        402         Jan 17   Sound Exchange           SX Satellite Radio                  Dark   Horse   $        407        0%          0%      0.00%    $                  N/A     Royalties
                                                                                                                                                                                                                                                                  11/20/19 Page




                        403         Jan 17   Sound Exchanee           SX Preexistine Services             Dark   Horse   $         15        0%          0%      0.00%    $                  N/A     Rovalties
                        404         Feb 17   Sound Exchanee           SX Webcastine Eoh                   Dark   Horse   $        327       50%          3%     53.41%    $       175        WE      Rovalties
                        405         Feb 17   Sound Exchange           SX Webcasters                       Dark   Horse   $      3109         0%          0%      0.00%    $        -         N/A     Royalties
                                                                                                                                                                                                                                                                           Page134




                        406         Feb 17   Sound Exchange           SX Bus Est Svc                      Dark   Horse   s         16       50%          3%     53.41%    $            9      BE     Rovalties
                                                                                                                                                                                                                                                                                44 of




                        407         Feb 17   Sound Exchange           SX CABSAT Eoh                       Dark   Horse   $          0       50%          3%     53.41%    $            0     CE      Rovalties
                        408         Feb 17   Sound Exchange           SXSDARS Eph                         Dark   Horse   $         47       50%          3%     53.41%    s           25     SE      Royalties
                        409         Feb 17   Sound Exchange           SX Preexisting Services Eph         Dark   Horse   $          0       50%          3%     53.41%    $            0      PE     Royalties
                                                                                                                                                                                                                                                                                   of100




                        410         Feb 17   Sound Exchange           SX Cable Radio                      Dark   Horse   $          2        0%          0%      0.00%    $                  N/A     Royalties
                        411         Feb 17   Sound Exchange           SX Satellite Radio                  Dark   Horse   $        446        0%          0%      0.00%    $                  N/A     Rovalties
                        412         Feb 17   Sound Exchanee           SX Preexistine Services             Dark   Horse   s          0        0%          0%      0.00%    $                  N/A     Rovalties
                        413         Mar17    Sound Exchange           SX Webcasting Eph                   Dark   Horse   $        131       50%          3%     53.41%    $        70        WE      Royalties
                        414         Mar17    Sound Exchange           SX Webcasters                       Dark   Horse   $      1251         0%          0%      0.00%    $       -          N/A     Royalties
                                                                                                                                                                                                                                                                                      307 Page




                        415         Mar17    Sound Exchange           SX Bus Est Svc                      Dark   Horse   $          3       50%          3%     53.41%    $            1     BE      Royalties
                        416         Mar17    Sound Exchange           SX CABSAT Eoh                       Dark   Horse   $          0       50%          3%     53.41%    $            0     CE      Royalties
                                                                                                                                                                                                                                                                                          PageID
                                                                                                                                                                                                                                                                                               ID




                        CAPITOL01141




PAGE 1803
EXHIBIT 30
                                                            HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
             UMG Recordings, Inc.
             Katy Perry - "Dark Horse"
                                                                                                                                                                                                  Case




             July 2013 to June 2018
             Special Markets/ licensing

             Line#   ,Z   Period                 Prod<:o'                      Project Name        Title   Cash, Receipt   Expense     lAVA      Total Rate   Expense        Sales     Income
                          Ending                                                                               Amt          Rate      Override                Amount        Channe      Type
                     *                                                                                                                                                         I
             417          Mar17    Sound   Exchange          SXSDARS Eoh                      Dark Horse   $          so       50%         3%      53.41% $            27     SE     Royalties
             418          Mar17    Sound   Exchange          SX Preexisting Services Eoh      Dark Horse   $          1        50%         3%      53.41% $             0     PE     Royalties
             419          Mar17    Sound   Exchange          SX Cable Radio                   Dark Horse   s          2         0%         0%       0.00% $                  N/A     Royalties
             420          Mar17    Sound   Exchange          SX Satellite Radio               Dark Horse   $        473         0%         0%       0.00% $                  N/A     Rovalties
             421          Mar 17   Sound   Exchange          SX Preexisting Services          Dark Horse   $          7         0%         0%       0.00% $                  N/A     Royalties
             422          Aor17    Sound   Exchange          SX Webcasting Eoh                Dark Horse   $        194        50%         3%      53.41% $       104        WE      Royalties
             423          Apr 17   Sound   Exchange          SX Webcasters                    Dark Horse   $      1,847         0%         0%       0.00% $                  NIA     Rovalties
             424          Apr17    Sound   Exchange          SX Bus Est Svc                   Dark Horse   $         18        SO%          3%     53.41% $             9     BE     Royalties
             425          Apr17    Sound   Exchange          SX CABSAT Eoh                    Dark Horse   $          0        50%          3%     53.41% $             0    CE      Raval ties
                                                                                                                                                                                                  Case2:15-cv-05642-CAS-JC




             426          Aor17    Sound   Exchange          SXSDARS Eoh                      Dark Horse   $         65        50%          3%     53.41% $            34     SE     Royalties
             427          Aor17    Sound   Exchange          SX Preexisting Services Eph      Dark Horse   $          1        50%         3%      53.41% $             0     PE     Royalties
             428          Aor17    Sound   Exchange          SX Cable Radio                   Dark Horse   $          3         0%         0%       0.00% $                  N/A     Royalties
             429          Aor17    Sound   Exchange          SX Satellite Radio               Dark Horse   $        613         0%         0%       0.00% $                  N/A     Royalties
             430          Aor17    Sound   Exchange          SX Preexisting Services          Dark Horse   $          6         0%         0%       0.00% $                  N/A     Rovalties
             431          Mav17    Sound   Exchange          SX Webcasting Eph                Daik Horse   $        126        50%         3%      53.41% $            67    WE      Royalties
             432          May17    Sound   Exchange          SX Webcasters                    Dark Horse   $      1200          ·0%        0%       0.00% $                  N/A     Royalties
             433          Mav17    Sound   Exchange          SX Bus Est Svc                   Dark Horse   $          4        50%         3%      53.41% $             2    BE      Royalties
             434          May17    Sound   Exchange          SX CABSAT Eoh                    Dark Horse              0        50%         3%                           0    CE      Royalties
                                                                                                                                                                                                       2:15-cv-05642-CAS-JC Document




                                                                                                           $                                       53.41% $
             435          Mav17    Sound   Exchange          SXSDARS Eph                      Dark Horse   $          so       50%         3%      53.41% $            26     SE     Royalties
             436          Mav17    Sound   Exchange          SX Preexisting Services Eoh      Dark Horse   $         1         50%         3%      53.41% $             0     PE     Rovalties
             437          May17    Sound   Exchange          SX Cable Radio                   Dark Horse   $         1          0%         0%       0.00% $                  N/A     Rovalties
             438          May17    Sound   Exchange          SX Satellite Radio               Dark Horse   $       471          0%         0%       0.00% $                  N/A     Royalties
                                                                                                                                                                                                                            Document486-1




             439          Mav17    Sound   Exchange          SX Preexisting Services          Dark Horse   $         7          0%         0%       0.00% $                  N/A     Rovalties
             440          Jun17    Sound   Exchange          SX Webcasting Eoh                Dark Horse   $       160         50%         3%      53.41% $        85        WE      Royalties
                                                                                                                                                                                                                                     #:10095
                                                                                                                                                                                                                                     #:10751




             441          Jun 17   Sound   Exchange          SX Webcasters                    Dark Horse   $      1521          0%         0%       0.00% $                  N/A     Royalties
             442          Jun 17   Sound   Exchange          SX Bus Est Svc                   Dark Horse   $          10       50%         3%      53.41% $         5        BE      Royalties
             443          Jun 17   Sound   Exchange          SX CABSAT Ech                    Dark Horse   $         0         50%         3%      53.41% $         0        CE      Rovalties
                                                                                                                                                                                                                                     499-8 Filed




             444          Jun 17   Sound   Exchange          SX'SDARS Eoh                     Dark Horse   $        47         50%         3%      53.41% $        25        SE      Rovalties
             445          Jun 17   Sound   Exchange          SX Preexisting Services Eoh      Dark Horse   $         1         50%         3%      53.41% $         0        PE      Rovalties
             446          Jun 17   Sound   Exchange          SX Cable Radio                   Dark Horse   $         1          0%         0%       0.00% $                  N/A     Royalties
             447          Jun 17   Sound   Exchange          SX Satellite Radio               Dark Horse   $       446          0%         0%       0.00% $                  N/A     Royalties
             448          Jun 17   Sound   Exchange          SX Preexisting Services          Dark Horse   $         6          0%         0%       0.00% $                  N/A     Rovalties
             449          Jul17    Sound   Exchange          SX Webcasting Eoh                Dark Horse   $       117         50%         3%      53.41% $            62    WE      Rovalties
                                                                                                                                                                                                                                            Filed10/09/19




             450          Jul 17   Sound   Exchange          SX Webcasters                    Dark Horse   $      1108          0%         0%       0.00%     s              N/A     Royalties
             451          Jul17    Sound   Exchange          SX Bus Est Svc                   Dark Horse   $         3         50%         3%      53.41%     s     2        BE      Royalties
             452          Jul 17   Sound   Exchanee          SX CABSAT Eoh                    Dark Horse   $         0         50%         3%      53.41% $         0        CE      Royalties
             453          Jul 17   Sound   Exchanee          SXSDARS Eoh                      Dark Horse   $        29         50%         3%      53.41% $        16        SE      Rovalties
             454          Jul 17   Sound   Exchange          SX Preexisting Services Eoh      Dark Horse   $         1         50%         3%      53.41% $         1        PE      Royalties
                                                                                                                                                                                                                                                  11/20/19 Page




             455          Jul17    Sound   Exchanee          SX Cable Radio                   Dark Horse   $         1          0%         0%       0.00% $                  N/A     Royalties
             456          Jul 17   Sound   Exchanee          SX Satellite Radio               Dark Horse   s       278          0%         0%       0.00% $        -         N/A     Royalties
             457          Jul17    Sound   Exchange          SX Preexisting Services          Dark Horse   $          11        0%         0%       0.00% $                  N/A     Rovalties
                                                                                                                                                                                                                                                           Page135




             458          Aug17    Sound   Exchange          SX Webcasting Eoh                Dark Horse   $        168        50%         3%      53.41% $        90        WE      Royalties
                                                                                                                                                                                                                                                                45 of




             459          Aue17    Sound   Exchange          SX Webcasters                    Dark Horse   $      1,601         0%         0%       0.00% $                  N/A     Rovalties
             460          Aue17    Sound   Exchanee          SX Bus Est Svc                   Dark Horse   $          4        SO%         3%      53.41% $         2        BE      Rovalties
             461          Augl7    Sound   Exchange          SX CABSAT Eph                    Dark Horse   $          0        50%         3%      53.41% $         0        CE      Royalties
                                                                                                                                                                                                                                                                   of100




             462          Aug17    Sound   Exchange          SXSDARS Eph                      Dark Horse   $         47        50%         3%      53.41% $        25        SE      Royalties
             463          Augl7    Sound   Exchange          SX Preexisting Services EPh      Dark Horse   $          1        50%         3%      53.41% $         0        PE      Rovalties
             464          Aug17    Sound   Exchange          SX Cable Radio                   Dark Horse   $          2         0%         0%       0.00% $                  N/A     Rovalties
             465          Aug17    Sound   Exchange          SX Satellite Radio               Dark Horse   s        443         0%         0%       0.00% $        -         N/A     Royalties
             466          Aug17    Sound   Exchange          SX Preexisting Services          Dark Horse   $          6         0%         0%       0.00% $                  N/A     Royalties
                                                                                                                                                                                                                                                                      307 Page




             467          Seo 17   Sound   Exchange          SX Webcasting Eoh                Dark Horse   $        128        50%         3%      53.41% $        69        WE      Royalties
             468          Seo 17   Sound   Exchanee          SX Webcasters                    Dark Horse   $      1223          0%         0%       0.00% $                  N/A     Rovalties
                                                                                                                                                                                                                                                                          PageID
                                                                                                                                                                                                                                                                               ID




             CAPITOL01142




PAGE 1804
EXHIBIT 30
                                                                        HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                       UMG Recordings, Inc.
                                                                                                                                                                                                                      Case




                       Katy Perry - "Dark Horse"
                       July 2013 to June 2018
                       Special Markets I Licensing

                       Line#   ·z   · Period                  Prod.Co                      . PiojectNamf          Title   Cash'Rei:eip!   · ExpehSe     JAVA    Jotaf Rate,       Expense        Sales     Income
                               0
                               i>     Ending                                                                                  Am\            Rate     ·Override                   Amount        Channe      Type
                                                                                                                                                                                                  I
                       469          Sen 17     Sound   Exchan•e          SX Bus Est'Svc                    Dark Horse     $          5         50%          3%     53.41%     $             2     BE     Rovalties
                       470          Sen17      Sound   Exchan•e          SX CABSAT Eph                     Dark Horse     $          0         50%          3%     53.41%     $             0     CE     Rovalties
                       471          Sen17      Sound   Exchanoe          SXSDARS Eoh                       Dark Horse     $         38         50%          3%     53.41%     $            20     SE     Rovalties
                       472          Seo17      Sound   Exchange          SX Preexisting Services Eoh       Dark Horse     $          0         50%          3%     53.41%     $             0     PE     Rovalties
                       473          Seo 17     Sound   Exchanee          SX Cable Radio                    Dark Horse     $          2          0%          0%      0.00%     $                  N/A     Rovalties
                       474          Seo 17     Sound   Exchange          SX Satellite Radio                Dark Horse     $        358          0%          0%      0.00%     $                  N/A     Rovalties
                       475          Seo 17     Sound   Exchange          SX Preexisting Services           Dark Horse     $          4          0%          0%      0.00%     $                  N/A     Rovalties
                       476          Oct17      Sound   Exchange          SX Webcasting Eoh                 Dark Horse     $        240         50%          3%     53.41%     $       128        WE      Rovalties
                       477          Oct17      Sound   Exchanee          SX Webcasters                     Dark Horse     $      2 279          0%          0%      0.00%     $                  N/A     Rovalties
                                                                                                                                                                                                                      Case2:15-cv-05642-CAS-JC




                       478          Oct17      Sound   Exchan•e          SX Bus Est Svc                    Dark Horse     $          4         50%          3%     53.41%     $            2      BE     Rovalties
                       479          Oct17      Sound   Exchan•e          SX CABSAT Eoh                     Dark Horse     $          0         50%          3%     53.41%     $            0      CE     Rovalties
                       480          Oct17      Sound   Exchane:e         SXSDARS Eoh                       Dark Horse     s         26         50%          3%     53.41%     s           14      SE     Rovalties
                       481          Oct17      Sound   Exchan•e          SX Preexistine: Services Eoh      Dark Horse     s          1         50%          3%     53.41%     $            0      PE     Rovalties
                       482          Oct17      Sound   Exchan•e          SX Cable Radio                    Dark Horse     $          1          0%          0%      0.00%     $                  N/A     Rovalties
                       483          Oct17      Sound   Exchane:e         SX Satellite Radio                Dark Horse     $        246          0%          0%      0.00%     $                  N/A     Rovalties
                       484          Oct17      Sound   Exchane:e         SX Preexistine: Services          Dark   Horse   $          7          0%          0%      0.00%     $                  N/A     Rovalties
                       485          Nov17      Sound   Exchane:e         SX Webcastin• Eoh                 Dark   Horse   $        145         50%          3%     53.41%     $           78     WE      Rovalties
                                                                                                                                                                                                                           2:15-cv-05642-CAS-JC Document




                       486          Nov17      Sound   Exchange          SX Webcasters                     Dark   Horse   $      1381           0%          0%      0.00%     $        -         N/A     Rovalties
                       487          Nov17      Sound Exchane:e           SX Bus Est Svc                    Dark   Horse   $         59         50%          3%     53.41%     $           31      BE     Rovalties
             .......   488          Nov17      Sound   Exchange          SX CABSAT Eoh                     Dark   Horse   $          0         50%          3%     53.41%     $            0      CE     Rovalties
             .......   489          Nov17      Sound   Exchange          SXSDARS Eoh                       Dark Horse     $         15         50%          3%     53.41%     $            8      SE     Rovalties
             a>
              I
                       490          Nov17      Sound   Exchange          SX Preexisting Services Eoh       Dark Horse     $          1         50%          3%     53.41%     $            0      PE     Rovalties
                                                                                                                                                                                                                                                Document486-1




             ~         491          Nov17      Sound   Exchan•e          SX Cable Radio                    Dark Horse     $          1          0%          0%      0.00%     $                  N/A     Rovalties
             (J1
                       492          Nov17      Sound   Exchange          SX Satellite Radio                Dark Horse     $        146          0%          0%      0.00%     $                  N/A     Rovalties
                                                                                                                                                                                                                                                         #:10752
                                                                                                                                                                                                                                                         #:10096




                       493          Nov17      Sound   Exchange          SX Preexisting Services           Dark Horse     $          6          0%          0%      0.00%     $                  N/A     Rovalties
                       494          Dec17      Sound   Exchan•e          SX Webcastin• Eoh                 Dark Horse     $        149         50%          3%     53.41%     $           79     WE      Rovalties
                       495          Deel?      Sound   Exchan•e          SX Webcasters
                                                                                                                                                                                                                                                         499-8 Filed




                                                                                                           Dark Horse     $      1,414          0%          0%      0.00%     $                  N/A     Rovalties
                       496          Deel?      Sound   Exchan•e          SX Bus Est Svc                    Dark Horse     $         13         50%          3%     53.41%     $            7      BE     Rovalties
                       497          Dec17      Sound   Exchange          SX CABSAT Eoh                     Dark Horse     $          0         50%          3%     53.41%     $            0      CE     Rovalties
                       498          Dec17      Sound   Exchange          SX SOARS Eoh                      Dark Horse     $          5         50%          3%     53.41%     $            2      SE     Rovalties
                       499          Dec17      Sound   Exchange          SX Preexisting Services Eoh       Dark Horse     $          1         50%          3%     53.41%     $            0      PE     Rovalties
                       500          Dec17      Sound   Exchan•e          SX Cable Radio                    Dark Horse     s          0          0%          0%      0.00%     $                  N/A     Rovalties
                       501          Dec17      Sound   Exchan•e          SX Satellite Radio                Dark Horse     $         44          0%          0%      0.00%     $                  N/A     Rovalties
                                                                                                                                                                                                                                                                Filed10/09/19




                       502          Dec17      Sound   Exchan•e          SX Preexistine: Services          Dark Horse     $          7          0%          0%      0.00%     $                  N/A     Rovalties
                       503          Jan 18     Sound Exchan~e            SX Webcastin~ Eoh                 Dark Horse     $        124         50%          3%     53.41%     $           66     WE      Raval ties
                       504          Jan 18     Sound Ex cha nee          SX Webcasters                     Dark Horse     $      1182           0%          0%      0.00%     $                  N/A     Rovalties
                       505          Jan 18     Sound Exchan•e            SX Bus Est Svc                    Dark Horse     $          2         50%          3%     53.41%     $            1      BE     Rovalties
                       506          Jan 18     Sound Ex cha noe          SX Preexisting Services Eoh       Dark Horse     $          1         50%          3%     53.41%     $            0      PE     Rovalties
                                                                                                                                                                                                                                                                      11/20/19 Page




                       507          Jan 18     Sound Ex cha nee          SX Preexisting Services           Dark Horse     $          5          0%          0%      0.00%     $       -          N/A     Rovalties
                       508          Feb 18     Sound Exchange            SX Webcasting Eoh                 Dark Horse     $        119         50%          3%     53.41%     $        63        WE      Rovalties
                       509          Feb 18     Sound Exchange            SX Webcasters                     Dark Horse     $      1129           0%          0%      0.00%     $                  N/A     Rovalties
                                                                                                                                                                                                                                                                               Page136




                       510          Feb 18     Sound Exchange            SX Bus Est Svc                    Dark Horse     $          3         50%          3%     53.41%     $            1      BE     Rovalties
                                                                                                                                                                                                                                                                                    46 of




                       511          Feb 18     Sound Exchanee            SX Preexistin• Services Eoh       Dark Horse     $          1         50%          3%     53.41%     $            0      PE     Rovalties
                       512          Feb 18     Sound Exchan•e            SX Preexistine: Services          Dark Horse     $          6          0%          0%      0.00%     $                  N/A     Rovalties
                       513          Mar18      Sound Exchange            SX Webcasting Eoh                 Dark Horse     $        124         50%          3%     53.41%     $        66        WE      Rovalties
                                                                                                                                                                                                                                                                                       of100




                       514          Mar18      Sound Exchange            SX Webcasters                     Dark Horse     $      1,184          0%          0%      0.00%     $                  N/A     Rovalties
                       515          Mar18      Sound Exchanee            SX Bus Est Svc                    Dark Horse     $          7         50%          3%     53.41%     $            4     BE      Rovalties
                       516          Mar18      Sound Excha n~e           SX CABSAT Eoh                     Dark Horse     $          0         50%          3%     53.41%     $            0     CE      Rovalties
                       517          Mar18      Sound Exchange            SXSDARS Eph                       Dark Horse     $          6         50%          3%     53.41%     $            3     SE      Rovalties
                       518          Mar18      Sound Exchange            SX Preexisting Services Eoh       Dark Horse     $          1         50%          3%     53.41%     $            0      PE     Rovalties
                                                                                                                                                                                                                                                                                          307 Page




                       519          Mar18      Sound Exchange            SX Cable Radio                    Dark Horse     $          0          0%          0%      0.00%     $                  N/A     Rovalties
                       520          Mar18      Sound Exchan•e            SX Satellite Radio                Dark Horse     $         59          0%          0%      0.00%     $                  N/A     Rovalties
                                                                                                                                                                                                                                                                                              PageID
                                                                                                                                                                                                                                                                                                   ID




                       CAPITOL01143




PAGE 1805
EXHIBIT 30
                                                                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                                                                                                                                Case




                  UMG Recordings, Inc.
                                                                                                                                                                                                                Case2:15-cv-05642-CAS-JC




                  Katy Perry- "Dark Horse "
                  July 2013 to June 2018
                  Special Markets I licensing

                  Line#    z      Period                 Prod Co                     Proj ect Nam e           Titl e   Cash Receipt   Exp ense    JAVA      Tota l Rate       Expense    Sa les     Incom e
                           s      Ending                                                                                   Amt         Rate      Override                     Amount    Channe       Type
                           "'                                                                                                                                                              I
                  52 1           Mar 18    Sound ExchanRe          SX Preexist ing Servi ces          Dark    Horse               6        0%         0%        0.00%                    NIA      Rova lties
                                                                                                                                                                                                                     2:15-cv-05642-CAS-JC Document




             m                                                                                                         s                                                  s
                  522            Apr 18    Sound Exchange          SX Webcastin2 Eoh                  Oark    Horse    s        123       50%         3%       53.41%     $        66    WE       Rova lt ies
             ?<   523            Apr 18    Sound Exchange          SX Webcasters                      Dark    Horse    $      1,169        0%         0%        0.00%     $              N/A      Rovalti es
                  524            Aor 18    Sound Exc hange         SX Bus Est Svc                     Da rk   Horse    $          5       50%         3%       53.41%     $         2     BE      Royalties
                  525            Apr 18    Sound Exc hange         SX Preexisting Services Eph        Dark    Horse    $          0       50%         3%       53.41%     $         0     PE      Rovalties
                                                                                                                                                                                                                                          Document486-1




                  526            Aor 18    Sound Exc hanJ?e        SX Preexisti nl! Services          Dark    Horse    $          4        0%         0%        0.00%     $              N/A      Roya lties
                  527            Mav 18    Sound Exchanl!e         5X Webca stin2 Eoh                 Dark    Horse    $        107       50%         3%       53.41%     $        57    WE       Royalties
                                                                                                                                                                                                                                                   #:10097
                                                                                                                                                                                                                                                   #:10753




                  528            Mav 18    Sound Exchange          SX W ebcasters                     Dark    Horse    $      1,019        0%         0%        0.00%     $              N/A      Rovalties
                  529            Mav 18    Sound Exc han11e        SX Bus Est Svc                     Dark    Horse    $          1       50%         3%       53.41%     $         1     BE      Royalties
                                                                                                                                                                                                                                                   499-8 Filed




                  530            May 18    Sound Excha nRe         SX PreexistinR Services Eph        Dark    Horse    $          1       50%         3%       53.41%     $         0     PE      Royalt ies
                  53 1           Mav 18    Sound Exc hange         SX Preexisting Services            Dark    Horse    $          6        0%         0%        0.00%     $              N/A      Royalti es
                  532            Jun 18    Sound Exchange          SX Webcast inR Eoh                 Dark    Horse    $        250       50%         3%       53.41%     $       134    WE       Royalties
                  533            Jun 18    Sound Exchan2e          SX W ebcasters                     Dark    Horse    $      2,378        0%         0%        0.00%     $              N/A      Royalt ies
                  534            Jun 18    Sound Exchan11e         SX Bus Est Svc                     Dark    Horse    $         21       50%         3%       53.41%     $        11    BE       Royalt ies
                  535            Jun 18    Sound Exc hange         SX Preexisting Services Eph        Dark    Horse    $          1       50%         3%       53.41%     $         0     PE      Rova lties
                                                                                                                                                                                                                                                          Filed10/09/19




                  536            Jun 18    Sound Exchange          SX Preexisting Services            Dark    Horse    $          5        0%         0%        0.00%     $              N/A      Rovalties
                  537           Total                                                                                  $   936,552                                        $ 160,032
                  538           Control                                                                                $   936,552                                        $ 160,032
                                                                                                                                                                                                                                                                11/20/19 Page
                                                                                                                                                                                                                                                                         Page137
                                                                                                                                                                                                                                                                              47 of
                                                                                                                                                                                                                                                                                 of100
                                                                                                                                                                                                                                                                                    307 Page
                                                                                                                                                                                                                                                                                        PageID
                                                                                                                                                                                                                                                                                             ID




                          CAPITOL011 44




PAGE 1806
EXHIBIT 30
                                                                                HIGHLY CONFIDENTIAL - ATIORN EYS' EYES ON LY
                                                                                                                                                                                                                                                                                                           Case




                             UMG Recordings, Inc.
                             Katy Perry · #Dark Horse"
                             July 2013 to June 2018
                             Special Mar kets - NO W 50

                             Line#           Index No   Config      ProjName           Mi,t              Track         Uolts            Alboo,            Albwn          Pron,tion:   Royalty     JAVA       Total
                                                                                                                                                                                                                              -
                                                                                                                                                                                                                            Royolly          UMO        UMGSh.,..           ....,             UMG
                                                                                                                                       WholHale          Wholesal1t       1 of18       ....      O,V.rnd•               E:q,enn ror        Proration:        of Album     Proration:       Revenue
                                                                                                                                           Prin          Revenue          Song,                                             Subject         8or16            Revenue       1 of8       Prorat.dfor
                                                                                                                                                                                                             .. .           Track           Songs            @23%          Song,         s.bjo<l


                             I       104914551          co          Now SO     KaNP9tty           OarllHous:e           326,871        ~    12.02    $     3918.969         8.25%     18.00%       1.60%     19.50%     S 47,738           50.00%             4S04S1       12.50%      $
                                                                                                                                                                                                                                                                                              '""'
                                                                                                                                                                                                                                                                                               58,306
                             l       10491455<1         co          Now50      Katy Perry         Dark House                39374      S     7.00    S      275,618         8.25%     18.00%       1.50%     18.50% $          3,359       60.00%              3 1696      12,50%      $        3,962
                             3       105309381          co          Now60      Katy Perrv         0111!:House               40095      $    12.02    S      481942          8.25%     18.00%       1.50%     18.50% S          5,874       60.00%               5!,A23     12.50%      $        8,928
                             4 ·     1053083811         co          Now60      KatvPerrv          01fkHouH                  '40,078    S     7.00    $       280,532        6.25%     18.00%       1.50%     19,60--"   $      3419        50.00%               32161      12.60%      $        4,033
                                                                                                                                                                                                                                                                                                           Case2:15-cv-05642-CAS-JC




                             s       106905091          co          Now60      KatvParrv          Der11"HouH                  8.-420   $    12.02    S        77,168        6.25%     18.00%       1.60%     19.50".4   $         9'0      50.00%                8874      12.50%      $        1108
                                     106905090          co          Now50      KatvPerrv          D•rlcl-ioYH                 8,937    S     7.00    $        82,559        8.25%     18.00%       1.60%     19.60%     $         782      50.00%                7194      12.50%      $         899
                             •
                             7       173831471          co          Now50      KatvParrv          Darl!HOUH                  (6,978)   S    12.02    S        83,8571       8,25%     18.00%       1.60%     19 .50%    S      1.022       50.00%       S        9643      12.50%      $        1.205
                             8       173631,47g         co          Now50      KatvParrv          Dari! Housa                 7,90-4   S     7.00    S        65.328        8.25%     18.00%       1.50%     19.50%     $         874      50.00%                6363     12.50%       $         795
                                     237276601          co          Now SO     KatvPe""           DarlcHousa                   (922}   S    12.02    S       (11 ,082)      8.25%     1 8.00%      1.so•4    HI .SO% S            135)     60.00%                1274     12 .50%                159
                             •
                             10      237278Ann          co          Now50      !(atvPefN          011111 House                2,601    S     7.00    $        17,507        6.25%     18 .00'4     1.50'.4   19 .50%    $
                                                                                                                                                                                                                                  ,,,      60.00%                2 013    12 .50%
                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                       $         262
                             ll      23782fl29f         co          Now SO     KatvPem1           DarkHouH                    (198) S       12.02    S         2,356}       8 .25%    18.00%       1.50%     19.50%     $          (29     50.00%                 rn      12 .50%      $
                                     23782929n          co          Now SO     K•tvPem1           OarkHouH                   1,-459    $     7.00    S        10.2 13       6 .25%    18.00%       1.60%     18.50%     $          124     60.00%                1174     12 .50%      $         147 "'
                             13
                             "       238040031          co          Naw50      K                  DarkHouH                  f'2,080l   $    12.02    $       (25,002        6.25%     18 .00%      1.50%     19.50%     $         f:!05    50.00'.4             1287SI    12 .50%      $        /359
                             14      23804003o          co          Now60      K    Pen'V
                                                                                    ·~            OarkHouu                     88 1    $     7.00    $         8.167        8.25%     18,00%       1.60%     19 .50%    $           76     50.00%       S         709     12.50%                  89
                             lS      238234831          co          Now SO     Ka   Pemr          DerkHouu                   1,-488)   S    12.02    S       117 882        8 .25%    18.00%       1.60%     18.50%     S         /2181    50.00%       S       (2 OS41   12.50%                {257
                                                                                                                                                                                                                                                                                       ••
                                                                               1h   Perrv
                                                                                                                                                                                                                                                                                                                2:15-cv-05642-CAS-JC Document




                             16      238234830          co          Now60                         Dark House                 1888      S     7.00    $        11 ,893       8.25%     18.00%       1.50%     19 .50%    S         ...      50.00%       S        1368     12.50%                 171
             m               l7      238330021          co          Now60      K     Perrv        Oar11Houu                      EM    S    12.02    S          1,010       8..25%    18.00%       1.50%     HI.SO%     S           12     60.00%   S             116     12.50%
                                                                                                                                                                                                                                                                                        ••        15
             ;x:             18      239330020          co          Now60      K     Perrv        OarkHouH                      688    S     7.00    S         ,4,81 8      8 .25%    18.00%       1,50%     19,50%     $           58     60.00% 1-S:                    12.60%       $          69
             _,,.            19      238588081          co          Now60      KatvPerrv          OarkHOUH                    (,488)   $    12.02    $        (6,842}       8.25%     18.00%       1.50%     19.50%     $          (7 1    50.00"4      $         67l
                                                                                                                                                                                                                                                                   '"'    12.50%                 (84)
             _,,.            20      23859808           co          Now50      KatvPerN           OaricHouH                     638    $     7.00    S         3,773        6 .26%    18.00%       1.60%     19.60%     $           48     50.00%       S         434     12.50%                     54
                                                                                                                                                                                                                                                                                        ••
                             21      24367469!          co          Now60      KatvP8rN           Oaril HOUH                  (587)    S    12.02    $        (7,056}       6 .25%    18.00%       1.60%     1960%      $          (86)    50.00%       S         811     12.50%       $        (101)
             0)
                                                                    NowSO      K1t11 Pe1rv        Dlllk House                   453    S     7.00    $         3,171                  18.00%       1.60%     18.50%     S                  50.00%                 36S     12.50%                  46
                                                                                                                                                                                                                                                                                                                                     Document486-1




              I              l1      2-4367-469         co                                                                                                                  8 .25%                                                                      S
             ~               l3      2-46565051         co          Now50      Kat\/Pem,          OarkHouH                    (,418)   $    12 .02   $         5,038        8 .25%    18.00%       1.50%     19.50%     $          (ll1)   60.00%       S         (S79)   12.50%                  {72)
                                                                                                                                                                                                                                                                                         ••
             --.J            24      2465650:xi         co          Now60            P•rrv        OlllkHouse                    748    $     7.00    S         6.222        8 .26%    18.00%       1.60%     18.50%     $                  60.00%                 GO!     12.50%                     75
                                                                                                                                                                                                                                                                                                                                              #:10754
                                                                                                                                                                                                                                                                                                                                              #:10098




                             l5      24665"041          co          Now60
                                                                    Now60
                                                                               KatvP•~
                                                                               KllNPem1
                                                                                                  Dark House                     17    S    12.02
                                                                                                                                             7,00
                                                                                                                                                     S
                                                                                                                                                     S
                                                                                                                                                                 204
                                                                                                                                                               2,-422
                                                                                                                                                                            8 ,26%
                                                                                                                                                                            6.26%
                                                                                                                                                                                      18 .00'4
                                                                                                                                                                                      18.00%
                                                                                                                                                                                                   1.50%
                                                                                                                                                                                                   1.60%
                                                                                                                                                                                                             19.60%
                                                                                                                                                                                                             19.60%
                                                                                                                                                                                                                        S
                                                                                                                                                                                                                        S
                                                                                                                                                                                                                                   ."2
                                                                                                                                                                                                                                    30
                                                                                                                                                                                                                                           50.00%
                                                                                                                                                                                                                                           50.00%                 219
                                                                                                                                                                                                                                                                          12.50%
                                                                                                                                                                                                                                                                          12.50%
                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                       $              ,
                                                                                                                                                                                                                                                                                                     35
                             ,.      24665404           co                                        Dark House                   ,...                                                                                                                                 "
                             l1      2-46749431         co          Now50      K•tv Pemr          Oark Houu                     &4     $    12.02    $            849       6 .25%    18.00%       1.50%     19.50%     $            8     50 .00%      S          75     12.50%
                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                       $              9
                             l8      2-467,49,4~        co          NowSO      Katv P• rN         OarkHOUH                     227     $     7.00    $          1,689       6.25%     18.()0%      1.60%     19.50%     $           19     50.00%       S         183     12.50%       $
                                                                                                                                                                                                                                                                                                                                              499-8 Filed




                             29      248515131          co          Now60      Katv P,m1          Oar1cHousa                   114     $    12.02    $          1,370       6 .25%    18.00%       1.50%     1950%      $           17     50.00%       S         158     12.50%       s             20
                                                                                                                                                                                                                                                                                                     "
                             30      248615 13o         co          Now60          P8rN           OarkHouu                  586        $     7.00    S         ,4,102       8.25%     18.00%       1.60%     19.50%     $           so     60.00%       $                 12.60%       $
                             31      24880'474!         co          Now50      K1tvP,rrv          OeskHouu                   30        $    12.02    S                      8.25%     18.00%       1.50%     19,50".4   $             4    50.00%       S:        "'41    12.50%       $
                                                                                                                                                                                                                                                                                                     ••
                                                                                                                                                                                                                                                                                                      5
                                     24860474           co          Now60      K•rv P,mr          011kHouse                 232        S     7 .00   S         1,624
                                                                                                                                                                 "'"        6.26%     18.00%       1.60%     19,50%     S           20     60.00%                 187     12.60%       $             23
                             H
                             "       248721 12f         co          Now60      Katv Pemr          Derk House                (36)       S    12.02    S          (433)       6.25%     18.00%       1.50%     18.50%     $           (5)    50.00%                   so    12.60%       $             (6)
                             34      2"8721 129         co          NowSO      Katy Pe1,y         OlllkHouH                 217        S     7 .00   S         1,519        8.26%     18.00%       1.60%     19.50%     $           18     50.00%       S          m      12.50%       $             22
                                     Total                                                                              466,362                      S     5,069,209                                                    I    11 781                     S 582159                       s      72,870
                             36
                             "       c""'~                                                                              466,362                      $     5,068.209                                                    $    61.781                     S     582,959                  $      72,870
                                                                                                                                                                                                                                                                                                                                                     Filed10/09/19




                                               (•I      Album Royalty Expense
                                                        k.atyPeuyshar e (OneTtack)                                                                                                                                           6 1,781
                                                        UMG Ti~ks on Album
                                                        Total UMG Royalty Ell pt'IISC (Album)                                                                                                                           $ 4 !M,248    '
                                               (bJ      UMG Pro-ration
                                                                                                                                                                                                                                                                                                                                                           11/20/19 Page




                                                        1E!l!1.                ~                                 '!!.Hd!.
                                                        C~pitol Records        Kil l y Per 1y                    Darl.:ho 1..e
                                                        Capitol Rt<.01ds       Nauahty Roy w/Sam Smith           Lal.ila
                                                                                                                                                                                                                                                                                                                                                                    Page138




                                                        Virgin                 Baslille                          Pompeii
                                                        Island Reco1ds         AvicU                             Hey 11101 he1
                                                                                                                                                                                                                                                                                                                                                                         48 of




                                                        tsland Reco rd s       Ame, itan Aut hot s               eesl dayormyltfe
                                                        lnlt!I S(()l)e         AIOtOl<i(C                        Theman
                                                        Repuhllc.              I.OHie                            Team
                                                        Republk                TheChainsmoke1 s                  ~ Ifie
                                                                                                                                                                                                                                                                                                                                                                            of100
                                                                                                                                                                                                                                                                                                                                                                               307 Page
                                                                                                                                                                                                                                                                                                                                                                                   PageID
                                                                                                                                                                                                                                                                                                                                                                                        ID




                    CAPITO L01145




PAGE 1807
EXHIBIT 30
                                                                                               HIGHLY CONFIDENTIAL - A TIORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                                                Case




                       UMG Recordings, Inc.
                       Katy Perry· "Dark Horse "
                       July 2013 to June 2018
                       Special Markets · NOW 50 Deluxe
                                                                                                                                                                                                                       (a)            b}
                       Line#     Index No     Config       Proj Name                  Artist        Track         Units             Album          Album         Proration:   Royalty    JAVA      Tota l Rate       Royalty         UMG        UMG Share         Bieber           UMG
                                                                                                                                Wholesale         Wholesale       1 of 30      Rate     Override                     Expense       Proration:    of Album        Proration:    Revenue
                                                                                                                                  Price           Revenue         Songs                                                            15of 30          Revenue       1 of 15     Prorated for
                                                                                                                                                                                                                                    Songs           @23%          Songs           Subject
                                                                                                                                                                                                                                                                                  Track
                                                                                                                                                                                                                                                                                                Case2:15-cv-05642-CAS-JC




                       1       104914631     CD         Now 50 Deluxe     Katy Perry             Dark House      126,257        $    12.67    $     1,624,928     3.3333%      18.00%     1.50%      19.50% $          10,562       50.00%      s    186,867      6.67%       s     12,458
                       2       104914639     CD         Now 50 Deluxe     Katy Perry             Dark House         4,676       $    11 .20   $        52,371     3.3333%      18.00%     1.50%      19.50% $             340       50.00%      s      6,023      6.67%       $        402
                       3       10530846f     CD         Now 50 Deluxe     Katy Perry             Dark House         3,989       $    12.87    $        5 1,338    3.3333%      18.00%     1.50%      19.50% $             334       50.00%      s      5,904      6.67%       $        394
                       4       10530846o     CD         Now 50 Deluxe     Katy Perrv             Dark House         3,275       $    11 .20   $        36,680     3.3333%      18.00%     1.50%      19.50% $             238       50.00%      s      4,218      6 .67%      $        281
                       5       106905171     CD         Now 50 Deluxe     Katv Perrv             Dark House               425   $    12.87    $         5,470     3.3333%      18.00%     1.50%      19 .50% $             36       50.00%      s        629      6.67%       $           42
                       6       106905170     CD         Now 50 Deluxe     Katv Perry             Dark House         2 ,692      $    11 .20   $        30,150     3.3333%      18.00%     1.50%      19.50% $             196       50.00%      $       3,467     6.67%       s        231
                       7       173631551     CD         Now 50 Deluxe     Katy Perry             Dark House           (943)     s    12.87    $       (12,136)    3.3333%      18.00%     1.50%      19.50% $             (79)      50.00%      s      {1,396)    6.67%       $        (93)
                       8       173631559     CD         Now 50 Deluxe     Katy Perry             Dark House            679 $         11 .20   $         7,605     3.3333%      18.00%     1.50%      19.50% $              49       50.00%      s        875      6 .67%      $           58
                       9       237276681     CD         Now SO Deluxe     Katv Perrv             Dark House         (1,008)     s    12.87    $       (12,973)    3.3333%      18.00%     1.50%      19.50% $             (84)      50.00%      $      (1,492)    6 .67%      $          (99)
                                                                                                                                                                                                                                                                                                     2:15-cv-05642-CAS-JC Document




             m         10      23727668a     CD         Now 50 Deluxe     Katv Perrv             Da rk House              15    $    11.20    $            168    3.3333%      18.00%     1.50%      19.50% $                  1    50.00%      s          19     6 .67%      $             1
             ?<        11      Total                                                                             140,057                      $     1,783,601                                                    $     11 ,593                  $    205,1 14                 $     13,674
                       12      Control                                                                           140,057                      $     1 783 601                                                    $     11 ,593                  $    205, 114                 $     13,674

             0)
                                                                                                                                                                                                                                                                                                                          Document486-1




              '
             ..t:,..
             CX)                       (a)   Album Royalty Expense
                                                                                                                                                                                                                                                                                                                                   #:10099
                                                                                                                                                                                                                                                                                                                                   #:10755




                                             Katy Perry Share (O ne Track)                                                                                                                                       $     11,593
                                             UMG Tracks on Alb um                                                                                                                                                       15
                                             To tal UMG R!2):a l!}: Exeense !Album!                                                                                                                              $ 173,901
                                                                                                                                                                                                                                                                                                                                   499-8 Filed




                                       (b)   !/M!i. Pac.a.ti20
                                             L!!lw                        &:tu!                                IIWS
                                             Capitol Records              Katy Perry                           Dark horse
                                             Capitol Records              Naughty Boy w/Sam Smith              La la la
                                       3     Virgin                       Bastille                             Pompeii
                                                                                                                                                                                                                                                                                                                                          Filed10/09/19




                                        4    Capitol Records              Katy Perry                           Firework
                                       5     Nashville                    Lady Antebellu m                     Need you now
                                       6     Island Records               Avlcll                               Hey brother
                                       7     Island Records               American Authors                     Best day o f my life
                                       8     lnterscope                   Aloe Blacc                           The man
                                                                                                                                                                                                                                                                                                                                                11/20/19 Page




                                       9     ln terscope                  Lady Gaga                            Poker face
                                       10    ln terscope                  Black Eyed Peas                      I gotta feeling
                                       11    lnterscope                   Ca rly Rae Jepsen                    Ca ll me maybe
                                                                                                                                                                                                                                                                                                                                                         Page139




                                       12    Republic                     Larde                                Team
                                                                                                                                                                                                                                                                                                                                                              49 of




                                       13    Republic                     The Chafnsmoke rs                    #selfre
                                       14    Republic                     Nelly                                Hot In herre
                                       15    Republic                     Gotye w/Klmbra                       Somebody that I used to know
                                                                                                                                                                                                                                                                                                                                                                 of100
                                                                                                                                                                                                                                                                                                                                                                    307 Page
                                                                                                                                                                                                                                                                                                                                                                        PageID
                                                                                                                                                                                                                                                                                                                                                                             ID




                           CAPITOL01146




PAGE 1808
EXHIBIT 30
                                                                                              HIGHLY CONFIDENTIAL - ATIORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                                                             Case




                  UMG Recordings, Inc.
                  Katy Perry - "Dark Horse"
                  July 2013 to June 2018
                  Special Markets - NOW 60
                                                                                                                                                                                                                                      /aJ          lb)
                  line#     Index No        Conflg           Prof Name               Artist                   Track            Units          Album               Album         Proration .   Royalty    JAVA      Total Rate       Royalty       UMG        UMG Share          Perry           UMG
                                                                                                                                             Wholesale           Wholesale       1 of 36       Rate     Override                Expense tor     Proration:    of Album        Proration:       Revenue
                                                                                                                                                  Price          Revenue         Songs                                              Subject     12of 36          Revenue       1 of 12     Prorated for
                                                                                                                                                                                                                                     Track       Songs           @23%          Songs           Subject
                                                                                                                                                                                                                                                                                                Track

                  1       243681791     CD& Diaital       Now 60 Deluxe   Katy Perry                    Dark HoUse               42,302       $     12.02    $       508,470        2.78%      18.00%      1.50%     19.50% $          2,754      33%        s     38,983      8.33%       $      3,249
                  2       24368179fa    CD&Diaital        Now 60 Deluxe   Katv Perrv                    Dark House              (42,302) $          12.02    $      (508,470)       2.78%      18.00%      1.50%     19.50% $         (2,754)     33%              (38,983)    8.33%       $      (3,249)
                                                                                                                                                                                                                                                                                                             Case2:15-cv-05642-CAS-JC




                                                                                                                                                                                                                                                             s
                  3       24368179<,    CD& Diortal       Now 60 Deluxe   Katy Perry                    Dark House                  642 $            7.00    $         4,494        2.78%      18.00%      1.50%     19.50%     s         24      33%        s        345      8.33%       $           29
                  4       24368179<,a   CD& Digital       Now 60 Deluxe   Katy Perry                    Dark House                 (642) $           7.00    $        (4,494)       2.78%      18.00%      1.50%     19.50% $            (24)     33%        s        (345)    8.33%       $          (29)
                  5       24368179fb    CD& Diaital       Now 60 Deluxe   Katy Perry                    Da rk House              42,302       $     12.02    s       508,470        2.78%      18.00%      1.50%     19.50% $          2,754      33%        s     38,983      8.33%       $      3,249
                  6       243681790b    CD& Dioital       Now 60 Deluxe   Katy Perry                    Da rk House                    642    $      7.00    $         4,494        2.78%      18.00%      1.50%     19.50%     s         24      33%        s        345      8.33%       $          29
                  7       246565761     CD& DIQllal       Now 60 Deluxe   Katy Perrv                    Dark House                3,136       $     12.02    $        37,695        2.78%      18.00%     1.50%      19.50%     s        204      33%        s      2,890      8.33%       $        24 1
                  8       24656576g     CD & Digital     Now 60 Deluxe    Katy Perry                    Dark House                1,060       $      7.00    $         7,420        2.78%      18.00%     1.50%      19.50% $             40      33%        s        569      8.33%       $          47
                  9       246654751     CD& Dlaital       Now 60 Deluxe   Katv Perrv                    Dark House                2,230       $     12.02    $        26,805        2.78%      18.00%     1.50%      19.50% $            145      33%        s      2,055      8.33%       $        171
                  10      24665475g     CD&Dlgital       Now 60 Del uxe   Katy Perry                    Dark House                     454    $     11 .20   $         5,085        2.78%      18.00%     1.50%      19.50% $             28      33%        s        390      8.33%       $          32
                                                                                                                                                                                                                                                                                                                  2:15-cv-05642-CAS-JC Document




             m    11      24675014f     CD&Dlgita l      Now 60 Deluxe    Katy Perry                    Dark House                     (55) $       12.86    $          (707)       2.78%      18.00%     1.50%      19.50% $             (4)     33%        s         {54)    8.33%       $          (5)
             ?<   12      24675014a     CD& Diaital      Now 60 Deluxe    Katv Perrv                    Dark House                  128 $           11 .02   s         1,411        2.78%      18.00%     1.50%      19.50% $              8      33%        s        108      8.33%       $            9
                  13      24851584f     CO& Digital      Now 60 Deluxe    Katy Perry                    Dark House                 (433) $          12.86    $        (5,568)       2.78%      18.00%     1.50%      19.50% $            (30)     33%        s       (427)     8.33%       $          (36
                  14      24851584o     CD&Dlaital       Now 60 Deluxe    Katv Perrv                    Da rk House                (402) $          11.02    $        (4,430)       2.78%      18.00%     1.50%      19.50% $            (24\     33%        s       1340      8.33%       $        (28'
                  15      248605451     CD&Dlgital       Now 60 Deluxe    Katy Perry                    Dark House                (346) $           12.86    s        (4 ,450       2.78%      18.00%     1.50%      19.50% $            (24)     33%        s       (341      8.33%       $        (28
                                                                                                                                                                                                                                                                                                                                       Document486-1




                  16      248721831     CD&Dlaital       Now 60 Deluxe    Katv Perrv                    Dark House                1172) $           12.86    $        (2 212        2.78%      18.00%     1.50%      19.50% $            112)     33%        $       (170\     8.33%       $        11 4'
                  17      Total                                                                                                 48,544                       $       574,01 2                                                   $      3,108                 $     "4,008                  $      3,887
                                                                                                                                                                                                                                                                                                                                                #:10100
                                                                                                                                                                                                                                                                                                                                                #:10756




                  18      Control                                                                                               48,544                       s       574,012                                                    $      3, 109                $     44,008                  $      3,667
                                                                                                                                                                                                                                                                                                                                                499-8 Filed




                                  (a/   A/ll!!.m BQ~ltll ~lm!!!IH
                                        Katy Perry Share (One Track)                                                                                                                                                            s      3,109
                                        UMG Tracks on Album                                                                                                                                                                               12
                                        Total UMG Ro~al~ Ex~nse !Album)                                                                                                                                                              37,311

                                  (b)   U!J1.G Pro-r!J.Ci().n
                                                                                                                                                                                                                                                                                                                                                       Filed10/09/19




                             £2l!l!!    1l!l!tl                           A!li!t                                                             !rm
                                        Capitol Records                   Katy Perry, Fea t uring : Juicy J                                  Dark Horse
                                   2    Republic Records                  Ariana Grande                                                      Into You
                                   3    Republic Records                  Hallee Steinfeld, Art is t : Grey, Featuring: Zedd                 Starving
                                        Capltol Records                   Kat:y Perry                                                        Rise
                                                                                                                                                                                                                                                                                                                                                             11/20/19 Page




                                        lnterscope Records                Selena Gomez                                                       Same Old love
                                   6    lnterscope Records                Maroon 5                                                           Anlma ls
                                   7    Island Records                    Nick Jonas                                                         Jealous
                                                                                                                                                                                                                                                                                                                                                                      Page140




                                   8    Mad Love/lnterscope               Tory Lanez                                                         LUV
                                                                                                                                                                                                                                                                                                                                                                           50 of




                                   9    KIDinaKORNER/lnterscope           X Ambassadors                                                      Uns teady
                                  10    KIDlnaKORNER/lnterscope           Imagine Dragons                                                    Radioactive
                                  II    Polydor Ltd. (UK)                 Ellie Goulding                                                     Love Me Li ke You Do
                                                                                                                                                                                                                                                                                                                                                                              of100




                                  12    Republic/Val Production           Ku ng vs Cookln' On 3 Burners                                      ThisGlrl
                                                                                                                                                                                                                                                                                                                                                                                 307 Page
                                                                                                                                                                                                                                                                                                                                                                                     PageID
                                                                                                                                                                                                                                                                                                                                                                                          ID




                       CAPITOL01147




PAGE 1809
EXHIBIT 30
                                                   HIGHLY CONF IDENTIAL - A TIORNEYS' EYES ONLY
                                                                                                              Case
                                                                                                              Case2:15-cv-05642-CAS-JC




                                      Katy Perry - Dark Horse
                                      Marketing
                                      Inception to June 2018
                                                                                                                   2:15-cv-05642-CAS-JC Document




             m                                                      Prism          Dark Horse
             ?<
             .......
             .......                                            Album (Prorated)      Track         TOTAL
             m
                                                                                                                                        Document486-1




             (J1
              '
             C)                       INVOICED / ACTUAL           635 ,186         1,101 ,773     1,736,960
                                                                                                                                                 #:10101
                                                                                                                                                 #:10757




                                      RECOVERIES                  (78 ,552)        (742,016)      (820,568)
                                                                                                                                                 499-8 Filed




                                      TOTAL                       556,634           359,757        916,392
                                                                                                                                                        Filed10/09/19
                                                                                                                                                              11/20/19 Page
                                                                                                                                                                       Page141
                                                                                                                                                                            51 of
                                                                                                                                                                               of100
                                                                                                                                                                                  307 Page
                                                                                                                                                                                      PageID
                                                                                                                                                                                           ID




                       CAPITOL01148




PAGE 1810
EXHIBIT 30
                                                                                    HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                            Marketing-Prism(P1oratedJ
                                                                                                                                                                                                                             Case




                        Hl!alliT:l!ffiml+I                                        nu~                           H•l:l1H+1                                 a-1m1111mrz1n.   !!Dil·   ,l,llll1 l~1ll·~•Hll1IHII I
                         KatyPe11yBillbo.11J                                      <;u,com Worklwide, Inc.       Adver1l\ingBil1board                      5000497465       001      09/30/2013                    8,318.75
                         DirlyDi~hes -Billboard                                   Media Com Worldwh.le Jnc      Advertising Billboard                     5000501186       001      10/03/2013                62,332.00
                         Katy Perry~ NY OOH                                       Media Com Worldwide Inc       Adver1is1ngBi1lboard                      5000527800       001      10/25/2013                  1,850.00
                                                                                  MediaCom Wo,ldwlde Inc        AdverdsingDillboard                       4700000004       004      10/28/2013                      (0.16)
                         Katy Perry Billboard Production                          Sta,comWorldwide,lnc.         Adver11slngBil[boi!fd                     5000544723       001      11/08/2013                    358.80
                         KatyPe11yShipping                                        Sta,com Worldwide, Inc.       Advertising Billboard                     5000548018       001      11/12/2013                     93.67
                         Katy Perry ChkagoWiklpostlng                             Dash Two Inc                  AdvcnislngBillboard                       5000885571       001      09/12/2014                  5,505.52
                          KatyPe11ylAWUdpM1ins                                    D,nhTwo Inc                   AdvenisingBillboard                       5000885571       002      09/12/2014                  5,994.66
                          KatyPe1ryMiJmiWildpM1ing                                D,nhTwolnc                    Adve1tisingBU1board                       5000885571       003      09/12/2014                  3,302.54
                          KatyPe,ryNYWiklpnting                                   DashTwolnc                    Adve11islngBi11board                      5000885571       004      09/12/2014                  5,3n.5o
                          KatyPenySFWildpO!.ting                                  Dash Two Inc                  Advertising Billboard                     5000885571       oos      09/U/2014                   5,505.52
                          K.lty Perry Prkm Po~le1\                                5hoiewood Pachging Corp       Adve1tish1g 01her-Adven Production        5000463534       001      08/26/2013                13,590.00
                          KatyPerryPrintptoduction                                PMD PROMOTION LlC             Advertising Other-Advert Product km       5000497460       001      09/30/2013                    745.00
                          KatyPerryMerch                                          World Marketing Dallas        Advenislng Other-Advert Production        5000558637       006      11/20/2013                  1,567.12
                          KatyPe1ryPrkmPoste1s                                    Shorewood Packaging Corp      Advertising Other· Adwrt Production       5000677129       001      03/11/2014               (13,590.00)
                          KatyPerry5nipingPostel\                                 Dash Two Inc                  Advertising Other-Advert Production       5000899154       001      09/24/2014                  2,550.00
                          KatyPeriyWlndowpo\ters                                  PMD PROMOTION LlC             Adve1ttsh1g TV -Advert Space/ Air 1b11e   5000493700       001      09/26/2013                21,281.00
                          lA Times Back PJ11e · Dirty Oj,;heo; KP                 MediaCom Wo,fdwide Inc        Adve11ising TV -Advert Space/ Air time    5000523150       001      10/22/2013                39,826.00
                          KatyPerryNYTime\Prlnl                                   OashTwoluc                    Advenising TV -Advert Space/ Air time     5000523167       001      10/22/2013                73,990.00
                        · K.ltyPe1iyBillboa1dMaga1ineBackcover                    P1ometheus Global Media LlC   Adve,tislng TV -Advert Space/ Air time    5000524926       001      10/23/2013                18,504.50
                          Katy Perry OOH                                          MediaCom Worldwide Inc        Advenis!ug TV -Adven Space/ Air time      5000524927       001      10/23/2013               134,390.64
                                                                                                                                                                                                                             Case2:15-cv-05642-CAS-JC




                          KatyPeuyWildpMl!ng                                      MediaCorn Woildwide Inc       Adve11isins TV-Advert Space/ Air tirne    5000524929       001      10/23/2013                54,551.18
                          Katy Pe1iy Ucen~e Fee                                   PARS International Corp       Adve,tislns TV -Advert Space/ Air time    5000536719       001      ll/OJ/2013                  5,000.00
                          LAT!me\BackPage-OirtyOi<,hesKP                          MediaCom Worldwide Inc        Adveuislns TV -Advert Spate/ Air time     5000540064       001      11/05/2013                      {0.10)
                          ICatyPe1iyOOH                                           MediaCom Worldwide Inc        Advertising TV -Advert Space/ AJ, time    5000558807       001      11/20/2013                      (0.01)
                          KatyPeuyOOII                                            MediaCom Wo1Jdwide Inc        Adve,tfs!ng TV. Advert Space/ Alt tlmo    5000562757       001      ll/22/2013                       0.01
                          KatyPe,iyOOII                                           MediaCom Wolldwide Inc        Adve1tish1s TV -Advert Spm! / Alr time    5000767046       001      05/28/2014                      (0.01)
                          KatyPerryBillbo,HdPrintAd                               PrometheusGlobalMediallC      Advertising TV ·Advert Space/ Alr time    5001073723       001      02/25/2015                13,855.00
                          KatyPerryP1iut8/1.4/15                                  Da,hTwolnc                    Advertising TV -Advert 5pace/ Air time    S00l297906       001      09/08/2015                  2,800.00
                          KatyPe,ryCongmsAd-Billboard                             PrometheusGlobalMediallC      Advenislng TV -Advert Space/ Air time     5001297907       001      09/08/2015                13,855.00
                          KalyPe1ryDigita1Di<,play                                MediaCom Wo1ldwide Inc        AdverlislngOnline-Web51teAdve,ts          5000524931       001      10/23/2013                70,000.00
                          Ka1yPerryDigi1a1Dj,;play                                Media(om Worldwide Inc        Advertising0nline-Web5iteAdverts          0050002731       001      03/04/2014                   (168.76)
                                                                                                                                                                                                               (2,424.58)
                                                                                                                                                                                                                                  2:15-cv-05642-CAS-JC Document




             m            KatyPerryDigilalDi<.play                                MediaCom Wo1ldwide Inc        Advertising Online -Web Site Adverts      5000767077       001      05/28/2014
                          KATY PERRY APP DEVELOPMENT INV TO CAPITOL                                             Advertising Online -Web Site Advem        0099167361       001      09/lS/2014                25,000.00
             ;><          USOlE-518 · Rl.>da,s Digital Ma1ketin11 ln~tagram                                     Adve1tlsingOnline-WebSiteAdve1ts          0099056115       01'      06/30/2017                  3,439.90
             ........     USOlE-518 • Rl.>dass DJsltal Ma1ke1ing ln\tagram                                      Advertising Online· Web Site Adverts      0099056115       012      06/30/2017                    162.80
                          KatyPe11ycorurne11ca1pioductlon                         CoorclonMedialnc              AdvertisingOther-Radio/Airtlme            5000536725       001      11/01/2013                  7,900.00
             0)           Katy Periy CMT Spot~                                    MedlaCom Wo1ldwide Inc        Advert!slngOther-Radio/Alrtlme            5000792123       001      06/19/2014                13,300.00
               I          KatyPerry5NLCorurne1cial                                D,nlJTwolnc                   Advertising TV -Adve1t Space/ Air time    5000589579       001      12/12/2013                  9,538.00
                                                                                                                                                                                                                                                       Document486-1




             (J1          Katy Perry TV Commerclal Production                     Coe1cion Media Inc            Adven!sing TV-Advert Space/ Air time      5000808000       001      07/02/2014                  2,000.00
             ........     Katy Peny Commenial Delivery Fee                        htrerneReachJnc               Adve1ti~lug TV -Advert Space/ Air lime    5000808012       001      07/01./2014                   119.00
                                                                                                                Markelins-Otber                           0052002437       010      09/18/2013                  3,830.49
                                                                                                                                                                                                                                                                #:10102
                                                                                                                                                                                                                                                                #:10758




                          D1e~lng the room for NYC playback                       ManhewShehon
                          venuerenlalforlaplaybad:                                MauhewShelton                 Marketing-Other                           0052002437       007      09/18/2013                10,000.00
                          cate,insatKatyPerryevent·ATL                            MatthewShellon                Marketlns-Othe1                           OOS2002437       001      09/18/2013                12,053.41
                          SOUND, LIGHTS, VlO[O SCREENS · TOTAL EVENT              MallhewShellon                Mar•e1ins·Other                           0052002438       001      09/18/2013                41,200.00
                                                                                                                                                                                                                                                                499-8 Filed




                          SEATING FOR NY &ATIANTA PlAVBACKS, CHAIRS& TABLE        MauhewShehou                  Ma1ketlng-Other                           0052002438       007      09/18/2013                19,213.02
                          KAlY PI.AYBA(K • LIGHTS                                 MatlhewShehon                 Marketing-Other                           0052002438       006      09/18/2013                  1,651.12
                          FlASHJNG ICE CUBES FOIi CO CTAILS                       Mattlu.wShelton               Marketins-Other                           0052002438       oos      09/18/2013                  1,979.21
                          ADDITION TV MONITOR NEEDED FOR PI.AYBACK                MatthewShehon                 Marketlns•Other                           0052002795       003      09/26/2013                  4,900.00
                          STIP&REPEAT                                             ManhewShehon                  Marketing-Other                           0052002795       004      09/26/2013                  1,979.21
                          Ka1y Periy - Frames for imagery at New York li~ll'!ll   Ma11hewK1oepel                Marketing-Other                           0052003058       001      10/03/2013                    2f!l.43
                          KatyPlayback                                            MauhewShehon                  Marketing-Other                           0052003059       oos      10/03/2013                  1,651.12
                          CaneingforATL                                           Manhev,,Shehon                Marketing-Other                           0052003059       001      10/03/2013                12,053.41
                          Glass& tableware for NY party                           MatthewShehon                 Mar•ellng-Other                           0052003059       002      10/03/2013                  2,949.70
                          \tep&1epeat-rusho1der                                   MatthewShehon                 Mar~e1in11-0ther                          0052003059       003      10/03/2013                  1,311.20
                                                                                                                                                                                                                                                                       Filed10/09/19




                          KatyPeriy-playbac•NYc                                   Matthew Shelton               Marke1fns-Othe1                           0052003059       004      10/03/lOB                 28,319.93
                          additlonalmonitorforKatyplaybac•                        Matthew Shelton               Marke1lns-01her                           0052004391       003      11/11/2013                  5,047.00
                          damgetlonetodt.:1pe~atKatyplaybatk                      MatthewShehon                 Marketing-Other                           0052004391       002      11/11/2013                    263.65
                          OVERTIME FOR KATY PLAYBACK                              Matthew Shelton               Ma,~etJng-Other                           0052004391       011      ll/11/2013                    447.62
                          SOUND ENGINEER                                          Matthew Shelton               Mar~etlng-Other                           0052004689       003      11/19/2013                    337.50
                          katynycplayback                                         Matthew Shelton               Marketing-Other                           0052005093       002      11/27/2013                  1,396.00
                          GiftsgiventolOvendorsthathelpoordepartmenl              Matthew Shelton               Ma1ketlng-01her                           0052001823       008      02/26/2014                    608.07
                                                                                                                                                                                                                                                                             11/20/19 Page




                          Grnenroomsupp!ie\KatyPe1rySueening                      MauhewShelton                 Marketing-Other                           0052004708       018      05/20/2015                    219.25
                          Exira room held for Katy Peuy'sgroup/ uew at S          EstherColtlus                 Ma,ketlng Promo-Accommodation             0052001850       001      02/23/2015                  1,497.00
                          (math~Di,cctlon                                         WilloPenon LlC                Ma1ketlng Promo-Artist Pert"o1manco       5000446030       001      07/24/2013                U,500.00
                          Styling advance for K.lty Perry VMA pert                MagnetlA                      Ma1keting Promo -Mist Performance         5000462U5        001      08/22/2013                13,600.00
                                                                                                                                                                                                                                                                                      Page142




                          ("1ssicPa1tyRental,                                     V Productions llC             Ma,ketlns Promo -Artist Performance       5000462307       003      08/22/2013                  2,879.17
                          (onwltingFec                                            VProductionsllC               Ma1hting Promo -Artist Perforruance       S000462307       001      08/22/2013                  3,250.00
                                                                                                                                                                                                                                                                                           52 of




                          lPAstalfonsiteforevent                                  VProductlonsllC               Mar•etlngPromo-ArtlstPerfom1ance          5000462307       007      08/22/2013                    150.00
                          Formdecor-fumishinss                                    V ProduttlonsllC              Ma,keting P,omo -Artist Perfo,mance       5000462307       oos      08/22/2013                  4,003.53
                                                                                                                Ma,ketlng Promu -Artist Performance       0099083015       002      08/26/2013                  4,400.00
                                                                                                                Ma,ketlng Promo-Artist Performance        0099083021       002      08/26/2013                    150.00
                                                                                                                                                                                                                                                                                              of100




                         EventDhection                                            BOSCHI EVENT CONSULTING INC   Ma1ketlng Promo-Artist Perfo1mance        S000465121       001      08/28/2013                  1,750.00
                         Katy Periy's car \ervice in NYC -VMA's                   GTOURLlC                      Marketing Promo -Artiit Perfomiance       5000468311       001      09/03/2013                  6,480.00
                         KatyPe1iyalrd1arte1                                      KittyPurrylnt                 Marketing Promo-Artist Perfo1mance        5000468794       001      09/04/2013                73,750.00
                         Katy PerryHai1~1yll!,t-NY/ClrChannl                      TbeWallGroupLALlC             Marketiug Promo -Artist Perfo,mancu       5000476283       001      09/11/2013                  4,702.50
                                                                                                                                                                                                                                                                                                 307 Page




                                                                                                                                    Paselof29
                                                                                                                                                                                                                                                                                                     PageID
                                                                                                                                                                                                                                                                                                          ID




                         CAPITOL01149




PAGE 1811
EXHIBIT 30
                                                                        HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                          M,uketing-Prism(Prorated)
                                                                                                                                                                                                                         Case




                                                                                                                                                                                   1
                     nm1111,u:mm+11                                   mn~                                      al•l!!11+1-11                            ~·1mmJmm:IH·   !Cl:H.   ·~·2; 11ll~1n•a•!·H· 1IHl1I 1,130.17
                     SPECIAL EVENT OFFK:£RS/ NYC                      [litelnvesti&ationsltd                   Ma,keting Promo -Arti~t Performance      5000485716     001      09/19/2013
                      SPECIAL EVENT OFFICERS/ NVC                     Elitelnvestij!.:itionsl.td               Ma,ketlng Promo -Arti\l Performance      0050002854     002      09/20/2013                      (0.05)
                      Car\forKatyAtl.mtapl.:iyback                    Kilty Puny Inc                           Marketing Promo -Ani\t Performance       5000492287     001      09/25/2013                  5,130.00
                      Make.upforl<aty-ClearChannelS/27                The Wall G1oup LA LlC                    Marketing Promo -Artist Perfo1mance      5000492288     001      09/25/2013                  3,135.00
                      Audlo/VkfeoKPListening                          SenovvAlnc                               Marketing Promo -Artist Perfo,manoo      5000495926     001      09/27/2013                U,822.50
                      5ecurityAugl2·13                                Pascal Duvier OBA Protectsecurily LLC    Marketing Promo -Artist Perforrnante     5000497263     001      09/30/2013                  1,270.00
                       SecmityAug22-27                                P,mal Duvier OBA Protectsecuril.y LLC.   Marketing Promo -Artist Pe1fo11nanre     5000497264     001      09/30/2013                  4,110.00
                       KatyPe1rrmakeupNYptaybackSep1                  The Walt G1oup LA LlC                    MarketingPromo-Arti\tPerformanu!         5000497707     001      09/30/2013                  l,88l00
                       KatyPerrrhair-NYplayli.-ick                    The Walt Gioup lA LlC                    Marketing Promo -Artist Perlonnance      5000497708     001      09/30/2013                  1,88l00
                       Ka1yPe1ryhairAtlantap1omo,playback             The Wall G1oup LA LlC                    Marketing Promo -Artist Perlo,mance      5000497710     001      09/30/2013                  1,951.56
                       Hai1-.tylist Katy Peuy NYC playback            The Wall Group LA LlC                    Marketing Promo -Arti-.t Perfo1ma11ce    5000515337     001      10/16/201.3                 1,881.00
                       Hai1'iitylistfeeKa1yPe11yATlpla~back           The Wall Gmup LA llC                     Marked11a Promo-Artist Performa11ce      5000515338     001      10/16/2013                  1,951.5&
                       MakeUpfeeK.11yPe11y.ilbu111playbackNY          The Wall G,oup LA llC                    MarketiugPromo-ArtistPe1formance         5000515339     001      10/16/2013                  1,881.00
                     . Gmund for li~tenlng ewnts, GMA, pies\          KinyPunylnc                              Markeling Promo -Artist Perfo1ma11ce     5000536750     001      11/01/2013                  1,795.00
                       Secur!ty5ept4th-121hpromo,playback             P,mal Duvier OBA P1otectsecurily LLC     Marketing Promo -Arti5t Performance      5000536751     001      11/01/2013                  3,960.00
                       American Music Awards Tickets                  Dick Clark Produttionslnc                Marketing Promo-Artist Performance       S000549666     001      11/13/2013                  6,525.00
                       MTV VMA'~ - K.ily's wa11.lrobe styling         MagnetlA                                 MarketingPromo-ArtistPe1fo1111ance       5000558764     001      11/20/2013                15,929.73
                       Conf#U473                                      AD Ac.cess Tran-.portatlon Service Inc   Ma1ko1ing Promo-Arti\t Performance       5000560495     006      11/21/2013                    393.75
                       Conli/12472                                    AD Access Transporta1ion Service Inc     M.rrketing Promo -Arti-.t Performance    5000560495     oos      11/21/2013                    393.75
                       MTV VMA'i. - Katy's hair                       The Wall Group LA LlC                    Marketi11g Promo-Artist Performante      5000560508     001      11/21/1013                11,211.74
                                                                      The Wall Group LA llC                    M.r1ketlugPro1no-ArtistPerformance       5000560509     001      11/21/2013                  6,270.00
                                                                                                                                                                                                                         Case2:15-cv-05642-CAS-JC




                       MTVVMA's - Katy's Make up
                       MTV VMA's - K,1ty's nails                      PauiciaYankooWilliams                    Ma1ketingPromo-ArtistPerformante         5000560510     001      U/21/2013                     821.00
                       KatyPe1ry5Nltr,1vel                            KiuyPurrylnc                             Marketing Promo-Artist Performance       5000562241     001      11/22/2013                39,160.00
                       Hai1 c.ost fo, 8/12 NYC promo                  Tho Wall Group LA llC                    Ma1ket!ngPromo-ArtistPe1formancc         5000573064     001      12/02/2013                  3,135.00
                       MTVVMA'i.- Katy makeup                         Crosby Cane, Manageme11t LLC             Marketlns Promo -Artist Performance      5000589480     001      12/12/2013                  2,400.00
                       Hair-K.ltyPerryZlOO NYC8/12                    The Wall Group LA UC                     Marketing Promo -Artist Performance      5000608308     001      01/06/2014                  3,135.00
                       Make Up for Katy - Cumulus/GMA m n 8           C1osby Carte, Management UC              Marketing Promo -Artist Pe1formance      5000608309     001      01/06/2014                  2,400.00
                       Grammys,pe1formancecont1ibution.               AEG Ehrlich Ventures UC                  Marketing P,omo -Artist Performance      5000628352     001      01/24/2014                15,167.00
                       K.ityPerryEV<'11tT1avel                        KAMP FM                                  MarketlngPromo-ArtistPerfom1ance         5000637164     001      02/03/2014               100,000.00
                       KatyPerryMeet&GreetCapitolCongress             [11visJonMediaEntertainmentLLC           Ma1ketingPromo-ArtistPerfo1rnance        5000659671     001      02/24/2014                    500.00
                       KatyPe11y,Atlanta                              D0pple1S1utlioslnc.                      Ma1ketingPromo-ArtistPerforrnanre        5000663015     001      02/26/2014                  2,316.25
                       AMA's relmbu1seme11t above $250k cnt,btn       Dick Clari: Productions Inc              Marketing Promo -Artist Performance      5000697621     001      03/27/2014                33,013.92
                                                                                                                                                                                04/09/2014                68,154.15
                                                                                                                                                                                                                              2:15-cv-05642-CAS-JC Document




             m         Katy Perry Gold Tuck Com                       KinyPunylnc                              Market ins Promo -Artist Performance     5000711569     001
                       NYC Promo/W Mag/Playback                       KinyPurrrtnc                             Marketing Promo -Artist Performance      5000712883     001      04/10/2014                21,935.22
             ?<        ClearChannelPe1fo11nance                       KinyPuuylnc                              MarkelingPromo-ArtistPerlonnante         5000712884     001      04/10/2014                38,284.68
             -->.      iHeanRadioPe1formance                          KittyPurrylnc                            Marketing Promo-Artist Performance       5000713312     001      04/10/2014                83,944.52
             -->.      MTVVMA's -aarced upoi11eimlx11sement           KittyPurrylnc                            Marke1lng Promo -Artist Perfom,ance      5000723888     001      04/21/2014                37,876.53
                       JimmyFallon5how                                Kitty Puuy Inc                           Marketing Promo -Artist Performance      5000734660     001      04/30/2014                21,376.87
             O')
              I        Katy Perry-Prism                               Gupta Media Holding\ LLC                 Advenlsing Online -Web Site Advens       500046505S     001      08/28/2013                80,000.00
                                                                                                                                                                                                                                                   Document486-1




             u,        ':ihiusPromo                                   KittyPuuylnc                             Marketing Promo -Artist Performance      5000734661     001      04/30/2014                20,116.87
             I',.)     3DAnimation • Katy Perry Grammy perf.          Lightborne,lnc                           Marketing Promo-Artist Perfom1ance       5000737022     001      05/02/2014                20,000.00
                                                                                                               Mar•eting Promo -Artist Performance      5000739483     001      05/06/2014               147,187.69
                                                                                                                                                                                                                                                            #:10103
                                                                                                                                                                                                                                                            #:10759




                       GMA Pelfonnanw@ Lakewood HS                    KinyPurrylnc
                       Ka1yPeriySNl                                   Kitty Puny Inc                           Markc1ingP101110-ArtistPl!lfo1111ance    5000739626     001      05/06/2014               242,991.57
                       US01E-S15·REClASS 440000 ITEMS                                                          Ma1keting Promo-Anist Performance        0099025043     002      05/14/2014                   (821.00)
                       KatyPeny£11en5how12/1!J/20l3                   WAD P1oductiOM 111c                      Mar•etlngPromo-ArtistPerformance         5000765059     001      05/27/2014                  6,341.86
                                                                                                               Marketing Promo-Artist Performance       S000767051     001      05/28/2014                 (1,270.00)
                                                                                                                                                                                                                                                            499-8 Filed




                       SecurityAug12·13                               Pascal Duvier DBAPmtectse<:urily LLC
                       KatyPerrymakeupNYplaybackSept                  The Wall Group LA LlC                    Ma1ketl11g P1omo -Artist Perfom1ance     5000767055     001      05/28/2014                 (1,881.00)
                       KiltyPerryhair-NYplayback                      The Wall Group LA UC                     MarketlngPromo-ArtistPe,formance         S000767056     001      05/28/2014                 jl,88l00)
                       KatyPenyl,airAtlantapromo,playback             The Wall G1oup LA UC                     Marketing Promo -Artist Performance      5000767057     001      05/28/2014                 (1,951.56)
                       Hair cost for 8/12 NYC piomo                   The Wall G1oup LA UC                     Marketing Promo -Artist Perfom1ance      5000767154     001      05/28/2014                 (3,135.00)
                       Make Up for Ka1y • Cumulus/GMA m n g           Cro-.by Carter Ma11agement LLC           Ma1ket!ngP1omo-ArtlstPerformanco         5000767192     001      05/28/2014                 (2,400.00)
                       KatyPerry-Equlpmentlu!n1al9/16/13              AAA Communications UC                    Ma1ketingP1omo-ArtistPerfo1111auce       5000807735     001      07/02/2014                     48.00
                       US01E-504-REClA55 KATY PERRY TICX[T PMTS                                                MarketingPromo-ArtistPerfom1ance         0099006288     003      08/12/2014                 (1,032.90)
                       US01£-504-R£CLA5S KATY P£RRY TICKIT PMTS                                                Marketing Promo -Artist Performance      0099006288     004      08/U/2014                    (702.00)
                                                                      Starwork\ArtistsllC                      Marketina Promo -Artist Perfom1ance      5000862427     001      08/21/2014                  3,000.00
                                                                                                                                                                                                                                                                   Filed10/09/19




                       hairstvling-Kimmel
                       7-10-14 - KATY PERRY -PHOTO SliOOT             GTOURLlC                                 M.uketfns Promo -Artln Perfo,mance       0052008914     001      09/11/2014                  2,148.30
                       RadioOisneyMusicawa,ds                         KinyPurrylnc                             Marketing Promo-Artist Performance       5000914260     001      10/08/2014                  1,500.00
                       [Heart Awards, promo, V Mag. Kimmel            KittyPurrylnc                            Marketfng Promo -Artist Perfo1mance      5000914262     001      10/08/2014                  4,780.85
                       VMA's agreed upon amount 8/24                  KiuyPurrylnc                             Marketing Promo -Artist Performance      5000923070     001      10/15/2014                10,000.00
                       NFLSupe1bowl2015Performance                    KitlyPurrylnc                            Marketing Promo-Arti~t Perfonuance       5001046433     001      01/29/2015               200,000.00
                       NFLSupe1bowl1cmain!ngcost2015                  KittyPurrrl11c                           Ma1ke1lngPromo-ArtistPe1fo1J11ance       5001067354     001      02/19/2015               150,000.00
                                                                                                                                                        500111532]     001      04/02/2015               150,000.00
                                                                                                                                                                                                                                                                         11/20/19 Page




                       K.-i1tyPerry-Gra111mys2015                     KittyPurrylnc                            Marketing Promo -Artist Performance
                       USOlE-009 - 2013 08 16 AMEX STATEMENT RE CON                                            MarkelingPromo-PromotionalTlc.kels       0099115014     289      09/16/2013                    100.00
                     · iHeartR.ldio                                   Matthew Shelton                          Marketing Promo- Promotiona1Tlcke1,      0052003059     006      10/03/2011                  7,616.00
                       iHeart Radio-,ale\ 1equest                     ManhewShehon                             Ma1keting Promo- Promotiona1Tlcke1'      0052003715     001      10/21/2013                  6,768.00
                       KATY PERRY AT HOLLYWOOD BOWL                   Matthew5helton                           Marketing Promo - Promotional Tickets    0052004393     001      11/11/2013                21,085.00
                                                                                                                                                                                                                                                                                  Page143




                       AODJTONALKATYTICkETS BOWL SliOW                Matthew Shelton                          Marketing Promo - Proniotional Tickets   0052004689     002      11/19/2013                  8,240.00
                                                                                                               Marketing Promo - Promotional Tickets    0052005093     005      11/27/2013                    980.00
                                                                                                                                                                                                                                                                                       53 of




                       winnertickeu                                   Matthew 5heho11
                       ArMAWARDS                                      Matthew Shelton                          Marke1lngPromo-PromotionalTlcket-.       0052005219     004      12/04/201"3                 4,010.00
                       AMA AWARDS                                     Matthew Shelton                          Marke1ing Promo - Promotional Tkket\     0052005432     005      12/09/2013                  1,490.00
                       AMA                                            Matthew Shelton                          Marketing Promo- Promotional Tickets     0052005432     013      12/09/2013                  2,780.00
                       AMA AWARDS                                     MauhewShelton                            MarketlngPromo-PromotlonalTk:kel\        0052005432     019      12/09/2013                  6,525.00
                                                                                                                                                                                                                                                                                          of100




                       Ka1y-Pri\maticTicke1Buy                        A(GLiveGoldenvoitefestivak               Ma1keting Promo- Promotional Tickets     5000752349     001      05/15/2014               348,522.10
                       KATY PERRY ADDJTIONAL TICKETS FOR MSG          M.Jtthew.Shelton                         MarketlngPromo-PromotionalTickets        0052005533     001      06/06/2014                  9,U5.00
                        Ka1yPerrytkketsl01 promo -Allanta,GA          MauhewShelton                            Mark<'ting Promo- P,omotlonalTlcket\     0052006762     003      07/08/2014                    538.00
                       KatyPe11yticketsfo1promotionalur.e-Tampa,Fl    Matth1mShelton                           Marketing Promo- PromotionalT1ekets      0052006762     002      07/08/2014                    802.50
                                                                                                                                                                                                                                                                                             307 Page




                                                                                                                                  Page2of29
                                                                                                                                                                                                                                                                                                 PageID
                                                                                                                                                                                                                                                                                                      ID




                      CAPITOL01150




PAGE 1812
EXHIBIT 30
                       I                                                           HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                              MarketinB-Prism{Prmated)
                                                                                                                    •
                                                                                                                                                                                                                                            Case




                            l·m·m!llm!ilmll ·I                                   !Ill!                             al•ll'lllll+II                                  a·l~IH!lillm:lt11·   !m~I·   •l·Hllill~1IH!lCIIH·ml-l1IMll1I
                            KatyPenyConnectirutTickels                           Matthew Shelton                   Ma,keting Promo - PromotionalTickets            0052006981           004     07/11/2014                     8,086.00
                            KatyPeriyCounettitutlickeu                           Matthew Shelton                   Marketing Promo· PromotionalTkkets              005200698]           005     07/11/2014                       622.00
                            KatyPeriy-london                                     Matthew Shelton                   Marketing Promo - Promotionallickeh             0052006999           005     07/11/2014                       322.36
                            KatyPeriy-London                                     Matthew Shelton                   Marketing Promo - Promotionaln::kets            OOS2006999           004     07/11/2014                       223.30
                             KatyPerry-FloridaTickets                            Matthew Shelton                   Marketing Promo - PromotionalTKket~             0052006999           001     07/11/2014                       571.00
                             KatyPeriyNewark                                     MatthewShehon                     Marketiug Promo - PromotionalTicketi            0052007261           010     07/18/2014                       733.32
                             Katy Perry Newark                                   Matthew Shelton                   MarketingPromo-PromotionalTickeu                0052007261           015     07/18/2014                       366.66
                             Katy Perry NJ Tickets                               Matthew Shelton                   MarketingPromo-PromotionalTickets               0052007769           ooz     08/05/2014                       366.66
                           · KatyPeiryG,and Rapids                               Matthew Shelton                   Marketing Promo - PromotionalTickets            0052008033           009     08/13/2014                     3,090.00
                             KatyPenyChicago                                     Matthew Shelton                   Marketing Promo - PromotionalTkket\             0052008033           007     08/13/2014                       933.00
                             KatyPerryPhilly                                     Matthew Shelton                   Ma,keting Promo - Promotional Ticket~           OOS2008033           017     08/13/2014                       362.68
                             Katy Perry Philly                                   Matthew Shelton                   M<1rketing Promo - Promotional Tickets          0052008033           016     08/13/2014                     2,538.76
                             l<atyPerry(hlcago                                   MauhewShelton                     Markethig P1omo - Promotiona[TICkeH             0052008033           015     08/13/2014                       355.86
                             KatyPe,ryBoston                                     Matthew Shelton                   Marketing Promo - Promotional Tickets           0052008244           001     08/19/2014                     1,819.10
                             Katy Perry Chicago                                  Matthew Shelton                   Marketing Promo - Promotional Ticket~           0052008244           009     08/19/2014                       933.00
                             K.ltyPerrydiicago                                   Matthew Shelton                   Marketing Promo - Promotional Tickets           0052008303           ooz     08/21/2014                     3,558.60
                             KatyPe11yCleveland                                  Matthew Shelton                   Marketing Promo - Promotional Tickets           0052008303           001     08/21/2014                       498.20
                             Katy Perry Ohio                                     Matthew Shelton                   Marketing Promo - Promotional Ticket~           0052008303           008     08/21/2014                       247.00
                             KatyPe1ry(olun1bu5                                  Matthew Shelton                   Marketing Promo - PromotionalTidets             0052008303           003     08/21/2014                       249.10
                             KatyPenylA1kkeb                                     Matthew Shelton                   Marketing Promo - Promotional Tickets           0052008900           008     09/11/2014                     8,896.50
                             KatyPerffAnaheim                                    Matthew Shelton                   Marketing Promo - PromotionalTickeH             0052008900           006     09/11/2014                     1,824.70
                                                                                                                                                                                                                                            Case2:15-cv-05642-CAS-JC




                             KatyPe,ff LD~Angeles                                Matthew Shelton                   Marketing Promo - Promotional Tickets           0052008900           005     09/11/2014                     3,558.60
                             KatyPenyAnaheim                                     Matthew Shelton                   Marketing Promo - Promotional Tickets           0052008900           007     09/11/2014                     1,824.70
                             KatyPerryStloui\T~                                  MatthewShehon                     Marketing Promo - Promotional Tickets           0052008938           oo,     09/12/2014                       611.76
                             USOlE-510-REClASSCHECKS FROM 440000                                                   Marketing Promo - Promotional Tickets           0099046069           002     09/12/2014                      (820.50)
                             KatyPerryAnaheimT~                                  MatthewShehon                     Marketing Promo - Promotional Tickets           0052009368           ooz     09/24/2014                     2,919.52
                             KatyPerryGlendale,AZTix                             MatthewShehon                     Marketing Promo - Promotional Tickets           0052009368           007     09/24/2014                       554,75
                             KatyPerffPortlandTDl                                MatthewShehon                     Marketi11g Promo - Promotional Tickets          0052009368           008     09/24/2014                       211.00
                             Ka1yPenyNewOlleansTD1                               Matthew Shelton                   Marketing Promo - Promotional Tidets            005200982.2          043     10/08/2014                       774.54
                             KatyPerrylATideb                                    MalthewShelton                    Marketing Promo - Promotional Tickets           0052009822           042     10/08/2014                     1,779.30
                             KatyPe1rylasVe6JsTicke1s                            MatthewShehon                     Marketing Promo - Promotional Tickets           00520102S3           009     10/21/2014                       362.68
                             Katy Perry Dallas Tix                               Matthe.vShehon                    Marketing Promo- Promotional Tickets            0052010889           001     11/06/2014                     1,592.50
                                                                                                                   Marketing Promo - Promotional Tickets           0052010889           ooz     11/06/2014                       403.SO
                                                                                                                                                                                                                                                 2:15-cv-05642-CAS-JC Document




             m               KatyPerlf Denver                                    Matthew Shelton
                             KalyPerry Denver                                    Matthew Shelton                   Marketing Promo - Promotional Tickets           0052010889           003     11/06/2014                       538.00
             ;><             Katy Perry New Orlean\ TIX                          Matthew Shelton                   Ma,ke1ing Promo - Promotional Tickets           0052011170           014     11/13/2014                       900.00
             .......         USV0017692 - Katy Perry Euiope (Am&1:e1dam) fo      MatthewShehon                     Marketing Promo - Promotional Tickets           0052003690           004     04/18/2015                       168.70
             .......         Katy Perry make-up for 2100, NY promo               CrosbyCarterManaeementLLC         Marketing Promo- RadioAppearances               5000497706           001     09/30/2013                     3,600.00
             0)              ZIOO event and Photo Shoot                          KinyPurrylnc                      MarketingPromo-RadioAppearance\                 5000557088           001     11/19/2013                    50,750.38
              I              Katy Perry album playback drinks with HotAC Radio   AleJo:anderCoronflv               Marketing Promo - Radio Meals & Entertainment   0052002532           001     09/20/2013                         46.24
                                                                                                                                                                                                                                                                      Document486-1




             <.Tl            KatyPeny Playback Party Atlanta-Dinner              Christopher Siciliano             Marketing Promo - Radio Meals & Entertainment   0052002740           001     09/25/2013                       944.68
             u)              KatyPerryAtlantaPlayback-Drink5                     Christopher Siciliano             Marketins Promo - Radio Meals & Entertainment   0052002740           ooz     09/25/2013                         55.26
                                                                                 Jewel Box Platinum Inc:           Marketin11 Promo-Receptiow;/Showcases           5000451096           001     08/01/2013                    10,682.00
                                                                                                                                                                                                                                                                               #:10104
                                                                                                                                                                                                                                                                               #:10760




                             Katy Capitol Congress Plaques
                             KatyCapitolCongre1SPlaques                          JewelBo11Platf11umlnc             MarketingPromo-Receptions/Showrases             0050000571           002     08/08/2013                        (18.00)
                             Event Direction                                     BOSCH I EVENT CONSULTING INC      Marketins P1omo- Receptions/Showcases           5000467088           001     08/30/2013                     3,600.00
                             Meals                                               VollumeDesignlnc                  Marketing Promo - Receptions/ Showcases         S000476264           002     09/11/2013                         20.42
                                                                                                                                                                   5000476264           001     09/11/2013                       U5.70
                                                                                                                                                                                                                                                                               499-8 Filed




                             Travel                                              VollumeOesisnlnc                  Marketing Promo- Receptions/Showcases
                             An Direction-KatyPeny                               VollumeOesignlnc                  Marketing Promo· Reception\/ .Showcases         5000476290           001     09/11/2013                     2,000.00
                             KatyNYeventeJo:pen5es                               BOSCH I EVENT CONSULTING INC      Marketing Promo - Receptions/ .Showcases        5000476291           001     09/11/2013                       760.52
                             A11Direction                                        VollumeOeslgnlnc                  Marketing Promo - Receptions/ Showcases         5000476432           001     09/11/2013                     2,000.00
                             KatyPerryAtlantaalbumplayback2                      AmerlcanEllpre1STrave1Seivice     Marketing Promo-Receptions/Showcases            5000479224           001     09/13/2013                       SS6.72
                             K.atyPeuyAtlantaalbumplayback2                      AmericanEllp1essTrave1Seivice     Marketing Promo- Receptions/Showcases           S000479225           001     09/13/2013                       557.47
                             KatyPerryAtlantaa!bumplayback2                      AmericanEllp1e1STrave1Seivlce     Marketin11Promo-Reception\/Showcases            S000479236           001     09/13/2013                       423.08
                             KatyPeuyA1Jan1aa!bumplayback2                       AmericanEllptessTravelSeivlce     Marketing Promo-Receptions/Showcases            5000479237           001     09/13/2013                       584.30
                             KatyPerryAtlan1aa!bumplayback2                      Amerlcan&:pressTravelSeivice      MarketinsPromo-Receptions/Showcase5             5000479238           001     09/13/2013                       616.SO
                             Sound and Ligh1in11-Atlanlaplayback                 In Concert Productions Inc        Marketing Promo - Receptions/Showcases          S000479318           001     09/13/20I3                     1,650.00
                                                                                                                                                                                                                                                                                      Filed10/09/19




                             KATY/AIRFARE* HOTELS/ LA SHOWCASE                   AmericanExptessTrave1Seivice      MarketinsPromo-Receptions/Showcases             5000482803           001     09/17/2013                       675.11
                             KATY/AIRFARE t HOTELS/ lA SHOWCASE                  America11Ex:pres\T1ave1Seivice    MarketingPromo-Receptions/Showrnw1,             S000482804           001     09/17/2013                       695.80
                           . KATY/AIRFARE t HOTELS/ lA SHOWCASE                  American&:pressTravelSeivice      Marketing Promo - Receptions/Showcases          S00048280S           001     09/17/2013                       725.30
                             KATY/AIRFARE t HOTELS/ LA SHOWCASE                  Amerlcan&:prenTravelSeivice       Marketing Promo-Receptions/Showcase\            5000482808           001     09/17/2013                       283.58
                             KATY/AIRFARE t HOTELS/ lA SHOWCASE                  American Upren Travel Seivlce     MarketingPromo-Receptions/Sliowcaws             5000482809           001     09/17/2013                       376.58
                             KATY/AIRFARE t HOTELS/ lA SHOWCASE                  AmerlcanExpressTravelSeivice      MarketingPromo-Receptions/Showca!ies            5000482810           001     09/17/2013                       582.80
                                                                                                                   MarketingPromo-Receptions/Showca!ies            5000482811           001     09/17/2013                       371.15
                                                                                                                                                                                                                                                                                            11/20/19 Page




                             KATY/AIRFARE t HOTELS/ LA SHOWCASE                  American Upres~ Travel Seivice
                             KATY/AIRFARE t HOTELS/ LA SHOWCASE                  American Express Travel Service   Marketing Promo-Receptions/Showcases            5000482812           001     09/17/2013                       537.80
                             KATY/AIRFARE t HOTELS/ lA SHOWCASE                  AmericanExpressTrave1Seivice      Marketing Promo-Receptions/Showcases            5000482813           001     09/17/2013                       318.80
                             KATY/AIRFARE t HOTELS/ LA SHOWCASE                  American Upress Travel Seivice    Marketing Promo - Receptions/Showcases          5000482817           001     09/17/2013                       428.07
                             KATY/AIRFARE t HOTELS/ lA SHOWCASE                  AmerlcanE>cpressTravelServke      MarketingPromo-Receptions/Showtaw\              5000482818           001     09/17/2013                       551.89
                                                                                                                                                                                                                                                                                                     Page144




                             KATY/AIRFARE t HOTELS/ lA SHOWCASE                  AmericanEx:pressTravelSeivice     Marketing Promo-Receptions/Showcases            5000482819           001     09/17/2013                       269.95
                                                                                 AmericanExP.renT,ave1Seivice      Marketing Promo - Receptions/ Showcaws          S0004828'21          001     09/17/2013                       359.90
                                                                                                                                                                                                                                                                                                          54 of




                             KATY/AIRFARE+ HOTELS/ lASHOWCASE
                             KATY/AIRFARE t HOTELS/ lASHOWCASE                   AmericanExpressTravelSeivice      Marketins Promo- Receptions/Showcases           S000482822           001     09/17/2013                       249.90
                             KATY/AIRFARE t HOTELS/ lA SHOWCASE                  American&:pressTravelServlce      Marketins Promo - Receptions/ Showcaws          5000482823           001     09/17/2013                       70S.05
                             KATY/AIRFARE t HOTELS/ lA SHOWCASE                  American &:press Travel Seivice   Ma1ketins Promo - Receptions/Showcase\          5000482829           001     09/17/2013                       429.80
                             KATY/AIRFARE t HOTELS/ lA SHOWCASE                  American&:pressTravelSeivice      Ma,keting Promo- Receptlons/Showca!ies          S000482830           001     09/17/2013                       210.90
                                                                                                                                                                                                                                                                                                             of100




                             KATY/AIRFARE t HOTELS/ lASHOWCASE                   American&:prenTravelSeivlce       Ma1ke1ing Promo - Receptions/Showcaws           5000482831           001     09/17/2013                       375.80
                             Manacu,e                                            Angelika Schubert Inc             Ma,keting Promo - Receptions/Showtases          50004870S3           001     09/20/2013                       600.00
                             Reirnbursedfxpense!.                                V Productions LLC                 MarketinsPromo-Receptlons/Showcaws              5000489197           001     09/2.3/2013                   65,145.25
                             KATY/AIRFARE+ HOTELS/ lA SHOWCASE                   American&:pressTravelSeivice      Marketing Promo - Receptions/Showtar.es         5000490854           001     09/25/2013                     5,865.51
                                                                                                                                                                                                                                                                                                                307 Page




                                                                                                                                     Page 3 of29
                                                                                                                                                                                                                                                                                                                    PageID
                                                                                                                                                                                                                                                                                                                         ID




                            CAPITOL01151




PAGE 1813
EXHIBIT 30
                                                                                HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                                 Marketing-Prism(P1ora1ed)
                                                                                                                                                                                                                                            Case




                                                                                                                         1                                                                                1
                         l·m· 111Cllm·l!·I                                    BIi~                                    al B!!!+l1                                   :i·lmrlliml!l~I·   l!IH·   -1-1! 111ll~ll ~Cllll3·Ull1ll·ll1I
                         Reimbu,..edUpen\e                                    VProductlousllC                         Ma1ke1!ng Promo - Receptions/Showca1.e\      5000492321         002     09/25/2013                          600.00
                         RelrnbursedE:xpense                                  V Pnxluttion\LLC                        Ma1ketlngPromo-Receptlons/Showtase1.         5000492321         003     09/25/2013                        3,565.00
                        . Reimbursed Expense                                  VProductionsLLC                         Marketing Promo-Receptions/Showcases         5000492321         004     09/25/2013                        4,184.00
                          Rc>Jmbursedfxpense                                  V Productions UC                        MarketJ11gPromo-Receptlons/ShowcaU!s         5000492321         005     09/25/2013                          937.40
                          Reimhu,sedExpense                                   V ProductiOM LLC                        Ma1ketlngPromo-Reooptions/Showcao;es         5000492321         006     09/25/2013                       13,053.16
                         Consultlngfee                                        VProductionsllC                         Marketing Promo. Receptions/Showcases        5000492321         001     09/25/2013                        6,500.00
                         KATY/AIRFARE• HOTELS/ LA SHOWCASE                    Americ.inU:p,esslravelService           Marke1!ngPromo-Receplions/Show(cl\e\         S000495080         001     09/27/2013                          n6.06
                         AudDf,/iwa1Services-Playbackevent                    SenowAlnc                               Ma1ket!ngPromo-Receptions/Showcases          5000501296         001     10/03/2013                        7,408.75
                         Secu1ity-KatyPenyplayb..-ickLA                       Ab.lrnsResea,ch&lnvestigationllC        Markell11gPromo-Recep1.ions/Showcases        5000502167         001     10/04/2013                        6,671.86
                         KatvSecurity-NYC/AtlanlapLlyback                     AbarusRC\e,uch&lnvestigationllC         Ma1keling Promo - Receptions/Showcases       5000502211         001     10/04/2013                       18,407.38
                         Car Se1vkefor K.ity All playback                     BI.SllmomlneServke                      Ma1kelingPromo-Reteprions/Showcases          S000549325         001     11/13/2013                           W9.80
                         CarServiceforKatyATLplayb.ick                        B1.5Limo1nineService                    Ma,kelingPromo-Receplions/Showcases          500054941G         001     11/13/2013                           99.80
                         Car Service for KatyATlplJyback                      B1.5LimousineServ1Ce                    Ma1keti11gPromo-Recept!ons/Showcases         5000549417         001     11/13/2013                          147.20
                         CarServiceforKatyATLplayback                         B1.5Umo,.nineServke                     Ma1keti11g Promo - Reception\/Showcases      5000549418         001     11/13/208                            99.80
                         Ca1ServiceforKa1vATLpl.lvback                        Bl.SUmousineService                     Marke1i11gPromo-Receptlons/5howcac.e\        5000549419         001     11/13/2013                          109.80
                         Ca1Servicefo1KatyATlplayback                         BL5UmousineSeivice                      Ma,ketirzg Promo- Receptions/Showcases       5000549420         001     11/13/2013                          109.80
                         CarServiceforKatyATLplayback                         BlSUmousineSeJVke                       Ma,keting Promo - Receptions/ Showcases      5000549421         001     11/13/2013                           99.80
                         Car Service for KatvATLplavback                      BlSUmou~lneSeJVice                      Markeling Promo - Receptions/ Showcac.es     5000549422         001     11/13/2013                          109.80
                         CarServkeforKatyATLplavback                          BlSU111ouslneServke                     Ma1ke1ingPromo-Receptions/Showcases          S000S49423         001     11/13/2013                          109.80
                         CarSe1viceforKatyATLplayback                         Bl5Umou,lneService                      Marketing Promo - Receptions/ Showcases      5000549424         001     11/13/2013                          109.80
                                                                                                                                                                                                                                            Case2:15-cv-05642-CAS-JC




                         CarSeivlceforlCaivATLplavback                        Bl5Umouslne5ervice                      Marketing Promo - Receptions/ Showe.Jc.es    5000S4942S         001     11/13/2013                           99.80
                         CarServiceforlCatyATlplayback                        B1.5Umou1;lneService                    Ma,keling Promo+ Recep1.io1u/Showcases       S000549426         001     11/13/2.013                          99.80
                         Car!>erviceforKatyATlplayback                        Bl.5UmouslneServke                      Millketlng P1omo - Rec.eptions / Showcases   5000549427         001     11/13/2013                          109.80
                         CarServicefo1KatyATlplayback                         Bl.5 Limousine Service                  Ma,keling Promo· Receptions/ Showc.Jses      5000549428         001     11/13/2013                           99.80
                         CarServiceforlCalyATlplavback                        Bl5 LimouslneServke                     Ma,ketlng P,omo - Recep1.ioru/5howc.ises     5000549430         001     11/13/2013                          109.80
                         Car Service for Katy All playback                    Bl.5 U111ouslneService                  Ma1kelln11 Promo- Recep1ions/5howcases       5000549431         001     ll/B/2013                           109.80
                         CarSe1vic.eforKatyATLplayback                        Bl5UmouslneService                      Marketing Promo - Receptions/Showcases       5000549432         001     11/13/2013                           99.80
                         Cc11ServiceforKatyATlplavback                        Bl5Umou~ine5e1Vice                      Ma,keting Promo - Receptions/ Showcases      5000549433         001     11/13/2013                          109.80
                         CarServireforKatyATlpfayhack                         B1SLimo1.alneService                    Marketing Promo. Receptions/ Showcases       5000549434         001     11/13/2013                          109.80
                         CarSeiviceforKatyATLplayhack                         BlSLimouslneService                     Ma1keting Promo - Receplions/Sliowcases      5000549435         001     11/13/2013                          109.80
                         Ka1yPe1iyATLalbumplayback-Carserv                    BLSUmouslueSeivic.e                     Ma,keling P1omo- Receptions/Showcases        5000553576         001     11/16/2013                        1,868.25
                         KatyPeriyAllalbumplayback-Carserv                    Bl.SLimousineService                    Marke1ing Promo- Recep1.ions/Showcases       5000553577         001     11/16/2013                          109.80
                                                                                                                                                                                                                                  172.84
                                                                                                                                                                                                                                                 2:15-cv-05642-CAS-JC Document




             m           KatyPeriyAtlantaalhumplayback2                       AmericanExp,esslraveJServlc.e           Ma,ketingPromo-Receptions/Showcases          5000624052         001     01/2.2/2014
                         Ka1yPeriyAtlantaalbumplayback2                       American Express Travel Service         Marketing Promo - Receptions/ Showcases      5000624053         001     01/22/2014                          172.84
             ;><         KatyPeriyAtlantaalbumplayback2                       Ame1icanExpressTravelSe1vice            MMketlng P,omo - Recep1.ion,/ Sl1owcases     5000624054         001     01/22/2014                          172.84
             ........    KatyPeuyAtlantaalbumplayback2                        Ame1ican Elcpre" Travel Se1Vice         Ma1ke1lng P,omo - Receptions/ Sliow1;.1ses   5000624055         001     01/22/2014                          in.84
             ........    KaiyPeriyAtlantaalbumplayback2                       AmerlcanElcp1essTravelSe1vice           Marketing P,omo- Receptions/Showcases        5000624708         001     01/2.2./2014                        172.84
                         KatyPeriyAtlantaalbumplavback2                       AmericanExpr-Trave1Service              Ma,ketlng Promo - Receptions/ Showcases      5000624709         001     01/22/2014                          172.84
             0)
               I         CAPITOL_WBS ffA l58225_MARY CHARESE FRUGE_W LOS AN                                           Ma1ke1ing P1omo- Recep1.ions/Showc.ises      0099083025         004     02/24/2015                          816.79
                                                                                                                                                                                                                                                                      Document486-1




             u,          Katy Perry Playback Session                          JosephRain(!y                           Ma1ketingPromo-Travel-Othe1                  0052002198         001     09/10/2013                          358.92
                         Ka1vPeriya!humplaybackpa1klns                        Alexauder(oionfly                       Ma1ke1ins Promo- Travel-Othe,                OOS2002532         002     09/20/2013                           34.00
             +'>-                                                                                                                                                                                                                  20.00
                                                                                                                                                                                                                                                                               #:10761
                                                                                                                                                                                                                                                                               #:10105




                         llo1elPa1king-KatyPerryAtlan1a Playback Party        ClulstopherSiciLiano                    Markeling Promo- Travel-Other                0052002740         003     09/25/2013
                         Trauspo1ta1ion du1ing VMru- conlesl win              All Access Transportation Se1vlce Inc   Ma,kellng P1omo- Travel-Other                5000779060         001     06/09/2014                        1,607.00
                         Hair Stylist Renato Campora- GMA 9/6/13              TheWallG1oupLALLC                       Ma1ke1lng P1omo- lV Appearance               5000485758         001     09/19/2013                        3,135.00
                         Make-Up Jake Bailey GMA 9/6/13                       TheWallGrouplAUC                        Marketing P,omo- TV Appearance               S000487151         001     09/20/2013                        3,135.00
                                                                                                                                                                                                                                                                               499-8 Filed




                         Ka1yPeriy Gr.1Ag1ound lransportalion                 GTOURLLC                                Ma1kellng Promo - TV Appearance              5000497615         001     09/30/2013                        3,015.00
                         Hair-JeuAtkin-PressDay                               The Wall G1oup Corp                     Marketing Promo- lV Appearance               5000502294         001     10/04/2013                        3,000.00
                         Todd Delano-Make Up Prism Press Day 9/3              CrosbyCarterManagementlLC               Ma,keting Promo- TV Appearance               5000502316         001     10/04/2013                        2,400.00
                         lohnnvWujek-StylistEntToulght                        MagnetlA                                Marketing Promo - TV Appe.:irauce            5000510281         001     10/11/2013                        2,150.00
                         Styling/[xpen~es/Clothe!>-SNL&Fallon                 MagnetlA                                Marketing Promo - TV Appearance              5000566387         001     11/26/2013                       14,940.05
                         Hair SNL& Fallon -A LECOMPTE                         TheWalJGroupLALLC                       Ma1ketlng Promo - TV Appearance              5000566388         001     11/26/2013                        3,135.00
                         Hai1S1Vlillg:SNL-R.Campora                           TlreWallGroupLALLC                      Ma,keting Promo- TV Appe.irauce              S000566389         001     11/26/2013                        3,115.00
                         K.lty Periy - SNL& Fallon -MAKE UP                   TheWalJGroupLAllC                       Marketing Promo- TV Appearance               S000566391         001     11/26/2013                        6,2.70.00
                         mm Invoice KPI0502014C                               KinyPurrylnc                            Marketing Promo - TV Appearance              5000757341         001     05/20/2014                       27,262.38
                                                                                                                      Marketing Promo - TV Appearance              5000760468         001     05/22/2014                      316,468.47
                                                                                                                                                                                                                                                                                      Filed10/09/19




                         Katv Grammv Performance KPI05052014B                 KiuyPunylnc
                         J.WujekStvllngKimmel4/21•asst/tailo                  Something LLC OBA Something Artists     Marketing Promo - TV Appearance              5000779083         001     06/09/2014                        3,000.00
                         Manicurist-Katy Perry Kimmel                         Angelika Schubert Inc OBA Celestine     Marketing Promo - TV Appearance              S000806996         001     07/01/2014                          600.00
                         Manicuris1-KatyPenyKlmmel                            Angelika Sthubert Inc DBA Celestine     Marketing Promo - TV Appearance              5001108699         001     03/27/2015                         (600.00)
                         Styting/Expenses/Clothes-SNL&Fallon                  MagnetlA                                Marketing Promo - TV Appearance              5000566390         002     11/26/2013                        1,500.00
                         bannersforkatype1iyyucca                             ONE DAY SIGN5 INC                       Initial Costs -Anwoik & Desigrz              S000462239         001     08/22/2013                        1,710.16
                         p1b.m co~, co11Cepts/pepsi vma cover                 Gavin Taylor                            fnitfal Com -Artwork & Design                500049529S         001     09/27/2013                        3,500.00
                                                                                                                                                                                      001     10/04/2013                        3,170.32
                                                                                                                                                                                                                                                                                            11/20/19 Page




                         ka1yperiybanne~fo1yucca                              ONE DAY SIGNS INC                       lnitlal Costs -A1twork & Design              5000502161
                         retouchlngonkp,marcello                              795PflOTOlNC                            lnitfal Costs -Artwork & Design              5000502299         001     10/04/2013                        1,750.00
                         nrm,1irfaretake3                                     American U:press Travel Secvke          Initial Costs -Anwork & Design               5000503994         001     10/07/2013                        1,ll4.85
                         tralf(!lrorfranci!.Cofo, kpp1esschC"Ck               AmerlcanExpressTravelServ!ce            Initial Costs •Artwork & Oeslgu              5000503995         001     10/07/2013                          934.60
                         p1e\entnewcowrldeaforKP                              Levine Leavitt                          Initial Costs -Anwork & Desigrz              5000515343         001     10/16/2013                        1,500.00
                                                                                                                                                                                                                                                                                                     Page145




                         packagechedUngforKP                                  levineleavitt                           Initial Costs -Artwork & Design              5000515344         001     10/16/2013                        5,000.00
                                                                                                                      Initial Costs -Artwork & Oeslgrz             S000518274         001     10/18/2.013                      15,000.00
                                                                                                                                                                                                                                                                                                          55 of




                         desigrzforalbumpkg,~p                                levineleavitl
                         post prod on lkpim~ge7254                            795 PHOTO INC                           Initial CosH -A1two1k & Desigu               5000564859         001     11/25/2013                          300.00
                          retouchingonelimage                                 795 PHOTO INC                           lnit!alCosts-Artwork&Deslgn                  5000606443         001     01/03/2014                          300.00
                         roundofdesignforprl~malbum                           levlneleavitt                           Initial Costs -Anwork & Design               5000631460         001     01/28/2014                          750.00
                         bannerforkp                                          ONE DAY SIGNS INC                       lnitial(osts-Artwork&Deslgn                  5000631683         001     01/28/2014                          255.00
                                                                                                                                                                                                                                                                                                             of100




                         KalyPerryPrism12"DeslgnWork                          Gavinlavlor                             Initial Com ·Artwork & Design                5000682574         001     03/14/2014                        2,150.00
                         MAR14 UME PRE PRESS RECLASS                                                                  Initial Costs -Artwmk & Oesigrz              0099205007         040     03/15/2014                          U0.00
                          MAR14 UME PRE PRESS RECLA5S                                                                 Initial Costs -Artwo1k & Design              009920~07          OSl     03/15/2014                          240.00
                          Kaly Perry Metamo1pbods Music logo                  Gavin Taylor                            lnitlal Costs -Artwork & Design              5000725178         001     04/22/2014                        1,500.00
                                                                                                                                                                                                                                                                                                                307 Page




                                                                                                                                         Page4of29
                                                                                                                                                                                                                                                                                                                    PageID
                                                                                                                                                                                                                                                                                                                         ID




                         CAPITOL01152




PAGE 1814
EXHIBIT 30
                                                                                HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                                          Ma1keting-Prism(P1orated)
                                                                                                                                                                                                                                                  Case




                         nm111l!l1IIBM·l·l1                                   BIi!                                            El•l!l1l·H·II                           !·1~1~1!1Jm!lm:l~I·   !ID~I·   •1·21111ll:IH!CIIIIH!l·l1IMll1I
                         4751009                                              AmericanExpre~T,avelSeivice                     Initial Costs -A1two1k & Design         0052004348            001      05/06/2014                       (719.38)
                         FRADULENTCHARGfS CIIECK# 1000011873-795 PHOTO,INC                                                    J11itial Costs -Artwo,k & De~ign        0099124011            001      05/15/2014                    (1,750.00)
                         Katy Perry Banner                                    ONE DAY SIGNS INC                               lnitialCos1s-Artwo1k&De<.lgn            5001010892            001      12/18/2014                        211.40
                         advanteforcassbirdforKP                              All and Commerce                                Jn1tialCosts-PhotoShoots                5000444736            001      07/22/10]3                    56,655.00
                         makeupfeefortodddelanoforKP                          Crosby(arterManagenientLLC                      Joitia[Costs-PhotoShoots                5000453019            001      08/06/2013                      2,400.00
                         Trutkonboa1dPhotographer                             KYLE SALAZAR                                    Initial Costs-Photo Shoots              5000454452            001      08/08/2013                      2,000.00
                         styli!,tadvJnre                                      MJ11netlA                                       Initial Costs-Photo Shoots              S000454614            001      08/08/2013                    15,000.00
                         AdvauceforRyanMcginleyPhotographer                   Ani~t Commis,;ions llC                          Initial Costs-Photo Shoots              5000454847            001      08/08/2013                   101,862.50
                         halrstyli-;tfotkpshootinNY                           The Wall Group                                  Initial Costs-Photo Shoots              5000458974            001      08/16/2013                      5,980.00
                         location scoutfo1 kpshoot                            Joe Wolek OBA Frank Joe Wolek                   Initial Costs-Photo Shoots              5000460213            001      08/20/2013                      1,000.00
                         hairstylistforkpshootinNY                            TheWallG1oup                                    lnitialCosts~Photo Shoots               5000460402            001      08/20/2013                     (5,980.00)
                         nailsforkpshoot                                      Pat1kia YJnkee Williams                         Initial Costs-Photo Shoots              5000461019            001      08/21/2013                        600.00
                         backeudforkpfoiltu1ckpics                            KYLE SALAZAR                                    lnitialCosts-PhotoShoots                5000461020            001      08/21/2013                      2,500.00
                         halr\tylistforKPsinglecovershoot                     The Wall Group LA llC                           lnitialCosls-PhotoShoots                5000461021            001      08/21/2013                      5,980.00
                         security forkpon her photo shoot                     Pascal Duvier OBA Protectsecurity LLC           Initial Costs-Photo Shoots              5000462242            001      08/22/2013                      1,905.00
                         GROOMING                                             AugelikaSchubertlnc                             Initial Costs-Photo Shoots              0052001536            001      08/23/2013                        600.00
                         carseivkeforkp                                       Hollywood Stars Umousiue LLC OBA Rcyal Ellte    Initial Costs-Photo Shoots              S000462874            001      08/23/2013                        190.00
                         Cal\CIViceforkp                                      Hollywood Stars limousine LLC OBA Royal Elite   Initial Costs-Photo Shoots              5000462940            001      08/23/2013                        303.00
                         tJiloron kpshoot                                     MichaelAmakme                                   Initial Costs - Photo Shoots            5000463493            001      08/26/2013                        695.00
                         hairstylistforkpshootinny                            The Wall Group tA llC                           Initial Costs-Photo Shoots              5000465359            001      08/28/2013                      6,373.00
                                                                                                                              Initial Costs-Photo Shoots              5000468792            001      09/04/2013                      2,260.00
                                                                                                                                                                                                                                                  Case2:15-cv-05642-CAS-JC




                         ca.rsforkaty perry shoot                             GTOURLLC
                         airforphotogforgoldkptruck-kyle                      America.nExprer.sTravelSeivice                  lnitial(o$ts-Phot0Shoo1s                5000471998            001      09/06/2013                        428.49
                         KPhotelcharges                                       Amerka11Exprer.sTr<1velSeivice                  Initial (o$tS· Photo Shoots             5000473079            001      09/07/2013                        846.11
                         KPhote[charges                                       American Exp1ess Tr.wel Seivice                 Initial Costs-Photo Shoots              5000473080            001      09/07/2013                        846.11
                         KP hotel charges                                     America11ExpressT1ave1Seivice                   Initial Costs-Photo Shoots              5000473081            001      09/07/2013                        852.11
                         l<Photelcharges                                      Amerkan Upre..s Travel Service                  Jnitlal(o<;ts-PhotoShoots               S000473082            001      09/07/2013                        884.36
                         KP hotel charges                                     American Express Travel Service                 Initial Costs-Photo Shoots              5000473083            001      09/07/2013                        514.92
                         KP hotel charges                                     Americanfx.prer.sTravelService                  Initial Costs-Photo Shoots              5000473084            001      09/07/2013                        365.47
                         hotel and flights to swedeu for kp ~hoot             KittyPunyhu:                                    luitiJICO'iU-PhotoShoots                5000475076            001      09/10/2013                    28,3U.33
                         katypenyoovercompexploration                         SrnogOesignlnc                                  Initial Costs-Photo Shoots              5000476473            001      09/11/2013                      4,000.00
                         USOlE-505 ADD COPA FOR PHOTO SHOOT5                                                                  Initial Costs-Photo Shoots              0099123011            002      09/15/2013                       (600.00)
                         change of PO for KPairtrawt                          Americ•rn Eicpre$~ Travel Service               Initial Costs-Photo Shoots              5000483862            001      09/18/2013                        763.69
                                                                                                                              li1itlaJCosts-PhotoShoots               5000483863            001      09/18/2013                        180.79
                                                                                                                                                                                                                                                       2:15-cv-05642-CAS-JC Document




             m           change of PO for KPairtrawl                          Americaufllprer.sTravelSe,vice
                         changeof POfo1 KPai1travel                           Americanfxprer.sTravelSeivice                   lnitialCosts-PhotoShoots                5000483864            001      09/18/2013                        341.23
             ('<         changeof POforKPairtravel                            AmericanExpressTraveJSeivice                    Initial Com· Photo Shoots               5000483865            001      09/18/2013                      1,196.35
             .........   backendforstyli$tforkp                               Magnet LA                                       Initial Costs-Photo Shoots              5000490880            001      09/24/2013                      8,813.48
             .........   nlcar rideou11orive1head KP                          Empire International Ltd                        Initial Cosu- Photo Shoots              5000498965            001      10/01/2013                        656.34
                         carforstylio.tfromhometoshoot,kp                     Empire International Ltd                        lnitJalCosts-PhotoShoots                5000498966            001      10/01/2013                        133.25
             cr>
              I          \uvforstylist as~t to he.id to KP shoot              Empireluternationalltd                          tnitialCosts-PhotoSboots                5000498967            001      10/01/2013                        282.30
                                                                                                                                                                                                                                                                            Document486-1




             a,          suvfromhoteltoshootforkp,7467621                     Empirelntern~tionalltd                          fnitialCosts-PhotoShools                5000498968            001      10/01/2013                        401.25
             a,          ~uvfrom hotel to shoot, kp, 7467628                  Empire International Ltd                        lnitialCost5-PhotoShools                5000498969            001      10/01/2013                        401.25
                         !.uvfrom hotel to shoot, kp, 7467637                 Empire International ltd                        lnitialCO'its-PhotoShoots               5000498970            001      10/01/2013                        500.00
                                                                                                                                                                                                                                                                                     #:10106
                                                                                                                                                                                                                                                                                     #:10762




                         overagesforca1sforkatyshootinny                      Empire International ltd                        Initial Costs-Photo Shoots              5000498971            001      10/01/20B                          35.00
                         carfortailo, oot lo 1he~hoot                         Empire International ltd                        Initial Costs-Photo Shoots              5000498972            001      10/01/2013                        200.00
                         overagesforca,sforkatyshootinny                      Empire International ltd                        Initial Costs-Photo Shoots              5000498973            001      10/01/2013                         82.81
                                                                                                                                                                      5000498974            001      10/01/2013                        200.00
                                                                                                                                                                                                                                                                                     499-8 Filed




                         overageforcarforkpshoot                              Empire International ltd                        Initial Costs-Photo Shoots
                         overagesforca1s forka.tyshootin ny                   Empire International ltd                        Initial Com-Photo Shoots                5000498975            001      10/01/2013                        200.n
                         m.akeupforkpprismshoot                               C1osby Carter Management LLC                    lnitialCosh-PhotoShoots                 5000502300            001      10/04/2013                      5,340.00
                         carforstylistfromshoottohome,                        Empilelntemationalltd                           lnilialCost<i-PhotoShoots               5000508523            001      10/10/2013                        160.00
                         OIA!ragesforcar'iforkatyshootlnny                    Empire International ltd                        lnitialCost1.-Phot0Shoots               S000508524            001      10/10/2013                         56.81
                         Ka1yPerry-Prism                                      Gupta Media Hofdiugs UC                         Adve1tisingOnline-WebSiteAdverts        5000493195            001      09/26/2013                    20,000.00
                         2ud suv from hotel to shoot, KP, 7467629             Empireluternatioualltd                          lnitialCO'its-PhotoShoots               5000508525            001      10/10/2013                        401.25
                         suvfromshoottohotel,kp,7467645                       Empire International Ltd                        Initial Costs-Photo Shoots              5000S08526            001      10/10/2013                        425.00
                         o\'eragesforcars forkaty~hoot in ny                  Empire International ltd                        Initial Costs-Photo Shoots              5000508527            001      10/10/2013                        201.74
                                                                              Empire International Ltd                        Initial CO'ih - Photo Shoots            5000508528            001      10/10/2013                        425.00
                                                                                                                                                                                                                                                                                            Filed10/09/19




                         i.uvfromshoottohotel
                         overagesforca,sforkatyshootinny                      Empire International Ltd                        lnnia1Costs-Photo5boot$                 5000508529            001      10/10/2013                         37.13
                         flalratefromriverheadtoifknioole                     Empire International Ltd                        lnitlalCost~-PhotoShoots                5000508530            001      10/10/2013                        350.00
                         overagesforca1i.forkatyi.hootinny                    Empire International Lid                        lnitialCosu-PhotoShoots                 5000508531            001      10/10/2013                         57.40
                         backendforkpcovershoot                               Artist Commissions liC                          Initial Costs - Photo Shooh             5000508651            001      10/10/20B                    101,862.50
                         backend,stylist,forsweden kpshoot                    MagnetlA                                        Jnitia1Costs-Photo5hooti                5000513564            001      10/15/2013                    U,381.68
                         one mo1ewvfor katy shoot (ny)                        Empire International Ltd                        lnitialCos"·PhotoShoots                 5000515608            001      10/17/2013                        503.82
                                                                                                                              Initial Costs-Photo Shoots              5000527433            001      10/25/2013                    85,211.27
                                                                                                                                                                                                                                                                                                  11/20/19 Page




                         backend,cas.1shoot,kp,sweden                         Art and Commerce
                         carfromjfkto1iverhead(nicole)forKP                   Empire International ltd                        l11itialCosts-Phot0Shoots               5000533546            001      10/30/2013                        425.00
                         overageforkatytravel                                 Empire International ltd                        Initial Costs-Photo Shoots              5000533547            001      10/30/2013                          6.40
                         overageforkatyt@vel                                  Empire International Ltd                        JnitialCosts-Pho10Shootli               5000533548            001      10/30/2013                         (6.40)
                         overageforkatytiavel                                 Empire International Ltd                        Initial Costs-Photo Shoots              5000552708            001      11/15/2013                          6.40
                                                                                                                                                                                                                                                                                                           Page146




                         carfromrive1head1ojlk(nicole)KP                      Empire International Ltd                        lnitialCosts-Pho10Shoots                5000560453            001      11/21/2013                        425.00
                                                                              795 PHOTO JNC                                   Jnitia1Costs-Photo5hoots                5000681534            001      03/14/2014                      4,200.00
                                                                                                                                                                                                                                                                                                                56 of




                         retouchi11g12images
                         olA!rageforkatytravel                                Empire International Ltd                        Initial Costs-Photo Shoots              5000767079            001      05/28/2014                         (6.40)
                         KatyPeny5 !magesrelouching                           CHERYL GRAHAM                                   lnitialCosts-PhotoShooh                 5000859895            001      08/19/2014                        500.00
                         katypenyHBOsinglecoverretouch!ng                     795 PHOTO INC                                   lnitialCosts-PhotoShoots                5000893291            001      09/19/2014                        350.00
                         katyperiy limagerntouching                           795 PHOTO INC                                   lnitialCosts-PhotoShooti.               5000893336            001      09/19/2014                        150.00
                                                                                                                                                                                                                                                                                                                   of100




                                                                              Ernpirelnternationall1d                         Initial Com-Photo Shoots                4700000004            002      11/10/2014
                         CAPITOL_W8S ETA356806_N!COLE FRANTZ_HOTEL INDIGO_                                                    lnitlal Costs - Photo Shoots            0099184434            008      12/09/2014                           "'°
                                                                                                                                                                                                                                       1,416.09
                         CAPITOL_WBS ETA 356806_N!CLE FRANTZ_HOTH JNO!G0_8                                                    Initial Costs-Photo Shoots              0099184434            011      12/09/2014                          846.11
                         CAPITOL_WBS ETA 356806_NICOt£ FRANTZ_HOTEL INDIGO_                                                   luitial Costs - Photo Shoou             0099184434            009      12/09/2014                          846.11
                                                                                                                                                                                                                                                                                                                      307 Page




                                                                                                                                                  Page5of29
                                                                                                                                                                                                                                                                                                                          PageID
                                                                                                                                                                                                                                                                                                                               ID




                         CAPITOL01153




PAGE 1815
EXHIBIT 30
                                                                               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                                                      Marketins-Prisrn(Prorated)
                                                                                                                                                                                                                                               Case




                            1                                                Bl                                           H•B+l·l1                                        a·1mmm1l1H ·   1mi·   •i,1111i11~1ll•l l!•i·mll II· !11
                       HH·  lill1ll:'Z!!ml'·1
                       CAPITOL_WBS ETA 356806_NlCLE FP.ANTZ_HOTEL INDIGO_S                                                Initial Costs - Pho10 Sh ooh                    0099184434     010    12/09/2014                           892.55
                       CAPITOL_WBS £TA 3S6806_NIC0l£ FRANTZ_HOTEL INDIGO_                                                 lnltlalCosts-PhotoShoots                        0099083025     002    02/24/2015                           846,11
                       CAPITOL_lDENTIFJEDTnVLR W/ffA 356806 WBS_JOHNNYW                                                   lnltialCO!>ls-PhotoShoots                       0099083025     006    02/24/2015                           400.73
                       katy pe11y HBO sinsle cover retouching                795 PHOTO INC                                fRitlalCosts-PhotoShoots                        5001108718     001    03/27/2015                          (350.00)
                       ToCoverTbe Katy Pe11y Shoot                           Nicole Frantz                                Ma1ke1ing Promo• Travel -01her                  0052000629     001    08/01/lOB                         7,584.60
                       Had to purcha'>e airline ticket (on card) when fUg    Nicoleflirnu                                 Ma1kelln11 Promo- Travel-Other                  005200509S     001    11/27/2013                           522.90
                       Variouswebdesign&1esklns/le1tering                    TenMinu1eMedia                               Ma1ke1insPromo-fees1olndependents               5000463021     001    08/23/2013                        1,925.00
                       Annotatedvideoull.'alion                              ERIK GIUSTI                                  Marke!lnsPromo-feestolndepll.'ndcnts            5000538433     001    11/04/2013                       2,000.00
                       Promoted Tweet- Grammy,                               Twitter                                      Ma1kelinsP1orno-Feestolndependents              5000678832     001    03/12/2014                        l,OD0.00
                       Variouswebdesign&1e\klns/lctte1ins                    Ten Minute Media                             MarketlnsPromo-feestolndependents               5000710770     001    04/08/2014                      (1,925.00)
                       MobileF.oadieAppAnnual-2013-2014                      Mobile Roadie UC                             MarketinsP,omo·Feestolndependents               5000748342     002    05/13/2014                       2,499.50
                       Variou~ web de,ign & rcikins/lettering                TenMlnuteMedla                               Mar'kelingPromo-Feestolndependents              5000463021     002    08/23/2013                        1,925.00
                       Various web design & 1e\kh1s/lellering                TenMlnu1eMedla                               Ma1ketingPromo-feestolndepll.'ndcnts            5000710771     002    04/08/2014                       11,925.00)
                       Mobile F.oadie App Annual· 2013-2014                  Mobile Roadie tlC                            MarketlngPromo-feestolndependents               5000748341     001    05/13/2014                       2,499.50
                       Clio Dlgi?al Desisn Awa1d Submission for KatyPeuy     Joshu,1 Kahn                                 Marketing-Other                                 0052007970     004    08/09/2014                           325.00
                       Webservices,spl,11hpage,webdesign                     TenMinuteMedia                               Marketing Web - Devebpment and Maintenance      5000463707     001    08/26/2013                           300.00
                       Websi1cP1ojec1-katype11y.com                          A2 MEDIA CORPORATION DBA JCON lnterac.tive   Marketine Web· Devebpment and Maintenance       5000506788     001    10/09/2013                      25,000.00
                       De!.IBu heade~ for cou111down Aug 24                  Ten Minute Media                             Ma1kc1Jna Web· Development and Maintenance      5000523204     001    10/22/2013                           850.00
                       Katyperry.comdeslgndellvery                           A2 MEDIA CORPORATION DBA ICON Interactive    MarketingWeb-DeveloprnentandMalntenance         5000538434     001    11/04/2013                      25,000.00
                       Ka1ypeny.com0ct22Launcl!Pt3                           A2 MEDIA CORPORATION OBA ICON Interactive    Marketing Web - Devebpment and Maintenance      5000566314     001    11/26/2013                      25,000.00
                                                                                                                                                                                                                                     625.00
                                                                                                                                                                                                                                               Case2:15-cv-05642-CAS-JC




                       Reskinw. PRISM art 404 page refre-s RUSH              Ten Minute Media                             Marketina Web - Devebpmcnt and Maintenance      5000580156     001    12/05/2013
                       Ka1ypeuy.compymt4of4                                  A2 MEDIA CORPORATION DBA ICON lnteractiw     Marketing Web~ Devebpment and Maintenance       5000632928     001    01/29/2014                      25,000.00
                       KatyPeny.comSi1eChange\                               A2 MEDIA CORPORATION OBA ICON Interactive    Ma1ketina Web· Development and Maintenance      5001157350     001    05/08/2015                        1,000.00
                       KatvPenyllx17 Po\te1s                                 New Wo1ld G1oup Innovation Center            MarketinsPromo-Meichandisins                    5000512455     001    10/14/2013                        1,404.00
                       Ka1yPe11yPosterShipplng                               UnltedP,:mel~rvice                           Mo11ke1ina P1omo • Me,chandl\ing                sooo52n9s      004    10/25/2013                           455.63
                       KatyPenyPoster                                        WorldMa,ketlngDaDas                          Markelina Promo - MerchandJsins                 5000558574     002    11/20/2013                        4,563.00
                       Ka1yPerryPos1etShlppl11g                              UnltedPa1cclSe1vice                          M,uketlng P1omo • Merchandising                 5000558575     002    11/20/2013                            5'3.64
                       KatyPerryStickerShipp!ns                              Un1!edP,11ce1Service                         Marketing P,omo - Me,chandl\ins                 5000586026     002    12/10/2013                              7.81
                       Ka1y Peny Poste,~                                     Wo,ld Marketing Dallas                       Ma1ketlns Promo· Me,chandlsina                  5000589581     001    12/12/2013                             4.61
                       KatyPenyC05hip                                        Wodd Marketlng D.:IUai                       M.uketins P,omo - Me,chandlsins                 5000609523     001    01/07/2014                            19.98
                       k,1tyPerryCD/Shipping                                 Wo,ld Markcting D.JILu                       Ma1ke1ins Promo - Me,chandliing                 5000619809     001    01/16/2014                           SU.18
                       KatyPeiryMerch{Shipplng                               WorldMa,•etingD.Jllas                        Marketing P,omo • Merchandiiing                 50006383!7     001    02/04/2014                             R62
                                                                                                                                                                                                                                                    2:15-cv-05642-CAS-JC Document




             m         KatyPerryMerd1/Shippins                               WorldMarkelingDaUas                          Market[ng P1omo - Merchandising                 5000645545     003    02/11/2014                           75L19
                       US01E-525-REClASSREBILlSFROM190900                                                                 Marketing Promo· Merchandl\ing                  0099035056     002    05/20/2014                          (738.79)
             ?<        whelessonfligh1back                                   Bri.JunaHill                                 Marke1lng-Other                                 0052002797     002    09/26/2013                              5.95
             .......   tlp-;-hotel                                           Brianna Hill                                 Marketing-Other                                 0052002797     016    09/26/2013                            10.00
             .......   wireless on flr&h1 10 LA                              Briannallill                                 Ma1ke1lng-01lrer                                0052002797     001    09/26/2013
             O')       Ka1yPerryPlayb.lckSession                             Joseph Rainey                                Marketing Promo-Acwmmodation                    0052002353     003    09/16/2013
                                                                                                                                                                                                                                      ~"
                                                                                                                                                                                                                                   234.65
                       Ka1yPe11ylA1iS1eningparty                             Brianna Hill                                 Marketing P1omo-Accommoda1ion                   0052002797     004    09/26/2013                         182.50
                                                                                                                                                                                                                                                                         Document486-1




              I
             a,        USOlE-009 - 2013 09 16 AME)( PER BUNNI WOJNAR                                                      Ma1ketlng P1omo • Artist Perfo,mance            0099090079     090    10/15/2013                      10,410.92
             O')       KATY PERRY SAP CENTER TO CAPITOL                                                                   Marketing P1omo -Artist Performance             0099196048     001    08/15/2014                        (343.90)·
                                                                                                                          MarketlngPromo-Enterta!nmenl                    0052002353     002    09/16/2013                          63.79
                                                                                                                                                                                                                                                                                  #:10107
                                                                                                                                                                                                                                                                                  #:10763




                       KatyPeuyPlayback5csslon                                Joseph Rainey
                       Post IC.Jly VMA Perlonnance                            Gregory Thornp~n                            Marketing P,omo- Entert.1in111ent               0052002638     001    09/25/2013                       2,038.73
                       coffee                                                 Bri.ln11aHl11                               Ma1ketingPr01110-Entertalnmen1                  0052.002797    OlJl   09/26/2013                          10.30
                       D1inks/foodafterKaty1liteningp,1rty                    Briannallill                                MarketingP,omo-Entertainment                    0052002797     OU     09/26/20B                           37.61
                                                                                                                                                                                                                                                                                  499-8 Filed




                       K.JtyPenyPlayb.lck5csslon                              Joseph Rainey                               Marketing Promo - Radio Meals & Entenainmen1    OOS2002353     005    09/16/2013                       1,258.34
                       IC.JtyPerJVPlaybackSession                             Joseph Rainey                               Ma,ketlng P,omo ~ Radio Meals & Enlenainment    0052002353     006    09/16/2013                         599.20
                       IC.JtyPerryPiayb.lckSession                            Joseph Rainey                               Marketing Promo• Radio Meals & EnleJtainment    0052002353     007    09/16/2013                         332.04
                       KatyPerryPlaybadcSesslon                               Joseph Rainey                               Mar•etlns Promo - Radio Meal~ & EntenaJnment    0052002353     OlJl   09/16/2013                          78.33
                       Ka1yPerJVPlaybackSession                               Joseph Rainey                               Marketing Promo - Radio Meals & [ntenalnment    0052002353     011    09/16/2013                          79.80
                       KillyPerJVPlaybackSesslon                              Joseph Rainey                               Marketing Promo - Radio Meals & Entenalnment    0052002353     OU     09/16/2013                          53.]5
                       K<1tyPerryPlaybad:SessioninNYC                         Joseph Rainey                               Marketing Promo· Radio Meals & Ente1t,1!nment   0052002705     001    09/25/2013                         655.31
                       K.JtyPenyPlaybackSessioninNYC                         ,Joseph Rainey                               Marke1ing P,omo • Radio Meals & Entertainment   0052002705     002    09/25/2013                          53.00
                       Ki!!yPerryPlaybackSession-OoO~r                        Arnerican&:piessTravelSe1Vice               Ma,kellng Promo· Receptions/ Showcases          5000476358     001    09/11/2013                       8,000.00
                                                                                                                                                                                                                                (8,000.00)
                                                                                                                                                                                                                                                                                         Filed10/09/19




                       KiltyPe,ryPlaybackSesslon-DoOver                       Americ.anUpressTravelSe1Vice                Marketins Promo~ Recep1ions/Showc.ases          5000477578     001    09/U/2013
                       Ka1yPe1JVATlPlaybacktravelcostsl                       ArnericanUpresslravelServlco                Ma,kctlng P,omo- Receptions/Showcases           5000479163     001    09/13/2013                         423.08
                       K.J1yPerryA1LPlaybacktravelcostsl                      AmerlcanExpressT,avelServlce                Ma,ketlnsPromo-Receptlons/Showcases             5000479164     001    09/13/2013                         S56.72
                       Kilty Per1y A1l Playback travel costs!                 AmcricanUpressTravelSenrice                 Marketing P1omo • Receptions/ Showcases         5000479165     001    09/13/2013                          n1.oo
                       KatyPerryATlPlaybacktravelcostsl                       Ame1lcanExpressTravelSer11lce               Marketing Promo- Receptions/Showcases           5000479166     001    09/13/2013                         352.04
                       KatyPerryARPlaybackuavelwml                            AmericanExprenTravelSe1Vice                 Ma,ketlns Promo - Receptions/ ShoW<asei         5000479167     001    09/13/2013                         323.24
                       Ka1yPerryA1LPlaybacktravelc0S1sl                       ArnelicanExpresslravelSeivlce               MarkellngP1omo-Receptions/Showc.ases            5000479168     001    09/13/2013                         462.38
                                                                                                                                                                                                                                   316.S9
                                                                                                                                                                                                                                                                                               11/20/19 Page




                       K.J1yPerryARPlayhatktravelwstsl                        Arne1ic.an&prenTrave1Seivlcc                Marketing Promo - Receptions/ Showcase,         5000479169     001    09/13/2013
                       K.JtyPerryARPlaybacktravelcoml                         Amerlc.anExp1en Travel Service              Market!ngPromo-Recepllons/Showc.ases            5000479170     001    09/13/2013                         415.68
                       KatyPerJVARPlaybacklravclcostsl                        American &press Travel Se1V!ce              MarketlnsPromo-Receptlons/Showcases             5000479171     001    09/13/2013                         625.52
                       K.JtyPe1JVARPlaybacklravelcost\l                       Ame1icanUprenT1avelSe1Vice                  Marketing Promo - Receptions/ Showcase,         5000479172     001    09/13/2013                         511.40
                       K.J1yPerryA1LPlayb.JcktravelcoS1sl                     Ame1lcanExprenT1avelSe1Vice                 Marketing Promo - Receptions/ Showcase,         5000479173     001    09/13/2013                         396.80
                                                                                                                                                                                                                                                                                                        Page147




                       K.JtyPeriyA1LPlayback1ravelcoS1Sl                      Ame1lcan &pren Travel Se1Vice               Mar.eting Promo- Receptions/Showcases           5000479174     001    09/13/2013                         584.24
                                                                                                                          Ma1lcetlngPromo-Recep1lons/Showcases            5000479175     001    09/13/2013                         423.08
                                                                                                                                                                                                                                                                                                             57 of




                       Ka1yPerryARPlayhackt1avelcoS1sl                        Ameilcan &pres,, Travel Se1Vke
                       KatyPeriyARPlaybackt1i1velcostsl                       Ame1icanExpressTravelSe1Vice                Marketing Promo· Receptions /Showcases          5000479176     001    09/13/2013                         531.39
                       K.JtyPerJVARPlaybacktravelco~1sl                       AmericanUprcS1.TravelSe1Vice                Mar•etlns Promo· Receptions /Showcaie\          5000479177     001    09/13/2013                         396.80
                       Katy Perry An Playhacktravel co~ts 1                   American Express Travel Service             Marketing Promo· Receptions/ Showcaies          5000479178     001    09/13/2013                         385.77
                       KatyPe1ryA1LPlaybaclc1ravelc0S1sl                      AmerlcanUpres~TravelSeivlce                 Marke!lnsPromo-Receptlons/Showcases             5000479181     001    09/13/2013                         536.08
                                                                                                                                                                                                                                                                                                                of100




                       KatyPeriy-P,iim                                        Gupta Medi.l Holdings LLC                   AdvertlslngOnline-WebSiteAdverts                5000512451     001    10/14/2013                      50,000.00
                       KatyPeriyARPlaybaclctravelwitsl                        Ame1icanExp1e5\T,ave1Se,vke                 Matketlns Promo· Receptions/ Showcaies          5000479182     001    09/13/2013                         69Ul8
                       K.J1yPeuyATlPlaybacktravelc0S1~l                       Americ.a0Express.TravelSe1Vice              Markelins P,omo-Receptions/Sbowcases            5000479186     001    09/13/2013                         593.42
                       KatyPeriyARPlaybacktravelcostsl                        AmericanExp1enT1ave1Seivice                 Ma1ketlng Promo- Receptions/Showcase,           5000479187     001    09/13/2013                         608.32
                                                                                                                                                                                                                                                                                                                   307 Page




                                                                                                                                               Page6of29
                                                                                                                                                                                                                                                                                                                       PageID
                                                                                                                                                                                                                                                                                                                            ID




                       CAPITOL01154




PAGE 1816
EXHIBIT 30
                                                                         HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY
                                                                                                                                Marketlng-Prism(P1ora1ed)
                                                                                                                                                                                                                                   Case




                       U!!l!lm~l·I                                     n11=                                          al•r!!l·HI                                   a·111111mma~·   '!ltl,   -1-1 1111i111·~1-H!lll· 111
                        K.JtvPe11yAilPlayba,ktravelcoi.nl              Ame1ican£xpren TravelSeivice                  Ma1keting Promo - Recep1ions / Showta!.(ls   5000479188      001      09/13/2013                    756.20
                        KatyPe11y-P1ism                                Gupta Medl.l HoldingsLLC                      Advertising Online -Web Site Adverts         5000515323      001      10/16/2013                  5,000.00
                        KatyPerryATLPlaybackt,aveloostsl               Amer!canExp,essTravelSeivke                   Marke1ingP1orno-Receptions/Showcases         5000479189      001      09/13/2013                    51L40
                         K.ilyPerryATLPlayhackttavelcostsl             Ame,ic.,rn Expre:;,;Tr.:ivelSeJV!ce           Market!ngPromo-Receptions/Showta!>eS         5000479190      001      09/13/2013                    471.09
                         KatvPeuyATLPlayl.iackuavelcostsl              Ame,ic.-in E:cp1essTrave1Servke               MarketfngPromo-Receptions/Showca'les         5000479200      001      09/13/2013                    691.88
                         KatyPenyATlPlaybacktravelcostsl               Ame1lcanExp1esslravelSe1Vice                  Marketing Promo - Receptions/ Showcases      5000479204      001      09/13/2013                    584.24
                         KATY PERRY PLAYBACKSBSION NYC REDO-           AmerlcanExp1eS!ilravelSe1Vke                  M<11ket!ng P,omo - Receptions/Showca!oe\     5000482397      001      09/17/2013                    491.80
                         KATY PERRY PLAYBACK SESSION NYC REDO-         AmericanExp,esslrave1Seivke                   M<11ket!ng P,omo ·Receptions/ Showta!oes     5000482398      001      09/17/2013                    31S.80
                         KATY PERRY PlAYBACKSESS!ON NYC REOO ..        Amerit,u1Expresslra11e1Seivice                Ma1ketingP1omo-Reception\/Showca..es         5000482399      001      09/17/2013                    598.97
                         KATY PERRY PlAYBACK SBSION NYC REDCL          AmerlcanExp1eS1iT1avelSe1Vite                 Marketing Promo -Receptions/Showta!oe'i      5000482400      001      09/17/2013                    106.00
                         KATY PERRY PlAYBACK SESSION NYC REDO ..       AmericanExpresslra11elSe111ice                MarketingPromo-Receptions/Showca!oes         5000493461      001      09/26/2013                  3,404.50
                         KatyPe11yATLPlaybacktravelcosts 1             Amerki111Exp1er.sTr<1velSe1Vite               MarketlngPromo-Reception\/Showcases          5000513928      001      10/16/2013                  5,185.20
                         KatyPerryPlaybackS~\ion                       Joseph Rainey                                 Marketing Promo -Subsistence/ Re\taurant     0052002353      004      09/16/2013                     42.68
                         Pe1sonalMeal-KatyPerryPlayback                Jo\ephRainey                                  MarketingPromo-Subsistence/Re\taurant        0052002353      008      09/16/2013                      6.71
                         Per\onalMeal-KatyPerryPlayb.:ick              Jo~phRainey                                   Market!ngPromo-Subsi\tence/Restaurant        0052002353      009      09/16/2013                     20.00
                         breakfa~t                                     BriannaHill                                   MarketingPromo-Subsistence/Re\taurant        0052002797      015      09/26/2013                     13.37
                         lunch                                         Bri.JnnatlUI                                  Marke1ingPromo-Subsistence/Restaurant        0052002797      OU       09/26/2013                     10.41
                         breakfa\t                                     Bri,rnnaHIII                                  MarketlngPromo-Subsi\tencc/Re~tauram         0052002797      006      09/26/2013                      6.95
                         dinner                                        Briannallill                                  MarketlnsPromo-Subsi"ence/Re\taurant         0052002797      005      09/26/2013                     18.50
                         Katy Perry album playbacks                    Dennis Humbert                                Marketing Promo - Travel-Other               0052002039      001      09/05/2013                  1,849.57
                         Ka1yPe1ryPlayba<kS1!'!>sicin                  Jo'>ephRainey                                 MarketingPromo-Travel-01her                  0052002353      001      09/16/2013                     32.00
                                                                                                                                                                                                                                   Case2:15-cv-05642-CAS-JC




                         parking-W                                     Brianna HUI                                   M<11keting P1omo - Trilvel-Othcr             0052002797      013      09/26/2013                     H.00
                         Pa1king-airport                               Briannallill                                  Marketing P1omo- Travel-01her                0052002797      009      09/26/2013                     63.70
                         car1eutal                                     Bri.lnnaHill                                  Marketing P1omo - Tril\<el-Other             0052002797      008      09/26/2013                    143.61
                         ga\for,ental                                  Brianna HUI                                   M<11ketingP101110-Travel-Other               0052002797      007      09/26/2013                     19.78
                         KatyPenyLAllstenir1sparty                     BriannaH!ll                                   Marketins Promo-Tr.ivel-Other                0052002797      003      09/26/2013                     33.02
                         Tran,port<1tionfromAilpo1t                    lowphRainey                                   Marketins P1omo-Tri1vel- Taxi/ Umo           0052002353      013      09/16/2013                     49.50
                         taxi back to hotel                            Brianni1Hi11                                  M<1rke1ing Promo-Trawl· Taxi/ Limo           0052002797      014      09/26/2013                     24.00
                         C1eati..eOi1ectionGoltlTmck                   Wi110Pe11onlLC                                Ad11ertising01her-AdvertProducticin          5000459727      001      08/19/2013                  2,500.00
                         Ka1y Perry VMA st1ee1 ma1ke1ing "end[\        RobertSem.,11011kh                            Marketing Promo· Competitions                0052002452      016      09/18/2013                    931.60
                         Fedf.xShippingtoCauada                        Jewe1BoxP1alinumlnc                           Marketing P,omo- Ma1ket Resea1<h             5000452852      002      08/06/2013                     50.00
                         KPVMAS1reetMa1ket!11g                         AZMA INC                                      M<1rketlng P,omo • Street Teams              5000458874      001      08/16/2013                  5,000.00
                         KatyPerrycontestwinnerscarselllice            All Access Transportation 5e,vice Inc         Marketlng-01her                              5000608126      001      01/06/2014                  1,607.00
                                                                                                                                                                                                                                        2:15-cv-05642-CAS-JC Document




             m           Katy Perry contest winners ca1 ~ervke         All Access Transportation Service luc         Marketing-Other                              5000767190      001      OS/28/2014                 (1,607.00)
             ;><         All hoohforKatyPe,ry newalbu,nan tesea,ch     RobertSeniilnovich                            Marketing-Other                              0052000815      002      08/06/2013                    583.13
             .......   . Boob ro, Katy Peny album packaging research   RobertSemanovich                              Marketing-Other                              0052000815      003      08/06/2013                    170.48
             .......     vrAASnipes/Labor                              AZMA INC                                      Marketing-Other                              5000495627      001      09/27/2013                  1,000.00
             Ci)         KPGJklP,is.mTrucklllnvoices                   StageCaUCorpo1ation                           Marketing-Other                              500049S630      001      09/27/2013                37,844.18
              I          GoldP1ismlruck                                StagecaOCorporation                           Marketing-Other                              5000502329      001      10/04/2013                  5,928.50
                                                                                                                                                                                                                                                             Document486-1




             u,          Gold Prism Truck                              StaseCallCorporation                          Marketing-Other                              SOOOS02330      001      10/04/2013                  4,157.50
             -..J        P11\mGJldlruck                                .StageCallCorpo1ation                         Ma1ke1ing-Other                              .5000506944     001      10/09/2013                  3,500.00
                         GoldP1ismTruck                                StageCaUCorporation                           Marketins·Other                              5000517222      001      10/17/2013                  3,500.00
                                                                                                                                                                                                                                                                      #:10108
                                                                                                                                                                                                                                                                      #:10764




                         KP Animated LED OispL:iy                      RoliitashRao                                  Marketing-Other                              5000526615      001      10/24/2013                  2,500.00
                         PrismG:,ldTruck                               5tagecaUcorpo,ation                           Ma1keti11g-Othc1                             5000533869      001      10/30/2013                  3,500.00
                         Prism Gold Truck                              StageCaUCorporation                           Marketing-Other                              5000552319      001      11/14/2013                  5,928.50
                                                                       5ti1Se CJD Corpor.,tion                       Ma1keling-01her                              5000553337      001      11/15/2013                  l,S00.00
                                                                                                                                                                                                                                                                      499-8 Filed




                         Prism Gold Truck
                         Prism Gold Truck                              StageCaOCorporiltion                          Marketing-Other                              SOOOS53339      001      11/lS/2013                  3,500.00
                         Prism Gold Trudi                              St<1ge(allCorporat!on                         Marketing-Other                              S0005S3341      001      11/15/2013                    640.17
                         Prism Gold Truck                              Stage call Corporation                        Marketing-Other                              50005S3343      001      11/15/2013                  3,500.00
                         Prism Gold Truck                              StageUIICo,poration                           Ma1ketlng-Other                              5000553344      001      11/lS/2013                  4,1S7.50
                         8/3 llotelfo1Sager&SalazarKansas              5tageCa!IC01poration                          Marketing-Other                              0052004638      001      11/18/2013                  2,449.33
                         KPGMAPlaque-sfo11lS                           Jewel Box Platinum Inc                        Ma,keting-Other                              S000557135      001      11/19/2013                  6,247.50
                         Pri~m Gold Truck                              51ageCa!IC01po1ation                          Ma,ketlng-Other                              ~00557182       001      11/19/2013                  6,799.50
                         KP Lights on Tower                            GI Step Records Inc                           Ma,ketlng-Other                              50005S7183      001      11/19/2013                23,124.97
                         Trailer Drop                                  5tageCallC01po1ation                          Marketing-Other                              0052004870      001      11/21/2013                  1,900.00
                                                                                                                                                                                                                                                                             Filed10/09/19




                         TRANSPORTATION CI\ARGES                       51ageUIIC01pora1ion                           Marketing-Other                              0052004871      001      11/21/2013                  3,500.00
                         Fue1Surcharge&Trave1Fee                       Stage(al1Co1poration                          Marketing-Other                              0052004873      001      11/21/2013                  6,393.50
                         KPLis1eningEventframesPics                    Jewel Box Platinum Inc                        Marketing-Other                              5000575466      001      U/03/2013                   2,530.75
                         Goldvinylremov.ilontraller                    DAS Oe!iign Works UC                          Ma1ke11na-01her                              5000581394      001      12/06/2013                10,000.00
                         P1ismGJldTruck                                StageUUCorporation                            Marketing-Other                              S000589325      001      12/12/2013                    337.20
                         PrismGJldlruck                                StageUII Co1poration                          Marketing-Other                              5000589366      001      U/12/2013                   4,944.74
                         P1ismGJfdTruck                                StaaeCallCo1poration                          Ma,ketlng-Other                              5000589367      001      12/12/2013                  4,803.68
                                                                                                                                                                                                                                                                                   11/20/19 Page




                         Prism Gold Truck                              StageCallC01poration                          Marketing-Other                              5000589368      001      12/12/2013                    840.29
                         KP AMA HS Contest Winne1\ Travel              AmericanEllpressTrave1Serv1ce                 Ma,ketJng-Other                              5000589698      001      12/12/2013                    456.96
                         KP AMA HS Contest Winne1, Tiavel              A111erlc.111Exp1essTr<1vel5ervlce             Ma,ketlng-Other                              5000589699      001      12/12/2013                    285.05
                         KP AMA HS (onte~t Winne1s Travel              AmericanExp1eS!ilravel5ervke                  Ma,keting-Other                              5000589700      001      12/12/2013                    285.0S
                                                                                                                                                                                                                                                                                            Page148




                         KP AMA US Contest Winner\ Travel              Ame,icanExpressTravel.5ervice                 Ma1ke1lng-Other                              5000589701      001      12/12/2013                    285.05
                         KP AMA HS Conteu Winue1\ T1avel               Ame,icanExpreS!i Trave15eivice                Marketing-Other                              5000589703      001      12/12/2013                    285.05
                                                                                                                                                                                                                                                                                                 58 of




                         KP AMA HS Conte\t Winners Travel              AmerlcanExpressTravelSe1Vice                  Marketing-Other                              S000589704      001      U/12/2013                     285.05
                         KP AMA HS Contest Winner\ Trilvel             AmericanExpressTravelServlce                  Marketing-Other                              5000589716      001      12/12/2013                    285.05
                         PislmGoldTruck                                Stage Call Corporation                        Marketing-Other                              5000590926      001      12/12/2013                    131.80
                         KP AMA HS Contest Winners Travel              Ame1ka11 Expies~ Travel .5e1Vlce              Ma1ketlng-01her                              5000591499      001      12/13/2013                    672.69
                                                                                                                                                                                                                                                                                                    of100




                         KP AMA HS Contest Winne,s Travel              AmerlcanEllpres\T1avel.5e1Vlce                Ma1ke1ing-Other                              5000591500      001      12/13/2013                    672.69
                         KP AMA HS Contest Winne1s Tiavel              Ame1!canExpreS!iTJi1velSe1Vlte                Markeling-01her                              5000S9150l      001      12/13/2013                    672.69
                         KP AMA HS Contest Winne1s Travel              AmerlcanExpressTravel.5eNice                  Marketing-Other                              5000591502      001      12/13/2013                    672.69
                         KP HS GMA Plaques Shipping                    Midnite Ellp,ess OBA MNX Use Vendorlt372447   Marketing-01her                              5000631794      001      01/18/2014                  1,300.00
                                                                                                                                                                                                                                                                                                       307 Page




                                                                                                                                        Page7of29
                                                                                                                                                                                                                                                                                                           PageID
                                                                                                                                                                                                                                                                                                                ID




                        CAPITOL01155




PAGE 1817
EXHIBIT 30
                                                                                 HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY
                                                                                                                                          M,:uketlns-Prbm(Prorated)
                                                                                                                                                                                                                                                                Case




                        HH· 1lilll·~l·I                                        min                                             H•Cl!l1l·HI                                            a·l~IH!llm!m~I·   1111:1~1·   •rn111IH ll•!1.i·~ll1IHll1I
                         KP Gold Pri!.m T1uck 11 lnwitc\                       Stagetil1Co1poration                            M,11kelh1g-Other                                       50007W778         001         04/08/2014               (15,214.92)
                         GoldPrismT1udc                                        Stage Call Corporation                          Marketing-Other                                        5000767061        001         05/28/2014                    jS,928.50)
                         Pri\mGo!dlrutk                                        Stage call Corporation                          Marketing-Other                                        5000767097        001         05/28/2014                    (4,157.50)
                         Prism Gold Truck                                      Stage Call Co1poration                          Marketing-Other                                        5000767178        001         05/28/2014                    (4,944.74)
                         KP HS GMA Plaques Shipping                            Midnite Exp,ess DBA MNX UseVendo,#372447        Markeling-Other                                        5000767208        001         05/28/2014                       (90.00)
                         KP Lifetime Achievement Certification                 Recordina lndustry Assotiation of America Inc   Ma1keting-01her                                        5000793822        001         06/20/2014                    5,250.00
                          KP Lifetime Achievement Ce1tiflu1ion                 Recordins Industry Association of America hie   Ma1kellng-01her                                        5000818907        001         07/11/2014                    (1,850.00}
                          julycertifiCiltion                                   Recording Industry Assodation of America luc    Markeling-Other                                        5001278898        001         08/19/2015                     1,350.00
                          Pb1inumCertifica1ion/lastflidayNi!!ht                Recordlns lndustryAssodation Of America         Marketins-Other                                        0050001454        001         03/09/2017                       350,00
                          Frame~ for KP photos for display at lA listeulnse    RobertSemanovich                                Marketing Promo· Competitions                          0052003381        007         10/10/2013                       418.47
                          Secu1e me\senger ~ervlce fo1 trau~portiug signed K   Robert Semanovkh                                Marketing Promo - Competition\                         0052002690        003         03/24/2014                       208.40
                          KatyPerry[1qienses                                   TheKa,pelG!oup                                  MarketlugPromo-Feestoludependenls                      5000521002        002         10/21/2013                        57.41
                          KatylGBTMktFeesKarpelGroup                           TheKa,pelGroup                                  Ma,ketingPromo-Feestolndependents                      5000575433        001         12/03/2013                       46L39
                          Karpe[C.m1palgnfee\                                  Thekarpe1G1oup                                  MarketingPromo·FeestoJndependenls                      5000608194        001         01/06/2014                       115.44
                          HigliSchoolMa,keting                                 MoxlellC                                        MarketingPromo•feestolndependents                      5000645569        001         02/11/2014                     1,750.00
                          Prism Waterma,ks U                                   EZEEStudlO!.                                    Marketing Video - Tape COpV / CDR                      5000526SS9        001         10/24/2013                        38.97
                          PrismWatern1a1ksl3,14                                EZEE5mdi0i                                      Marketing Video- Tape copy/ CDR                        5000526567        001         10/24/2013                        34.88
                          Prism Wa1erma1b 1l                                   EZEEStudiO!.                                    Marketing Video - Tape copy/ CDR                       5000526577        001         10/24/2013                        28.50
                          Prism Wa1em1a1ks 9,10                                EZEES1udi0!.                                    Ma,keting Video• Tape copy/ CDR                        5000526584        001         10/24/2013                        34.88
                          Pri!.mWate1ma1ks1.5                                  EZ[EStudl~                                      Marketing Video - Tape copy/ CDR                       5000526650        001         10/24/2013                       100.83
                                                                                                                                                                                                                                                                Case2:15-cv-05642-CAS-JC




                          Pri!.mWate1ma1klS                                    EZEEStudlO!.                                    Marketing Video - Tape copy/ CDR                       5000526660        001         10/24/2013                        28.50
                           P1i\mWaterma1ks6                                    EZEEStudi~                                      Marketing Video· Tape copy/ (DR                        5000526668        001         10/24/2013                        3t07
                           P1ism Wa1erma1lr.s 7,8                              EZ£E5tudio,;                                    Marke1ing Video - Tape copy/ CDR                       5000526699        001         10/24/2013                        34.88
                           P1ir.mWaterma1ksU                                   EZEEStmliO\                                     MarkelingVideo-Tapecopy/CDR                            0050004817        002         10/25/2013                         (0.65)
                          •prism" w/MSI Wate1ma1k #15 ·Ben Ratliff             EZEES1udlo,;                                    Marketing Video- Tape copy/ CIJR                       0052010113        001         10/16/2014                        27.80
                           Katy Peny Expeu~ei.                                 The Karpel Group                                MarkelinaPromo-Feestolndependents                      5000521002        001         10/21/2013                        57.41
                           KatyLGBTMkt N:!1!!tKarpelG1oup                      The Karpel Group                                MarketingPromo•Feestolndependents                      5000575433        002         12/03/2013                       461.39
                           Karpel Campaign Ft!eo;                              TlieKarpelGmup                                  MarketingPromo-Feestoludependenls                      5000608194        002         01/06/2014                       115.45
                           HighSchoolM.arkeling                                MmriellC                                        MarketiugPromo-Feestolndependenls                      5000645569        002         02/11/2014                     1,750.00
                           0060253753H39SR£GP.Al1S                                                                             Ma1keting P1omo .free Of Charge P1oduth/Givmways       4900006007        001         10/21/2013                          7.55
                        . 00602537532322 SR£GRAT1S                                                                             Marketing Promo-Free Of01arge P1oduct~/Giveaways       4900006012        003         10/21/2013                          4.23
                           0060253753H395R£GAATIS                                                                              Marketing Promo-Free Of Charge Products/Giveaways      4900006012        001         10/21/2013                        25.15
                                                                                                                                                                                                                                                                     2:15-cv-05642-CAS-JC Document




             m             00602537532322SR£GRATIS                                                                             Marketing Promo -Free Of Charge Products/Giveaways     4900006049        001         10/23/2013                       211.25
                          0060253753232.l SR£GRAT1S                                                                            Marketing Promo -Free Of Charge P10Jucts/Glveaways     4900006050        001         10/23/2013                        25.35
             ;><           0060253753H22SR£GP.Al1S                                                                             Marketing Promo ·Free or Charge Producu/Giveaways      4900006069        001         10/23/2013                       101.40
             ........      006025375323395R£GRATIS                                                                             Ma,keting Promo .free Of Charge P1oducts/Giveaways     4900006069        003         10/23/2013                        75.45
             ........      00602S'37532322SR£GRATIS                                                                            Marketing Promo-Free Of Charge Products/Giveaways      4900006070        001         10/23/2013                        16.90
             0)            00602537532322SR£GRATIS                                                                             Marketing Promo -F,ee Of Charse Products/Giveaways     4900006116        001         10/24/2013                          4.23
                                                                                                                                                                                                                                                                                          Document486-1




               I           00602537532339SR£GMTIS                                                                              Marketing P,omo -Free Of Charge Products/Giveaways     4900006117        001         10/24/2013                        20.12
             (J1           006025'37532322 5REGRA11S                                                                           Marketing P,omo ·Free Of Charge Products/Giveaways     4900006118        001         10/24/2013                          5.92
             (X)           00602537532322SR£GRATIS                                                                             Marketing P1omo -Free Of Charge P,oducts/Giveawavs     4900006119        001         10/24/2013                          0.85
                                                                                                                                                                                                                                                                                                   #:10765
                                                                                                                                                                                                                                                                                                   #:10109




                           00602537532322 SREGRATIS                                                                            MarketinsP,omo-FreeOfChargeProducts/Giveaways          4900006142        001         10/24/2013                          2.54
                          00602537532322SREGRATIS                                                                              Marketi11s,Pw111o·F1eeOfChargeP1oducts/Giveaways       4900006151        001         10/24/2013
                           00602537532322SR£GMTIS                                                                              MarketlngP,orno•freeOfChargeProducts/Giveaways         4900006152        001         10/24/2013                      126.75
                          006025375323225R£GMTIS                                                                               MarketinsProrno•freeOfChargeP,oducts/Giveaways         4900006153        001         10/24/2013
                                                                                                                                                                                                                                                                                                   499-8 Filed




                                                                                                                                                                                                                                                      ...,
                           0060Z5375323225R£GRAT1S                                                                             Markeling Promo ·Free Of Charge P,oducts/Giveaway~     4900006154        001         10/24/2013                         ...,,
                           006025375323225R£GRAT1S                                                                             Ma1ketlngP1omo·FreeOfChargeP1oducts/Giveaways          4900006155        001         10/24/2013                       16.90
                           00602537532322SR£GRATIS                                                                             Marketing Promo ·Free or Charge Products/Giveaways     49000061S6        001         10/24/2013                       16.90
                           00602537532339SREGRATIS                                                                             Marketing Promo ·F1ee Of Charge P1oducts/Giveaway~     4900006157        001         10/2'1/2013                      12.58
                           00602537532322SR£GRATIS                                                                             Marketing Promo -Free Of Chaise P1oducts/Glveaways     4900006157        003         10/24/2013                         4.23
                           00602537532339 SREGRATIS                                                                            Marketing Promo ·Free Of Charge P1oducts/Give.iways    49000061$8        003         10/24/2013                       75.45
                           00602537532322 SREGRATIS                                                                            Marketing Promo -Free Of Charge Products/Giveaways     4900006158        001         10/24/2013                       25.35
                           00602537532322SREGAATIS                                                                             Marketing P,omo ·Free or Charge P1oducts/Give.iways    4900006159        003         10/24/2013                       50.70
                           00602537532339 SREGRATIS                                                                            Marketing Promo-Free Of Chaise Products/Giveaways      4900006159        001         10/24/2013                       75.45
                                                                                                                                                                                                                                                                                                          Filed10/09/19




                           00602537532339SREGMT1S                                                                              Marketing Promo -Free Of Charge Products/Giveaways     4900006160        001         10/24/2013                       '37.73
                           006025375323225REGRAT1S                                                                             Marketing Promo ·Free Of Charge Products/Giveaways     4900006160        003         10/24/2013                         4.23
                           006025375323225REGRATl5                                                                             Ma,ketlng Pro111o·FreeOf Charge P1oducts/Giveaway•     4900006161        001         10/24/2013                           .,
                           006025J75323395REGMT1S                                                                              Marketing Promo. ·Free Of Charge P1oducts/Giveaways    4900006162        001         10/24/Z013                      150.90
                           00602537532322SR£GAATIS                                                                             Marketing Promo ·Free Of Charge Products/Giveaways     4900006163        001         10/24/2013                           .,
                                                                                                                                                                                                                                                      ..
                           00602537532322SREGRAT1S                                                                             Market!r1g Promo ·Free Of Charge Products/Giveaway,    4900006164        001         10/24/2013                        2.54
                          006025375'32322SR£GMT1S                                                                              Markellng Promo .free Of Charge Products/Giveaw.:iys   4900006165        001         10/24/2013                        0.85
                                                                                                                                                                                                                                                                                                                11/20/19 Page




                           00602537532322 SR£GRA1IS                                                                            Ma1ke1lng Promo -Free Of Charge P,oducts/Giveawayi     4900006166        003         10/24/2013                       16.90
                          00602537532339SREGflATIS                                                                             Marketing Promo -Free Of Charge Products/G'rveaway,    4900006166        001         10/24/2013                       12.58
                           OOG02537532339SREGRATIS                                                                             Marketing Promo •free Of Charge Products/Giveaway,     4900006167        001         10/24/2013                       37.73
                          00602537532339SREGRAT1S                                                                              Marketing Promo -Free Of Charge P1oducts/Giveaways     4900006168        001         10/24/2013                       25.15
                           00602537532322SREGMTIS                                                                              Marketing Promo ·Free Of Charge Products/Giveaway,     4900006169        001         10/24/2013
                                                                                                                                                                                                                                                                                                                         Page149




                          OOG02S37532339SREGRATIS                                                                              Marketing Promo -Free Of Charge Products/Giveaway~     4900006170
                                                                                                                                                                                      4900006185
                                                                                                                                                                                                        001         10/24/2013
                                                                                                                                                                                                                    10/24/2013
                                                                                                                                                                                                                                                       ..,
                                                                                                                                                                                                                                                     25.15
                                                                                                                                                                                                                                                     12.68
                                                                                                                                                                                                                                                                                                                              59 of




                          0060253753232ZSREGRA11S                                                                              Ma1keting Promo ·Free Of Charge P1oducts/Giveaway,                       001
                          006025'37532322SREGRA115                                                                             Marketing Promo ·Free Of Charge Pioducts/Giveaways     4900006186        001         10/24/2013                       12.68
                           00602537532322SREGRATIS                                                                             Marketing Promo -Free Of Charge P1oducts/Giveaway~     4900006187        001         10/24/2013
                          00602537532322SREGRAT1S                                                                              Ma,~tlng Promo ·Free Of Charge Products/Giveaway,      4900006188        001         10/24/2013                        16.90
                          00G02537532322SREGRA1lS                                                                              Marketing P,omo .free or Charge Products/Giveaway,     4900006189        001         10/24/2013
                                                                                                                                                                                                                                                                                                                                 of100




                                                                                                                                                                                                                                                       ....,,
                          0060Z5375323225REGMTIS                                                                               Ma1keting Promo ·Free Of Cl1arge Products/Giveaway,    4900006190        001         10/24/2013
                                                                                                                               Ma,keting P1omo -Free Of Charge P1oducts/Giveaway\     4900006191        001         10/24/2013
                                                                                                                                                                                                                                                         .,.,
                           00602S37532322SREGRAT1S
                          00602537532322SREGRATIS                                                                              Marketing P,omo •free Of Charge Pioducts/Giveaway,     4900006192        001         10/24/2013
                                                                                                                                                                                                                                                      ..
                                                                                                                               Marketing Promo ·Free Of Charge Products/Giveaway\     4900006193        001         10/24/2013
                                                                                                                                                                                                                                                         .,.,
                           00602537532322SREGHATIS
                                                                                                                                                                                                                                                                                                                                    307 Page




                                                                                                                                                  Page8of29
                                                                                                                                                                                                                                                                                                                                        PageID
                                                                                                                                                                                                                                                                                                                                             ID




                         CAPITOL01156




PAGE 1818
EXHIBIT 30
                                                     HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                  Marketing-Prlsm(Prorated)
                                                                                                                                                                                                     Case




                    l·!m!!ll 1fi!11.lmll·!ll·l1      mu~               ~··=1·1·1·1                                             ~·1mmracmiu.   !11~1·   •m111ll~1IH!ICll!·lll l11I· 'Iii
                    00602537532321 SREGRATIS                           Ma1ke1h1g Promo -Free Of dmge Produt1s/Glveaways        4900006194     001      10/24/2013                             "45
                    00602537532322 SREGRATIS                           Marketing Promo .free Of Cha1ge Prcxluth/Giveaways      4900006195     001      10/24/2013                           12.68
                    00602537532322SREGHATIS                            Marketing Promo .free Of Charge Produc1'i/Giveaways     4900006196     001      10/24/2013                            ..,
                    OOG02537532322SREGRATl'i                           Ma1ke1ing Promo -Free Of Cha1ge Products/Giveaways      4900006197     001      10/24/2013                            8.45
                    00602S37532322SR£GRATl5                            M.-11ke1ing P,omo -Free Of Chaise Produth/Giveaways     4900006198     001      10/24/2013                           12.68
                    00602537532322 SREGRAHS                            Marketing Promo .free Of Charge Products/Giveaways      4900006199     001      10/24/2013                           12.68
                    00602S37S32322 SREGRATl'i                          Markeling P,omo .free Of Charge Produtu/Giveaways       4900006200     001      10/24/2013                             "45
                    006025375323ll 5REGRATIS                           Ma1ke1lng Promo .free Of Cha18e Products/Giveaways      4900006201     001      10/24/2013                             &45
                    00602537532322SR£GRATIS                            Marketing Promo .free Of Chaise Products/Give.aways     4900006202     001      10/24/2013                             &45
                    00602 S37532322 SREGRATIS                          Ma1ketlns Promo .free OfCha15e Produth/Giveaways        4900006203     001      10/24/2013                             &45
                    0060253 7532322 SREGRATIS                          Marketln11 Promo .free Of Charge Products/Giveaways     4900006204     001      10/24/2013                             045
                    00602537532322 SREGllATIS                          Marketing Promo .free Of Charge Products/Giveaways      4900006205     001      10/24/2013                           16.90
                    00602S37532322 SREGRATIS                           Marke1i11g Promo .free Of Charge ProdutU/Giveaways      4900006206     001      10/24/20B                            16.90
                    00602537532322 SREGRATIS                           Ma1ke1irig P1orno .free or 01arge Produru/Giveaways     4900006207     001      10/24/2013                             &45
                    00602S37532339 SREGRATIS                           Markeling Promo .free Of Charge Produ<H/Giveaways       4900006208     001      10/24/2013                            >52
                    00602537532322 SREGRATIS                           Marketing Promo .free Of Charge P1oducts/Giveaways      4900006209     001      10/24/2013                            169
                    00602537532339SR£GRATIS                            Marketirig Promo .free Of Charge Products/Giveaways     4900006228     001      10/25/2013                           37.73
                    00602S37S323225R£GRATIS                            Marketing Promo ..free Of Charae Produtts/Giveaways     4900006229     001      10/25/2013                           2S.35
                    0060253753H39SREGRATlS                             Marketing Promo ..free Of Chaise Products/Giveaways     4900006230     001      10/25/2013                           25.15
                    0060253753.Bll SREGRATIS                           Marketing Promo ..f1ee Of Charge Products/Giveaways     4900006231     001      10/25/2013                           12.68
                                                                                                                                                                                                     Case2:15-cv-05642-CAS-JC




                    0060253 7532322 SREGRATIS                          Marketing Promo .free Of Charge Products/Giveaways      4900006232     001      10/25/2013                           16.90
                    00602537532322SR£GRATIS                            Marketing P1omo .free Of Charge Products/Give.aways     4900006233     001      10/25/2013                            5.92
                    00602537S323395REGRATIS                            Marketing Promo -Free Of Charge Products/Giveaways      4900006234     001      10/25/2013                           12.!18
                    00602537532322 SR£GRAT1S                           Ma1ke1lng Promo .free Of Char11e Products/Giveaways     4900006253     001      10/28/2013                           50.70
                    00602537532322SR£GRATIS                            Marketing Promo -f1ee Of Charge Products/Giveaways      4900006254     001      10/28/2013                           12.68
                    00602537532339SREGHATIS                            Marketing Promo -Free Of Charge P,oducts/Giveaway&      4900006256     003      10/28/2013                           37.73
                    00602537563173SREGMTIS                             Marketing P1omo .free Of Charge Products/Giveaways      4900006282     001      10/28/2013                          526.50
                    00602537563173 SREGRATIS                           Marketing Promo .free Of Chaise Products/Giveaways      4900006283     001      10/28/2013                          243.00
                    00602537563173 SREGRATIS                           Marketins Promo .fiee Of Charge Products/Giveaways      4900006284     001      10/28/2013                          405.00
                    00602537532322SR£GRATlS                            Mar~eting P1omo .free Of Chaise P1oducts/Giveaways      4900006304     003      10/29/2013                            138
                    00602537S32339SR£GRATIS                            Marketlns P1omo -Free Of Charge Products/Giv~ways       4900006306     001      10/29/2013                           37.73
                    00602537532322SREGRA.TIS                           Ma1ke1ins Promo -Free Of Char11e Products/Giveaway,     4900006311     001      10/29/2013                           25.35
                                                                                                                                                                                                          2:15-cv-05642-CAS-JC Document




             m      00602537532322SRfGRATl5                            Ma,ketln11 Pron10 ..f1ee OfCharse Products/Giveaways    4900006314     001      10/29/2013                            169
                    00602537532339SREGRATIS                            Marketing Promo .free Of Charge Products/Giveawayr.     4900006314     003      10/29/2013                            5.03
             ?<     00602537532322SREGMTIS                             Ma1ketlnt1 Promo ..ftee Of Charge Products/Giveaways    4900006315     001      10/29/2013                             0.85
             ~      00602537532339 SREGRATIS                           M,uketins Promo .free Of Cha1ge Products/Giveaways      4900006316     001      10/29/2013                           37.73
             ~      00602537532339SRIGRATIS                            Marketing P,omo .free Of Charge P1oducts/G~1eawayr.     4900006340     001      10/30/2013                            5.03
                    00602537532322 5R£GRATIS                           Ma1ket!ng Promo .ftee Of Charge Products/Giveaways      4900006340     003      10/30/2013                             0.85
             en
              I                                                        Marketing PrOlllO ..fiee Of Charge Products/Giveaways   4900006343     003      10/30/2013                             0.85
                                                                                                                                                                                                                               Document486-1




                    00602537532322SREGRATIS
             CJ'1   00602537532339DJ~FG0000000009                      Marketit111 Promo .free Of Charge P1oducts/Giveawayr.   4900006349     003      10/30/2013                         3,528.55
             c.o    00602537532322DJ.MFG0000000009                     Marketing P1omo .free Of Charge Products/Giveaways      4900006349     004      10/30/2013                         4,999.87
                                                                                                                                                                                             12.68
                                                                                                                                                                                                                                        #:10110
                                                                                                                                                                                                                                        #:10766




                    00602537532322SREGRATIS                            Marketlns Promo .free Of Charge Products/Giveaway&      4900007234     001      11/08/2013
                    00602537532322SRIGRATIS                            Ma1keting P,omo -Free Of Chaise Products/Giveawayr.     4900007235     001      11/08/2013                             4.23
                    00602537532322SRfGRA.TIS                           Ma1keting P,omo -Free Of Cha1ge Products/Give.aways     4900007243     001      11/08/2013                             &45
                    00602537532322SREGRATIS                            Marketh1s Promo .free Of Charge Products/Giveawayr.     4900007278     001      11/08/2013                           59.15
                                                                                                                                                                                                                                        499-8 Filed




                    00602S37S32322SREGRATIS                            Marketing Promo .free Of Charge Products/Giveaways      4900007282     001      11/08/2013                           13.52
                    006025375323395REGRATIS                            Marketing P,omo .free Of Charge Products/Giveawayr.     4900007302     001      11/08/2013                            2.S2
                    00602S37532339SR£GRATIS                            Marketing P,omo -Free Of Charge P1oducts/Giveawayr.     4900007320     001      11/08/2013                          125.75
                    00602537S32322SREGRATIS                            Marketing Promo -Free Of Charge P1oducts/Giveaway,      4900007322     002      11/08/2013                           50.70
                    00602537532339SREGRATIS                            Marketing Promo ·Free Of Charge Products/Giveaway\      4900007322     004      11/08/2013                           37.73
                    00602S375323225REGRATIS                            Marketing Promo ·Free Of Charge P,oducts/Giveaway,      4900007326     002      11/08/2013                            4.23
                    0060l5375323225REGRATIS                            Marketing Promo -F,ee Of Charge P1oducts/Giveaways      4900007328     001      11/08/2013                            4.23
                    0060l537532339SREGMTIS                             Marketing Promo -Free Of Charge P1oducts/Giveaway,.     4900007330     001      11/08/2013                            5.03
                    00602537563173 SREGRATIS                           Marketing Promo .f1ee Of Charge Products/Giveaways      4900007350     001      11/08/2013                           20.25
                                                                       Marketing P1omo .free or Charge Products/Giveaway,      4900007351     001      11/08/2013                           40.50
                                                                                                                                                                                                                                               Filed10/09/19




                    00602537563173SREGRATIS
                    00602537S63173SflEGRATIS                           Marketing Promo ..free Of Charge Products/Giveaways     4900007352     001      11/08/2013                           40.50
                    00602537563173SREGRATIS                            Ma,ket!ng Promo .free Of Charge Products/Giveaways      4900007356     001      11/08/2013                           12.15
                    00602537563173SREGRATIS                            Ma1keting Promo ..free Of Char11e Products/Giveaways    4900007362     001      11/08/2013                           40.50
                    00602!io37!io63173 SREGRATIS                       Ma1ketin11 Promo .f1ee Of Charge Products/Giveaway,.    4900007363     001      11/08/2013                           12.15
                    00602537S3B39SflEGRATlS                            Ma1ke1ing Promo .free Of Charge Ptoduch/Giveaways       4900007381     003      11/08/2013                           15.09
                    00602537532339SREGRATIS                            Marketing Promo ..f1ee Of Charge Products/Giveaway,     4900007383     001      11/08/2013                            7.55
                                                                                                                                                                                             0.85
                                                                                                                                                                                                                                                     11/20/19 Page




                    00602537532322SREGRATIS                            Marke1Jng Promo -F1ee Of Charge P1oducts/Giveaways      4900007384     001      11/08/2013
                    00602S37S32339 SflEGRATIS                          Markeling P101110 -Free Of Char8e Producu/Giveaways     4900007401     001      11/08/2013                            7.55
                    006025375323225REGRATIS                            Marketing Promo -Free Of Charge P1oducts/Giveaway,      4900007404     001      11/08/2013                            0.85
                    00602S37S323225REGRATIS                            Marketing P1omo -Free Of Charge Product~/Giveaways      4900007406     001      11/08/2013                            4.23
                    00602537S323395REGRATlS                            Marketing Promo -Free Of Charge Products/Giveaways      4900007407     002      11/08/2013                            2.52
                                                                                                                                                                                                                                                              Page150




                    0060253753Z339SREGRATIS                            Marketing Promo ..f1ee Of Charge Products/Giveaways     4900007409     001      11/08/2013                           12.58
                                                                       Marketing Promo .f,ee or Charge Products/Giveaways      4900007410     002      11/08/2013                            0.85
                                                                                                                                                                                                                                                                   60 of




                    00602537532322.SREGRATIS
                    00602537532339SREGRATIS                            Marketing Promo -Free Of Charge Products/Giveaways      4900007438     001      11/08/2013                           2<15
                    00602537532322SREGRATIS                            Marketin11 Promo .ftee Of Charge Products/Giveaway,.    4900007439     001      11/08/2013                           25.35
                    00602S37S32339SREGRATIS                            Matketing Promo -Free Of Charge Products/Giveaways      4900007477     001      11/12/2013                           7S.45
                    00602S37S323395REGRATIS                            M,uketlng Promo -Free Of Charge Products/Giveaways      4900007478     001      11/12/2013                           50.30
                                                                                                                                                                                                                                                                      of100




                    00602'B7532339 5RIGRATIS                           Marketing Promo .free Of Charge Product\/Giveaway,      4900007481     001      11/12/2013                            7.55
                    00602537532339 SREGRATIS                           Ma,keting P,omo .free Of Charge P1odutu/Giveaways       4900007482     001      11/12/ZOB                             5.03
                    00602537S32322SflEGRATIS                           Marketing P,omo .f,ee Of Charge Products/Giveaways      4900007540     001      11/B/20B                              4.23
                    00602537532339!>REGRATIS                           Marketing Promo -Free Of Cha1ge Products/Giveaways      4900007543     002      11/13/2013                           50.30
                                                                                                                                                                                                                                                                         307 Page




                                                                                          fl'age9of29
                                                                                                                                                                                                                                                                             PageID
                                                                                                                                                                                                                                                                                  ID




                    CAPITOL01157




PAGE 1819
EXHIBIT 30
                                                      HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                   Marketing~ Pri~n1 (P1ora1ed)
                                                                                                                                                                                                    Case




                        Hl!mhwwmi·ll ·1               Bin               H•mm+1                                                   a·1mmcma~1.   111il·   •Ml111!1i1IM!llll!·al-li 1· 1111
                        0060253 7!:132322 SREGRATIS                     Ma,keting Promo .free Of Charge P1oduct$/Glveaways       4900007548    001      11/13/2013                         11&30
                        0060253 753!339 SREGRATIS                       Ma,keting P1omo -Free Of Charge Produt1~/Giveaways       4900007684    001      11/19(2013                         75.45
                        00602537532339 SREGRATIS                        Marketing Promo .free Of Cha1ge Products/Giveaways       4900007725    002      11/20/2013                         25.15
                        00602537532322SREGRATIS                         Marketing Promo .free Of Charge Producu/Glveaways        4900007727    001      11/20/2013                         2S.3S
                        00602537532322 SREGRATl'i                       Ma,keting Promo .free Of Char11e Product\/GM'aways       4900007730    001      11/20/2013                          12.68
                        00602537532339 SREGRATtS                        Ma1keting Promo .free OfCha,ge Products/Glveaw,1ys       4900007733    001      11/20/1013                         20.12
                        00602537532339SREGRATIS                         Ma1keti1111 Promo -Free Of Charge Puxluch/Giveaw.Jys     4900007734    008      11/20/2013                           2.52
                        00602537S323225REGRATIS                         Ma,keting P,omo .free Of C/1a1ge Products/Giveaways      49oooon92     001      1V21/2013                           25.35
                        00602537532339SREGRATIS                         Ma,keting Pron10 .f1eeOf(harge Products/Giveaways        490000779S    001      11/21/1013                          2S.1S
                        00602S37532339 SREGRATIS                        Ma1ke1ing P1omo .free Of (barge P,oduct\/Giveaways       4900007901    004      11/22/2013                           7.55
                        00602537532339 SREGRATIS                        Marketing Promo .free Of Charge Products/Giveaways       4900007903    004      11/22/2013                          37.73
                        00601537532339 SREGRATIS                        Marketing Promo .free Of Charge Products/Glve.:twai'!i   4900007908    00,      11/25/2.013                         10.06
                        00602537S32322SR£GRATIS                         Ma1ke1ing P,omo .free Of Charge Products/Giveaways       4900007994    001      ll/27/2013                         101.40
                        00602537532339 SREGRATIS                        Marketing P,omo .free Of Charge Products/Giveaways       4900008997    001      12/09/1013                         100.60
                        00602S37532339SREGRATIS                         Marketing P1omo -Free Of Charge Produtts/Giveaways       4900008998    001      12/09/2013                           7.55
                        00602537532322 SREGRATIS                        Marketing P,omo .free Of Charge Products/Giveaways       4900009000    003      12/09/2013                           L69
                        00602537532339 SREGRATIS                        Matketing Promo .free Of Charge Products/Giveaways       4900009000    001      12/09/2013                           5.03
                        00602S37532322SREGRATIS                         Marketing P,omo .f1ee Of Cha1ge Products/Giveaways       4900009141    001      12/11/2013                           3.38
                        00602537532339 SREGRATIS                        Marketing P,omo .f1ee Of Chaise Products/Giveaways       4900009159    008      12/12/2013                          37.73
                        00602537532322SREGHATIS                         Marketing Promo .free Of Charge Products/Giveaways       4900009159    001      12/12/2013                          25.35
                                                                                                                                                                                                    Case2:15-cv-05642-CAS-JC




                        006025375323395REGRATIS                         Marketing P,omo .free Of Chaise Product\/Giveaways       4900009162    001      12/12/2013                           7.55
                        00602537532322SREGRATIS                         Mar•eting P101110 .free Of Charge Products/Giveaways     4900009207    00,      12/16/1013                          12.68
                        0060253753Bll SREGRATIS                         Marketing P1omo .free Of Charge Products/Giveaway~       4900009212    001      12/16/2013                         338.00
                        006025375323n SREGRATIS                         Marketing P,omo .f1ee Of Chaise P1oduct\{Giveaways       4900009218    001      12/18/2013                           K45
                        006025375323llSR£GRATl5                         Marketing P1on10 .free or Charse Products/Giveaways      4900009233    001      12/19/2013                           5.07
                        00602537532339SR£GRAm                           Ma1keting Promo .free Of Charge P1oducts/Giveaways       4900009233    003      12/19/2013                           7.55
                        00602537532322SR£GRATIS                         Marketing Promo .free or Charge P1oducts/Glveaways       4900009239    001      12/19/2013                           5.07
                        00602537532339SREGRATIS                         Marketing P1omo .free Of Charge Products/Giveaways       4900009240    003      12/19/2013                           7.SS
                        00602537532339 SREGRATIS                        Marketing Promo .free Of Charse Products/Giveaways       4900009241    001      12/19/2013                          37.73
                        0060253 7532322 SREGRATIS                       Marketins Prorno .f1ee Of Chaise P1oducts/Give.1ways     4900009258    007      12/20/2013                           3.38
                        00602537532339SR£GRATIS                         Marketing Promo .f1ee or Charse P,oducts/Glveaways       4900000039    001      01/13/2014                          12.58
                        00602537532322SR£GRATl5                         Marketins Promo -Free or Chaise Products/Giveaway~       4900000066    001      01/13/2014                           LS4
                                                                                                                                                                                                         2:15-cv-05642-CAS-JC Document




             m          00602537532339 SREGRATIS                        Marketins P1omo .freeOfCharse Products/Giveaways         4900000067    001      01/13/2014                           2.52
                        00602537532339 SR£GRAT6                         M,11-l:etins Promo .free or Charse Products/Giveaways    4900000089    002      01/14/2014                          75.45
             ?(         00602537532322 SREGRATIS                        Marketlns Promo .free Of Charge P,oducts/Glve.:tways     4900000090    003      01/14/2014                           5.07
             ........   00602537532339 SR£GRATl5                        Marleting Pro1110 .free or Chaise P1oducts/Giveaways     49000002U     001      01/14/2014                          15.09
             ........   006025375323225REGRATIS                         Marketlns Promo -free Of Charge Products/Giveaways       4900000568    001      01/15/2014                          25.35
                        00602537532322 SR£GRATl5                        Marketing Promo .f1ee Of Charge P1oducts/Glveaways       4900000573    002      01/lS/2014                           0.85
             0)                                                                                                                                001      01/16/2014                           2.S4
                                                                        Marketing Promo -Free or Chaise P1oducts/Glveaways       490000060S
                                                                                                                                                                                                                              Document486-1




               I        006025375323ll SR£GRAT6
             0)         00602537532322 SREGRATIS                        Marketlns Promo ·Free Of Charge Products/Giveaways       4900000608    004      01/16/2014                           5.92
                        00602537532339 SREGRATIS                        Marketing Promo .f1ee or Charse P1oducts/Giveaways       4900000609    001      01/16/2014                           2.S2
             C>                                                                                                                                         01/17/2014                           0.85
                                                                                                                                                                                                                                       #:10111
                                                                                                                                                                                                                                       #:10767




                        00602537532322 SR£GRATIS                        Marketlns Promo -Free Of Charse Products/Giveaways       4900000621    001
                        006025375G3173SR£GRATIS                         Ma,keting Promo -Free Of Charge Products/Giveaway\       4900000645    015      01/17/2014                           4.05
                        00602537532339SREGRATIS                         Marketing Promo .free Of Chaise Products/Giveaways       4900000667    001      01/20/2014                          10.06
                        00602537563173 SREGRATIS                        Marketing Promo -Free Of Charge P1oducts/Giveaways       4900000673    001      01/20/2014                          20.25
                                                                                                                                                                                                                                       499-8 Filed




                        00602537532339 SREGRATIS                        Ma1keting Promo -f,ee Of Cha1ge Products/Giveaway,       4900000748    004      01/24/2014                          25.15
                        00602537532322 5R£GRATIS                        Marketing Promo .f,ee Of Charge Products/Give.1ways      4900000749    001      01/24/2014                           0.85
                        00602537532322SR£GRATIS                         Marketing Promo -flee Of Cl1arge Products/Giveaway\      4900001571    003      02/11/2014                          25.35
                        00602537532339SREGRATIS                         Marketing Promo .f,ee Of Charse Products/Giveaway\       4900001571    001      02/11/2014                          75.45
                        00602537532339 SREGRATIS                        Marketing Promo -free or Charse Products/Giveaways       4900001716    001      02/12/2014                           L52
                        00602537532322SREGRATIS                         Ma,keting Promo .free or Cha,ge P,oducts/Giveaways       4900001793    002      02/12/2:014                          L54
                        00602537532339 SREGRATIS                        Ma,lrnting Promo .f1ee Of Cha1ge P,oducts/Giveaways      4900001795    001      02/11/2014                          75.45
                        00602537532339SREGRATIS                         Marketing P,omo -Free Of Charge Products/GM!away\        4900001818    001      02/U/2014                           10.06
                        00602S37S32339SREGRATts                         Marke1ing Promo -Free Of Char go Products/Giveaways      4900001852    001      02/14/2014                          17.61
                                                                        Marketing Promo -Free Of Charge Products/Giveaways       4900001919    001      02/18/2014                          12.58
                                                                                                                                                                                                                                              Filed10/09/19




                        00602537532339SREGRATIS
                        0060l537S32322SREGRATIS                         Marketing Promo -Free Of d1argo Products/Giveaways       4900002013    006      02/21/2014                           L54
                        00602537532339SREGRATIS                         Marketing Promo .f1ee Of Charge Products/GM'aways        4900002013    002      02/21/2014                           7.55
                        00602537532339SREGRATIS                         Marketing Promo .free Of Charge Products/Giveaways       4900002053    003      02/25/2014                         150.90
                        006025375323225REGRATIS                         Marketing Promo .free Of Charge P,oducts/Giveaway\       4900002129    003      02/27/2014                           BB
                         006025375323225REGRATIS                        Marketins Promo -Free Of Charge Produm/Giveaways         4900002918    005      03/10/2014                          12.68
                        006025375323225REGRATIS                         Marketing Promo -Free Of Charge Products/Giveaways       4900003023    001      03/10/2014
                                                                                                                                                                                                                                                    11/20/19 Page




                         00602S37S63173 SREGRATIS                       Marketing Promo -Free Of Charge Products/Giveaway,;      4900003111    001      03/12/2014                           KIO
                                                                                                                                                                                             "'
                        00602537532339 SREGRATIS                        Marketing Promo .free Of Charge Products/Giveaways       4900003126    001      03/U/2014                           37.73
                         00602S37S32339 SREGRATIS                       Markeling Promo .free Of Chaise Products/Giveaways       49000031SO    001      03/U/2014                            7.55
                         00602:537532339 5REGRATIS                      Marketing Promo .free Of Chaise Products/Giveaways       4900003225    002      03/17/2014                           7.55
                                                                        Marketing Promo .free Of Clmse Products/Giveaways        4900003359    001      03/24/2014                          25.15
                                                                                                                                                                                                                                                             Page151




                         0060253 7532339 SREGRATIS
                         00602537532322 SREGRATIS                       Marketing Promo -Free Of Charge Products/Giveaways       4900003366    001      03/25/1014                           K45
                                                                                                                                 49000034U     001      03/27/2014                           0.85
                                                                                                                                                                                                                                                                  61 of




                         006025375323225REGRATIS                        Marketing P,omo .free or Charge Products/Giveaways
                         00602537S3B395REGRATIS                         Marketing Promo -free Of Chaise P1oducts/Giveaways       4900003507    001      03/28/2014                          25.15
                         OOG02537532339SREGRATIS                        Marketing Promo .f1ee Of Charge Products/Giveaways       4900003508    005      03/28/2014                           2.52
                         00602537S32322SREGRATIS                        Marketing Promo ·Free Of Charge Produtts/Giveaways       4900004334    001      04/08/2014                           L69
                         006025.37532339 SREGRATIS                      Ma,keting Promo ·Free Of Charge Products/Giveaways       4900004909    003      04/28/2014                           2.52
                                                                                                                                                                                                                                                                     of100




                         00602537532339SREGRATIS                        Ma,ketins Promo .free Of Charse Products/Giveaways       4900004910    001      04/28/1014                           2.52
                         00602 S37532339 SREGRATIS                      Marketing Promo .free Of Charge Products/Giveaways       4900004911    001      04/28/2:014                          2.52
                         006025375323395REGRATIS                        Ma,ketlng Promo ·f1ee Of Charge Products/Giveaways       4900004911    001      04/28/2014                         113.18
                         00602 S37S3B39 SREGRATIS                       Marketing Promo .free Of Clmge Products/Giveaways        4900004916    001      04/28/2014                           2.52
                                                                                                                                                                                                                                                                        307 Page




                                                                                           Page10of29
                                                                                                                                                                                                                                                                            PageID
                                                                                                                                                                                                                                                                                 ID




                        CAPITOL01158




PAGE 1820
EXHIBIT 30
                                                          HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                       Marketing-Prism(Prorated)
                                                                                                                                                                                                    Case




                                                                               1
                       HZl!mlwwmrn!     ·11              !!1!111~           ~l mlm·H1                                             ~·!~IH!IJIIIII~ ·   !11~1·   1rnn~e1111,1n•:H!!l11-1111
                       00602S37S32339SREGRAn<.i                             Marketing Promo -free Of Charge P1oduct~/Giveaways    4900004917          001      04/28/2014                    2.52
                       0060253 7532339 SREGRATIS                            Ma,keting P1omo -Free or Charge Produtu/Giveaways     4900004918          001      04/28/2014                    2.52
                       006025375323395REGRATIS                              Marketing Promo -Free Of Charge Products/Giveaways    4900004919          001      04/28/2014                    2.52
                        00602537532339SREGRATIS                             Marketing Promo -Free Of Charge Product~/Giveaways    4900004920          003      04/28/2014                    2.52
                        00602537532339SREGRATIS                             Marketing Promo -Free Of Charge ProdutH/Giveaways     4900004921          001      04/28/2014                    2.52
                        00602537532339 SREGRATIS                            Marketing Promo -f1ee Of Charge Products/Giveaways    4900004922          003      04/28/2014                    2.52
                        00602537532339SREGRATIS                             Marketing Promo -Free Of Charge Products/Giveaways    4900004923          003      04/28/2014                    2.52
                        0060253 7532339 SREGRATIS                           Marketing Promo .free Of Charge Products/Giveaways    4900004924          003      04/28/2014                    2.52
                        00602537532322 SREGRATIS                            Marketing P,omo -free or Charge Products/Giveaways    4900004925          001      04/28/2014                    0.85
                        00602537532322SREGRATIS                             Marketing Promo .free Of Charge Product\/Giveaways    4900004954          003      04/29/2014
                        006025375323U SREGRATIS                             Marketing Promo .free Of Charge Producl'i/Giveaways   4900004960          001      04/29/2014                    ""
                        00602537532339SREGRATl5                             Marketing Promo .free OfCharse Products/Giveaways     4900005917          004      05/09/1014                    7.55
                                                                                                                                                                                             ""
                        006025375323225REGRATIS                             Marketing Promo -Free Of Charge Producu/Giveaways     4900005917          006      05/09/2014                    4.23
                        00602537532322 SREGRATIS                            Marketing Promo -Free or Charge Products/Giveaways    4900005931          001      05/09/2014                   33.80
                        006025,375323465REGRATIS                            Markellng Promo -Free Of Charge Product~/Giveaways    4900005982          001      05/ll/2014                   76.80
                        00602537739011 SREGRATIS                            Marketing Promo .free Of Charge Product~/Giveaways    4900006081          001      05/16/2014                   38.90
                        00602537532322 5REGRATIS                            Marketing Promo -free Of Charge Products/Giveaways    4900006167          001      05/22/2014                   16,90
                        006025375323225REGRATIS                             Marketing Promo .free Of Charge Produtt\/Giveaways    4900006201          001      05/27/2014                   23.66
                        00602537532339 SREGRATIS                            Marketing P,omo -Free or Charge Products/Giveaways    4900006241          005      05/28/2014                   25.15
                        00602537532322SREGRATIS                             Marketing Promo .free or Charge Products/Giveaways    4900006250          001      05/29/2014                    0.85
                                                                            Marketing Promo -Free Of Charge Product~/Giveaways    4900006259          002      05/29/2014                   48.63
                                                                                                                                                                                                    Case2:15-cv-05642-CAS-JC




                        00602537739011DJ-MFG0000000007
                        0060l537532322SREGRATIS                             Marketing P,omo .free or Charge Products/Giveaways    4900006998          001      06/12/2014                    169
                        0060l537532322SREGRAm                               Mar~etfng Promo -Free or Chaise Products/Giveaways    4900007058          001      06/12/2014                    5.92
                        006025377390115REGRATIS                             Marketing Promo -Free Of Charge Products/Giveaways    4900007173          001      06/13/2014                   48.63
                        00602537532322SREGRATIS                             Marketing Promo -Free Of Charge Products/Giveaways    4900007188          001      06/13/2014                    3.38
                        00602537532339SREGRATIS                             Marketlns Promo -Free Of Charge Products/Giveaways    4900007252          003      06/16/2014                   25.15
                        00602S37739011SREGRATIS                             Marketing Prom a -Fiee Of Charge Product$/Giveaways   4900007258          003      06/16/2014                    9.73
                        00602537532346SREGRATl5                             Marketins Promo -Free Of Charge Products/Giveaways    4900007292          003      06/16/2014                    7.68
                        00602537B9011SREGRATIS                              Marketing Promo -f,ee Of Charge Products/Giveaways    4900007403          003      06/17/2014                    9.73
                        00602537532339SREGRATIS                             Marketing Promo -Free Of Charge Products/Giveaways    4900007559          003      06/23/2014                   12.58
                        00602537532339 SREGRATIS                            Marketing Promo -f1ee Of Charge Products/Giveaways    4900007563          OU       06/23/2014                   12.58
                        00602537532322SREGRATIS                             Marketing Promo -free Of Charge Products/Giveaway~    4900007563          014      06/23/2014                    4.23
                                                                                                                                                                                                         2:15-cv-05642-CAS-JC Document




             m          00602537563173SREGRATIS                             Marketins Promo -Free Of Charge Products/Giveaways    4900007582          011      06/23/2014                   20.25
                        00602537S32346SREGRATl5                             Marketing Promo -f1ee Of Clmge Products/Giveaways     4900007582          015      06/23/2014                   3&40
             ?<         00602537532339 SREGRATIS                            Marketing Promo -F1ee Of Charge Products/Giveaways    4900007598          001      06/24/2014                   10.06
             ......     00602537532322 SREGRATIS                            Ma1keting Promo -F,ee Of Charge Products/Giveaways    4900007632          003      06/25/2014                    1.69
             ......     00602537739011 SREGRATl5                            Marketing P1omo -Free Of Charge Products/Giveaways    4900007640          005      06/2S/2014                   48.63
             O')        00602537532322SREGRATl5                             Marketing Promo .free Of Charge Products/Giveaways    4900007694          003      06/27/2014                    0.85
              I         00602537532346 SREGRATIS                            Marketing Promo -F1ee Of Charse P,oducts/Giveaways    4900008832          005      07/09/2014                   38.40
                                                                                                                                                                                                                              Document486-1




             O')        00602537532322 5REGRATl5                            Marketing Promo -free Of Charge Products/Giveaway~    4900008846          001      07/09/2014                    &45
             ......     00602537532322SREGRATIS                             Marketins Promo -fcee Of Charge Products/Giveaways    4900008848          001      07/09/2014                   12.68
                        00602537S32322 SREGRATIS                            Marketing Promo -free Of Charge P,oducts/Giveaway~    4900008849          001      07/09/2014                   16.90
                                                                                                                                                                                                                                       #:10112
                                                                                                                                                                                                                                       #:10768




                        00602537532346 SREGRATJS                            Marketing Promo -f1ee Of Charge Products/Giveaways    4900008880          014      07/09/2014                   23.04
                        00602537739011 SREGRATIS                            Marketing Promo -f1ee Of Charge Products/Giveaways    4900008935          001      07/09/2014                   29.18
                        00602537532346SREGRATJ5                             Marketlns Promo -Free Of Charge Products/Giveaways    4900008971          003      07/09/2014                   76.80
                                                                                                                                                                                                                                       499-8 Filed




                        00602537532322SREGRATIS                             Marketing Promo -Free Of Charge Products/Giveaway\    4900009164          001      07/21/2014                    &45
                        00602537532322SREGRATIS                             Maricetlus Promo -Free Of Charge Products/Giveaways   4900009220          001      07/23/2014                    169
                        00602537532322 SREGRATIS                            Marketing Promo -Free Of Charge Products/Giveaway~    4900009260          001      07/24/2014                    4.23
                        00602537532346 SREGRATIS                            Marketing Promo -free Of Charge Products/Giveawayr.   4900009279          016      07/24/l014                    7.68
                        00602537532339SREGRATIS                             Marketing Promo -Free Of Charge Products/Giveaways    49000l02S9          001      08/08/2014                   25.15
                        00602537532339SREGRATIS                             Marketing Promo -Free Of Charge Products/Giveaways    4900010260          003      08/08/2014                   37.73
                        00602537532322SREGRATIS                             Marketins Promo -free Of Charse Products/Giveaways    4900010303          001      08/08/2014                    8.45
                        00602S37532322SREGRATIS                             Marketlng Promo -Free Of Charge Products/Giveaways    4900010304          001      08/08/2014                    &45
                        00602537532339SREGRATIS                             Marketing Promo -Free Of Charge Products/Giveaways    4900010507          007      08/13/2014                   25.15
                                                                            Marketing Promo -Free Of Charge Products/Giveaways    4900010525          007      08/14/2014                   23.04
                                                                                                                                                                                                                                              Filed10/09/19




                        00602537532346 SREGRATIS
                        00602537532346 SREGRATIS                            Marketing Promo -Free Of Charse Products/Giveaways    4900010550          001      08/15/2014                   76.80
                        00602537532339SREGRATIS                             Marketing Promo •free Of Charse Products/Giveaways    4900010622          003      08/19/2014                   25.15
                        0060253753232lSREGRATIS                             Marketing Promo -Free Of Charse Products/Giveaways    4900010777          003      08/27/2014                   10.99
                        00602537739011 SREGRATIS                            Marketing Promo ·Free Of Charge Products/Giveaways    4900010801          001      08/28/l014                   97,25
                        00602537532322SREGRATIS                             Marketing Promo -Free Of Charse Products/Giveaways    4900010806          003      08/28/2014                   12.68
                        00602537532346SREGRATIS                             Marketing Promo -Free Of Charge Products/Giveaways    4900010817          001      08/28/2014                   76.80
                                                                                                                                                                                                                                                    11/20/19 Page




                        00602537532339 SREGRATIS                            Marketing Promo -Free Of Charge P1oducts/GJveaways    4900011700          001      09/08/2014                   50.30
                        006025375323395REGRATIS                             Marketing Promo •free Of Charge Products/Giveaways    4900011777          007      09/08/2014                   25.15
                      . 00602537532322SREGRATIS                             Marke1ing Promo -Free or Charge Products/Giveaways    4900011794          001      09/08/2014                    8.45
                        00602537532322 SREGRATIS                            Marketing Promo ..free Of Charge Products/Giveaways   4900011795          001      09/08/2014                   25.3S
                        00602537532339 SREGRATIS                            Markeling Promo -free Of Charge Products/Giveaways    49000118S9          003      09/08/1014                   25.15
                                                                                                                                                                                                                                                             Page152




                        00602537563173SREGRATIS                             Marketfns Promo -Free Of Charge Products/Giveaways    4900011966          001      09/11/l014                   20.25
                                                                            Marketing Promo -free Of Charge Products/Giveaways    4900011974          001      09/11/2014                   12.58
                                                                                                                                                                                                                                                                  62 of




                        00602537532339 SREGRATIS
                        00602537563173 SREGRATIS                            Marketins Promo -Free Of Charge Products/Giveaways    4900012122          010      09/12/2014                   20.25
                        00602537532346SREGRATIS                             Marketins Promo -Free Of Charse Products/GiveawaY1    4900012122          019      09/12/2014                   38.40
                        00602537532322.SREGRATIS                            Marketing Promo ..free Of Charge Products/Giveaways   4900012171          001      09/15/2014                   2L13
                        00602 537739011 SREGRATIS                           Marketing Promo -Free Of Chaise Products/Giveaways    4900012232          003      09/16/2014                   48.63
                                                                                                                                                                                                                                                                     of100




                        006025375323395REGRATIS                             Ma1ke1ing Promo ·Free Of Charge Products/Giveaways    4900012281          005      09/18/2014                   12.58
                        00602537S323395REGRATIS                             Ma1ketins Promo -free Of Charge Produch/Giveaways     4900012285          003      09/18/2014                   50.30
                        00602537739011 SREGRATIS                            Ma,keting Promo -F,ee Of Charge Products/Giveaways    4900012290          005      09/18/2014                   48.63
                        00602S37S323465REGRATJS                             Marketing Promo -free Of Charge Products/Giveaways    4900012335          001      09/19/2014                   38.40
                                                                                                                                                                                                                                                                        307 Page




                                                                                             Pagellof29
                                                                                                                                                                                                                                                                            PageID
                                                                                                                                                                                                                                                                                 ID




                       CAPITOL01159




PAGE 1821
EXHIBIT 30
                                                                   HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                        Marketing-Prism{Pro1ated)
                                                                                                                                                                                                                            Case




                    i·MJIMM+·i                                    MOJ                        dl•tffiirti+'I                                         fri:lfffitttfflf§fr   lft§fr   U·Hli1ii4\1'6tw3'iif.i1:Hil
                    00602S37S32346 SREGRATIS                                                 Marketiug Promo .f1ee Of Cl1arge Products/Give.lways   4900012336            001      09/19/2014                     115.20
                    00602S37S32346 SREGRATIS                                                 Marketing P,omo .free Of Charge Producu/Giveaways      4900012488            004      09/25/2014                      38.40
                    0060253 7532322 SREGRATIS                                                Marketing Promo -Free Of Charge Products/Giveaways     4900012526            001      09/26/2014                      16.90
                    00602H7532322 SREGRATIS                                                  Marketius Promo .free Of Charge Product\/Giveaways     4900013781            003      10/08/2014                       3.38
                    00602S37532346SREGRATIS                                                  Marketing Promo -Free Of Charge Produca/Giveaways      4900013901            001      10/08/2014                     115.20
                    0060253n39011SREGRATIS                                                   Marketing Promo .free Of Charge Products/Giveaways     4900013901            003      10/08/2014                     29L75
                    00602537S32J22 SREGRATIS                                                 Marketing Promo .free Of Charge Produm/Giveaways       4900014000            001      10/08/2014                       0.85
                    00602537532322SREGRATIS                                                  Marketing Promo -Free Of Oiarge Prulucts/Giveaways     4900014053            005      10/08/2014                       L69
                    00602537532339SREGRATIS                                                  Marketing Promo -F1ee Of Charge Products/Giveaways     4900014055            003      10/08/2014                      25.15
                    006015H532339 SREGRATIS                                                  Marketing P,omo -F1ee Of Charge Produca/Giveaways      4900014170            009      10/13/2014                      25.lS
                    00602537532346SREGMTIS                                                   Marketing Promo .free Of Charge Prulucts/Give.lways    4900014209            001      10/14/2014                      3&40
                    00602537532339 SREGRATIS                                                 Marketing Promo .free Of Charge Products/Giveaways     4900014493            003      10/23/2014                      U.S8
                    0060l537532322SRCGRATIS                                                  Marke1ing Promo -Free Of Charge Products/Giveaways     4900014535            003      10/24/2014                      42.lS
                    00602537532339SRCGRATIS                                                  Marke1ins Promo .f1eeOfCl1arge Products/Giveaways      4900014683            013      10/30/2014                      U.S8
                    00602537532339SREGRATIS                                                  Ma1ke1ing Promo -Free Of Charge Products/Giveaways     4900015876            001      11/10/2014                      12.58
                    0060253 7532322 SREGRATIS                                                Marketing Promo -Free Of Charge Products/Giveaways     4900015879            001      11/10/2014                       4.23
                    00602S37532322SREGMTIS                                                   Marketing Promo .free Of Oiarse Products/GiveawaY5     4900015953            001      11/10/2014                       L69
                    006025375323395RCGRATIS                                                  Marketing Promo .free Of Charge Products/Giveaways     4900016040            001      11/12/2014                      25.15
                    00602537532339SREGRATIS                                                  Marketing Promo -F1ee Of Charge Products/Giveaways     4900017566            001      12/08/2014                       2.52
                    00602537532322SREGRATIS                                                  Marketing Promo -F,ee Of Charge Products/Giveaways     4900017566            003      12/08/2014                        0.85
                                                                                             Marketing Promo -Free Of Charge Products/Giveaways     4900017632            005      12/08/2014                      75.45
                                                                                                                                                                                                                            Case2:15-cv-05642-CAS-JC




                    00602537532339 SREGRATIS
                    00602537532346SREGRATIS                                                  Marketi11g Promo -Free Of Charge Products/Glveaw.iys   49000176S4            005      12/09/2014                      76.80
                    00602537532346 SREGRATIS                                                 Marketing Promo .free Of a1arse Products/Giveaways     490001765S            001      U/09/2014                      230.40
                    00602537532339 SREGRATIS                                                 Marketing Promo -F,ee Of Charge Products/Giveaways     49000l76S7            005      12/09/2014                      50.30
                    00602537532322 SREGRATIS                                                 Ma1ketlns Promo -F,ee Of Charge Products/Giveaways     4900017680            005      12/10/2014                       L69
                    00602S3753B39SREGRATIS                                                   Marketln11 Promo ..free Of Charge Products/Giveaways   4900017680            001      12/10/2014                       5.03
                    00602537739011SREGHATIS                                                  Marketing Promo -F1ee Of Charge Products/Giveaways     4900017724            001      12/11/2014                      97.25
                    00602537532346 SREGRATIS                                                 Marketing Promo -Free Of Charge Products/Giveaways     4900017793            003      12/15/2014                      15.36
                    00602537532346 SREGRATl!i                                                Marketi11g Promo -free Of Charge Products/Giveaways    490000002S            001      Ol/12/201S                      15.36
                    00602537532339SREGRATIS                                                  Marketing P1omo .f1eeOfCl1arge P,oducts/Giveawayi;     4900000031            003      01/12/2015                      17.61
                    00602537532322SREGHATIS                                                  Marketing Promo .f1eeOfCharge Products/Giveaways       4900000039            001      Ol/l2/201S                      50.70
                    00602537532346SREGRATIS                                                  Marketing Promo ·Free Of Charse Products/Giveaways     4900000068            001      01/12/2015                      76.80
                                                                                                                                                                                                                                 2:15-cv-05642-CAS-JC Document




             m      00602537532339SREGRATIS                                                  Market ins Promo -F1ee Of Charge Products/Giveaways    4900000094            001      01/13/2015                      75.4S
                    00602537532339SREGRATIS                                                  Ma1keli11g Promo -free Of Charge Products/Giveaways    4900000128            003      01/14/2015                      37.73
             ;><    00602537532339 SREGRATIS                                                 Marketing Promo .free Of Charge Products/Giveaways     490000015S            001      Ol/16/201S                      12.58
             -->,   00602537532339SREGHATIS                                                  Marketi11s Promo .free Of Charge Products/Giveaways    4900000226            001      01/21/2015                      20.U
             -->,   00602537532322SREGRATIS                                                  Marketi115 Promo -Free Of Charge Products/Giveaways    4900000256            001      01/23/2015                      16.90
                    00602537532322SREGRATIS                                                  Marketing Promo .free Of Charge Products/Giveaways     4900000259            003      01/23/2015                       8.45
             m
             I      00602S3753B39SREG1tATIS                                                  Marketing Promo -f1ee Of Charge Products/Giveaways     4900000301            001      01/27/2015                      75.45
                                                                                                                                                                                                                                                      Document486-1




             m      00602537532346SREGRATIS                                                  Marketlng Promo -free Of Charge Products/Giveaway\     4900001098            003      02/09/2015                       R4S
             N      00602537532346SREGHATIS                                                  Marketing Promo .free Of Cliarse Products/Giveaways    4900001123            001      02/09/201S                    33.78
                                                                                             Marketing Promo .f1ee Of Charge Produas/Givruways      4900001145            001      02/09/2015                    69.02
                                                                                                                                                                                                                                                               #:10113
                                                                                                                                                                                                                                                               #:10769




                    006025377390l1SREGRATIS
                    00602537532339 SREGRATIS                                                 Ma1ketln5 Promo -free Of Charge Products/Giveaway,     4900001155            001      02/09/2015                    62.88
                    0060253753B22SREGRATIS                                                   M~1keting Promo .free Of Charge Products/Giveaways     4900001227            001      02/12/2015                     5.92
                    00602537739011SREGRATIS                                                  Ma,keting Promo .free Of Charge Products/Giveaways     4900002194            001      03/09/2015                    49.30
                                                                                                                                                                                   03/17/2015                    25.15
                                                                                                                                                                                                                                                               499-8 Filed




                    00602537532339SREGRATIS                                                  Ma1keting Promo -free Of Charge Products/Giveaways     4900002395            003
                    00602537563173SREGRATIS                                                  Marketing Promo .f1ee Of Charge Products/Giveaways     4900002584            001      03/25/2015                 1,215.00
                    00602537532322SREGRATIS                                                  Marketing Promo -Free Of d1ar5e P1oducts/GiveawaY\     4900003527            003      04/08/2015                     4.23
                    00602537532322 SREGRATIS                                                 Ma1ke1lng Promo -free Of Charge Product~/Givwways      4900003726            001      04/lS/2015                   836.55
                    006025375323395REGRATIS                                                  Marketing Promo •free Of Charge Products/Giveaway~     4900005208            005      OS/18/2015                    37.73
                    00602537532339 SREGRATIS                                                 Marketing Promo -Free Of Char go P1oduas/Giveaways     4900006653            002      06/22/2015                    25.15
                    00602537532346 SREGRATIS                                                 Marketing Promo .free Of Chaise Products/Giveaways     4900006659            001      06/22/2015                    67.56
                    00602537532339SREGRAT1S                                                  Marketing Promo -Free Of Cha,ge Products/Giveaways     4900007658            003      07/09/2015                    75.4S
                    00602537739011SREGRATIS                                                  Marketing Promo -Free Of Char so Products/Giveaways    4900013573            005      10/09/2015                     9.86
                    00602537532346SREGRATIS                                                  Marketing Promo -Free Of Charge Products/Giveaways     4900013629            001      10/09/201S                    25.34
                                                                                                                                                                                                                                                                      Filed10/09/19




                    00602537532346SREGRATlS                                                  Ma1keting Promo -Free Of Charge Products/Giveaway\     4900013687            001      10/14/2015                    50.67
                    Travel!oCapilolCongress                       Matthew Burneue.temon      Initial Costs-Other                                    0052000289            001      07/17/2013                   487.80
                    TaKitolheoffice                               TheonitsaKalispera         lnitialCo\ts-Olher                                     0052000440            008      07/23/2013                    21.00
                    LabelOperationsanddi5italsuppfvchainmee1ing   Theonitsa Kalispera        lnitia!Costs-01her                                     0052000440            009      07/23/2013                    42.00
                    Labl.>IOperationsandProrurement               Theonitsa Kalispera        luitla!Costs-Other                                     0052000440            010      07/23/2013                    58.51
                    LlbelOpc1atlonsTeamlunch                      TheonitsaKalispera         lnitialCosts-Olher                                     0052000440            Oll      07/23/2013                   104.98
                                                                                                                                                                                                                 59.59
                                                                                                                                                                                                                                                                            11/20/19 Page




                    LabelOperation~andMa1ke1in5Meeting            Thoonitsa Kalispera        lnitia!Cosu-Other                                      0052000440            012      07/23/2013
                    LlbelOperationsleamlunch                      Theonltsa Kalispera        lnitialCosts-01her                                     0052000440            013      07/23/2013                    99.02
                    TaxllotheoffKe                                Theonltsa Kalispera        Initial Costs-Other                                    0052000440            007      07/13/2013                    20.05
                    Taxi101heoflice                               T11eonilsaKalbpera         lnitialCo~ts-Other                                     OOS2000440            006      07/23/2013                    20.0S
                    AT&T Phone Bill                               Theonltsa Kalispera        Initial Costs-Other                                    0052000440            016      07/23/2013                   138.67
                                                                                                                                                                                                                                                                                     Page153




                    Taxi from LAX to the office                   Theonltsa Kalispera        Initial Costs-Other                                    0052000440            005      07/23/2013                    52.45
                                                                                             AdvertisinsOnline-WebSileAdverts                       5000581223            001      12/06/2013                20,000.00
                                                                                                                                                                                                                                                                                          63 of




                    KatyPeriy-Pri~m                               Gupta Media Holdings LLC
                    Breakfa\tatJFK                                Theonitsa Kalispera        Initial Costs-Other                                    0052000440            014      07/23/2013                     7.37
                    BreakfauatJFK                                 Theonitsa Kalispera        Initial Costs-Other                                    0052000440            015      07/23/2013                        >06
                    AT&T Phone Bill                               Theouitsa Kalispera        lnitlalCosts-01her                                     0052000440            017      07/23/2013                      152.00
                    TaKilotheHotel                                lheoultsa Kalispera        Initial Costs-Other                                    0052000440            oo,      07/23/2013                       14.85
                                                                                                                                                                                                                                                                                             of100




                    TaKI f,om 1he Hotel to the office             Theonitsa Kalispera        Initial Costs-Other                                    OOS2000440            003      07/23/2013                       13.05
                    Tali to LAX                                   TheonltS4 Kalispera        lnitialCosts-01her                                     0052000440            002      07/23/2013                       65.00
                    Al&TPhoueBil!                                 lheonitsaKalispera         lnitialCosts-01her                                     0052000440            018      07/23/2013                      230.81
                    LabelOperatiou\trip                           Theonltsa Kalispera        luitiaJCostr.-Other                                    0052000440            001      07/23/2013                    1,142.32
                                                                                                                                                                                                                                                                                                307 Page




                                                                                                               Pagel2of29
                                                                                                                                                                                                                                                                                                    PageID
                                                                                                                                                                                                                                                                                                         ID




                    CAPITOL01160




PAGE 1822
EXHIBIT 30
                                                             HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                       Marketing-Prisrn(P,orated)
                                                                                                                                                                                                                             Case




                                                                                                              1                                                                1
                  HlBlrn!Lfilifil·H                        BIi~                                            Bl I! !1H+l1                              a·11mm11m:1Dt1I·   lml·       ·l!ll1ll~1IM!HIIIM1I· ilH 11
                    label Operations Team Meetings         TheonitsaKalispera                              lniti.:il(osts-Other                      0052000916         001    08/09/2013                         819.24
                    ll/22/2014AMARehe,mat(Hah)             Rick Henry                                      Market Ins Promo - Artis I Perfom1ance    5000823848         001    07/16/2014                       1,500,00
                  · LICENSE-TO NAME: Capitol Music Group   THE ASSOCIATED PRESS                            Marketing P,omo - Receptions/ Showca~s    0052001934         001    03/03/2014                         500.00
                   Car for Ellen                           Hollywood Sta,s Limousine LLC OBA Royal Elite   Ma,ketins Promo - Travel· Tad/ Limo       0050000240         001    Ol/U/2017                          410.00
                   MJkeUp-P1ismPre\S/LAT1rnes              Crosby Ca,1er Mana5eme111 LLC                   Marketing Promo - TV Appearance           5000538447         001    11/04/2013                       2,400.00
                   Katy Periy - Hair Grammyi- Rena ho C.   The Wall Group LA LlC                           Marketing Promo - lV Appe.Jrancc          5000642274         001    02/07/2014                       3,000.00
                   Make Up· Grammyi•Jake Bailey            The Wall Group lA U.C                           Marketing Promo- lV Appearance            5000642275         001    02/07/2014                       3,000.00
                   Hair-K.ityPerryBe.:itlesTlibulePerl.    The Wall G1oup lA U.C                           Marketing Promo - lV Appearance           5000645566         001    02/11/2014                       3,000.00
                   KtMM!EKt'EES                            Angelika Schuben Inc DBA CeleS1lne              Marketing Promo· lV AppearJnte            0052009365         001    09/23/2014                         600.00
                   ka1ybooking                             Heidi Fletcher                                  Marketing-Other                           0052004593         001    05/B/2014                           59.88
                   katybooking                             Heidi Fletcher                                  Marketing-Other                           0052004593         002    05/13/2014                         150.00
                   7/BCarSErvice                           GTOURLLC                                        MarketlngPress-PublicRe1at!ons            5000862428         001    08/21/2014                       1,464.75
                   7/13CarSErvice                          GTOURU.C                                        Ma1ketingPress-PublicRel,1tions           5000869050         001    08/28/2014                      (1,464.75)
                   KatyPeuyTopRadlopressrelease            Brendaltansori                                  MarketlngPress-PublicRelatious            S0010941B2         001    03/16/2015                         300.00
                   KatyPe1ry2014w.-apuppress,elear.e       B1endaHanson                                    Marketing Press-Public Relation\          500109736S         001    03/18/2015                         300.00
                   KatvPeuy-Artistoftheyear press rel      Brenda Hanson                                   MarketlngPress-PublicRel.:itlons          5001097365         002    03/18/2015                         300.00
                   Katy Perry Studio [vent PR CAP0478      BrendaH.:inson                                  MarketlngPress-PublicRela1lons            5001210036         001    06/21/2015                         300.00
                   Ka1yPErrySuperBowlRecapPP               Brendallanson                                   Ma1ketlngPress-PulJlkRelatio11s           5001210040         001    06/22/2015                         300.00
                   CAP0515RIAADlan1011dAwardPR             Brnndallanson                                   Marketing Press-Public Relations          5001363545         001    11/05/2015                         300.00
                   CAP0499 TOUR PR                         Brendallanson                                   MarketlngPress-PublicRelatlons            5001363545         002    11/05/2015                         300.00
                   KatyPerry-Arthtoftheyea1preo;srel       Brenda Hanson                                   MarketinsPress-PublicRelations            5001422657                                                  (300.00)
                                                                                                                                                                                                                             Case2:15-cv-05642-CAS-JC




                                                                                                                                                                        002    12/21/2015
                   Pri\rn 1eleaseweek press,ele.:ise       BrendaH.:inson                                  Ma,ketingPromo-Feestolndependonts         sooo5383i5         001    11/04/2013                         200.00
                   Ptismlh~tweeksaleo;pr<."iSrelease       BtendaH.:inson                                  Marke1lngP,omo-Feestolndependen1s         5000538448         001    11/04/2013                         200.00
                   PRISM LISTENING [VENT NYC               THE ASSOCIATED PRESS                            Ma1ketingPromo-Feestolndepende111s        5000548286         001    11/12/2013                       2,000.00
                   prismll~teningevent-LA                  THEA!.SOCIATEO PRESS                            MarketingPromo-Feestohu.lependenls        5000548287         001    11/U/2013                        2,000.00
                   Oanter/Model-PoopleShool                Clear Talent Group                              Marketln11Prnmo-Feestolndependen1s        5000573100         001    12/02/2013                         180.00
                   Manlcure-9/3/l013p1eo;s                 Angelika Schubert Inc OBA Cele~tine             Marketin8Promo-Feestolndependen1s         5000610168         001    01/07/2014                         600.00
                   Make Up: Katy Pe,ryEHenAppearance       Crosl,y(arterMaoagementllC                      MarketingP1omo-Fees1olndependen1s         5000631479         001    01/28/2014                       2,400.00
                   7/lOCar!.\<.-PhotoShool                 GTOURU.C                                        MarketJngPrnmo-Feestol11dependents        5000862429         001    08/21/2014                       l.171.80
                   7/10 CarS\C -Photo Shoot                GTOURLlC                                        MarketingPromo-Feestolndependents         5000869051         001    08/28/2014                      (1,171.80)
                   Pho105hoo1Tram,portation                GTOURLlC                                        MarketiugPromo-Feeslolndepeudents         5000879S61         002    09/08/2014                       2,929.50
                   Phot0Shoo1Transporta1ion                GTOURLlC                                        MarketlngP,omo-Fees1ot11depe11den1s       5000879561         001    09/08/2014                       2,148.30
                                                                                                                                                                        001.                                   (2,148.30)
                                                                                                                                                                                                                                  2:15-cv-05642-CAS-JC Document




             m     Pho10Sho01Transporta1ion                GTOURLlC                                        MarketingPromo-Fees1olndependents         5001108717                03/27/2015
                   JohnShea1erLondonFUGHTforKatyVid        Arnerica11U1pressTrave1Service                  Marketing Promo-Photography               5000527951         001    10/25/2013                       1,815.80
             ~     John5hea,erlondonFUGIITforKatyVid       AnmrJcau fxpre!.STravel Sc1vice                 MarketingPromo-Photogr,1phy               5000527952         001    10/25/2013                           (0.80)
             ~     Photoservic.e\}p1odut1k111KatyATL       Imagen Wmldwide, Inc DBA PWP Studio             Ma1ketingP1omo-Photosraphy                5000538487         001    11/04/2013                       1,000.00
             ~     [xuallourlnvoitePeakllour               Jmageu Wo,Jdwide, Jnc OBA P'NP Studio           Marke1lng Promo - Photosraphy             S000538488         001    11/04/2013                         250.00
                   ETCoier5hoot12/19/13                    Time Jnt OBA Entertainment Weekly, Fortune,     Marketing Promo· Photography              5000673S56         001    03/07/2014                     23,803.00
             en
              I                                            American Expre~TravelSe,vite                    Marke1ing Promo- Photography              4700000002         002    11/10/2014                            0.80
                                                                                                                                                                                                                                                       Document486-1




             en     Katy'sdriverfortbeBiUboordshoot        Hollywood Star~ Umou,lr1e LLC OBA Royal £lite   Marketing Promo· Photoaraphy              5001U0746          001    04/09/2015                         855.00
             w      Ka1yPerryPosterforshowta~              Joshua Remsbers                                 Marketing-Other                           0052002999         002    03/27/2015                         183.95
                    0060.2537532322                                                                        Advertising Co-op· Advert Production      0099071009         001    09/20/2013                       7,500.00
                                                                                                                                                                                                                                                                #:10114
                                                                                                                                                                                                                                                                #:10770




                    00602537532322                                                                         Advcrtl~ii1s Co-op. Adl'l!rt P1oductlon   0099190011         001    10/09/2013                         300.00
                    00602537532322                                                                         Advertising Co-op-Advert Produttlon       0099190011         002    10/09/2013                         900.00
                    00602537532322                                                                         Advenising Co-op-Advert Produttion        0099265002         001    10/09/2013                         300.00
                    00602537532321                                                                                                                   0099265008
                                                                                                                                                                                                                                                                499-8 Filed




                                                                                                           Advertlsina Co-op· Advert Production                         001    10/09/2013                         325.00
                    00602537532322                                                                         Advertising Co-op - Advert Produttion     0084000151         001    10/21/2013                         325.00
                    00602537532322                                                                         Adverti\illg Ce>-op • Advert Production   0099150093         001    10/21/2013                        (325.00)
                    00602537532322                                                                         Adve1tl\lnBCO·Op-Advert Production        0099105046         001    10/22/2013                       1,000.00
                    00602537532322                                                                         Adve,tislng Co-op-Advert Production       0099105056         001    10/22/2013                     10,000.00
                    00602537532322                                                                         Advertising Co-op· Adwrt Produttlon       0099269004         001    10/22/2013                         500.00
                    00601537532322                                                                         Advertising Co-op-Advert Produclion       0099269006         009    10/22/2013                       1,000.00
                  . 00602537613458                                                                         Adverfolng Co-op-Advert Produttion        0099082028         002    10/25/2013                     11,800.00
                    00602537532322                                                                         Adveitidng Co-op· Advert Production       0099131031         001    10/25/2013                       5,000.00
                    0060l537532322                                                                         Adve,tising Co-cip · Advert Production    0099131036         001    10/25/2013                     30,000.00
                                                                                                                                                                                                                                                                       Filed10/09/19




                    00602537532322                                                                         Advertlsillg Co-op - Advert Production    0099131043         001    10/25/2013                       2,722.79
                    00602537532322                                                                         Adve11i\U15 Co-op· Adve1t Production      0099131044         001    10/25/2013                         800.00
                    00602537532322                                                                         Advertising Co-op· Advert Production      0084000158         001    10/28/2013                       5,000.00
                    00602537532322                                                                         Adverthlng Co-op - Advert Produttion      0084000159         001    10/28/2013                       7,500.00
                    00602537S32322                                                                         Advertising Co-op. Advert P1oduction      0099244011         001    10/28/2013                     (5,000.00)
                    00602537532322                                                                         AdvertislngC0-0p-Advert Production        0099244012         001    10/28/2013                      {7,500.00)
                                                                                                           Advertising Co-op. Advert Production      0084000167         001    11/08/2013                       1,000.00
                                                                                                                                                                                                                                                                             11/20/19 Page




                    00602537532322
                    00602537532322                                                                         Adverti~ing Co-op· Advert P1oductlon      0084000171         001    11/08/2013                         900.00
                    00602531532322                                                                         Advertlslns Co-op - Advert Production     0084000173         001    11/08/2013                     30,000.00
                    00602537613458                                                                         Adve1tis!ns Co-op -Advert P,oduc!lon      0084000174         002    11/08/2013                     11,800.00
                    00602537532321                                                                         Advertislns Co-op· Adven Production       0084000176         001    11/08/2013                         300.00
                                                                                                                                                                                                                                                                                      Page154




                    00602537532322                                                                         Adverti\inaCo-op-AdvertProductlon         0099141149         001    11/08/2013                     (1,000.00)
                    00602537532322                                                                         Advertising Co-cip · Adven Production     0099141153         001    11/08/2013                        (900.00)
                                                                                                                                                                                                                                                                                           64 of




                    00602537532322                                                                         Advertising Co-op-Advert Produc1ion       0099141155         001    11/08/2013                    (30,000.00)
                    00602537613458                                                                         Advertising Co-op· Advert P,oJuctfon      0099141156         002    11/08/2013                    (11,800.00)
                    00602537532322                                                                         Advenis!ng Co-op· Adve1t Production       0099141158         001    11/08/2013                        (300.00)
                    00602S37532322                                                                         Advertlr.ing Co-op -Adve1t P,oductlon     0099269063         001    11/18/2013                       5,000.00
                                                                                                                                                                                                                                                                                              of100




                    00602537532322                                                                         Adve1tising Co-op - Advert P1oJuctlon     0099269065         003    11/18/20U                        7,000.00
                    00602537532322                                                                         Advertising Co-op -Advert Production      0099269070         004    11/18/2013                          19.07
                    00602537532322                                                                         Advertising Co-op-Advert ProJuction       0099269073         001    11/18/2013                         758.29
                    00602S37532322                                                                         Advertising Co-op -Advert Production      0099269075         001    11/18/2013                         100.00
                                                                                                                                                                                                                                                                                                 307 Page




                                                                                                                              Pagel3of29
                                                                                                                                                                                                                                                                                                     PageID
                                                                                                                                                                                                                                                                                                          ID




                   CAPITOL01161




PAGE 1823
EXHIBIT 30
                                                           HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                              Marketing-Prism(P1ora1ed)
                                                                                                                                                                                             Case




                                                                                                                                                   1
                       l·mln1IIIIIE!!mll ·I              BIi~                     H•mm,,                                   !·1mmcmmr,   Ill~·   ,1.n 111~111•mm1,m1.1111, 1111
                       00602537532322                                             AdvertkingCo-op-AdvertPro<luction        0084000191   001     ll/19/2013                         100.00
                       00602537532322                                             Advertio;ing Co-op -Advert Production    0099179021   001     U/19/2013                         (100.00)
                       00602537532322                    World Marketing-Dallas   Advertising Co-op-Advert Production      0052004902   004     11/22/2013                          19.07
                       00602537532322                    World Marketing-Dalla~   Advertising Co-op -Advert Production     0052004905   001     11/22/2013                         758.29
                       00602537532322                    The RoyalG1oup           AdvertisingCo-op-Adve1tProduction        0052004907   001     11/22/2013                       1,1n.19
                       00602537532322                                             Advertis!ng(o-0p-AdvertP1oduction        0099232U5    004     11/22/2013                         119.07)
                       00602537532322                                             Advertising Co-op -Advert Produ(tion     0099232128   001     11/22/2013                        (758.29)
                       00602537532322                                             Advertising Co-0p -Advert Production     0099232130   001     11/2Z/2013                    (2,722.79)
                       00602S37532322                                             Advertising Co-0p -Advert Production     0084000205   001     12/09/2013                   10,000.00
                       00602537S32322                                             Advertising Co-op-Advert Production      0099141163   003     lZ/09/2013                     9,000.00
                       00602S37S32322                                             Advertising Co--op-Advett Production     0099141167   002     lZ/09/2013                       146.89
                       00602537532322                                             Advertisiug Co-Op -Advelt Production     0099141170   001     12/09/2013                     2,800.00
                       00602537532322                                             Advertising Co-op -Advert Production     0099141171   001     12/09/2013                       938.00
                       00602537532322                                             Advertising Co-op -Advert Production     0099141174   002     12/09/2013                     s,000.00
                       00602537532339                                             Adverti<.;ingCo-op-Adve1l Production     0099141180   001     lZ/09/2013                   24,911.32
                       00602537532322                                             Advertising Co-Op-Advert Production      0099141189   001     12/09/2013                  (10,000.00)
                       00602S37532322                                             Advertising Co-Op -Advert Productiou     0099207038   001     12/10/2013                     3,000.00
                       00602537532322                                             Advertising Co-0p -AdlA'rt Production    0099207050   001     12/10/2013                       344.10
                       00602S37S32322                                             Advertising Co-op-Advert Production      0099215364   001     ll/13/2013                   22,446.16
                       00602537532322                                             Adve11is!ng Co-Op -Advert Production     0099215372   001     12/13/2013                     4,675.50
                                                                                                                                                                               9,000.00
                                                                                                                                                                                             Case2:15-cv-05642-CAS-JC




                       00602S37532322                                             Advertising Co-0p -Advert Production     0084000258   002     12/16/2013
                       00602537532322                                             Advertising Co-0p -Advert Production     0084000261   002     12/16/2013                     5,000.00
                       00602537532322                                             Advertising Co-op-Advert Production      0084000263   002     12/16/2013                   22,446.16
                       00602S37532322                                             Advertising Co-op -Adve1t Production     0099179062   002     12/16/2013                    (9,000.00)
                       00602S37532322                                             Advertising Co-op. Advert Production     0099179066   002     12/16/2013                    (S,000.00)
                       00602537532322                                             Advertriing Co-0p -Advert Production     0099179069   002     12/16/2013                  (22,446.16)
                       00602537532339                    Amazon Media Group       Advertising Co-0p -Advert Produclion     0052000243   001     01/10/2014                   24,911.32
                       00602537532322                                             Adve1tisingCo-0p-Advert Produclion       0084000006   006     0]/10/2014                     1,000.00
                       00602537532322                                             Adve11i<.;ing Co-op-Advert Production    0084000033   001     01/10/2014                       500.00
                       00602537532322                                             Advertising Co·op -Adve1t Production     0084000035   002     Ol/10/2014                     2,800.00
                       00602537532322                                             Advertising Co-op-Advert Production      0084000036   003     01/10/2014                       938.00
                       00602537532322                                             Advertising Co--op- Advert Production    0099052002   002     01/10/2014                         50.00
                                                                                  Advertising C0-0p -Advert Production     0099052005   001     01/10/2014                       260.00
                                                                                                                                                                                                  2:15-cv-05642-CAS-JC Document




             m         00602537532322
                       00602537532322                                             AdvertisiogCo--op-Adve1tProduction       0099052006   001     01/10/2014                       175.00
             ;x:       00602537532322                                             Advertisiug Co-0p - Advert Produclion    0099052013   006     0]/10/2014                    (1,000.00)
             ~         00602537532339                                             Advertislug Co-op-Advert Production      0099052023   001     01/10/2014                  (24,911.32)
             ~         00602537532322                                             Advertising Co--op -Advert ProduClion    0099052044   001     01/10/2014                      (500.00)
                       00602537532322                                             AdvertislngCo-0p-Advert Produclion       0099052046   002     01/10/2014                    (2,800.00)
             0)
              I        00602537532322                                             Advertising Co-0p -Advert Produclion     0099052047   003     01/10/2014                      (938.00)
                                                                                                                                                                                                                       Document486-1




             0)        00602537532339                                             Advertising Co-op -Advert ProduClion     0099056001   001     01/13/2014                   19,69557
             ..i:,..   00602537532322                                             Advertising Co-op-Advert Production      0099056007   001     01/13/2014                     4,000.00
                                                                                  Advertising Co·op-Advert Production      0052000292   001     01/14/2014                   19,695.57
                                                                                                                                                                                                                                #:10771
                                                                                                                                                                                                                                #:10115




                       00602537532339                    Amazon Media Group
                       00602537532339                                             Adverti!.ing Co-op. Advert P1oduction    0099012017   001     01/14/2014                  (19,695.57}
                       00602537532339/AmazonMediaGroup                            Advertising Co-op-Advert Production      0099058002   001     0]/16/2014                     5,304.43
                       00602537532322                    The Royal Group          Advertising Co-op-Advert Production      0052000412   001     01/17/2014                       344.10
                                                                                                                                                                                                                                499-8 Filed




                       00602537532322                                             Adverti!.ing Co-op-Advert Production     0099098014   001     01/17/2014                      1344.101
                       00602537532339                    Amazon Media Group       Advertisiug Co-op-Advert Produclion      0052000460   001     01/20/2014                     5,304.43
                       00602537532322                    Inspire                  Adverti!.ing Co-op-Adwrt Production      0052000461   001     01/20/2014                       800.00
                       00602537532339/AmazonMediaGroup                            Adverth,ingCo--op-Advert Produclion      0099106014   001     01/20/2014                    (5,304.43)
                       00602537532322                                             Advertising Co-op-Advert Produtlion      0099106022   001     01/20/2014                      (800.00)
                       00602537532322                                             Adverth.lng Co-op -Advelt Production     0084000069   001     Ol/27/2014                     5,000.00
                       00602537532322                                             Advertising Co-op -Advert Produclion     0099125001   001     01/27/2014                    (5,000.00)
                       00602537532322                                             AdvertisingCo-op-AdvertProduclion        0084000070   001     02/10/2014                       300.00
                       00602537532322                                             Advertking Co-op -Advert Production      0084000079   003     02/10/2014                       175.00
                                                                                  Advertising Co-op-Advert Production      0099080014   001     02/10/2014                      (300.00)
                                                                                                                                                                                                                                       Filed10/09/19




                       00602537532322
                       00602537532322                                             Adverti!.ing Co-op - Advert Produc1ion   0099080024   003     02/10/2014                      (175.00)
                       00602537532322                                             Advertk.ing Co-op. Advert Production     0084000133   001     03/10/2014                     4,675.50
                       00602537532322                                             Advertising Co-op-Advert Produclion      0099107008   001     03/10/2014                     6,000.00
                       00602537532322                                             Adverti\ing Co-op -Adve1t Production     0099107015   006     03/10/2014                     1,500.00
                       00602537532322                                             AdvertkingCo-op-Advert Produclion        0099107048   001     03/10/2014                    (4,675.50)
                       00602537532322                                             Advertising Co-op -Advert Produclion     0084000152   001     03/19/2014                       260.00
                                                                                  Advert king Co-op -Advert Production     0084000154   004     03/19/2014                         50.00
                                                                                                                                                                                                                                             11/20/19 Page




                       00602537532322
                       00602537532322                                             Advertising Co-op -Adverl Produclion     0084000156   004     03/19/2014                     1,500.00
                       00602537532322                                             Advertising Co-op-Advert Production      0099107055   002     03/19/2014                     3,500.00
                       00602537532322                                             Advertising Co-op -Advert P1oduction     0099107058   001     03/19/2014                   10,000.00
                       00602537532322                                             Advertising Co-op -Advert Production     0099107059   001     03/19/2014                      (260.00)
                                                                                                                                                                                                                                                      Page155




                       00602537532322                                             Adverti!.ing Co-op-Advert Production     0099107061   004     03/19/2014                        (50.00J
                       00602537532322                                             Advert bing Co--op-Advert Production     0099107063   004     03/19/2014                    (1,500.00)
                                                                                                                                                                                                                                                           65 of




                       00602537532322                                             Advertising Co-op-Advert Production      0084000159   005     03/21/2014                     3,500.00
                       00602537532322                                             Advertk.ing Co-op-Advert Production      0084000160   003     03/21/2014                   10,000.00
                       00602537532322                                             Advertising Co-op-Advert Production      0099184038   005     03/21/2014                    (3,S00.00)
                       00602537532322                                             Adverti!.ing Co-op-Adve1t ProdlJction    0099184039   003     03/21/2014                  (10,000.00)
                                                                                                                                                                                                                                                              of100




                       00602537532322                                             Advert king Co-op -Ad veil Produclion    009916W11    002     04/08/2014                     3,000.00
                       00602537S32322                                             Advertising Co-op-Advert Production      0099161012   001     04/08/2014                   15,000.00
                       00602537532322                                             Adverti!.ing Co-op. Advert Produclion    0099161019   004     04/08/2014                     3,000.00
                       00602S37532322                                             AdvertisingCo-op-Aclverl Production      0099161022   001     04/08/2014                     4,000.00
                                                                                                                                                                                                                                                                 307 Page




                                                                                                     Page14of29
                                                                                                                                                                                                                                                                     PageID
                                                                                                                                                                                                                                                                          ID




                       CAPITOL01162




PAGE 1824
EXHIBIT 30
                                                                      HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                              Ma1ketlng-Prism(P101a1ed)
                                                                                                                                                                                                                    Case




                        H!Hlll!ll!nl·l·l·l1                         mn:                           al•m!ml·HI                                 ~·1
                                                                                                                                               ~Hr!mlllmU·   1111211·   •M! 111ll~1ll•CCll!·;ll11Mll1I
                        00602537532339                                                            AdveJti\h1s Co-op-Ad11e1t Production       0099161022      002        04/08/2014                       4,000.00
                        00602537532322/AndersonMercllandi\ers,LlC                                 Advertis!ngCo-op-AdvertP,oductlon          0099161025      001        04/08/2014                       9,466.72
                        00602537532322                              Ander\011Mercha11dise1s,LLC   Advertis!11g Co-0p -Advert P1oduc1fon      0052003334      001        04/09/2014                       9,466.72
                        00602537532339                                                            Adve1ti\!11g Coop -Adve11 Production       0084000205      00,        04/09/2014                       4,000.00
                        00602537532322                                                            Advertisii1g Co-op -Adven Production       0084000205      001        04/09/2014                       4,000.00
                        00602537531322/AndersonMerchandisers,LLC                                  AdvertisingC0-0p-AdvertPmductlon           0099182237      001        04/09/2014                   {9,466.721
                        00602537532322                                                            Adveni\lng Co-op - Adven Production        00991B2245      001        04/09/2014                   (4,000.00)
                        00602537532339                                                            Advertising Co.op - Adven Production       0099182245      002        04/09/2014                   (4,000.00}
                        00602537532322                                                            Advertis!ug Co-op • Advert Producl!on      0084000206      001        04/10/2014                    4,000.00
                        0060l537532321.                                                           Advertising Co-op - Adven Puxluction       00840002~9      001        04/W/2014                     3,000.00
                        00602537532322                                                            Adve11ish1g Co-op. Adve11 Production       0099164447      001        04/W/2014                    (4,000.00)
                        00602537532322                                                            Advertising Co-op· Advert Production       0099164450      001        04/10/2014                   (3,000.001
                        0060253753232.2                                                           Adve11isingC0-0p-AdvertProduc1Jon          0084000217      001        04/21/2014                    7,000.00
                        00602537532322                                                            Advertising Co-op - Advert Production      0099154084      001        04/21/2014                   (7,000.00)
                        0060251n32322                                                             Adveltising Co-op -Adven Production        0084000222      010        04/22/2014                    3,000.00
                        00602537532322                                                            Advenis!ng Co-op -Ad-.en Production        0099174065      010        04/22/2014                   (3,000.001
                        00602537532339                                                            Advertising Co-op -Adven P1oductlon        0099178077      004        05/08/2014                    3,750.00
                        00602.537532.322.                                                         Advertising Co.op· Adve1t P,oductlon       0099178079      002        05/08/2014                    8,000.00
                        00602.537532322                                                           Advenislng Co-op· Advert Production        0099178081      001        OS/08/2014                      119.60
                        00602537532339                                                            Advertising Co-op -Adven P,oduct!on        0084000226      003        05/12/2014                    3,750.00
                                                                                                                                                                                                     (3,750.00)
                                                                                                                                                                                                                    Case2:15-cv-05642-CAS-JC




                        00602537532339                                                            Advertising Co-op -Adven Production        0099109030      003        05/U/2014
                        00602537')32322                                                           Adve1tising Co-op -Adwrt P,oducllon        0099007044      001        05/15/2014                        26.00
                        00602537532322                                                            Adve1tising Co-op -Advert Production       0084000238      001        05/21/2014                        26.00
                        00602531532322                                                            Advertising Co.op-Advert Production        0099114058      001        05/21/2014                       (26.00)
                        00602537532322/WolldMarketing-Oallas                                      Advertls!i,g Co-op -Advert Production      0099113243      001        05/23/2014                         3.20
                        00602537532322                              WoildMarketing-Dallas         Advenislng Co op· Advert Production        0052005092      001        05/27/2014                         3.20
                        00602537532322,N,/olldMa,keling-Oallas                                    Adve11isJ1111Co.op-Adve1t Productlau       0099154105      001        05/27/2014                        (3.20)
                        00602537532322                                                            Advertising Co-op -Advert P,oductlon       0084000244      001        06/11/2014                    3,000.00
                        0060l537532322                                                            Adverti\ing Co-op -Advert Produuion        0084000245      001        06/11/2014                   15,000.00
                        00602537532322                                                            Advertising Co.op -Adw,t Production        0084000252      001        06/11/2014                      146.89
                        00602537532322                                                            Advertis!1111 Co-op-Advert Production      0099013047      001        06/11/2014                     (146.89)
                        00602537532322                                                            Advertising Co.op-Advert Produttion        0099074046      001        06/11/2014                   (3,000.001
                                                                                                                                                                                                                         2:15-cv-05642-CAS-JC Document




             m          00602537532322                                                            Advertising Co-op -Advert P,oduclion       0099074047      001        06/11/2014                  {15,000.00)
                        00602537532322                                                            Adve,tlslng Co.op-Advert Production        0084000290      002        07/09/2014                    6,000.00
             ;><        00602537532322                                                            Adve1tisingCo.op-Adve11 Production         0084000293      001        07/09/2014                      119.60
             ........   00602537532322                                                            AdvenlslngCo-op-AdvertProduction           0099164505      002        07/09/2014                   (6,000.00}
             ........   00602537532322                                                            Adveitls!n11 Co-op - Ad...ert Produclion   00991.64508     001        07/09/2014                     (119.60)
                        00602537532322                                                            Advertising Co.op -Advert P,oduction       0099136200      003        07/14/2014                   U,000.00
             en                                                                                   Advertisin11Coop-AdvertP1oduttion          0099136201      003        07/14/2014                    3,000.00
                                                                                                                                                                                                                                              Document486-1




               I        00602537532322
             en         00602531532322                                                            Atlve1tisln11 Ca-op-Advert Produclion      0084000310      002        07/15/2014                    3,000.00
             0,         00602537532322                                                            AdvertislngCa-op-Advelt Production         0084000311      002        07/15/2014                   U,000.00
                                                                                                                                                                                                     (3,000.00)
                                                                                                                                                                                                                                                       #:10116
                                                                                                                                                                                                                                                       #:10772




                        00602537532322                                                            Adveulslns Co-op-Advert Production         0099177089      002        07/15/2014
                        00602537532322                                                            Advertising Co-op -Ad...ert P,oduct!on     0099177090      002        07/15/2014                  (12,000.00)
                        00602537532339                                                            Advertising C0-0p-Adlll!rt P,oduttion      0099025256      002        08/08/2014                    4,500.00
                        00602537532339                                                            Advertisins Co-op-Advert Produc1ion        0084000330      001        08/11/2014                    4,500.00
                                                                                                                                                                                                                                                       499-8 Filed




                        00602537532339                                                            Adverti~in11 Co.op-Advert Production       0099196037      001        08/11/2014                   (4,500.00)
                        00602537532322                                                            AdvertislngC0-0p-AdvertProdu,1ion          0084000341      002        08/15/2014                    8,000.00
                        00602537532322                                                            Adverti~lng Co-op· Advert Protluctiou      0099168199      002        08/15/2014                   (8,000.00)
                        00602537532322/NoddMa,ketlng-Oallas                                       Advmthlng Co-op· Advert Production         0099170033      005        08/18/2014                        50.26
                        00602537532322                              World Marketing-Dallas        Advertising Co.op· Advert Production       0052008418      005        08/25/2.014                       50.26
                        00602537532322,N,/oddM,uketing.DaU,u                                      Adverthln11 Co-op -Advert Production       0099113425      005        08/25/2014                       (50.26)
                        00602537532322/TheR!1'y'i11GrDl1p                                         Advertising Co-op - Adlll!lt Production    0099106118      001        08/26/2014                      UZ.59
                        00602537563173/Wadd Ma1keting-Oallas                                      Advertising Co-op -Advert Production       0099091368      001        09/23/2014                         7.86
                        00602537563173                              Wo1ldMarketing-Da1fas         Advertbing Co-op- Adwrt Production         0052009400      001        09/25/2014                         7.86
                                                                                                  Advertlsin11 Co.op -Advert ProduClion      0099163166      001        09/25/2014                        (7.86)
                                                                                                                                                                                                                                                              Filed10/09/19




                        00601537563173fNoddMa,keting-Oallas
                        00602537532322                              The Royal Group               Advertising Co.op· Advert P1ocluction      0052009840      005        10/08/2014                      U2.59
                        00602537532322                                                            AdverthingCo-op-AdvertProcluction          0099177114      004        10/08/2014                   U,000.00
                        00602537563173/WaildMarketlng-Oallas                                      Adveltlsing Co-op-Advert Production        0099177121      001        10/08/2014                        54.43
                        00602537563173/NaildMarketing-Oallas                                      Advertising Co-op-Advert Production        0099177123      001        10/08/2014                        29.15
                        0060Z537562589,N,/orldMar•eting-Oallas                                    AdvenisingCo.op-AdvertProduction           0099177137      002        10/08/2014                        7L34
                        00602537532322/TheRcvalGfoop                                              Adveltlsins Co-op - Advert Production      0099177152      005        10/08/2014                     (l22.S9)
                                                                                                                                                                                                                                                                    11/20/19 Page




                        00602537562589                              World Ma1ke1ing-Dallas        AdvenisUlg Co.op-Advert Produc1ion         0052009896      002        10/09/2014                        7134
                        00602537562589/'NorldMa,keting-Oallas                                     Advertlslns Co.op -Advert Productio11      0099110122      002        10/09/2014                       (71.34)
                        00602537563173                              World Marketing-Dallas        Advertising Co-op -Adwrt P,oductlon        0052009994      002        10/13/2014                        54.43
                        00602537563173                              Wo1ld Markeling-Dallas        Adve1tlsln11 Co-op-Advert P1oductlon       0052009995      001        10/13/2014                        29.15
                        00602537563173/INodd Ma,keting-Oallas                                     Advertising Co-op-Adwn Production          0099022323      002        10/13/2014                       (54.43)
                                                                                                                                                                                                                                                                             Page156




                        00602537563173,N,/oddMa1keting-Oallas                                     Adve,tislns Co-op-Advert Production        0099022324      001        10/13/2014                       (29.15)
                                                                                                  Advertising Co-op-Advert Production        0099159276      002        ll/U/2014                    15,000.00
                                                                                                                                                                                                                                                                                  66 of




                        00602537532322
                        00602537532322                                                            Advertising Co-op -Advert P1oductlon       0099155193      001        12/08/2014                    5,327.35
                        00602537532322f-;\lmld Ma1keting-Oa1las                                   Adve1tlsUlg Co-op - Advert Production      0099155195      001        12/08/2014                         186.46
                        00&02537532322                                                            Advertlsln11 Co-op· Advert P1oductio11     0084000501      001        12/09/2014                    5,327.35
                        00602537532322                                                            Advertisir1s Co.op· Adve1t P1oductio11     0099045135      001        12/09/2014                   (5,327.35)
                                                                                                                                                                                                                                                                                     of100




                        00602537532322                              World Ma1kc1ing-Dallas        Adve11lsing Co-op -Advert P1oductio11      0052012286      001        12/15/2014                      186.46
                        00602537532322                                                            Advertising Co-op -Adw,t Production        0084000514      003        12/15/2014                   U,000.00
                        00602537532322                                                            AdvertislnsCo-op-AdvertProduction          009918256&      002        12/15/2014                   15,000.00
                        00602537532322                                                            AdvertisinB Co-op -Adven P1oduction        0099182575      002        11/15/2014                       86.40
                                                                                                                                                                                                                                                                                        307 Page




                                                                                                                      Page 15 of29
                                                                                                                                                                                                                                                                                            PageID
                                                                                                                                                                                                                                                                                                 ID




                        CAPITOL01163




PAGE 1825
EXHIBIT 30
                                                                       HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                        M-11keting-Prism(P101ated)
                                                                                                                                                                                                                       Case




                                                                                                                                                          a·1mmnm11111.              1
                    H!!!llliR!mnJll·I                                BIi~                                    H•ll'l1M+l1                                                  !!Id·   •U! 11IIHl•C•i·H·l1IHl1I
                    00602537532339                                                                           AdveJ1i\lngCo-op-Adve1tP1oductlon            0099182580      001     12/15/2014              1,000.00
                    00602537532322/Amazon Media Group                                                        Advenis!ngCo-op-AdvertP1oductlon             0099182599      005     12/15/2014                56S.OO
                    00602537532322                                                                           Advenis!ngCo-op-Adve1tP1oductlo11            008'1000516     002     12/16/2014             15,000.00
                    00602537532322                                                                           Adve1ti\l11gCo-op-Adve1tProductlon           0084000526      001     12/16/2014                 86.40
                    00602537532322                                                                           Adve1tlsJngCo-op-Adve1tP1oduct!on            0099166317      002     12/16/2014            (15,000.00)
                    00602537532322                                                                           AdvenislngCo--op-Adven P,oductlon            0099166327      001     12/16/2014                 186.40)
                    00602537532322                                                                           Adverti\ing Co-op -Advert Productio11        0099181616      003     12/16/2014            (U,000.00)
                    00602537532322/Woild Ma1keling-Dallas                                                    AdvertlsingC0-0p-Ad11ertP1oductlon           0099182618      001     12/16/2014               1186.46)
                    00602537532339                                                                           Adve,tislng Co-op -Advert P1oducllon         0084000081      001     01/19/2015              1,000.00
                    00602537532339                                                                           Adve1tising Co-op -Adl.-\'rt P,oductlon      0099057035      001     01/19/2015             (1,000.00)
                    00602537532322                                                                           Adve1tising C0-0p -Advert P,oductlon         0099026032      001     02/09/2015                450.00
                    00602537532322                                                                           Advertising Co-op -Advert Production         OOS4000U9       002     03/10/2015             15,000.00
                    00602537532322                                                                           Advenislns Co-op -Advert Production          0084000130      003     03/10/2015                450,00
                    00602537532346                                                                           Advertising Co-0p -Advert P1oducUon          0099025100      007     03/10/2015              8,000.00
                    00602537532346                                                                           AdvertMng Co-op -Advert Production           0099025104      002     03/10/2015              3,000.00
                    00602537532346/finelJnelechnologieslnc                                                   Adve1tisJng Co-op -Advert P,OOuction         0099025123      001     03/W/2015                    3.24
                    00602537562589,N/01JdM,1rketing-Oall,1s                                                  Adve11lsJngC0-0p-Adve1tProducllon            0099025132      002     03/10/2015                 73.22
                    00602537532322                                                                           Adver!ising C0-0p -Advert Production         0099025142      002     03/10/2015            (15,000.00)
                    00602537532322                                                                           AdvertisingC0-0p-Adve11 Production           0099025143      003     03/10/2015               (450.00)
                    00602537532346                                                                           Advertising Co-op-Advert Production          0084000148      ODS     03/12/2015              8,000.00
                                                                                                                                                                                                         (8,000.00)
                                                                                                                                                                                                                       Case2:15-cv-05642-CAS-JC




                    00602537532346                                                                           Advertising Co-op -Advert Production         0099080005      005     03/12/2015
                    00602537562589                                   World Marketing-Oalla.s                 Adve1tising Co-op -Advert Production         0052002765      002     03/19/2015                 73.22
                    00602537532346                                                                           Adve1tisi11g Co-0p-Advert Production         0084000158      001     03/19/2015              3,000.00
                    00602537532346                                                                           Advertising Co-op -Ad\>ert P1oduction        0099016011      001     03/19/2015             (3,000.00)
                    00602537562589,N/olldMarketing-D.Jllas                                                   Adve1tislng Co-op -Adve,t Production         0099016012      002     03/19/2015                173.22)
                    00602537532346                                   FinellueTechuologieslnc                 Adve11isl11g Co-op-Advert P1oductlon         0052002853      002     03/23/2015                   3.24
                    00602537532346/FU1elinelechnologie!i Jnc                                                 Adve1tisi11gCo-op-Adve11 Production          0099007174      002     03/23/2015                  (3.24)
                    00602537532322                                                                           Advertising Co-op -Advell Productlon         0099066211      002     05/11/2015              2,500.00
                    00602537532346                                                                           Advertising Co,op-Advert Production          0099066214      001     05/11/2015              3,300.00
                    00602537532322/Coercion Medi.i Inc                                                       Advertising Co-op· Advert Produt1ion         0099090045      001     05/11/2015                450.00
                    00602537532322                                   Amazon Medi.J Gm.1p                     Adve1tising Co-op-Advert Produtli(lfl        0052004760      005     05/21/2015                565.00
                    00602537532322/Amazon Media Group                                                        Advertising Co-op-Advert Produclion          0099134063      005     05/21/2015               1565.00J
                                                                                                                                                                                                                            2:15-cv-05642-CAS-JC Document




             m      00602537532311                                                                           Advertising Co-op -Adven Produc1Jon          0084000216      002     05/22/2015              2,500.00
                    00602537532322                                                                           Adve1tising Co-op-Advert Production          0099037272      002     05/22/2015             (1,500.00)
             ;><    00602537532322                                   Coeu:lonMedialnc                        Advertising Co-op· Adve1I Production         0052005375      001     06/15/2015                450.00
             __.,   00602537532322/Coeiclon Media Inc                                                        Adve,tislng Co-0p-Adven Produt1lon           0099114163      001     06/15/2015               (450.00)
             __.,   00602537532346                                                                           Advertising Co,op-Adven Produuion            0084000250      001     07/09/2015              3,300.00
             O')    00602537532322                                                                           Advertising Co-op-Advert Production          0099008145      002     07/09/2015              3,125.00
              I     00602537532346                                                                           Advertising Co-op-Adven Productlon           0099008153      001     07/09/2015             13,300.00)
                                                                                                                                                                                                                                                 Document486-1




             O')    00602537532322                                                                           Advertising Co,op-Advert Produclion          0084000255      002     07/10/2.015             3,125.00
             O')    00602537532322                                                                           Advertlsbig Co-op-Adven Produt1ion           0099037287      002     07/10/2015             (3,US.00)
                                                                                                                                                                          001
                                                                                                                                                                                                                                                          #:10117
                                                                                                                                                                                                                                                          #:10773




                    00602537532322                                                                           Adve1tising Co-op-Advert Produtlion          0099110368              12/17/2015                 36.23
                    00602537532322                                                                           Adve,t!singCo-op•Adven P,cw.lutliou          0084000524      001     12/18/2015                 36.23
                    00602537532322                                                                           Advertising Co-op •Adven Produclion          0099062300      001     12/18/2015                (36.23)
                    ad/wk814-820/katy/1op40                          All Access. Music Group                 Adve11ising:Online•WebSiteAdve11s            5000468894      006     09/04/2013                500.00
                                                                                                                                                                                                                                                          499-8 Filed




                    adjwk8-7-8-13/katy/top40                         All Access Musk Group                   Advertising Online· Web Site Adverts         5000482898      005     09/17/2013                500.00
                    AD/WK8_28_9_3fk,1ty/1op40                        All Access Music Group                  Advertising Online· Web Site Advem           5000482899      005     09/17/2013                500.00
                    katy/adforbi!Jboa,d(ilOO                         Promethem Global Media UC               Adve1tislngOnline-WebSiteAdve1ts             5000489066      001     09/23/2013              9,lU.00
                    AD/WK 9-4·9-1 O/KATY/TOP40                       All Access Music Group                  AdvertlslngOnline-WebSiteAdverts             5000489083      004     09/23/2013                500.00
                    indie/9_11-9_17/k.Jty/top40                      All Access. Music Group                 Adve1tlslngOnline•WebSiteAdve1ts             5000495816      005     09/27/2013                500.00
                    wk196/8-16/katy                                  MyDamnChannellnc                        Advc1tisb1gOnline-WebSiteAdvens              5000495819      001     09/27/2013                750.00
                    Ad/10/9-10/15/Katy/Top40                         All Access Music Group                  Adve1tislng Online -Web Site Adverts         5000531525      004     10/29/2013                500.00
                    katypeuy/poptimebuy/cumulus                      Cunrulus Media                          AdveilisingOther-Radio/Airlime               5000468268      001     09/03/2013              9,000.00
                    Ka1yPe11y,1[bumpl.Jyback!nNYC                    Dennis Humbert                          Marketing-Other                              0052002513      002     09/20/2013                 13.90
                                                                                                                                                          0052ooz5l3      001     09/20/2013                425.90
                                                                                                                                                                                                                                                                 Filed10/09/19




                    Katy Peny album pl.JYbaCk in NYC                 Dennis Humbert                          Markeling Promo -Accommod.Jlion
                    KatyPeriyAlb.JmPlayback                          Dennis Humbert                          Marketing Promo -Accommodation               0052002513      003     09/20/2013                196.21
                    CBS REEL/KATY                                    Coeidon Media Inc                       M,11keting Promo - Client services           5000474059      003     09/09/2013              1,000.00
                    KPPlayback-carove,age                            BLSLimouslneService                     Marke1ingP1omo-Clientservices                5000552633      001     11/15/2013                197.36
                    KPPl,1yb.Jck-carovera11c                         BLS UmousineSeivlce                     Ma1ketlng Promo - CHent services             5000558760      001     11/20/2013               (197.36)
                    Clip lntc1aclive - IPODS for Bela Te:51- Top40   Deir.Ire Kearney                        Marketing Promo, Competitions                0052005105      oo,     12/02/2013                25L31
                    WCHD Katy Perry Show                             Virginia llathwell                      M,nketing Promo- [n1e,tainmen1               0052002940      001     03/24/2015                596.40
                                                                                                                                                                                                                                                                       11/20/19 Page




                    Radio Department tickets-AMA                     ManhewShelton                           Marketing Promo - Promotional Ticket\        0052005596      012     12/U/2013               1,490.00
                    Secmityfor Katy durin11 NY RADIO PROMO           Pa\cal Duvier DBA Protectsecurity LLC   M,1rkeling Promo- RadioAppea,ances           5000465145      001     08/28/2013              1,270.00
                    Katy Periy5how iu Cok.rmbus OH with WCIO(        Vlrginla~thwell                         Marketing Pmmo- Radio Concert Tkkets         0052002748      001     03/18/2015                582.00
                    iHeartRadio Flyaway -Vega~ - Kaly Perry          American Upre:>1.T1avel Seivice         Ma,ketlng Promo - Radio Contest/Glve.rw,1y   5000495203      001     09/27/2013                417.80
                    iHeartRadioflyaw,1y-Vegas-Ka1yPerry              AmericauUprer.slrave1Seivic:e           Marketing Pmmo • Radio Contest/Giveaw,1y     5000495204      001     09/27/2013                417.80
                                                                                                                                                                                                                                                                                Page157




                    Katy Perry ltollywood BOVJI F/yil\/llaysTop40    Ame11C.JnUpresslrave1Servic:e           Marketing Promo· Radio Contest/Glve.rway     5000551203      001     11/14/2013                460.25
                                                                                                             Ma1keling Promo· R.idio Contesl/Glve.rway    5000551204      001     11/14/2013                668.84
                                                                                                                                                                                                                                                                                     67 of




                    Katy Pe,ry • Hollywood Bowl Hy.iv-@vs            AmericanUprer.sTrave1Servic:e
                    Ka1y Peny - Hollywood Bowl flyaw<1ys             Amerk,111 Up1essl1avel Seivice          Ma1keting Promo - Radio Contest/Giveaway     5000551205      001     11/14/2013                668.84
                    Katy Periy llo!lywood Bowl Fly.JW.Jyslop40       Americ.inUp,esslraveJSeivice            Ma1keting Promo- Radio Conlest/Glveaw,1y     5000551206      001     11/14/2013                525.53
                    Katy Peiiy llollywood Bowl Flyaw,1ysTop 40       AmericanUprer.sTravelSeivite            Marketing Promo - Radio Contest/Giveaway     5000551212      001     11/14/2013                808.70
                    Katy Periy llo!lyv-.iood Bowl Flyawayslop40      Amerlcan£xpres:slrave1Seivice           Ma1keting Promo - Radio Conle!;t/Glveaway    5000551213      001     11/14/2013                808.70
                                                                                                                                                                                                                                                                                        of100




                    KatyPe1iyHollyv-.ioodB001FlyawaysTop40           Arnerlcan Upren Travel Seivke           Ma1ke1lng Promo - Radio (onlest/Glveaway     5000551218      001     11/14/2013                369.69
                    Kaly Perry Hollywood Bowl Flyawayslop40          A111e1lcanUp1er.sT1avelSeivic:e         Ma,keting P1omo - Radio Conlest/Glveaway     5000S51Z19      001     11/14/2013                369.69
                    Kaly Peny Hollywood Bowl Flyaw,1ysTop40          American Up,es~ T,avel Se1Vke           Mi11ke1ing Promo- Radio Contest/Giveaway     5000551256      001     11/14/2013                764.30
                    Katy Peiiy Hollywood Bowl Flyaway;Top40          A111e1!C.Jnhp1essl1ave1Seivice          M,11ketlng Promo- Radio Coutest/Glveaway     5000551257      001     11/14/2013                764.30
                                                                                                                                                                                                                                                                                           307 Page




                                                                                                                               Page16of29
                                                                                                                                                                                                                                                                                               PageID
                                                                                                                                                                                                                                                                                                    ID




                    CAPITOL01164




PAGE 1826
EXHIBIT 30
                                                                             HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                             M,11keting-Prism(Prorated)
                                                                                                                                                                                                                                     Case




                    HZ!llll!iJilfilmi~l·I                                  BIi~                                   H•ml+H                                          E·1mmmmzu.   !II~·   •l!WI l~IIM~tlll3·!1·11ll· II I
                    Katy Per1y llollywood Bowl Flyawayslop40               Amelicanfxp1es'!.TravelService         Marketh1s Promo-Railio Conte~1/Glve.1way        500055US8    001     11/14/2013                         394.89
                    Katy Perry l!o[Jywood Bowl FtyawaysTop 40              Ame1lcanExpressTrave1Servke            Markelios Promo - Rildio Contest/Giveaway       500055U59    001     11/14/2013                         490.16
                    KatyPe,ry-lllea11f1JoThea1erflyaway                    Americ,mExp1e!oSTravelService          M,irketing P1omo - Radio Contest/Giveaway       5000551326   001     11/14/2013                         536.08
                    KatyPeny-!HeartRdolheaterft,,,away                     AmericanExpres,;TravelSe1vke           Matket!u11 Promo - Radio Contest/Giveaway       5000551328   001     11/14/2013                          536.08
                    Katy Peny Hollywood Bowl Flyaway'!.Top 40              Anu:,iican Exp1esslrave1Servite        Mar~et!ug Promo· Radio Conte!>t/Glveaway        5000551347   001     11/14/2013                          733.79
                    Katy Periy U()llywood Bowl Flyaway\Top 40              Americanfxp,essTravelSeivite           Marketing Promo ·RadioConle\1/Giveaway          5000551349   001     11/14/2013                          733.79
                    Katy Perry • Hwood Bowl flyaway· KKRZ                  AmericanExpres-;TravelSeivke           Maiketing Promo - Radio Conte\t/Glveaway        5000SS13SS   001     11/14/2013                          659.80
                    Katy Periy- Hwood Bowl flyaway- KKRZ                   ArnerkanExp1e5sTrave1Seivite           Marketing Promo· Radio Contest/Giveawav         5000551357   001     11/14/2013                          659.80
                     Hotelinwiceco1rection                                 Sheraton UniwiMI Hotel                 Marketing P,omo - RadioConte\1/Giveawav         5000551462   001     11/14/2013                          208.02
                    Katy Periy llollywood Bov.<I FlyawaysTop 40            American ExpmS'S Travel Seivi<e        Maiketing Promo· Radio Conte~t/Giveaway         5000555422   001     ll/18/2013                          676.42
                    Katv Periy llollywood Bowl Flyaway\Top 40              AmeticanExpre!.STravelSeivke           Marketing Promo - RadioContest/Giveawav         5000555423   001     11/18/2013                          676.42
                    1Ca1v Periy - Hwood Bow/flyaway - KKRZ                 Americ.rn fxp1e!.STravelSe1Vice        Marketing P,omo • Radio Contest/Giveaway        5000555424   001     11/18/2013                          218.50
                    Katy Periy Hollywood Bowl FlyawaysTop 40               American Express Travel Service        Marketing Promo - Radio Conte\t/Giveawav        5000555425   001     11/18/2013                          218.50
                    Katy Periy - Hollywoo(! Bowl fly-1ways                 Arnerltanfxp,e!.STrave[Seivke          Mar~et!ng Promo - Radio Conte\1/Giveaway        5000555556   001     11/18/2013                          676.42
                    Katy Periy - Uwood Bowl flyaway - KKRZ                 AmNkanfxpieS'STravelSe1Vlce            Ma1ketlng Promo - Radio Contest/Giveaway        5000558607   001     11/20/2013                          161.90
                    Hotel Overage - kKRZ Katy Hwocxl flyaway               AmericanfxpressTravelSeivice           Marketing Promo - Radio Conte~t/Giveaway        5000558608   001     11/20/2013                          514.52
                    Katy Pe1iy Hollywood Bowl Flyaway~Top40                Amerkanfxpre!.STrave1Seivice           M.:nketfng Promo· Radio Conte~t/Giveawav        5000586140   001     12/11/2013                          218.50
                    KatyPe1iy-FlyawayhotelrevisionPO                       Andaz West Holl'(wood                  Marketing P,omo • Radio Coute~t/Giveawav        5000590142   001     12/13/2013                          248.83
                    Katy Periy Hollywood Bowl Flyaway\Top40                AmericanExpressTrave1SeiviU!           Marketing Promo· Radio Coute~t/Giveaway         5000598396   001     12/19/2013                          387.39
                    iHeanRadio Flyaway· Vega\· Katy Peny                   Ame1icanExpre!.STrave1Seivice          Marketina Promo· Radio Contest/Giveaway         5000624746   001     01/21/2014                          400.96
                                                                                                                                                                                                                                     Case2:15-cv-05642-CAS-JC




                    CAPffOL_WBS CTA 359832_CAROLYNN PAVLU_LOEWS llOLLYIN                                          Marketing P,omo - Radio Conte~t/Giveawav        0099083025   003     02/24/2015                          684.16
                    Rocking Chai1/KP/QlOO & KRBE                           ROCKING CHAIR ENTfRrAJNMENT            Ma1ketina Promo - Radio lndie Promo             5000460397   001     08/20/2013                        1.2.50.00
                    katv/top 40/wfly wnkswpq                               Rick Cooper Music                      Marketina Promo· Radio In die Promo             5000461795   001     08/22/2013                        1,250.00
                    KATY/TOP40                                             leffDmneAndAssociatesll(               Ma1keting Promo- Radio lndle Promo              5000461846   001     08/22/2013                        2,500.00
                    katyperry/lopphasel/top40                              ZEntertainment                         Marketing Prorf!O - Radio lndie Promo           5000461848   001     08/22/2013                        2,500.00
                    katy/wkS2h1m/1op40                                     LeaseAlocalltC                         MarketlngPromo·RadiolndiePromo                  5000462970   001     08/23/2013                          750.00
                    KATY/TOP 40/LOP                                        Sttu.Ho 8 Promotions Inc               Marketing Promo - Radio lndie P1omo             5000463680   001     08/26/2013                          750.00
                    KATY/WAYV/rOP40                                        Rick Salvador Productions              MarketinaPromo-RadiolndiePromo                  5000463681   001     08/26/2013                          250.00
                    katy/w\pk/lop40                                        Barry Re~nkk P,omotions Inc            Marketin11P1omo-RadiolndiePromo                 5000463682   001     08/26/2013                          150.00
                    katy/kuddkl,hm/top40                                   RavenBeauty                            M~rkeling Promo - Radio lndie Promo             5000463683   001     08/26/2013                          500.00
                    KATY/ WXKB / TOP 40                                    C40Mu~k:tnc                            Marketing Promo-Radio lndle Promo               S000463685   001     08/26/2013                          250.00
                    katy/wjfx/top40                                        C40Musk:tnc                            M,uket!ng P1omo - Radio lndie Promo             5000463687   001     08/26/2013                          250.00
                                                                                                                                                                                                                                          2:15-cv-05642-CAS-JC Document




             m      kaiv/ktfm/top40                                        Southwest Album Network Inc (SWAN)     Ma,ketlngPromo-RadiolndlePromo                  5000463689   001     08/26/2013                          150.00
                    KATY/LDP/TOP40                                         MUZlC51UC                              MarketfngP,omo-RadiolndiePromo                  5000463698   001     08/26/2013                          S00.00
             ~      !ndiefwk814820/katy/rop40                              All Access Music Group                 Marketln11P1orno-RadiolndleP1omo                5000466581   006     08/29/2013                          2SO.OO
             ->,.   katy/1.Jwman/pop                                       Lawman Promotions ltd                  MarketluaP,omo-RadiolndieProrno                 5000466582   001     08/29/2013                        4,000.00
             ->,.   KATY/phase3/kchz-kdhz/top40                            llitsMagazinelnc                       Marketing Promo· Radio lndie Promo              500046865)   001     09/04/2013                          500.00
                    katy/LOPphase2/KBEAKBK5/top40                          Hit\Magazinelnc                        Markeling Promo· Radio lndie Promo              5000468652   001     09/04/2013                          500.00
             en
              I                                                            R&RAnd A!.Soclates llC                 Marketing Promo· Radio lndie Promo              5000468778   001     09/04/2013                          250.00
                                                                                                                                                                                                                                                               Document486-1




                    katyfwdjq/R1Vtop4o
             en     indiefwk8-7-8/B/k,uv/top40                             All Access Music Group                 MarketingPromo-Radioln(!ieP,orno                5000468787   007     09/04/2013                          250.00
             ~      indie/katv/phase4/1op<IO                               Hits Magazine Inc                      Ma1ketlngPromo-RadiolndieProrno                 5000470414   001     09/05/2013                          500.00
                                                                                                                                                                                                                           250.00
                                                                                                                                                                                                                                                                        #:10118
                                                                                                                                                                                                                                                                        #:10774




                    indiefwk 8_21-8_ 27/katy/Jop40                         All Access Music Group                 Marketing Promo· Radio fndie Promo              5000474063   005     09/09/2013
                    ka1y/phasel-wnu;hto/1op40                              GTEntenainmentltd                      Marketing Promo - Radio In die Promo            5000474070   001     09/09/2013                          750.00
                    indief8_28_9_3/katv/top40                              AllAcceuMuslc<ifoup                    Marketins P1omo • Radio lndie P,omo             5000474646   007     09/09/2013                          250.00
                    katy/WXYl(/top40                                       Tri 5tate Promotions & Marketing Inc   Marketing Promo· Radio lndie Promo              5000489075   001     09/23/2013                          150.00
                                                                                                                                                                                                                                                                        499-8 Filed




                    indle/wk94·9·10/top40/katy                             AU Access Mu~k<ifoup                   Marketing Promo- Radio fndie Promo              5000489085   005     09/23/2013                          250.00
                    9555/katy/phase2                                       Rkk Cooper Music                       Ma,ketlng Promo- Radio lndie Promo              5000489116   001     09/23/2013                          750.00
                    katy/WXtS/11175                                        MAJESTIC PROMOTIONS INC                MarkctingPromo-Radiolndie/lromo                 5000489117   001     09/23/2013                          250.00
                    katy/phase5/top40/A63593                               Hits Magazine Inc                      MarketlngPromo-RadiolndiePromo                  5000489118   001     09/23/20B                           500.00
                    real indie/9_11-9_17/katv/top40                        All Access Musk Group                  Marketing Promo- Radio lndie Promo              5000495565   005     09/27/2013                          250.00
                    katy/phase6/top40                                      Hits Magazine Inc                      Marketing Promo- Radio lndie Promo              5000495822   001     09/27/2013                        1,250.00
                    KATY/MOXY/POP                                          MOJi:yEntertainment                    Ma1ketlngPromo-RadiolndieProrno                 5000498931   001     10/01/2013                        2,000.00
                    indie/9-18_9·24/katv/top40                             All Access Music Group                 MarketlngPromo-RadiolndieP,omo                  5000502072   004     10/04/2013                          250.00
                    4192/Katy/Pop/Oct                                      4192 Promotions                        Marketing Promo· Radio lndie Promo              5000521201   001     10/21/2013                          500.00
                                                                                                                                  4                                                                                        S00.00
                                                                                                                                                                                                                                                                               Filed10/09/19




                    Katy/llotAC/Phase2/GTEnt                               GTEnlertalnrnentltd                    Marketlns Promo Radio lndie Promo               5000S2U04    001     10/21/2013
                    indie/10/9-10/15/katy/pop                              All Access Mur.icGroup                 Marketing Promo· Radio lndie Promo              5000531546   006     10/29/2013                          250.00
                    kaiv/WXIS/11175                                        MAJESTIC PROMOTIONS INC                Ma1ketlngPromo-RadiolndieProrno                 5000767043   001     05/28/2014                         (250.00)
                    augustresea,ch/katy/top40                              Mus~runchlnc                           Ma1ketln11 Promo - Radio Market Research        500046Bl67   001     09/03/2013                          500.00
                    Food&Orinkshefo1eKaty                                  Denni\Humbert                          Marketing Promo- Radio Meals & En1enalnment     0052002513   008     09/20/2013                          328.73
                    KatvPerryBhthdavCake\                                  Chris1opherSiciliano                   Ma1ketlug Promo- Ra(!jo Meal~ & Entenalnment    0052004691   001     05/14/2014                          U2.36
                    Katy Pe11y Birthday cake~fo, station~.                 Pamela Kaye                            Ma1ketln11 Promo- Radio Meals & Enllutalnmcnt   0052004903   003     OS/20/2014                          268.00
                                                                                                                                                                                                                                                                                     11/20/19 Page




                    Ca1sforRadio-KatyPe1ryallJumplayb.1                    BLSUmousineSeavice                     MarketingPromo-RadioPersonnelTravel             5000541109   001     11/06/2013                           99.80
                    CarsforRadio-KatyPeHyalbumplayba                       BLSUmousineService                     MJ1ketlngPromo-RadioPe1sonnelTraveJ             5000541110   001     11/06/2013                          109.80
                    Ca,sforRadio-KatyPerryalburnplavba                     BLSUmousineService                     MarletingPromo-RadioPe,sonnelTravel             5000541111   001     11/06/2013                          109.80
                    CarsforRadio-KatyPerryalbump!ayba                      BLS Limousine Service                  MarketingProrno-RadioPersonnelT1avel            5000541112   001     11/06/2013                          109.80
                                                                           BLSUmousiueSeavice                     MarketlngPromo-RadioPer!iOnnellravel            50005411H    001     11/06/2013                           99.80
                                                                                                                                                                                                                                                                                              Page158




                    CarsforRadio-KatyPe11yalhumplayba
                    Ca1sforRadio-K.ltvPe1ryalbumplayba                     BLSUmousineSeavice                     MarkctingPromo-RadioPerwnnelTravel              5000541114   001     11/06/2013                          109.80
                                                                                                                                                                  5000541126           11/06/2013                           99.80
                                                                                                                                                                                                                                                                                                   68 of




                    (arsforRadio-KatyPe11yalbumplayb.l                     BLSUmousineSeavice                     MarketingP1omo-RadioPe1sonnelTravel                          001
                    CarsforRadio-Ka1yPe1ryalbumplayba                      81.5 UmousineSeivice                   Ma,ketingPromo-RadioPersonnelTravel             5000541127   001     11/06/2013                           99.80
                    (a1sforRadio-KatyPc11yalbumplayba                      BLS UmousineSeivlce                    Ma1ketin5Promo-RadioPersonnelTravel             5000541128   001     11/06/2013                          109.80
                    (arsforRadio-KatyPe1ryalburnplayba                     Bl.5Umouslue5ervice                    Marketing Promo· Ra(!lo Per~onnel Travel        5000541129   001     11/06/2013                           99.80
                    CarsforRadio-KatyPe,ryalbumplavb.i                     BLS UmousincSelViU!                    Ma1keting Promo· Radio Personnel Travel         5000541130   001     11/06/2013                          109.80
                                                                                                                                                                                                                                                                                                      of100




                    (anforRa(!io-KatyPcuyalbumplavba                       Bl.5 UmousineServloo                   Ma1ketin11 Promo - Radio Personnel Travel       5000541131   001     U/06/2013                             99.80
                    (al\forRadio-K.JtyPerryalburnpl,1yb.l                  BLSUm()l.!sineServlce                  Ma1ketingPromo-RadloPerwnnelTravel              5000541133   001     11/06/2013                          109.80
                    (a15forRadio-KatyPerryalbumplavba                      BLSUm()l.!sineSeavice                  Marketing Promo - Radio Pe1sonnel Travel        5000541134   001     11/06/2013                          109.80
                    Cair.forRa(!io-KatyPeriyalbumplayba                    BLSUmousineSeavice                     Marketing Promo - Radio Personnel Travel        5000541135   001     11/06/2013                          109.80
                                                                                                                                                                                                                                                                                                         307 Page




                                                                                                                                      Page17of29
                                                                                                                                                                                                                                                                                                             PageID
                                                                                                                                                                                                                                                                                                                  ID




                    CAPITOL01165




PAGE 1827
EXHIBIT 30
                                                                        HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                       Marketing-Prism(Prorated)
                                                                                                                                                                                                                          Case




                   Hl~lll!nrumm·IIH                                    BIi~                                 H•l!U·!+l1                                  a·1mmm11~·    !mt11·   •l·lllll!1ll•Crlli·Hl11l·ll1I
                   Car1ofo1Radio-KatyPerry;ilbumplayba                 BLSLimousineService                  Marketing Promo - Radio Personnel Travel    5000541136    001      11/06/2013                         99.80
                   Ca,sforRadio-KatyPerryalbumplayba                   BLSUmou\ineService                   MarketingPromo-RadioPersonnelTravel         5000541137    001      11/06/2013                        109.80
                   C.:nsfo1Radio-KatyPerryalbumplayba                  BLSLimou1oineService                 MarketingPromo-R.idioPersonnelTravel        5000541138    001      11/06/2013                         99,80
                   Ca1sforRadlo-KatyPeriyalbumplayba                   BLSLimousineSe1vice                  MarketingPromo-RadioPe1!.0nne[Travel        5000541139    001      11/06/lOll                        109.80
                   Carsforlt:idio-KatyPerl)'albumplayba                BLSUrnousineSe1vite                  MarketingPromo-RadioPersonnelTravel         5000541140    001      11/06/2013                        109.80
                   Caisfo1R.Jdio-KatyPerryalbumplayba                  BLSUrnou1oineService                 MarketingP,omo-RadioPe,sonnelTravel         S000541141    001      11/06/2013                         99.80
                   Ca1s forR.idio- K.lty Penyalbum playba              8LSLimou~ineService                  Marketing Promo - Radio Personnel Travel    5000543034    001      11/08/2.013                       109.80
                   CarsforRadio-K.ltyPerryalbumplayb.l                 BLSUmousineService                   Marketing Promo • Radio Personnel Travel    5000543035    001      11/08/2013                         99.80
                   C.mforRadio-KalyPerryalhumpl.iyba                   BLSU111ow,ineService                 Marketing P,omo - R.ldio Pe,sonnel Travel   S000543046    001      ll/08/2013                        109.80
                   CmforR.ldlo-KatyPerryalbumplayba                    BLSLimousineSe1vite                  Marketing P,omo - Radio Personnel Travel    5000543047    001      11/08/2013                        109.80
                   CarsforR.ldlo-KatyPenyalhumplayba                   BLSUmousineService                   Ma1keting Promo - Radio Personnel Travel    5000543048    001      11/08/2.013                        99.80
                   CarsforRadio-KatyPerf'r'albumplayba                 BLSLimouslneService                  Ma1keting P1omo. Radio Personnel Travel     5000543049    001      11/08/2.013                        99.80
                   CarsfotRadlo-KatyPerryalbumplayba                   BLSLimous!neSe,vice                  Ma,ketlng Promo - Radio Personnel Travel    5000543050    001      11/08/2013                         99.80
                   CarsforRadio-KatyPerf'r'alhumplayba                 BLSLimousineService                  Marketing Promo - Radio Personnel Travel    5000543051    001      11/08/2013                        109.80
                   CARS FOR lA KATY SHOWCASE/SEPT 2013                 BLSLimousineServi,e                  Ma,keting Promo - Receptions/ Showcases     5000543058    001      11/08/2013                        197.65
                   CARS FORlA KA1YSHOWCME/SEPT 2013                    BLSUmousineService                   Marketing Promo-Receptions/Showcases        S000543059    001      11/08/2013                         74.50
                   CARS fORlA KA1Y SHOWCASE/SEPT 2013                  BLSLimousineService                  Marketing Promo - Reception~/ Showcases     5000543060    001      11/08/2013                         74.SO
                   CARS FORlA KATYSHOWCASE/SEPT2013                    gLSUt11ousineSe1vice                 Marketing Promo-Receptions/Showcases        5000543061    001      11/08/2.013                        74.SO
                   CARS FORlA KA1YSHOWCASE/SEPT20l3                    gLSUmousineService                   MarketingPromo-Reeeption\/Showrases         S000543062    001      11/08/2013                        109.75
                   CARS FORlA KA1YSH0WCASE/SEPT2013                    BLSUmousineService                   Marketing Promo -Recep1ions/Showcases       5000543063    001      ll/08/2013                         74.50
                                                                                                                                                                                                                  74.50
                                                                                                                                                                                                                          Case2:15-cv-05642-CAS-JC




                   CARS FOR lA KATY SHOWCASE/ SEPT 2013                gLSUmou~ineSe,vice                   Marketing P,omo - Reception\/Showcases      5000543064    001      11/08/2.013
                   CARS FORlA KA1YSHOWCASE/SEPT20l3                    gLSLimousineService                  Marketing Promo - Reeeptions/Showcases      5000543065    001      ll/08/2013                         74.50
                   CARS FOR lA KATY5HOWCASE/SEPT2013                   BLSUmousineSetvice                   Marketing P,omo - Receptions/ Showcases     5000543067    001      11/08/2013                         74.50
                   CARS FOR lA KA1YSHOWCASE/SEPT20l3                   BLSLimousineSetvice                  Marketing P,omo - Reception\/ Showcases     5000S43068    001      11/08/2013                         74.50
                   CARS FOR LA KATYSHOWCASE/5EPT 2013                  BLSUmousineSetvice                   Marketing Promo-Receptions/Showcases        5000543069    001      11/08/2013                         74.50
                   CARS FORlA KATY SHOWCASE/SEPT20l3                   BLSUmouslneSe,vice                   Ma1keting Promo - Receptions/ Showcases     5000543070    001      ll/08/2013                        141.52
                   CARS FORlA KATYSHOWCASE/SEPT20B                     BLSUmousineService                   Marketing P,omo. Receptions/ Showcases      5000543071    001      11/08/2013                        14L52
                   CARS FOR lA KATYSHOWCASE/SEPT2013                   BLSLimousineService                  Ma,ketingPromo-Receptions/Showcases         5000543072    001      11/08/2013                         62.50
                   CARS FOR lA KATY SHOWCASE /SEPT 2013                BLSUmousineService                   Marketing Promo· Receptions/ Showcases      5000543074    001      ll/08/2.013                        62.50
                   CARS FOR LA KATY.SHOWCASE/SEPT 2013                 BLSLimousineSetvice                  Marketing Promo-Receptions/Showcases        500054307S    001      11/08/2013                         62.50
                   CARS FORlA KATY SHOWCASE/SEPT 2013                  gL5LJmousineService                  Marketing Promo-Receptions/Showcases        5000543076    OOJ.     11/08/2.013                        62.50
                   CARS FORlA KATYSHOWCAS[/SEP.T 2013                  gLSUmousineSetvice                   MarketingPromo•Receptlons/Showcases         5000543077    001      ll/08/2013                         62.SO
                                                                                                                                                                                                                               2:15-cv-05642-CAS-JC Document




             m     CARS FOR lA KATY SHOWCASE/ SEPT 2013                gLSUmousineService                   Marketing Promo-Receptions/Showcases        5000543078    001      11/08/2013                         62.50
                   CARS FOR lA KATY SHOWCASE/SEPT 2013                 gLSLimousineService                  Marketing Promo ·Receptions/Showcases       5000543079    001      11/08/2013                         62.50
             ;><   KatyPerryOve,ase                                    gLSUmousiueService                   Marketing P,omo ·Receptions/Showrases       5000549723    001      U/13/2013                          41.50
             ~     KatyPenyPlaybackoverage                             BLSUmousineService                   Marketing P,omo -Receptions/Showcases       5000560430    001      11/21/2013                         92.68
                   Ka1yPeriyPlayb.lckoverage                           gLSUmousineService                   Marketing Promo - Receptions/ Showcases     5000560432    001      11/21/2013                        104.68
                   KatyPeny Playback overage                           BLSLimoushieService                  Marketing Promo • Receptions/ Showcases     5000560434    001      11/21/2013                        104.68
             O')
             I     Haze/ Kl-ITS Travel for playback                    BLSLimousineService                  Ma,keting Promo. Receptions/ Showcases      5000595:!56   001      12/17{1013                      1,796.34
                                                                                                                                                                                                                                                    Document486-1




             O')   KatyPeriyShowcaseOVe,age                            BLSLimousineService                  Ma,keting Promo. Receptions/ Showcases      5000607971    001      Ol/06/2.014                       162.38
             co    Katy Perry Showca~e Overage                         gLSUmousineService                   MarketingPron10-Receptions/Showcases        5000607972    001      01/06/2.014                       106.89
                                                                                                            Marketing Promo - Receptions /Showcases     5000607973    001      Ol/06/2.014                        92.68
                                                                                                                                                                                                                                                             #:10775
                                                                                                                                                                                                                                                             #:10119




                   Ka1y Per1y Showcase overage                         BLSLimousineSe,vlce
                   CarSetvice/'Nrongvendor/DavldSymonds                BLSlimousineServ!ce                  Ma,keting Promo • Receptions/ Showca~es     5000610~93    001      Ol/08{1014                         99.80
                   Katy/Cumul.isEvent/RepullP0-2013                    AmerkanExpressTravelService          Marketing Promo-Receptions/Showcases        5000639650    001      02/05/2.014                     2,330.00
                   Katy/CumuLs Event/Repull P0-2013                    AmericanExpressT,avelService         Marketing Promo-Receptions/Showcases        S000639651    002      02/05/2.014                     2,330.00
                                                                                                                                                                                                                                                             499-8 Filed




                   persoualme.ilontheroad                              Dennis Humbert                       MatketingProrno-Subsistence/Restaurant      0052002513    009      09/20/2013                         20.86
                   breakfast on the road                               Dennis Humbert                       Marketing Promo-Subsistence/Restaurant      0052002513    010      09/20/2013                          S.61
                   lHean RadiofestivaltocoverKaty,EltonandThi          Deid,eKeamey                         Marketing Promo. Travel· Other              0052000917    003      08/09/2013                        175.17
                   Travel around the countiy to lmponant radio stati   Dennis Humbert                       Marketing Promo-Travel-01her                0052000969    001      08/12/2013                      1,30&79
                   hadtorevisetrip1oaddextrafewday .. tolakeK          Dennis Humbert                       Marketing Promo. Travel- Other              OOS2001408    001      08/22/2013                        65&38
                   Pa,kingatlAX                                        Dennis Humbert                       Marketing Promo. Travel- Other              0052002Sl3    005      09/20/2013                         4&93
                   ParkingatlAX                                        Denni,;Humbert                       Ma,keting Promo -Travel - Other             0052002513    006      09/20/2013                         30.07
                   taKi                                                Dennis Humbert                       Marketing Promo. Travel - Taxi/ Limo        0052002513    007      09/20/2013                          5.40
                   car to airport                                      Dennis Humbert                       Marketing Promo - Travel· Taxi/ Limo        0052002513    Oll      09/20/2013                         75.18
                                                                                                            Marketing Promo - Travel· Taxi/ Limo        0052002513    004      09/20/2013                         39.10
                                                                                                                                                                                                                                                                    Filed10/09/19




                   Taxitoai,port                                       Dennis Humbert
                   flashdriveswithmusic/katy                           ZAMEK WORLD MARKETING INC            Ma1keting Video - Tape copy/ CDR            5000S2l21S    001      10/2.1/2013                       373.82
                   Rocking Chair/KP/QlOO & KRgE                        ROCKING CHAIR ENTERTAINMENT          MarketingPromo-RadiolndiePromo              S000460397    002      08/20/2013                      1,250.00
                   katy/top 40/wflv wnks wpity                         Rick Cooper Musk                     MarketlngPromo-RadiolndiePromo              5000461795    002      08/22/2013                      1,250.00
                   KATY/r0P40                                          JeffDeaneAndAssociatesLLC            Ma,ketingPromo-R.id!olndiePromo             5000461846    002      08/22/2013                      2,500.00
                   katyperry/Jopphasel/top40                           ZEntertainmeut                       Ma1ke1ingPromo-RadiolndieP,omo              5000461848    002      08/22/2.013                     2,500.00
                   kar.y/whzkspW/top40                                 LeaseALocalLLC                       Marke1!ngPromo-RadioJ11diePmmo              5000462970    002      08/21/2.013                       750.00
                                                                                                            MarketfngPromo-Radio]ndieP,omo              5000463680    002      08/26/2013                        750.00
                                                                                                                                                                                                                                                                          11/20/19 Page




                   KA1Y/TOP40/lOP                                      Studlo8Promotionslnc
                   KATY/WAYV/TOP40                                     Rick Salvador Productions            Marketing Promo - Radio lndie Promo         5000463681    002      08/26/2013                        250.00
                   lraty/wspk/top40                                    BatryflesnickPromotionslnc:          MMketiug Promo. Radio lndie Promo           5000463682    002      08/26/2013                        150.00
                   katy/kuddkhhm/top40                                 RavenBeauty                          Marketing Promo· Radio lndle Promo          5000463683    002      08/26/2013                        500.00
                   KATY/WXKB/TOP40                                     (40 Mu~iclnc                         Marketing Promo· Radio lndie Promo          5000463685    002      08/26/20B                         250.00
                                                                                                                                                                                                                                                                                   Page159




                   katy/wjfx/top40                                     C40Musklnc                           Marketing Promo - Radio lndie Promo         5000463687    002      08/26/2013                        2S0.00
                                                                       Southwest Album Netwo1k Inc (SWAN)   MarketingPromo-Rad!oludiePromo              5000463689    002      08/26/2013                        150.00
                                                                                                                                                                                                                                                                                        69 of




                   katy/ktfm/top40
                   KATY/lOP/rOP40                                      MUZICSl LLC                          Ma1kctingPromo-RadiolndiePromo              5000463698    002      08/26/2.013                       500,00
                   indie/wk814820/katy/top40                           All Access Music Group               MarketingPromo-R.idiolndieP,omo             5000466S81    007      08/29/2013                        250.00
                   katy/lawman/pop                                     Lawman Promotions Ltd                MarkeliugPromo-RadioJndiePromo              5000466582    002      08/29/2.013                     4,000.00
                   KATY/phase3/kchz-kdh-z/top40                        Hits Magazine Inc                    MarketingPromo-RadiolndleP1omo              5000468651    002      09/04/2013                        500.00
                                                                                                                                                                                                                                                                                           of100




                   katy/L0Pphase2/KBEAKBKS/top40                       HibMagazinelnc                       Marke1ingPromo-RadioJndiePromo              5000468652    002      09/04/2013                        500.00
                   katy/wdjq/RR/top40                                  R&RAndAssociatesLLC                  MarketingPromo-RadiolndieP,omo              5000468778    002      09/04/2013                        250.00
                   indie/wk8-7-8/13/katy/lop40                         All Access Mu~ic Group               MarketingPromo-RadiolndieP1omo              S000468787    008      09/04/2013                        250.00
                   indie/ka1y/phase4/top40                             Hit\Magazinelnc                      MarketingPromo-RadioJndiePromo              5000470414    002      09/05/2013                        500.00
                                                                                                                                                                                                                                                                                              307 Page




                                                                                                                              Page18of29
                                                                                                                                                                                                                                                                                                  PageID
                                                                                                                                                                                                                                                                                                       ID




                   CAPITOL01166




PAGE 1828
EXHIBIT 30
                                                                     HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                     Marketing-Prism(Prorated)
                                                                                                                                                                                                                         Case




                                                                                                             1                                                                   •I· 111111~ ll•!H•H!IICHIII
                    H!Z·lll1ll 1IE!IMll·li                         mn~                                    a1 !!ll!D·H1                                 ~·Jmr!WHl!Elt11·   !mH·                                 250.00
                     indfo/wk 8_2}.8_27fkaty/top40                 All Access Mu~ic Group                 Ma,ketlng Promo- Radio lndie Piomo           5000474063         006    09/09/2013
                     katy/phasel-w)lss-xhto/top40                  GT Entertainment ltd                   Marketing Promo - Radio lndie Promo          5000474070         002    09/09/2013                    750.00
                     indie/8_ 28_9_ 3/katy/top40                   AllAues5MusicGroup                     Marketing Promo - Radio lndle Promo          5000474646         008    09/09/2013                    250,00
                      katy/WXVK/top40                              Tri State Promotions & Maiketing Inc   Marketing Promo - Radio lndie Promo          5000489075         002    09/B/2013                     150.00
                      indie/wk94-9-10/top40/katy                   All Access Music Group                 Marketing Promo - Radio lndie Promo          5000489085         006    09/23/2013                    250.00
                      9555/katy/phasel                             Rick Cooper Mu\ic                      Marketing Promo· Radio rndie Promo           5000489116         002    09/23/2013                    750.00
                      katy/WXLS/11175                              MAJESTIC PROMOTIONS lNC                M.uketing Promo - Radio In die Promo         5000489117         002    09/23/2013                    250.00
                      katy/pha\e5/top40/A63593                     liil .. Magazinelnc                    Marketiug Promo - Radio lndie Promo          5000489118         002    09/23/2013                    500,00
                      realindie/9_11--9_17/katy/1op40              All Acee\ .. MusicGroup                MarketingProrno-Radiolndie.Promo             5000495565         006    09/27/1.013                   250.00
                      katy/pha\e6/top40                            HitsMaga2inelnc                        MarketingPromo-RadlolndiePromo               5000495822         002    09/27/2013                 1,250.00
                      KATY/MOXY/POP                                MoxyEnteitainment                      Ma1ketingPromo-RadioJndie.Promo              50004989ll         002    10/01/2013                 2,000.00
                      indie/9-18_9-24/katy/top40                   All Acee\~ Music Group                 MarketingPromo-RadiolndiePromo               5000502072         005    10/04/2013                    250.00
                      4192/K,ity/Pop/Oct                           4192P,omotions                         MarketingPromo-RadiolndiePromo               5000521201         002    10/21/2013                    500,00
                      Katy/HotAqPha\e2/GfEnt                       GT Entertainment Ltd                   Ma,ketingPromo-RadiolndiePromo               5000521204         002    10/21/2013                    500.00
                      indie/10/9-10/15/katy/pop                    AIIAcces\ Mu~icGroup                   Ma,keting Promo - Radio lndie Promo          5000531546         '010   10/29/2013                    250.00
                      katy/WXIS/11175                              MAJESTIC PROMOTIONS INC                Marketing Promo - R.ldio lndle Promo         5000767044         002    05/28/2014                   (250.00)
                      Katy/S1N2014CalendarP1acement                Pellegrino fut Promo Int               AdvertisingOnline-WebSiteAdverts             5000547832         003    11/12/2013                  1,000.00
                      Ad/K,itf/10/16-10/22/Por                     AllAtces\ Music Group                  Advertising Online - Web Site Adverts        5000555633         005    11/18/2013                    500.00
                    . Ad/W.23-10.29/Katy/Pop                       AIIAcce\\MuslcG,oup                    AdvertisingOnline-WebSileAdverts             5000556838         001    11/19/2013                    500.00
                      Katy/ RAMP/ 11-22                            My Damn Channel Inc                    AdvertisiugOnline-WebSileAdverts             5000589534         001    12/12/2013                    750.00
                                                                                                                                                                          004    01/16/2014                    500.00
                                                                                                                                                                                                                         Case2:15-cv-05642-CAS-JC




                      Ad/10/30-11/5/Katy/Pop                       AIIAc.ce~s Music Group                 AdvertisiugOnline-WebSileAdverts             5000619584
                      Ad/U-4-12-10/Katy/Pop                        AIIAcc.e~.. MusicG1oup                 Adve1tisiugOnline•WebSileAdverts             5000626782         004    Ol/23/2014                    500.00
                      Ad/lHi-11-U/KatyU/Pop                        AIIAcc.e~s Music Group                 Advertising Online - Web Site Adverts        5000631779         006    01/28/2014                    500.00
                      Ad/12-11-12-17/'(.JJ/Pop                     All Atce\s Music Grou11                Advertising Onliue - Web Site Adverts        5000631781         006    Ol/28/2014                    500.00
                      Ad/11-27-12-3/Katy/Pop                       AllActe\s Music Group                  Advertising Online. Web Sile Adverts         5000631782         004    01/28/2014                    500.00
                      Ad/11-20-11-26/Katy/Pop                      All Acce\s Music Group                 AdvertisingOnline-WebSileAdverts             5000631785         001    01/28/2014                    500.00
                       KatyPeriyP1i<.ma1kTourTicket\               AEGliveGoldenvoiceFe\tiv.ils           Marketing Promo - Radio Concert TideH        5000751564         002    05/15/2014                76,673.93
                       Katy Periy AMA Awards -Gl05                 AmericanExpre\sTravelService           Muketing Promo - Radio Conte\t/Giveaway      5000566854         001    11/27/2013                    364.28
                       Kaw Periy AMAAwa,d~ -Gl05                   AmericanUpressTravelService            Marketing P1omo - Radio Contest/Giveaway     5000566878         001    11/27/2013                    406.08
                       Katy/AMA Coute<.t Wirmers(CUMULUS}-POP      AmericanExpreuTravelService            Marketing Promo - Radio Conte~t/Giveaway     5000586128         001    12/11/2013                    551.25
                       Kaly/AMA Comest Winners(CUMULUS)·POP        AmericanUpreuTravelService             Marketing Promo - R.ldio Conte\t/Giveaway    5000586129         001    12/11/2013                    551.25
                       Katy/AMA Contest Wlnners(CUMULUS}-POP       American Express Travel Service        Marketing Promo - Radio Contest/Giveaway     5000586130         001    12/11/lOB                     551.25
                                                                                                                                                                                                               551.25
                                                                                                                                                                                                                              2:15-cv-05642-CAS-JC Document




             m         Katy/AMA Conte<it Winners(CUMULUS}-POP      American Expreu Travel Service         Marketing Promo - Radio Conte\t/Giveaway     5000586131         001    12/11/2013
                       Katy/AMA Contest Winners(CUMULUS)-POP       American UpressTravelService           Marketing P,omo - Radio Contest/Giveaway     5000586132         001    12/11/2013                    551.25
             ?><       Katy/AMA Coute\l Winue1s(CUMULUS)-POP       Amerkan Expreu Travel Service          Marketing P1omo - Riidio Conte~t/Giveaway    5000586133         001    12/11/2013                    551.25
             -->.      Katy/AMA Contest Winuers(CUMULUS)-POP       AmericanExpreuTravelService            Marketing Promo - Radio Contest/Giveaway     5000586134         001    12/11/2013                    551.25
             -->.      Katy/AMA Contest Wlnners(CUMULUS}-POP       AmericanExpreiSTravelService           Marketing Promo. Radio Conle~Glve<>way       5000589776         001    12/12/2013                    833.80
                      Katy/AMA Conte<.! Winners(CUMULUS)-POP       AmericanExpreuTravelService            Marketing Promo - Radio Conte~t/Giveaway     5000589777         001    12/12/2013                    833.80
             O')
              I        Katy/AMA Contest Winners(CUMULUS)-POP       AmerlcanExpre\sTravelService           Marketin11 Promo- Radio Conte\t/Giveaway     5000589779         001    12/12/2013                    713.80
                                                                                                                                                                                                                                                   Document486-1




             O')       K,Jty/AMA Contest Winners(CUMULUS)-POP      AmericanExpressTravelService           Marketing Promo. Radio Contes-t/Giveaway     5000589780         001    12/12/2013                    713.80
             c.o       Katy/AMA Contest Winne1s(CUMULUS}-POP       AmerkanExpre!iSTr.1velService          Marketing Promo - Radio Conte\t/Giveaway     5000589783         001    12/12/2013                    830.20
                                                                                                          Marketing Promo. Jbdio Contest/Giveaway      5000589784         001    12/12/2013                  1,088.30
                                                                                                                                                                                                                                                            #:10120
                                                                                                                                                                                                                                                            #:10776




                       Katy/AMA Contest Winne1:.{CUMULUS}-POP      AmerkanExpressTravelService
                       !Yty/AMA Contest Winne,s(CUMULUS)-POP       American Express Travel Service        Marketing Promo - Radio Contest/Giveaway     5000589785         001    12/U/2013                   1,088.30
                       Katy/AMA Co11te<.t Winners(CUMULUS}-POP     AmericanExpre\sTravelService           Marketing Promo· Radio Contest/Giveaway      5000589796         001    12/12/2013                    IB0.20
                       Katy/AMA Contest Wlnue1s(CUMULUS)·POP       AmericanExpressTravelService           Marketing Promo - Radio ConteS't/Giveaway    5000589801         001    12/12/2013                  1,079.80
                                                                                                                                                                                                                                                            499-8 Filed




                       Katy/AMA Contest Winuei:;(CUMULUS)·POP      AmericanUpressTravelService            MarketJug Promo. R.ldio Contest/Giveaway     5000589802         001    12/12/2013                 1,079.80
                       Katy/AMA Contest Winne1s(CUMULUS}-POP       American Expre\STtavelServlce          Marketing Promo - R.ldio Contest/Giveaway    500058982.3        001    12/12/2013                    465.46
                       Katy/AMA Contest Winne1:;(CUMULUS)-POP      AmericanExp1-essTrave1Servlce          Marketing Promo· R.ldio Contest/Giveaway     5000589824         001    12/l2/20B                     465.46
                       Katy/AMA Contest Winners(CUMULUS)-POP       AmerirauExpressTrave1Service           Marketing Promo - Radio Contest/Giveaway     5000589837         001    12/12/2013                    737.32
                                                                                                                           8
                                                                                                          Marketing Promo Radio Contest/Giveaway       5000589840         001    12/U/2013                     693.80
                       Katy/AMA Contest Winners(CUMULUS)-POP       American UpressTravelSe1vlce
                       Katy/AMA Contest Winners(CUMULUS)·POP       American Up1essTravelService           Marketing Promo - R,;idio Contest/Giveaway   5000589841         001    12/12/2013                    737.32
                       Katy/AMA Coutest Winuers(CUMULUS)-POP       AmericanExpre\sTravelService           Marketing Promo. Radio Contest/Giveaway      5000589844         001    12/12/2013                    693.80
                       KBFF Hotel for AMA p1omotion (per Dennis    American Express Travel Service        Marketing Promo - Radio Contest/Giveaway     5000593962         001    12/17/2013                    220.18
                       Katy Perry AMA Awards -G105                 American Express Travel Service        Marketing Promo - Radio Contest/Giveaway     5000593963         001    12/17/201)                    483.08
                                                                                                          Marketing Promo - Radio Contest/Giveaway     OOS2004359         001    05/06/2014                (1,088.30)
                                                                                                                                                                                                                                                                   Filed10/09/19




                       47S1009                                     Amerlcan£xpre\STrave1Service
                       4751009                                     American Express Travel Service        Ma,ketlng Promo - Radio Contest/Giveaway     0052004360         001    05/06/2014                (1,088.30)
                       Katy/POP/l-Ent                              ZEnte,tainment                         Marketln11Promo-RadiolndiePromo              5000549744         001    11/13/2013                  2,500.00
                       Katy/POP/LeaseALoca1                        LeaseALocalLLC                         MarketlngPromo-R.:JdioJndiePromo             5000555637         001    11/18/2013                    750.00
                       HrT5/Pbase3/Katy/POP                        HitsMagaziuelnc                        MarketingPromo-RadiolndiePromo               5000566144         001    11/26/2013                    500.00
                       HIT5/Katy/Phase2/POP                        Hits Magazine Inc                      Marketing Promo. Radio India Promo           5000566145         001    11/26/2013                    500.00
                       Katy/Phase 1 WX5S XHTO / pop                GT Entertainment Ltd                   Marketing Promo- Radio lndle Promo           500057727S         001    12/04/2013                    750.00
                                                                                                                                                       5000589548         001    12/U/2013                     500.00
                                                                                                                                                                                                                                                                         11/20/19 Page




                       Katy/Pha5e4/POP                             HilsMagaziuelnc                        Marketing Promo - Radio In die Promo
                       Katy/Phase 2 KFRH KRCK/ pop                 ZEntertainment                         Marketing Promo - Radio lndie Promo          5000595358         001    12/17/2013                  1,000.00
                       Katy/WZPL/Phase2/POP                        ZEntertainment                         Marketing Promo· Radio In die Promo          5000595359         001    12/17/2013                  1,000.00
                       Katy/Pop/Phase2                             MUZIC51LLC                             Ma1keting Promo- Radio tndie Promo           5000608254         001    Ol/06/2014                    500.00
                       lndie/10/30·11/5/Katy-U/Pop                 AIIAcces~ Music Group                  Marketing Promo. Radio rndie Promo           5000619618         008    Ol/16/2014                    250.00
                                                                                                                                                                                                                                                                                  Page160




                       lndie/11.13·11.19/Katy/POP                  All Access Mu~ic Group                 Marketing Promo- Radio ln<lie Promo          5000626780         OU     01/23/2014                    250.00
                                                                                                          Ma,ketingPromo-RadlolndiePromo               5000626781         006    01/23/2014                    250.00
                                                                                                                                                                                                                                                                                       70 of




                       lndie/12.4-U.10/Katy/Pop                    All Access Mu\ic Group
                    · lndie/11-20-11·26/KPU/Pop                    All Access Music Group                 MarketingPromo-RadiolndiePromo               5000630114         008    01/27/2014                    250.00
                       lndie/11.27-12.3/KPU/Pop                    All Access Mu~ic Group                 MarketingPromo-RadloJndiePromo               5000631772         001    01/28/2014                    250.00
                       Paymenl for Katy Cumulus Rental/MARRIOTT    American Expre~ Travel Service         MarketingPromo-Receptlons/Showca\eS          5000562249         002    11/22/2013                  2,330.00
                       KATY/Makeup for Cumulus lA el/ent           Cro$byCarterMauagementLLC              Marketing Promo-Receptions/Showcases         5000606645         001    01/03/2014                  2,400.00
                                                                                                                                                                                                                                                                                          of100




                       Payment for K,ity Cumulus Renlal/MARRJOTT   American Expre~sTravelService          MarketlngPromo-Receptions/Showta5e\          5000638677         002    02/04/2014                 (2,330.00)
                       Katy/POP/l-Ent                              ZEntertainment                         MarketingPromo-RadioJndiePromo               5000549744         002    11/13/2013                  2,500.00
                       Katy/POP/LeaseALocat                        leaseALoralLLC                         MarketingPromo-RadioJndiePromo               5000555637         002    11/18/2013                    750.00
                       HITS/Phase3/K,11y/POP                       Hits Magazine Inc                      Ma,ketingPromo-R.ldiolndieP,omo              5000566144         002    11/26/2013                    500.00
                                                                                                                                                                                                                                                                                             307 Page




                                                                                                                               Page19of29
                                                                                                                                                                                                                                                                                                 PageID
                                                                                                                                                                                                                                                                                                      ID




                     CAPITOL01167




PAGE 1829
EXHIBIT 30
                                                                             HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                                             Ma1ke1ing-Prisrn(P,orated)
                                                                                                                                                                                                                                                        Case




                                                                                                                                     1                                         ~-,~IH!IJCl!mlllrl·           •rn 111ll'1IM1m;,H·l1IH111I
                    !·!!·l'l1lll·~l·l1                                     nu~                                                    H :!m!l·1
                                                                                                                                  Markel!ngP,omo-RadiolndieP,omo               5000566145
                                                                                                                                                                                                     IIUI·
                                                                                                                                                                                                     002     U/26/2013                      S00.00
                     H1TS/Katy/Pha\c2/P0P                                  lliuM.1gazinelnc
                     Katy/Pha~e l WXSS XHTO / pop                          GTE'.nte1taiumentltd                                   MarketlngPromo-RadiolndieP101110             5000577275            002     12/04/2013                     750.00
                     Katy/Phaw4/POP                                        llit~Mag,uinelnc                                       Ma1ketinsPromo-RadiolndleP1omo               5000589548            002     12/12/2013                      500.00
                     Katy/Phase2 KFRII KRCK/ pop                           ZEntertainment                                         Market!ngPromo-RadiolndlePromo               5000595358            002     U/17/2013                     1,000.00
                     Katy/Pop/Phar.e2                                      MUZICSllLC                                             M,ir~el!ng Promo - Radio lndie P,01110       5000608254            002     Ol/06/2014                      SOD.OD
                     lndie/10/30.11/5/Katy-U/Pop                           AU Arnau     Music Group                               MarkelingPromo-RadiolndieP1omo               5000619618            009     01/16/2014                      250.00
                      lndie/11,13-11.19/K.ity/POP                          All Access   Mu~ic Group                               MarketlngPromo-RadiolndieP,omo               5000626780            OU      01/23/2014                      250.00
                      Jndie/12.4-12.10/Katy/Pop                            ADAtteu      Music Group                               MarketiugPromo-RadiolndlePromo               5000626781            007     Ol/23/2014                      250.00
                      Jndie/11·20-11-26/KPU/Pop                            All Acceu    Music Group                               Market!ngPrnmo-RadiolndicPromo               5000630114            009     01/27/2014                      250.00
                      hnlie/11.27-12.3/KPU/Pop                             All Access   Music Group                               Ma1keli11gPromo-RadiolndlePromo              5000631772            002     01/28/2014                      250.00
                      Produttlonsuileo;ession                                                                                     Ma1keting Promo -Cllen1 services             0099040107            047     08/18/2014                      200.00
                      WPVO / WBU-Grammy Flyaway                            Amerlcan£:xpressTravel5ervice                          Marketing P1omo - Radio Comest/Give.lway     5000638501            001     02/04/2014                      505.85
                      WPYO / WBLI-Grammy Fly.Jway                          Ame1ican£:xpreS'iTraveJService                         Marketing Promo - Radio Con1e~t/Give.:iway   5000638555            001     02/04/2014                      486.16
                    · WPVO/WSLI-GrammyFlyaway                              Amerkan Expre!,',Travel Service                        Marketing Promo - RadioCome~t/Giveaway       5000638559            001     02/04/2014                      54L80
                      WPYO / WBLI - Grammy Flyaway                         AmericanExpreSiTraveJService                           Ma,kctlug Promo - Radi0Co11te~1/Giveaway     5000638572            001     02/04/2014                      541.80
                      KatyPerryDl1/hh!rts/Be1nadeUe                        Bernadene Productions                                  Marketing Promo - RadioC011te11/Givcaway     5000652920            001     02/18/2014                    2,000.00
                      WNOW Kaly Flyaway                                    AmericanExpreuTravelService                            M.ukcting Promo - Radio Contest/Giveaway     5000744924            001     05/09/2014                    1,379.20
                      WNOW IC.Jty Flyaway                                  American Express Travel Service                        Marketing Promo - RadloContest/Give.:iway    5000744925            001     05/09/2014                    1,379.20
                      Cap!lol Spwke~·KAMP/MP Solutions                     MP Sofutlons rue DBA Markelin11 & P1omotionalS0lutio   Marketin11 Promo - RadioConte~t/Give.:iway   5000773941            001     06/04/2014                    1,544.50
                      WNOW K.ity Flyaway                                   AmericanExpre!>!iTrave1Service                         Marketin11 P,omo - Radio Contest/Giveaway    500080S.906           001     07/01/2014                      210.41
                                                                                                                                                                                                             07/12/2014                      572.50
                                                                                                                                                                                                                                                        Case2:15-cv-05642-CAS-JC




                      ETA 36H24/M5 K£Ll't'/FAIRFIELD INN WASH IN           America11Expre~sTrave1Servite                          Marketing Promo· Radio Conte~t/Giveaway      5000818956            001
                      Katy/KUDD&KHIIM/pop                                  Ravenlleauty                                           Marketing Promo - Radio lndie Prnmo          5000613468            001     01/10/2014                      600.00
                      Ka1y/D1l/Coope1/Pop                                  Rick Cooper Music                                      Marketing Promo - Radio !udie Promo          5000616534            001     01/14/2014                    1,000.00
                      KP/Phaw2/Po11                                        Pelleg1ino[n1Promolnt                                  Ma1keling Promo- Radio lndie P,omo           5000626779            005     01/23/2014                      250.00
                      Katy/Phase2-W00D/5tudfo8                             S1udlo8Promotionslnc                                   MarketingPromo-RadiolndiePrnmo               5000646968            001     02/12/2014                      250.00
                      Katy/l<JJOD&KHllM/po11                               Rave11Beau1y                                           Ma1ketin11Prorno-RadiolndiePmmo              S000613468            002     01/10/2014                      600.00
                      Katy/Oil/Cooper/Pop                                  lllck Cooper Music                                     MarketingProrno-RadiolndiePromo              5000616S34            002     01/14/2014                    1,000.00
                      KP/Phaw2/Pop                                         PellesrinoEntPromolnc                                  MarketlngPrnmo-RadioludiePromo               5000626779            006     01/23/2014                      250.00
                      Katy/Phase2-W000/5wdio8                              5tudio8Promotion5lnc                                   Marketing Promo- Radio lndie Promo           S000646968            002     02/12/2014                      2SO.OO
                      Katy Overage                                         CltibankNA                                             MarketlngP,omo-Clientservite\                5000939800            001     10/28/2014                      667.60
                      KatyPeuycustomhinhdaycakesforkeyradiopar             Megan Youngblood                                       Market!ug P1omo - Competitions               0052004318            001     05/06/2014                    1,144.50
                      Katy Periy p1omo Birthday Cake\ for WHQC and WNKS.   David Hodge                                            Marketing P,omo • Competitions               00520048_52           001     05/20/2014                      292.28
                                                                                                                                                                                                                                                             2:15-cv-05642-CAS-JC Document




             m        Katy Petiy Bi11hday Cakes WOCGand WPLW               David Hodse                                            Ma1keting Promo -Competitions                0052004852            002     05/20/201'1                     285.60
                      Oeli\leiy of Katy Periy Birthday cakes to WOCG and   David Hodge                                            Marketing P,omo - Competitions               0052004852            003     OS/20/2014                       4'19
             ;><      Ka1ycupcake,;fo1KIIIIM,KSFM,l<ZZO                    Brianna Hill                                           Ma1ketJ11gPromo-Entertalnment                0052004466            002     05/08/2014                       45.50
             -->.     Katy cake for KONO                                   BrJam1aHIII                                            Marketing Promo-Entertainment                0052004466            003     05/08/2014                       16.99
             -->.     Katy cupcakes for KSXY, KMHX, KHHI                   Brianna Hill                                           Ma1ket!11gPromo-Entert<1inme11t              0052004466            004     05/08/2014                       23.10
                      Katy cakes for KMVO, KVLD, KIOI, KUC                 B1lann<1Ui11                                           Marketing Promo- Entertainmeut               0052004466            001     05/08/2014                      108.92
                                                                           DeunJ~Humbert                                          Ma1ketin9P1omo-Entertalnment                 0052004714            003     05/lS/2014                        2.99
             mI       Radiohi1e1views
                                                                                                                                                                                                                                                                                  Document486-1




             -..J     Radio Interview~                                     Deuni\Humbert                                          MarketJngPromo-Entertainmeut                 0052004714            001     05/15/2014                        &98
             0        Provide 1ickel\ to radio dieuts to attend first l    David Hodge                                            Marke'!ing Promo. Radio Concert Tkkeu        0052007331            002     07/J.9/2014                     942.47
                                                                                                                                  Marketing Promo - Radio Contert Tickets      0052007331            001     07/19/2014                    2,536.00
                                                                                                                                                                                                                                                                                           #:10777
                                                                                                                                                                                                                                                                                           #:10121




                      Extra1k:ket\toprovidetoprogramme15loattend           David Hodge
                      o,iglnaf 1icke1 buy was not enough and mo1e lkkel    Franc!!$caMoro                                         Marketing Promo - Radio Co11ce11 Tickets     0052007620            001     07/30/2014                      574.00
                      additionaltitket buyw.nneeded\inceo1iginalti         Francesca Mom                                          Marketing Promo - Radio Concert Tickets      0052007620            002     07/30/2014                      796.00
                      Katy Pe11y KKRZ flyaway/ Nad1vitre6/27               AmericanfxpressTravelService                           Marketing Promo - Rildlo Coule~t/Glveaway    5000752077            001     05/15/2014                    1,052.24
                                                                                                                                                                                                                                           1,052.24
                                                                                                                                                                                                                                                                                           499-8 Filed




                      Kilty Periy KKRZ fl)'away / Nashville 6/27           American Express Travel Service                        Marketing Promo - R.ldio Coulest/Giveaway    5000752078            001     05/15/2014
                      KatyFlyaway-Mi.imi7/3-KJVO                           American &:pre~sTravel Service                         Marke1ing Promo - Radio Coutest/Giveaway     5000766611            001     05/28/2014                      569.36
                      ICatyFlyaway-Miarni7/3-KJYO                          American Express Travel Service                        MarkC!tlng Promo - R.ldio Contest/Giveaway   5000766612            001     05/28/2014                      569.36
                      Katy Flyaway - WXICB to Boston 8/l                   AmerlcanExpressTiavelScrvice                           Ma,kellng Promo- Radio Coutest/Glveaway      5000781762            001     06/11/2014                      670.21
                       Ka1yFlyaway-WXKBloBoston8/2                         American f.xpre!>STravelScrvlce                        Marke1ing Promo - Radio Contest/Giveaway     5000781763            001     06/11/2014                      670.21
                      WDCQ·KatyFlyaway                                     Ame1ican ExpreS'5Trave1Sc1vice                         Markatlng Promo - Radio Contest/Giveaway     5000805832            001     07/01/2014                      275.00
                      WOCQ-Katyflyaway                                     AmerlcanExpre\sTravel.Service                          Marketing Promo - Radio Contest/Giveaway     5000805833            001     07/01/2014                      275.00
                      WXUC-Katy PeiryFlyaway                               Americ.an£xpressTrave1Service                          Marketing Promo - Radio Contest/Giveaway     5000805978            002     07/01/2014                      450.33
                      WXUC-KatyPe1ryFJvaway                                AmcricanExpre!>STrave!Service                          Marketing Promo - Radio Contest/Giveaway     5000805980            002     07/01/2014                      445.90
                                                                                                                                                                               5000814208            001     07/08/2014                      376.63
                                                                                                                                                                                                                                                                                                  Filed10/09/19




                      WAEVFlyawayKatyPeriy                                 AmericanExprev.TravelServite                           Marketing Promo-Radio Contest/Giveaway
                      WAfV Flyaway Katy Peny                               Ame1icanExpressTrave1Servite                           Marketing Promo- Radio Contest/Giveaway      S000814209            001     07/08/2014                      376.63
                      KZHT - Katy Periy Miami                              AmerlcanExpiesslrave1Service                           Marketing Promo - Radio Contest/Give.:iway   5000814223            001     07/08/2014                      981.67
                       KZHT-KatyPenyMiami                                  AmericanExp1ev.Trave1Scrvice                           Marketing Promo - Radio Contest/Giveaway     5000814224            001     07/06/2014                      981.67
                      Katy Peuy/hhhts·KRUF/Upmn                            Up~1artPromo1ionslnc                                   Mij1ketins Promo - Radio Coutest/Glveaway    5000818906            001     07/11/2014                      500.00
                      KKHH Katy Perry Flyaway                              AmerlcanExpres\TravelService                           Ma1ketlngPromo-RadioContest/Glveaway         5000820755            001     07/14/2014                      556.17
                      KKHH Ka1y Peiry Flyaway                              America11Exp1essTrave1Service                          Marketing Promo - Radio Contest/Giveaway     500082077S            001     07/14/2014                      556.17
                                                                                                                                                                                                                                                                                                        11/20/19 Page




                      Katy Per1y/T\hi1ts-WDZII/E1hn!c An work              Ethnk A1two,k Inc OBA fA Graphics                      Mar~eting Promo - Radio Contest/Giveaway     5000820785            001     07/14/2014                      749.95
                      WZAA Katy Periy Hotel                                Amerlca11Exp1essT1avelScrvice                          Marke!lng Promo - Radi0Contes1/Glve.Jw.1y    5000829758            001     07/23/2014                      207.64
                      Katy Pe11y/Tshirts-KRUF/Ups1art                      UpstanPromolioMlnc                                     Marketing Promo· Radio Contest/Giveaway      5000839841            001     07/31/2014                        (0.05)
                      WDIXKa1yFlyaway                                      Citibank NA                                            Ma1ke1!ng Promo. Radio Contest/Giveaway      5000847986            001     08/07/2014                      886.30
                      WDJXICa1yflyaway                                     Citibank NA                                            Marketing Promo -Radio Contest/Giveaway      5000847987            001     08/07/2014                      856.30
                                                                                                                                                                                                                                                                                                                 Page161




                      WEROflyawayforKa1y                                   Citib.rnkNA                                            Marke1!11g Promo - Radio Contest/Giveaway    5000853705            001     08/13/2014                      356.20
                                                                                                                                  Ma1ketins Prnmo - Radio Conte~/Glveaway      5000853706            001     08/13/2014                      356.20
                                                                                                                                                                                                                                                                                                                      71 of




                      WERO flyaway lo, Katy                                CilibankNA
                      WNWW Katy Flyaway                                    Cil!b.inkNA                                            Market Jug Promo - RadioConlest/Giveaway     S0008S3715            001     08/13/2014                      544.20
                      WNWW Katy Flyaway                                    Citili.lnkNA                                           Marke1l115 Promo - R.:rdioContest/Glvwway    5000853716            001     08/13/2014                      544.20
                      KKHtl K.ity Peiry flyaway                            Citibank NA                                            Marketing Promo - RadioContesl/GJvcaway      5000855461            001     08/15/2014                      359.34
                      WDJXKatyFlyaway                                      Citibank NA                                            Ma,keting Promo - Radi0Co11test/Giveaway     50008571129           001     08/16/2014                      257.40
                                                                                                                                                                                                                                                                                                                         of100




                      WXYK- Ka1y Pe1ry Flyaway                             Citibank NA                                            Ma,ket!ng Promo - Radio Contest/Giveaway     5000859356            001     08/19/2014                      691.73
                      WXYK- K.ity Perry Flyaway                            Citibank NA                                            Marketing Promo- Radio Contest/Giveaway      5000859359            001     08/19/2014                      691.73
                      WXYK - Katy Flyaway                                  Citibank NA                                            Ma1ke1ing Promo - Radio Contest/Giveaway     5000861079            001     OB/21/2014                      493.39
                       Katy Pe1iy/f~hilts-KVLY/RGV Marketing               RGV Ma11<e1ing & Ideas LLC                             Ma,keting P1omo - Radio Contest/Giveaway     5000863510            001     08/22/2014                      500.00
                                                                                                                                                                                                                                                                                                                            307 Page




                                                                                                                                                     Page20of29
                                                                                                                                                                                                                                                                                                                                PageID
                                                                                                                                                                                                                                                                                                                                     ID




                     CAPITOL01168




PAGE 1830
EXHIBIT 30
                                                                          HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                                       Muketins-Pris111{P101ated)
                                                                                                                                                                                                                                                     Case




                                                                                                                            BHml!D·H                                        B·!t1HBl'Jmm:I~ ·   •mi.       111
                                                                                                                                                                                                       •1·!1 l~IIM!~ZIIH·ml 11 l·III I
                         H!!?!m 1liTUIBil·1 1·11                        mn~
                                                                        Citibank NA                                         Marketing Promo - Radio Contest/Glveaw.-iy      5000867844          003    08/27/2014                          861.01
                         WfflZ • KATY PERRY FLYAWAY
                         WERZ -KAlYPERRYFlYAWAY                         Ci1ib.1nk NA                                        Marketing Promo - Radio Contest/Give=v          5000867845          003    08/27/2014                          736.99
                         KRUF-KATY PERRY FLYAWAY                        Citibank NA                                         M,nketing Promo - R.ldio Contest/Giveaw.-iy     5000867847          004    08/27/2014                          674.47
                         KRUF - KATY PERRY FLYAWAY                      Citibank NA                                         Marketing Promo - Radio Contest/Giveaway        5000867848          004    08/27/2014                          674.47
                          WHYI - KATY PERRY FLYAWAY                     Citibank NA                                         Marketlng Premo - Radio Contest/Giveaway        5000867850          002    08/27/2014                          297.97
                          WHYI - KATY PERRY FLYAWAY                     Citibank NA                                         Marketing Promo - Radio Conte~t/Giveaway        S0008678Sl          002    08/27/2014                          297.97
                          WEPDflyawayfo1Ka1V                            Citibank NA                                         Marketiug Promo - Radio Conte!.t/Glveawav       S000906096          001    10/01/2014                          376.S4
                        • KatyPerryflyaway                              Citibank NA                                         Marketing Promo· Radio Contest/Give=y           S000906916          001    10/02/2014                          319.31
                          KRUFKatvflyaway                               CJtJbankNA                                          Marketing Promo - Radio Conte~t/Giveaway        S000920689          001    10/14/2014                          S74.34
                          KRUFKa1yflyaway                               Citibank NA                                         Ma,keting Promo - Radio Contest/Giveaway        5000920870          001    10/14/2014                          773.62
                          WERZ-KatyPcnyftyaway                          Citibank NA                                         Ma1keting Promo - Radio Conte~t/Giveaway        S00092132S          001    10/15/2014                          171.34
                          KQCH- K.J1y Pmry Flyaway                      Citibank NA                                         Ma1ketlng Promo· R.ldio Conteit/Giveaway        S000921403          001    10/lS/2014                          100.00
                          KLCA-Ka1yPe11yFtyaw.iy                        Citibank NA                                         Ma1ke1ing Promo· Radio Conte~t/Glveaway         S000921404          002    10/lS/2014                           93.00
                          KQCI\-Ka1yPc1ryFlyaway                        Citibank NA                                         Marketing Promo - R.ldio Conte~t/Giveaway       S00092140S          001    10/15/2014                          100.00
                          KLCA -Katy Perry Flyaway                      Citibank NA                                         Marketing Promo· Radio Contest/Giveaway         5000921406          002    10/15/2014                           93.00
                          WERZ-Ka1yPenyFtyaway                          Citibank NA                                         Ma1ke1ing Promo-Radio Contest/Giveaway          S000921442          001    10/15/2014                          479.75
                          KlCA-KalyPerivFlyaway                         Citibank NA                                         Marketing Promo - Radio Conte~t/Giveaway        5000921485          002    10/15/2014                          920.80
                          KQCH - Katy Pe1ry Ftyaway                     Citibank NA                                         Ma1keling Promo -Radio Coute~t/Giveaway         S000921486          001    10/15/2014                            0.80
                          KLCA - Katy Peny Flyaway                      Citibank NA                                         Ma,keling Prnmo • Radio Conte~t/Giveaway        5000921487          002    10/15/2014                          920.00
                          WXYK-KatvPenyFtyaway                          Citibank NA                                         Markeling Promo- Radio Conte~t/Giveaway         5000930848          001    10/22/2014                          210.00
                                                                                                                                                                                                                                                     Case2:15-cv-05642-CAS-JC




                          WXYK-KatyFlyaway                              Citibank NA                                         Ma1keting P,omo- R.idio Contest/Giveaway        5000930849          001    10/22/2014                          32.3.U
                          WRNW-Katyflyil'IN'ay                          Citib.inkNA                                         Markeling P,omo -Radio Contest/Giveaway         5000930890          002    10/21/2014                          269.11
                          WNRG • Katy Pe1ry flyaway                     Citibank NA                                         M,uketins Prnmo - Radio Conle\t/Giveaway        S000930891          001    10/22/2014                          269.11
                          WERO flyaway for Katy                         CitihankNA                                          Ma1keting Promo - Radio Contest/Giveaway        5000931187          001    10/22/2014                          S09.84
                          ETA#372920/HARTSGROVf/ELJlABETH               CitlhankNA                                          Marketlns Promo· Radio Conleit/Giveaway         0050016909          002    10/24/2014                           H.56
                          KRUFKatv Flyaway                              Citib.inkNA                                         Marketing P,omo • Radio Conte\t/Giveaway        S000936661          001    10/25/2014                          652.04
                          KQCH • Katy Perry Ft,,,awav                   Citlhauk NA                                         Ma,keting Promo - R.idio Contest/Giveaway       50009S5698          001    11/11/2014                          330.78
                          WERZ-KatyPenyFlyaway                          Citihank NA                                         Marketing Promo· Radio Contest/Giveaway         50009S5716          001    11/11/2014                          382.68
                          KRUF - KATY PERRY FLYAWAY                     Citi~ukNA                                           Marketfns Promo - Radio Contest/Giveaway        5000955717          004    11/11/2014                          191.34
                          KQCH - Katy Pe1ry Flyaway                     Citibank NA                                         Marketing Promo - R.idioConlest/Giveaway        50009S832S          001    11/13/2014                          197.08
                          WNWW Katy flyaway                             Ci1lbank NA                                         Marketing P1omo • Ra~io Conteit/Giveaway        S000960199          001    11/14/2014                          289.84
                          cmnnooa                                       Citibank NA                                         Ma1keting Promo - Radio Conteit/Giveaway        0052002280          001    03/06/2015                          459.47
                                                                                                                                                                                                                                                          2:15-cv-05642-CAS-JC Document




             m            KLCA-Ka1yPe11yflvaw,1y                        Ci1ibank NA                                         Ma,keting Prnmo - Radio Conteit/Giveaway        5001084159          002    03/07/201S                           73.2.0
                          cmn10992                                      Citibank NA                                         Ma,ketins Promo - Radio Contert/Giveaway        0052.004256         001    05/0S/201S                         (920.80)
             ;><          cm1no992                                      CltibaukNA                                          Ma,keting Promo. R.idio Conte~t/Giveaway        0052.004257         001    05/0S/2015                         (920.80}
             ........     Katy Pc11y/Phaw 1-KDND/Rlck Cooper            Rick Cooper Mu~c                                    Ma1ketins Promo - Radio lndie Promo             5000706448          001    04/04/2014                        1,125.00
             ........     lndie/4.30-5.6/Katy/fop40                     AJIAccess Music Group                               Marketing Promo· Radio In die Promo             5000754198          005    05/16/2014                          250.00
             O')          lndie/5.7-5.B/Katy/fop40                      All Acu?ss Music Group                              Marketing Promo - Radio In die Promo            5000765974          003    OS/27/2014                          250.00
               I          lndie/5.28·6.3/Katv/fop40                     AIIAcce\s Music Group                               Marketing Promo· Radio lndie Promo              5000779089          005    06/09/2014                          250.00
                                                                                                                                                                                                                                                                               Document486-1




             --...J       lndie/5.21-S.27/KatyPeriy/fop40               All Access Music Group                              Marketing Promo- Radio lndie Promo              5000779130          004    06/09/2014                          250.00
             ........     lndie/6.4.6.10/Katv/fop40                     AIIActessMusicGioup                                 Ma1keting Promo - R.idio lndie Pro1110          5000807S81          006    07/02/2014                          250.00
                                                                                                                                                                                                       07/11/2014                          250.00
                                                                                                                                                                                                                                                                                        #:10122
                                                                                                                                                                                                                                                                                        #:10778




                          lndie/6.18-6.24/KatyPeriy/fop40               All Access Music Group                              Markellng Promo - Radio lndie P,omo             5000818891          003
                          Katy Peuy/Phaw 5·KAMP/tlits                   tlitsMagazinelnc                                    Marketing Promo· Radio In die Promo             5000820829          001    07/14/2014                          500.00
                          Katy Peny/Phaw 5-KAMP/lli!S                   flitsMaga2inelnc                                    Marketins P,omo - Radio lndie Promo             5000820829          002    07/14/2014                          500.00
                          Katy/Ph.ncl-KDND/Satisfaction                 Michael Bergin OBA Satisfaction Entenalnmen1 llC    MHketing Promo - R.idlo ludie Promo             5000835722          001    07/28/2014                        1,000.00
                                                                                                                                                                                                                                                                                        499-8 Filed




                          KatyPeriy/Phasel·KLLC/lawman                  lawman Promotions Ltd                               Marketing Promo· Radio fndie Promo              500089S235          001    09/22/2014                        1,000.00
                          Katy PerfY cake~                              Allison Smith                                       Ma1kc1lng P,omo - Radio Meals & £n1e11alnment   0052006659          001    07/03/2014                          220.57
                          KatyPerrybinhdaycakes                         Allison Smith                                       Marketing Promo - Radio Meals & Entertainment   0052006659          002    07/03/2014                          163.95
                          WNOKJonatha11Reedhotcl                        Amerkan£xpressTrave1Seivioo                         Marketing Promo- Radio Pe1r.onne1Trave[         5000835796          001    07/28/2014                          220.64
                          MIKE DANGER HOTEL -KATY PERRY                 Citibank NA                                         Mar•etingPrnmo-Receptions/Sl1owcases            5000958889          001    11/13/2014                          450.00
                          R.adiolnlerviews                              Denni\Humbert                                       MarketingPromo-5ubsistence/Restau1an1           0051004714          004    05/15/2014                            3.00
                          Radiolntetvii?Ws                              Dennis Humbert                                      Ma,keling Promo-Subsistence/Res1auran1          0052004714          002    05/15/2014                            &98
                          WNCI-KATY PERRY FLYAWAY                       Citibank NA                                         Marketing Promo- Radio Contest/Giveaway         5000867846          001    08/27/2014                          U6.02
                          WNO-KATY PERRY FLYAWAY                        Citibank NA                                         Marketing Promo· Radio Contest/Giveaway         50008678S7          001    08/28/2014                          583.20
                                                                                                                                                                                                                                                                                               Filed10/09/19




                          WNO-KATY PrnRY FLYAWAY                        Citibank NA                                         Ma1ketln11 Promo· Radio Contest/Giveaway        S000867863          001    08/28/2014                          583.20
                          Ka1y Pe,fV/Phase l·KDND/Rlck Cooper           Rick Cooper Music                                   Ma1ketlng Promo- Radio lndlc Promo              S000706448          002    04/04/2014                        l,US.00
                          lndie/4.30-5.6/Katy/fop40                     All Access Music Group                              Ma,ketlngPromo-RadioJndiePromo                  50007S4198          006    05/16/2014                          250.00
                          lndie/S.7-5.13/Katy/fop40                     AIIAccessMuslcGroup                                 MarketingP1omo-RadiolndiePromo                  5000765974          004    05/27/2014                          250.00
                          lndie/5.28--U.3/Katy/fop40                    AIIAccessMuskGroup                                  Markelin11Prnmo-RadioJndieP101110               5000779089          006    06/09/2014                          250.00
                          lndie/5.21-5.27/KatyPe1{f/fop40               AU Access Music Group                               Ma1ke1ingPromo-RadJ0JndlcPromo                  5000779130          005    06/09/2014                          250.00
                          lndie/6.4·6.10/Katy/Top40                     All Access Mu~k Group                               Marketin11P1omo•RadioJndiePromo                 5000807581          007    07/02/2014                          2.50.00
                                                                                                                                                                                                                                                                                                     11/20/19 Page




                          lndic/6.18·6.24/KatyPerry/fop40               All Access Mu\ic Group                              MarketlngPromo-R.JdioJndiePromo                 500081889]          004    07/11/2014                          2.50.00
                          Katy/Phasel-KOND/Satisfac1ion                 Michael Bergin OBA Satisfaction Entertainment llC   Marketing Promo· Radio Indio Promo              5000835722          002    07/28/2014                        1,000.00
                          KatyPe,ry/Phasel·KllC/lawman                  Lawman Promotions ltd                               Marketing Promo- Radio lndie Promo              500089523S          002    09/22/2014                        1,000.00
                          Adve1t/1.30.&5/KatyPeriy/Top40                All Access Music G,oup                              Advenk.ingOnline-WehSiteAdve1t1.                5000864906          004    08/2.5/2014                         500.00
                          Advertf8.17-9.2/Katy{Top40                    AIIAcces~ Music Group                               Advertk.ingOnline-WebSiteAdverts                5000913685          005    10/08/2014                          500.00
                                                                                                                                                                                                                                                                                                              Page162




                          Killy Pe1iy/WebAd &1/My Damn Channel          My Damn Channel Inc                                 Advertl\ingOnline-WebSiteAdverts                5000947284          001    11/03/2014                          750.00
                          MailingKaryPeriytickets                       DennisHumben                                        Ma1ket!ng Promo - Promo Shipping/Courier        0052009456          002    09/27/2014                             6.57
                                                                                                                                                                                                                                                                                                                   72 of




                          KatyPeuytkkct\                                CilibankNA                                          MarketlngPromo-PromotionalTickels               0052006511          001    08/19/2017                          330.92
                          AdditionaltlcketspurchasedforKatyPeriySanJo   Oe1111!sHumbe1t                                     Ma,ketlng Promo - Radio Conte rt Tickels        0052009456          001    09/27/2014                          640.00
                          KATY PERRY 9/20 lA-AMANDA GARCIA RIVERA       Citibank NA                                         Marketing Promo· RadioConte!.t/Giveaway         5000917463          001    10/10/2014                          310.20
                          KATY PERRY omvrnsuow 9/30- T. SALWAR          Citibank NA                                         Ma,ketlng Promo· Radio Contest/Giveaway         5000920792          001    10/14/2014                          224.20
                                                                                                                                                                                                                                                                                                                      of100




                          KATY PERRY DENVER SHOW 9/30- T. SAL WAR       Citibank NA                                         Ma,ketlng P,omo - Radio Contest/Glveaway        5000920793          001    10/14/2014                          224.20
                          KATY PERRY DENVER 9/30 WlN-SAUVAR P0#2        Citib.inkNA                                         Ma1keting Promo· Radio Conte!.t/Giveaway        5000921329          001    10/15/2014                          323.20
                          KATY PERRY DENVER 9/30 WlN-SAllVAR PDil2      CilibankNA                                          Marketing Promo - Radio Contest/Giveawily       5000921330          001    10/15/2014                          323.20
                          K.J1yPe1ry HOUSTON 10/10 win- K. Strader      Citibank NA                                         Ma1keting Promo - Radio Conte!.t/Glveaway       50009264:47         001    10/17/2014                          445.70
                                                                                                                                                                                                                                                                                                                         307 Page




                                                                                                                                             Page21 of29
                                                                                                                                                                                                                                                                                                                             PageID
                                                                                                                                                                                                                                                                                                                                  ID




                         CAPITOL01169




PAGE 1831
EXHIBIT 30
                                                                                HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                                             Marketing-Prism(Prorated)
                                                                                                                                                                                                                                                           Case




                       !·m•lll1llllll:lmlllll, I                              BIi~                                                al•Cl!!lm+I                                    !·Hl~Cllll!lllll·   !mH·   •M!ll1ll~lll•!l!.H!ll1II· 1111
                        KatyPerry HOUSTON 10/10 win- K Strader                Citibank NA                                         Marketing Promo - Radio Co11test/Give<1way     5000926448          001    10/17/2014                          445,70
                        KATY PERRY 9/20 !A-AMANDA GARCIA FUVERA               Citibank NA                                         Marketing Promo - Rad lo Contest/Giveaway      5000935943          001    10/24/2014                          310.20
                       • KATY PERRY 9/20 !A-AMANDA GARCIA RIVERA              Citibank NA                                         Marketing Promo - Radio Contest/Giveaway       5000935944          001    10/24/2014                          310.20
                         KKDMKatyPenyhotel                                    Citibank NA                                         Marketing Promo - Radio Contest/Giveaway       5000948059          001    11/04/2014                          220.15
                         KKDMKatyPerryhotel                                   Citibank NA                                         Marketing Promo - Radio Contest/Giveaway       5000948060          001    11/04/2014                          220.15
                         To promote Katy Perry music In the Memphi~ ma1ketp   David Hodge                                         Marketing Promo - Radio Co11tcst/G!veawav      0052010855          001    11/05/2014                        2,350.00
                         KATY PERRY DENVER SHOW 9/30- T. SAL IV AR            Citibank NA                                         Market!na Promo - Radio Contest/Giveaway       5000950335          001    11/06/2014                          304.66
                         KatyPeny HOUSTON 10/10 win- K. Strader               Citibank NA                                         Marketina Promo· Radio Corttesr/Giveaway       5000955746          001    11/11/2014                          183.69
                         KatvPe11y-Overagecosts/A.Garcia-Rivera               Citibank NA                                         Marketina Promo - Radio Co11test/Giveaway      5000982556          001    12/02/2014                          253.09
                         Katy Perry/rihirts·WTTS/Bernadene                    BernadeueProductions                                Marketing Promo - Radio Conte!i!/Giveaway      5000998157          001    12/10/2014                        2,500.00
                         KATY PERRY 9/20 lA-AMANDA GARCIA RJVfM               Citlb.a11kNA                                        Marketing Promo - Radio Contest/Giveaway       5001137570          001    04/22/2015                         (310.20)
                         KatyPerry/Pha!.el-WAEZ/StudioS                       Studio8Promotionslnc                                Marketing Promo - Radio ludie Promo            5000856496          001    08/15/2014                          750.00
                         KatyPerry/Phasel-kAMP/Hils                           HitsMagaiiuelnc                                     MarketingProrno-RadlolndiePromo                5000862425          001    08/21/2014                        2,500.00
                         KatyPerry/Pha$Cl-WK5Z/LeaseALocal                    LeaseALocalLLC                                      MarketingPromo-RadiolndieP,omo                 5000862444          001    08/21/2014                          750.00
                         KatyPerry/Phasel-W5PK/Barry                          BarryResnickPromotiOn\lnc                           Ma1ketinsPromo-RadiolndieP1omo                 5000863511          001    08/22/2014                          375.00
                         Katy/Phasel-WZXO/ZEntertainment                      ZEnte1tainment                                      MarketingPromo-RadiolndiePromo                 5000864882          001    08/25/2014                        2,000.00
                         Katy/Phasel-WVYB/leffDeane                           JetfDearie And Associates LLC                       MarketinsPromo-RadiolndiePromo                 5000864885          001    08/25/2014                        2,500.00
                         lndie/7.30-B.5/Katy Peuy{Top40                       AIIAccessMusicGroup                                 Marketing Promo· Radio lndie Pmmo              5000864908          004    08/25/2014                          250.00
                         Katy/Phase2--KAMP/Hiu                                Hits Magazine Inc                                   Marke1i11g Promo - Radio lndle P1omo           5000869458          001    08/28/2014                          500.00
                         Katv/Plme3--KAMP/llits                               Hits Magazine Inc                                   Marketing Promo - Radio In die Promo           5000869459          001    08/28/2014                          500.00
                                                                                                                                                                                                                                                           Case2:15-cv-05642-CAS-JC




                         KatyPerry/Pha!.e 1-KLLY/RickCooper                   Rick Cooper Music                                   Marketing Promo - Radio lndie Promo            50008776~0          001    09/05/2014                        2,000.00
                         lndie/8.6.-8.12/Katy Pe11y/Top40                     AIJAcc.essMusicG,oup                                Marketing Promo- Radio fndie Promo             5000880689          003    09/09/2014                          250.00
                         lndie/&B--8.19/Katy/Top40                            All Access Music Group                              MarketingPromo-RadiolndiePromo                 5000880695          004    09/09/2014                          250,00
                         Katy/Phase4-KAMP/Hits                                HitsMagaiinelnc                                     Ma1ketingPromo-RadioJndieP1omo                 5000881086          001    09/09/2014                          500.00
                         Katy Perry/Phase 1-KJY0/5atisfaction                 Michael Bers!n OBA Satisfaction Entenal11ment LLC   MarketingPromo-RadiolndiePromo                 5000881089          001    09/09/2014                        1,250.00
                         Katy Perry/Phaw l-WX5S/GT Ent                        GTEntenalnmeutLtd                                   Marketi11g Promo - Radio lndie P1omo           5000902271          001    09/26/2014                        1,000.00
                         lndie/9.10-9.16/KatyPerry/fop40                      All Acces\ Music Group                              Marketing Promo· Radio lndie Promo             5000930675          003    10/21/2014                          250.00
                         lndie/9.3-9.9/KatyPerry/fop40                        All Access Music Group                              Marketing Promo - Radio lndie Promo            5000930678          004    10/21/2014                          250.00
                         ludie/8.27-9.2/KatyPerl)'/Top40                      All Access Music Group                              Marketing Promo - Radio In die Promo           5000930679          004    10/21/2014                          2SO.OO
                         Judle/9.24-9.30/KatyPerryfTop40                      All Access Music G1oup                              MarketingPromo-RadiolndiePmmo                  5000947325          003    11/03/2014                          250.00
                         lndie/9.17-9.23/KatyPerry/Top40                      All Access MuslcGmup                                MarketingPromo-RadiolndiePromo                 5000947341          003    11/03/2014                          250.00
                         KatV Peny/Pliaw l-WODSj8e111adette                   BernadetteP,oductions                               Ma,ketingPromo-RadiolndiePromo                 S000952748          001    11/07/2014                        1,250.00
                                                                                                                                                                                                                                                                2:15-cv-05642-CAS-JC Document




             m           KatyPerry/Phasel-WODS/Bernadette                     Bernadette Productions                              MarketingPromo-RadioJndiePromo                 5000956428          001    11/11/2014                       (1,250.00)
                         Katy Perry/Phase 1-KMVQJLawman                       Lawman Promotions Ltd                               Marketing P,omo - Radio lndie Pmmo             5001026920          001    01/12/2015                        6,500.00
             ?><         KatV Peny/Phas.e 1-KCJXjLawman                       Lawman Promotions Ltd                               Marketing Promo - Radio lndie Promo            5001026922          001    01/12/2015                          500.00
             .......     KatVPeny/5JNMil1Samp1er/Pop                          5inMix                                              Marketing Video- Tape copy /CDR                5000862478          001    08/21/2014                        2,000.00
             .......     KatyPerry/CCPresentation/Bitmax                      BitmaxLLC                                           Marketing Video- Tape copy/ CDR                0052010286          004    10/20/2014                            30.00
                         KatVPerry/Phas.el-WAEZ/5tuclio8                      Stucllo8PromotJonslnc                               MarketingPromo•RadiolndiePromo                 5000856496          002    08/15/2014                          750.00
             0)
                                                                              Hits Magazine Inc                                   MarketinB Promo- Radio lndie Promo             5000862425          002    08/21/2014                        2,500.00
                                                                                                                                                                                                                                                                                     Document486-1




              I          KatV Perry/Phase 1-KAMP/Hits
             -..J        KatyPerry/Pha!.el-WKSZjlea\eALocal                   LeaseALocalLLC                                      Marketing Prorno-RadioludiePromo               5000862444          002    08/21/2014                          7SO.OO
             N           KatyPerry/Phasel-WSPl(/Barry                         BarryResnickP,omotlonslnc                           MarketinBPromo-RadioludiePromo                 5000863511          002    08/22/2014                          375.00
                                                                                                                                                                                                                                                                                              #:10779
                                                                                                                                                                                                                                                                                              #:10123




                         Kaiy/Phasel-WZXO{ZEntenainment                       ZEntenainment                                       Marketing Promo - Radio lndie Promo            5000864882          002    08/25/2014                        2,000.00
                         Katy/Phase 1.WVYB/JcffDeane                          Jeff Deane Aud A!i!.Odater. LLC                     Marketing Promo· Radio lndie Promo             500086488S          002    08/25/2014                        2,500.00
                         lndie/7.30-8.5/KatyPerryfTop40                       AllAccessMusicGroup                                 Marketing Pmmo- Radio lndie Promo              5000864908          005    08/2S/2014                          250.00
                         Katy/Phase2-KAMP/Hits                                Hits Magazine Inc                                   Marketing Promo - Radio In die Promo           5000869458          002    08/28/2014                          500.00
                                                                                                                                                                                                                                                                                              499-8 Filed




                         Katy/Phase3-KAMP/Hits                                HitsMa11aiinelnc                                    Marketing Promo - Radio In die Promo           5000869459          002    08/28/2014                          500.00
                         Katy Perry/Phaw 1-KLLY/RickCooper                    Rick Cooper Music                                   MarketingPromo-RadlolndiePromo                 5000877680          002    09/05/2014                        2,000.00
                         lndie/8.6-8.12/KatyPerry/Top40                       All Access Musk Group                               MarketlngP,omo-RadiolndiePromo                 5000880689          004    09/09/2014                          250.00
                         lndie/8.13-8.19/Katy/Top40                           AIIAccess Music Group                               MarketingPromo-RadiolndiePromo                 5000880695          005    09/09/2014                          250.00
                         Katy/Phase4-KAMP/Hits                                Hits Magazine Inc                                   Marketing P,omo - Radio lndie Promo            5000881086          002    09/09/2014                          500.00
                         KatvPeriy/Phasel-KJYO/Satisfaction                   Michael Bergin OBA Satisfaction Entertainment LLC   Marketing Promo - Radio India Promo            5000881089          002    09/09/2014                        1,250.00
                       . Katy Perry/Pliaw 1-WXSS/GT Ent                       GTEntenainmentLtd                                   Marketing P1omo - Radio In die Promo           S000902271          002    09/26/2014                        1,000.00
                         lndie/9.10-9.16/KatyPeriy/fop40                      All Access Music Group                              Marketing Promo· Radio In die Promo            5000930675          004    10/21/2014                          250.00
                         Jndie/9.3·9.9/KatyPeiry/fop40                        AIJAccessMur.icG1oup                                Marketing Promo· Radio In die Promo            5000930678          005    10/21/2014                          2SO.OO
                                                                                                                                                                                 S000930679          005    10/21/2014                          250.00
                                                                                                                                                                                                                                                                                                     Filed10/09/19




                         1ndie/8.27-9.2/KatyPerry/fop40                       AIIAccess Music Group                               MarketlngPromo-RadiolndiePromo
                         lndie/9.24-9.30/KatyPerry{Top40                      AIIAcc.ess Musk Group                               MarketlngPromo-RadiolndiePromo                 S000947325          004    11/03/2014                          250.00
                         lndie/9.17-9.B/KatyPeriy/fop40                       AIIAccess Music Group                               MarketingPromo-RadiolndiePro1110               5000947341          004    11/03/2014                          250,00
                         Katy Peny/Phase 1-W0D~/8ernadette                    Bernadette Productions                              MarketingPromo-RadioJndiePromo                 S000952748          002    11/07/2014                        1,250.00
                         KatyPerry/Phasel-WOD5/8ernadette                     BernadetteP1oductions                               Marketing Promo - Radio lndie P1omo            5000956428          002    11/11/2014                       (1,250.00)
                         Katy Periy/Phase 1-KMVOjl.awman                      Lawman Promotions Ltd                               Ma1ke1ing Promo - Radio lndie Promo            S001026920          002    Ol/11/2015                        6,500.00
                         Ka1yPe11y/Plrasel-KCIX/law111an                      lawman Promotions Ltd                               Marketing Pmmo- Radio lndie Promo              5001026922          002    01/U/2015                           500.00
                                                                                                                                                                                                     003    09/03/2013                        7,880.00
                                                                                                                                                                                                                                                                                                           11/20/19 Page




                         katy peuy/HACtimebuy/cunwlus                         Cumulus Media                                       Adve1tising Other - Radio/ Airtime             5000468268
                         katyperry/HACtimebuy/cumulus                         Cumulus Media                                       Advertising Other - Radio/ Airtime             5000542001          003    11/06/2013                           (30.00)
                         Carwrvke-redo                                        BlSLimousineServ!ce                                 Ma,ketingPromo-Clientservlces                  5000549722          001    11/13/2013                          150.00
                         KatV -AMAs FJyaw.ry -WVMX                            America11Expre~Trave15ervice                        Ma,keting P,omo • Ratlio Contest/Giveaway      5000577557          001    12/05/2013                          587.57
                         Katy -AMAs Flyaway· WVMX                             Amer!canExpressT1avelServke                         Marketina Promo - Ratlio Contest/Giveaway      5000577559          001    12/05/2013                          587.57
                                                                                                                                                                                                                                                                                                                    Page163




                         Katy -AMA~ Flyaway-WVMX                              AmeriranUpressTravelSe1vice                         Marketing Promo· Radio Contest/Giveaway        5000593959          001    12/17/2013                          529.30
                                                                                                                                                                                 5000646807          001    OZ/U/2014                           114.86
                                                                                                                                                                                                                                                                                                                         73 of




                         Katv-GrammvsFlyawayfli,ghtrevision                   AmericanUpres<.TravelService                        Marketing Promo - Radio Contest/Giveaway
                         katv/LOP/lmtac                                       MUZICSllLC                                          Marketing Promo - Radio lndie Promo            5000463694          001    08/26/2013                          500.00
                         katy/hac/lawley                                      Lawman Promotions Ltd                               Marketing Promo - Radio lndle Promo            5000470083          001    09/05/2013                        1,500.00
                         KATY/WM'r'XWMHX/HOTAC                                GT Entertainment Ltd                                Marketing Promo - Radlolndie Promo             5000474068          001    09/09/2013                          S00.00
                         CUPCAKES FOR CBS PRESENTATK>N                        DennisHumben                                        Marketing Promo· Radio Meals & En1enainmertt   0052002617          002    09/25/2013                            59.88
                                                                                                                                                                                                                                                                                                                            of100




                         flighttoiHea,tRadiofeitiva/lnl..lsVegas              PatriciaMouis                                       Maiketing Promo- Travel-Other                  0052002526          002    09/20/2013                          U0.04
                         katy/LOP/hotac                                       MUZIC51 LLC                                         MarketingPromo-RadioJndieP,omo                 5000463694          002    08/26/2013                          500.00
                         katy/hacflawley                                      Lawman Promotions Ltd                               MarketlngPromo-RadioJudieP,omo                 5000470083          002    09/05/2013                        1,500.00
                         KATY/WMYXWMHX/HOTAC                                  GT Entertainment Ltd                                Marketing Promo - Radio lndie P1omo            5000474068          002    09/09/2013                          500.00
                                                                                                                                                                                                                                                                                                                               307 Page




                                                                                                                                                    Page22of29
                                                                                                                                                                                                                                                                                                                                   PageID
                                                                                                                                                                                                                                                                                                                                        ID




                        CAPITOL01170




PAGE 1832
EXHIBIT 30
                                                                           HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                         Marketin11-Prlsm(Pro1ated)
                                                                                                                                                                                                                                 Case




                                                                                                                                                                                     1
                    nm11rnml!ml·I! ·11                                   Bl                                  El•l:1!111·1+11                              a·1mmmmt1·    !m:1~1·   •rn 11ll~lll•EH•i·ll·l1II· 1111
                    Ad/10/30-11/5/Katy/HAC                               All Access Music Group              Advertising Online· Web Site Advert!>        5000619584    003       01/16/2014                          500.00
                    Ad/12-4-12-10/Katy/HAC                               All Acres\ Mw,ic Group              AdvertisingOnline-WebSiteAdverts             5000626782    oos       OI/23/2014                          500.00
                    Ad/12-lS.12,24/KPU/HAC                               All Accer.s Music G1oup             AdvertisingOnllne-WebSiteAdverts             5000628348    003       01/24/2014                          500.00
                    Ad/11-13-11-19/Katy/HAC                              All Accesr. Mu~lc Group             AdvertisingOnline-WebSlteAdverts             5000631780    004       01/28/1014                          500.00
                    Ad/12-11-12-17/l<P/HAC                               All Au:ess Music 610011             AdvertisingOnline-WebSiteAdverts             5000631781    004       01/28/2014                          500.00
                    Ad/11-20-11-26/Katy/HAC                              All Acce~s Music Group              Advert!singOnline-WebSiteAdv,::rts           5000631785    002       Ol/28/2014                          500.00
                    KLUC/Katy Pe11yStickers/POP                          Proforma OBA Proforma Quicksilver   Ma,keting Promo· Radio Contest/Giveaway      5000549743    001       11/13/2013                          750.00
                    WJLK Grammy Nomination                               AmericanEllpiessTravelServke        Marketing Promo· Radio Conter.1/Giveaway     5000589754    001       12/12/2013                          337.80
                    WJLKGrammy Nomination                                AmericanEllpressTraveJSeivke        Marketing Promo· Radio Conter.t/Giveaway     5000589767    001       12/12/2013                          337.80
                    Grammy Announcement· WSTW                            American Exp1e~'S Travel Seivice    Marketing Promo - Radio Cooter.1/Giveaway    5000589774    001       12/12/2013                          603.20
                    Gr.imrnyAnnouncement-WSTW                            AmericanExpror.~Trave1Seivice       Marketing Promo - Radio Conter.t/Giveaway    5000589787    001       12/12/2013                          603.20
                    Grammy Announce1nent -WSTW                           AmericanExpressTraveJSeivice        Marketing Promo - Radio Conter.t/Giveaway    5000594011    001       12/17/2013                          403.27
                    WJLKGrammy Nomination                                Ame1kanExprer.-sTrave1Seivice       Ma,keting Promo - Radio Contest/Giveaway     S000598U4     001       12/19/2013                          529.30
                    Katy- Grammyr. Flyaway                               Amerkan Express Travel Seivice      Marketing Promo - Radio Conter.t/Giveaway    5000638502    001       02/04/2014                          669.04
                    Katy-GrammysFlyaway                                  Ame,ican Exp1ess Travel Seivke      Marketing Promo - Radio Contest/Giveaway     5000638503    001       02/04/2014                          242.24
                    Katy-GrammysFlyaway                                  AmericanUpressTravelService         Marketing Promo - Radio Contest/Giveaway     5000638504    001       02/04/2014                          669.04
                    Katy-Gramniyr.Flyaway                                AmerkanExpressTravelService         Marketing Promo - R.Jdio Cooter.t/Giveaway   5000638S05    001       02/04/2014                          242.24
                    Katy-GrammysFlyaway                                  A111erkanEx:p1essTrave1Servke       Ma,keling Promo - Radio Contest/Giveaway     5000638516    001       02/04/2014                           383.84
                    Katy - G,ammyr. Flyaway                              AmerkanExp1essTJave1Seivice         Ma,keting Promo - Radio Contest/Giveaway     5000638517    001       02/04/2014                           383.84
                    Katy-Gra111myr.Flyaway                               AmericanExpres:sTravelServke        Marketing Promo - Radio Conter.t/Giveaway    5000641216    001       02/07/2014                           499.36
                                                                                                             M<HketiogPromo-RadioConter.t/Giveaway        5000641217    001       02/07/2014                           499.36
                                                                                                                                                                                                                                 Case2:15-cv-05642-CAS-JC




                    Katy - Grammy5 Flyaway                               American Express Travel Service
                    Katy-G1ammy,Flyaway                                  American Express Travel Service     Marketing Promo - Radio Contest/Giveaway     5000641218    001       02/07/2014                           499.36
                    Katy-Grammy\Flyaway                                  American Express Travel Service     Marketing Promo - Radio Conte\t/Giveaway     5000646806    001       02/12/2014                           114.87
                    Katy/tlot AC Phase 1 / WMVX. WMHX                    GT Entertainment Ltd                Marketing Promo - Radio lndle Promo          5000577273    001       12/04/2013                           750.00
                    Katy/Phasel./HotAC                                   MUZIC51LLC                          Marke ling Promo - Radio lndie Promo         5000595357    001       12/17/2013                           500.00
                    l11diejl0/30-11/5/Katy/HAC                           All Access Musk Group               Marketing Promo - Radio In die Promo         5000619618    010       01/16/2014                           250.00
                    tndie/11.13-11.19/Katy/HAC                           All AcceH Music G,oup               Marketing Promo - Radio lndie Pron10         5000626780    006       01/23/1014                           250.00
                    lndie/11.27-12.3/KPU/HAC                             All Access Music G1oup              Marketing Promo - Radio lndie Promo          5000631772    003       01/28/2014                           250.00
                    Payment for Kary Cumulu~ Rental/MARRIOTI             Americ.anExpressTraveJService       MarketingPromo-Receptioni/Showcases          5000562249    001       11/22/2013                         2,330.00
                    Payment for Katy Cumulus Rental/MARRIOTI             Americ.inExp,essTrave1Service       MarketingPromo-Receptionr./Showcases         5000638677    001       02/04/2014                        (2,330.00)
                    Katy/Hot AC Phase 1/ WM'IX WMHX                      GT Entertainment Ltd                MarketinsPromo-RadiolndiePromo               5000577273    002       12/04/2013                           750.00
                    Katy/Pha\e2/HotAC                                    MUZIC51LlC                          MarketlnsPromo-RadiolndiePromo               'i000595357   002       12/17/2013                           500.00
                                                                                                             Marketing Promo - Radio Jndie Promo          5000619618              01/16/2014                           250.00
                                                                                                                                                                                                                                      2:15-cv-05642-CAS-JC Document




             m      Jndie/10/30-11/5/Katy/HAC                            All Access Music G1oup                                                                         011
                    lndie/11.13-11.19/Katy/HAC                           All Access Music Group              MarketinsPromo-RadiolndiePromo               5000626780    007       01/23/2014                           2SO.OO
             ?<     l11die/11.27-ll..3/KPU/HAC                           AUA.cce~s Music Group               MarketingPro1110-RadiolndiePromo             5000631772    004       01/28/2014                           250.00
             ~      KATY PERRY· FRESH FM                                 A111eric.an£xprer.sTrave1Seivice    Marketing Promo - Radio Contest/Giveaway     5000730068    001       04/25/2014                           598.00
             ~      KatyPerryflyaway-Miami-KBKS7/3                       AmericanExprer.sTrave1Servke        Marketing P,omo - Radio Contest/Giveaway     5000744995    001       05/09/2014                           596.00
             O')    Katy Peny flyaway - Miami· KBKS 7/3                  American f.xprer.s Travel Seivke    Marketins P,omo • Radio Contest/Giveaway     5000744996    001       05/09/2014                           681.00
              I     WNTR-Katy Pe1ryFlyaway                               American fxpress Tra~el Service     Marketing Promo - Radio Contest/Giveaway     5000805974    001       07/01/2014                           439.38
                                                                                                                                                                                                                                                           Document486-1




                    WNTR- Kary Pe,ry Fly,1way                            American Express Travel Service     Marketing P1omo - Radio Conte'il/Giveaway    5000805976    001       07/01/2014                           439.38
             c..v
             ""     WVMX -KATY FLYAWAY                                   American Express Travel Service     Marketing Promo - Radio Conte~t/Giveaway     5000814326    001       07/08/2014                           475.00
                                                                         American £xpressTrave1Seivice       Marketing Promo - Radio Conle$t/Giveaway     5000814327    001       07/08/2014                           56S.OO
                                                                                                                                                                                                                                                                    #:10124
                                                                                                                                                                                                                                                                    #:10780




                    WVMX - KATY FLYAWAY
                    WIADKatyPerryFlyaway                                 American £xprer.sTrave1Service      Marketing Pmmo • Radio Conte'il/Giveaway     500082072S    001       07/14/2014                           381..94
                    W1ADKatyPe1ryflyaway                                 American fxprer.sTravelService      Marketing Promo - Radio Contest/Giveaway     5000820736    001       07/14/2014                           319.59
                    WNTR-KatyPerryFlyaway                                AmericanEllpressTravelService       Marketing Promo· Radio Contest/Giveaway      5000822999    001       07/16/2014                           208.80
                                                                                                                                                                                                                                                                    499-8 Filed




                    ETA 368901/J OUFFV/WESTJNTAMPA                       Amerlcanfxpresr.TravelService       Marketing Promo - Radio Contest/Giveaway     00500116S9    002       07/29/2014                             &16
                    WVMX - KATY FLYAWAY                                  AmericanExprer.sTravelService       Marketins Promo - Radio Contest/Giveaway     5000837313    001       07/29/2014                           460.00
                    WSGLKatyPerryHotel                                   AmericanfxpressTravelService        Marketlns Pronto - Radio Contest/Giveaway    5000837314    001       07/29/2014                           189.28
                    WIAOKatyPerryFlyawayhotel                            Citibank NA                         Marketing Promo - Radio Contest/Giveaway     5000852691    001       08/U/2014                            262.40
                    AMEX4751009                                          Amerkan£.xpressTrave1Seivice        Marketins Promo - Radio Contest/Giveaway     0052008043    001       08/13/2014                            10.00
                    CMG priorities                                       PatricfaMorri!.                     Marketins Promo - Radio Contest/Giveaway     00520001.62   001       01/13/2015                           174.19
                    CMGprio1ities                                                                            Marketios P,omo - Radio Conle'il/Giveaway    0052002208    001       03/03/2015                          (174.19)
                    Advert/8.6-8.12/KatyPerry/HotAC                      All Access Music Group              Adverti!.ing Online· Web Site Advem          S000880691    004       09/09/2014                           500.00
                    Advert/8.13-8. 19/Katy/Hot AC                        All Access Music Group              Advenl!.ing Online· Web Site Advem           5000881045    003       09/09/2014                           500.00
                    Adveit/8.20-8.26/Katy Peny/llot AC                   All Access Music Group              Advertising Onllne -Web Site Advens          'i000913680   003       10/08/2014                           500.00
                                                                                                                                                                                                                                                                           Filed10/09/19




                    Katy Perry/Web Blast/AC                              All Access Music Group              AdvertisiogOnline-WebSiteAdvertr.            'i001067787   001       02/19/2015                           350.00
                    Capitol Tees                                         Jack Nadel International            Marketing Promo-Client services              50010S1677    004       02/04/2015                         1,500.00
                    KATY PERRY LA SHOW9/20-WINNERS                       Chibank NA                          Marketing P,omo - Radio Contest/Giveaway     5000917539    001       10/10/2014                           464.52
                    KATY PERRV LA SHOW 9/20-WINNERS                      Citibank NA                         Marketing Promo - Radio Co11test/Giveaway    5000917540    001       10/10/2014                           464.52
                    KatyPerry Denver 9/30 flyaway- LColvin               Citibank NA                         Ma,ketlug Promo - Radio Contest/Giveaway     5000920795    001       10/14/2014                           364.20
                    KatyPerry Denver 9/30 flyaway- LColvin               Citibank NA                         Marketing Promo· Radio Contest/Giveaway      5000920802    001       10/14/2014                           364.20
                    KatyPerryDallas10/2Win-A\hleyPeaches                 Citibank NA                         Ma,keting Promo - Radio Contest/Giveaway     5000921504    001       10/15/2014                           441.00
                                                                                                                                                                                                                                                                                 11/20/19 Page




                    KatyPerryDallas10/2Win-AshleyPeaches                 CitlhaukNA                          Marketing Promo - Radio Contest/Giveaway     5000921505    001       10/15/2014                           441.00
                    To promote Katy Perry music in the Memphis marketp   David Hodge                         Marketing Promo - Radio Contest/Giveaway     0052010451    001       10/23/2014                           631.89
                    KATY PERRY lA SHOW 9/20- WINNERS                     Citibank NA                         Marketing Promo - Radio Contest/Giveaway     50009414?5    001       10/29/2014                          [464.52)
                    KATY PERRY lA SHOW 9/20-W[NNERS                      Citibank NA                         Marketing Promo - Radio Contest/Giveaway     5000946566    001       11/03/2014                           464.52
                                                                                                                                                                                                                                                                                          Page164




                    KATY PERRY LA SHOW 9/20-WINNERS                      Citibank NA                         Marketing Promo· Radio Contest/Giveaway      5000950367    001       11/06/2014                           276.21
                    KatyPerryDenver9/30flvaway-L.Colvin                  Citibank NA                         Matket!ng Promo - Radio Contest/Giveaway     5000960196    001       11/14/2014                           304.66
                                                                                                                                                                                                                                                                                               74 of




                    KatyPerry Oallad0/2 Win-AshleyPeaches                Citib.mkNA                          Mar~eting P,01110 - Radio Contest/Giveaway   5001005139    001       12/16/2014                           229.35
                    KatyPeny/Phasel-WMVX/GTEnt                           GTEntertainmentLtd                  Marketing Promo· Radio lndie Promo           5000907852    001       10/02/2014                         1,000.00
                    lndiej8.20,8.26jl<aty Perry/Hot AC                   AIIAcces~ Music Group               Marketiog Promo - Radio lndie Promo          5000913679    005       10/08/2014                           250.00
                    lndie/9.10-9.16/KalyPerry/HotAC                      All Access Mur.ic Group             Mar~eting Promo - Rad"10 In die P1omo        5000930675    005       10/21/2014                           250.00
                                                                                                                                                                                                                                                                                                  of100




                    lndie/9.3-9.9/KatyPerry/HotAC                        All Access Music Group              Marketing P,omo - Radio lndie Promo          5000930678    006       10/21/2014                           250.00
                    lndie/8..27-9.2/Katy Peny/llotAC                     AllAcces\ Mu~ic Group               Ma,keting P1omo - R;idio l11die Promo        5000930679    006       10/21/2014                           250.00
                    lndie/9.24-9.30/KatyPerry/HotAC                      All Access Music Group              Markeling Promo - Radio In die Pro1110       5000947325    005       11/03/2014                           250.00
                    lndie/9.17·9.23/KatyPerry/llotAC                     All Access Mu~ic Group              Ma,keting Promo· Radio lndie Promo           5000947341    005       11/03/2014                           250.00
                                                                                                                                                                                                                                                                                                     307 Page




                                                                                                                                Page23of29
                                                                                                                                                                                                                                                                                                         PageID
                                                                                                                                                                                                                                                                                                              ID




                    CAPITOL01171




PAGE 1833
EXHIBIT 30
                                                                  HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                  MMketins-Prlsm(P101ated)
                                                                                                                                                                                                                         Case




                                                                                                                                                     11
                     l·m,11M1i1:~·H                             nu~                                    al•l!l1l·H1                                 ~· 1
                                                                                                                                                      lt1mRIZ!Utl~I·   !!11·   •M! 111II~ ll•~•Hil·l1IHll1I
                      Katy Peuytphue 1.WMYX/GT fnt              GT£rite1taln111entl!d                  Ma1ketingPromo-RadiolndieP1omo              50009078S2          002     10/02/2014                     1,000.00
                      Jm.lie/8.20.S.26/Katy Periy/llotAC        AU Acce~s Music Group                  Marketin11Promo-RadioJndieP1omo             5000913679          006     10/08/2014                       250.00
                      lml!e/9.10-9.16/ICatyPeny/llotAC          All Aneu Music Group                   MarketingPromo-RadiolndiePromo              5000930675          006     10/21/2014                      250.00
                      lndlll/9.3-9.9/KatyPeuy/HotAC             All Acces,; Mu\ic Group                Market!ngPromo-RadioJndleP101110            5000930678          007     10/21/2014                      250.00
                      lndie/8.27-9.2/KatyPeuy/HotAC             AU Access Music Group                  Marke1!ngPromo-RadiolndieP101110            5000930679          007     10/21/2014                    250.00
                      lndle/9.24-9.30/Ka1yPerry/liotAC          AUActe!>S Music Group                  Ma,keting Promo-Radio lndie Promo           5000947325          006     11/03/2014                    250.00
                       lndie/9.17.JJ.23/KalV Peny/HotAC         AU Acom Muiic Woup                     Ma,keling Promo- Radio lndie Promo          5000947341          006     11/03/2014                    250.00
                       hty/danceremixes/indie/debra             DebraErik!.en                          Marketing Promo - Radio lndie Promo         5000502265          001     10/04/20B                   1,250.00
                       KatyPe,,y/BINReimbunemenl12.13/Loren     Lorend1aidezPromotion                  Marketing Promo· Radio Market Research      5000746908          001     05/12/2014                    220.00
                       ka1y/dance1emixes/indie/debra            DebraErik!.en                          Marketing Promo - Radio lndie Promo         5000502265          002     10/04/20B                   1,250.00
                       Katv/Phase2/Dance-Lo,en                  Loren Chaidez Promotion                Marketing Promo· Radio lndie P,omo          5000616632          001     01/14/2014                    156.00
                       Katv/Pha~e2/ Dance-Loum                  LorenChaide1Promotion                  M.uke!lng P,omo • Radio lndle P1omo         5000616632          002     01/14/2014                    156.00
                       KPDII/Dance                              DebraErik!.en                          Marketing Promo - Radio lndie P,omo         5000631774          001     01/28/2014                  1,250.00
                       KPOH/Oance                               DehraErik!.en                          Marketing Promo -Radio India P1omo          5000631774          002     01/28/2014                  1,250.00
                       K.a1yPe11y/DanceClubPcomo/Lo1en          LorenChaidezPromotion                  Markeling Promo- Radio lndie P,omo          5000848205          001     08/07/2014                    500.00
                       Ka1yPerfY/DanceClubPromo/Lo1en           LorenChaidezP,omotion                  Ma,keting Promo- Radio lndie Promo          5000848205          002     08/07/2014                    500.00
                       Katv Periy/Dance P,omo/Debra Eriklien    Debra[rik!.en                          Marketing Promo. Radio lndie Promo          5000922136          001     10/14/2014                  1,250.00
                       Ka1vPe11y/ClubProruo/Lore11Chaidet       LorenChaidezP,omotion                  Marketing Promo. Radio lndie Proruo         5000922143          001     10/14/2014                  1,750.00
                       Ka!yPe11y/CluhP1omo/Pha\e2               Lo1en CllaldezP,omoliou                Ma,keting P1omo • Radio lndie Promo         5001028414          001     01/13/2015                    500.00
                       l<Jty Peuy/Dance Piomo/Debra Eriben      Debra[rihen                            Marketing P1omo · Radio lndie Promo         5000922136          002     10/14/2014                  1,250.00
                                                                                                                                                   5000922143          002     10/14/2014                  1,750.00
                                                                                                                                                                                                                         Case2:15-cv-05642-CAS-JC




                       KatyPC1fY/ClubPromo/Lo1enChaidez         Loren Chaidez Promotion                Ma1ketin3 Promo· Radio lndie Promo
                       Ka!yPerry/ClubP1omo/Pha\e2               Lo1enChaide1Promotion                  Marketing Promo· Radio lndle Promo          5001028414          002     01/13/2015                    500.00
                       U1ban Ne1work CD Sponsor\hip             David A Mitchell DBA DAM Media Group   MarkelinsPromo-Clientservices               5000778966          004     06/09/2014                    250.00
                       Towatd, Katy Peny perform live           Lawrence Rashid                        Ma,keting Promo - Radio Conce11 Tlckeu      0052007658          001     07/30/2014                    640.00
                       ,:1d/wk8_21·8_27/katy/rhy1hm             AU Acceu Music Group                   Advenising Online -Web Site Adverts         5000482897          004     09/17/2013                    500.00
                       AD/WK8_28_9_3/katy/rhv                   All Acce~s Mus le G1oup                Adve1tisingOn1ine-WebS1teAdver1s            5000482899          006     09/17/2013                    500.00
                       AD/WK 9-4·9-10/KATY/RIIY                 AU Acte\.S Music Group                 Advertising Online· Web Site Adve1ts        5000489083          oos     09/23/2013                    500.00
                       indie/9_11-9_17/kilty/,hv                AU AcceiS Music Group                  Advertising Online -Web Site Adverts        S00049~816          006     09/27/2013                    500.00
                       ad/9·18_9-24/ka1y/rhvthm                 AU Acwss Music Group                   Advenising Online· Web Site Advem           5000502151          006     10/04/2013                    500.00
                       ad/wk9/2S--1IJ/1/b1y/1hy                 AU Acceu Music Group                   Advertising Online -Web Sile Adverts        5000~06896          oos     10/09/2013                    500.00
                       Ad/10/1.-10/8/Katy/Rliy                  AIIAcce\sMusicGioup                    Advenising Online· Web Site Adverts         5000527623          005     10/25/2013                    500.00
                       katyperl'f/XOlimeOOy/uunulus             Cumulus Media                          Advertising Olher- Radio/ Air time          5000468268          002     09/03/2013                  1,512.00
                                                                                                                                                                                                                              2:15-cv-05642-CAS-JC Document




             m         katy peny/XO timebuy/cumulus             Cumulus Media                          AdvertisJngOther-Radio/Airtime              5000542000          002     11/06/2013                      (2.00)
                       !he.:ut ,adio promotion KKUU             American E'.!lpre~sTravelSetvice       Marketing Promo - Radio Conte\t/Give.iway   5000521166          001     10/21/2013                    160.16
             ;><       KATY TSHlRTS/KBFM/fUIV                   Commuulc.itionGraphicslnc              Marketlng P1omo • Radio Conte~t/Giveaw.iy   5000541516          001     11/06/2013                    500.00
             -->.      KATY TSHlRTS/KBFM/RIIV                   Communication Graphics Inc             Marketing P,omo - Radio Conte\tfGiveaway    5000767073          001     OS/28/2014                   (500.00)
             -->.      KATY/SIN/POP RHY                         Pelleg1ino Ent Promo luc               Ma,ketlng P,omo - Radio lndie Promo         5000461794          001     08/22/2013                  1,750.00
                       kilty/w1w./rhy                           SGMudcMarketin11lnc                    Marketln11 Promo· Radio lndie Promo         5000463684          001     08/26/2013                    200.00
             0)
                                                                                                       Marketing Promo - Radio lndie Promo         5000463686          001     08/26/2013                    500.00
                                                                                                                                                                                                                                                   Document486-1




              I        KATY/LDP/RHY                             MUZIC51l1C
             --..J     EMS/l<OFW/indle/RIIY                     EMSLLC                                 Ma1ke1JngP1omo-RadiolndiePromo              5000468779          001     09/04/2013                    250.00
             ~       . raven/WIITP/rhy/KATY                     Raven Beauty                           Markeling Promo· Radio lndie Pron10         5000468782          001     09/04/2013                    150.00
                                                                                                                                                   5000474063          003     09/09/2013                    250.00
                                                                                                                                                                                                                                                            #:10125
                                                                                                                                                                                                                                                            #:10781




                       indie/wkB_U-8_27/kilty/lhy               AU Access Music Group                  Marketing P,omo - Radio lndie Promo
                       KATY/WJQMKDGSKOSP/RIIY                   GfEntenainmentltd                      Markeling P,omo - Radio lndie P1omo         5000474069          001     09/09/2013                    500.00
                       k,uy/kwyd/iby                            RilvenlleaUly                          Ma,keting P,omo ·Radio lndie P1omo          5000489087          001     09/23/2013                    150.00
                       realindie/9_11-9_17/bl'(/1hy             AD Access Music Group                  Marke!lng P,omo - Radio lndie P,omo         5000495565          007     09/27/2013                    250.00
                                                                                                                                                                                                           6,000.00
                                                                                                                                                                                                                                                            499-8 Filed




                       KATY/RHYTHM/fuU                          Lawman P1omo1ions Ltd                  M;uketlng P1umo - Radio lndle Promo         5000495821          001     09/27/2013
                       indie/9·18_9-24/kal'(/lhy                AD Access Mu\ic Group                  MarketJns P,omo- Radio lndie Promo          5000502072          006     10/04/2013                    250.00
                       4192/Katy/Rhy/Oct                        4192P1omotk>ns                         MarketingP,omo-RadiolndiePromo              5000521201          005     10/21/2013                    500.00
                       augusl 1e~ea1th/ ka1y/rhy                Mu\Jcmnchlnc                           Mar~etlng Promo· Radio M,nket Research      5000468267          002     09/03/2013                    500,00
                       Septanalysl\/Katv/1\HY                   Mu\lcrunchlnc                          MarketJngP,omo-RadioMarketResearch          5000495817          005     09/27/2013                    500.00
                       41hquartermusk/2013/katv                 4thQuarterMu\lcPresenlation            MarkelingP,omo-Reooptions/5bowcases         5000495818          003     09/27/2013                  2,500.00
                       SIN AWARDS/ 2013 Ceremonv / Katv/Rhv     Pelleg1inoEntPromoJnc                  MarketlnsPmmo-Receptions/Showcases          5000584204          003     12/09/2013                  1,000.00
                       KATY /CD SAMPLER/ SIN                    Pelle11rino[ntP1omolnc                 Market!n11 Video· Tape copy/ CDR            5000462244          001     08/22/2011                  2,000.00
                       KATY/SIN/POP RHY                         Pelle31!no[ntPromolnc                  rvtar•etinsPromo-RadiolndiePromo            5000461794          002     08/22/2013                  1,750.00
                                                                                                       Mar~e1ln11 Promo- Radio Jndie P,omo         500046368<1         002     08/26/2013                    200.00
                                                                                                                                                                                                                                                                   Filed10/09/19




                       ka1v/wM/lhv                              SGMU\icMa1ketinglnc
                       KATY/LOP/RHY                             MUZIC51UC                              Markelln11Promo-RadiolndiePromo             5000463686          002     08/26/2013                    500.00
                        EMS/KOPW/indie/RIIY                     EMSLLC                                 MaiketlngPromo-RadiolndiePromo              5000468779          002     09/04/2013                    250.00
                       raven/WIITP/rhv/KATY                     Ravenlleauiy                           Mar•etlnsPromo-RadiolndiePromo              5000468782          002     09/04/2013                    150.00
                       lnd!e/wk8_2U1_27/lratv/lliv              AU Acoon Musk Group                    Markeling P1omo-Radio lndie Promo           5000474063          004     09/09/2013                    250.00
                        KATY/WJQMKDGSKOSP/JUN                   GT Entertainment Ltd                   Ma1ke1lng Promo- Radio Jndie P,omo          5000474069          002     09/09/2013                    500.00
                        kaiy/kwyd/rhv                           Ravenl!eauly                           Mar•etlngP,omo-RadiolndiePromo              5000489087          002     09/23/2011                    150.00
                                                                                                                                                                                                             250.00
                                                                                                                                                                                                                                                                         11/20/19 Page




                        realindie/9_UJJ_17/killv/rhv            All AcceS1o Mu~icG,oup                 Ma1kellng Promo- Radio fndie Promo          5000495565          008     09/27/20B
                        KATY/RHYTHM/full                        LawmanP1omotionsltd                    MarketlnsPromo-RadlolndlePromo              5000495821          002     09/27/2013                  6,000.00
                        indie/9-18_9-24/katr/rhy                All Access Mu~k Group                  Ma1ketlng Promo- Radio lndie P,omo          5000502072          007     10/04/2013                    250.00
                       4192/Katv/Rhy/Oct                        4192Promotions                         Ma1ke1lng Promo- Radio lndie Promo          5000521201          006     10/21/2013                    500.00
                                                                Pellegrin0En1Promolnc                  AdvertislngOnline-WebSlteAdve,ts            5000S47832          004     11/12/2013                  1,000.00
                                                                                                                                                                                                                                                                                  Page165




                        Ka1y. RHY /SIN 2014 CaleudarPlacement
                       Ad/Kal'(/10/16-20/11/Rhy                 All Acwss Musk Group                   AdvertlsingOnline-WebSlteAdvert\            5000555633          006     11/18/2013                    500.00
                                                                                                                                                   5000619584          002     01/16/2014                    ~0.00
                                                                                                                                                                                                                                                                                       75 of




                       Ad/10/30-11/5/K;llV/Rhy                  All Access Music G1oup                 Advertising Online - Web Site Advens
                       Ad/11"27•12·1/Katy/Rlr-J                 All Acce51, Musk Group                 Adver1ising0nline-WehSiteAdvem              S000631782          005     01/28/2014                    500.00
                        KatyPeriyPrismatlcTourTickels           AEG Live Goldeuvoice Festival-.        Marketing P,omo. Radio Concert Tickets      5000751564          001     05/15/2014                 12,400.00
                        Katv/WFNZ RHY                           SGMusk.Ma1ketingJnc                    Marketing P,omo • Radio lndie Promo         SOOOS33760          001     10/30/20B                     200.00
                        lndie/10.23-10.29/Katy/RIIY             All Acces\ Musk Group                  Marke1lng Promo- Radio lndie P1omo          5000556837          012     11/19/2013                    250.00
                                                                                                                                                                                                                                                                                          of100




                        Katy/Rhvthm Pha~ l / WJQM KDGS l<OSP    GT[nle1talrunentL1d                    Marketing Promo· Radio lndie Promo          5000577272          001     12/04/2013                    750.00
                        tndie/10/30-11/5/Katy/Rhv               AU Access Mu~ic Group                  Marketing P,omo · Radio lndie Promo         5000619618          OU      01/16/2014                    250.00
                        lndie/11-20--11-26/KPU/Rl,y             All Acwss Music Woup                   Marketlns P,omo - Radio lndie Promo         5000630114          010     01/27/2014                    250.00
                        Katy/WRVZ RHY                           5GMusicMarke1inglnc                    Marketing Promo- Radio lndie Promo          50005)3760          002     10/30/20B                     200.00
                                                                                                                                                                                                                                                                                             307 Page




                                                                                                                         Page24of29
                                                                                                                                                                                                                                                                                                 PageID
                                                                                                                                                                                                                                                                                                      ID




                      CAPITOL01172




PAGE 1834
EXHIBIT 30
                       \



                                                                           HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                                                Marketlng-Prlsm(Prorated)
                                                                                                                                                                                                                                                   Case




                           HIHl11!1IEIZIM!       ·11                     BIi~                                                       al•l!lllllll,11                              a·1mmma:m,    !11~1·   • ·1111111~ 11,rn111u11-111H111
                           lndie/10.23--10.29/Kaly/RHY                   All Access Mudc Group                                      Ma1ke1!11g Promo - Radio lndie Promo         5000556837    005      11/19/2013                       250.00
                            Katv/RhythmPhase 1/WJQM KDG5 KOSP            GT[ntertainmenlltd                                         Madr.et!ns Promo - Radio lndie P,omo         5000577272    002      12/04/2013                       750.00
                            lndle/10/30-11/5/Katy/Rhy                    All AcceH Music Group                                      Ma1ketlng Promo - Radio lndle Promo          5000619618    on       01/16/2014                       250.00
                            lndle/11-20-11-26/KPU/Rhv                    AIIAccen Music Group                                       Ma1ketlngPromo-RadiolndiePromo               5000630114    011      01/27/2014                       250.00
                            Katy Periy Pri!.matic Tour Ticket~           AEG Uw Go!denvoite FeSllvals                               Marketing Promo - Radio Concert Tickets      5000751564    00,      05/15/2014                    16,640.97
                            Ch1i~tma,.p1omotionk.itypcny,rndm1ughtyboy   Allison5mlth                                               Markeling Promo - Radio Conte!.1:/Giveaway   0052001274    002      02/12/2014                       318.74
                             Katy/KBlZl<GGVRhy                           ReazarProtluctions                                         Marketing Promo - Ratlio lndle Promo         5000612505    001      01/09/2014                       600.00
                             K.:ity/KWYD/Rhy                             RavenBeauty                                                Marketing Promo-Radiolndle Promo             5000613383    001      01/10/2014                       200.00
                             KP/Pha,e2/Rhy                               PeUegrlnoEntPromolnt                                       MarketlngProruo-RadiolndieP,omo              5000626779    003      01/23/2014                       250.00
                             Katy/WQHT-Pha~e 3/Pcllearlno                Pellegrino Ent Promo Inc                                   MarketlngPromo-RadiolndlePro1110             5000688861    001      03/20/2014                     2,500.00
                             Katy P1ism Album Playback LA C.ir Service   Bl5 Umou$[ne Se!Vice                                       Marketing Promo-Receptions/Showcases         5000775471    001      06/05/2014                       160.01
                             Ka1y Prism Album Playbatk LA Car Service    815Umoi.nineService                                        Marketing Promo. Reception1"/Showcases       5000775472    001      06/05/2014                       160.01
                             KatyPlisrnAlbumPJaybatkLACarService         BLS Limousine Seivice                                      Marketing Promo - Receptions/ Showcao;es     5000775473    001      06/05/2014                       240.02
                             Katy P,ismAIWm Playback LA Car Service      BLS Umouiine Service                                       Marketing Promo. Receptions/Showcases        5000775474    001      06/05/2014                       240.02
                             Katy/KBlZ l<GGVRhy                          ReararProtluctlons                                         Marketing Promo - Radio lndle Promo          5000612505    002      01/09/2014                       600.00
                             Ka1y/~D/ru1y                                Raven Beauty                                               Ma1keting Promo - Radio tndle Promo          5000613383    002      01/10/2014                       200.00
                             KP/Pha,e2/Rhy                               PellegrtnoEntPromolnc                                      Marketing Promo- Radio lndle P1omo           5000626779    004      01/23/2014                       250.00
                             Katy/WQI-IT-Pha~e3/Pe11egrino               Pelleg,inoEntPromolnc                                      Marketing Promo - Radio lndle Prnmo          5000688661    002      03/20/2014                     2,500.00
                             Katy Perry/Web Ad 7.10/Butkley              Buckley Communication'» Inc OBA KHTN-FM / HOT 104.7 FM &   Advertlilns Onlfne • Web Site Atlvens        5000835824    001      07/28/2014                       500.00
                             Katy/Phase l•WQHT/Pelleg1iuo                Pel1esrinoEntPromolnc                                      Marketing Promo - Radio lndie Prnmo          5000765982    001      05/21/2014                     1,750.00
                                                                                                                                                                                                                                                   Case2:15-cv-05642-CAS-JC




                             Katy Perry/Phase l·XHTZ/lawrnan             Lawman Promotions Ltd                                      Marketing Promo· Radio Jodie P,omo           5000895231    001      09/2U2014                      2,000.00
                             K.aty/5.lmpler/Rhy                          SinMilc                                                    Ma1ketlng Video-Tapeco'{T'I/COR              5000765979    001      05/27/2014                     2,000.00
                             Katy/Phasel-WQHT/Pellegrlno                 Pellegrino Ent Promo Inc                                   Marketing Promo - Radio lndie P1omo          5000765982    002      05/27/2014                     1,750.00
                             K.:i1yPe11y{Phasel-XllTZ/lawman             lawmanPromotioosltd                                        Marketing Prnmo • Radio lndle P,omo          500089523]    002      09/22/2014                     2,000.00
                             Ka1yPerry/HalfPageAd/SINDllendar            SIN Newsletter                                             Adve,tlslng Oullne - Web Site Advens         5001028428    00,      01/13/2015                     2,500.00
                             KatyPerry/Tshirts-KBFM/GbmEnterprises       Glam Enterprises Jnc OBA Formal Media Promotions           Marketln9 Promo - Radio Contest/Giveaway     50008649]3    001      08/25/2014                     1,000.00
                             Katy Perry/Pha!>e l,WWl'l/5G Musk           SGMusJcMarketinglnc                                        MarketlngPromo-RadiolndleP1omo               5000895255    001      09/22/2014                       200.00
                             Katy Perry/Phase l·XHTZ/lawman              lawrnanPromotlousltd                                       Marketing Promo-Radio lndle Promo            5001028435    001      01/13/2015                     1,500.00
                             4th 1/4 Music Pre,; Conf Fee/~ty            4thO,isanerMusicPresent.it!on                              Marketing Promo-Receptlo11s/Showcases        5000881250    003      09/09/2014                     2,500.00
                             Katy Pe11yfPhase 1-WfWl/SG Mudc             S G Musk Marketing Inc                                     Marketing Promo - Radio lndie Promo          5000895255    002      09/22/2014                       200.00
                             KatyPe1ry/Phasel-XHT1/Lawman                lawman Promotions ltd                                      Marketing Promo - Radio Jndie Promo          5001028435    002      01/13/2015                     1,500.00
                             HiDeflranscotlina Per format 6-12 Minut     BhmaxllC                                                   Ma rketlng Promo • dient se,vices            0052004204    001      11/04/2013                        75.00
                                                                                                                                                                                                                                                        2:15-cv-05642-CAS-JC Document




             m               DG-KP                                       DG Fastchannel Inc OBA DG Inc                              Marketing Promo-Client service,;             S000649731    001      OU14/2014                         33.75
                             DG TRACKING NO: 94297-1                     Extreme Reach Inc                                          MarketlngPromo-Clientservices                0052003772    001      04/18/2014                       144.00
             ;><             COMPRESSION/DIGITIZATION                    ExtremeRc.ichl11c                                          MarketiugP,omo-Clientservite'i               0052003772    002      04/18/2014                        33.75
             .......       • OG-KP                                       OG Fastchan11el Inc OBA 0G Inc                             Marketing Promo - dient services             5000785423    001      06/13/2014                       (33.75)
             .......         KiltyPeriy                                  Yang.iroolnc                                               Marketing Promo-Client services              0052006379    002      06/26/2014                        80.00
                             HI DefTrarModing Per format 0-6 Minute      BitmaxlLC                                                  Marketing Promo - dient serviCe'i            0052010312    001      10/20/2014                        67.50
             en                                                                                                                     Marketing Promo-Client services              0052011897    001      12/04/2014                        80.00
                                                                                                                                                                                                                                                                             Document486-1




              I              Transcoding Per Formal 0-6 Minutes - ~t     BitmaxLLC
             -.J             DfsitallngestHIDef91Sec-                    BitmaxlLC                                                  Marketing Promo-Client services              0052011900    001      12/04/2014                       475.00
             <.n             KatyPeriy                                   Yansaroolnc                                                Marketing Promo-Client services              0052012:198   001      12/11/2014                       270.00
                                                                                                                                                                                                                                                                                      #:10126
                                                                                                                                                                                                                                                                                      #:10782




                            KP                                           Yangaroolnc                                                Marketing Promo-Client services              0052012202    004      12/11/2014                        40.00
                            KP                                           Yangaroolnc                                                M.:ir};etlngPromo-Client!>ervices            0052012203    001      12/11/2014                        60.00
                            KatyPe1rv                                    Bitm.:ixLLC                                                Marketina Promo - dient services             0052003369    001      04/08/2015                        67.50
                            MeetingwilhKatyPeriy                         WandaCori.lno                                              MarketlngPromo-Entertainmen1                 0052000970    001      08/12/2013                       332.23
                                                                                                                                                                                                                                                                                      499-8 Filed




                            KatyPenylndiePromo                           BedforJMusicM.irketlng                                     Marketing Promo- Rildio lndle Promo          5000476360    001      09/11/2013                     2,250.00
                            Personal Meet at VMA                         Wanda(ori.lno                                              MarketlngPromo-Sulxistenc.e/Restaurant       0052002519    005      09/20/2013                        15.79
                            Pe1sonal Meet at VMA                         WandaCori.lno                                              Marketing Promo-Subsistence/Restaurant       0052002519    006      09/20/2013                        17.96
                            Transportation                               W.inda(orlano                                              Marketing Promo· Travel- Taxi/ limo          0052002519    001      09/20/2013                        29.30
                            Transportation                               Wanda Coriano                                              Mar~etlng Promo- Travel- Taxi/ Limo          0052002519    002      09/20/2013                        3L71
                            Transportation                               WandaCori.lno                                              Marketing Promo- Travel· Taxi/ Limo          0052002519    003      09/20/2013                        25.80
                            Transportation                               Wanda Coriano                                              Mar•eting Promo- Travel - Tax!/ Limo         0052002519    004      09/20/2013                        3L70
                            HI DcfTranscotling Per format 0-6 Minute     BitmaxLLC                                                  Marketing Video- TaperopV / COR              0052003484    001      04/10/2.0lS                       45.00
                            KatyPeny lndiePromo                          BedfordMuslcMar•etinB                                      Marketing Promo - Radio lndie Promo          50004763ji0   002      09/11/2013                     2,250.00
                                                                                                                                                                                                                                                                                             Filed10/09/19




                            m DefTranscotlina Per Fo,mat 0-6 Minute      BitmaxLLC                                                  Marketing Video-Tape copy/ COR               0052001742    001      02/26/2014                        67.50
                            KatyPerry                                    BitmaxLLC                                                  Ma1ketlng Video - Tape CO'{T'I / COR         005200S762    001      06/11/2014                       135.00
                            P1ismWate1martforBe11R.itliff                EZEEStudios                                                Marketing Video· Tape copy/ COR              5000818925    001      07/11/2014                        27.80
                            "Prism• w/MSl Walermark 1116                 EZEES1udios                                                Marketing Video-Tape copV /CDR               0052007178    001      07/16/2014                        31.07
                            P1ism Watermark for Ben fgt~ff               EZEEStudios                                                Marketing Video- Tape copy /CDR              5001108716    001      03/27/2015                       (27.80)
                            KPVinget1el11suranc.e                        Dewitt Stem G1oup Inc                                      MarketlngVideo-VkleoProduction               5000449774    001      07/30/2013                     1,011.44
                            KPBTSshoot                                   DiktatorAB                                                 Marketing Video -Video Production            5000456105    001      08/12/2013                     5,000.00
                                                                                                                                                                                                                                                                                                   11/20/19 Page




                            Vingette\Overages                            BigDiscollC                                                Marketi11B Video· Vkleo Production           5000~0299     002      08/20/2013                     5,125.00
                            Secur!iyforVingettes                         Pa\tal Duvler OBA Protectsecurity LLC                      Marketing Video· Vkleo Production            5000460407    001      08/20/2013                       600.00
                            KP Satin Cape Teaser Download link           BitmaxLLC                                                  Marketing Video -Video Production            500046350S    002      08/26/2013                        45.00
                            KPSJtinCapeTe.iserlng~t!on                   BitmaxllC                                                  MarkotlngVideo-VkleoProtluctlon              5000463505    001      08/26/2013                       150.00
                                                                         BltmaxllC                                                  Marketing Video - Vkleo Production           5000463505    004      08/26/2013                       19S.OO
                                                                                                                                                                                                                                                                                                            Page166




                            KP T11bd Coming Teaser lngue'ition
                            Burn!naBabvBUeteaserDownload Onk             BitmaxllC                                                  Marketing Video -Vkleo Protluctlon           5000478974    002      09/13/2013                        67.50
                                                                                                                                                                                 5000478974    003      09/13/2013                       255.00
                                                                                                                                                                                                                                                                                                                 76 of




                            Bumingbabvblieinge,,tion                     BitmaxlLC                                                  Marketing Video -Video Production
                            VFXandMotk>nGraphits                         JOSEPH HUMPAY                                              Marketing Video -Vkleo Production            5000480423    001      09/15/2013                     4,000.00
                            KPNokialJTSPieceEdit                         Wonde1boxStudlos                                           Marketing Video -Vkleo Production            5000489185    001      09/23/2013                       600.00
                            Katy Perry BTSShoot                          ANDYJTIIEISS                                               Ma1ketlng Video· Video P1oductlon            5000490028    001      09/23/2013                     1,072.00
                            KotyPerry8TSShoot                            ANDY J THEISS                                              M.irketlng Video· Vkleo Production           5000490859    001      09/24/2013                    11,on.001
                                                                                                                                                                                                                                                                                                                    of100




                            Camer.iOp/KPVegasfilmlngttravelcost\         Wonde1boxStudios                                           Marketing Video - Video Production           5000497609    001      09/30/2013                     1,891.00
                            KP Filming/Road to P,lsm ill Vegas           ANDYJTIIElSS                                               Marketi11g Video -Vkleo Production           5000500281    001      10/02/2013                     1)82.00
                            KP Project VFX / Motion Add it Fundiug       JOSEPH HUMPAY                                              Marketing Video -Vkleo Production            5000502320    001      10/04/2013                     1,000.00
                            Hi DefTranmxling Per Format 0·6 Minute       BitmaxLLC                                                  Marketing Video -Vkleo Production            0052003368    001      10/09/2013                        40.50
                                                                                                                                                                                                                                                                                                                       307 Page




                                                                                                                                                      Page25of29
                                                                                                                                                                                                                                                                                                                           PageID
                                                                                                                                                                                                                                                                                                                                ID




                            CAPITOL01173




PAGE 1835
EXHIBIT 30
                    !



                                                                                  HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                                        Ma1ketfng-Prlsrn(P101a1ed)
                                                                                                                                                                                                                                                  Case




                                                                                                                                1      1·1
                        HH-IDll11~1·1                                           DI                                           H Bm                                       !·1mmnammn·   1111111·   •l·Hll1II~ IMlmlH·ml· 1l-lllil
                         KP Road to Pli~m Shooting Fee                          ANDY JlHEISS                                 M11ketlng Video -Vkleo Pioduction          5000509832    001        10/11/2013                        377.84
                         Color Cor1ection ilnd Equipment Uiage                  Timothy Zimmer DBA Phobic Filmi              Ma,ket!ng Video - Video Production         5000523200    001        10/22/2013                       2,000.00
                         Slate Creation Katy Perry                              BltmaxLLC                                    Marketing Video - Video Production         0052003862    001        10/24/2013                          60.00
                         KatyPerrylyricVideoStyling                             Tracy Conti Prism oflhreads                  Marketing Video -Video Production          5000536833    001        11/01/2013                       1,106.82
                         Rwd to P,l~m - londonjl'a1is Crew Costs                Stephen Ley                                  Market!ns Video -Video Production          5000539927    001        11/05/2013                       9,028.42
                          KPiHeanVeg;isshoot                                    Wonder~StudilJ\                              Ma1keting Video - Video Production         5000564843    003        11/25/2013                         750.00
                          RTPGraphic,,                                          ModCieation5,lncRichardle51ieUmberger        Ma1ket!ng Video· Video Pcoduct/on          5000576809    001        12/04/2013                      5,300.00
                          RTPTr<lller/fullPieceedlt~                            JackPerry                                    Macke!!ng Video -Video Pcodualon           5000591304    001        12/13/201.3                     2,300.00
                          RoadtoPri\mEditlntro                                  lackPeny                                     Ma,ketlns Video -Video Pcoductlon          5000593720    001        12/16/201.3                     1,000.00
                          P1ism                                                 Bitnm:LLC                                    Marketing Video - Video Production         0052000334    001        01/15/2014                        300.00
                          Hotel for BTS Crew (x3!-KP @iHeartRadio               Ameilcan&:pre55Trave1Servite                 Marketing Video -Video Production          5000624747    001        01/22/2014                        381.02
                          Hotel fur BTS Crew {x31-KP @iHeanRadio                Amerl<.anExpre!>!iTravelSe1vfce              Marketing Video· Video Production          5000624748    001        01/21./2014                       38L02
                          HOlel forBT5Crew(k3)-KP @iHeartRadio                  Ame,ican Ex111e~-s Travel Se,vite            Ma,ketlng Video - Vkleo Production         5000624749    001        01/22/2014                        3SL02
                          PRISM                                                 BitmaxLLC                                    Marketins Video· Vkleo Production          005200084S    001        01/31/2014                        675.00
                          FRADULENTCHECK# 1000011875 JOSEPH HUMPAY                                                           Ma1ketingVideo-VkleoP1oductlon             0099123014    001        03/13/2014                     (3,000.00)
                          KP Satin Cape Teaser Download link                    Bltmaxll(                                    Marketing Video -Video P1oduct!on          5000710767    002        04/08/2014                         (45.001
                          HI-Def Web Entodlng from BAM Archiw O -               BitmaxLLC                                    Marketing Video -Video Production          0052003692    001        04/16/2014                        630.00
                          US01E-5U--RECIASS440000ITEMS                                                                       Mad::.et!ns Video -Video Pioduct!on        0099065027    004        04/25/2014                     (1,500.00)
                          KP BTS Order~forTourVkuals                            Vohage Record Label Media 5er11 DBA 00 Int   Marketing Video· Video P1oductlon          5000731779    001        04/28/2014                        305.00
                          US01f-506-REC1ASS1909001fEMS                                                                       Marketlns Video - Video Production         0099162065    006        05/09/2014                     (8,300.00)
                                                                                                                                                                                                                                                  Case2:15-cv-05642-CAS-JC




                          BuiningBabyBUete.a'>erDownload1ink                    BltmaxllC                                    Muketing Video - Video Production          5000767033    002        05/28/2014                        (67.50)
                          Ht-Def Web Encoding from BAM Archiue O•               BitmaxLLC                                    Marketing Video - Video Production         0052005989    001        06/17/2014                          30.00
                           HI Oeflranscoc:ling Per Format 6-U Minut             BltmaxLLC                                    Marketing Video· Video Produaion           0052006003    001        06/17/2014                        Ill.SO
                           Mandeewebkode                                        Sunset Edit Inc                              Marketing Video -Video Production          5000807604    001        07/02/2014                      2,000.00
                           M.:rndee webfiode audio mbcins                       Intonate Inc                                 Marketing Video· Video Produt1lon          5000822330    001        07/15/2014                        650.00
                           Digital lngesl HI Def91 Sec-6 Minute,;               BhmaxLLC                                     Marke tins Video· Video Produttion         0052007188    001        07/17/2014                        950.00
                           US01E-52Ul.EClASS DIA DORA ITALY PAYMENT                                                          Marketing Video· Video Production          0099061466    004        08/28/2014                  (30,000.00)
                           KatyPerryffi                                         WonderboxStudiD'i                            Marketing Video· Video Produe1lon          5000894942    001        09/22/2014                        675.00
                           Ka1yPe1ry Prince!>SMandee:TheUnseen                  BitmaxLLC                                    Marketing Video· Viieo Production          0052009364    001        09/23/2014                        360.00
                        . KPBT50rdersforTourVfiuals                             Voltage Record Label Media ScrvDBAOG Inc     Ma,keting Video - Video Piuduclion         5000904148    001        09/29/2014                       (305.00)
                           kpvideobts                                           Womlerbox Studios                            Marketing Video -Video Production          5000905793    001        10/01/2014                      2,025.00
                           1Ca1yPerry-HypeReel-Edlt                             JackPerry                                    Marketing Video -Video P1odut1ion          5000974828    001        11/25/2014                      3,000.00
                                                                                                                                                                                                                                                       2:15-cv-05642-CAS-JC Document




             m             Katy Perry-Hype Reel-Edit                            JackPerry                                    Marketing Video· Video Production          5000990802    001        12/0S/2014                      3,000.00
                           Digital Ingest H1Def9l Sec -6 Minute,;               BhmaxLLC                                     Market[11g Video -Video P1uduction         0052000686    001        01/22/201S                        720.00
             ;x:           IC<1tyPerryBr0tl                                     BltmaxLLC                                    Marketing Video· Video Production          0052001273    014        02/03/2015                          45.00
             -->.          Transcoding Per Format &-U Minutes - Ka              BhmaxLLC                                     Marketing Video.Video Production           0052001293    001        02/04/2015                          75.00
             -->.        . HI-Def Web Encoding from BAM Archh1e                 BitmaxLLC                                    Markelfng Video· Video Production          0052001308    001        02/04/201S                          45.00
             Cf)           1CatyPerry81oll                                      BitmaxllC                                    Marketing Video. Video P1oductlon          0052004046    004        04/29/2015                          45.00
                                                                                                                                                                                                                                   162.00
                                                                                                                                                                                                                                                                            Document486-1




              I            KatyPerrybroll                                       BhmaxLLC                                     Marke ling Video -Video Production         0052004252    015        05/05/2015
             --.J          KatyPeriyPrisma1icTour                               Bitmaxll(                                    Markellng Video -Video Production          OOS2004252    010        05/0S/2015                        247.50
             Cf)           Katy Perry-Hype Reel-Edit                            JackPeny                                     Marketing Video. Video Production          5001152501    001        05/05/2015                     (3,000.00)
                                                                                                                                                                                                                                                                                     #:10127
                                                                                                                                                                                                                                                                                     #:10783




                           ka1vper,ybitn1ax                                     BitmaxLLC                                    Marketing Video -Video Produulon           005200S317    018        06/12/201S                          72.00
                           katyperrybitmax                                      BitmaxlLC.                                   Marke1lng Video -Vkleo Produttlon          0052005318    015        06/U/2015                         180.00
                           KatyPerrybitmax                                      BitmaxLLC                                    Marketing Video· Video Production          0052005479    011        06/16/2015                          4'00
                           h1yperrybitmax                                       BitmaxLLC                                    Marketing Video ·Video Production          0052010433    021        12/14/2015                          30.00
                                                                                                                                                                                                                                                                                     499-8 Filed




                           KatyPerrydvddigitization                             Extreme Reach Inc                            Marketing Video -Video Production          5001484028    001        03/23/2016                        305.00
                           KP Road to Prism Au'>tralia Shoot Travel             Americanfxpre\STrave\Se,vlce                 Market Ins Video -Video Production         5000S53481    001        11/16/2013                      1,795.40
                           KP Road to Prism Auwalia Shoot Travel                AmericanElcpre$STrave1Servlce                Ma1kellng Video· Video Produttlon          5000555417    001        11/18/2013                      1,785.19
                           CAPrTOL_WB!. 360176_DAVLAN MCKAVWIUIAMS_FOUR POINT                                                Marketing Video-Video Production           0099032037    002        02/25/2015                          26.51
                           bt7S%paymentofKatyPerryvlgnettes                     Big Disco LL(                                Marketing Video· Video Production/lfideo   5000443856    001        07/20/2013                    47,803.50
                           HI Defl ranscodins Per Format 0-6 Minute             Bitmaxll(                                    Muketlng Video· Video Productlon/lfideo    0052006373    001        06/26/2014                          45.00
                           Katy Perry                                           BitrnaxLLC                                   Marketing Video -Video Production/Video    0052006374    001        06/26/2014                        135.00
                           HD ~sh transcode of Unconditionally                  Bi1maxLLC                                    Marketing Video· Vkl~ Production/Video     5000820634    001        07/14/2014                          67.50
                           Tm1scoding Per Format 0~ Minute\~ Kat                Bi1maxll.C                                   Marketlns Video -Video Produttlon/Vidoo    0052000992    001        01/29/2015                          30.00
                                                                                                                                                                                                                                                                                            Filed10/09/19




                           ltaly-KatyPeriyXFactorltaly/Ol·May•l4                                                             MarketJng-lnternatlonal                    0099025065    007        08/24/2016                  (75,000.00)
                           8.29.16 Katy Peny outdoor projection~                UnlverwlMu\lcCanada                          Marketlng-lnlernalional                    0050007424    001        11/08/2016                      2,9ffl.ffl
                           Cap11o1Studlosln11.5724                                                                           MarketJng-lnlernational                    0099284079    001        10/27/2017                      1,147.29
                           USDlE-525-REClASS BS TO P&l-3                                                                     Marketing Inter-Artist Performance         0099154041    001        05/31/2016                  152,D67.18
                           KalyPerryperformanceatlTunes                         KittyPurrylnc                                Marketius Promo -Artist Performance        5000555588    001        11/18/2013                  400,000.00
                           KatyPerryRehearsak                                   Oeloit1eLLP                                  Ma,keting Promo· Artist Perfo1mance        5000587692    001        12/11/2013                      4,393.09
                           KPlnl'IAdwncefo1 p,omoexpenses                       KittyPurrylnt                                Mad;etlna P,omo -Artist Performance        5000590080    001        U/U/2013                  1,000,000.00
                                                                                                                                                                                                                                                                                                  11/20/19 Page




                           KatyPe1iyAdvance                                     ICittyPuriylnc                               MarketlnsPromo-ArtistPeriorm.ance          5000672797    001        03/06/2014                1,500,000.00
                           Katy Perry Brit Awa,ds Set Production                PerryScenk:Creativelimiled                   Market!ngPromo-Arti!.tPerformance          S000703975    001        04/02/2014                    63,854.00
                           US01E-506-RECIA55190900ITEMS                                                                      Marketing Promo -Arttit Performance        0099162065    011        05/09/2014                   (72,688.26)
                           NIUAwa1ds                                            KittyPurrylnc                                Market!ngPromo-ArtistPelfo1111ance         5000766S16    001        05/28/2014                  100,467.45
                                                                                                                             Marketing Promo· Artin Pelformance         0099019097    008        06/24/2014                  (75,726.79}
                                                                                                                                                                                                                                                                                                           Page167




                           US01E-518-REClASS190900RE6ILLS
                           USOlE-540--REClASS MARKETING REBlLLS FROM 190900                                                  Ma,keting Promo -Anist Performance         0099037285    004        09/30/2014                 (770,102.00}
                                                                                                                                                                                                                             (26,318.00)
                                                                                                                                                                                                                                                                                                                77 of




                           USOlE-540-RECIASS MARICfTING REBlLLS FROM 190900                                                  Matket!ngPromo-Artis1Perfo1mance           0099037285    006        09/30/2014
                           USOlE-540-RECIASS MARKfTING REBILLS FROM 190900                                                   Marketing P,omo • Anist Performance        0099037285    008        09/30/2014                     (1,114.70)
                           USOIE-514-RECIASS MARICfTING REBIUS FROM 190900                                                   Marketing Promo-Artist Performance         0099010295    008        10/31/2014                     (1,114.701
                           USOlE-514..ftECIASS MARKfTING REBILLS FROM 190900                                                 Marketing Promo -Artist Pelforrnance       0099010295    006        10/31/2014                     (1.114.70)
                           U!>OlE-514--RECIASS MARKETING REBILLS FROM 190900                                                 MarketlnsPromo-Artis1Performance           0099010295    026        10/31/2014                     (1,114.70)
                                                                                                                                                                                                                                                                                                                   of100




                           USOlE-514-REClASS MARICfTING REBlLLS FROM 190900                                                  Market!ngPromo-ArtistPelforrnance          0099010295    018        10/31/2014                     (1,114.70)
                           USOlE-514..ftEClASSMARKfTING RfglLLS FROM 190900                                                  MarketlnsPromo-Arti!.tPerforrnance         009901029S,   016        10/31/2014                     (1,114.70)
                           U!>OlE-514-RECIASSMARKfTING REBlllS FROM 190900                                                   Marketing Promo-Artist Pelformance         0099010295    010        10/31/2014                     (1,114.70)
                           USOlE-514-RECIASS MARKETING REBlllS FROM 190900                                                   MarketlngPromo-ArtistPelformance           0099010295    012        10/31/2014                     11,114.70)
                                                                                                                                                                                                                                                                                                                      307 Page




                                                                                                                                               Page26of29
                                                                                                                                                                                                                                                                                                                          PageID
                                                                                                                                                                                                                                                                                                                               ID




                         CAPITOL01174
                                                                                                                                                                                                                                              L




PAGE 1836
EXHIBIT 30
                                                                                                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                                                            M.ltketing . P1lsm!Pr0t;i1ed)
                                                                                                                                                                                                                                                                                           Case




                   USOJ£.S14-R(ClASSMAIU((flNG RE81ll5 FAOM 190900                                                              Ma 1keii115 P1<M110 . Al'lht P~·uk>onance        0099010295                01'    IO /ll/2014            l l ,ll4.70J
                   l601 B 14-R(ClAS!, MARKfllNG H(llltLS FROM 190900                                                            Milrke1 in1 P1<Mno - A11iu Pe1kum~nce            0099010295                004    10/3 1/20 14           (1,114.70)
                   US0 1l -Sl4-R£ClASS MAHKCllNG Rl:811.U. f RO M 190900                                                        M.i 1kot!1111 P,omo , Au l~, Pe rkmnance         00990 1029S               03-4   10/31/201-4           (92,000.00)
                   l(.,1y Peny G~ssaw Radio 1 prorno perl'om1                 ROAR IN DUSrRICS INC                              M;irketina P1omo - A111..-, Pe rlorn,~nc•        5000967 458               00 1   U / 1.9/2014         1.89,470,45
                   F,;ince 111l1111Re-bill                                                                                      Mi11kcting P1omo - Ank1 Pe1fo1 m,rnce            :.!70000000 1             001    01/15/2016            (Bi',452 .00)
                   kityjM'!rydkcob;i ll part                                  Citll»nkNA                                        Marhti111 P10tno - Co rn peli!lon\               OOS2001612                005    Ol/28/2017                     8,48
                   ka1ypeuydkcobii tlp;1r1,                                   Ci.ll»nk NA                                       M-..rte11na P1omo - Cornpet11io11,               OOS1001612                000    02/28/2017                  25L67
                   ka1y~nydl\Cob.illp,atu                                     Clll~nkNA                                         Mul:etlfll P1omo , Co mpu1if Q11,                0052001612                007    02/18/20 17                  73.13
                   US01 l-S 14-REQAS!, MARl<fUNG H[BIUS r·ROM 190900                                                            M;ith~ingP,011,0 P1<Mnotiona l lkke1l            00990 1029.5              0'8    tO!l l/20 14              16 18.001
                   U!i(JtU 14-RECI.ASS MARKfHNG R[81U5 fROM 190900                                                              Mllrkelin,P1ont0 Pro,nollona l llckl'h           00990 1019.5              028    10/JV2014                 (602 00)
                   USOll -5 14-R[ClASS MARKlllNG REB U.U FROM 190900                                                            Maik~lng P,omo - f•1on101ioni1 I Tkke ~          00990tol9~                02'    10!l1/20U                  ((>14.00)
                   USOIC S14-R[ClASSMARl([llNGRltlll.Ur·ROM 190900                                                              Mi1tk~iqP10tho P1oin<.,1lo1M1 l llc:ktm          0099010295                O!O    10/.J l/2014              (903.00)
                   USOII S14-RtnMS MARK£HNGNC811lS l:ROM 1.90900                                                                M-.. rhtln1P•oi110 P1omo 1lo11al l kbm           009901.029.S              o••    10/3 1/ 2014           l l ,SOS.00)
                   ll)Ol f..S 14-1\ECLASS MARK£1 1NG Hf.81 U S fROM 1.90900                                                     Ma1ketlo3P101110 P1oi1101lon1tllkkt1I\           0099010295                046    10/l l/201,4              1931.00)
                   USOIE.-S t4-REClASS MARIQ.11 NG R£81U5 fROM 190900                                                           Market Ina Pro,no - P1on10tio1'l! llkkeb         009901029S                ...    10/31/2014                (639.00)
                   USOlE·S IHtCClASS MAR:Kl"IING R(B lllS f l\O M 190,00                                                        Mo11ketl11g P1on10 . P1on101lona l Tkt.~         0099010L9S                036    10/31/2014                1993.50)
                   Conv.,lllngfee                                             V P,oductk>ll\ll.C                                M;11ked118Prou,o Rctc.11plloll\/Sln.lWUOel       !t00046H07                OOI    08/ll/2013              3,B0.00
                   Cl. ~~k Pa rty RNlt"'k                                     Y P!Oducrlon,U.C                                  M,1/ketl111P rorno RM.eptlo n,/Showca~           5000462)07                oo,    08/22/1013              1,879.18
                   Forn, ~or lumbhlnp                                         V P1oducthlt1s lLC                                M;a1ketl114 P1on10 • Rec;epclo'" /Showr-..~      5000462307                006    08/ll/101.3             4,003.54
                   IPA.ualton1itek>,ewi111                                    V PIOduct ions l lC                               M.11ket ln1P1oino flec•ptloM/ShCJNCi1581         S00046230'1               008    08/ll/20 U                  1SO.OO
                                                                                                                                                                                                                                                                                           Case2:15-cv-05642-CAS-JC




                   ln! ' I KP B.il1001n Atnt•I @.I' W                         A1-k11n bl>'"'' Travel *'4/ice                    M,11ke1l111 P1omo • RMeptloM / Showta!iltl       S000466lU                 001    08/29/ZOU               5,000.00
                   lnt ' I KPPbybiickHo1elfloof11(!W                          Anieclc•n IJtpt ... ~ Tr•vd St111ke               M111kethitP10lllO • Rfi<itptlo11\ /Showc1uit""   5000466230                002    OfJ/29/2013                 312.47
                   l.ilnd• @' l+.ickk,beuy B,ibry Cale                        Am~1Kl111 £lr1weu lraY'l'1Sl!rvlre                Mil 1ketlng P1on10 • Recef)llo M /Sho,,,c.n.M    5000466:U l               003    08/29/2013              J,275.3S
                   1n1' l l<t111yPeuyPt.yb.KkAhei P• 1ty                      Ame , k:a nEilp(eHlravelSt>rvlc•                  Mi11kt1l111 P1omo • Rei:eJMlons/ Showuw:1,       S000500Jll                001    1.0 /03/ 2013           1,904.06
                   ~ IV Peuy lnl'I P1t1mo O.:,y   l(P   h;,nipo,              Jr,( COlpot•tlon D8AA P$w natTou c;h lhnou~l ne   Ma1keli n1 Promo - Travel -01 he1                S0008041l                 001    08/01/2014              l.890.00
                   Ka1 yPeu yRehe.11-.. h1u Jio                               Oek)iUe t.LP                                      Mi1 1kmlugP1 CM110 - IVA111>Ct.11<1rlf11         5000579 173               00 1   12/0~/20U               S.863.62
                   1001 C S06 RCCWS 190900 UEMS                                                                                 M;a 1ke1h15 P1on10 . 1V Al)l}Nlillll.e           009916206S                013    05/09/lOU           (260.62 1.59)
                   Jinp'l Bell Boll - Aun C.n London                          OtyPurry lnt                                      Maiketlfll Pr <Mno · l YA~tiln<.e                S000769728                00 1   OS/:J 0/2014         484,394.99
                   X.f'ac.101Fhwle londOl•I                                   Ki11yPl.111y h1 f                                 M,11ketln1 P1omo • 1'V Appe.1r.1nce              S000769729                00 1   05/30/2014           4l3)J99.4S
                   8nl AWinh Londond                                          Kll1yPu11y lnc                                                       O
                                                                                                                                Mo11ke1h11 P1omo lV APf)NliillCe                 5000169710                001    OS(J0/201.4          )84l0l.73
                   hlype-,ymi;iml!)fflmod;r,o ,n.ike up                       CIOWV Can e , M.:111i1p111et1t LLC                ~,ketillgP1 <Mno f\'Apt)fflilllUI                S0008~1.60                001    08/U/ZOlA               2,400.00
                   tmy pe,ry knmYM!W sp,1U! ;n t!Plt hoc~                     Ame1iain[>cf)feH T~Service                        Marketlq Pn1mo - lYAPl)N1a nc.e                  !,000861196               001    08/2 1/201,4            Z,454.SO
                                                                                                                                                                                                                                                                                                2:15-cv-05642-CAS-JC Document




             m     bty perry food du,lf13 1111i11Mln1I p,omo                  Ameflca n UpieH r,-..wl ~ e                       Milrketlq Pro.no · TV APPNr•nc:•                 S000861198                002    08/21/2014                  53 1.92
                   htyf)l!fiynaitsrof,,ly11)101110day                         Rose Hlu-Ylll Bilu<MI OBA ~e 8, N11lls            Milt••liqP101110 · IVAPJ)itilrilnte              S0008&4841                001    08/lS/2014                  200.00
             ;><   lta1y1'1!1,vH;ih                                           Dl;ini, KConev 06A Monlk~ Mgmt                    M;11kt1in1 P1on10 . w Ap~tiltKCI                 500086484 2               001    08/25/ 2014             l ,400.00
                   K;,1yPf!'11y                                               Bilmaic tlC                                       Marle tt Ina Video . video !l1odu ctlol1         0052005190                001    12/03/2 0 13                405.00
                   K•1yPer,yAu~l1iili.l llh11lng                              Wonde1bm1 S1 udlol                                M;irlc11tlng Video - Video 1110ducllon           S00058424S                001    12/09/2013              Sl3S.43
                   K..1yPe1,vTVSpoh                                           CoertlonMltdlalnc                                 M;irkoclng Video · Video Producrlon              50007 11620               001    04/09/2014              4,'150.00
                                                                                                                                                                                                                                                                                                                     Document486-1




                   KP Pte,o;~ (onic,ei,te fHn•••g                             JOHil\hlfn ll,ei1·1011:,I~ OBA )On Vulpine        M-..,kei lng Vlooo Video P1oduc1Jon              S00082H27                 001    07/15/2014              3,500.00
                   US0t[.S0S.-R£CLASS PROPAGANllA G[ M PAYM£NT                                                                  Ma1kllllng Video • Vld110 P1mk.m lo11            0099009047                oo,    03/23/2015          11os.ooo.001
                   US01£.536 • MARKfTINGACCRUo\l l<AIY P[RRV                                                                    M;a1ketifllP,omo - At1iitPerfom1itrK•                            .991.60001 001               41670   (41.:J,000.00J
                                                                                                                                                                                                                                                                                                                              #:10128
                                                                                                                                                                                                                                                                                                                              #:10784




                                                                                                                                                                                                                                                         Pmliile       Albu111Marle1\
                                                                                                                                                                                                                  TOTAL                                     1/U    s          6H,.ll&.11
                                                                                                                                                                                                                                                                                                                              499-8 Filed
                                                                                                                                                                                                                                                                                                                                     Filed10/09/19
                                                                                                                                                                                                                                                                                                                                           11/20/19 Page
                                                                                                                                                                                                                                                                                                                                                    Page168
                                                                                                                                                                                                                                                                                                                                                         78 of
                                                                                                                                                                                                                                                                                                                                                            of100
                                                                                                                                                                                                                                                                                                                                                               307 Page
                                                                                                                                                                                                                                                                                                                                                                   PageID
                                                                                                                                                                                                                                                                                                                                                                        ID




                                    CAPITOL011 75




PAGE 1837
EXHIBIT 30
Case
Case2:15-cv-05642-CAS-JC
     2:15-cv-05642-CAS-JC Document
                          Document486-1
                                   499-8 Filed
                                          Filed10/09/19
                                                11/20/19 Page
                                                         Page169
                                                              79 of
                                                                 of100
                                                                    307 Page
                                                                        PageID
                                                                             ID
                                   #:10129
                                   #:10785


                                           HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                            Martetlng,tlril10NI




                            os,a,non          I.ATY//lhll<l3/l<r.h:·kc!tWlq,4ll              H,uM03anrie1r,c                                            Mlf1ra,ngPn:rno•Rodlclr<l"P"""c
                            05/D•/.IDU        l(.<lfV/phll1elft.~•·~q>.4Q                    HllMli••m11lnc                                             MadetlngPrtnlo·R•<!loir.;Uel'l'omo
                            01/09/.!014       Sl"lt'Uty/~mper/t)H                            Pl!!legr,noEntPrcrnoinc                                    M>rl.ecln\!Vldl!O·Tai:ecC!))'/Ct"R              2,000.00
                            Ol/09/ZOH         KotrDH/SINlr>ai,/Rhy                           Pelle,grinoEntPn>molN;                                     M•rio«lngPrrrnc•RJdlo1nd10Prrrno                l,'1'5000
      5000S12503            01/(J~f.1014      ~a11DH/SINlr,<te/M1                            Pelltgrlnc(ntPromolflC                                     M1ri<et1"9:f'rtlrnO•Radlclnd,aP1crno            1,750.00
      sooonns,              01/U/JOH          K1ty/M!11rMu,,cS1Ner/t)H/1'!HY                 N1111rMu11cserv...-uc                                      Advert>;l"!l0r11r>e•WRbS<teAd .... rt,             750.00
                            OJ/M/201'         KatyOH/WOCQ/Rl',f                                                                                         Marh!tine;P,cn,o-Radlc1nd,ePrtnlo
                            Oli0Vl014         Klf)'DH/WO.::Q/Rh,                                                                                        MarketlnJl'n:lmc·R•dlclnClaPrtnlc
      5000$1?5'1            01/0~f.1014       KalyDH/WAO./AHf                                                                             oooo~-n1so    Maitl!t1"9:Promo-Ra<flc1M1u1'fc,no
      5000'125'1            01/IJMot•         KJtyOH/WRct/RHJ                                                                             0000$7'150    Marioetlngl'rt>mc•R•dlclrldlal'l'omc
                     001    Ol/tlll/201'      lat1DH/IC$fM&k0flW/Rhy                                                                                    M"1oal"Sl'fcrnO·lhcllOW'ldotPrtnlO
                     001    01/0llf.lDU       KU, Dt</l<Sf-M&KOPW /'Rtty                                                                                Mari:etonJf'nJ?IC•Rac!lcrdaPrtnlo
      5000'12563            01/0~/!014        KrtyCIM/WRVZ/Rh1                               s.;1,1<s1cuao1ceuni:h:                                     Mlli<<t,ngPromO·flacloO!ndlll'nnc
      5COOU25U              OJ/Qll/.101'      ut~DH/WP.VZ/Rhy                                SGM..,lcMtotet,ng!rc                         0000,75150    Mariomna:Prtnlo•lh<llolrd1l'tt<llo                wo.oo
                            01/1.0/201'       ~atf/WZS::Rt,y/OH                              Rldl:$31 ..Corl'rOdiJCtlCnl                  0000$75150    t,.Url:wngf'fffl>c,Rac!lolrdaPromc                ?$11.00
                            01JIO/l014        Kttyt,¥:&ZRt.,/OH                              R,ckSalv11;1orP~1                                          Marl.et1n3Pmno-R~o'1dl1Prono
                            Ol/10/2014        KatyDH/1,.GZG/Rt,y                             ?~ehPrcmcti.,.,,.:\ndM1!1:11tiRI                           Mlll:«lngPftw'nc•Radloll"ldl1Prono                400.00
                            01/1.0/,014       ~.lttOH/1(,.;:G/Rhy                            JopN~chPn:lnlOOcns.o.ndMa,i.111,ng                         Marl:etlnQPromo•Radlol~ePn:rnc                    400,00
                     002    01/10/JOl•        ~a!Jt>H/WTMG/Rlry                              ConeicMu,,cManagem(!<III~                    0000i75150    Marl:etl"SPromO•Radlo/001Pn:mo
                     001    01/l0/l0l4        Ka!yOH/WTMG/Rhy                                CUYenoMuslcManagi,mmttnc                     00006751'0    Mlnet1ngP;c,no,Radlc1ndlePromo                    2$000
      5000613304            Ot/10/J014        KOlyDH/\<;HTP/Rhy                              Ro,enBeauty                                                Mlli<i!:IRiPIOmO·~ldlolndlePrc,nc                 150.00
      5000tlH84             01/I0/'20U        kaltOlt/WHTf'/Rhy                              na..nBeauty                                                Marl:etmgPromo•RAdlolnd,ePromo
                            01/1'1/l014       ~alt/OH/COcpi,r/Pop                            R•tLCOOPllrMuuc                                            Man:eto"9:PrtllnC•RadlolndlaPrc,no              1,000.00
      5000'1653'            Ol/1'/201•        K>1y/C)H/Cooporj)>op                           RdCC<lperMu1!C                                             l•Orletlngl'nlmc·R•tllorndle!'mnc               l,000.00
      5000616Sn             OV14/l:014        Kor,OH/ZEr¢11>op                               ZEntert>lrml!<lt                                           Mlll:«1n;Ptomc,Rid>clnCl1Pnnc                   2.$110.00
                            01/Uf.!014        katyOH/:(~                                                                                                M"1oet>ngPn::mo-R1,::1Lotl"ldiePrc,nc           l,500.00
      5000$166'1>           Dl/U/'2014        U11DH/D«~Po;i                                  J~Dear.eJ.nll,::,na<.ateiU.C                               Mlllr<!t1na;Pnirno·Radloll"ldlef'ro'no          1,500.00
      5000616$2'     001    H/14/2014         K>lyDH/Oe-'l>op                                J9fOe,m,;.,,dAssa<oate<UC                                  t.1.r.et1noi:Pmmo•fltdl0Wl<llel'rvrlo           ?,500.00
      500061,034     00'?   01/14/'2014       KO(JDH/WlolS/RhJ                               MAA:STICPROMOTIONS!N:                        0000675150    MarkBir,zP<c,nc•flffllcJn<!j,/>fang               ,r.;.oo
      500061,614            Ol/14!'2U4        KotyDH/W<JS/Rhy                                M<.Jf!iTICPROMOTION'l!r.«:                   0000$75150    Mor1cet,,,aPn:rnc-Radlolndl,Prc,no                125.00
                            01/15/2014        l<POM/Phllll/Pt:¥1                                                                                        Mlf1rl!ll"9:Pn:rno•Rtdlolrldl1Ptcrno
                     001    01/15/1014        KPNVf'hll111/Pop                                                                                          Marl.1!!1ngPn:Jno·Radlo!n,hPromo
      500001,sn      001    Ol/16/l014        KPOH/PhH1ol/pq,                                HftsM,gallMl/'lll                                          Mori<etlnzP,nno-R.Jdlclfldl11'fc,no
      5DQ06l9S7J     001    Ol/l&/2014        kPOH/Phl11,l/p(¥>                              HftSMa30.,ne1nc                              00006751SO    M1rloet1n11Promo•R1d101nd1QP1orno
                     001    01/16/l014        KPOH/Pt,HoJ/H~s/pop                            HttsMaga.onelr\c                             0000~"7S1S0   Mlrl<l!l1ngPrtrno•Ra<11clnd"P'""0
                     001    01/1~/2014        KPDH/l>hasa 3/H~1/p:,p                         Ha1M1gu1n~lnc                                              Mlll:l!tlngF'rcmc•Radlolnd!IPr(lf'IIO
      50000195!15    00?    Ol/U/2014         Koty/Phu,20H/pcp                               H~s Mloga.melnc                                            MorletlngPfcmc•Radlo!ndlePromc                    500.00
      5000619565     001    Ot/16/l014        Koty/F't>u,201</pcp                            H~s Maa:o:u,e1ne                                           Morket1r,gPn:rnc,RadlclndlePrornc                 SOC.DO
                            Ot/16/.!014       Kl'/OH/l>htlll/pcp                             f'l•1M.1ga.one1ne                                          Mork<:'l:l"iPrcmO•Radlo!nCIIPrornc              l,500.00
                            Ol/1,;/2014       V/OH{Phu11/p0p                                 Ha1Maaanr.e1nc                                             Marl:etl"iPmnO·RadlolndltProrno                 1,500.00
                            01/1.6/lOU        KP/C)WClance                                   olln~•E~ainm(!<lllOC                                       '-'arletlngPr<rno-R~o<ndlePrc,no
                     001    01/16/.!014       KP/OH/t'oru                                    Alnpleiruru.nmmtlnC                                        Mlll:«1r,gPrcmo•Radoolndi1Prcwno                J,500.00
                     OU     Ol/l4/!Ul4                                                       MonONrnEOFIYINC                              0000671150    Mort;t;,r,g\lldec•\l\deOPnlcuU,.,,.....diro    61.n1.oo
                            OVlG/lOU          IJl'OHUattupcost,                              MOTICNTHEORY!NC                              0000,nooo     MIIXWr,gVldeo·l.\cleol'rod<£tlcn               61.U7.00
      5000020597            01/l4/l014        R11ma1n1n;flm50,,,dl'nldFNDH"4d                MCITIONbiEO!WlNC                             0000671000    t.1.r.etir,i\lldeo·\l\deol'l"odl..ctlcn       tU.OJl.50
      S0006l8S87            01/14/.!014       Rl!lnllNl'l8f1m~l1<:.dProdFel!IO>t>Ad                                                                     Morket,11g\lldeo,\llde;)l'l'Odlrtlon/l.1deo   116,0:1.50
                            01/17/.!014       !r>a"1M·l-7/kPC'H/Pq,                          AIIAcce<1Mt11lCGrQl.ll                                     Mait«,n;Prcn,o,fladlolndl1Promo
                            Ol/l7/l014        lndle(l-2-1•7/I.POH/Pt:¥>                      AIIAcce11M"'lcG11>t41                                      Mlrl<et1r,gPromo•fladlc1nd<ePrcmo
                            01~7/1014         !nde/1•:•1-7/KPOH/Rhy                          AIIACceuMu;,cGro'4)                                        Marlet1n;Prcmc•R•d101nd1el'fc,no                  ?~0.00
                            01/17/?014        lnd'-11-2·1·7/kPl.ll-f/Rhy                     AIIAcce11Mt11ICGro'4)                                      Mark('l:onaPrc:rnc•R•dic!ndlal'rtlllc             2,0.00
      50006l01S,            Ol/H/.!014        rnclt/1·8-M'Vl(POH/POp                         t>IIAcceUMUIICGl'm4)                                       Morket,n11Frano-R,diolndl1Prc,no
      S0006301Sll           01/l7/20l4        TnClt/l·M•14/l(POH/HAC                         Alli>UeUMU<IC-0rQtfl                                       MffietiroaPromo-R~,olrldoePrcn,o
                            Ol/l7/l0l4        tndt/t•8•1-ta/lCPOH/KO,C                       AIINce,.Mu;1'Gf'C14'1                                      Mar~etlngPrc,no-Radlo!ndleProrno                 ?SO.OD
                            Ol/l7/l014        ln,h/Ml•l•l-1/KPDH/Pap                         AIIAcoeuM"',cGf0<4>                          0D006i5150    Mlll:et11111Pmnc•fl>dlo!n<hl'romo                1$11.00
      sooo,n~1       00?    Ol/28il014        l(l'Dl-l/studlol/Ph>ial                                                                     MOC67'5150    Morket,ngPramc·Radio!ndl1Promo                   500.00
      5000il1751     001    01/Ja/2014        lPOH/Studlo8/Phlliel                                                                        oooom1so      Marlomn11Prcmo-Rado1nt111Prcrnc
                            OlfU/101'         ~PC>l-l/l'q,Lhrn'IIR                           L1W101.&11Promcl:•onsltd                     0000&75150    Marl:etl"SPmr'IO•Rldiorn,tJel'rcmo              4,000.00
                            01/le/lOU         KPOH/PcpL•-•n                                  ltwm"1PnlmcC1cnsUd                           0000,TSUO     Mar1oetingPrornc•Rador...ll4PnJmo               (.000.00
                            Ol/2&/lOU         Kf'OH/Un.c,vRM'I'                              LrwmanPremotoorsUd                           oooonsuc      Marl:.Cllngl'<cmo•Rad,otro:hl'nlnc              3.000.00
                            01/U/.!014        kPOH/l'rcoriRHV                                l ..,rn111PrornotlonsUd                                    Mll1<et1"if'rcn,O-Radlo!nClaPfornc              J,000.00
                            01/lS/201'        ~PC>H,'11..tey                                 Lowrri•nPrcrno11onsttd                                     M,rt,e:1ngl'nlno-R..:llolnd<0Prcmo              5,000.00
                            Ol/le/2014        l:POH/1.a..tey                                 t1wmanPnlmatl<>nSUd                                        Marl.et,r,a:Prornc·R•doorndlel'fc,no            ,.000.00
      50000117•>            Ol/28/2014        1(f'Dft/pq:,PN112/Dearte                       JllflOHtteArdAssoe>ate<llC                                 MarletlngPrcmc•Rodlclndlal'fc,nc                t,SD0.00
      5000631765            Ol/lO/l:014       J(1'DH/ptl)M"olll2/De1ne                       JllflDeonEArdAIIOCl,tl!SLLC                                Mll1o<'tlngPmmo•Rld1olndl1Pfornc                1.soo.00
                     001    01/28/2014        kl'OH/Oa,-.:e                                                                                             Mlrl<et1naPromo•RadiolndiePromc                 1,.lS0,00
                     001    01/28/'2014       K!'OH/Dtn;•                                                                                               Marl<'tlngPfc,nc,R1dic!ndlaPromo                1,250.00
                            Ol/1Wl014         >uteyJApi:earanceFe•~PDft                      JordanH<>14IO,OaAC>1!eEU1Mu~cttC                           Mo,i.>1t1ngVl<etl·\l\d:!cl'l"c<!u:t•~doc       u.soo.oo
      500063010'1           02/04/!014        JUICJJApp&ltlRC<IFHKPDH                        J<llll1n1<ou<1,:nDaAOut\UMwtcllC             0000,;nooo    Morlu"l:lr,a:Vld:!o•VldeoPra~tlai              IJ,500.00
      sooo,,aus      004    02/llG/lOU        !n<h/l•8•1-1ol/kPDH/Pnp                        AIIAcon1Mui,cG'°""                           0000'75150    Marl:etmgf'rtJJnc•Radloll"ld,eProrno             (150.00)
                     003    02/04/1014        lncle/1•8•1•1.a/l..PDH/l>cp                    All~a,nMu,1cG""4'                                          Mlll.etlngl'rc,nc•Racllclndl11'fc,nc             (lS0.001
                            OJ/114/1014       !nde/1·1$.l·ll/kPCl,(/Pcp                      All~IMUl•CGttqi                                            "-AarLet1n~Pn:rno-Rldorn.11ePnrno                zso.oo
      sooono,111            Ol/Ol/!014        lr>a'-11-15-1-21/KPOH/Po;,                     All:..CC.,1Mt11!cGrote1                                    Morl<«lngP,cn,o-R'ld>oll"ldlll'nlmO
      5000"31673     006    01/04/2014        lr>at,'l-15-1•21/kPOH,/H.:,,:                  All"""'"",M"'1c.;rQ<41                       00001>75150   M111<1!tlng;Pnlrno•Radlob'ld>ePrc,no
                     005    OJ/114/lOU        lncl./t.lS.l•Jl/1-POH:°H.OC                    AIIAtteUMu,1cG'°""                           0000S7'150    Marll!lingPnlmc•Radiclndlel'fc,no
                            OJ/D4h014         lfde/t.2i.t•l8/U'OM.~,-,,i;                    Alli>.:<euMuncG'°""                                        Marll!tlnt:F'rcmc·R•doOrn.111PrDmc
      S00003M1'             01/04/.!014       lndlt/1·21-1·28/1(1'01-1/H<CU:.                All.1cmiiMU<lCGtOI.IJ                                      Mlll:et,n31'((1no-R;,dJolndlel'n:JT'lo
      5000638(,'r.          02/04/2014        kPOH/PNnl/Pop                                  lllcLCOcpi,rMlnlc                                          Marl:atongl'l'Dmo•Radlo!ndl1Prcrno
                            Ol/D4/l014        OOH/PhUeJ/Pop                                  RldlOloper~loJ;ic                                          M.,k>ltlngl'rt>mc•Radlclnd1ol'fc,nc               sso.oo
      50006106,l            OJ/D4/l0l4        l<'.PDH/WMTstil<ts                             Glarntr,terpn.e11neOOAFMl',IMed1PrcrnoU"""                 Mlli<1!tongPrunO·R•dloContesl/Glwaw1r           1,000.00
      5000040~01            Ol/05/l014        CCreol•l/lH,POH/POP                            CoorclonMe(jlaln;                                          M11bt,ngPrrrno•Aecept1on1/Shcwco1e1
                     004    02/05/.lOU        CCroel-l/14-ICPOK/My                           CoofficnMeclJ,!rc                            0000673100    M1rtoe11ngPrcmo•R11n~uoos/Shcw(Uti
                     001    02/DS/1014        (PDHVldS.hcatOYtrog!II                         MOTIONrnEORYINC                              0000'7l150    M,rketlngVld:!c•\11deoPrcd~1on/14dec
                            OV05/l014         1(1'DHV1dShoot0Ye111ge1                        MOTION11,EORYINC                                           Mirk«tnll'"\deO•VldecPro<lt.rtlcn
      5000045570     oo,;   01/11/lou         lrl:ilE/J/Hr./1/1(1t1Perry/DH,IHOTAo:"         AIIACQ!'IIMU<,cGr""'                                       Mar\.<ctJngPnxno-RadJO!ndlll'r1llnO
      50ll0645570    004    O:?/U/l.014       11-0IE/l/2'11/4AalyPerry/DH/POP                AIIAc<enMus,c.;,c,..p                        oooo.75uo     Marloet1n;Prcn10-Rldlolndlel'r<lmo
                            01/11/201'        lrl:ilf/J,'2,n/4/K>ty ~/DH/HOTAC               AIIUClal1Mus,cG~                             00001>75150   M"1ol!tl"il'n:,mo-R&dloindlQPrcll,O
                     005    Ol/11/1014        1rc,1r/Jr-,r.r•JhtyPe,ry/OH/POP                AIIACce,1MuucG~                              oooom1so      t.1,il:eungrn.nc-Radioln<l1Prorno                 2so.oo
                     001    02(11/lOU         !'.ATYl'tRJff•DJiJ1>A»::E                      V;nmO>aid.e?Pn>rnc!lcn                                     Mar~'ltl"'j: Pmnc • Radle ln<lle l'fc,nc        1,150.00
                     002    0!/11/.!014                                                      tcrenCh .. de,Prcmct,ar,                     00001i75150   Morta:1ngPn:rnc·Radlclro11'fc,no                1,'r.iO.oo
                            0}/1~/lOH         $1,_.'kat,/Samiier/DH                          Pel.....,noEntPrOtnoll'IC                    0000571100    t.h1keting\.U!eo-Tlpafcpy/COIR                 (2.000.00)
                            02/18/2014        ~.otyPvrryOH/Ph1<•l--l•:U.dl&wm.,,             LOWffll/'IPron'ICtl<l<"llt.td                              M.uket1ngPrtnlo•Radlc!ndJ1Prcmo                 1,500.00
                            OJ{l8/}0U         Katyl'e'T)'DH1Pt,.uel.(LtC/lawrn8'>            LtwmonPl'omobon<lld                                        MldetlngPmno•flldioltldl1Promo                  1.soo.00
                            02/18/!014        1<'.atyP. .yOI-I/T1hut,/Semad0?11e             B..-nac:lo!tteP,;,;:luttlcm                                MlrlodlngPramc•Rad100lntll1t/.;1,,e1wa1
                            Ol/IU/2014        Flnal50%Ju,cyJSIJll<'tDHF""                    HapprPlocalr,;                                             M.uket1ngV.deo•Vlde'QPradu,;t1on/14d1c          2,115.00
                     001    02/18/'2014       Fln:ilM%Ju,cyJ,.1li<tDHFetl                    1-ilppyPla<elr,;                                           M1n<a,nav.11ec-Vid,;,0Prode.<;tlcn              l,12'.00
      50006Sl9~S     001    Ol/18/:lOU        KPOHOTSShootl~Fee                              wondortto,sw:!,cs                                          Ma4et1nillldec•\11decf'raduc11cn                l,200.00
      S0006Sl00l     001    Ol/U/.!014        kpdhbtf•ludO                                   .>NJYHl<f'.ISS                                             Mffld,ng\llc:lo!C•V,decf'rcde.<;tlcn              614.00
      5000657051     001    02/ll/'2014       ~I\JC>H/Pr1uel-kOPW/EMS                        £MSllC                                                     Marl:etmaPn:rno,RadJo!ndlePr""o                   1$11.00
                            02/ll/2014        ~1tyO,tlPru1el-~OPWf(MS                                                                                   Ma,1tmnaPmmo. Rad<olndl1Pramo
                            OJ/l5/;l014       l(P0Hdi,u(hamelJll>t1fl)o'"•Ytc0C              MterlcanE•J>"!<slr11 ...1s,e,..IQ!                         MarL1!'.JngP!'cn'lo-R•dloconte11{(;1,eaw1y
                            Ol/l5/l014        KPOHCleorCll.amelNat1Fl1u,1ytcOC               ,,.,,..,ncan[.-p;.!>Sfra"!!SeMce                           MutetJngPmno-Rzj,cocoou,,t,'.;1,oouf             4J:5,00
                            Ol/23/2014        kPOHC1earOlamelN>l1F1y1wa.woc                  An>encanE,ptt,uTruelSer-.lce                               Marl:.ennaPromo•R&ltoCorUslftjl•ea ... ,         1'5.U
                            D2/H/l014         kPDHClearOumel NallFlya-...ytoOC               A<neflcan£,1Rf•Trnels..Mce                                 Mtn.mnaPnwnc•RadoConte11};1-...•w1y
                            01{25/1014        1U'DHdau011mellllat1Fl)ow..,t0DC               AmelleanE>J)mHtra...iSemc•                                 M,iketi"iPrtnlC•RaclJoContnl/GlW......,
      5000061124            01/l5/l014        KPOHCleara,amelNn1Flya'"'YlOOC                 Ame~canE<pra117rawlsenicv                                  Mlrk«lngl'rrrnc•R.do~I/G ..1t1w1y
      S0006'U04      001    0:?/H/:!014       KPOI-IMake\!pArtHIFl!II                        ll'eW•IIG'°"'lALLC                                         t.larl:.dmg\,1tll?C,llldeoPrcdli.Ucn
                     002    O?/H/l014         KPOHMakaUpArtlS\fH                             TI'eW1IIG<ol4)lAUC                           0000,11150    Marl:.et1ngVidec-ll!Uec~Ua,,/ll,diro
                            Ol/17/101.t       $1"4o'lllf/SamPer/OH                           $1rM11                                       000057UOO     M.1t1:mn11111t1eo-Tlpee~y/COR
      5M0064nl       001    Ol/?7tlOU         KatyPerr,--OH/Ph11e1,WJoSS/GT                  GHruer111nrna11.Ltd                                        Marl.et,ngPn:mo-R..:i101ndlePmno
      5000664311     002    OZ/27/.!014       ~atVl'o!rry0H/PhUl!l•Wl<SS/GT                  G7!ir,teru,nmentttd                          000001,1so    Mll1<et1ngPm11o•fiad,olnd11Prcrno
                            Ol/17/l.014       KotiOH/Ph>ul-WMV)q.;Tl:nterta,nment                                                         000007S1SO    M1rl<BlngPramc•Ra<l<olndloPrc,nc
      S000664ll2            02/27/201'        ~1t,c>H/Ph:11el•WMYXl'GTEnMa1nrnent                                                         0000o7515Q    M.irlcetingf'romc•RadlolndlaPrcmc
      SOOOOUHl              Ol/27/1014        K1tyOH/Pho, .. 1,WJO.M/GTErtert.a1nmenl                                                                   Marlet,~!'rcfYlo·RadoclndlePromc
                            Ol/l7/.!0U        ~ltyDH/l>hlf<ll•WJQ!,j/.;TEru,r.unment         GT£r,:e,u,runentud                                         Maricl!llngf'rP!>O•RadlOlndlll'rc,nO
                     002    Dl/l7/l:Ol4       K11.yPerry!)H/l'hJ112•W)(lS/l,,\aje,ucPromc    MAIESTICPROMOTIONS 1/>C                                    Mm«1ngPnxno·Radoolndl1Prvrlo                     l50.00
      50006,;(1~7    001    0;/:17/.1014      ~1ty~Hi"h11ei,WlQ$/Mo)...tlCl'romc             MAIESl'ICPRCW:OTl~lSlr£                                    t.1..-kl!tlngPronc•Radiotndl,Pramc               150.00
      50006Ul48      001    01~7/;014         K>1JF'err)OH/lle1earcvoarce                    Prtnll!lhe\ll.;lcbalMedlaLLC                 000067'1.lS   MarLeunsl'ro7lc•Rltllo"4a,i.111tnn1cl>
                            Ol/H/.?014        KPOH/KBFJ.ITShrto                              Gl1m~l"'lnCOBAF"""•lMed11'tDffl,;,t1cns      0000675100    Mar1ca1n;Prcrno-Rad,00:nl!itf.;1nu•a1
                            O;/l7Jl014        kP011/l'halotZ·KGZG/Tcpt,l)ta,                 J<;plll(lC,,/>rcmOtlMl"""<IMlol<-g                         Man:«,ngPrcmo·Radlolndl~Prorno
                            01/l:7/2014       kPOH/Ph•seHGZG/TCpt,mU!,                       T~d,PtOll'\Cll.,.,........,M,,!,.vt,nli      0000$75150    Man:<!bnsPrnmc•RadlotnchPrcmc
                            Ol~7/J01~         fl,.IU'!I.OHProc:IFu                           M0710N 11,ECRY JNC                           0000$71000    Mar1-etln,1Adl!0·\1di,cProdo.ct1cn
      50006645H             01/27Jl014                                                       MOTIONTHEOIIYINC                                           Mlll:et1n3llldi,c•Vicleol'r0du:IIO'l/llldeo
      oo~~10US1      002    Ol/28/l014        RPG·.:1'DHln1uroncefee                                                                                    M1rtoe11ns1110?Q.v,<1,ooPmdu:11crv\ildec
                     001    0:?/18/2014       RM-t:POH1n,urancefee                                                                                      MilioetmgVldec·llltlei>PrcdU:Ucn
                            OJ/le/J014        RPG,IJ'OH•rnurir,ce!ee                                                                                    Ma1l.et1n,\.1rlec•'V1deoProdu<tlOr'I
                            Ol/28/l014        R,>~HJ' DH m1ur1m~e fee                                                                                   M•rioetlngVld!!c•V,rlecf'rcde.<;t1Clr\MdRO
                     002    Ol/2e/l014        KPOHlnnnrc~lee                                 oew,ttS1erttGrcup1nc                                       Marl<tt,~g\ll,t,o-VldeoProtluWcrv\ildeo
                     001    O;/JB/2014        ~POHlnfl.Un;•fH                                0H•l1SlernG=111nc                            0000671000    Mlll:,,tongVldeo•VldeoPr<Jdu:tlcn
                            Ol/'03/2014       Ho,rDHIN                                       M•inl!IL.A                                   0000571000    Marketm11\.1c:lo!o•\lldecl'rodu.tlcr,
                     002    Ol/03/lOU                                                        Magnet LA                                                  Marl<etln;\.~d!!O•Vldeof'rcdu;tlCI\Mdeo
                     001    Ol/OJ/l:014                                                      .o.r,i;et••sehuoen:!r>eDBAClllen,,,.                       Marl.Wng\.1d:!c•,..,deoProd<.1mcri
                            OJ/OJ/.!014       Mano<11r1nOHlte                                .o,,,getd<1~1ncoa,,,c<!lotttna               0000,HIHO     Maitet,ngVldl><t,\lldecPrO<luCUCl'(\'!Ooto
                            OJ/111/lOU        1rci,E/!.1~14•1.1B.141Yl!JP.arr,OH.fHAC        AJAcconM1.,:;,cGnn.p                         0000i7S150    MiOOatmsPmmc • Radio ln<!laProrno
                            0)/04/1U14        I/.Olt/l.lUi-Z.U.14,1':>tf"""YOH/HAC           ..aACm<sMu<irGrOI()                                        Mar1.etlngPmmo-R>d<OlnCltl'IOnC                  ,so.co
                            Ol/Oal/2014       Kal,OH/l>h:,11,=Pft<IT!,                       1<0,.1>1:wnelllc                                           Morlet1ngPnJ>lo•R,cl,clrldlal'rt>'nc            1.~0.00
                            03/0~/.!0H        KaltOH,'Phu•~·KAMP/H!TS                        ft~• M>i1:,ne1nc                             00000751SO    Mln'«,ngPrmio•R>diolndl1Pro,,o
                            0)/07/201•        ~at,l'l!ir,OH/!'ho,.al•Wl!VZ/SGMu>I<           iGMu<ooMa!l:etm11nc                          0000o75150    Mllket1ngPrcmc-Radlo1nc:haPrcmc




       CAPITOL01176


                                                                                            EX. 116-78
                                                                                                                                                                                                       EXHIBIT 30
                                                                                                                                                                                                       PAGE 1838
Case
Case2:15-cv-05642-CAS-JC
     2:15-cv-05642-CAS-JC Document
                          Document486-1
                                   499-8 Filed
                                          Filed10/09/19
                                                11/20/19 Page
                                                         Page170
                                                              80 of
                                                                 of100
                                                                    307 Page
                                                                        PageID
                                                                             ID
                                   #:10130
                                   #:10786


                                           HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY




                                                                                                                     --
                            111117/l'tU       i;a,.~al•W~../IG.._                                                                                    l,lo,t.CJ.rC-·llt4IOrde-
                            U/Ull'1•          ~Y"""10'4J'"l'>el61·W-l/f'tl,--                                                                        M1ri ...... "-fl•o ...... -
                            tJ/U/:111'        fOl/.....-,0H ....... I .... ~ ~ , . _ _                                                               .,...,.._..,.""°"o.fl..to...,.•l'n:o,,o
                            n/1¢ou            «-,.~MIWllil"-"OS11'olri••"I'
                                                                                          .... 1_....,,.,......,_ln<
                                                                                          ""''""""""'""   .......
                                                                                                                                                     W11h111t1"'°"0Rodoolr'O•,,_..
                            IJ/lt/lOI•
                                              r•, -,oH/10,,,.,.-..
                                              ~1Cy,-..,OH'"'-1•l~OQM.-.Cai<11
                                                                  1/(;T lnl
                                                                                                                                                     Mo1bU,..l'rOlotoR111orc11•Pr-o


                  ...
                            U/'17ntl•                                                     OT(rM<Uo-<td                                               Mor\:Clnc~flodloi,,d!e,n:,,,,o
                            U/17/101 •
                            1)/lT/JU•
                                              ··,~--l/Ollnl
                                              la~,,1-~ur
                                                                                                                                                     .......... -
                                                                                                                                                     M-"..... -
                                                                                                                                                                          ............ -.-0
                                                                                                                                                                          RodlO-•"-O



                                                                                                                                                                                      _
                            U/'17/lDI•                                                                                                               M~-IUOo_.,..,,,_
                  "'        ,._..~u•          t~1•l-~U..
                                                                                          _f.._..,.._,,.OIA,_I_,,._
                                                                                                                                          _,,,,,
                                                                                                                                                          ..,.....,,_ .....
                                                                                                                                          ~n1•
                                                                                                                                                     ."'""''""""'-
                                              .:.cy~-9tff,QfM/(jl.-                                                                                  Morbtinc- RIIIIOCD,Utl,l1li_•..,
                  '"
                                                                                                                                                      ........,.,..__"_ ....
                  "'        a1r1tin11 1•      t:.;,ow,t.1,•I-~-
                                                                                          ::-0::.::.11-IN-UC
                                                                                          - " ' P > O.... s.ttlil-c,,i,wt-U~
                                                                                                                                                                      ·""*°-·~
                                                                                                                                                                            ._...._
                  "'
                  "'
                            '1tll/lHA
                            111'1.llltl•
                            IH/ll/JOU
                            U/UIJOU
                            11/llhll•
                            tV1'/Nl1'
                                              •CJOtV"h,Hl~if-
                                              t : ~ Ja J 4 w u ~ -
                                              t~J•J--~
                                              "Dlrl_....,_WliooKO

                                              :.:::::::r::~,.
                                                                                          l .... O\ao. . ~
                                                                                          .... ullC
                                                                                          ............ F'"~·""'
                                                                                          ....,,_,muudt11.,o...i,ac..1i.,~
                                                                                                                                          _,..,.
                                                                                                                                          _,,,,,
                                                                                                                                          _,,,.  -.
                                                                                                                                          -l'Sl!it



                                                                                                                                          ~-         1i1n.,....,.._,, t""°lneh"'°"'o
                                                                                                                                                     ....        ""-·-~
                                                                                                                                                     ............. \lldlo-"'--"'--
                                                                                                                                                     _ .. co,u-M-&O..,..
                  ..."'     Ol/lffJIH
                            01/11/?0lt        Qn .... '11'/Jl-00&H.. ,e-
                                                                                          G...,,Toy!Ot
                                                                                          lf<lll,-<.t*1l•IM-UC:OI.Alll:>t1'(1M
                                                                                                                                                     -OICoit•....ioqt,f.Dtiir
                                                                                                                                                     M ............... \,fldl,o-lo,,



                  ..."'"'
                            12JJf/l'IIC
                            IUM/l:IIA
                                              C:"'llarliP/~H01e>1-
                                              ~l"l'l-°"1,fl,co11ono..t>1<neb
                                              -251'0-~•"'*'f-
                                              -~o..t _ __                                 =-==-111-IIIC
                                                                                          ~,-51...,~-W:OI.A...,..llq                                 ............ ...,_.\IJdto,,_(!I\NaM
                                                                                                                                                     --l~~~dlllt
                                                                                                                                                     . . ......,....._.\IIOIO_

                                                                                          ----~
                            1.1/Jl/)ll•

                  "'        f?/) 111111•                                                                                                             ....,,....."""°-~'~
                                                                                                                                                     --1 ..
                                                                                          .....,_
                            •2h1m1•                                                                                                                  ...........Vklilo ......... ~~
                  "'                          O,(.a~lo,O...-..                            Ah"•-Miru-<rcwc1

                  "'
                  ...
                            12h7/1U4
                            Sl,/'1,1/}0U
                            U/H/HU
                            111un1u
                            ..,11,'Jll•
                                              ,,c._,,,.1.0... ...,.
                                              uq~--,oo
                                              1:a,,...,.llllft"""•
                                              r.PDMlflln•ln~edoc
                                              w,"'"'rD.,.._,,•fe{M//Pfu
                                                                                          ~,-ine
                                                                                          ....,.._ .... .-....
                                                                                          Olllot'l _ _
                                                                                          MOIO-.....w~i...'-t ......                                 . ~-·0...-
                                                                                                                                                     -


                                                                                                                                                     -
                                                                                                                                                            .... w....""'"""~

                                                                                                                                                     ..... -.""-·-~
                                                                                                                                                                     0fflN - t l U - . S



                                                                                                                                                           ...... ~ " - - - • " -
                  ..."'"'   n11mu•            ~11;,"f~O"'_,,.,_\M(flt,I
                                                                                          . ..,.,,,,...._ ....                                       "'~-.--floclo ...              ,l'toao




                                                                                                                                          --         "'~--f....
                            , ...iu.n-u


                                                                                                                                          --
                                              lOl'f......-<) . . Mcn•COloll"l<
                            tJ/Df/1111•       ,_..,""""°.,.."""•'D....,.                  ,..,.~-'"'                                                                            y/aJII


                  ..."'"'
                                                                                                                                                     M..t«l<IC           T-(Qlt/CClfl                  IMO
                            ,wunou                                                                                               rJ--.-
      M5l'Ol1UJ             U(l.'(IOU
                            U/H/IUt
                                              u,,._-....,c.mM,,10,,-0""'-..ll
                                              "Don.._.,.a:HD
                                                                                          ~ ......... 1-..rry .... ,Gttltl ...

                                                                                          '""''"'uc
                                                                                                                                                     -~CO"l)l>Onldhlf
                                                                                                                                                     -11urcOrflnll WM>SitllM-1                         '!.::'
      -llb

      ..,,,.,..   "'        u,,,,,,u
                                              s,ll•t'-D8"Melnf                            $oo,""*"UCD6'~-,n                                          M~'wldto · - " " - ~                            1,.1'1.N

                                                                                                                                                                                                       .....
                                                                                                                                                                                                     11.no,
                  ...
                            01/1"11(11•       S)IUtl"D~tlClrl'e
      '"''""'     "'
                                                                                                                                                                 ---                                    ....
                                                                                                                                                     Ml<itllnc'Adlo · - ~ I G n

                  "'                          ':!t~,,-0.111...,..                         ~ U C t l a - " " '..... -
                                                                                                                                                     --...~-Ott<ll-
      ""''""      ..."'
                            IVlt/111'                                                     W..o•UC.
                                                                                          ..... uc
                                                                                                                                                     u~--~
                                                                                                                                                     .......
                                                                                                                                                     "'""'9ml"'- ·Mao"'-



                                              -- . ...._
                                              Mty,.,..,.,,...
                            ll/lt/lel4
                                                                !Wt. .



                  ..
                            U/18/lOU
                            utuaou            ....,....,,b..t.,Ji:wo-
                                                                                                                                                             ___
                                                                                                                                                            ~--~-~
                                                                                                                                                     .....__................
                                                                                                                                                     M"'-ol"'l-·-lil<oolt.cUGI
                  "'        u,um1•                                                        ..... u.c:
                  "'
                                                                                                                                                                                ~


                  ..,                                                                                                                                -....--~~
                                                                                                                                                     ,.,...._,.
                                                                                          -·-
                            lll'UJJl:U        ~    ........ l_lC>                         ~UC
                                                                                                                                                                                ~
                            '1/71129!.•
                                              ~,..,.,
                                              uqt"""fl.uc,,"-"-.-«
                                                       .,.,..                             -.,uc                                                      ...
                                                                                                                                                     ......_.-··---
                            U'1VNII•
                  "'        11/'J"l/?OU       ~iuOp'JOl>\ ...... \old
                                              ,.,.....,.o ......... ~ f l ' t , 2
                                                                                          Tta<rlo.                                                   Mllt.,.,..Adlo--~l..,


                                              ~=-::~t.~,M,2                                                                               _,.•
                            U/1,tJOlt                                                     Qlbof(nwt•-

                  ......    l~)/)01'                                                      Cl>OO,tn.t......,.
                                                                                                                                                                    a.a---
                                                                                                                                                     ~"-·llldlo)'Oa,,,_




      -__
      _ _1,
                            ,~1no1•
                            u1nmu
                            nt'll/)11,a

                            ....,,,.,.
                            n(J2/)0I •

                            Hi/17/101(
                                              ••rl'llrtyt/Mt'r"D""'...,_.

                                              ...,_.,"I)'... _..._...,
                                              1--,~l)oK'fJ"D,rt._.CCICI

                                              _..1-vttt-.--
                                                                                          ..... uc


                                                                                          '""'"'"'
                                                                                          ~....._.t.,._                                   ---
                                                                                                                                          -·-
                                                                                                                                          --
                                                                                                                                          _,_ -..-.~-
                                                                                                                                          -·-
                                                                                                                                                     ._.....,,,,,..,.~~
                                                                                                                                                     ~
                                                                                                                                                      ..,..,..,.l'tan.o·CI--
                                                                                                                                                     "'-viM$nt"'-




                                                                                                                                                           ··-
                                                                                                                                                 _..,.____ _
                                                                                                                                                            .... -.ctw,i:{-
                                                                                                                                                                             ...
                                                                                                                                                     ..........,. _ _ " ' d l l o ~
                                                                                                                                                                                                     ·-·""
                  ......
                                                                                          -•lllC

                            ..,,.•.,,.u                                                                                                              ...._,.     ....____..._
                                              ...r.-~.....,"tl..ttton,..-Tht_
                                                                                          ... ....                                           .. .~--~
                                                                                                                                                     ......... -\AdlO"'-
        ,,,,
                            lf/ll/l'al•
                            11fl'Sl)ll t
                                                   y,._.,,,..,,~-·
                                              ~~-...___,...,..
                                                                                          -•UC
                                                                                                                                          ..,,.
                                                                                                                                          ...-,u,-
                                                                                                                                          _,,                                                          ....
      _,,,
      _,,.
      -m
                  "'
                  "'
                            d/1}/NIU
                            "'1Uhn•
                            e,n,mu
                                              O'c...,.1ora-.-
                                              rf'C&...,.ll•D""'l91•                       ""'··-~·
                                                                                          ... uuc
                                                                                          .__u......,
                                                                                          11.:~-,.ny....,_ _ _ _ _
                                                                                                                                                     -u-c...._..
                                                                                                                                                            ~-~~
                                                                                                                                                                                ~                    (LIJ\.NJ
                                                                                                                                                                                                     lLl:11N)




                                                                                                                ____ _
                            U,l'll/l'IU       - c . T k :_
                                              llll'f.....,,»q ~ ....
                                                                 _   - «ltD
                                                                       --.
                                                                                                                                                     .......... ..._Oierll_
                                                                                                                                                     -1"'1'0:>q,·"'O,WdSlle


      ..._,,,
      -llllnt
      -nun,
                            U/]J,IJOU
                            1¢1/111'          at,,...,~---°"'                             ::,---tty
                                                                                          ...... uc

                                                                                          . ......,. ..........,.,
                                                                                                                   . ._ . . _ .. . ,                 -WCCoa> ....... dWe



                                              -~---
                                              (•y~D..itH<neOf!loOI
                  "'
                  "'        '"""'"
                            n(ISfJOl'         .,..,,,....,o..itt<r:eotti<MI               ,-,uc                                                      -      .... -        ...... flNlliuwcwy\,ldlo
                                                                                                                                                     Ull't. . . . . \lldlio-Vldao-
                            MIii/io~                                                                                                                 .......... C_ PoollCdW.




       CAPITOL01177


                                                                                         EX. 116-79
                                                                                                                                                                                                     EXHIBIT 30
                                                                                                                                                                                                     PAGE 1839
Case
Case2:15-cv-05642-CAS-JC
     2:15-cv-05642-CAS-JC Document
                          Document486-1
                                   499-8 Filed
                                          Filed10/09/19
                                                11/20/19 Page
                                                         Page171
                                                              81 of
                                                                 of100
                                                                    307 Page
                                                                        PageID
                                                                             ID
                                   #:10131
                                   #:10787


                        HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY



                             Prism - Recoupable Costs
                                       As of 11/ 15/ 18
                Artist Development
                  Magnet LA                                      1,500
                Digital Marketing
                  Mobile Roadie, LLC                             2,500
                Marketing
                  Ka rpel Group                                10,000
                General Marketing                                        Album
                  Karpel Group                                     634   Artist Development    1,500
                  Moxie LLC                                      1,750   Digital Marketing     2,500
                Publicity                                                Marketing            10,000
                  Hollywood Stars limousine LLC                   855    General Marketing     2, 384
                Radio                                                    Pu blicity              855
                 op40                                                    Video Promotion       2,250
                  Roar                                         26,200    Video B-Roll         59,063
                  Unconditionally                              21,400                         78,552
                  Dark Horse
                  Birthday
                 This Is How We Do
                Hot AC                                                   Dark Horse
                  Roar                                                   Radio
                  Unconditionally                                        - TOP40              21,400
                  Dark Horse                                             - Hot AC              3,000
                  This Is How We Do                                      - Dance               5,000
                Dance                                                    - Urban              40,176
                  Roar                                                   - Rhythm/Crossover   18,625
                  Unconditionally                                        Video
                  Dark Horse
                  Birthday
                  Tliis Is How We Do
                Urban
                  Dark Horse
                Rhythm/Crossover
                  Roar
                  Unconditionally
                  Dark Horse
                  Birthday                                       5,300
                  This Is How We Do                              1,700
                Video Promotion
                  Bedford Music Marketing                        2,250
                 ideo
                Roar
                  VR-RR                                       281,520
                  W -RR                                       246,751
                Legendary Lover
                  VR-RR                                       118,909
                  W-RR                                        118,909
                Unconditionally
                  VR-RR                                       387,919
                  W -RR                                       376,876
                Dark Horse
                  VR-RR
                  W-RR
                Birthday
                  VR-RR                                        18,807
                  W -RR                                        (1,278)
                This Is How We Do
                  VR-RR                                       182, 397
                  W - RR                                      177,964
                Video B-Roll
                  VR-RR                                         7,622
                  W -RR                                        51,441
                Total                                I$      2,869.765




      CAPITOL01178


                                                          EX. 116-80
                                                                                                        EXHIBIT 30
                                                                                                        PAGE 1840
                                                        HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                                                 Case




                                                                   UMG Recordings, Inc.
                                                                   Katy Perry / Dark Horse
                                                                    Oct 2013 - Mar 2015
                                                                         Overhead


                    Months:                                                                                        18                      18
                                                                                                                                                 Case2:15-cv-05642-CAS-JC




                                                                                                        Oct13 - Mar15                    Total

                    Capitol Records Overhead                                                              100,062,974
                    Capitol Studios Overhead                                                               (5,307,426)
                    Total Label Overhead                                                            $      94,755,548            94,755,548
                                                                                                                                                      2:15-cv-05642-CAS-JC Document




                    Gross Physical Sales                                                                  146,895,584           146,895,584
             -->.
             -->.     less: Centrally Managed Catalog                                                     (86,404,620)          (86,404,620)
             en
              I
                                                                                                                                                                           Document486-1




             CX)
                    Adjusted Gross Physical. Sales                                                         60,490,964            60,490,964
             -->.
                                                                                                                                                                                    #:10132
                                                                                                                                                                                    #:10788




                    Digital Sales (Gross)                                                                191,785,994            191,785,994
                                                                                                                                                                                    499-8 Filed




                      less: Centrally Managed Catalog                                                    (85,183,126)           (85,183,126)
                    Adjusted Digital Sales                                                               106,602,868            106,602,868

                    Total Adjusted Label Sales                                                      $    167,093,833     $      167,093,833
                                                                                                                                                                                           Filed10/09/19




                                                                                                         % of
                                                                                       18-Months         Label               Overhead
                                                                                                                                                                                                 11/20/19 Page




                                                                                      Gross Sales        Sales               Allocated
                    Dark Horse - Physical                                              1,041,556         0.6%                 590,646
                                                                                                                                                                                                          Page172




                    Dark Horse - Digital                                               7,957,552         4.8%                4,512,568
                                                                                                                                                                                                               82 of
                                                                                                                                                                                                                  of100




                    Total                                                              8,999,108         5.4%                5,103,213
                                                                                                                                                                                                                     307 Page
                                                                                                                                                                                                                         PageID
                                                                                                                                                                                                                              ID




                       CAPITOL01179




PAGE 1841
EXHIBIT 30
                                                                                 HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                                                                                                                                  Case




                        Physical Sales - Oct'13 to Mar'15

                        Report Filter:
                        (Period (ID) Between 201310 and 201503) And (({Album Artist)= PERRY, KATY , ,PERRY.KATY) And (Album= PRISM, PRISM (CLAIRE'S) , PRISM (DELUXE), PRISM (DELUXE/J EWEL) , PRISM (RSD), PRISM (STANDAF
                                                                                                                                                                                                                                  Case2:15-cv-05642-CAS-JC




                                                                                                                                                                        Configu      PTO Physical
                        Album Artist                                                                                                 Sales Type                         ration     Financial Gross
                        DESC           Album TITLE             UPCID              Sales T~ee DESC                                    CODE         Confi11uration DESC   CODE                   Sales
                        PERRY.KATY     PRISM                   00602537532346     ACCOMMODATION - ROY INC                            56           ALBUM                 LP                   506.70
                        PERRY.KATY     PRISM                   00602537532346     EMPLOYEE SALES                                     54           ALBUM                 LP                    16.00
                        PERRY.KATY     PRISM                   00602537532346     REGULAR COMMERCIAL ORDER                           11           ALBUM                 LP              210,393.07
                        PERRY,KATY     PRISM                   00602537532346     ROYALTY EXCLUSIVE EXPORT - ONLY      ORDERS F      67           ALBUM                 LP               22 ,301 .05
                        PERRY.KATY     PRISM (DELUXE)          00602537532339     ACCOMMODATION - ROY INC                            56           COMPACT DISC          CD                1,440.00
                                                                                                                                                                                                                                       2:15-cv-05642-CAS-JC Document




             m          PERRY,KATY     PRISM (DELUXE)          00602537532339     EMPLOYEE SALES                                     54           COMPACT DISC          CD                    67 .50
             ;><        PERRY.KATY     PRISM (DELUXE)          00602537532339     MILITARY ORDER                                     21           COMPACT DISC          CD               12,068.68
             ........
                        PERRY.KATY     PRISM (DELUXE)          00602537532339     REGULAR COMMERCIAL ORDER                           11           COMPACT DISC          CD            3,441 ,675.99
             en         PERRY.KATY     PRISM (DELUXE)          00602537532339     ROYALTY EXCLUSIVE EXPORT - ONLY       ORDERS F     87           COMPACT DISC          CD               22 ,160.00
                                                                                                                                                                                                                                                            Document486-1




               I
             co         PERRY.KATY     PRISM (RSD)             00602537739011     REGULAR COMMERCIAL ORDER                           11           ALBUM                 LP               54,967.47
             N          PERRY.KATY     PRISM (RSD)             00602537739011     ROYALTY EXCLUSIVE EX PORT- ONLY      ORDERS F      67           ALBUM                 LP                5,469.00
                                                                                                                                                                                                                                                                     #:10133
                                                                                                                                                                                                                                                                     #:10789




                        PERRY.KATY     PRISM (ZINEPAK)(WAL)    00602537563173     EMPLOYEE SALES                                     54           COMPACT DISC          CD               59,400.00
                        PERRY,KATY     PRISM (ZINEPAK)(WAL)    00602537563173     REGULAR COMMERCIAL ORDER                           11           COMPACT DISC          CD            2,459,236.20
                                                                                                                                                                                                                                                                     499-8 Filed




                        PERRY.KATY     PRISM (ZINEPAK)(WAL)    00602537563173     ROYAL TY EXCLUS IVE EXPORT - ONLY    ORDERS F      67           COMPACT DISC          CD               64,504.30
                                                                                                                                                                                     6,354,246.16         1/16     397,140.39

                        PERRY.KATY     PRISM   (CLAIRE'S)      00602537596577     REGULAR COMMERCIAL ORDER                           11           COMPACT   DISC        CD              69,043.44
                        PERRY.KATY     PRISM   (STANDARD)      00602537532322     EMPLOYEE SALES                                     54           COMPACT   DISC        CD                  76.00
                        PERRY. KATY    PRISM   (STANDARD)      00602537532322     MILITARY ORDER                                     21           COMPACT   DISC        CD               4,407.76
                                                                                                                                                                                                                                                                            Filed10/09/19




                        PERRY.KATY     PRISM   (STANDARD)      00602537532322     REGULAR COMMERCIAL ORDER                           11           COMPACT   DISC        CD           7,967,671 .39
                        PERRY.KATY     PRISM   (STANDARD)      00602537532322     ROYAL TY EXC LUSIVE EXPORT - ONLY ORDERS F         87           COMPACT   DISC        CD               2,409.00
                        PERRY. KATY    PRISM   (WMT)(FDC)      00602537613458     REGULAR COMMERCIAL ORDER                           11           COMPACT   DISC        CD             293,797.24
                                                                                                                                                                                     8,377,404.83         1/13     644,415.76
                                                                                                                                                                                                                                                                                  11/20/19 Page




                                                                                                                                                                                  $ 14,731 ,650.99     Prorated   1,041 ,556.14
                                                                                                                                                                                                                                                                                           Page173
                                                                                                                                                                                                                                                                                                83 of
                                                                                                                                                                                                                                                                                                   of100
                                                                                                                                                                                                                                                                                                      307 Page
                                                                                                                                                                                                                                                                                                          PageID
                                                                                                                                                                                                                                                                                                               ID




                                  CAPITOL01180




PAGE 1842
EXHIBIT 30
                                                                     HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                                                                                                   Case
                                                                                                                                                                                                   Case2:15-cv-05642-CAS-JC




                        Catalog Physical Sales - Oct'13 to Mar'15
                                                                                                                                                                                                        2:15-cv-05642-CAS-JC Document




                        Report Filter:
             .......
             .......    (Period (ID) Between 201310 and 201503) And (({HFM Entity}= US - Capitol:US001) And ({Product Life Cycle}= 004:Central Managed Catalog, CCAT:Centrally-managed catalog))
             CJ)
              I
                                                                                                                                                                                                                             Document486-1




             00                                  HFM                                                                         PTO Physical
             ~
                                                                                                                                                                                                                                      #:10790
                                                                                                                                                                                                                                      #:10134




                                                 Entity          Product Life                                             Financial Gross
                        HFM Entity DESC          CODE            Cycle CODE Product Life Cycle DESC                                 Sales
                                                                                                                                                                                                                                      499-8 Filed




                        US - Capitol             US001           004          Central Managed Catalog                       86,404,619.80
                                                                                                                                                                                                                                             Filed10/09/19
                                                                                                                                                                                                                                                   11/20/19 Page
                                                                                                                                                                                                                                                            Page174
                                                                                                                                                                                                                                                                 84 of
                                                                                                                                                                                                                                                                    of100
                                                                                                                                                                                                                                                                       307 Page
                                                                                                                                                                                                                                                                           PageID
                                                                                                                                                                                                                                                                                ID




                       CAPITOL01181




PAGE 1843
EXHIBIT 30
                                                                                                                                          HIGHLY CONF IDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                                                                                                                                              Case




                        Digital Sales - Oct'13 to Mar'15

                        Report Filter:
                        CP@tl•,ol (IOJ&,,t.wen ,<'\11J1U llll'l(l ,.il150l)M\I !{(.Alll.rnArllsl) "MH PERR'!' PERP~. kAT'I". PERRY l<ATY. PEJ,,,'R'f'.MTYJMd (Atui, •PRISM, PRISM (CVJRE.'S). ~ISM (DELUXE). PRISM (DELlll(fJ..E'M:U PRISM [RSO), F'R!SM{STAf,OARO)_ PPISM\INM'TijFOCJ, PRISM (ZIIIEPAKKWALJ [)AAI,,;. HORSE. DARI<~ (8BYIEXJ))


                                                                                                                                                                                                                      sales
                        Album Artist                                        Track Artist (0)                                                                                                                          Channel                                                                                             Sold As                    PTO Digital
                        OESC                       Album TITLE              OESC             Track 101 Title               Sales Channel IDI DESC                                                                     IDI CODE       UPC 10                      ISRC 10110                Sold As OESC                   CODE                          Revenue
                        KATY PERRY                 PRISM                                     NA                            KIOSK                                                                                      20             00602537593194                                        COMPLETE ALBUM                 C                               548.50       1/16           34.28
                        KATY PERRY                 PRISM                                           NA                      OTA PERMANENT DOWNLOADS                                                                    23             00602537593194                                        COMPLETE ALBUM                 C                             7,441 .74      1/16          465.11
                        KATY PERRY                 PRISM                                           NA                      PERMANENT DOWNLOADS                                                                        1              00602537593194                                        COMPLETE ALBUM                 C                          21 1,538.10       1/16      13,221 .13
                        KATY PERRY                 PRISM                                           NA                      KIOSK                                                                                      20             00602537593200                                        COMPLETE ALBUM                 C                               223.44       1/13           17.19
                        KATY PERRY                 PRISM                                           NA                      OTA PERMANENT DOWNLOADS                                                                    23             00602537593200                                        COMPLETE ALBUM                 C                             1,610.95       1/13          123.92
                        KATY PERRY                 PRISM                                           NA                      PERMANENT DOWNLOADS                                                                        1              00602537593200                                        COMPLETE ALBUM                 C                        4,507,582.58        1/13     346,737.12
                        KATY PERRY                 PRISM                                           NA                      PERMANENT DOWNLOADS                                                                                       00602537539123                                        COMPLETE ALBUM                 C                          811 ,587.00       1/13      62,429.77
                        KATY PERRY                 PRISM                                           NA                      PERMANENT DOWNLOADS                                                                                       00602537539130                                        COMPLETE ALBUM                 C                        3,228, 129.10       1/16     201 ,758.07
                        KATY PERRY                 PRISM                                           NA                      PERMANENT DOWNLOADS                                                                                       00602537572861                                        COMPLETE ALBUM                 C                             4 145.06       1116          259.07
                                                                                                                                                                                                                                                                                                                                                   8,772,806.47                 625 ,045.65
                                                                                                                                                                                                                                                                                                                                                                                              Case2:15-cv-05642-CAS-JC




                        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE BROADCAST LINEAR PROGRAMMING                                                                            51             00602537733613              USUV71400083              TRACK                         T                             3,312.09
                        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE BROADCAST VOD                                                                                           53             00602537733613              USUV71400083              TRACK                         T                             5,448.76
                        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE PORTABLE SUB VIDEO DVC PLAYS                                                                            84             00602537583744              USUV71302201              TRACK                         T                                  1.78
                        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE PORT ABLE SUB VIDEO DVC PLAYS                                                                           84             00602537733613              USUV71400083              TRACK                         T                             3,905.74
                        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE PROGRAMMED VIDEO STREAMING                                                                              74             00602537733613              USUV71400083              TRACK                         T                              1,280.92
                        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE STANDARD MOBILE RINGSOUNDS                                                                              4              00602537664962              USUM71318736              TRACK                         T                           128,284.00
                        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE USER GENERATED STREAMS (UMG AUDIO/ USER VIDEO)                                                          70             00602537583744              USUV71302201              TRACK                         T                                  1.23
                        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE USER GENERATED STREAMS (U MG AUDIO/ USER VIDEO)                                                         70             00602537733613              USUV71400083              TRACK                         T                                 11 .06
                        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE VIDEO DOWNLOADS                                                                                         76             00602537733613              USUV71400083              TRACK                         T                            60,380.60
                        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE Video Fixed Play                                                                                        42             00602537733613              USUV71400083              TRACK                         T                                295.62
                                                                                                                                                                                                                                                                                                                                                                                                   2:15-cv-05642-CAS-JC Document




             m          KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE VIDEO STREAMS                                                                                           75             00602537583744              USUV71302201              TRACK                         T                           165,330.72
             ?<         KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE VIDEO STREAMS                                                                                           75             00602537733613              USUV71400083              TRACK                         T                           529,417.42
             ........   KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE VIDEO STREAMS                                                                                           75             00602537761197              USUV71400252              TRACK                         T                             6,278.67
             ........   KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE Video Streams (Sponsorship)                                                                             73             00602537583744              USUV71302201              TRACK                         T                            27,864.80
             CJ)        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE Video Streams (Sponsorship)                                                                             73             00602537733613              USUV71400083              TRACK                         T                            98,406.74
               I
                                                                                                                                                                                                                                                                                                                                                                                                                        Document486-1




             CX)        KATY PERRY                DARK HORSE               KATY PERRY              DARK HORSE Video Streams (Sponsorship)                                                                             73             00602537761197              USUV71400252              TRACK                         T                                 18.91
             ~          KATY PERRY                PRISM                    KATY PERRY              DARK HORSE AD SUPPORTED STREAMS                                                                                    25             00602537539123              USUM71311296              TRACK                         T                           100,739.00
                                                                                                                                                                                                                                                                                                                                                                                                                                 #:10791
                                                                                                                                                                                                                                                                                                                                                                                                                                 #:10135




                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE Ephemeral Plays                                                                                         36             00602537539123              USUM71311296              TRACK                         T                                249.07
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE Fixed Plays                                                                                             35             00602537539123              USUM71311296              TRACK                         T                            26,551 .08
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE Fixed Plays                                                                                             35             00602537572861              USUM71311296              TRACK                         T                                112.68
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE KIOSK                                                                                                   20             00602537539123              USUM71311296              TRACK                         T                             5,931 .06
                                                                                                                                                                                                                                                                                                                                                                                                                                 499-8 Filed




                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE Mastertone Redelivery                                                                                   48             00602537539123              USUM71311 296             TRACK                         T                                184.00
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE MOBILE AUDIO STREAMS                                                                                    46             00602537539123              USUM71311296              TRACK                         T                             5,436.09
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE OTA PERMANENT DOWNLOADS                                                                                 23             00602537539123              USUM71311296              TRACK                         T                            18,062.67
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE PERMANENT DOWNLOADS                                                                                     1              00602537539123              USUM71311296              TRACK                         T                         5,099,557.46
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE PERMANENT DOWNLOADS                                                                                     1              00602537572861              USUM71311296              TRACK                         T                           233,637.95
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE PORTABLE SUB CLIENT PLAYS                                                                               14             00602537539123              USUM71311296              TRACK                         T                             3,034.49
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE PORTABLE SUB DEVICE PLAYS                                                                               16             00602537539123              USUM71311296              TRACK                         T                           390,062.14
                                                                                                                                                                                                                                                                                                                                                                                                                                        Filed10/09/19




                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE Portable Sub Programmed Plays                                                                           57             00602537539123              USUM71311 296             TRACK                         T                             4,416.36
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE PORTABLE SUB STREAMS                                                                                    12             00602537539123              USUM71311296              TRACK                         T                            53,231 .63
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE PROGRAMMED STREAMING                                                                                    32             00602537539123              USUM71311296              TRACK                         T                             1,564.21
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE Programmed Streaming (non.royalty bearing)                                                              58             00602537539123              USUM71311 296             TRACK                         T                            40,875.99
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE Programmed Strea ming-capped (non-royalty bea ring)                                                     58             00602537539123              USUM7131 1296             TRACK                         T                             4,907.75
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE RING BACKS                                                                                              64             00602537539123              USUM7131 1296             TRACK                         T                            41 ,962.91
                                                                                                                                                                                                                                                                                                                                                                                                                                              11/20/19 Page




                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE STANDARD MOBILE RINGSOUNDS                                                                              4              00602537539123              USUM71311296              BUNDLES                       B                             6,798.60
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE STANDARD MOBILE RINGSOUNDS                                                                              4              00602537539123              USUM71311296              TRACK                         T                            39,152.46
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE STREAMS                                                                                                 2              00602537539123              USUM71311296              TRACK                         T                            28,112.74
                        KATY PERRY                PRISM
                                                                                                                                                                                                                                                                                                                                                                                                                                                       Page175




                                                                           KATY PERRY              DARK HORSE SUB USER GENERATED STREAMS (UMG AUDIO)                                                                  71             00602537539123              USUM71311296              TRACK                         T                                  9.48
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE SUBSCRIPTION MASTERTONES                                                                                40             00602537539123              USUM71311296              TRACK                         T                            13, 128.47
                                                                                                                                                                                                                                                                                                                                                                                                                                                            85 of




                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE SUBSCRIPTION OTA PERMANENT DOWNLOADS (AUDIO)                                                            33             00602537539123              USUM7131 1296             TRACK                         T                                498.46
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE Subscription Programmed Streaming                                                                       55             00602537539123              USUM71311296              TRACK                         T                             2,537 .23
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE Subscription Ringback                                                                                   62             00602537539123              USUM71311296              TRACK                         T                                687.68
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE TETHERED/CONDITIONAL DOWNLOADS                                                                          9              00602537539123              USUM71311 296             TRACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                               of100




                                                                                                                                                                                                                                                                                                                         T                           110,331.36
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE USER GENERATED STREAMS (UMG AUDIO/ USER VIDEO)                                                          70             00602537539123              USUM71311296              TRACK                         T                            70,358.49
                        KATY PERRY                PRISM                    KATY PERRY              DARK HORSE USER GENERATED STREAMS (UMG AUDIO/ USER VIDEO)                                                          70             00602537572861              USUM71311296              TRACK                         T                                136.09
                                                                                                                                                                                                                                                                                                                                                   7,332,506.68                7,332,506.68

                                                                                                                                                                                                                                                                                           Total                                                  16105 313 .15     Prorated   7 957 552.33
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  307 Page
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PageID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ID




                                                CAPITOL01182




PAGE 1844
EXHIBIT 30
                                                                     HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                                                                                                                    Case
                                                                                                                                                                                                    Case2:15-cv-05642-CAS-JC




                         Catalog Digital Sales - Oct'13 to Mar'15
                                                                                                                                                                                                         2:15-cv-05642-CAS-JC Document




             .......     Report Filter:
             .......     (Period (ID) Between 201310 and 201503) And (({HFM Entity}= US - Capitol:US001) And ({Product Life Cycle}= 004:Central Managed Catalog, CCAT:Centrally-managed catalog))
             en
              I
                                                                                                                                                                                                                              Document486-1




             0:,
             0,
                                                                      Product Life Cycle                                                               PTD Digital
                                                                                                                                                                                                                                       #:10792
                                                                                                                                                                                                                                       #:10136




                         HFM Entity DESC              HFM Entity CODE CODE                                Product Life Cycle DESC                        Revenue
                         US" Capitol                  US001           004                                 Central Managed Catalog
                                                                                                                                                                                                                                       499-8 Filed




                                                                                                                                                    85,183,125.63
                                                                                                                                                                                                                                              Filed10/09/19
                                                                                                                                                                                                                                                    11/20/19 Page
                                                                                                                                                                                                                                                             Page176
                                                                                                                                                                                                                                                                  86 of
                                                                                                                                                                                                                                                                     of100
                                                                                                                                                                                                                                                                        307 Page
                                                                                                                                                                                                                                                                            PageID
                                                                                                                                                                                                                                                                                 ID




                       CAPITOL01183




PAGE 1845
EXHIBIT 30
                                                                                              HIGHLY CONF IDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                                                                                                                                                                             Case




                                                                                                                     ACTUAL 2013 Per iodic CAPLAB.US01E <Entity Curr ency> AIICust om3 (NoneJ
                                                                                 ACTUAL   ACTUAL   ACTUAL   ACTUAL           ACTUAL            ACTUAL             ACTU AL           ACTUAL      ACTUAL   ACTUAL      ACTUAL        ACTUAL
                                                                                  Jan       Feb     Mu       Aor               M ev              Ju n               Jlv               Au•         Seo      Oct        Nov            Dec
                                                                                  2013     2013     2013     2013              2013              2013              2013              2013        2013     2013        2013          2013          I2ll!
                                        40000 - Gross Sales                                                                                                                                              18992 999    12 896.617     S 669407   37,559,093
                           40400 - Comml!!rdal Discounts - On-Invoice
                                     40600 - Cash Discounts
                                     40800 - Invoice Char11es
                                    41000 - Net Invoiced Sales
                            41200. Actual Returns I Net of Discounts\
                                    41300- Net Shloments
                           41400-Commercial Discounts -Off-Invoice
                                   41500-Net Product Sales
                                 41600 -Si,eclal Prolects Sales
                                  42000- Total Product Sal@s
                           42500 • Provision for Future Returns !Grossi
                                                                                                                                                                                                                                                             Case2:15-cv-05642-CAS-JC




                                43000. External Net Product Sales
                            43200 - local License Income 1Externa1l
                          43400- l ocal license Income llntercomoanvl
                                43600 - Total Local Licen se Income
                           44200- Forei• n license Incom e !External I
                         44400- Forei1n Ucense Income {ln tercompanv)
                             44600 • Total Foref n License Income
                           44900- Elimination - lnterco License Income
                                   45000 - Tot al License Income
                                46000- Publlshinl! Income fThlrdsl
                                                                                                                                                                                                                                                                  2:15-cv-05642-CAS-JC Document




             m                 46200 • Publishln1 Income {Pub co.sl
             X                 46400 • Publishln• Income /Rec co.s\
                                46450 - Publishin• Income {Group)
             .......
             .......     46500- EHminatlon - lnterco Publlsh1n Income
                                 46600- Total Publlshln l! Income
             0)
                                                                                                                                                                                                                                                                                       Document486-1




                           47000 - Manufacturina Income IE1rternall
             CD
             '           47200- Manufacturln• Income l l ntercomoanvl
             0)          47300 • Ellmlnat1on - lnterco Man ufactur1n1 Inc
                                                                                                                                                                                                                                                                                                #:10137
                                                                                                                                                                                                                                                                                                #:10793




                             47400- Total Menufacturina Income
                         48000- Phvslcal Distribution Income (External\
                          48200- Phvsical Dlstnbution Income fln t ercol
                                                                                                                                                                                                                                                                                                499-8 Filed




                            48300- Elimination - IC Physical Dlstr Inc
                               4 8400 - Total Phvs1cal Distr Incom e
                           48010 - 011 Dlstr Fee Inc - On line (External)
                            48210 - Dt Distr Fee Inc -On line (t ntercol
                             48310 - Elim· Oi1 Oist r Fee Inc - Onllne
                              48410 - Total onnne DI• Dlstr Fee Inc
                       48020- Oil! Olstr Fee Inc- Mobile f EKternal l fClosedl
                       48220 - Oi1 Oistr Fee lnc - Mobllei Jtnt ercol (Closed\
                                                                                                                                                                                                                                                                                                       Filed10/09/19




                             48320 ·Elim· 011 Distr Fee Inc· Mobile
                              48420 - Total Mobile 01• Olstr fee Inc
                                48440 - Total Olaita l Oistr   fee Inc
                                48450 - Total Distribution Income
                                   48500 • Total Online Income
                              48600 • Total Mobl1e lncome fClosedl                                                                                                                                                                                I2!!!
                                                                                                                                                                                                                                                                                                             11/20/19 Page




                                   48700 - Total Ola1tel Income                                                                                                                                           3939999    12.936950      1.1112n     24,755.221
                             48900- Tot al Ola Inc incl Ola Dist Fee Inc
                            49000 • Non Recorded Income (External)
                         49200- Non Recorded Income llntercomoanvl
                                                                                                                                                                                                                                                                                                                      Page177




                       49300 • Elimlnat 1on - lnterco Non Recorded Income
                                                                                                                                                                                                                                                                                                                           87 of




                               49400 - Total Non Recorded Income


                                 49500. Total External Net Sa les
                              49700 - To tal lntercomoanv N et Sale,
                                                                                                                                                                                                                                                                                                                              of100




                                     49900-Total Net Sales
                                                                                                                                                                                                                                                                                                                                 307 Page
                                                                                                                                                                                                                                                                                                                                     PageID
                                                                                                                                                                                                                                                                                                                                          ID




                                       CAP ITOL0 1184




PAGE 1846
EXHIBIT 30
                                                                                               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                            Case




                                                                                                                            ACTUAL 2014 Periodic CAPLA8.US01E <En tltv Currencv> AIICu, tom3 INone l
                                                                               ACTUAL      ACTUAL      ACTUAL      ACTUAL          ACTUAL            ACTUAL             ACTUAL             ACTUAL         ACTUAL      ACTUAL        ACTUAL      ACTUAL
                                                                                 Joo         Fob        Mo,          Ao,             Mov               Jun                 JI                Au,            Seo        Oct            Nov         Dec
                                                                                2014        2014        2014        2014             2014             2014                201A              2014           2014        2014          2014        2014         Igll!
                                       40000 • Gross Sales                      11161124    6050471     S 268176     4 992 360        3 012 914        8141 176            I 2'1 282          5 142 694    9029151     13 6'9 384   10 ~31419     9 267 828   94,530,386
                           40400 - Commercial Discounts - On-Invoice
                                     40600 - Cash Discounts
                                     40800 - Invoice Charaes
                                   41000 - Net Invoiced Sales
                            4UOO-Actual Returns {Net of Discounts)
                                     41300-NetShlpments
                           41400-Commerclal Discounts -Off-Invoice
                                   41500- Net Product Sales
                                 41600-Soeclat Proiects Sales
                                  42000 • Total Product Siles
                           42500- Provision for Future Returns (Grossi
                                                                                                                                                                                                                                                                            Case2:15-cv-05642-CAS-JC




                               43000 - External Net Product Sales
                              43200- Lotal License tncome fExternall
                          43400- Local License Income (lntercomoanv)
                                 43600 • Total Local License Income
                             44200- Forel•n License Income fElrternan
                         44400 • Foreitn Ucen!e Income llntercompanvl
                               44600 - Total Forel n License Income
                           44900-Eltmlnatlon - lnterco license Income
                                    45000 - Total License Income
                                 46000 - Publishlna Income lThlrds)
                                                                                                                                                                                                                                                                                 2:15-cv-05642-CAS-JC Document




             m                 46200 • Publlshlna Income (Pub co.s)
                                46400 - Publlshin• Income IRec co.sl
             ?<                  46450- Publish Ina Income (Group)
             .......     46500 - Elimination - lnterco Pub11shln11 Income
             .......              46600 • Total Publlshin11 Income
             en
              I              47000 - Manufacturln• Income !External\
                                                                                                                                                                                                                                                                                                      Document486-1




             00          47200 - Manufactunna Income (lntercompanvl
             --.J        47300 - Elimlnation - lnterco Manufacturina Inc
                                                                                                                                                                                                                                                                                                               #:10138
                                                                                                                                                                                                                                                                                                               #:10794




                               47400 - Total Manufacturfn11 Income
                         48000 • Phvsital Oistnbutlon Income fExternaO
                          48200 • Phvs,cal Distribution Income (lntercol
                                                                                                                                                                                                                                                                                                               499-8 Filed




                             48300 - El1mmatlon - IC Ph~lc•I 01str Inc
                                 48400 · Total Phvslcal Olstr Income
                            48010 · Dia Oistr Fee Inc - Onllne (External)
                            48210. Di Distr Feei Inc - Onllne fr ntercol
                              48310 · Elim · DIR Olstr Fee Inc - Onllne
                               48410 • Total Online Di a Olst r Fee Inc
                       48020· Di1 D1str Fee Inc - Mobile (External) {Closed)
                       48220 - DI Ofstr Fee lnc . Mobile llntercol lClosedl
                                                                                                                                                                                                                                                                                                                      Filed10/09/19




                              48320· Elim. Dia Olstr Fee Inc · Mobile
                               48420 • Total Mobile Ola Distr Fee Inc
                                  48440 • Total Dio1tal Distr Fee Inc
                                 48450· Total Distribution Income
                                    48500 · Total Online Income
                               48600 - Total Moblle rnco me {Closed\                                                                                                                                                                                          !2!!!
                                                                                                                                                                                                                                                                                                                            11/20/19 Page




                                    48700. Total Dlaltal income                 7,960907   13'19.911   13,&U 17&     1.121242         11523 750         10205193           9 010 314        11192 951     15644 135    1244A51      10197937     12 524 8'0   133,657,833
                             48900. Total Di Inc lnd 01 Dist Fee Inc
                             49000 • Non Recorded Income (External)
                         49200· Non Recorded Income flntercomoanvl
                                                                                                                                                                                                                                                                                                                                     Page178




                       49300 - Ellmlnanon • lnterco Non Recorded Income
                                                                                                                                                                                                                                                                                                                                          88 of




                                49400 - Total Non Recorded Income

                                49500 - Total External Net Sales
                              49700 • Total lntercomoa nv Net Sales
                                                                                                                                                                                                                                                                                                                                             of100




                                     49900 . Total Net Sa les
                                                                                                                                                                                                                                                                                                                                                307 Page
                                                                                                                                                                                                                                                                                                                                                    PageID
                                                                                                                                                                                                                                                                                                                                                         ID




                                      CAPITOL011 85




PAGE 1847
EXHIBIT 30
                                                                                                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                     Case




                                                                                                                                ACTUAL 20 15 Peri odic CAPLAB.US01E <Entltv Cu rr entv> A II Cu st om 3 I No ne l
                                                                               ACTUAL        ACTUAL      ACTUAL        ACTUAL            ACTUAL               ACTUAL              ACTUAL               ACTUA L      ACTUAL   ACTUAL   ACTUAL   ACTUAL
                                                                                 Jan           Feb         M a,          Aor               Mav                  Jun                 JI                   Au          Seo      Oct      Nov       Dec
                                                                                2015          2015        20 15         201S               2015                 2015               2015                  2015        2015     2015     2015     2015      !.21!!
                                      40000 -Gross Sales                        51S6 3 75     626H56       3 314 174                                                                                                                                    14,806,105
                           40400 -Commercial Discounts. On·lnvo1ce
                                    40600 - Cash Discounts
                                     40800 - lnvo,ce Char es
                                    41000 - Net Invoiced Sales
                            41200 - Actual Returns !Net of Dlscountsl
                                     41300 - Net Shi ments
                           41400-Commemal Discounts -Off-Invoice
                                   41500- Nl!!!t Product Sales
                                  41600 - Soeclal Prolecu Sales
                                   42000- Total Product Sales
                           42500- Provision for Future Returns (Gross}
                                                                                                                                                                                                                                                                     Case2:15-cv-05642-CAS-JC




                              43000 - External Net Product Salet
                            43200 • Local License Income IExternal\
                          43400 - Local llc:ense Income (lntercomoanv)
                              43600- Total Loni license Income
                            44200 • Forehm license Income IExternatl
                         44400 • Forelan License Income (1ntercomoanvl
                               44600. Total forel•n License Income
                           44900 • Ellmlnat,on - lnterco License Income
                                    45000 • Total License Income
                                 46000 • Publlshin.1: Income lThlrdsl
                                                                                                                                                                                                                                                                          2:15-cv-05642-CAS-JC Document




             m                  46200 • Publlshin• Income IPub co.s1
                                46400 • Publishin1: Income (Rec co.s)
             ?<                  46450 - PubHshlnir Income fGrounl
             .....,.     46500 · Elimination · lnterco Publlshlna Income
             .....,.
             (J)                  46600 • Total Publlshlnir Income
              I              47000 • Manufacturlna Income (External)
                                                                                                                                                                                                                                                                                               Document486-1




             CX)         4 7200 - Manufacturina Income llntercompanvl
             CX)
                         47300 - Elimlnatton - lnterco Manufacturina Inc
                                                                                                                                                                                                                                                                                                        #:10795
                                                                                                                                                                                                                                                                                                        #:10139




                               47400. Total Manufacturln Income
                         48000 - PhV!ical Distribution Income IExte.rn•ll
                          48200 · Phvsical Distribution Income (lnterco)
                             48300 • Elimlnatlon - IC Phvslca l O!strlnc
                                                                                                                                                                                                                                                                                                        499-8 Filed




                                43400 - Total Phvslcal D1str Income
                            48010 • Oil. Olstr Fee Inc - Online (Eldernall
                            48210 • Di" Olstr Fee tnc - Online {Jn t ercol
                              48310 - Elim . Ol.lr.Olstr Fee Inc - Online
                               48410 - Total Onllne Dir Dlstr Fee Inc
                       48020 - Di 01str Fee Inc - Moblle (External) (Closed)
                       48220- 01" Dim Fee Inc - Mobile (lntercol {Closed\
                                                                                                                                                                                                                                                                                                               Filed10/09/19




                              48320. Elim. 0/1: 01str Fee Inc - Mobile
                               43420 • Total Mobile. 011 Ofstr Fee Inc
                                  48440 • Total DI ital 01str Fee lnc
                                 4S450 · Total 0 /strlbutton Income
                                    48500 . Total Online Income
                               48600 • Total Mobfle Income /Closed\                                                                                                                                                                                       !2!.!!
                                                                                                                                                                                                                                                                                                                     11/20/19 Page




                                    48700 . Total Dhrltal income               tl 236,74 7   11,012492   10 U3 701                                                                                                                                      33,372,940
                             48900. Total Ohz Inc Incl 011: Dist Fee Inc
                           49000 • Non Recorded Income (Extern.all
                         49200-Non Recorded Income (lntercomi:iany)
                                                                                                                                                                                                                                                                                                                              Page179




                       49300 • El1minat1on - lnterco Non Recorded Income
                                                                                                                                                                                                                                                                                                                                   89 of




                              49400. Total Non Recorded Income

                                49500 • Total EJ<ternal Net Sales
                              49700 • Total lntercompanv Net Sales
                                                                                                                                                                                                                                                                                                                                      of100




                                     49900 • Total Net S.les
                                                                                              ,.
                                                                                                                                                                                                                                                                                                                                         307 Page
                                                                                                                                                                                                                                                                                                                                             PageID
                                                                                                                                                                                                                                                                                                                                                  ID




                                      CAPITOL01186




PAGE 1848
EXHIBIT 30
                                                                                              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                          Case




                                                                                                     ACTUAL 2013 Periodic CAPLA8.US01E <En titv Currentv> IICP Non e l INone l AIICu s tom3 INone l
                                                                                   ACTUAL   ACTUAL             ACTUAL             ACTUAL             ACTUAL             ACTUAL              ACTUAL    ACTUAl   ACTUAL   ACTUAL      ACTUAL      ACTUAL
                                                                                     Jon                                                                                                               Au•      Seo       Oct        Nov         Dec
                   79000 • Tatel Overhead                   Salaries
                                                 Pl!lnslon • Defined Benefits
                                                                                                                                                                                                                                                                          Case2:15-cv-05642-CAS-JC




                                               Pension - Defined Contribution
                                                         Pension Costs
                                            Stock Ootions / Eaultv Comoensatlon
                                                          Severance
                                                  Othe r Le.at Socia I Costs
                                                  Other Staff Related Costs
                                                 Salaries and Related Cost's
                                                   Temnn,..n,LaborCosts
                                                     Total Labor Costs
                                            Other Cost of Fbced Anets - Hardware
                                                                                                                                                                                                                                                                               2:15-cv-05642-CAS-JC Document




             m                              Other Cott of Fixed Assets· Software
             ;><                             Other Cost of F!i(ed Assets - Other
                                                Other Con of fLXed Assets
                                                           Rents
                                                           Leaal
             m
             I                                  Audit / Consultana Costs
                                                                                                                                                                                                                                                                                                    Document486-1




             co                                  Other Professional Fees
             <D                                     Tot1I Service Fee1
                                                                                                                                                                                                                                                                                                             #:10796
                                                                                                                                                                                                                                                                                                             #:10140




                                                             IT
                                            Web Oe:ve4o-nt and Maintenance
                                                   Web Hostin Service,
                                                                                                                                                                                                                                                                                                             499-8 Filed




                                                 Travel and Entertainment
                                                   Communication Cosu
                                                      Other overhead
                                                   Total Direct Overhead
                                            Leu IT Costs Caoltahzed to Software
                                                Actual Corparate EJCpenses
                                            Recoverv In Manufacturfn Std Cost
                                            Charaes to Other Internal Functions
                                                                                                                                                                                                                                                                                                                    Filed10/09/19




                                                  Other Musk Grouo Co's
                                                         Publlshln1.
                                                        Third Parties
                                                          Vivendi
                                                   Allocations In\ (Out}
                                                   Tota1 Overhead Detail                                                                                                                                                 4 960652    5 02703<    3,930.184   13,918,570
                                                                                                                                                                                                                                                                                                                          11/20/19 Page
                                                                                                                                                                                                                                                                                                                                   Page180
                                                                                                                                                                                                                                                                                                                                        90 of
                                                                                                                                                                                                                                                                                                                                           of100
                                                                                                                                                                                                                                                                                                                                              307 Page
                                                                                                                                                                                                                                                                                                                                                  PageID
                                                                                                                                                                                                                                                                                                                                                       ID




                                      CAPITOL01187




PAGE 1849
EXHIBIT 30
                                                                                                     HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                                       Case




                                                                                                           ACTUAL 201.4 Perl odfc CAPlAB.US01E <fntitv Currenrv> IICP None I rNonel AIICus1om3 INone I
                                                                                     ACTUAL       ACTUAL             ACTUAL            ACTUAL             ACTUAL            ACTUAL            ACTUAL        ACTUAL      ACTUAL      ACTUAL       ACTUAL       ACTUAL
                                                                                       Jan          Feb               M"                 Aar               M•"                Jun               JI"          Au•         Sen         Oct          Nov          Oet
                   79000 • Total Overhead                 Salaries
                                                 Pension • Defined Bl!neflts
                                                                                                                                                                                                                                                                                       Case2:15-cv-05642-CAS-JC




                                               Pension - Defined Contribution
                                                       Pension Costs
                                            Stock Ootlons / Eouitv Comcensatlon
                                                         Severance
                                                  Other Leaat Social Cost s
                                                 Other Staff Related Costs
                                                 Salaries and Related Costs
                                                  Temnnrarv labor Costs
                                                     Total Labor Costs
                                            Other Cost of Fixed Ass@ts • Hardware
                                                                                                                                                                                                                                                                                            2:15-cv-05642-CAS-JC Document




             m                              Other Cost of Fixed Asseb • Softw1re
             X                               Other Cost of Fh<ed Assets-Other
             _,.                                 Other Cost of Fixed Anets
                                                            Rents
                                                            lual
             en                                   Audit I Consultant s Costs
                                                                                                                                                                                                                                                                                                                 Document486-1




              I
             <O                                   Other Profession.I Fees
             C)                                      Total Service Fees
                                                                                                                                                                                                                                                                                                                          #:10141
                                                                                                                                                                                                                                                                                                                          #:10797




                                                          IT
                                            Web Develooment and Mal ntenance
                                                  Web HostlnoServices
                                                                                                                                                                                                                                                                                                                          499-8 Filed




                                                 Travel and Entertainment
                                                   Communication Casts
                                                        Other Owrhead
                                                     Tota l Direct Overhead
                                            U!.Ss IT Costs Caoltalized to Software
                                                  Actual Coroorate Ex™"'nses
                                            Recoverv In Manufacturina Std Con
                                            Chara.es to Other Internal Functions
                                                                                                                                                                                                                                                                                                                                 Filed10/09/19




                                                    Other Music Grouo Co's
                                                            Publlshma.
                                                          Third Parties
                                                             Vivendi                                                                                                                                                                                                      !2!!!
                                                      Allocat lons In\ IOutl
                                                     Tot al Overhead Detail           5 445 222    5 319 004           7 179.507         5161 006           5695,571          437011•            6022 955    5.803175    5 593115    6 392 971    5 343 659    5.508408   67,906,074
                                                                                                                                                                                                                                                                                                                                       11/20/19 Page
                                                                                                                                                                                                                                                                                                                                                Page181
                                                                                                                                                                                                                                                                                                                                                     91 of
                                                                                                                                                                                                                                                                                                                                                        of100
                                                                                                                                                                                                                                                                                                                                                           307 Page
                                                                                                                                                                                                                                                                                                                                                               PageID
                                                                                                                                                                                                                                                                                                                                                                    ID




                                       CAPITOL01188




PAGE 1850
EXHIBIT 30
                                                                                                    HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                                                                                                                                                                  Case




                                                                                                           ACT UAL 2015 Periodic CAPlAB,US01E <Entitv Currencv> TICP None I rNonel AII Custom3 (Nonel
                                                                                    ACTUAL        ACTUAL            ACTUAL            ACTUAL             ACTUAL             ACTUAL             ACTUAL   ACTUAL   ACTUAL   ACTUAL   ACTUAL   ACTUAL
                                                                                     Jan           Feb                                  Ao,                Mov                Jun                JI       Au•      Seo     Oct      Nov
                   79000 • Total Overhead                 Sa lartes
                                                 Pension - Defined Benefits
                                                                                                                                                                                                                                                                  Case2:15-cv-05642-CAS-JC




                                               Pension - Defined Contribution
                                                       Pension Costs
                                            StockOotlons I Eaultv ComDf!nsation
                                                        Severance
                                                  Other Le11al Social Costs
                                                  OtherStaff Related Costs
                                                 Salaries and Related Costs
                                                  Temoorarv Labor Cosu
                                                     Total Labor Costs
                                            Other Cost of Fixed Assets - Hardware
                                                                                                                                                                                                                                                                       2:15-cv-05642-CAS-JC Document




             rn                             Other Cost of Fixed Assets - Software
             ;><                             Other Cost of Fh1ed Assets· Other
                                                 Other Cost of Fixed Assets
                                                            Rents
                                                             Le al
             0)
             I                                    Audit/ Consultanu Costs
                                                                                                                                                                                                                                                                                            Document486-1




             c.o                                  Other Professional Fees
                                                     Total Service Fees
                                                                                                                                                                                                                                                                                                     #:10142
                                                                                                                                                                                                                                                                                                     #:10798




                                                          IT
                                            Web Develooment and Maintenance
                                                   Web Hostlna Services
                                                                                                                                                                                                                                                                                                     499-8 Filed




                                                 Tra vel and Entertainment
                                                    Communication Costs
                                                      Other Overhead
                                                    Total Direct Overhead
                                            less IT Costs Ca ltatlzed to Software
                                                 Actual Coroorate E>coenses
                                            Recovery in Manufacturin1 Std Cost
                                            Chanies to Other Internal Functions
                                                                                                                                                                                                                                                                                                            Filed10/09/19




                                                  Other M uslc Grouo Co's
                                                         Publish Ina
                                                        Third Pertles
                                                          Vivendi
                                                   Allocations In \ (Out)
                                                   Total 0/erhead Detail              6,353,307     5144,019           5 74 1,004                                                                                                                    18,238,330
                                                                                                                                                                                                                                                                                                                  11/20/19 Page
                                                                                                                                                                                                                                                                                                                           Page182
                                                                                                                                                                                                                                                                                                                                92 of
                                                                                                                                                                                                                                                                                                                                   of100
                                                                                                                                                                                                                                                                                                                                      307 Page
                                                                                                                                                                                                                                                                                                                                          PageID
                                                                                                                                                                                                                                                                                                                                               ID




                                      CAPITOL01189




PAGE 1851
EXHIBIT 30
                                                                                                                       HIGHLY CONFIDENTIAL - A TIORNEYS' EYE S ONLY
                                                                                                                                                                                                                                                                                                                                        Case




                                                                                                                                                                       CapStudio OH 2014
                                                                                                                                                                                                                                                                                                                                        Case2:15-cv-05642-CAS-JC




                                                                                      Overheads - By Cost Type and Department (Updated)

                                                                                     Segment                   US01E                                                 Fiscal Period 012/20 14                               Status of Oat   1/1912016 13:09:22


                 I Chart   j ~                a lnlormetion j
                                                                                                                                                                                                                                                                                                                                             2:15-cv-05642-CAS-JC Document




             m     Filter                                                            Table
             X                                                                                                   Fiscal yeerJperiod                     JAN201          FEB 201'      MAR 201<     APR 201•    MAY 2014       JUN 201 i       JUL 201l     AUG2014        S EP 201    OCT 201    NOV20H      DEC 201    Overal Resul
                   ~any code
                   Cootroling area                                                     Hyperion SUbaccni.,..                                                     $              $              $          $            s             $                 $         $               $           s          $           s               s
                   Cos1 Cerv.er Categ<)()                                              A LLOC OTHMG              other Music Group Co's                  65,384           65,384         65,384     65,384       65,384         65,384         65,384           65,384      65,384     65,384     65,384      65,384        784.614
                   Cost Cen1er                                                         AUDIT                     Audit / Consultants Costs                    0                0                                                                 1,168             340                  5,000       5,000      8,000          19,528
                                                                                                                                                                                                                                                                                                                                                                  Document486-1




                   CostElemer<                                                         COM                       Comm.ricatlon Costs                      5,181            3,883         (2,813)       (333)      1,293          6,221             178           7,463       2,256      1,726       3,156      2,386          30,598
                   Flsea1 year/period       January 2014, February 2014, March 2<l     DC                        Pension. Defined C~ribtAlon              3,448            4,916          6 ,633      4,965       5,480          4,506           '4 ,939         5 ,178      5,035      5,589       4,575      4,824          60,087
                                                                                                                                                                                                                                                                                                                                                                           #:10799
                                                                                                                                                                                                                                                                                                                                                                           #:10143




                                                                                       IT                        IT                                         122              t«i                                                                                                                                                   78
                   Gll kcOUll
                                                                                                                                                                                                                                                                    42                                                         1,036
                   Hyperioo Acd
                                                                I                      OTHFAHW
                                                                                       OTHFAOTH
                                                                                                                 C:Mher Cost of Fixed Assets • Hardwa       847
                                                                                                                                                          4,066
                                                                                                                                                                             765
                                                                                                                                                                           3,738          5,018       1,899
                                                                                                                                                                                                                   (615)
                                                                                                                                                                                                                 (2,046)         5,058         18,727               39       5,561      7,687       2,698      2,492          54,737
                   Hyperion SubaccOUll ]Not assl~                                                                Other Cost of Fixed Assets • Other
                                                                                                                                                                                                                                                                                                                                                                           499-8 Filed




                   Key FlQU'es         ,Actual · YTDDEC 2014                           OTHFASW                   Other Cost of Fixed Assets· Softwar      2,002                           3,377                  (5,379)                                                                                                            0
                   Partner was Element                                                 OTHOH                     Other Overhead                          12,563           18,939         46,050      54,266       8,046         13,212         15,226            2,914    500,898      74 ,080    (55,560)    25,125         715.736
                   Profit Center       Studio                                          PROF                      Other Professional Fees                                                                                                                                         9                                                  9
                   Segrrent                                                            RENT                      Rens                                    96,658           80,904        103,518     67,205      101 ,709       110,857         94 ,867      109,639       (359.557)    44 ,672    35,972      40,356         526,800
                   Statlst1cs lO                                                       SAL                       Salaries                               103,897          135,784        128,748    119,020      143,425        112,541        121,043       135,392        125,362    141 ,011   108,144     110,212       1,484 ,579
                   Vendor                                                              SEV                       Severance                                                                                       30,919                                                                                                       30,919
                   Ver,,on                                                             SOCIAL                    Other Legal Social Costs                27 ,971          35,972         30,503     25,853       35,104         27,049         27,514           27,519      26,592     27,128     24,710      24,830         340.744
                                                                                       STAFF                     Other Staff Related Costs                                                         (179,886)    179,686                                                                                                             0
                                                                                                                                                                                                                                                                                                                                                                                  Filed10/09/19




                                                                                       TEMP                      Temponuy labor Costs                    19,898           27,249         16,248     24 ,417      18,000         31 ,436         14 ,724         20,163      20,686     21,000     30,596      21 ,862        266,280
                                                                                       TRV                       Tnivel and Entertainment                 4,889             (664)         1,187         770          545           963           1.543           6,216         606        563        477       1,542          18,636
                                                                                       WDM                       Web Development and Maintenance            250                                                                                                                                                   525             775
                                                                                       Overal Result                                                    347,177          376,825        403 ,854   183,560      581 ,550       377 ,230       365,333       360,289       392,830     393,841    225,132     307,536       4,335,159
                                                                                                                                                                                                                                                                                                                                                                                        11/20/19 Page
                                                                                                                                                                                                                                                                                                                                                                                                 Page183
                                                                                                                                                                                                                                                                                                                                                                                                      93 of
                                                                                                                                                                                                                                                                                                                                                                                                         of100
                                                                                                                                                                                                                                                                                                                                                                                                            307 Page
                                                                                                                                                                                                                                                                                                                                                                                                                PageID
                                                                                                                                                                                                                                                                                                                                                                                                                     ID




                                        CAPITOL01 190




PAGE 1852
EXHIBIT 30
                                                                             HIGHLY CONFIDENTIAL - ATIORNEYS' EYES ON LY
                                                                                                                                                                                                                          Case




                                                                                                                                            CapStudlo OH 2015
                                                                                                                                                                                                                          Case2:15-cv-05642-CAS-JC




                                                                                            Overheads - By Cost Type and Department (Updated)
                                                                                           Segment                   US01E                                                  Fiscal PerlO< 012/2015


                     II   Chert   I   [Fiiier    Ii   Informati on   I
                                                                                                                                                                                                                               2:15-cv-05642-CAS-JC Document




             m
             X
                           Filter                                                          Table
                          Company code                                                                                 Fiscal year/period                       JAN 201!      FEB201:       MAR 2015     Overall Result
             0)           Controlling area                                                   Hyperion Subaccou nt1                                                      $             $              $                $
             I
                                                                                                                                                                                                                                                    Document486-1




                          Cost Center Category                                               ALLOC OTHMG               other Music Grouo Co's                    72,412         72,281        72346           217,039
             <O
             w            Cost Center                                                        AUDIT                     Audit/ Consultants Costs                       0          6,096         6.000           12,096
                                                                                                                                                                                                                                                             #:10144
                                                                                                                                                                                                                                                             #:10800




                          Cost Element                                                       BONCY                     Bonus Current Year                         5,449          5 ,449        1,873           12,771
                          Fiscal year/period     January 2015, February 2015, March 2015     COM                       Communication Costs                        1,108          2,863         2,252            6,223
                          Gil Account                                                        DC                        Pension - Defined Contribution             5303           5,528         5,995           16826
                                                                                                                                                                                                                                                             499-8 Filed




                          Hypenon Acct                                                       OTH FAHW                  Other Cost of Fixed Assets · Hardware      1154           1,430           191            2775
                          Hyperion Subaccount1   )Not assigned(          I                   OTHFAOTH                  Other Cost of Fixed Assets - Other          6280         11,366         5,366           23,032
                          Key Figures            ,Actual · YTDDEC 2015                       OTHOH                     Other Overhead                             (6,645)        3,232         5,830            2,217
                          Partner WBS Element                                                RENT                      Rents                                     44,871         43,701        41 ,626         129,999
                          Profit Center          Studio                                      SAL                       Salaries                                 127 035        142 375       138,343          407,753
                          Segment                                                            SOCIAL                    Other Legal Social Cos1s                  36934          35,072        37561           109,567
                          Statistics ID                                                      TEMP                      Temoorarv Labor Costs                     10,131         10,006         9,759           29895
                                                                                                                                                                                                                                                                    Filed10/09/19




                          Vendor                                                             TRV                       Travel and Entertainment                   1,934          2,805        (2,664)           2,074
                          Version                                                            Olerall Result                                                     305 567        342201        324,499          972,267
                                                                                                                                                                                                                                                                          11/20/19 Page
                                                                                                                                                                                                                                                                                   Page184
                                                                                                                                                                                                                                                                                        94 of
                                                                                                                                                                                                                                                                                           of100
                                                                                                                                                                                                                                                                                              307 Page
                                                                                                                                                                                                                                                                                                  PageID
                                                                                                                                                                                                                                                                                                       ID




                  CAPITOL01 191




PAGE 1853
EXHIBIT 30
                                             HIGHLY CONFIDENTIAL -ATIORNEYS' EYES ONLY
                                                                                                                                              Case
                                                                                                                                              Case2:15-cv-05642-CAS-JC




                        AFM / AFTRA Summary
                        Katy Perry - Dark Horse

                                         AFM                                                  AFM / AFTRA Rate %   AFM / AFTRA Expense
                                                                                                                                                   2:15-cv-05642-CAS-JC Document




                                         Domestic Net Physical Sales       $       816,513                    0.50% $             4,083
                                         Domestic Digital Sales Revenue    $    10,557,306                    0.50% $            52,787
                                         Domestic Licensing Income         $     1,026,763                    0.50% $             5,134
                                                                                                                                                                        Document486-1




                                        ;AFMSub-1'otal                    ·.$   12,400,582'                   0.50% '$           62,003 I
                                        AFTRA
                                                                                                                                                                                 #:10145
                                                                                                                                                                                 #:10801




                                         Domestic Net Physical Sales       $       816,513                    0.50% $             4,083
                                        .Domestic Digital Sales Revenue    $    10,557,306                    0.50% $            52,787
                                                                                                                                                                                 499-8 Filed




                                         Domestic Licensing Income         $     1,026,763                    0.50% $             5,134
                                        \AF.TR/A SubsTotal                                                  . 0.50% .$           62,003   !
                                        iAFM /.AFTRA TOTAL:.                                                  1;00% $           124,006 i
                                                                                                                                                                                        Filed10/09/19
                                                                                                                                                                                              11/20/19 Page
                                                                                                                                                                                                       Page185
                                                                                                                                                                                                            95 of
                                                                                                                                                                                                               of100
                                                                                                                                                                                                                  307 Page
                                                                                                                                                                                                                      PageID
                                                                                                                                                                                                                           ID




             CAPITOL01192




PAGE 1854
EXHIBIT 30
Case
Case2:15-cv-05642-CAS-JC
     2:15-cv-05642-CAS-JC Document
                          Document486-1
                                   499-8 Filed
                                          Filed10/09/19
                                                11/20/19 Page
                                                         Page186
                                                              96 of
                                                                 of100
                                                                    307 Page
                                                                        PageID
                                                                             ID
                                   #:10146
                                   #:10802


                     HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY




           Katy Perry "The Prismatic World Tour Live"
           DVD Video


                                96:14 Layer 1
                                35:20 Layer 2
                               131:34 Total Minutes (DVD)

                                  3:33 Dark Horse


                                 7894 Total seconds
                                  213 Subject track seconds
                           =
                            0.026983


                               16/593



                  The Prismatic World Tour Live proceeds from Eagle Rock   $   76,153


                  Prorate - Dark Horse                                     $    2,055




      CAPITOL01193


                                           EX. 116-95
                                                                                        EXHIBIT 30
                                                                                        PAGE 1855
Case
Case2:15-cv-05642-CAS-JC
     2:15-cv-05642-CAS-JC Document
                          Document486-1
                                   499-8 Filed
                                          Filed10/09/19
                                                11/20/19 Page
                                                         Page187
                                                              97 of
                                                                 of100
                                                                    307 Page
                                                                        PageID
                                                                             ID
                                   #:10147
                                   #:10803


                                   HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY

    Capitol
                                                   ~
    21301 Burbank Blvd.                        UNIVERSAL
    Woodland Hills.CA                             "--.!)
    91367
    USA                                   UNIVIHUAI. MUSIC CROUP



    BILL TO:                                                            CUSTOMER NUMBER :                     US55000121
    Eagle Rock Entertainment                                            INVOICE NUMBER :                      2700000156
    Attn: Simon Hosken                                                  INVOICE DATE:                          03/08/2016
    22 Armoury Way, Eagle House
    WANDSWORTH LONDON
    SW181EZ                                                             PAYMENT TERM:              Payable immediately Due
    UNITED KINGDOM                                                      DUE DATE :                             03/08/2016
                                                                        CREATED BY :                       Santosh Bhakta


    Contact Name: Simon Hosken                             IPO#/Billing Ref:
    DESCRIPTIONS:                                       Mat. No.             Unit    USD Unit Price            USDTotal
    Katy Perry Royalties.                               100                     1           76,153.38           76,153.38




    SHIP TO:                                                         TOTAL AMOUNT DUE IN USD :                  76,153.38


    REMIT TO:
    Make all checks payable to :                              Wire Transfer Instructions:
    Universal Music Group                                     Bank of America 100 West 33rd Street New York.NY 10001
    Regular Mail                                              Account: 81883-02317
    PO Box 91828                                              ABA : 026009593 (Wires)
    Chicago, IL 60693                                         ABA : 071000039 (ACH)
                                                              Optional Information for International Wire Transfers
    Overnight Delivery                                        CHIPS Address : 0959
    91828 Collections Center Drive                            SWIFT Address : BOFAUS3N
    Chicago, IL 60693



               CAPITOL01194


                                                 EX. 116-96
                                                                                                                 EXHIBIT 30
                                                                                                                 PAGE 1856
Case
Case2:15-cv-05642-CAS-JC
     2:15-cv-05642-CAS-JC Document
                          Document486-1
                                   499-8 Filed
                                          Filed10/09/19
                                                11/20/19 Page
                                                         Page188
                                                              98 of
                                                                 of100
                                                                    307 Page
                                                                        PageID
                                                                             ID
                                   #:10148
                                   #:10804


                                   HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                    Date:       07-Sep-2016
                                                                                                    Status:     Draft
                                                                                                    Revision:
 TRACK LISTING                                                                                      Printed By: David Lee
                                                                                                    Originator: Harold Guilfoil
 Artist:             Katy Perry
 Title:              The Prismatic World Tour Live [ Live At The Allphones Arena, Company:                      Eagle Rock Vision [US)
                     Sydney, 2014 / North American Version ]                      Division:                     Eagle Rock Vision
 Catalog Number:                                                                  Label:                        Eagle Rock Vision
 UPC:                00801213072897 .                                             Total Duration:               2:11:34

 DVD Video Album NTSC: 1                                                                                 Layer:1                  Release Side Play Time: 1:36:14




 1.   Roar. Live At The Allphones Arena, Sydney/ 2014 [Music Video)                                             ISRC: GB-C25-15-01748                      0:04:34


 2.   Part Of Me - Live At The Allphones Arena, Sydney/ 2014 [Music Video]                                      ISRC: GB-C25-15-01749                      0:04:05


 3.   Wide Awake - Live At The Allphones Arena, Sydney I 2014 [Music Video]                                     ISRC: GB-C25-15-01750                      0:03:25


 4.   Medley: This Moment/ Love Me - Live At The Allphones Arena, Sydney /2014 [Music Video]                    ISRC: GB-C25-15-01751                      0:05:14


 5.   Dark Horse - Live At The Allphones Arena, Sydney I 2014 [Music Video]                                     ISRC: GB-C25-15-01753                      0:03:33


 6.   E.T. - Live At The Allphones Arena, Sydney/ 2014[Music Video]                                             ISRC: GB-C25-15-01754                      0:03:59


 7.   Legendary Lovers - Live At The Allphones Arena, Sydney I 2014 [Music Video)                               ISRC: GB-C25-15-01755                      0:04:13


 8.   I Kissed A Girl - Live At The Allphones Arena, Sydney I 2014 [Music Video)                                ISRC: GB-C25-15-01756                      0:04:47


 9.   Hot N Cold • Live At The Allphones Arena, Sydney I 2014 [Music Video]                                     ISRC: GB-C25-15-01758                      0:05:50


 10. International Smile - Live At The Allphones Arena, Sydney I 2014 [Music Video)                             ISRC: GB-C25-15-01759                      0:04:37


 11. By The Grace,Of God • Live At The Allphones Arena, Sydney I 2014 [Music Video)                             ISRC: GB-C25-15-01762                      0:07:18


 12. Medley: The One That Got Away/ Thinking Of You - Live At The Allphones Arena, Sydney/ 2014                 ISRC: GB-C25-15-01763                      0:04:59
     [Music Video]


 13. Unconditionally - Live At The Allphones Arena, Sydney I 2014 [Music Video]                                 ISRC: GB-C25-15-01764                      0:04:49


 14. Walking On Air - Live At The Allphones Arena, Sydney I 2014 [Music Video)                                  ISRC: GB-C25-15-01765                      0:03:55


 15. It Takes Two - Live At The Allphones Arena, Sydney/ 2014 [Music Video)                                     ISRC: GB-C25-15-01766                      0:03:55


 16. Medley: This Is How We Do I Last Friday Night (T.G.I.F.) • Live At The Allphones Arena, Sydney I           ISRC: GB-C25-15-01767                      0:05:06
     2014 [Music Video)


 17. Teenage Dream - Live At The Allphones Arena, Sydney/ 2014 [Music Video]                                     ISRC: GB-C25-15-01769                     0:06:14


 18. California Gurls - Live At The Allphones Arena, Sydney/ 2014 [Music Video]                                  ISRC: GB-C25-15-01770                     0:03:39




 Project Number:                                 Project Description:                                                                  Page: 1 of3
           CAPITOL01195


                                                                  EX. 116-97
                                                                                                                                                   EXHIBIT 30
                                                                                                                                                   PAGE 1857
Case
Case2:15-cv-05642-CAS-JC
     2:15-cv-05642-CAS-JC Document
                          Document486-1
                                   499-8 Filed
                                          Filed10/09/19
                                                11/20/19 Page
                                                         Page189
                                                              99 of
                                                                 of100
                                                                    307 Page
                                                                        PageID
                                                                             ID
                                   #:10149
                                   #:10805


                                   HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY
                                                                                                    Dale:       07-Sep-2016
                                                                                                    Status:     Draft
                                                                                                    Revision:
TRACK LISTING                                                                                       Printed By: David Lee
                                                                                                    Originator: Harold Guilfoil
Artist:              Katy Perry
Title:               The Prismatic World Tour Live [ Live At The Allphones Arena, Company:                      Eagle Rock Vision [US]
                     Sydney, 2014 / North American Version]                       Division:                     Eagle Rock Vision
Catalog Number:                                                                   Label:                        Eagle Rock Vision
UPC:                 00801213072897                                               Total Duration:               2:11:34

 DVD Video Album NTSC: 1                                                                                 Layer:1                  Release Side Play Time: 1:36:14




 19. Birthday - Live At The Allphones Arena, Sydney/ 2014 [Music Video]                                         ISRC: GB-C25-15-01771                      0:06:32


 20. Firework- Live At The Allphones Arena, Sydney/ 2014 [Music Video]                                          ISRC: GB-C25-15-01773                      0:04:17


 21. This Is How We Do (Brillz Remix)/ End Credits -Live At The Allphones Arena, Sydney/ 2014 [MusiclSRC: GB-C25-15-01774                                  0:01:13
     Video]



 (P) 2015 Perry Productions LLC
 (C) 2015 Perry Productions LLC




 Project Number:                                Project Description:                                                                   Page: 2 of3
           CAPITOL01196


                                                                  EX. 116-98
                                                                                                                                                   EXHIBIT 30
                                                                                                                                                   PAGE 1858
Case 2:15-cv-05642-CAS-JC Document 499-8
                                   486-1 Filed 11/20/19
                                               10/09/19 Page 100
                                                             190 of 100
                                                                    307 Page ID
                                   #:10150
                                   #:10806


                                   HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY
                                                                                                     Date:       07-Sep-2016
                                                                                                     Status:     Draft
                                                                                                     Revision:
 TRACK LISTING                                                                                       Printed By: David Lee
                                                                                                     Originator: Harold Guilfoil
 Artist:              Katy Perry
 Title:               The Prismatic World Tour Live [ Live At The Allphones Arena, Company:                      Eagle Rock Vision [US]
                      Sydney, 2014 / North American Version]                       Division:                     Eagle Rock Vision
 Catalog Number:                                                                   Label:                        Eagle Rock Vision
 UPC:                 00801213072897                                               Total Duration:               2:11:34

 DVD Video Album NTSC: 1                                                                                  Layer:2                  Release Side Play Time: 0:35:20




 1.   Menu/ Katy Perry/ The Prismatic World Tour Live - Live At The Allphones Arena, Sydney/ 2014                ISRC: GB-C25-15-02222                      0:02:35
      [Music Video]


 2.   Behind The Scenes [Behind the Scenes]                                                                      ISRC: GB-C25-15-02224                      0:10:09


 3.   Crew Tidbits [Interview]                                                                                   ISRC: GB-C25-15-01932                      0:19:13


 4.   Stage Build Time Lapse [Behind the Scenes]                                                                 ISRC: GB-C25-15-01921                      0:03:23



 (P) 2015 Perry Productions LLC
 (C) 2015 Perry Productions LLC




 Project Number:                                 Project Description:                                                                   Page: 3 of 3
           CAPITOL01197


                                                                   EX. 116-99
                                                                                                                                                    EXHIBIT 30
                                                                                                                                                    PAGE 1859
